Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 1 of 186 PageID #: 102




                EXHIBIT “1”
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 2 of 186 PageID #: 103
                                               Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                          Exhibit "1"

                                                                         Approximate
Fraud                                             Date of     Document                  Service       HCPCS
          Provider Name      Claim Number                                  Date of                                          Product Description             Charge
Event                                             Accident     Mailed                Provided Date     Code
                                                                           Mailing
  1     WALLEGOOD INC       0589489750101036     12/14/2017   Bill/NF3    5/21/2018    4/26/2018       E0205                      Heat lamp                 $   259.65
  2     WALLEGOOD INC       0589489750101036     12/14/2017   Bill/NF3    5/21/2018    4/26/2018       E0730                      TENS Unit                 $    76.25
  3     WALLEGOOD INC       0589489750101036     12/14/2017   Bill/NF3    5/21/2018    4/26/2018       E1399                       Massager                 $   229.50
  4     WALLEGOOD INC       0589489750101036     12/14/2017   Bill/NF3    5/21/2018    4/26/2018       E1399               Water Circulating Pump           $   232.50
  5     WALLEGOOD INC       0589489750101036     12/14/2017   Bill/NF3    5/21/2018    4/26/2018       L1810             Knee Orthosis, Custom-Fit          $    80.51
  6     WALLEGOOD INC       0589489750101036     12/14/2017   Bill/NF3    5/21/2018    4/26/2018       L3675            Shoulder Orthosis, Vest type        $   141.14
  7     WALLEGOOD INC       0595813870101026      1/21/2018   Bill/NF3    5/29/2018    4/26/2018       E0205                      Heat lamp                 $   259.65
  8     WALLEGOOD INC       0595813870101026      1/21/2018   Bill/NF3    5/29/2018    4/26/2018       E0730                      TENS Unit                 $    76.25
  9     WALLEGOOD INC       0595813870101026      1/21/2018   Bill/NF3    5/29/2018    4/26/2018       E1399                       Massager                 $   229.50
 10     WALLEGOOD INC       0595813870101026      1/21/2018   Bill/NF3    5/29/2018    4/26/2018       E1399               Water Circulating Pump           $   232.50
 11     WALLEGOOD INC       0214301060101056      1/22/2018   Bill/NF3    5/25/2018    4/30/2018       E0205                      Heat lamp                 $   259.65
 12     WALLEGOOD INC       0214301060101056      1/22/2018   Bill/NF3    5/25/2018    4/30/2018       E0730                      TENS Unit                 $    76.25
 13     WALLEGOOD INC       0214301060101056      1/22/2018   Bill/NF3    5/25/2018    4/30/2018       E1399                       Massager                 $   229.50
 14     WALLEGOOD INC       0214301060101056      1/22/2018   Bill/NF3    5/25/2018    4/30/2018       E1399               Water Circulating Pump           $   232.50
 15     WALLEGOOD INC       0577110140101023      1/22/2018   Bill/NF3    5/29/2018    4/26/2018       E0205                      Heat lamp                 $   259.65
 16     WALLEGOOD INC       0577110140101023      1/22/2018   Bill/NF3    5/29/2018    4/26/2018       E0730                      TENS Unit                 $    76.25
 17     WALLEGOOD INC       0577110140101023      1/22/2018   Bill/NF3    5/29/2018    4/26/2018       E1399                       Massager                 $   229.50
 18     WALLEGOOD INC       0577110140101023      1/22/2018   Bill/NF3    5/29/2018    4/26/2018       E1399               Water Circulating Pump           $   232.50
 19     WALLEGOOD INC       0589844290101013      1/23/2018   Bill/NF3    5/21/2018     5/2/2018       E0205                      Heat lamp                 $   259.65
 20     WALLEGOOD INC       0589844290101013      1/23/2018   Bill/NF3    5/21/2018     5/2/2018       E0218         Water circulating cold pad with pump   $   232.50
 21     WALLEGOOD INC       0589844290101013      1/23/2018   Bill/NF3    5/21/2018     5/2/2018       E0730                      TENS Unit                 $    76.25
 22     WALLEGOOD INC       0589844290101013      1/23/2018   Bill/NF3    5/21/2018     5/2/2018       MSSGE                       Massager                 $   229.50
 23     WALLEGOOD INC       0365532420101058      1/24/2018   Bill/NF3    5/21/2018    4/26/2018       E0205                      Heat lamp                 $   259.65
 24     WALLEGOOD INC       0365532420101058      1/24/2018   Bill/NF3    5/21/2018    4/26/2018       E0730                      TENS Unit                 $    76.25
 25     WALLEGOOD INC       0365532420101058      1/24/2018   Bill/NF3    5/21/2018    4/26/2018       E1399                       Massager                 $   229.50
 26     WALLEGOOD INC       0365532420101058      1/24/2018   Bill/NF3    5/21/2018    4/26/2018       E1399               Water Circulating Pump           $   232.50
 27     WALLEGOOD INC       0365532420101058      1/24/2018   Bill/NF3    5/21/2018    5/14/2018       L1832             Knee Orthosis, Custom-Fit          $   607.55
 28     WALLEGOOD INC       0552186580101011      1/25/2018   Bill/NF3    5/21/2018     5/2/2018       E0205                      Heat lamp                 $   259.65
 29     WALLEGOOD INC       0552186580101011      1/25/2018   Bill/NF3    5/21/2018     5/2/2018       E0730                      TENS Unit                 $    76.25
 30     WALLEGOOD INC       0552186580101011      1/25/2018   Bill/NF3    5/21/2018     5/2/2018       E1399                       Massager                 $   229.50
 31     WALLEGOOD INC       0552186580101011      1/25/2018   Bill/NF3    5/21/2018     5/2/2018       E1399               Water Circulating Pump           $   232.50
 32     WALLEGOOD INC       0288533090101018      1/29/2018   Bill/NF3    5/21/2018    4/25/2018       E0205                      Heat lamp                 $   259.65
 33     WALLEGOOD INC       0288533090101018      1/29/2018   Bill/NF3    5/21/2018    4/25/2018       E0730                      TENS Unit                 $    76.25
 34     WALLEGOOD INC       0288533090101018      1/29/2018   Bill/NF3    5/21/2018    4/25/2018       E1399                       Massager                 $   229.50
 35     WALLEGOOD INC       0288533090101018      1/29/2018   Bill/NF3    5/21/2018    4/25/2018       E1399               Water Circulating Pump           $   232.50
 36     WALLEGOOD INC       0619307210101012      2/11/2018   Bill/NF3    5/29/2018    4/26/2018       E0205                      Heat lamp                 $   259.65
 37     WALLEGOOD INC       0619307210101012      2/11/2018   Bill/NF3    5/29/2018    4/26/2018       E0730                      TENS Unit                 $    76.25
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 3 of 186 PageID #: 104
                                               Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                          Exhibit "1"

                                                                         Approximate
Fraud                                             Date of     Document                  Service       HCPCS
          Provider Name      Claim Number                                  Date of                                           Product Description              Charge
Event                                             Accident     Mailed                Provided Date     Code
                                                                           Mailing
 38     WALLEGOOD INC       0619307210101012      2/11/2018   Bill/NF3    5/29/2018    4/26/2018       E1399              Water Circulating Pump              $   232.50
 39     WALLEGOOD INC       0619307210101012      2/11/2018   Bill/NF3    5/29/2018    4/26/2018       MSSGE                      Massager                    $   229.50
 40     WALLEGOOD INC       0619307210101012      2/11/2018   Bill/NF3    5/24/2018    4/30/2018       E0205                      Heat lamp                   $   259.65
 41     WALLEGOOD INC       0619307210101012      2/11/2018   Bill/NF3    5/24/2018    4/30/2018       E0730                     TENS Unit                    $    76.25
 42     WALLEGOOD INC       0619307210101012      2/11/2018   Bill/NF3    5/24/2018    4/30/2018       E1399                      Massager                    $   229.50
 43     WALLEGOOD INC       0619307210101012      2/11/2018   Bill/NF3    5/24/2018    4/30/2018       E1399              Water Circulating Pump              $   232.50
 44     WALLEGOOD INC       0428543540101048      2/12/2018   Bill/NF3    5/21/2018    4/20/2018       E0205                      Heat lamp                   $   259.65
 45     WALLEGOOD INC       0428543540101048      2/12/2018   Bill/NF3    5/21/2018    4/20/2018       E0730                     TENS Unit                    $    76.25
 46     WALLEGOOD INC       0428543540101048      2/12/2018   Bill/NF3    5/21/2018    4/20/2018       E1399                      Massager                    $   229.50
 47     WALLEGOOD INC       0428543540101048      2/12/2018   Bill/NF3    5/21/2018    4/20/2018       E1399              Water Circulating Pump              $   232.50
 48     WALLEGOOD INC       0428543540101048      2/12/2018   Bill/NF3    5/21/2018    4/20/2018       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
 49     WALLEGOOD INC       0428543540101048      2/12/2018   Bill/NF3    5/21/2018     5/3/2018       E0205                      Heat lamp                   $   259.65
 50     WALLEGOOD INC       0428543540101048      2/12/2018   Bill/NF3    5/21/2018     5/3/2018       E0730                     TENS Unit                    $    76.25
 51     WALLEGOOD INC       0428543540101048      2/12/2018   Bill/NF3    5/21/2018     5/3/2018       E1399                      Massager                    $   229.50
 52     WALLEGOOD INC       0428543540101048      2/12/2018   Bill/NF3    5/21/2018     5/3/2018       E1399              Water Circulating Pump              $   232.50
 53     WALLEGOOD INC       0428543540101048      2/12/2018   Bill/NF3     6/8/2018    5/16/2018       L1832             Knee Orthosis, Custom-Fit            $   607.55
 54     WALLEGOOD INC       0428543540101048      2/12/2018   Bill/NF3     6/8/2018    5/24/2018       E0199                    Mattress Pad                  $    19.48
 55     WALLEGOOD INC       0428543540101048      2/12/2018   Bill/NF3     6/8/2018    5/24/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
 56     WALLEGOOD INC       0428543540101048      2/12/2018   Bill/NF3     6/8/2018    5/24/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
 57     WALLEGOOD INC       0428543540101048      2/12/2018   Bill/NF3     6/8/2018    5/24/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
 58     WALLEGOOD INC       0428543540101048      2/12/2018   Bill/NF3     7/5/2018    5/31/2018       E0855               Cervical Traction Unit             $   502.63
 59     WALLEGOOD INC       0428543540101048      2/12/2018   Bill/NF3     7/5/2018    5/31/2018       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
 60     WALLEGOOD INC       0428543540101048      2/12/2018   Bill/NF3     8/3/2018    7/19/2018       E0205                      Heat lamp                   $   259.65
 61     WALLEGOOD INC       0428543540101048      2/12/2018   Bill/NF3     8/3/2018    7/19/2018       E0730                     TENS Unit                    $    76.25
 62     WALLEGOOD INC       0428543540101048      2/12/2018   Bill/NF3     8/3/2018    7/19/2018       E1399                      Massager                    $   229.50
 63     WALLEGOOD INC       0428543540101048      2/12/2018   Bill/NF3     8/3/2018    7/19/2018       E1399              Water Circulating Pump              $   232.50
 64     WALLEGOOD INC       0619831740101010      2/15/2018   Bill/NF3    5/21/2018    4/27/2018       E0205                      Heat lamp                   $   259.65
 65     WALLEGOOD INC       0619831740101010      2/15/2018   Bill/NF3    5/21/2018    4/27/2018       E0730                     TENS Unit                    $    76.25
 66     WALLEGOOD INC       0619831740101010      2/15/2018   Bill/NF3    5/21/2018    4/27/2018       E1399                      Massager                    $   229.50
 67     WALLEGOOD INC       0619831740101010      2/15/2018   Bill/NF3    5/21/2018    4/27/2018       E1399              Water Circulating Pump              $   232.50
 68     WALLEGOOD INC       0619831740101010      2/15/2018   Bill/NF3    5/21/2018    4/27/2018       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
 69     WALLEGOOD INC       0619831740101010      2/15/2018   Bill/NF3    5/21/2018    4/27/2018       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
 70     WALLEGOOD INC       0619831740101010      2/15/2018   Bill/NF3    5/21/2018    4/27/2018       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
 71     WALLEGOOD INC       0619831740101010      2/15/2018   Bill/NF3    6/25/2018     6/4/2018       E0205                      Heat lamp                   $   259.65
 72     WALLEGOOD INC       0619831740101010      2/15/2018   Bill/NF3    6/25/2018     6/4/2018       E0730                     TENS Unit                    $    76.25
 73     WALLEGOOD INC       0619831740101010      2/15/2018   Bill/NF3    6/25/2018     6/4/2018       E1399                      Massager                    $   229.50
 74     WALLEGOOD INC       0619831740101010      2/15/2018   Bill/NF3    6/25/2018     6/4/2018       E1399              Water Circulating Pump              $   232.50
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 4 of 186 PageID #: 105
                                               Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                          Exhibit "1"

                                                                         Approximate
Fraud                                             Date of     Document                  Service       HCPCS
          Provider Name      Claim Number                                  Date of                                           Product Description              Charge
Event                                             Accident     Mailed                Provided Date     Code
                                                                           Mailing
 75     WALLEGOOD INC       0482180940101030      2/17/2018   Bill/NF3     6/4/2018    5/10/2018       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
 76     WALLEGOOD INC       0482180940101030      2/17/2018   Bill/NF3     6/4/2018    5/10/2018       E0730                     TENS Unit                    $    76.25
 77     WALLEGOOD INC       0482180940101030      2/17/2018   Bill/NF3     6/4/2018    5/10/2018       E1399               Water Circulating Pump             $   232.50
 78     WALLEGOOD INC       0482180940101030      2/17/2018   Bill/NF3     6/4/2018    5/10/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
 79     WALLEGOOD INC       0482180940101030      2/17/2018   Bill/NF3    6/25/2018    5/18/2018       E0855               Cervical Traction Unit             $   502.63
 80     WALLEGOOD INC       0482180940101030      2/17/2018   Bill/NF3    6/25/2018    5/18/2018       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
 81     WALLEGOOD INC       0482180940101030      2/17/2018   Bill/NF3    6/25/2018    5/18/2018       L1832             Knee Orthosis, Custom-Fit            $   607.55
 82     WALLEGOOD INC       0298408090101011      2/19/2018   Bill/NF3    5/24/2018    5/14/2018       E0855               Cervical Traction Unit             $   502.63
 83     WALLEGOOD INC       0298408090101011      2/19/2018   Bill/NF3    5/22/2018    5/14/2018       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
 84     WALLEGOOD INC       0298408090101011      2/19/2018   Bill/NF3    6/25/2018     6/1/2018       E0205                      Heat lamp                   $   259.65
 85     WALLEGOOD INC       0298408090101011      2/19/2018   Bill/NF3    6/25/2018     6/1/2018       E0730                     TENS Unit                    $    76.25
 86     WALLEGOOD INC       0298408090101011      2/19/2018   Bill/NF3    6/25/2018     6/1/2018       E1399                      Massager                    $   229.50
 87     WALLEGOOD INC       0298408090101011      2/19/2018   Bill/NF3    6/25/2018     6/1/2018       E1399               Water Circulating Pump             $   232.50
 88     WALLEGOOD INC       0423507630101064      2/23/2018   Bill/NF3    5/21/2018    4/23/2018       E0205                      Heat lamp                   $   259.65
 89     WALLEGOOD INC       0423507630101064      2/23/2018   Bill/NF3    5/21/2018    4/23/2018       E0205                      Heat lamp                   $   259.65
 90     WALLEGOOD INC       0423507630101064      2/23/2018   Bill/NF3    5/21/2018    4/23/2018       E0730                     TENS Unit                    $    76.25
 91     WALLEGOOD INC       0423507630101064      2/23/2018   Bill/NF3    5/21/2018    4/23/2018       E0730                     TENS Unit                    $    76.25
 92     WALLEGOOD INC       0423507630101064      2/23/2018   Bill/NF3    5/21/2018    4/23/2018       E1399                      Massager                    $   229.50
 93     WALLEGOOD INC       0423507630101064      2/23/2018   Bill/NF3    5/21/2018    4/23/2018       E1399                      Massager                    $   229.50
 94     WALLEGOOD INC       0423507630101064      2/23/2018   Bill/NF3    5/21/2018    4/23/2018       E1399               Water Circulating Pump             $   232.50
 95     WALLEGOOD INC       0423507630101064      2/23/2018   Bill/NF3    5/21/2018    4/23/2018       E1399               Water Circulating Pump             $   232.50
 96     WALLEGOOD INC       0600961540101018      2/24/2018   Bill/NF3    6/25/2018    5/22/2018       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
 97     WALLEGOOD INC       0581320540101051      2/26/2018   Bill/NF3     6/5/2018     5/8/2018       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
 98     WALLEGOOD INC       0581320540101051      2/26/2018   Bill/NF3     6/5/2018     5/8/2018       E0205                      Heat lamp                   $   259.65
 99     WALLEGOOD INC       0581320540101051      2/26/2018   Bill/NF3     6/5/2018     5/8/2018       E0730                     TENS Unit                    $    76.25
 100    WALLEGOOD INC       0581320540101051      2/26/2018   Bill/NF3     6/5/2018     5/8/2018       E1399                      Massager                    $   229.50
 101    WALLEGOOD INC       0581320540101051      2/26/2018   Bill/NF3     6/5/2018     5/8/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
 102    WALLEGOOD INC       0581320540101051      2/26/2018   Bill/NF3    6/25/2018    5/22/2018       E0855                Cervical Traction Unit            $   502.63
 103    WALLEGOOD INC       0581320540101051      2/26/2018   Bill/NF3    6/25/2018    5/22/2018       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
 104    WALLEGOOD INC       0509557240101050      3/1/2018    Bill/NF3    6/18/2018    5/17/2018       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
 105    WALLEGOOD INC       0509557240101050      3/1/2018    Bill/NF3    6/18/2018    5/17/2018       E0205                      Heat lamp                   $   259.65
 106    WALLEGOOD INC       0509557240101050      3/1/2018    Bill/NF3    6/18/2018    5/17/2018       E0730                     TENS Unit                    $    76.25
 107    WALLEGOOD INC       0509557240101050      3/1/2018    Bill/NF3    6/18/2018    5/17/2018       E1399                      Massager                    $   229.50
 108    WALLEGOOD INC       0509557240101050      3/1/2018    Bill/NF3    6/18/2018    5/17/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
 109    WALLEGOOD INC       0509557240101050      3/1/2018    Bill/NF3    6/25/2018    5/18/2018       E0855                Cervical Traction Unit            $   502.63
 110    WALLEGOOD INC       0509557240101050      3/1/2018    Bill/NF3    6/25/2018    5/18/2018       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
 111    WALLEGOOD INC       0509557240101050      3/1/2018    Bill/NF3    6/25/2018    5/18/2018       L1832             Knee Orthosis, Custom-Fit            $   607.55
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 5 of 186 PageID #: 106
                                               Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                          Exhibit "1"

                                                                         Approximate
Fraud                                             Date of     Document                  Service       HCPCS
          Provider Name      Claim Number                                  Date of                                           Product Description              Charge
Event                                             Accident     Mailed                Provided Date     Code
                                                                           Mailing
 112    WALLEGOOD INC       0181411750101073      3/6/2018    Bill/NF3    6/18/2018    5/17/2018       E0190          Positioning Cushion/Pillow/Wedge        $    22.04
 113    WALLEGOOD INC       0181411750101073      3/6/2018    Bill/NF3    6/18/2018    5/17/2018       E0205                       Heat lamp                  $   259.65
 114    WALLEGOOD INC       0181411750101073      3/6/2018    Bill/NF3    6/18/2018    5/17/2018       E0730                      TENS Unit                   $    76.25
 115    WALLEGOOD INC       0181411750101073      3/6/2018    Bill/NF3    6/18/2018    5/17/2018       E1399                       Massager                   $   229.50
 116    WALLEGOOD INC       0181411750101073      3/6/2018    Bill/NF3    6/18/2018    5/17/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
 117    WALLEGOOD INC       0571482050101020      3/8/2018    Bill/NF3    5/21/2018    4/25/2018       E0205                       Heat lamp                  $   259.65
 118    WALLEGOOD INC       0571482050101020      3/8/2018    Bill/NF3    5/21/2018    4/25/2018       E0730                      TENS Unit                   $    76.25
 119    WALLEGOOD INC       0571482050101020      3/8/2018    Bill/NF3    5/21/2018    4/25/2018       E0855                 Cervical Traction Unit           $   502.63
 120    WALLEGOOD INC       0571482050101020      3/8/2018    Bill/NF3    5/21/2018    4/25/2018       E1399                       Massager                   $   229.50
 121    WALLEGOOD INC       0571482050101020      3/8/2018    Bill/NF3    5/21/2018    4/25/2018       E1399                Water Circulating Pump            $   232.50
 122    WALLEGOOD INC       0571482050101020      3/8/2018    Bill/NF3    5/21/2018    4/25/2018       L0637          Lumbo-Sacral Orthosis, Custom-Fit       $   844.13
 123    WALLEGOOD INC       0571482050101020      3/8/2018    Bill/NF3    5/21/2018    4/25/2018       L3671         Shoulder Orthosis, Custom Fabricated     $   690.23
 124    WALLEGOOD INC       0273023160101020      3/9/2018    Bill/NF3     7/5/2018     6/6/2018       E0205                       Heat lamp                  $   259.65
 125    WALLEGOOD INC       0273023160101020      3/9/2018    Bill/NF3     7/5/2018     6/6/2018       E1399                       Massager                   $   229.50
 126    WALLEGOOD INC       0273023160101020      3/9/2018    Bill/NF3     7/5/2018     6/6/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
 127    WALLEGOOD INC       0273023160101020      3/9/2018    Bill/NF3     7/5/2018     6/6/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
 128    WALLEGOOD INC       0273023160101020      3/9/2018    Bill/NF3    7/16/2018    6/26/2018       L0637          Lumbo-Sacral Orthosis, Custom-Fit       $   844.13
 129    WALLEGOOD INC       0423437360101037      3/9/2018    Bill/NF3     6/4/2018     5/8/2018       E0190          Positioning Cushion/Pillow/Wedge        $    22.04
 130    WALLEGOOD INC       0423437360101037      3/9/2018    Bill/NF3     6/4/2018     5/8/2018       E0205                       Heat lamp                  $   259.65
 131    WALLEGOOD INC       0423437360101037      3/9/2018    Bill/NF3     6/4/2018     5/8/2018       E0730                      TENS Unit                   $    76.25
 132    WALLEGOOD INC       0423437360101037      3/9/2018    Bill/NF3     6/4/2018     5/8/2018       E1399                       Massager                   $   229.50
 133    WALLEGOOD INC       0423437360101037      3/9/2018    Bill/NF3     6/4/2018     5/8/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
 134    WALLEGOOD INC       0423437360101037      3/9/2018    Bill/NF3    6/25/2018    5/30/2018       E0855                 Cervical Traction Unit           $   502.63
 135    WALLEGOOD INC       0423437360101037      3/9/2018    Bill/NF3    6/25/2018    5/30/2018       L0637          Lumbo-Sacral Orthosis, Custom-Fit       $   844.13
 136    WALLEGOOD INC       0244664800101064      3/13/2018   Bill/NF3    5/29/2018    4/25/2018       E0199                     Mattress Pad                 $    19.48
 137    WALLEGOOD INC       0244664800101064      3/13/2018   Bill/NF3    5/29/2018    4/25/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
 138    WALLEGOOD INC       0244664800101064      3/13/2018   Bill/NF3    5/29/2018    4/25/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
 139    WALLEGOOD INC       0244664800101064      3/13/2018   Bill/NF3    5/29/2018    4/25/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
 140    WALLEGOOD INC       0244664800101064      3/13/2018   Bill/NF3     6/8/2018    5/16/2018       E0855                Cervical Traction Unit            $   502.63
 141    WALLEGOOD INC       0244664800101064      3/13/2018   Bill/NF3     6/8/2018    5/16/2018       L0637          Lumbo-Sacral Orthosis, Custom-Fit       $   844.13
 142    WALLEGOOD INC       0620368260101010      3/14/2018   Bill/NF3    5/29/2018    4/27/2018       E0205                       Heat lamp                  $   259.65
 143    WALLEGOOD INC       0620368260101010      3/14/2018   Bill/NF3    5/29/2018    4/27/2018       E0730                      TENS Unit                   $    76.25
 144    WALLEGOOD INC       0620368260101010      3/14/2018   Bill/NF3    5/29/2018    4/27/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
 145    WALLEGOOD INC       0620368260101010      3/14/2018   Bill/NF3    5/29/2018     5/1/2018       E0190          Positioning Cushion/Pillow/Wedge        $    22.04
 146    WALLEGOOD INC       0620368260101010      3/14/2018   Bill/NF3    5/29/2018     5/1/2018       E0205                       Heat lamp                  $   259.65
 147    WALLEGOOD INC       0620368260101010      3/14/2018   Bill/NF3    5/29/2018     5/1/2018       E0730                      TENS Unit                   $    76.25
 148    WALLEGOOD INC       0620368260101010      3/14/2018   Bill/NF3    5/29/2018     5/1/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 6 of 186 PageID #: 107
                                               Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                          Exhibit "1"

                                                                         Approximate
Fraud                                             Date of     Document                  Service       HCPCS
          Provider Name      Claim Number                                  Date of                                           Product Description              Charge
Event                                             Accident     Mailed                Provided Date     Code
                                                                           Mailing
 149    WALLEGOOD INC       0620368260101010      3/14/2018   Bill/NF3    5/21/2018     5/7/2018       E0205                       Heat lamp                  $   259.65
 150    WALLEGOOD INC       0620368260101010      3/14/2018   Bill/NF3    5/21/2018     5/7/2018       E0730                      TENS Unit                   $    76.25
 151    WALLEGOOD INC       0620368260101010      3/14/2018   Bill/NF3    5/21/2018     5/7/2018       E1399                       Massager                   $   229.50
 152    WALLEGOOD INC       0620368260101010      3/14/2018   Bill/NF3    5/21/2018     5/7/2018       E1399                Water Circulating Pump            $   232.50
 153    WALLEGOOD INC       0620368260101010      3/14/2018   Bill/NF3     6/8/2018    5/15/2018       E0855                Cervical Traction Unit            $   502.63
 154    WALLEGOOD INC       0620368260101010      3/14/2018   Bill/NF3     6/8/2018    5/15/2018       L0637          Lumbo-Sacral Orthosis, Custom-Fit       $   844.13
 155    WALLEGOOD INC       0620368260101010      3/14/2018   Bill/NF3     6/8/2018    5/15/2018       L1832              Knee Orthosis, Custom-Fit           $   607.55
 156    WALLEGOOD INC       0620368260101010      3/14/2018   Bill/NF3    7/20/2018    5/18/2018       E0855                 Cervical Traction Unit           $   502.63
 157    WALLEGOOD INC       0620368260101010      3/14/2018   Bill/NF3    7/13/2018    5/18/2018       L0637          Lumbo-Sacral Orthosis, Custom-Fit       $   844.13
 158    WALLEGOOD INC       0542367040101022      3/16/2018   Bill/NF3     6/4/2018     5/9/2018       E0190          Positioning Cushion/Pillow/Wedge        $    22.04
 159    WALLEGOOD INC       0542367040101022      3/16/2018   Bill/NF3     6/4/2018     5/9/2018       E0205                       Heat lamp                  $   259.65
 160    WALLEGOOD INC       0542367040101022      3/16/2018   Bill/NF3     6/4/2018     5/9/2018       E0730                      TENS Unit                   $    76.25
 161    WALLEGOOD INC       0542367040101022      3/16/2018   Bill/NF3     6/4/2018     5/9/2018       E1399                Water Circulating Pump            $   232.50
 162    WALLEGOOD INC       0542367040101022      3/16/2018   Bill/NF3     6/4/2018     5/9/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
 163    WALLEGOOD INC       0542367040101022      3/16/2018   Bill/NF3    6/25/2018    5/18/2018       E0855                 Cervical Traction Unit           $   502.63
 164    WALLEGOOD INC       0542367040101022      3/16/2018   Bill/NF3    6/25/2018    5/18/2018       L0637          Lumbo-Sacral Orthosis, Custom-Fit       $   844.13
 165    WALLEGOOD INC       0615774500101016      3/17/2018   Bill/NF3    6/18/2018    5/18/2018       E0205                       Heat lamp                  $   259.65
 166    WALLEGOOD INC       0615774500101016      3/17/2018   Bill/NF3    6/18/2018    5/18/2018       E0730                      TENS Unit                   $    76.25
 167    WALLEGOOD INC       0615774500101016      3/17/2018   Bill/NF3    6/18/2018    5/18/2018       E1399                       Massager                   $   229.50
 168    WALLEGOOD INC       0615774500101016      3/17/2018   Bill/NF3    6/25/2018    5/30/2018       L1832              Knee Orthosis, Custom-Fit           $   607.55
 169    WALLEGOOD INC       0615774500101016      3/17/2018   Bill/NF3    6/26/2018    5/30/2018       L1832              Knee Orthosis, Custom-Fit           $   607.55
 170    WALLEGOOD INC       0440987410101030      3/18/2018   Bill/NF3    5/21/2018    4/12/2018       E1399                Water Circulating Pump            $   232.50
 171    WALLEGOOD INC       0440987410101030      3/18/2018   Bill/NF3    5/21/2018    4/12/2018       L0180                Cervical Collar, 2-piece          $   230.00
 172    WALLEGOOD INC       0440987410101030      3/18/2018   Bill/NF3    5/21/2018    4/12/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
 173    WALLEGOOD INC       0440987410101030      3/18/2018   Bill/NF3    5/21/2018    4/12/2018       L3670                   Shoulder Orthosis              $   251.34
 174    WALLEGOOD INC       0440987410101030      3/18/2018   Bill/NF3    5/21/2018    4/30/2018       E0855                 Cervical Traction Unit           $   502.63
 175    WALLEGOOD INC       0440987410101030      3/18/2018   Bill/NF3    5/29/2018     5/4/2018       E0205                       Heat lamp                  $   259.65
 176    WALLEGOOD INC       0440987410101030      3/18/2018   Bill/NF3    5/29/2018     5/4/2018       E0730                      TENS Unit                   $    76.25
 177    WALLEGOOD INC       0440987410101030      3/18/2018   Bill/NF3    5/29/2018     5/4/2018       E1399                       Massager                   $   229.50
 178    WALLEGOOD INC       0603723200101028      3/19/2018   Bill/NF3    6/25/2018    5/29/2018       E0205                       Heat lamp                  $   259.65
 179    WALLEGOOD INC       0603723200101028      3/19/2018   Bill/NF3    6/25/2018    5/29/2018       E0730                      TENS Unit                   $    76.25
 180    WALLEGOOD INC       0603723200101028      3/19/2018   Bill/NF3    6/25/2018    5/29/2018       E1399                       Massager                   $   229.50
 181    WALLEGOOD INC       0603723200101028      3/19/2018   Bill/NF3    6/25/2018    5/29/2018       E1399                Water Circulating Pump            $   232.50
 182    WALLEGOOD INC       0603723200101028      3/19/2018   Bill/NF3    6/25/2018    5/29/2018       L0637          Lumbo-Sacral Orthosis, Custom-Fit       $   844.13
 183    WALLEGOOD INC       0603723200101028      3/19/2018   Bill/NF3     7/2/2018     6/4/2018       L1832              Knee Orthosis, Custom-Fit           $   607.55
 184    WALLEGOOD INC       0603723200101028      3/19/2018   Bill/NF3     7/2/2018     6/4/2018       L3671         Shoulder Orthosis, Custom Fabricated     $   690.23
 185    WALLEGOOD INC       0160436100101148      3/21/2018   Bill/NF3     7/5/2018    6/22/2018       L0637          Lumbo-Sacral Orthosis, Custom-Fit       $   844.13
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 7 of 186 PageID #: 108
                                               Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                          Exhibit "1"

                                                                         Approximate
Fraud                                             Date of     Document                  Service       HCPCS
          Provider Name      Claim Number                                  Date of                                           Product Description              Charge
Event                                             Accident     Mailed                Provided Date     Code
                                                                           Mailing
 186    WALLEGOOD INC       0390404950101016      3/21/2018   Bill/NF3    5/21/2018    4/30/2018       E0190          Positioning Cushion/Pillow/Wedge        $    22.04
 187    WALLEGOOD INC       0390404950101016      3/21/2018   Bill/NF3    5/21/2018    4/30/2018       E0217         Water circulating heat pad with pump     $   232.50
 188    WALLEGOOD INC       0390404950101016      3/21/2018   Bill/NF3    5/21/2018    4/30/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
 189    WALLEGOOD INC       0390404950101016      3/21/2018   Bill/NF3    5/21/2018    4/30/2018       L3675             Shoulder Orthosis, Vest type         $   141.14
 190    WALLEGOOD INC       0390404950101016      3/21/2018   Bill/NF3     7/9/2018    6/22/2018       E0205                      Heat lamp                   $   259.65
 191    WALLEGOOD INC       0390404950101016      3/21/2018   Bill/NF3     7/9/2018    6/22/2018       E0730                      TENS Unit                   $    76.25
 192    WALLEGOOD INC       0390404950101016      3/21/2018   Bill/NF3     7/9/2018    6/22/2018       E0855                Cervical Traction Unit            $   502.63
 193    WALLEGOOD INC       0390404950101016      3/21/2018   Bill/NF3     7/9/2018    6/22/2018       E1399                       Massager                   $   229.50
 194    WALLEGOOD INC       0390404950101016      3/21/2018   Bill/NF3    7/10/2018    6/22/2018       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
 195    WALLEGOOD INC       0509048520101044      3/23/2018   Bill/NF3    5/21/2018    4/25/2018       E0190          Positioning Cushion/Pillow/Wedge        $    22.04
 196    WALLEGOOD INC       0509048520101044      3/23/2018   Bill/NF3    5/21/2018    4/25/2018       E1399                Water Circulating Pump            $   232.50
 197    WALLEGOOD INC       0509048520101044      3/23/2018   Bill/NF3    5/21/2018    4/25/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
 198    WALLEGOOD INC       0509048520101044      3/23/2018   Bill/NF3    5/21/2018    4/25/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
 199    WALLEGOOD INC       0509048520101044      3/23/2018   Bill/NF3    6/27/2018     6/1/2018       E0205                      Heat lamp                   $   259.65
 200    WALLEGOOD INC       0509048520101044      3/23/2018   Bill/NF3    6/27/2018     6/1/2018       E0730                      TENS Unit                   $    76.25
 201    WALLEGOOD INC       0509048520101044      3/23/2018   Bill/NF3    6/25/2018     6/1/2018       E0855                Cervical Traction Unit            $   502.63
 202    WALLEGOOD INC       0509048520101044      3/23/2018   Bill/NF3    6/27/2018     6/1/2018       E1399                       Massager                   $   229.50
 203    WALLEGOOD INC       0509048520101044      3/23/2018   Bill/NF3    6/25/2018     6/1/2018       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
 204    WALLEGOOD INC       0454239360101039      3/25/2018   Bill/NF3    5/21/2018    4/25/2018       E0190          Positioning Cushion/Pillow/Wedge        $    22.04
 205    WALLEGOOD INC       0454239360101039      3/25/2018   Bill/NF3    5/21/2018    4/25/2018       E1399                Water Circulating Pump            $   232.50
 206    WALLEGOOD INC       0454239360101039      3/25/2018   Bill/NF3    5/21/2018    4/25/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
 207    WALLEGOOD INC       0454239360101039      3/25/2018   Bill/NF3    5/21/2018    4/25/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
 208    WALLEGOOD INC       0454239360101039      3/25/2018   Bill/NF3     6/8/2018    5/17/2018       E0205                      Heat lamp                   $   259.65
 209    WALLEGOOD INC       0454239360101039      3/25/2018   Bill/NF3     6/8/2018    5/17/2018       E0730                      TENS Unit                   $    76.25
 210    WALLEGOOD INC       0454239360101039      3/25/2018   Bill/NF3     6/8/2018    5/17/2018       E1399                       Massager                   $   229.50
 211    WALLEGOOD INC       0454239360101039      3/25/2018   Bill/NF3     6/8/2018    5/30/2018       E0855                Cervical Traction Unit            $   502.63
 212    WALLEGOOD INC       0454239360101039      3/25/2018   Bill/NF3    6/25/2018    5/30/2018       L1832              Knee Orthosis, Custom-Fit           $   607.55
 213    WALLEGOOD INC       0471808810101044      3/26/2018   Bill/NF3    5/21/2018    4/24/2018       E0190          Positioning Cushion/Pillow/Wedge        $    22.04
 214    WALLEGOOD INC       0471808810101044      3/26/2018   Bill/NF3    5/21/2018    4/24/2018       E1399                Water Circulating Pump            $   232.50
 215    WALLEGOOD INC       0471808810101044      3/26/2018   Bill/NF3    5/21/2018    4/24/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
 216    WALLEGOOD INC       0471808810101044      3/26/2018   Bill/NF3    5/21/2018    4/24/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
 217    WALLEGOOD INC       0471808810101044      3/26/2018   Bill/NF3    5/21/2018    4/24/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
 218    WALLEGOOD INC       0471808810101044      3/26/2018   Bill/NF3     6/8/2018    5/22/2018       E0205                      Heat lamp                   $   259.65
 219    WALLEGOOD INC       0471808810101044      3/26/2018   Bill/NF3     6/8/2018    5/22/2018       E0730                      TENS Unit                   $    76.25
 220    WALLEGOOD INC       0471808810101044      3/26/2018   Bill/NF3     6/8/2018    5/22/2018       E1399                       Massager                   $   229.50
 221    WALLEGOOD INC       0471808810101044      3/26/2018   Bill/NF3    6/25/2018    5/31/2018       E0855                Cervical Traction Unit            $   502.63
 222    WALLEGOOD INC       0471808810101044      3/26/2018   Bill/NF3     6/8/2018    5/31/2018       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 8 of 186 PageID #: 109
                                               Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                          Exhibit "1"

                                                                         Approximate
Fraud                                             Date of     Document                  Service       HCPCS
          Provider Name      Claim Number                                  Date of                                           Product Description              Charge
Event                                             Accident     Mailed                Provided Date     Code
                                                                           Mailing
 223    WALLEGOOD INC       0471808810101044      3/26/2018   Bill/NF3    6/25/2018    5/31/2018       L3671         Shoulder Orthosis, Custom Fabricated     $   690.23
 224    WALLEGOOD INC       0493240380101036      3/29/2018   Bill/NF3    5/21/2018    4/25/2018       E0199                     Mattress Pad                 $    19.48
 225    WALLEGOOD INC       0493240380101036      3/29/2018   Bill/NF3    5/21/2018    4/25/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
 226    WALLEGOOD INC       0493240380101036      3/29/2018   Bill/NF3    5/21/2018    4/25/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
 227    WALLEGOOD INC       0493240380101036      3/29/2018   Bill/NF3    5/21/2018    4/25/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
 228    WALLEGOOD INC       0493240380101036      3/29/2018   Bill/NF3    5/21/2018    5/14/2018       E0855                Cervical Traction Unit            $   502.63
 229    WALLEGOOD INC       0493240380101036      3/29/2018   Bill/NF3     7/5/2018     6/6/2018       L1832              Knee Orthosis, Custom-Fit           $   607.55
 230    WALLEGOOD INC       0493240380101036      3/29/2018   Bill/NF3    9/13/2018    8/23/2018       E0205                      Heat lamp                   $   259.65
 231    WALLEGOOD INC       0493240380101036      3/29/2018   Bill/NF3    9/13/2018    8/23/2018       E0730                      TENS Unit                   $    76.25
 232    WALLEGOOD INC       0493240380101036      3/29/2018   Bill/NF3    9/13/2018    8/23/2018       E1399                 Miscellaneous DME                $    90.00
 233    WALLEGOOD INC       0493240380101036      3/29/2018   Bill/NF3    9/13/2018    8/23/2018       E1399                       Massager                   $   229.50
 234    WALLEGOOD INC       0493240380101036      3/29/2018   Bill/NF3    9/13/2018    8/23/2018       E1399                Water Circulating Pump            $   232.50
 235    WALLEGOOD INC       0280513810101033      3/30/2018   Bill/NF3    5/21/2018    4/25/2018       E0190          Positioning Cushion/Pillow/Wedge        $    22.04
 236    WALLEGOOD INC       0280513810101033      3/30/2018   Bill/NF3    5/21/2018    4/25/2018       E1399                Water Circulating Pump            $   232.50
 237    WALLEGOOD INC       0280513810101033      3/30/2018   Bill/NF3    5/21/2018    4/25/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
 238    WALLEGOOD INC       0280513810101033      3/30/2018   Bill/NF3    5/21/2018    4/25/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
 239    WALLEGOOD INC       0280513810101033      3/30/2018   Bill/NF3     6/8/2018    5/17/2018       E0205                      Heat lamp                   $   259.65
 240    WALLEGOOD INC       0280513810101033      3/30/2018   Bill/NF3     6/8/2018    5/17/2018       E0730                      TENS Unit                   $    76.25
 241    WALLEGOOD INC       0280513810101033      3/30/2018   Bill/NF3     6/8/2018    5/17/2018       E1399                       Massager                   $   229.50
 242    WALLEGOOD INC       0280513810101033      3/30/2018   Bill/NF3     6/8/2018    5/31/2018       E0855                Cervical Traction Unit            $   502.63
 243    WALLEGOOD INC       0280513810101033      3/30/2018   Bill/NF3    6/25/2018    5/31/2018       L0637          Lumbo-Sacral Orthosis, Custom-Fit       $   844.13
 244    WALLEGOOD INC       0280513810101033      3/30/2018   Bill/NF3    6/25/2018    5/31/2018       L3671         Shoulder Orthosis, Custom Fabricated     $   690.23
 245    WALLEGOOD INC       0486420330101018      3/30/2018   Bill/NF3    5/21/2018    4/25/2018       E0199                     Mattress Pad                 $    19.48
 246    WALLEGOOD INC       0486420330101018      3/30/2018   Bill/NF3    5/21/2018    4/25/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
 247    WALLEGOOD INC       0486420330101018      3/30/2018   Bill/NF3    5/21/2018    4/25/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
 248    WALLEGOOD INC       0486420330101018      3/30/2018   Bill/NF3    6/25/2018    5/23/2018       E0205                      Heat lamp                   $   259.65
 249    WALLEGOOD INC       0486420330101018      3/30/2018   Bill/NF3    6/25/2018    5/23/2018       E0730                      TENS Unit                   $    76.25
 250    WALLEGOOD INC       0486420330101018      3/30/2018   Bill/NF3    6/25/2018    5/23/2018       E1399                       Massager                   $   229.50
 251    WALLEGOOD INC       0486420330101018      3/30/2018   Bill/NF3    6/25/2018    5/23/2018       E1399                Water Circulating Pump            $   232.50
 252    WALLEGOOD INC       0486420330101018      3/30/2018   Bill/NF3    6/25/2018    5/23/2018       L0637          Lumbo-Sacral Orthosis, Custom-Fit       $   844.13
 253    WALLEGOOD INC       0486420330101018      3/30/2018   Bill/NF3    6/25/2018    5/23/2018       L1832              Knee Orthosis, Custom-Fit           $   607.55
 254    WALLEGOOD INC       0486420330101018      3/30/2018   Bill/NF3    6/25/2018    5/23/2018       L3671         Shoulder Orthosis, Custom Fabricated     $   690.23
 255    WALLEGOOD INC       0327378640101123      4/1/2018    Bill/NF3    5/29/2018    4/25/2018       E0199                     Mattress Pad                 $    19.48
 256    WALLEGOOD INC       0327378640101123      4/1/2018    Bill/NF3    5/29/2018    4/25/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
 257    WALLEGOOD INC       0327378640101123      4/1/2018    Bill/NF3    5/29/2018    4/25/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
 258    WALLEGOOD INC       0327378640101123      4/1/2018    Bill/NF3    5/29/2018    4/25/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
 259    WALLEGOOD INC       0327378640101123      4/1/2018    Bill/NF3     8/6/2018    7/12/2018       E0855                Cervical Traction Unit            $   502.63
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 9 of 186 PageID #: 110
                                               Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                          Exhibit "1"

                                                                         Approximate
Fraud                                             Date of     Document                  Service       HCPCS
          Provider Name      Claim Number                                  Date of                                           Product Description              Charge
Event                                             Accident     Mailed                Provided Date     Code
                                                                           Mailing
 260    WALLEGOOD INC       0327378640101123      4/1/2018    Bill/NF3     8/6/2018    7/12/2018       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
 261    WALLEGOOD INC       0327378640101123      4/1/2018    Bill/NF3    8/23/2018     8/7/2018       E0205                      Heat lamp                   $   259.65
 262    WALLEGOOD INC       0327378640101123      4/1/2018    Bill/NF3    8/23/2018     8/7/2018       E0730                     TENS Unit                    $    76.25
 263    WALLEGOOD INC       0327378640101123      4/1/2018    Bill/NF3    8/23/2018     8/7/2018       E1399                      Massager                    $   229.50
 264    WALLEGOOD INC       0327378640101123      4/1/2018    Bill/NF3    8/23/2018     8/7/2018       E1399               Water Circulating Pump             $   232.50
 265    WALLEGOOD INC       0384135160101010      4/3/2018    Bill/NF3    5/21/2018    4/24/2018       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
 266    WALLEGOOD INC       0384135160101010      4/3/2018    Bill/NF3    5/21/2018    4/24/2018       E1399               Water Circulating Pump             $   232.50
 267    WALLEGOOD INC       0384135160101010      4/3/2018    Bill/NF3    5/21/2018    4/24/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
 268    WALLEGOOD INC       0384135160101010      4/3/2018    Bill/NF3    5/21/2018    4/24/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
 269    WALLEGOOD INC       0384135160101010      4/3/2018    Bill/NF3    5/21/2018    4/24/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
 270    WALLEGOOD INC       0384135160101010      4/3/2018    Bill/NF3    6/25/2018     6/1/2018       E0205                      Heat lamp                   $   259.65
 271    WALLEGOOD INC       0384135160101010      4/3/2018    Bill/NF3    6/25/2018     6/1/2018       E0730                     TENS Unit                    $    76.25
 272    WALLEGOOD INC       0384135160101010      4/3/2018    Bill/NF3    6/25/2018     6/1/2018       E0855               Cervical Traction Unit             $   502.63
 273    WALLEGOOD INC       0384135160101010      4/3/2018    Bill/NF3    6/25/2018     6/1/2018       E1399                      Massager                    $   229.50
 274    WALLEGOOD INC       0384135160101010      4/3/2018    Bill/NF3    6/25/2018     6/1/2018       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
 275    WALLEGOOD INC       0193727520101028      4/8/2018    Bill/NF3    5/29/2018    4/27/2018       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
 276    WALLEGOOD INC       0193727520101028      4/8/2018    Bill/NF3    5/29/2018    4/27/2018       E1399               Water Circulating Pump             $   232.50
 277    WALLEGOOD INC       0193727520101028      4/8/2018    Bill/NF3    5/29/2018    4/27/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
 278    WALLEGOOD INC       0193727520101028      4/8/2018    Bill/NF3    6/25/2018     6/5/2018       E0205                      Heat lamp                   $   259.65
 279    WALLEGOOD INC       0193727520101028      4/8/2018    Bill/NF3    6/25/2018     6/5/2018       E0730                     TENS Unit                    $    76.25
 280    WALLEGOOD INC       0193727520101028      4/8/2018    Bill/NF3    6/25/2018     6/5/2018       E1399                      Massager                    $   229.50
 281    WALLEGOOD INC       0193727520101028      4/8/2018    Bill/NF3    7/11/2018    6/26/2018       E0855               Cervical Traction Unit             $   502.63
 282    WALLEGOOD INC       0193727520101028      4/8/2018    Bill/NF3     7/9/2018    6/26/2018       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
 283    WALLEGOOD INC       0534243670101014      4/9/2018    Bill/NF3    5/29/2018    4/27/2018       E0199                    Mattress Pad                  $    19.48
 284    WALLEGOOD INC       0534243670101014      4/9/2018    Bill/NF3    5/29/2018    4/27/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
 285    WALLEGOOD INC       0534243670101014      4/9/2018    Bill/NF3    5/29/2018    4/27/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
 286    WALLEGOOD INC       0534243670101014      4/9/2018    Bill/NF3    5/29/2018    4/27/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
 287    WALLEGOOD INC       0534243670101014      4/9/2018    Bill/NF3    6/25/2018    5/23/2018       E0205                      Heat lamp                   $   259.65
 288    WALLEGOOD INC       0534243670101014      4/9/2018    Bill/NF3    6/25/2018    5/23/2018       E0730                     TENS Unit                    $    76.25
 289    WALLEGOOD INC       0534243670101014      4/9/2018    Bill/NF3    6/25/2018    5/23/2018       E0855               Cervical Traction Unit             $   502.63
 290    WALLEGOOD INC       0534243670101014      4/9/2018    Bill/NF3    6/25/2018    5/23/2018       E1399                      Massager                    $   229.50
 291    WALLEGOOD INC       0534243670101014      4/9/2018    Bill/NF3    6/25/2018    5/23/2018       E1399               Water Circulating Pump             $   232.50
 292    WALLEGOOD INC       0534243670101014      4/9/2018    Bill/NF3    7/25/2018    5/23/2018       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
 293    WALLEGOOD INC       0534243670101014      4/9/2018    Bill/NF3    7/26/2018    5/23/2018       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
 294    WALLEGOOD INC       0534243670101014      4/9/2018    Bill/NF3    7/30/2018    5/23/2018       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
 295    WALLEGOOD INC       0534243670101014      4/9/2018    Bill/NF3    6/25/2018    5/23/2018       L1971                   Ankle Orthosis                 $   331.47
 296    WALLEGOOD INC       0589546130101018      4/10/2018   Bill/NF3    5/29/2018     5/1/2018       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 10 of 186 PageID #: 111
                                               Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                          Exhibit "1"

                                                                         Approximate
Fraud                                             Date of     Document                  Service       HCPCS
          Provider Name       Claim Number                                 Date of                                           Product Description              Charge
Event                                             Accident     Mailed                Provided Date     Code
                                                                           Mailing
 297    WALLEGOOD INC       0589546130101018      4/10/2018   Bill/NF3    5/29/2018     5/1/2018       E1399                Water Circulating Pump            $   232.50
 298    WALLEGOOD INC       0589546130101018      4/10/2018   Bill/NF3    5/29/2018     5/1/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
 299    WALLEGOOD INC       0589546130101018      4/10/2018   Bill/NF3     7/5/2018     6/6/2018       E0205                      Heat lamp                   $   259.65
 300    WALLEGOOD INC       0589546130101018      4/10/2018   Bill/NF3     7/5/2018     6/6/2018       E0730                      TENS Unit                   $    76.25
 301    WALLEGOOD INC       0589546130101018      4/10/2018   Bill/NF3     7/5/2018     6/6/2018       E1399                       Massager                   $   229.50
 302    WALLEGOOD INC       0589546130101018      4/10/2018   Bill/NF3     7/9/2018    6/20/2018       E0855                Cervical Traction Unit            $   502.63
 303    WALLEGOOD INC       0589546130101018      4/10/2018   Bill/NF3    7/10/2018    6/20/2018       L0637          Lumbo-Sacral Orthosis, Custom-Fit       $   844.13
 304    WALLEGOOD INC       0387273670101050      4/14/2018   Bill/NF3     9/4/2018     8/8/2018       E0205                      Heat lamp                   $   259.65
 305    WALLEGOOD INC       0387273670101050      4/14/2018   Bill/NF3     9/4/2018     8/8/2018       E0730                      TENS Unit                   $    76.25
 306    WALLEGOOD INC       0387273670101050      4/14/2018   Bill/NF3     9/4/2018     8/8/2018       E1399                       Massager                   $   229.50
 307    WALLEGOOD INC       0467505940101011      4/14/2018   Bill/NF3    6/25/2018    5/17/2018       MSSGE                       Massager                   $   229.50
 308    WALLEGOOD INC       0467505940101011      4/14/2018   Bill/NF3     7/6/2018    6/22/2018       L0637          Lumbo-Sacral Orthosis, Custom-Fit       $   844.13
 309    WALLEGOOD INC       0595698450101011      4/14/2018   Bill/NF3    6/25/2018    5/15/2018       E0199                     Mattress Pad                 $    19.48
 310    WALLEGOOD INC       0595698450101011      4/14/2018   Bill/NF3    6/26/2018    5/15/2018       E0199                     Mattress Pad                 $    19.48
 311    WALLEGOOD INC       0595698450101011      4/14/2018   Bill/NF3    6/25/2018    5/15/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
 312    WALLEGOOD INC       0595698450101011      4/14/2018   Bill/NF3    6/26/2018    5/15/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
 313    WALLEGOOD INC       0595698450101011      4/14/2018   Bill/NF3    6/25/2018    5/15/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
 314    WALLEGOOD INC       0595698450101011      4/14/2018   Bill/NF3    6/26/2018    5/15/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
 315    WALLEGOOD INC       0595698450101011      4/14/2018   Bill/NF3    6/25/2018    5/15/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
 316    WALLEGOOD INC       0595698450101011      4/14/2018   Bill/NF3    6/26/2018    5/15/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
 317    WALLEGOOD INC       0517167720101016      4/22/2018   Bill/NF3    7/23/2018    6/20/2018       L3671         Shoulder Orthosis, Custom Fabricated     $   690.23
 318    WALLEGOOD INC       0626762380101013      4/22/2018   Bill/NF3    6/18/2018     5/8/2018       E0190          Positioning Cushion/Pillow/Wedge        $    22.04
 319    WALLEGOOD INC       0626762380101013      4/22/2018   Bill/NF3     6/4/2018     5/8/2018       E0199                     Mattress Pad                 $    19.48
 320    WALLEGOOD INC       0626762380101013      4/22/2018   Bill/NF3    6/18/2018     5/8/2018       E0217         Water circulating heat pad with pump     $   232.50
 321    WALLEGOOD INC       0626762380101013      4/22/2018   Bill/NF3     6/4/2018     5/8/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
 322    WALLEGOOD INC       0626762380101013      4/22/2018   Bill/NF3    6/18/2018     5/8/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
 323    WALLEGOOD INC       0626762380101013      4/22/2018   Bill/NF3     6/4/2018     5/8/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
 324    WALLEGOOD INC       0626762380101013      4/22/2018   Bill/NF3    6/18/2018     5/8/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
 325    WALLEGOOD INC       0626762380101013      4/22/2018   Bill/NF3     6/4/2018     5/8/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
 326    WALLEGOOD INC       0626762380101013      4/22/2018   Bill/NF3     7/2/2018    5/21/2018       E0190          Positioning Cushion/Pillow/Wedge        $    22.04
 327    WALLEGOOD INC       0626762380101013      4/22/2018   Bill/NF3     7/2/2018    5/21/2018       E0218         Water circulating cold pad with pump     $   232.50
 328    WALLEGOOD INC       0626762380101013      4/22/2018   Bill/NF3     7/2/2018    5/21/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
 329    WALLEGOOD INC       0626762380101013      4/22/2018   Bill/NF3     7/9/2018    6/22/2018       E0205                      Heat lamp                   $   259.65
 330    WALLEGOOD INC       0626762380101013      4/22/2018   Bill/NF3     7/9/2018    6/22/2018       E0730                      TENS Unit                   $    76.25
 331    WALLEGOOD INC       0626762380101013      4/22/2018   Bill/NF3     7/9/2018    6/22/2018       E1399                       Massager                   $   229.50
 332    WALLEGOOD INC       0626762380101013      4/22/2018   Bill/NF3     7/9/2018    6/25/2018       E0205                      Heat lamp                   $   259.65
 333    WALLEGOOD INC       0626762380101013      4/22/2018   Bill/NF3     7/9/2018    6/25/2018       E0730                      TENS Unit                   $    76.25
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 11 of 186 PageID #: 112
                                               Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                          Exhibit "1"

                                                                         Approximate
Fraud                                             Date of     Document                  Service       HCPCS
          Provider Name       Claim Number                                  Date of                                          Product Description              Charge
Event                                             Accident     Mailed                Provided Date     Code
                                                                            Mailing
 334    WALLEGOOD INC       0626762380101013      4/22/2018   Bill/NF3      7/9/2018   6/25/2018       E1399                 Miscellaneous DME                $    90.00
 335    WALLEGOOD INC       0626762380101013      4/22/2018   Bill/NF3      7/9/2018   6/25/2018       E1399                       Massager                   $   229.50
 336    WALLEGOOD INC       0626762380101013      4/22/2018   Bill/NF3     7/27/2018   6/28/2018       E0205                      Heat lamp                   $   259.65
 337    WALLEGOOD INC       0626762380101013      4/22/2018   Bill/NF3     7/27/2018   6/28/2018       E0730                      TENS Unit                   $    76.25
 338    WALLEGOOD INC       0626762380101013      4/22/2018   Bill/NF3     7/27/2018   6/28/2018       E1399                       Massager                   $   229.50
 339    WALLEGOOD INC       0626762380101013      4/22/2018   Bill/NF3     7/27/2018   6/28/2018       E1399                Water Circulating Pump            $   232.50
 340    WALLEGOOD INC       0626762380101013      4/22/2018   Bill/NF3     7/16/2018    7/3/2018       E0855                Cervical Traction Unit            $   502.63
 341    WALLEGOOD INC       0626762380101013      4/22/2018   Bill/NF3     7/16/2018    7/3/2018       L1832              Knee Orthosis, Custom-Fit           $   607.55
 342    WALLEGOOD INC       0626762380101013      4/22/2018   Bill/NF3     7/16/2018    7/3/2018       L3671         Shoulder Orthosis, Custom Fabricated     $   690.23
 343    WALLEGOOD INC       0626762380101013      4/22/2018   Bill/NF3     7/23/2018   7/10/2018       E0855                Cervical Traction Unit            $   502.63
 344    WALLEGOOD INC       0626762380101013      4/22/2018   Bill/NF3     7/23/2018   7/10/2018       L0637          Lumbo-Sacral Orthosis, Custom-Fit       $   844.13
 345    WALLEGOOD INC       0626762380101013      4/22/2018   Bill/NF3     8/13/2018    8/1/2018       L0637          Lumbo-Sacral Orthosis, Custom-Fit       $   844.13
 346    WALLEGOOD INC       0109310150101031      4/23/2018   Bill/NF3      7/2/2018   5/23/2018       E0199                     Mattress Pad                 $    19.48
 347    WALLEGOOD INC       0109310150101031      4/23/2018   Bill/NF3      7/2/2018   5/23/2018       E1399                       Massager                   $   229.50
 348    WALLEGOOD INC       0109310150101031      4/23/2018   Bill/NF3      7/2/2018   5/23/2018       E1399                Water Circulating Pump            $   232.50
 349    WALLEGOOD INC       0109310150101031      4/23/2018   Bill/NF3      7/2/2018   5/23/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
 350    WALLEGOOD INC       0109310150101031      4/23/2018   Bill/NF3      7/2/2018   5/23/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
 351    WALLEGOOD INC       0109310150101031      4/23/2018   Bill/NF3      8/6/2018   5/23/2018       L3807              Wrist Orthosis, Custom-Fit          $   178.04
 352    WALLEGOOD INC       0109310150101031      4/23/2018   Bill/NF3     8/13/2018   5/23/2018       L3807              Wrist Orthosis, Custom-Fit          $   178.04
 353    WALLEGOOD INC       0109310150101031      4/23/2018   Bill/NF3     8/20/2018   5/23/2018       L3807              Wrist Orthosis, Custom-Fit          $   178.04
 354    WALLEGOOD INC       0024947490101221      4/26/2018   Bill/NF3      8/3/2018   7/27/2018       E0199                     Mattress Pad                 $    19.48
 355    WALLEGOOD INC       0024947490101221      4/26/2018   Bill/NF3      8/3/2018   7/27/2018       E0199                     Mattress Pad                 $    19.48
 356    WALLEGOOD INC       0024947490101221      4/26/2018   Bill/NF3      8/7/2018   7/27/2018       E0199                     Mattress Pad                 $    19.48
 357    WALLEGOOD INC       0024947490101221      4/26/2018   Bill/NF3      8/7/2018   7/27/2018       E0199                     Mattress Pad                 $    19.48
 358    WALLEGOOD INC       0024947490101221      4/26/2018   Bill/NF3      8/3/2018   7/27/2018       MSSGE                       Massager                   $   229.50
 359    WALLEGOOD INC       0024947490101221      4/26/2018   Bill/NF3      8/7/2018   7/27/2018       MSSGE                       Massager                   $   229.50
 360    WALLEGOOD INC       0290547940101099      4/26/2018   Bill/NF3     7/16/2018    6/4/2018       L3807              Wrist Orthosis, Custom-Fit          $   178.04
 361    WALLEGOOD INC       0290547940101099      4/26/2018   Bill/NF3    10/26/2018   10/16/2018      E0855                Cervical Traction Unit            $   502.63
 362    WALLEGOOD INC       0380225980101037      4/26/2018   Bill/NF3     7/16/2018    6/5/2018       E0190          Positioning Cushion/Pillow/Wedge        $    22.04
 363    WALLEGOOD INC       0380225980101037      4/26/2018   Bill/NF3     7/16/2018    6/5/2018       E1399                Water Circulating Pump            $   232.50
 364    WALLEGOOD INC       0380225980101037      4/26/2018   Bill/NF3     7/16/2018    6/5/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
 365    WALLEGOOD INC       0380225980101037      4/26/2018   Bill/NF3     7/16/2018    6/5/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
 366    WALLEGOOD INC       0380225980101037      4/26/2018   Bill/NF3     7/16/2018    6/5/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
 367    WALLEGOOD INC       0605763590101061      4/27/2018   Bill/NF3     6/18/2018    5/7/2018       E0199                     Mattress Pad                 $    19.48
 368    WALLEGOOD INC       0605763590101061      4/27/2018   Bill/NF3     6/18/2018    5/7/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
 369    WALLEGOOD INC       0605763590101061      4/27/2018   Bill/NF3     6/18/2018    5/7/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
 370    WALLEGOOD INC       0605763590101061      4/27/2018   Bill/NF3     6/18/2018    5/7/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 12 of 186 PageID #: 113
                                               Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                          Exhibit "1"

                                                                         Approximate
Fraud                                             Date of     Document                  Service       HCPCS
          Provider Name       Claim Number                                  Date of                                         Product Description               Charge
Event                                             Accident     Mailed                Provided Date     Code
                                                                            Mailing
 371    WALLEGOOD INC       0605763590101061      4/27/2018   Bill/NF3    10/12/2018   10/5/2018       E0205                      Heat lamp                   $   259.65
 372    WALLEGOOD INC       0605763590101061      4/27/2018   Bill/NF3    10/12/2018   10/5/2018       E0730                     TENS Unit                    $    76.25
 373    WALLEGOOD INC       0605763590101061      4/27/2018   Bill/NF3    10/12/2018   10/5/2018       E1399                       Massager                   $   229.50
 374    WALLEGOOD INC       0605763590101061      4/27/2018   Bill/NF3    10/12/2018   10/5/2018       E1399               Water Circulating Pump             $   232.50
 375    WALLEGOOD INC       0580280630101042      4/28/2018   Bill/NF3     6/25/2018   5/17/2018       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
 376    WALLEGOOD INC       0580280630101042      4/28/2018   Bill/NF3     6/25/2018   5/17/2018       E0205                      Heat lamp                   $   259.65
 377    WALLEGOOD INC       0580280630101042      4/28/2018   Bill/NF3     6/25/2018   5/17/2018       E0205                      Heat lamp                   $   259.65
 378    WALLEGOOD INC       0580280630101042      4/28/2018   Bill/NF3     6/25/2018   5/17/2018       E1399                       Massager                   $   229.50
 379    WALLEGOOD INC       0580280630101042      4/28/2018   Bill/NF3     6/25/2018   5/17/2018       E1399                       Massager                   $   229.50
 380    WALLEGOOD INC       0580280630101042      4/28/2018   Bill/NF3     6/25/2018   5/17/2018       E2602       Wheelchair Cushion, 22" width or greater   $   107.95
 381    WALLEGOOD INC       0580280630101042      4/28/2018   Bill/NF3     6/25/2018   5/17/2018       L0627           Lumbar Orthosis, Custom-Fit            $   322.98
 382    WALLEGOOD INC       0595337560101021      4/29/2018   Bill/NF3      7/2/2018   5/21/2018       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
 383    WALLEGOOD INC       0595337560101021      4/29/2018   Bill/NF3      7/2/2018   5/21/2018       E0218        Water circulating cold pad with pump      $   232.50
 384    WALLEGOOD INC       0595337560101021      4/29/2018   Bill/NF3      7/2/2018   5/21/2018       E2601       Wheelchair Cushion, width less than 22"    $    55.29
 385    WALLEGOOD INC       0595337560101021      4/29/2018   Bill/NF3     7/16/2018   6/27/2018       E0205                      Heat lamp                   $   259.65
 386    WALLEGOOD INC       0595337560101021      4/29/2018   Bill/NF3     7/16/2018   6/27/2018       E0730                     TENS Unit                    $    76.25
 387    WALLEGOOD INC       0595337560101021      4/29/2018   Bill/NF3     7/16/2018   6/27/2018       E1399                 Miscellaneous DME                $    90.00
 388    WALLEGOOD INC       0595337560101021      4/29/2018   Bill/NF3     7/16/2018   6/27/2018       E1399                       Massager                   $   229.50
 389    WALLEGOOD INC       0595337560101021      4/29/2018   Bill/NF3     7/16/2018    7/6/2018       E0855                Cervical Traction Unit            $   502.63
 390    WALLEGOOD INC       0595337560101021      4/29/2018   Bill/NF3     7/16/2018    7/6/2018       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
 391    WALLEGOOD INC       0595337560101021      4/29/2018   Bill/NF3     7/16/2018    7/6/2018       L1832             Knee Orthosis, Custom-Fit            $   607.55
 392    WALLEGOOD INC       0269459310101104      5/3/2018    Bill/NF3      7/2/2018   5/22/2018       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
 393    WALLEGOOD INC       0269459310101104      5/3/2018    Bill/NF3      7/2/2018   5/22/2018       E0215                 Electric Heating Pad             $    20.93
 394    WALLEGOOD INC       0269459310101104      5/3/2018    Bill/NF3      7/2/2018   5/22/2018       E1399                       Massager                   $   229.50
 395    WALLEGOOD INC       0269459310101104      5/3/2018    Bill/NF3      7/2/2018   5/22/2018       L3809            Wrist-Hand-Finger Orthosis            $   157.10
 396    WALLEGOOD INC       0258036260101046      5/4/2018    Bill/NF3     6/26/2018   5/16/2018       E0199                    Mattress Pad                  $    19.48
 397    WALLEGOOD INC       0258036260101046      5/4/2018    Bill/NF3     6/26/2018   5/16/2018       E2601       Wheelchair Cushion, width less than 22"    $    55.29
 398    WALLEGOOD INC       0258036260101046      5/4/2018    Bill/NF3     6/26/2018   5/16/2018       L0174            Cervical Collar, Semi-Rigid           $   130.00
 399    WALLEGOOD INC       0258036260101046      5/4/2018    Bill/NF3     6/26/2018   5/16/2018       L0627           Lumbar Orthosis, Custom-Fit            $   322.98
 400    WALLEGOOD INC       0258036260101046      5/4/2018    Bill/NF3     7/16/2018   6/25/2018       E0205                      Heat lamp                   $   259.65
 401    WALLEGOOD INC       0258036260101046      5/4/2018    Bill/NF3     7/16/2018   6/25/2018       E0730                     TENS Unit                    $    76.25
 402    WALLEGOOD INC       0258036260101046      5/4/2018    Bill/NF3     7/16/2018   6/25/2018       E0855                Cervical Traction Unit            $   502.63
 403    WALLEGOOD INC       0258036260101046      5/4/2018    Bill/NF3     7/16/2018   6/25/2018       E1399                       Massager                   $   229.50
 404    WALLEGOOD INC       0258036260101046      5/4/2018    Bill/NF3     7/16/2018   6/25/2018       E1399               Water Circulating Pump             $   232.50
 405    WALLEGOOD INC       0258036260101046      5/4/2018    Bill/NF3     7/16/2018   6/25/2018       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
 406    WALLEGOOD INC       0258036260101046      5/4/2018    Bill/NF3      8/6/2018   7/11/2018       L3671        Shoulder Orthosis, Custom Fabricated      $   690.23
 407    WALLEGOOD INC       0584888220101028      5/4/2018    Bill/NF3     6/25/2018   5/15/2018       E0215                 Electric Heating Pad             $    20.93
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 13 of 186 PageID #: 114
                                               Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                          Exhibit "1"

                                                                         Approximate
Fraud                                             Date of    Document                   Service       HCPCS
          Provider Name       Claim Number                                 Date of                                           Product Description              Charge
Event                                             Accident    Mailed                 Provided Date     Code
                                                                           Mailing
 408    WALLEGOOD INC       0584888220101028      5/4/2018    Bill/NF3    6/25/2018    5/15/2018       E1399                Orthopedic Car Seat               $    96.50
 409    WALLEGOOD INC       0584888220101028      5/4/2018    Bill/NF3    6/25/2018    5/15/2018       E1399               Water Circulating Pump             $   232.50
 410    WALLEGOOD INC       0584888220101028      5/4/2018    Bill/NF3    6/25/2018    5/15/2018       E1399               Water Circulating Pump             $   232.50
 411    WALLEGOOD INC       0584888220101028      5/4/2018    Bill/NF3    6/25/2018    5/15/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
 412    WALLEGOOD INC       0584888220101028      5/4/2018    Bill/NF3    6/25/2018    5/15/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
 413    WALLEGOOD INC       0584888220101028      5/4/2018    Bill/NF3    6/25/2018    5/15/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
 414    WALLEGOOD INC       0584888220101028      5/4/2018    Bill/NF3    6/25/2018    5/15/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
 415    WALLEGOOD INC       0584888220101028      5/4/2018    Bill/NF3    6/25/2018    5/15/2018       L1810             Knee Orthosis, Custom-Fit            $    80.51
 416    WALLEGOOD INC       0584888220101028      5/4/2018    Bill/NF3     7/9/2018    6/19/2018       E0205                      Heat lamp                   $   259.65
 417    WALLEGOOD INC       0584888220101028      5/4/2018    Bill/NF3     7/9/2018    6/19/2018       E0730                     TENS Unit                    $    76.25
 418    WALLEGOOD INC       0584888220101028      5/4/2018    Bill/NF3     7/9/2018    6/19/2018       E1399                      Massager                    $   229.50
 419    WALLEGOOD INC       0584888220101028      5/4/2018    Bill/NF3    7/16/2018     7/7/2018       E0205                      Heat lamp                   $   259.65
 420    WALLEGOOD INC       0584888220101028      5/4/2018    Bill/NF3    7/16/2018     7/7/2018       E0730                     TENS Unit                    $    76.25
 421    WALLEGOOD INC       0584888220101028      5/4/2018    Bill/NF3    7/16/2018     7/7/2018       E1399                      Massager                    $   229.50
 422    WALLEGOOD INC       0584888220101028      5/4/2018    Bill/NF3    7/23/2018    7/13/2018       E0855               Cervical Traction Unit             $   502.63
 423    WALLEGOOD INC       0584888220101028      5/4/2018    Bill/NF3    7/23/2018    7/13/2018       E0855               Cervical Traction Unit             $   502.63
 424    WALLEGOOD INC       0584888220101028      5/4/2018    Bill/NF3    7/27/2018    7/23/2018       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
 425    WALLEGOOD INC       0584888220101028      5/4/2018    Bill/NF3    7/27/2018    7/23/2018       L1832             Knee Orthosis, Custom-Fit            $   607.55
 426    WALLEGOOD INC       0584888220101028      5/4/2018    Bill/NF3     9/4/2018    8/20/2018       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
 427    WALLEGOOD INC       0228690820101081      5/7/2018    Bill/NF3     7/2/2018    5/22/2018       E0205                      Heat lamp                   $   259.65
 428    WALLEGOOD INC       0228690820101081      5/7/2018    Bill/NF3     7/2/2018    5/22/2018       E1399                      Massager                    $   229.50
 429    WALLEGOOD INC       0228690820101081      5/7/2018    Bill/NF3     7/2/2018    5/22/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
 430    WALLEGOOD INC       0228690820101081      5/7/2018    Bill/NF3     7/2/2018    5/22/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
 431    WALLEGOOD INC       0562542430101015      5/7/2018    Bill/NF3    7/23/2018     6/7/2018       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
 432    WALLEGOOD INC       0562542430101015      5/7/2018    Bill/NF3    7/23/2018     6/7/2018       E1399               Water Circulating Pump             $   232.50
 433    WALLEGOOD INC       0562542430101015      5/7/2018    Bill/NF3    7/23/2018     6/7/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
 434    WALLEGOOD INC       0562542430101015      5/7/2018    Bill/NF3    7/23/2018     6/7/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
 435    WALLEGOOD INC       0562542430101015      5/7/2018    Bill/NF3    7/23/2018     6/7/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
 436    WALLEGOOD INC       0562542430101015      5/7/2018    Bill/NF3    7/23/2018     6/7/2018       L1810             Knee Orthosis, Custom-Fit            $    80.51
 437    WALLEGOOD INC       0562542430101015      5/7/2018    Bill/NF3    7/23/2018     7/9/2018       E0855               Cervical Traction Unit             $   502.63
 438    WALLEGOOD INC       0562542430101015      5/7/2018    Bill/NF3    7/23/2018     7/9/2018       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
 439    WALLEGOOD INC       0599359300101018      5/7/2018    Bill/NF3    8/15/2018     6/7/2018       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
 440    WALLEGOOD INC       0599359300101018      5/7/2018    Bill/NF3    7/23/2018     6/7/2018       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
 441    WALLEGOOD INC       0599359300101018      5/7/2018    Bill/NF3    8/15/2018     6/7/2018       E1399               Water Circulating Pump             $   232.50
 442    WALLEGOOD INC       0599359300101018      5/7/2018    Bill/NF3    7/23/2018     6/7/2018       E1399               Water Circulating Pump             $   232.50
 443    WALLEGOOD INC       0599359300101018      5/7/2018    Bill/NF3    8/15/2018     6/7/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
 444    WALLEGOOD INC       0599359300101018      5/7/2018    Bill/NF3    7/23/2018     6/7/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 14 of 186 PageID #: 115
                                               Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                          Exhibit "1"

                                                                         Approximate
Fraud                                             Date of     Document                  Service       HCPCS
          Provider Name       Claim Number                                  Date of                                          Product Description              Charge
Event                                             Accident     Mailed                Provided Date     Code
                                                                            Mailing
 445    WALLEGOOD INC       0599359300101018      5/7/2018    Bill/NF3     8/15/2018    6/7/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
 446    WALLEGOOD INC       0599359300101018      5/7/2018    Bill/NF3     7/23/2018    6/7/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
 447    WALLEGOOD INC       0599359300101018      5/7/2018    Bill/NF3     8/15/2018    6/7/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
 448    WALLEGOOD INC       0599359300101018      5/7/2018    Bill/NF3     7/23/2018    6/7/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
 449    WALLEGOOD INC       0599359300101018      5/7/2018    Bill/NF3     8/15/2018    6/7/2018       L1810             Knee Orthosis, Custom-Fit            $    80.51
 450    WALLEGOOD INC       0599359300101018      5/7/2018    Bill/NF3     7/23/2018    6/7/2018       L1810             Knee Orthosis, Custom-Fit            $    80.51
 451    WALLEGOOD INC       0599359300101018      5/7/2018    Bill/NF3     8/15/2018    7/9/2018       E0855                Cervical Traction Unit            $   502.63
 452    WALLEGOOD INC       0599359300101018      5/7/2018    Bill/NF3     7/23/2018    7/9/2018       E0855                Cervical Traction Unit            $   502.63
 453    WALLEGOOD INC       0599359300101018      5/7/2018    Bill/NF3     8/13/2018    7/9/2018       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
 454    WALLEGOOD INC       0599359300101018      5/7/2018    Bill/NF3     7/23/2018    7/9/2018       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
 455    WALLEGOOD INC       0305578850101079      5/9/2018    Bill/NF3     7/16/2018    6/6/2018       E0199                    Mattress Pad                  $    19.48
 456    WALLEGOOD INC       0305578850101079      5/9/2018    Bill/NF3     7/16/2018    6/6/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
 457    WALLEGOOD INC       0305578850101079      5/9/2018    Bill/NF3     7/16/2018    6/6/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
 458    WALLEGOOD INC       0305578850101079      5/9/2018    Bill/NF3     7/16/2018    6/6/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
 459    WALLEGOOD INC       0305578850101079      5/9/2018    Bill/NF3     8/13/2018    7/3/2018       E0199                    Mattress Pad                  $    19.48
 460    WALLEGOOD INC       0305578850101079      5/9/2018    Bill/NF3     8/13/2018    7/3/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
 461    WALLEGOOD INC       0305578850101079      5/9/2018    Bill/NF3     8/13/2018    7/3/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
 462    WALLEGOOD INC       0305578850101079      5/9/2018    Bill/NF3     8/13/2018    7/3/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
 463    WALLEGOOD INC       0305578850101079      5/9/2018    Bill/NF3     8/13/2018    7/3/2018       L1810             Knee Orthosis, Custom-Fit            $    80.51
 464    WALLEGOOD INC       0305578850101079      5/9/2018    Bill/NF3      8/6/2018   7/12/2018       E0855                Cervical Traction Unit            $   502.63
 465    WALLEGOOD INC       0305578850101079      5/9/2018    Bill/NF3      8/6/2018   7/12/2018       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
 466    WALLEGOOD INC       0305578850101079      5/9/2018    Bill/NF3      8/6/2018   7/12/2018       L1832             Knee Orthosis, Custom-Fit            $   607.55
 467    WALLEGOOD INC       0305578850101079      5/9/2018    Bill/NF3     9/17/2018   8/23/2018       E0205                      Heat lamp                   $   259.65
 468    WALLEGOOD INC       0305578850101079      5/9/2018    Bill/NF3     9/17/2018   8/23/2018       E0730                     TENS Unit                    $    76.25
 469    WALLEGOOD INC       0305578850101079      5/9/2018    Bill/NF3     9/17/2018   8/23/2018       E1399                      Massager                    $   229.50
 470    WALLEGOOD INC       0305578850101079      5/9/2018    Bill/NF3     9/17/2018   8/23/2018       E1399               Water Circulating Pump             $   232.50
 471    WALLEGOOD INC       0583543070101021      5/10/2018   Bill/NF3    10/29/2018   10/2/2018       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
 472    WALLEGOOD INC       0583543070101021      5/10/2018   Bill/NF3    10/29/2018   10/2/2018       E0205                      Heat lamp                   $   259.65
 473    WALLEGOOD INC       0583543070101021      5/10/2018   Bill/NF3    10/29/2018   10/2/2018       E1399                      Massager                    $   229.50
 474    WALLEGOOD INC       0583543070101021      5/10/2018   Bill/NF3    10/29/2018   10/2/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
 475    WALLEGOOD INC       0583543070101021      5/10/2018   Bill/NF3    10/29/2018   10/2/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
 476    WALLEGOOD INC       0487967270101035      5/11/2018   Bill/NF3      7/9/2018   5/30/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
 477    WALLEGOOD INC       0487967270101035      5/11/2018   Bill/NF3      7/9/2018   5/30/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
 478    WALLEGOOD INC       0487967270101035      5/11/2018   Bill/NF3      7/9/2018   5/31/2018       L1832             Knee Orthosis, Custom-Fit            $   607.55
 479    WALLEGOOD INC       0487967270101035      5/11/2018   Bill/NF3      8/3/2018   6/27/2018       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
 480    WALLEGOOD INC       0487967270101035      5/11/2018   Bill/NF3      8/8/2018   6/27/2018       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
 481    WALLEGOOD INC       0487967270101035      5/11/2018   Bill/NF3     8/13/2018   6/27/2018       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 15 of 186 PageID #: 116
                                               Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                          Exhibit "1"

                                                                         Approximate
Fraud                                             Date of     Document                  Service       HCPCS
          Provider Name       Claim Number                                 Date of                                           Product Description              Charge
Event                                             Accident     Mailed                Provided Date     Code
                                                                           Mailing
 482    WALLEGOOD INC       0534176560101043      5/11/2018   Bill/NF3    7/30/2018    6/21/2018       E0190          Positioning Cushion/Pillow/Wedge        $    22.04
 483    WALLEGOOD INC       0534176560101043      5/11/2018   Bill/NF3    7/30/2018    6/21/2018       E1399                Water Circulating Pump            $   232.50
 484    WALLEGOOD INC       0534176560101043      5/11/2018   Bill/NF3    7/30/2018    6/21/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
 485    WALLEGOOD INC       0534176560101043      5/11/2018   Bill/NF3    7/30/2018    6/21/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
 486    WALLEGOOD INC       0534176560101043      5/11/2018   Bill/NF3    7/30/2018    6/21/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
 487    WALLEGOOD INC       0560433810101035      5/11/2018   Bill/NF3    7/27/2018     6/6/2018       E0190          Positioning Cushion/Pillow/Wedge        $    22.04
 488    WALLEGOOD INC       0560433810101035      5/11/2018   Bill/NF3     8/6/2018     6/6/2018       E0190          Positioning Cushion/Pillow/Wedge        $    22.04
 489    WALLEGOOD INC       0560433810101035      5/11/2018   Bill/NF3    8/14/2018     6/6/2018       E0190          Positioning Cushion/Pillow/Wedge        $    22.04
 490    WALLEGOOD INC       0560433810101035      5/11/2018   Bill/NF3    7/27/2018     6/6/2018       E1399                Water Circulating Pump            $   232.50
 491    WALLEGOOD INC       0560433810101035      5/11/2018   Bill/NF3     8/6/2018     6/6/2018       E1399                Water Circulating Pump            $   232.50
 492    WALLEGOOD INC       0560433810101035      5/11/2018   Bill/NF3    8/14/2018     6/6/2018       E1399                Water Circulating Pump            $   232.50
 493    WALLEGOOD INC       0560433810101035      5/11/2018   Bill/NF3    7/27/2018     6/6/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
 494    WALLEGOOD INC       0560433810101035      5/11/2018   Bill/NF3     8/6/2018     6/6/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
 495    WALLEGOOD INC       0560433810101035      5/11/2018   Bill/NF3    8/14/2018     6/6/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
 496    WALLEGOOD INC       0560433810101035      5/11/2018   Bill/NF3    7/27/2018     6/6/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
 497    WALLEGOOD INC       0560433810101035      5/11/2018   Bill/NF3     8/6/2018     6/6/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
 498    WALLEGOOD INC       0560433810101035      5/11/2018   Bill/NF3    8/14/2018     6/6/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
 499    WALLEGOOD INC       0560433810101035      5/11/2018   Bill/NF3    7/27/2018     6/6/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
 500    WALLEGOOD INC       0560433810101035      5/11/2018   Bill/NF3     8/6/2018     6/6/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
 501    WALLEGOOD INC       0560433810101035      5/11/2018   Bill/NF3    8/14/2018     6/6/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
 502    WALLEGOOD INC       0560433810101035      5/11/2018   Bill/NF3    8/23/2018    7/12/2018       E0205                      Heat lamp                   $   259.65
 503    WALLEGOOD INC       0560433810101035      5/11/2018   Bill/NF3    8/23/2018    7/12/2018       E0730                      TENS Unit                   $    76.25
 504    WALLEGOOD INC       0560433810101035      5/11/2018   Bill/NF3    8/23/2018    7/12/2018       E1399                 Miscellaneous DME                $    90.00
 505    WALLEGOOD INC       0560433810101035      5/11/2018   Bill/NF3    8/23/2018    7/12/2018       E1399                       Massager                   $   229.50
 506    WALLEGOOD INC       0560433810101035      5/11/2018   Bill/NF3     9/7/2018    8/14/2018       E0855                Cervical Traction Unit            $   502.63
 507    WALLEGOOD INC       0560433810101035      5/11/2018   Bill/NF3     9/4/2018    8/14/2018       L0637          Lumbo-Sacral Orthosis, Custom-Fit       $   844.13
 508    WALLEGOOD INC       0560433810101035      5/11/2018   Bill/NF3     9/4/2018    8/14/2018       L1832              Knee Orthosis, Custom-Fit           $   607.55
 509    WALLEGOOD INC       0560433810101035      5/11/2018   Bill/NF3     9/7/2018    8/14/2018       L3671         Shoulder Orthosis, Custom Fabricated     $   690.23
 510    WALLEGOOD INC       0305630310101064      5/12/2018   Bill/NF3    7/16/2018     6/4/2018       E0205                      Heat lamp                   $   259.65
 511    WALLEGOOD INC       0305630310101064      5/12/2018   Bill/NF3    7/16/2018     6/4/2018       E0900                 Pelvic Traction Unit             $    78.54
 512    WALLEGOOD INC       0305630310101064      5/12/2018   Bill/NF3    7/16/2018     6/4/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
 513    WALLEGOOD INC       0305630310101064      5/12/2018   Bill/NF3    7/16/2018     6/4/2018       L1820                     Knee Orthosis                $   110.00
 514    WALLEGOOD INC       0305630310101064      5/12/2018   Bill/NF3    7/16/2018     6/4/2018       L2630             Pelvic Control Band & Belt           $   255.07
 515    WALLEGOOD INC       0305630310101064      5/12/2018   Bill/NF3    7/16/2018     6/4/2018       T5001                    Positioning seat              $    96.50
 516    WALLEGOOD INC       0628907030101016      5/13/2018   Bill/NF3    7/16/2018     6/5/2018       E0190          Positioning Cushion/Pillow/Wedge        $    22.04
 517    WALLEGOOD INC       0628907030101016      5/13/2018   Bill/NF3    7/16/2018     6/5/2018       E1399                Water Circulating Pump            $   232.50
 518    WALLEGOOD INC       0628907030101016      5/13/2018   Bill/NF3    7/16/2018     6/5/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 16 of 186 PageID #: 117
                                               Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                          Exhibit "1"

                                                                         Approximate
Fraud                                             Date of     Document                  Service       HCPCS
          Provider Name       Claim Number                                  Date of                                          Product Description              Charge
Event                                             Accident     Mailed                Provided Date     Code
                                                                            Mailing
 519    WALLEGOOD INC       0628907030101016      5/13/2018   Bill/NF3     7/16/2018    6/5/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
 520    WALLEGOOD INC       0628907030101016      5/13/2018   Bill/NF3     7/16/2018    6/5/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
 521    WALLEGOOD INC       0628907030101016      5/13/2018   Bill/NF3     7/16/2018    6/6/2018       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
 522    WALLEGOOD INC       0628907030101016      5/13/2018   Bill/NF3     7/16/2018    6/6/2018       E1399               Water Circulating Pump             $   232.50
 523    WALLEGOOD INC       0628907030101016      5/13/2018   Bill/NF3     7/16/2018    6/6/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
 524    WALLEGOOD INC       0628907030101016      5/13/2018   Bill/NF3     7/16/2018    6/6/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
 525    WALLEGOOD INC       0628907030101016      5/13/2018   Bill/NF3     7/16/2018    6/6/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
 526    WALLEGOOD INC       0628907030101016      5/13/2018   Bill/NF3     8/23/2018   7/30/2018       E0205                      Heat lamp                   $   259.65
 527    WALLEGOOD INC       0628907030101016      5/13/2018   Bill/NF3     8/23/2018   7/30/2018       E0730                     TENS Unit                    $    76.25
 528    WALLEGOOD INC       0628907030101016      5/13/2018   Bill/NF3     8/23/2018   7/30/2018       E1399                      Massager                    $   229.50
 529    WALLEGOOD INC       0628907030101016      5/13/2018   Bill/NF3     8/16/2018    8/1/2018       E0205                      Heat lamp                   $   259.65
 530    WALLEGOOD INC       0628907030101016      5/13/2018   Bill/NF3     8/16/2018    8/1/2018       E0730                     TENS Unit                    $    76.25
 531    WALLEGOOD INC       0628907030101016      5/13/2018   Bill/NF3     8/16/2018    8/1/2018       E1399                      Massager                    $   229.50
 532    WALLEGOOD INC       0628907030101016      5/13/2018   Bill/NF3     8/23/2018    8/8/2018       E0855               Cervical Traction Unit             $   502.63
 533    WALLEGOOD INC       0628907030101016      5/13/2018   Bill/NF3     8/23/2018    8/8/2018       E0855               Cervical Traction Unit             $   502.63
 534    WALLEGOOD INC       0628907030101016      5/13/2018   Bill/NF3     8/23/2018    8/8/2018       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
 535    WALLEGOOD INC       0628907030101016      5/13/2018   Bill/NF3     8/24/2018    8/8/2018       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
 536    WALLEGOOD INC       0438402340101039      5/15/2018   Bill/NF3     8/20/2018   7/11/2018       E0199                    Mattress Pad                  $    19.48
 537    WALLEGOOD INC       0438402340101039      5/15/2018   Bill/NF3     8/20/2018   7/11/2018       E0199                    Mattress Pad                  $    19.48
 538    WALLEGOOD INC       0438402340101039      5/15/2018   Bill/NF3     8/20/2018   7/11/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
 539    WALLEGOOD INC       0438402340101039      5/15/2018   Bill/NF3     8/20/2018   7/11/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
 540    WALLEGOOD INC       0438402340101039      5/15/2018   Bill/NF3     8/20/2018   7/11/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
 541    WALLEGOOD INC       0438402340101039      5/15/2018   Bill/NF3     8/20/2018   7/11/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
 542    WALLEGOOD INC       0438402340101039      5/15/2018   Bill/NF3     8/20/2018   7/11/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
 543    WALLEGOOD INC       0438402340101039      5/15/2018   Bill/NF3     8/20/2018   7/11/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
 544    WALLEGOOD INC       0438402340101039      5/15/2018   Bill/NF3     8/20/2018   7/11/2018       L3675            Shoulder Orthosis, Vest type          $   141.14
 545    WALLEGOOD INC       0438402340101039      5/15/2018   Bill/NF3    10/12/2018   9/24/2018       E0855                Cervical Traction Unit            $   502.63
 546    WALLEGOOD INC       0438402340101039      5/15/2018   Bill/NF3    10/15/2018   9/24/2018       E0855                Cervical Traction Unit            $   502.63
 547    WALLEGOOD INC       0438402340101039      5/15/2018   Bill/NF3    10/12/2018   9/24/2018       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
 548    WALLEGOOD INC       0438402340101039      5/15/2018   Bill/NF3    10/15/2018   9/24/2018       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
 549    WALLEGOOD INC       0438402340101039      5/15/2018   Bill/NF3    10/29/2018   10/2/2018       E0205                      Heat lamp                   $   259.65
 550    WALLEGOOD INC       0438402340101039      5/15/2018   Bill/NF3    10/29/2018   10/2/2018       E0730                     TENS Unit                    $    76.25
 551    WALLEGOOD INC       0438402340101039      5/15/2018   Bill/NF3    10/29/2018   10/2/2018       E1399                      Massager                    $   229.50
 552    WALLEGOOD INC       0438402340101039      5/15/2018   Bill/NF3    10/29/2018   10/2/2018       E1399               Water Circulating Pump             $   232.50
 553    WALLEGOOD INC       0556218470101078      5/15/2018   Bill/NF3     7/16/2018    6/7/2018       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
 554    WALLEGOOD INC       0556218470101078      5/15/2018   Bill/NF3     7/16/2018    6/7/2018       E0205                      Heat lamp                   $   259.65
 555    WALLEGOOD INC       0556218470101078      5/15/2018   Bill/NF3     7/16/2018    6/7/2018       E1399                      Massager                    $   229.50
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 17 of 186 PageID #: 118
                                               Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                          Exhibit "1"

                                                                         Approximate
Fraud                                             Date of     Document                  Service       HCPCS
          Provider Name       Claim Number                                 Date of                                           Product Description              Charge
Event                                             Accident     Mailed                Provided Date     Code
                                                                           Mailing
 556    WALLEGOOD INC       0556218470101078      5/15/2018   Bill/NF3    7/16/2018     6/7/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
 557    WALLEGOOD INC       0556218470101078      5/15/2018   Bill/NF3    7/16/2018     6/7/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
 558    WALLEGOOD INC       0520412770101028      5/16/2018   Bill/NF3    7/16/2018     6/5/2018       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
 559    WALLEGOOD INC       0520412770101028      5/16/2018   Bill/NF3    7/16/2018     6/5/2018       E1399               Water Circulating Pump             $   232.50
 560    WALLEGOOD INC       0520412770101028      5/16/2018   Bill/NF3    7/16/2018     6/5/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
 561    WALLEGOOD INC       0520412770101028      5/16/2018   Bill/NF3    7/16/2018     6/5/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
 562    WALLEGOOD INC       0520412770101028      5/16/2018   Bill/NF3    7/16/2018     6/5/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
 563    WALLEGOOD INC       0520412770101028      5/16/2018   Bill/NF3    7/23/2018     6/7/2018       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
 564    WALLEGOOD INC       0520412770101028      5/16/2018   Bill/NF3    7/23/2018     6/7/2018       E1399               Water Circulating Pump             $   232.50
 565    WALLEGOOD INC       0520412770101028      5/16/2018   Bill/NF3    7/23/2018     6/7/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
 566    WALLEGOOD INC       0520412770101028      5/16/2018   Bill/NF3    7/23/2018     6/7/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
 567    WALLEGOOD INC       0520412770101028      5/16/2018   Bill/NF3    7/23/2018     6/7/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
 568    WALLEGOOD INC       0520412770101028      5/16/2018   Bill/NF3    8/13/2018    7/11/2018       E0205                      Heat lamp                   $   259.65
 569    WALLEGOOD INC       0520412770101028      5/16/2018   Bill/NF3    8/13/2018    7/11/2018       E0730                     TENS Unit                    $    76.25
 570    WALLEGOOD INC       0520412770101028      5/16/2018   Bill/NF3    8/13/2018    7/11/2018       E1399                Miscellaneous DME                 $    90.00
 571    WALLEGOOD INC       0520412770101028      5/16/2018   Bill/NF3    8/13/2018    7/11/2018       E1399                      Massager                    $   229.50
 572    WALLEGOOD INC       0520412770101028      5/16/2018   Bill/NF3    8/13/2018    7/26/2018       E0855               Cervical Traction Unit             $   502.63
 573    WALLEGOOD INC       0520412770101028      5/16/2018   Bill/NF3    8/13/2018    7/26/2018       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
 574    WALLEGOOD INC       0520412770101028      5/16/2018   Bill/NF3    8/14/2018    7/26/2018       L1832             Knee Orthosis, Custom-Fit            $   607.55
 575    WALLEGOOD INC       0626663630101011      5/16/2018   Bill/NF3    7/16/2018     6/5/2018       E0199                    Mattress Pad                  $    19.48
 576    WALLEGOOD INC       0626663630101011      5/16/2018   Bill/NF3    7/16/2018     6/5/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
 577    WALLEGOOD INC       0626663630101011      5/16/2018   Bill/NF3    7/16/2018     6/5/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
 578    WALLEGOOD INC       0626663630101011      5/16/2018   Bill/NF3    7/16/2018     6/5/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
 579    WALLEGOOD INC       0626663630101011      5/16/2018   Bill/NF3    7/27/2018    7/18/2018       E0855               Cervical Traction Unit             $   502.63
 580    WALLEGOOD INC       0626663630101011      5/16/2018   Bill/NF3    7/27/2018    7/18/2018       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
 581    WALLEGOOD INC       0626663630101011      5/16/2018   Bill/NF3    7/27/2018    7/18/2018       L1930                   Ankle Orthosis                 $   194.00
 582    WALLEGOOD INC       0494976330101019      5/17/2018   Bill/NF3    7/23/2018     6/8/2018       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
 583    WALLEGOOD INC       0494976330101019      5/17/2018   Bill/NF3    7/23/2018     6/8/2018       E0205                      Heat lamp                   $   259.65
 584    WALLEGOOD INC       0494976330101019      5/17/2018   Bill/NF3    7/23/2018     6/8/2018       E1399                      Massager                    $   229.50
 585    WALLEGOOD INC       0494976330101019      5/17/2018   Bill/NF3    7/23/2018     6/8/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
 586    WALLEGOOD INC       0494976330101019      5/17/2018   Bill/NF3    7/23/2018     6/8/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
 587    WALLEGOOD INC       0621940430101010      5/19/2018   Bill/NF3    7/16/2018     6/4/2018       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
 588    WALLEGOOD INC       0621940430101010      5/19/2018   Bill/NF3    7/16/2018     6/4/2018       E1399                      Massager                    $   229.50
 589    WALLEGOOD INC       0621940430101010      5/19/2018   Bill/NF3    7/16/2018     6/4/2018       E1399               Water Circulating Pump             $   232.50
 590    WALLEGOOD INC       0621940430101010      5/19/2018   Bill/NF3    7/16/2018     6/4/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
 591    WALLEGOOD INC       0621940430101010      5/19/2018   Bill/NF3    7/16/2018     6/4/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
 592    WALLEGOOD INC       0621940430101010      5/19/2018   Bill/NF3    7/30/2018     6/6/2018       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 18 of 186 PageID #: 119
                                               Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                          Exhibit "1"

                                                                         Approximate
Fraud                                             Date of     Document                  Service       HCPCS
          Provider Name       Claim Number                                 Date of                                           Product Description              Charge
Event                                             Accident     Mailed                Provided Date     Code
                                                                           Mailing
 593    WALLEGOOD INC       0621940430101010      5/19/2018   Bill/NF3    7/30/2018     6/6/2018       E0205                      Heat lamp                   $   259.65
 594    WALLEGOOD INC       0621940430101010      5/19/2018   Bill/NF3    7/30/2018     6/6/2018       E1399                      Massager                    $   229.50
 595    WALLEGOOD INC       0621940430101010      5/19/2018   Bill/NF3    7/30/2018     6/6/2018       E1399               Water Circulating Pump             $   232.50
 596    WALLEGOOD INC       0621940430101010      5/19/2018   Bill/NF3    7/30/2018     6/6/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
 597    WALLEGOOD INC       0450703150101065      5/20/2018   Bill/NF3    7/16/2018     6/5/2018       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
 598    WALLEGOOD INC       0450703150101065      5/20/2018   Bill/NF3    7/16/2018     6/5/2018       E1399               Water Circulating Pump             $   232.50
 599    WALLEGOOD INC       0450703150101065      5/20/2018   Bill/NF3    7/16/2018     6/5/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
 600    WALLEGOOD INC       0450703150101065      5/20/2018   Bill/NF3    7/16/2018     6/5/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
 601    WALLEGOOD INC       0450703150101065      5/20/2018   Bill/NF3    7/16/2018     6/5/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
 602    WALLEGOOD INC       0450703150101065      5/20/2018   Bill/NF3    7/16/2018     6/6/2018       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
 603    WALLEGOOD INC       0450703150101065      5/20/2018   Bill/NF3    7/16/2018     6/6/2018       E1399               Water Circulating Pump             $   232.50
 604    WALLEGOOD INC       0450703150101065      5/20/2018   Bill/NF3    7/16/2018     6/6/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
 605    WALLEGOOD INC       0450703150101065      5/20/2018   Bill/NF3    7/16/2018     6/6/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
 606    WALLEGOOD INC       0450703150101065      5/20/2018   Bill/NF3    7/16/2018     6/6/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
 607    WALLEGOOD INC       0450703150101065      5/20/2018   Bill/NF3    7/23/2018     6/7/2018       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
 608    WALLEGOOD INC       0450703150101065      5/20/2018   Bill/NF3    7/23/2018     6/7/2018       E1399               Water Circulating Pump             $   232.50
 609    WALLEGOOD INC       0450703150101065      5/20/2018   Bill/NF3    7/23/2018     6/7/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
 610    WALLEGOOD INC       0450703150101065      5/20/2018   Bill/NF3    7/23/2018     6/7/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
 611    WALLEGOOD INC       0450703150101065      5/20/2018   Bill/NF3    7/23/2018     6/7/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
 612    WALLEGOOD INC       0450703150101065      5/20/2018   Bill/NF3    8/23/2018     8/1/2018       E0205                      Heat lamp                   $   259.65
 613    WALLEGOOD INC       0450703150101065      5/20/2018   Bill/NF3    8/23/2018     8/1/2018       E0730                     TENS Unit                    $    76.25
 614    WALLEGOOD INC       0450703150101065      5/20/2018   Bill/NF3    8/23/2018     8/1/2018       MSSGE                      Massager                    $   229.50
 615    WALLEGOOD INC       0450703150101065      5/20/2018   Bill/NF3     9/4/2018     8/9/2018       E0205                      Heat lamp                   $   259.65
 616    WALLEGOOD INC       0450703150101065      5/20/2018   Bill/NF3     9/4/2018     8/9/2018       E0730                     TENS Unit                    $    76.25
 617    WALLEGOOD INC       0450703150101065      5/20/2018   Bill/NF3     9/4/2018     8/9/2018       E1399                      Massager                    $   229.50
 618    WALLEGOOD INC       0450703150101065      5/20/2018   Bill/NF3     9/4/2018    8/17/2018       E0855               Cervical Traction Unit             $   502.63
 619    WALLEGOOD INC       0450703150101065      5/20/2018   Bill/NF3     9/5/2018    8/17/2018       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
 620    WALLEGOOD INC       0510338650101014      5/20/2018   Bill/NF3    7/16/2018     6/5/2018       E0199                    Mattress Pad                  $    19.48
 621    WALLEGOOD INC       0510338650101014      5/20/2018   Bill/NF3    7/16/2018     6/5/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
 622    WALLEGOOD INC       0510338650101014      5/20/2018   Bill/NF3    7/16/2018     6/5/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
 623    WALLEGOOD INC       0510338650101014      5/20/2018   Bill/NF3    7/16/2018     6/5/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
 624    WALLEGOOD INC       0510338650101014      5/20/2018   Bill/NF3     8/6/2018    7/23/2018       E0855               Cervical Traction Unit             $   502.63
 625    WALLEGOOD INC       0510338650101014      5/20/2018   Bill/NF3     8/6/2018    7/23/2018       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
 626    WALLEGOOD INC       0510338650101014      5/20/2018   Bill/NF3     8/6/2018    7/23/2018       L1971                   Ankle Orthosis                 $   331.47
 627    WALLEGOOD INC       0510338650101014      5/20/2018   Bill/NF3     9/7/2018     8/3/2018       E0205                      Heat lamp                   $   259.65
 628    WALLEGOOD INC       0510338650101014      5/20/2018   Bill/NF3     9/7/2018     8/3/2018       E0730                     TENS Unit                    $    76.25
 629    WALLEGOOD INC       0510338650101014      5/20/2018   Bill/NF3     9/7/2018     8/3/2018       E1399                      Massager                    $   229.50
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 19 of 186 PageID #: 120
                                               Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                          Exhibit "1"

                                                                         Approximate
Fraud                                             Date of     Document                  Service       HCPCS
          Provider Name       Claim Number                                 Date of                                           Product Description              Charge
Event                                             Accident     Mailed                Provided Date     Code
                                                                           Mailing
 630    WALLEGOOD INC       0510338650101014      5/20/2018   Bill/NF3     9/7/2018     8/3/2018       E1399                Water Circulating Pump            $   232.50
 631    WALLEGOOD INC       0626013350101017      5/20/2018   Bill/NF3    7/23/2018    6/11/2018       E0190          Positioning Cushion/Pillow/Wedge        $    22.04
 632    WALLEGOOD INC       0626013350101017      5/20/2018   Bill/NF3    7/23/2018    6/11/2018       E1399                Water Circulating Pump            $   232.50
 633    WALLEGOOD INC       0626013350101017      5/20/2018   Bill/NF3    7/23/2018    6/11/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
 634    WALLEGOOD INC       0626013350101017      5/20/2018   Bill/NF3    7/23/2018    6/11/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
 635    WALLEGOOD INC       0626013350101017      5/20/2018   Bill/NF3    7/23/2018    6/11/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
 636    WALLEGOOD INC       0628043840101010      5/20/2018   Bill/NF3    7/16/2018     6/5/2018       E0190          Positioning Cushion/Pillow/Wedge        $    22.04
 637    WALLEGOOD INC       0628043840101010      5/20/2018   Bill/NF3    7/16/2018     6/5/2018       E0190          Positioning Cushion/Pillow/Wedge        $    22.04
 638    WALLEGOOD INC       0628043840101010      5/20/2018   Bill/NF3    7/16/2018     6/5/2018       E1399                Water Circulating Pump            $   232.50
 639    WALLEGOOD INC       0628043840101010      5/20/2018   Bill/NF3    7/16/2018     6/5/2018       E1399                Water Circulating Pump            $   232.50
 640    WALLEGOOD INC       0628043840101010      5/20/2018   Bill/NF3    7/16/2018     6/5/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
 641    WALLEGOOD INC       0628043840101010      5/20/2018   Bill/NF3    7/16/2018     6/5/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
 642    WALLEGOOD INC       0628043840101010      5/20/2018   Bill/NF3    7/16/2018     6/5/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
 643    WALLEGOOD INC       0628043840101010      5/20/2018   Bill/NF3    7/16/2018     6/5/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
 644    WALLEGOOD INC       0628043840101010      5/20/2018   Bill/NF3    7/16/2018     6/5/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
 645    WALLEGOOD INC       0628043840101010      5/20/2018   Bill/NF3    8/13/2018    7/13/2018       E0205                      Heat lamp                   $   259.65
 646    WALLEGOOD INC       0628043840101010      5/20/2018   Bill/NF3    8/13/2018    7/13/2018       E0205                      Heat lamp                   $   259.65
 647    WALLEGOOD INC       0628043840101010      5/20/2018   Bill/NF3    8/13/2018    7/13/2018       E0730                      TENS Unit                   $    76.25
 648    WALLEGOOD INC       0628043840101010      5/20/2018   Bill/NF3    8/13/2018    7/13/2018       E0730                      TENS Unit                   $    76.25
 649    WALLEGOOD INC       0628043840101010      5/20/2018   Bill/NF3    8/13/2018    7/13/2018       E1399                 Miscellaneous DME                $    90.00
 650    WALLEGOOD INC       0628043840101010      5/20/2018   Bill/NF3    8/13/2018    7/13/2018       E1399                       Massager                   $   229.50
 651    WALLEGOOD INC       0628043840101010      5/20/2018   Bill/NF3    8/13/2018    7/13/2018       E1399                       Massager                   $   229.50
 652    WALLEGOOD INC       0628043840101010      5/20/2018   Bill/NF3    8/13/2018    7/26/2018       E0855                Cervical Traction Unit            $   502.63
 653    WALLEGOOD INC       0628043840101010      5/20/2018   Bill/NF3    8/16/2018    7/26/2018       E0855                Cervical Traction Unit            $   502.63
 654    WALLEGOOD INC       0628043840101010      5/20/2018   Bill/NF3    8/14/2018    7/26/2018       L0637          Lumbo-Sacral Orthosis, Custom-Fit       $   844.13
 655    WALLEGOOD INC       0628043840101010      5/20/2018   Bill/NF3    8/23/2018    7/26/2018       L0637          Lumbo-Sacral Orthosis, Custom-Fit       $   844.13
 656    WALLEGOOD INC       0628043840101010      5/20/2018   Bill/NF3    8/14/2018    7/26/2018       L3671         Shoulder Orthosis, Custom Fabricated     $   690.23
 657    WALLEGOOD INC       0358655020101084      5/21/2018   Bill/NF3    9/13/2018    8/14/2018       L3807              Wrist Orthosis, Custom-Fit          $   178.04
 658    WALLEGOOD INC       0358655020101084      5/21/2018   Bill/NF3    9/13/2018    8/14/2018       L3807              Wrist Orthosis, Custom-Fit          $   178.04
 659    WALLEGOOD INC       0583794330101034      5/21/2018   Bill/NF3    7/11/2018    5/30/2018       E0199                     Mattress Pad                 $    19.48
 660    WALLEGOOD INC       0583794330101034      5/21/2018   Bill/NF3    7/11/2018    5/30/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
 661    WALLEGOOD INC       0583794330101034      5/21/2018   Bill/NF3    7/11/2018    5/30/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
 662    WALLEGOOD INC       0583794330101034      5/21/2018   Bill/NF3    7/11/2018    5/30/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
 663    WALLEGOOD INC       0583794330101034      5/21/2018   Bill/NF3     8/6/2018    7/26/2018       E0205                      Heat lamp                   $   259.65
 664    WALLEGOOD INC       0583794330101034      5/21/2018   Bill/NF3     8/6/2018    7/26/2018       E0730                      TENS Unit                   $    76.25
 665    WALLEGOOD INC       0583794330101034      5/21/2018   Bill/NF3     8/6/2018    7/26/2018       E1399                       Massager                   $   229.50
 666    WALLEGOOD INC       0583794330101034      5/21/2018   Bill/NF3     8/6/2018    7/26/2018       E1399                Water Circulating Pump            $   232.50
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 20 of 186 PageID #: 121
                                               Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                          Exhibit "1"

                                                                         Approximate
Fraud                                             Date of     Document                  Service       HCPCS
          Provider Name       Claim Number                                 Date of                                           Product Description              Charge
Event                                             Accident     Mailed                Provided Date     Code
                                                                           Mailing
 667    WALLEGOOD INC       0595970720101018      5/21/2018   Bill/NF3    7/30/2018    6/20/2018       E0190          Positioning Cushion/Pillow/Wedge        $    22.04
 668    WALLEGOOD INC       0595970720101018      5/21/2018   Bill/NF3    7/31/2018    6/20/2018       E0190          Positioning Cushion/Pillow/Wedge        $    22.04
 669    WALLEGOOD INC       0595970720101018      5/21/2018   Bill/NF3    7/30/2018    6/20/2018       E1399                Water Circulating Pump            $   232.50
 670    WALLEGOOD INC       0595970720101018      5/21/2018   Bill/NF3    7/31/2018    6/20/2018       E1399                Water Circulating Pump            $   232.50
 671    WALLEGOOD INC       0595970720101018      5/21/2018   Bill/NF3    7/30/2018    6/20/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
 672    WALLEGOOD INC       0595970720101018      5/21/2018   Bill/NF3    7/31/2018    6/20/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
 673    WALLEGOOD INC       0595970720101018      5/21/2018   Bill/NF3    7/30/2018    6/20/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
 674    WALLEGOOD INC       0595970720101018      5/21/2018   Bill/NF3    7/31/2018    6/20/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
 675    WALLEGOOD INC       0595970720101018      5/21/2018   Bill/NF3    7/30/2018    6/20/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
 676    WALLEGOOD INC       0595970720101018      5/21/2018   Bill/NF3    7/31/2018    6/20/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
 677    WALLEGOOD INC       0595970720101018      5/21/2018   Bill/NF3    7/23/2018     7/2/2018       E0855                Cervical Traction Unit            $   502.63
 678    WALLEGOOD INC       0595970720101018      5/21/2018   Bill/NF3    7/23/2018     7/2/2018       E0855                Cervical Traction Unit            $   502.63
 679    WALLEGOOD INC       0595970720101018      5/21/2018   Bill/NF3    7/23/2018     7/2/2018       L0637          Lumbo-Sacral Orthosis, Custom-Fit       $   844.13
 680    WALLEGOOD INC       0595970720101018      5/21/2018   Bill/NF3    7/23/2018     7/2/2018       L0637          Lumbo-Sacral Orthosis, Custom-Fit       $   844.13
 681    WALLEGOOD INC       0595970720101018      5/21/2018   Bill/NF3    7/23/2018     7/2/2018       L3671         Shoulder Orthosis, Custom Fabricated     $   690.23
 682    WALLEGOOD INC       0595970720101018      5/21/2018   Bill/NF3    8/13/2018    7/11/2018       E0205                      Heat lamp                   $   259.65
 683    WALLEGOOD INC       0595970720101018      5/21/2018   Bill/NF3    8/21/2018    7/11/2018       E0205                      Heat lamp                   $   259.65
 684    WALLEGOOD INC       0595970720101018      5/21/2018   Bill/NF3    8/13/2018    7/11/2018       E0730                      TENS Unit                   $    76.25
 685    WALLEGOOD INC       0595970720101018      5/21/2018   Bill/NF3    8/21/2018    7/11/2018       E0730                      TENS Unit                   $    76.25
 686    WALLEGOOD INC       0595970720101018      5/21/2018   Bill/NF3    8/13/2018    7/11/2018       E1399                 Miscellaneous DME                $    90.00
 687    WALLEGOOD INC       0595970720101018      5/21/2018   Bill/NF3    8/13/2018    7/11/2018       E1399                       Massager                   $   229.50
 688    WALLEGOOD INC       0595970720101018      5/21/2018   Bill/NF3    8/21/2018    7/11/2018       MSSGE                       Massager                   $   229.50
 689    WALLEGOOD INC       0567747320101042      5/23/2018   Bill/NF3     9/4/2018     8/2/2018       L0637          Lumbo-Sacral Orthosis, Custom-Fit       $   844.13
 690    WALLEGOOD INC       0490710650101067      5/24/2018   Bill/NF3     8/3/2018    6/25/2018       E0199                     Mattress Pad                 $    19.48
 691    WALLEGOOD INC       0490710650101067      5/24/2018   Bill/NF3     8/3/2018    6/25/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
 692    WALLEGOOD INC       0490710650101067      5/24/2018   Bill/NF3     8/3/2018    6/25/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
 693    WALLEGOOD INC       0490710650101067      5/24/2018   Bill/NF3     8/3/2018    6/25/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
 694    WALLEGOOD INC       0490710650101067      5/24/2018   Bill/NF3     8/3/2018    6/27/2018       E0199                     Mattress Pad                 $    19.48
 695    WALLEGOOD INC       0490710650101067      5/24/2018   Bill/NF3     8/3/2018    6/27/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
 696    WALLEGOOD INC       0490710650101067      5/24/2018   Bill/NF3     8/3/2018    6/27/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
 697    WALLEGOOD INC       0490710650101067      5/24/2018   Bill/NF3     8/3/2018    6/27/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
 698    WALLEGOOD INC       0490710650101067      5/24/2018   Bill/NF3     9/4/2018     8/9/2018       E0855                Cervical Traction Unit            $   502.63
 699    WALLEGOOD INC       0490710650101067      5/24/2018   Bill/NF3     9/4/2018     8/9/2018       L0637          Lumbo-Sacral Orthosis, Custom-Fit       $   844.13
 700    WALLEGOOD INC       0621613630101011      5/24/2018   Bill/NF3    7/23/2018    6/11/2018       E0190          Positioning Cushion/Pillow/Wedge        $    22.04
 701    WALLEGOOD INC       0621613630101011      5/24/2018   Bill/NF3    7/23/2018    6/11/2018       E1399                       Massager                   $   229.50
 702    WALLEGOOD INC       0621613630101011      5/24/2018   Bill/NF3    7/23/2018    6/11/2018       E1399                Water Circulating Pump            $   232.50
 703    WALLEGOOD INC       0621613630101011      5/24/2018   Bill/NF3    7/23/2018    6/11/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 21 of 186 PageID #: 122
                                               Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                          Exhibit "1"

                                                                         Approximate
Fraud                                             Date of     Document                  Service       HCPCS
          Provider Name       Claim Number                                 Date of                                           Product Description              Charge
Event                                             Accident     Mailed                Provided Date     Code
                                                                           Mailing
 704    WALLEGOOD INC       0621613630101011      5/24/2018   Bill/NF3    7/23/2018    6/11/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
 705    WALLEGOOD INC       0543430040101076      5/25/2018   Bill/NF3     8/3/2018    6/25/2018       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
 706    WALLEGOOD INC       0543430040101076      5/25/2018   Bill/NF3     8/3/2018    6/25/2018       E1399               Water Circulating Pump             $   232.50
 707    WALLEGOOD INC       0543430040101076      5/25/2018   Bill/NF3     8/3/2018    6/25/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
 708    WALLEGOOD INC       0543430040101076      5/25/2018   Bill/NF3     8/3/2018    6/25/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
 709    WALLEGOOD INC       0543430040101076      5/25/2018   Bill/NF3     8/3/2018    6/25/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
 710    WALLEGOOD INC       0543430040101076      5/25/2018   Bill/NF3     8/3/2018    6/26/2018       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
 711    WALLEGOOD INC       0543430040101076      5/25/2018   Bill/NF3     8/3/2018    6/26/2018       E1399               Water Circulating Pump             $   232.50
 712    WALLEGOOD INC       0543430040101076      5/25/2018   Bill/NF3     8/3/2018    6/26/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
 713    WALLEGOOD INC       0543430040101076      5/25/2018   Bill/NF3     8/3/2018    6/26/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
 714    WALLEGOOD INC       0543430040101076      5/25/2018   Bill/NF3    8/14/2018    7/20/2018       E0205                      Heat lamp                   $   259.65
 715    WALLEGOOD INC       0543430040101076      5/25/2018   Bill/NF3    8/14/2018    7/20/2018       E0730                     TENS Unit                    $    76.25
 716    WALLEGOOD INC       0543430040101076      5/25/2018   Bill/NF3    8/14/2018    7/20/2018       E1399                 Miscellaneous DME                $    90.00
 717    WALLEGOOD INC       0543430040101076      5/25/2018   Bill/NF3    8/14/2018    7/20/2018       E1399                      Massager                    $   229.50
 718    WALLEGOOD INC       0543430040101076      5/25/2018   Bill/NF3    8/23/2018    7/24/2018       E0205                      Heat lamp                   $   259.65
 719    WALLEGOOD INC       0543430040101076      5/25/2018   Bill/NF3    8/23/2018    7/24/2018       E0730                     TENS Unit                    $    76.25
 720    WALLEGOOD INC       0543430040101076      5/25/2018   Bill/NF3    8/23/2018    7/24/2018       E1399                      Massager                    $   229.50
 721    WALLEGOOD INC       0543430040101076      5/25/2018   Bill/NF3    8/23/2018    7/26/2018       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
 722    WALLEGOOD INC       0543430040101076      5/25/2018   Bill/NF3    8/23/2018    7/26/2018       L1832             Knee Orthosis, Custom-Fit            $   607.55
 723    WALLEGOOD INC       0543430040101076      5/25/2018   Bill/NF3    8/13/2018    7/30/2018       E0855                Cervical Traction Unit            $   502.63
 724    WALLEGOOD INC       0543430040101076      5/25/2018   Bill/NF3    8/13/2018    7/30/2018       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
 725    WALLEGOOD INC       0567131130101023      5/25/2018   Bill/NF3    8/21/2018     7/3/2018       E0199                    Mattress Pad                  $    19.48
 726    WALLEGOOD INC       0567131130101023      5/25/2018   Bill/NF3    9/27/2018     7/3/2018       E0199                    Mattress Pad                  $    19.48
 727    WALLEGOOD INC       0567131130101023      5/25/2018   Bill/NF3    8/21/2018     7/3/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
 728    WALLEGOOD INC       0567131130101023      5/25/2018   Bill/NF3    9/27/2018     7/3/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
 729    WALLEGOOD INC       0567131130101023      5/25/2018   Bill/NF3    8/21/2018     7/3/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
 730    WALLEGOOD INC       0567131130101023      5/25/2018   Bill/NF3    9/27/2018     7/3/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
 731    WALLEGOOD INC       0567131130101023      5/25/2018   Bill/NF3    8/21/2018     7/3/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
 732    WALLEGOOD INC       0567131130101023      5/25/2018   Bill/NF3    9/27/2018     7/3/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
 733    WALLEGOOD INC       0567131130101023      5/25/2018   Bill/NF3    8/21/2018     7/3/2018       L1810             Knee Orthosis, Custom-Fit            $    80.51
 734    WALLEGOOD INC       0567131130101023      5/25/2018   Bill/NF3    9/27/2018     7/3/2018       L1810             Knee Orthosis, Custom-Fit            $    80.51
 735    WALLEGOOD INC       0567131130101023      5/25/2018   Bill/NF3    8/20/2018    7/11/2018       E0855                Cervical Traction Unit            $   502.63
 736    WALLEGOOD INC       0567131130101023      5/25/2018   Bill/NF3    8/13/2018    7/11/2018       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
 737    WALLEGOOD INC       0567131130101023      5/25/2018   Bill/NF3    8/20/2018    7/11/2018       L1832             Knee Orthosis, Custom-Fit            $   607.55
 738    WALLEGOOD INC       0567131130101023      5/25/2018   Bill/NF3    8/13/2018    7/11/2018       L1930                   Ankle Orthosis                 $   194.00
 739    WALLEGOOD INC       0567131130101023      5/25/2018   Bill/NF3    9/24/2018    8/22/2018       E0205                      Heat lamp                   $   259.65
 740    WALLEGOOD INC       0567131130101023      5/25/2018   Bill/NF3    9/24/2018    8/22/2018       E0730                     TENS Unit                    $    76.25
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 22 of 186 PageID #: 123
                                               Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                          Exhibit "1"

                                                                         Approximate
Fraud                                             Date of     Document                  Service       HCPCS
          Provider Name       Claim Number                                 Date of                                           Product Description              Charge
Event                                             Accident     Mailed                Provided Date     Code
                                                                           Mailing
 741    WALLEGOOD INC       0567131130101023      5/25/2018   Bill/NF3    9/24/2018    8/22/2018       E1399                      Massager                    $   229.50
 742    WALLEGOOD INC       0567131130101023      5/25/2018   Bill/NF3    9/24/2018    8/22/2018       E1399               Water Circulating Pump             $   232.50
 743    WALLEGOOD INC       0285367140101048      5/26/2018   Bill/NF3     8/3/2018    6/26/2018       E0199                     Mattress Pad                 $    19.48
 744    WALLEGOOD INC       0285367140101048      5/26/2018   Bill/NF3     8/3/2018    6/26/2018       E0199                     Mattress Pad                 $    19.48
 745    WALLEGOOD INC       0285367140101048      5/26/2018   Bill/NF3     8/3/2018    6/26/2018       E0199                     Mattress Pad                 $    19.48
 746    WALLEGOOD INC       0285367140101048      5/26/2018   Bill/NF3     8/3/2018    6/26/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
 747    WALLEGOOD INC       0285367140101048      5/26/2018   Bill/NF3     8/3/2018    6/26/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
 748    WALLEGOOD INC       0285367140101048      5/26/2018   Bill/NF3     8/3/2018    6/26/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
 749    WALLEGOOD INC       0285367140101048      5/26/2018   Bill/NF3     8/3/2018    6/26/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
 750    WALLEGOOD INC       0285367140101048      5/26/2018   Bill/NF3     8/3/2018    6/26/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
 751    WALLEGOOD INC       0285367140101048      5/26/2018   Bill/NF3     8/3/2018    6/26/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
 752    WALLEGOOD INC       0285367140101048      5/26/2018   Bill/NF3     8/3/2018    6/26/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
 753    WALLEGOOD INC       0285367140101048      5/26/2018   Bill/NF3     8/3/2018    6/26/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
 754    WALLEGOOD INC       0285367140101048      5/26/2018   Bill/NF3     8/3/2018    6/26/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
 755    WALLEGOOD INC       0285367140101048      5/26/2018   Bill/NF3     8/6/2018    7/12/2018       L3671         Shoulder Orthosis, Custom Fabricated     $   690.23
 756    WALLEGOOD INC       0285367140101048      5/26/2018   Bill/NF3    8/23/2018     8/2/2018       E0205                      Heat lamp                   $   259.65
 757    WALLEGOOD INC       0285367140101048      5/26/2018   Bill/NF3    8/23/2018     8/2/2018       E0730                     TENS Unit                    $    76.25
 758    WALLEGOOD INC       0285367140101048      5/26/2018   Bill/NF3    8/23/2018     8/2/2018       E0855                Cervical Traction Unit            $   502.63
 759    WALLEGOOD INC       0285367140101048      5/26/2018   Bill/NF3    8/23/2018     8/2/2018       E1399                      Massager                    $   229.50
 760    WALLEGOOD INC       0285367140101048      5/26/2018   Bill/NF3    8/23/2018     8/2/2018       E1399               Water Circulating Pump             $   232.50
 761    WALLEGOOD INC       0285367140101048      5/26/2018   Bill/NF3    8/23/2018     8/2/2018       L0637          Lumbo-Sacral Orthosis, Custom-Fit       $   844.13
 762    WALLEGOOD INC       0285367140101048      5/26/2018   Bill/NF3    8/24/2018     8/2/2018       L0637          Lumbo-Sacral Orthosis, Custom-Fit       $   844.13
 763    WALLEGOOD INC       0285367140101048      5/26/2018   Bill/NF3    8/23/2018     8/2/2018       L3671         Shoulder Orthosis, Custom Fabricated     $   690.23
 764    WALLEGOOD INC       0285367140101048      5/26/2018   Bill/NF3    10/9/2018    9/13/2018       E0205                      Heat lamp                   $   259.65
 765    WALLEGOOD INC       0285367140101048      5/26/2018   Bill/NF3    10/9/2018    9/13/2018       E0730                     TENS Unit                    $    76.25
 766    WALLEGOOD INC       0285367140101048      5/26/2018   Bill/NF3    10/9/2018    9/13/2018       E1399                      Massager                    $   229.50
 767    WALLEGOOD INC       0285367140101048      5/26/2018   Bill/NF3    10/9/2018    9/13/2018       E1399               Water Circulating Pump             $   232.50
 768    WALLEGOOD INC       0332724020101030      5/26/2018   Bill/NF3    8/13/2018     7/2/2018       E0199                     Mattress Pad                 $    19.48
 769    WALLEGOOD INC       0332724020101030      5/26/2018   Bill/NF3    8/13/2018     7/2/2018       E0199                     Mattress Pad                 $    19.48
 770    WALLEGOOD INC       0332724020101030      5/26/2018   Bill/NF3    9/27/2018     7/2/2018       E0199                     Mattress Pad                 $    19.48
 771    WALLEGOOD INC       0332724020101030      5/26/2018   Bill/NF3    9/22/2018     7/2/2018       E0199                     Mattress Pad                 $    19.48
 772    WALLEGOOD INC       0332724020101030      5/26/2018   Bill/NF3    8/13/2018     7/2/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
 773    WALLEGOOD INC       0332724020101030      5/26/2018   Bill/NF3    8/13/2018     7/2/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
 774    WALLEGOOD INC       0332724020101030      5/26/2018   Bill/NF3    9/27/2018     7/2/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
 775    WALLEGOOD INC       0332724020101030      5/26/2018   Bill/NF3    9/22/2018     7/2/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
 776    WALLEGOOD INC       0332724020101030      5/26/2018   Bill/NF3    8/13/2018     7/2/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
 777    WALLEGOOD INC       0332724020101030      5/26/2018   Bill/NF3    8/13/2018     7/2/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 23 of 186 PageID #: 124
                                               Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                          Exhibit "1"

                                                                         Approximate
Fraud                                             Date of     Document                  Service       HCPCS
          Provider Name       Claim Number                                 Date of                                           Product Description              Charge
Event                                             Accident     Mailed                Provided Date     Code
                                                                           Mailing
 778    WALLEGOOD INC       0332724020101030      5/26/2018   Bill/NF3    9/27/2018     7/2/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
 779    WALLEGOOD INC       0332724020101030      5/26/2018   Bill/NF3    9/22/2018     7/2/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
 780    WALLEGOOD INC       0332724020101030      5/26/2018   Bill/NF3    8/13/2018     7/2/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
 781    WALLEGOOD INC       0332724020101030      5/26/2018   Bill/NF3    8/13/2018     7/2/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
 782    WALLEGOOD INC       0332724020101030      5/26/2018   Bill/NF3    9/27/2018     7/2/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
 783    WALLEGOOD INC       0332724020101030      5/26/2018   Bill/NF3    9/22/2018     7/2/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
 784    WALLEGOOD INC       0332724020101030      5/26/2018   Bill/NF3     9/4/2018     8/2/2018       E0855                Cervical Traction Unit            $   502.63
 785    WALLEGOOD INC       0332724020101030      5/26/2018   Bill/NF3     9/4/2018     8/2/2018       L3671         Shoulder Orthosis, Custom Fabricated     $   690.23
 786    WALLEGOOD INC       0332724020101030      5/26/2018   Bill/NF3     9/4/2018    8/14/2018       E0205                      Heat lamp                   $   259.65
 787    WALLEGOOD INC       0332724020101030      5/26/2018   Bill/NF3     9/4/2018    8/14/2018       E0730                      TENS Unit                   $    76.25
 788    WALLEGOOD INC       0332724020101030      5/26/2018   Bill/NF3     9/4/2018    8/14/2018       E1399                       Massager                   $   229.50
 789    WALLEGOOD INC       0332724020101030      5/26/2018   Bill/NF3     9/4/2018    8/14/2018       E1399                Water Circulating Pump            $   232.50
 790    WALLEGOOD INC       0332724020101030      5/26/2018   Bill/NF3     9/4/2018    8/15/2018       E0205                      Heat lamp                   $   259.65
 791    WALLEGOOD INC       0332724020101030      5/26/2018   Bill/NF3     9/4/2018    8/15/2018       E0730                      TENS Unit                   $    76.25
 792    WALLEGOOD INC       0332724020101030      5/26/2018   Bill/NF3     9/4/2018    8/15/2018       E1399                       Massager                   $   229.50
 793    WALLEGOOD INC       0332724020101030      5/26/2018   Bill/NF3     9/4/2018    8/15/2018       E1399                Water Circulating Pump            $   232.50
 794    WALLEGOOD INC       0473201990101018      5/26/2018   Bill/NF3     8/3/2018    6/25/2018       E0190          Positioning Cushion/Pillow/Wedge        $    22.04
 795    WALLEGOOD INC       0473201990101018      5/26/2018   Bill/NF3     8/3/2018    6/25/2018       E0215                 Electric Heating Pad             $    20.93
 796    WALLEGOOD INC       0473201990101018      5/26/2018   Bill/NF3     8/3/2018    6/25/2018       MSSGE                       Massager                   $   229.50
 797    WALLEGOOD INC       0473201990101018      5/26/2018   Bill/NF3     8/3/2018    6/26/2018       E0215                 Electric Heating Pad             $    20.93
 798    WALLEGOOD INC       0473201990101018      5/26/2018   Bill/NF3     8/3/2018    6/26/2018       E1399                       Massager                   $   229.50
 799    WALLEGOOD INC       0473201990101018      5/26/2018   Bill/NF3     8/3/2018    6/26/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
 800    WALLEGOOD INC       0473201990101018      5/26/2018   Bill/NF3     8/3/2018    6/26/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
 801    WALLEGOOD INC       0286092250101138      5/27/2018   Bill/NF3     7/9/2018    5/30/2018       E0190          Positioning Cushion/Pillow/Wedge        $    22.04
 802    WALLEGOOD INC       0286092250101138      5/27/2018   Bill/NF3     7/9/2018    5/30/2018       E0205                      Heat lamp                   $   259.65
 803    WALLEGOOD INC       0286092250101138      5/27/2018   Bill/NF3     7/9/2018    5/30/2018       E0900                 Pelvic Traction Unit             $    78.54
 804    WALLEGOOD INC       0286092250101138      5/27/2018   Bill/NF3     7/9/2018    5/30/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
 805    WALLEGOOD INC       0286092250101138      5/27/2018   Bill/NF3     7/9/2018    5/30/2018       L2630             Pelvic Control Band & Belt           $   255.07
 806    WALLEGOOD INC       0286092250101138      5/27/2018   Bill/NF3    8/23/2018    7/31/2018       E0199                     Mattress Pad                 $    19.48
 807    WALLEGOOD INC       0286092250101138      5/27/2018   Bill/NF3    8/23/2018    7/31/2018       MSSGE                       Massager                   $   229.50
 808    WALLEGOOD INC       0437426510101231      5/28/2018   Bill/NF3     8/3/2018    6/25/2018       E0199                     Mattress Pad                 $    19.48
 809    WALLEGOOD INC       0437426510101231      5/28/2018   Bill/NF3     8/6/2018    6/25/2018       E0199                     Mattress Pad                 $    19.48
 810    WALLEGOOD INC       0437426510101231      5/28/2018   Bill/NF3     8/3/2018    6/25/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
 811    WALLEGOOD INC       0437426510101231      5/28/2018   Bill/NF3     8/6/2018    6/25/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
 812    WALLEGOOD INC       0437426510101231      5/28/2018   Bill/NF3     8/3/2018    6/25/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
 813    WALLEGOOD INC       0437426510101231      5/28/2018   Bill/NF3     8/6/2018    6/25/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
 814    WALLEGOOD INC       0437426510101231      5/28/2018   Bill/NF3     8/3/2018    6/25/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 24 of 186 PageID #: 125
                                               Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                          Exhibit "1"

                                                                         Approximate
Fraud                                             Date of     Document                  Service       HCPCS
          Provider Name       Claim Number                                  Date of                                          Product Description              Charge
Event                                             Accident     Mailed                Provided Date     Code
                                                                            Mailing
 815    WALLEGOOD INC       0437426510101231      5/28/2018   Bill/NF3      8/6/2018   6/25/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
 816    WALLEGOOD INC       0114088090101104      5/29/2018   Bill/NF3     7/23/2018   6/12/2018       E1399                Water Circulating Pump            $   232.50
 817    WALLEGOOD INC       0114088090101104      5/29/2018   Bill/NF3     7/23/2018   6/12/2018       E1399                Water Circulating Pump            $   232.50
 818    WALLEGOOD INC       0114088090101104      5/29/2018   Bill/NF3     7/23/2018   6/12/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
 819    WALLEGOOD INC       0114088090101104      5/29/2018   Bill/NF3     7/23/2018   6/12/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
 820    WALLEGOOD INC       0114088090101104      5/29/2018   Bill/NF3     7/23/2018   6/12/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
 821    WALLEGOOD INC       0114088090101104      5/29/2018   Bill/NF3     7/23/2018   6/12/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
 822    WALLEGOOD INC       0114088090101104      5/29/2018   Bill/NF3     7/23/2018   6/12/2018       L1810              Knee Orthosis, Custom-Fit           $    80.51
 823    WALLEGOOD INC       0114088090101104      5/29/2018   Bill/NF3     7/23/2018   6/12/2018       L3807              Wrist Orthosis, Custom-Fit          $   178.04
 824    WALLEGOOD INC       0114088090101104      5/29/2018   Bill/NF3     8/13/2018   7/16/2018       E0205                       Heat lamp                  $   259.65
 825    WALLEGOOD INC       0114088090101104      5/29/2018   Bill/NF3     8/14/2018   7/16/2018       E0205                       Heat lamp                  $   259.65
 826    WALLEGOOD INC       0114088090101104      5/29/2018   Bill/NF3     8/13/2018   7/16/2018       E0730                      TENS Unit                   $    76.25
 827    WALLEGOOD INC       0114088090101104      5/29/2018   Bill/NF3     8/14/2018   7/16/2018       E0730                      TENS Unit                   $    76.25
 828    WALLEGOOD INC       0114088090101104      5/29/2018   Bill/NF3     8/13/2018   7/16/2018       E1399                       Massager                   $   229.50
 829    WALLEGOOD INC       0114088090101104      5/29/2018   Bill/NF3     8/14/2018   7/16/2018       E1399                       Massager                   $   229.50
 830    WALLEGOOD INC       0114088090101104      5/29/2018   Bill/NF3     8/13/2018   7/16/2018       L1832              Knee Orthosis, Custom-Fit           $   607.55
 831    WALLEGOOD INC       0153548330101042      5/29/2018   Bill/NF3     7/27/2018   6/26/2018       E0855                Cervical Traction Unit            $   502.63
 832    WALLEGOOD INC       0153548330101042      5/29/2018   Bill/NF3     1/28/2019   12/11/2018      L0637          Lumbo-Sacral Orthosis, Custom-Fit       $   844.13
 833    WALLEGOOD INC       0533607680101019      6/1/2018    Bill/NF3      9/4/2018   7/24/2018       E0205                       Heat lamp                  $   259.65
 834    WALLEGOOD INC       0533607680101019      6/1/2018    Bill/NF3      9/4/2018   7/24/2018       E0730                      TENS Unit                   $    76.25
 835    WALLEGOOD INC       0533607680101019      6/1/2018    Bill/NF3      9/4/2018   7/24/2018       E1399                       Massager                   $   229.50
 836    WALLEGOOD INC       0533607680101019      6/1/2018    Bill/NF3      9/4/2018   7/24/2018       E1399                Water Circulating Pump            $   232.50
 837    WALLEGOOD INC       0533607680101019      6/1/2018    Bill/NF3      9/4/2018   7/24/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
 838    WALLEGOOD INC       0533607680101019      6/1/2018    Bill/NF3      9/4/2018   7/24/2018       L3675             Shoulder Orthosis, Vest type         $   141.14
 839    WALLEGOOD INC       0533607680101019      6/1/2018    Bill/NF3    10/29/2018   8/28/2018       E0855                 Cervical Traction Unit           $   502.63
 840    WALLEGOOD INC       0533607680101019      6/1/2018    Bill/NF3     10/1/2018   8/28/2018       L0637          Lumbo-Sacral Orthosis, Custom-Fit       $   844.13
 841    WALLEGOOD INC       0533607680101019      6/1/2018    Bill/NF3     10/9/2018   8/28/2018       L3671         Shoulder Orthosis, Custom Fabricated     $   690.23
 842    WALLEGOOD INC       0206692060101280      6/2/2018    Bill/NF3     7/30/2018   6/20/2018       E0190          Positioning Cushion/Pillow/Wedge        $    22.04
 843    WALLEGOOD INC       0206692060101280      6/2/2018    Bill/NF3     7/31/2018   6/20/2018       E0190          Positioning Cushion/Pillow/Wedge        $    22.04
 844    WALLEGOOD INC       0206692060101280      6/2/2018    Bill/NF3     7/30/2018   6/20/2018       E1399                Water Circulating Pump            $   232.50
 845    WALLEGOOD INC       0206692060101280      6/2/2018    Bill/NF3     7/31/2018   6/20/2018       E1399                Water Circulating Pump            $   232.50
 846    WALLEGOOD INC       0206692060101280      6/2/2018    Bill/NF3     7/30/2018   6/20/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
 847    WALLEGOOD INC       0206692060101280      6/2/2018    Bill/NF3     7/31/2018   6/20/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
 848    WALLEGOOD INC       0206692060101280      6/2/2018    Bill/NF3     7/31/2018   6/20/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
 849    WALLEGOOD INC       0206692060101280      6/2/2018    Bill/NF3     7/30/2018   6/20/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
 850    WALLEGOOD INC       0206692060101280      6/2/2018    Bill/NF3     7/31/2018   6/20/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
 851    WALLEGOOD INC       0603662510101015      6/2/2018    Bill/NF3     7/30/2018   6/20/2018       E0190          Positioning Cushion/Pillow/Wedge        $    22.04
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 25 of 186 PageID #: 126
                                               Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                          Exhibit "1"

                                                                         Approximate
Fraud                                             Date of    Document                   Service       HCPCS
          Provider Name       Claim Number                                 Date of                                           Product Description              Charge
Event                                             Accident    Mailed                 Provided Date     Code
                                                                           Mailing
 852    WALLEGOOD INC       0603662510101015      6/2/2018    Bill/NF3     8/6/2018    6/20/2018       E0190          Positioning Cushion/Pillow/Wedge        $    22.04
 853    WALLEGOOD INC       0603662510101015      6/2/2018    Bill/NF3    7/30/2018    6/20/2018       E0205                       Heat lamp                  $   259.65
 854    WALLEGOOD INC       0603662510101015      6/2/2018    Bill/NF3     8/6/2018    6/20/2018       E0205                       Heat lamp                  $   259.65
 855    WALLEGOOD INC       0603662510101015      6/2/2018    Bill/NF3    7/30/2018    6/20/2018       E1399                       Massager                   $   229.50
 856    WALLEGOOD INC       0603662510101015      6/2/2018    Bill/NF3     8/6/2018    6/20/2018       E1399                       Massager                   $   229.50
 857    WALLEGOOD INC       0603662510101015      6/2/2018    Bill/NF3    7/30/2018    6/20/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
 858    WALLEGOOD INC       0603662510101015      6/2/2018    Bill/NF3     8/6/2018    6/20/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
 859    WALLEGOOD INC       0603662510101015      6/2/2018    Bill/NF3    7/30/2018    6/20/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
 860    WALLEGOOD INC       0603662510101015      6/2/2018    Bill/NF3     8/6/2018    6/20/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
 861    WALLEGOOD INC       0568142330101050      6/3/2018    Bill/NF3     8/3/2018    6/26/2018       E0190          Positioning Cushion/Pillow/Wedge        $    22.04
 862    WALLEGOOD INC       0568142330101050      6/3/2018    Bill/NF3     8/3/2018    6/26/2018       E0190          Positioning Cushion/Pillow/Wedge        $    22.04
 863    WALLEGOOD INC       0568142330101050      6/3/2018    Bill/NF3     8/3/2018    6/26/2018       E0217         Water circulating heat pad with pump     $   232.50
 864    WALLEGOOD INC       0568142330101050      6/3/2018    Bill/NF3     8/3/2018    6/26/2018       E1399                Water Circulating Pump            $   232.50
 865    WALLEGOOD INC       0568142330101050      6/3/2018    Bill/NF3     8/3/2018    6/26/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
 866    WALLEGOOD INC       0568142330101050      6/3/2018    Bill/NF3     8/3/2018    6/26/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
 867    WALLEGOOD INC       0568142330101050      6/3/2018    Bill/NF3     8/3/2018    6/26/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
 868    WALLEGOOD INC       0568142330101050      6/3/2018    Bill/NF3     8/3/2018    6/26/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
 869    WALLEGOOD INC       0568142330101050      6/3/2018    Bill/NF3     8/3/2018    6/26/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
 870    WALLEGOOD INC       0568142330101050      6/3/2018    Bill/NF3     8/3/2018    6/26/2018       L1930                    Ankle Orthosis                $   194.00
 871    WALLEGOOD INC       0568142330101050      6/3/2018    Bill/NF3     8/3/2018    6/26/2018       L1930                    Ankle Orthosis                $   194.00
 872    WALLEGOOD INC       0568142330101050      6/3/2018    Bill/NF3     8/3/2018    6/26/2018       L3675             Shoulder Orthosis, Vest type         $   141.14
 873    WALLEGOOD INC       0568142330101050      6/3/2018    Bill/NF3     8/3/2018    6/26/2018       L3675             Shoulder Orthosis, Vest type         $   141.14
 874    WALLEGOOD INC       0568142330101050      6/3/2018    Bill/NF3     8/3/2018    6/26/2018       L3710                    Elbow Orthosis                $    77.00
 875    WALLEGOOD INC       0568142330101050      6/3/2018    Bill/NF3    8/23/2018    7/19/2018       E0205                       Heat lamp                  $   259.65
 876    WALLEGOOD INC       0568142330101050      6/3/2018    Bill/NF3    8/23/2018    7/19/2018       E0730                      TENS Unit                   $    76.25
 877    WALLEGOOD INC       0568142330101050      6/3/2018    Bill/NF3    8/23/2018    7/19/2018       E1399                       Massager                   $   229.50
 878    WALLEGOOD INC       0568142330101050      6/3/2018    Bill/NF3    8/23/2018     8/8/2018       E0205                       Heat lamp                  $   259.65
 879    WALLEGOOD INC       0568142330101050      6/3/2018    Bill/NF3    8/23/2018     8/8/2018       E0730                      TENS Unit                   $    76.25
 880    WALLEGOOD INC       0568142330101050      6/3/2018    Bill/NF3    8/23/2018     8/8/2018       E1399                       Massager                   $   229.50
 881    WALLEGOOD INC       0568142330101050      6/3/2018    Bill/NF3    10/1/2018    9/10/2018       E0855                 Cervical Traction Unit           $   502.63
 882    WALLEGOOD INC       0568142330101050      6/3/2018    Bill/NF3    10/4/2018    9/10/2018       E0855                 Cervical Traction Unit           $   502.63
 883    WALLEGOOD INC       0568142330101050      6/3/2018    Bill/NF3    10/1/2018    9/10/2018       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
 884    WALLEGOOD INC       0568142330101050      6/3/2018    Bill/NF3    10/4/2018    9/10/2018       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
 885    WALLEGOOD INC       0181410350101194      6/4/2018    Bill/NF3    7/31/2018    6/20/2018       E0190          Positioning Cushion/Pillow/Wedge        $    22.04
 886    WALLEGOOD INC       0181410350101194      6/4/2018    Bill/NF3    7/31/2018    6/20/2018       E1399                Water Circulating Pump            $   232.50
 887    WALLEGOOD INC       0181410350101194      6/4/2018    Bill/NF3    7/31/2018    6/20/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
 888    WALLEGOOD INC       0181410350101194      6/4/2018    Bill/NF3    7/31/2018    6/20/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 26 of 186 PageID #: 127
                                               Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                          Exhibit "1"

                                                                         Approximate
Fraud                                             Date of    Document                   Service       HCPCS
          Provider Name       Claim Number                                 Date of                                           Product Description              Charge
Event                                             Accident    Mailed                 Provided Date     Code
                                                                           Mailing
 889    WALLEGOOD INC       0181410350101194      6/4/2018    Bill/NF3    7/30/2018    6/22/2018       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
 890    WALLEGOOD INC       0181410350101194      6/4/2018    Bill/NF3    7/30/2018    6/22/2018       E1399               Water Circulating Pump             $   232.50
 891    WALLEGOOD INC       0181410350101194      6/4/2018    Bill/NF3    7/30/2018    6/22/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
 892    WALLEGOOD INC       0181410350101194      6/4/2018    Bill/NF3    7/30/2018    6/22/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
 893    WALLEGOOD INC       0181410350101194      6/4/2018    Bill/NF3     8/3/2018    6/26/2018       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
 894    WALLEGOOD INC       0181410350101194      6/4/2018    Bill/NF3     8/3/2018    6/26/2018       E1399               Water Circulating Pump             $   232.50
 895    WALLEGOOD INC       0181410350101194      6/4/2018    Bill/NF3     8/3/2018    6/26/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
 896    WALLEGOOD INC       0181410350101194      6/4/2018    Bill/NF3     8/3/2018    6/26/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
 897    WALLEGOOD INC       0181410350101194      6/4/2018    Bill/NF3     8/3/2018    6/26/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
 898    WALLEGOOD INC       0181410350101194      6/4/2018    Bill/NF3    8/23/2018    7/20/2018       E0205                      Heat lamp                   $   259.65
 899    WALLEGOOD INC       0181410350101194      6/4/2018    Bill/NF3    8/23/2018    7/20/2018       E0205                      Heat lamp                   $   259.65
 900    WALLEGOOD INC       0181410350101194      6/4/2018    Bill/NF3    8/23/2018    7/20/2018       E0730                     TENS Unit                    $    76.25
 901    WALLEGOOD INC       0181410350101194      6/4/2018    Bill/NF3    8/23/2018    7/20/2018       E0730                     TENS Unit                    $    76.25
 902    WALLEGOOD INC       0181410350101194      6/4/2018    Bill/NF3    8/23/2018    7/20/2018       E1399                Miscellaneous DME                 $    90.00
 903    WALLEGOOD INC       0181410350101194      6/4/2018    Bill/NF3    8/23/2018    7/20/2018       E1399                Miscellaneous DME                 $    90.00
 904    WALLEGOOD INC       0181410350101194      6/4/2018    Bill/NF3    8/23/2018    7/20/2018       E1399                      Massager                    $   229.50
 905    WALLEGOOD INC       0181410350101194      6/4/2018    Bill/NF3    8/23/2018    7/20/2018       E1399                      Massager                    $   229.50
 906    WALLEGOOD INC       0181410350101194      6/4/2018    Bill/NF3    8/23/2018    7/25/2018       E0205                      Heat lamp                   $   259.65
 907    WALLEGOOD INC       0181410350101194      6/4/2018    Bill/NF3    8/23/2018    7/25/2018       E0730                     TENS Unit                    $    76.25
 908    WALLEGOOD INC       0181410350101194      6/4/2018    Bill/NF3    8/23/2018    7/25/2018       E1399                      Massager                    $   229.50
 909    WALLEGOOD INC       0181410350101194      6/4/2018    Bill/NF3     9/4/2018    8/13/2018       E0205                      Heat lamp                   $   259.65
 910    WALLEGOOD INC       0181410350101194      6/4/2018    Bill/NF3     9/4/2018    8/13/2018       E0730                     TENS Unit                    $    76.25
 911    WALLEGOOD INC       0181410350101194      6/4/2018    Bill/NF3     9/4/2018    8/13/2018       E1399                      Massager                    $   229.50
 912    WALLEGOOD INC       0181410350101194      6/4/2018    Bill/NF3     9/5/2018    8/22/2018       E0855               Cervical Traction Unit             $   502.63
 913    WALLEGOOD INC       0181410350101194      6/4/2018    Bill/NF3     9/5/2018    8/22/2018       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
 914    WALLEGOOD INC       0181410350101194      6/4/2018    Bill/NF3    9/18/2018    8/23/2018       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
 915    WALLEGOOD INC       0181410350101194      6/4/2018    Bill/NF3    9/17/2018    8/23/2018       L1832             Knee Orthosis, Custom-Fit            $   607.55
 916    WALLEGOOD INC       0335538280101036      6/4/2018    Bill/NF3    7/30/2018    6/21/2018       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
 917    WALLEGOOD INC       0335538280101036      6/4/2018    Bill/NF3    7/30/2018    6/21/2018       E0205                      Heat lamp                   $   259.65
 918    WALLEGOOD INC       0335538280101036      6/4/2018    Bill/NF3    7/30/2018    6/21/2018       E1399                      Massager                    $   229.50
 919    WALLEGOOD INC       0335538280101036      6/4/2018    Bill/NF3    7/30/2018    6/21/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
 920    WALLEGOOD INC       0335538280101036      6/4/2018    Bill/NF3    7/30/2018    6/21/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
 921    WALLEGOOD INC       0335538280101036      6/4/2018    Bill/NF3     9/4/2018    7/24/2018       L3807             Wrist Orthosis, Custom-Fit           $   178.04
 922    WALLEGOOD INC       0335538280101036      6/4/2018    Bill/NF3     9/4/2018    7/24/2018       L3807             Wrist Orthosis, Custom-Fit           $   178.04
 923    WALLEGOOD INC       0435542800101087      6/5/2018    Bill/NF3    7/27/2018    6/18/2018       E1399               Water Circulating Pump             $   232.50
 924    WALLEGOOD INC       0435542800101087      6/5/2018    Bill/NF3    7/27/2018    6/18/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
 925    WALLEGOOD INC       0435542800101087      6/5/2018    Bill/NF3    7/27/2018    6/18/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 27 of 186 PageID #: 128
                                               Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                          Exhibit "1"

                                                                         Approximate
Fraud                                             Date of    Document                   Service       HCPCS
          Provider Name       Claim Number                                 Date of                                           Product Description              Charge
Event                                             Accident    Mailed                 Provided Date     Code
                                                                           Mailing
 926    WALLEGOOD INC       0435542800101087      6/5/2018    Bill/NF3    7/27/2018    6/18/2018       L3675             Shoulder Orthosis, Vest type         $   141.14
 927    WALLEGOOD INC       0435542800101087      6/5/2018    Bill/NF3     8/6/2018     7/5/2018       E0855                Cervical Traction Unit            $   502.63
 928    WALLEGOOD INC       0501996550101185      6/5/2018    Bill/NF3    7/23/2018    6/18/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
 929    WALLEGOOD INC       0501996550101185      6/5/2018    Bill/NF3    7/23/2018    6/18/2018       L1810              Knee Orthosis, Custom-Fit           $    80.51
 930    WALLEGOOD INC       0501996550101185      6/5/2018    Bill/NF3    7/23/2018    6/18/2018       L3671         Shoulder Orthosis, Custom Fabricated     $   690.23
 931    WALLEGOOD INC       0501996550101185      6/5/2018    Bill/NF3     8/3/2018     7/5/2018       E0855                Cervical Traction Unit            $   502.63
 932    WALLEGOOD INC       0501996550101185      6/5/2018    Bill/NF3     8/6/2018    7/27/2018       L0637          Lumbo-Sacral Orthosis, Custom-Fit       $   844.13
 933    WALLEGOOD INC       0584411190101017      6/5/2018    Bill/NF3    8/13/2018     7/2/2018       E1399                Water Circulating Pump            $   232.50
 934    WALLEGOOD INC       0584411190101017      6/5/2018    Bill/NF3    8/13/2018     7/2/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
 935    WALLEGOOD INC       0584411190101017      6/5/2018    Bill/NF3    8/13/2018     7/2/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
 936    WALLEGOOD INC       0584411190101017      6/5/2018    Bill/NF3    8/13/2018     7/2/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
 937    WALLEGOOD INC       0584411190101017      6/5/2018    Bill/NF3    8/20/2018    7/10/2018       E0190          Positioning Cushion/Pillow/Wedge        $    22.04
 938    WALLEGOOD INC       0584411190101017      6/5/2018    Bill/NF3    8/20/2018    7/10/2018       E1399                Water Circulating Pump            $   232.50
 939    WALLEGOOD INC       0584411190101017      6/5/2018    Bill/NF3    8/20/2018    7/10/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
 940    WALLEGOOD INC       0584411190101017      6/5/2018    Bill/NF3    8/20/2018    7/10/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
 941    WALLEGOOD INC       0584411190101017      6/5/2018    Bill/NF3    8/20/2018    7/10/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
 942    WALLEGOOD INC       0584411190101017      6/5/2018    Bill/NF3    9/17/2018    8/17/2018       E0205                      Heat lamp                   $   259.65
 943    WALLEGOOD INC       0584411190101017      6/5/2018    Bill/NF3    9/17/2018    8/17/2018       E0730                      TENS Unit                   $    76.25
 944    WALLEGOOD INC       0584411190101017      6/5/2018    Bill/NF3    9/17/2018    8/17/2018       E0855                Cervical Traction Unit            $   502.63
 945    WALLEGOOD INC       0584411190101017      6/5/2018    Bill/NF3    9/17/2018    8/17/2018       E1399                       Massager                   $   229.50
 946    WALLEGOOD INC       0584411190101017      6/5/2018    Bill/NF3    9/17/2018    8/17/2018       L0637          Lumbo-Sacral Orthosis, Custom-Fit       $   844.13
 947    WALLEGOOD INC       0584411190101017      6/5/2018    Bill/NF3    9/25/2018    8/30/2018       E0205                      Heat lamp                   $   259.65
 948    WALLEGOOD INC       0584411190101017      6/5/2018    Bill/NF3    9/25/2018    8/30/2018       E0730                      TENS Unit                   $    76.25
 949    WALLEGOOD INC       0584411190101017      6/5/2018    Bill/NF3    9/25/2018    8/30/2018       E1399                       Massager                   $   229.50
 950    WALLEGOOD INC       0584411190101017      6/5/2018    Bill/NF3    9/24/2018    9/10/2018       L0637          Lumbo-Sacral Orthosis, Custom-Fit       $   844.13
 951    WALLEGOOD INC       0627901330101017      6/6/2018    Bill/NF3    8/20/2018    7/10/2018       E0190          Positioning Cushion/Pillow/Wedge        $    22.04
 952    WALLEGOOD INC       0627901330101017      6/6/2018    Bill/NF3    8/20/2018    7/10/2018       E1399                Water Circulating Pump            $   232.50
 953    WALLEGOOD INC       0627901330101017      6/6/2018    Bill/NF3    8/20/2018    7/10/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
 954    WALLEGOOD INC       0627901330101017      6/6/2018    Bill/NF3    8/20/2018    7/10/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
 955    WALLEGOOD INC       0627901330101017      6/6/2018    Bill/NF3    8/20/2018    7/10/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
 956    WALLEGOOD INC       0627901330101017      6/6/2018    Bill/NF3    8/23/2018    7/12/2018       E0190          Positioning Cushion/Pillow/Wedge        $    22.04
 957    WALLEGOOD INC       0627901330101017      6/6/2018    Bill/NF3    8/23/2018    7/12/2018       E1399                Water Circulating Pump            $   232.50
 958    WALLEGOOD INC       0627901330101017      6/6/2018    Bill/NF3    8/23/2018    7/12/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
 959    WALLEGOOD INC       0627901330101017      6/6/2018    Bill/NF3    8/23/2018    7/12/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
 960    WALLEGOOD INC       0627901330101017      6/6/2018    Bill/NF3    8/23/2018    7/12/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
 961    WALLEGOOD INC       0627901330101017      6/6/2018    Bill/NF3     9/4/2018    8/20/2018       E0205                      Heat lamp                   $   259.65
 962    WALLEGOOD INC       0627901330101017      6/6/2018    Bill/NF3     9/5/2018    8/20/2018       E0205                      Heat lamp                   $   259.65
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 28 of 186 PageID #: 129
                                               Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                          Exhibit "1"

                                                                         Approximate
Fraud                                             Date of    Document                   Service       HCPCS
          Provider Name       Claim Number                                 Date of                                           Product Description              Charge
Event                                             Accident    Mailed                 Provided Date     Code
                                                                           Mailing
 963    WALLEGOOD INC       0627901330101017      6/6/2018    Bill/NF3     9/4/2018    8/20/2018       E0730                     TENS Unit                    $    76.25
 964    WALLEGOOD INC       0627901330101017      6/6/2018    Bill/NF3     9/5/2018    8/20/2018       E0730                     TENS Unit                    $    76.25
 965    WALLEGOOD INC       0627901330101017      6/6/2018    Bill/NF3     9/5/2018    8/20/2018       E0855               Cervical Traction Unit             $   502.63
 966    WALLEGOOD INC       0627901330101017      6/6/2018    Bill/NF3     9/4/2018    8/20/2018       E0855               Cervical Traction Unit             $   502.63
 967    WALLEGOOD INC       0627901330101017      6/6/2018    Bill/NF3     9/4/2018    8/20/2018       E1399                      Massager                    $   229.50
 968    WALLEGOOD INC       0627901330101017      6/6/2018    Bill/NF3     9/5/2018    8/20/2018       E1399                      Massager                    $   229.50
 969    WALLEGOOD INC       0627901330101017      6/6/2018    Bill/NF3     9/5/2018    8/20/2018       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
 970    WALLEGOOD INC       0627901330101017      6/6/2018    Bill/NF3    9/17/2018    8/20/2018       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
 971    WALLEGOOD INC       0142941380101257      6/7/2018    Bill/NF3     8/3/2018    6/28/2018       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
 972    WALLEGOOD INC       0142941380101257      6/7/2018    Bill/NF3     8/3/2018    6/28/2018       E0199                    Mattress Pad                  $    19.48
 973    WALLEGOOD INC       0142941380101257      6/7/2018    Bill/NF3     8/3/2018    6/28/2018       E1399               Water Circulating Pump             $   232.50
 974    WALLEGOOD INC       0142941380101257      6/7/2018    Bill/NF3     8/3/2018    6/28/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
 975    WALLEGOOD INC       0142941380101257      6/7/2018    Bill/NF3     8/3/2018    6/28/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
 976    WALLEGOOD INC       0142941380101257      6/7/2018    Bill/NF3     8/3/2018    6/28/2018       L1810             Knee Orthosis, Custom-Fit            $    80.51
 977    WALLEGOOD INC       0142941380101257      6/7/2018    Bill/NF3     8/3/2018    6/28/2018       L1930                   Ankle Orthosis                 $   194.00
 978    WALLEGOOD INC       0142941380101257      6/7/2018    Bill/NF3     8/3/2018    6/28/2018       L3670                  Shoulder Orthosis               $   251.34
 979    WALLEGOOD INC       0142941380101257      6/7/2018    Bill/NF3    8/20/2018    7/10/2018       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
 980    WALLEGOOD INC       0142941380101257      6/7/2018    Bill/NF3    8/20/2018    7/10/2018       E0199                    Mattress Pad                  $    19.48
 981    WALLEGOOD INC       0142941380101257      6/7/2018    Bill/NF3    8/20/2018    7/10/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
 982    WALLEGOOD INC       0142941380101257      6/7/2018    Bill/NF3    8/20/2018    7/10/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
 983    WALLEGOOD INC       0142941380101257      6/7/2018    Bill/NF3    8/20/2018    7/10/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
 984    WALLEGOOD INC       0142941380101257      6/7/2018    Bill/NF3    8/20/2018    7/10/2018       L1930                   Ankle Orthosis                 $   194.00
 985    WALLEGOOD INC       0142941380101257      6/7/2018    Bill/NF3    8/20/2018    7/10/2018       L3675            Shoulder Orthosis, Vest type          $   141.14
 986    WALLEGOOD INC       0142941380101257      6/7/2018    Bill/NF3    8/20/2018    7/10/2018       L3809             Wrist-Hand-Finger Orthosis           $   157.10
 987    WALLEGOOD INC       0142941380101257      6/7/2018    Bill/NF3    8/23/2018    7/19/2018       E0205                      Heat lamp                   $   259.65
 988    WALLEGOOD INC       0142941380101257      6/7/2018    Bill/NF3    8/23/2018    7/19/2018       E0730                     TENS Unit                    $    76.25
 989    WALLEGOOD INC       0142941380101257      6/7/2018    Bill/NF3    8/23/2018    7/19/2018       E1399                      Massager                    $   229.50
 990    WALLEGOOD INC       0142941380101257      6/7/2018    Bill/NF3    8/23/2018     8/8/2018       E0730                     TENS Unit                    $    76.25
 991    WALLEGOOD INC       0142941380101257      6/7/2018    Bill/NF3    8/23/2018     8/8/2018       E1399                      Massager                    $   229.50
 992    WALLEGOOD INC       0142941380101257      6/7/2018    Bill/NF3    9/18/2018    8/30/2018       L1832             Knee Orthosis, Custom-Fit            $   607.55
 993    WALLEGOOD INC       0579374290101021      6/7/2018    Bill/NF3    8/13/2018     7/3/2018       E0199                    Mattress Pad                  $    19.48
 994    WALLEGOOD INC       0579374290101021      6/7/2018    Bill/NF3    8/13/2018     7/3/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
 995    WALLEGOOD INC       0579374290101021      6/7/2018    Bill/NF3    8/13/2018     7/3/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
 996    WALLEGOOD INC       0579374290101021      6/7/2018    Bill/NF3    8/13/2018     7/3/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
 997    WALLEGOOD INC       0579374290101021      6/7/2018    Bill/NF3    8/14/2018    7/24/2018       E0205                      Heat lamp                   $   259.65
 998    WALLEGOOD INC       0579374290101021      6/7/2018    Bill/NF3    8/14/2018    7/24/2018       E0730                     TENS Unit                    $    76.25
 999    WALLEGOOD INC       0579374290101021      6/7/2018    Bill/NF3    8/14/2018    7/24/2018       E1399                      Massager                    $   229.50
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 29 of 186 PageID #: 130
                                               Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                          Exhibit "1"

                                                                         Approximate
Fraud                                             Date of     Document                   Service      HCPCS
          Provider Name       Claim Number                                  Date of                                          Product Description              Charge
Event                                             Accident     Mailed                Provided Date     Code
                                                                            Mailing
1000    WALLEGOOD INC       0579374290101021      6/7/2018    Bill/NF3     8/14/2018   7/24/2018       E1399               Water Circulating Pump             $   232.50
1001    WALLEGOOD INC       0579374290101021      6/7/2018    Bill/NF3     9/4/2018     8/6/2018       E0855                Cervical Traction Unit            $   502.63
1002    WALLEGOOD INC       0579374290101021      6/7/2018    Bill/NF3     9/4/2018     8/6/2018       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
1003    WALLEGOOD INC       0545215850101094      6/8/2018    Bill/NF3     8/14/2018    7/6/2018       E0199                    Mattress Pad                  $    19.48
1004    WALLEGOOD INC       0545215850101094      6/8/2018    Bill/NF3     8/14/2018    7/6/2018       E1399                      Massager                    $   229.50
1005    WALLEGOOD INC       0545215850101094      6/8/2018    Bill/NF3     8/14/2018    7/6/2018       E1399               Water Circulating Pump             $   232.50
1006    WALLEGOOD INC       0545215850101094      6/8/2018    Bill/NF3     8/14/2018    7/6/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
1007    WALLEGOOD INC       0545215850101094      6/8/2018    Bill/NF3     8/14/2018    7/6/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
1008    WALLEGOOD INC       0545215850101094      6/8/2018    Bill/NF3     8/14/2018    7/6/2018       L1930                   Ankle Orthosis                 $   194.00
1009    WALLEGOOD INC       0545215850101136      6/8/2018    Bill/NF3     8/14/2018    7/6/2018       E0199                    Mattress Pad                  $    19.48
1010    WALLEGOOD INC       0545215850101136      6/8/2018    Bill/NF3     8/14/2018    7/6/2018       E1399                      Massager                    $   229.50
1011    WALLEGOOD INC       0545215850101136      6/8/2018    Bill/NF3     8/14/2018    7/6/2018       E1399               Water Circulating Pump             $   232.50
1012    WALLEGOOD INC       0545215850101136      6/8/2018    Bill/NF3     8/14/2018    7/6/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
1013    WALLEGOOD INC       0545215850101136      6/8/2018    Bill/NF3     8/14/2018    7/6/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
1014    WALLEGOOD INC       0545215850101136      6/8/2018    Bill/NF3     8/14/2018    7/6/2018       L1930                   Ankle Orthosis                 $   194.00
1015    WALLEGOOD INC       0570891070101011      6/8/2018    Bill/NF3     8/13/2018    7/3/2018       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
1016    WALLEGOOD INC       0570891070101011      6/8/2018    Bill/NF3     8/13/2018    7/3/2018       E1399               Water Circulating Pump             $   232.50
1017    WALLEGOOD INC       0570891070101011      6/8/2018    Bill/NF3     8/13/2018    7/3/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
1018    WALLEGOOD INC       0570891070101011      6/8/2018    Bill/NF3     8/13/2018    7/3/2018       L1810             Knee Orthosis, Custom-Fit            $    80.51
1019    WALLEGOOD INC       0570891070101011      6/8/2018    Bill/NF3     8/13/2018    7/3/2018       L3675            Shoulder Orthosis, Vest type          $   141.14
1020    WALLEGOOD INC       0570891070101011      6/8/2018    Bill/NF3     10/9/2018    9/7/2018       E0205                      Heat lamp                   $   259.65
1021    WALLEGOOD INC       0570891070101011      6/8/2018    Bill/NF3     10/9/2018    9/7/2018       E0730                     TENS Unit                    $    76.25
1022    WALLEGOOD INC       0570891070101011      6/8/2018    Bill/NF3     10/9/2018    9/7/2018       E1399                      Massager                    $   229.50
1023    WALLEGOOD INC       0570891070101011      6/8/2018    Bill/NF3    10/15/2018   10/3/2018       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
1024    WALLEGOOD INC       0570891070101011      6/8/2018    Bill/NF3    10/15/2018   10/3/2018       L1832             Knee Orthosis, Custom-Fit            $   607.55
1025    WALLEGOOD INC       0570891070101011      6/8/2018    Bill/NF3    10/29/2018   10/10/2018      E0855                Cervical Traction Unit            $   502.63
1026    WALLEGOOD INC       0570891070101011      6/8/2018    Bill/NF3    10/29/2018   10/10/2018      L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
1027    WALLEGOOD INC       0143090440101060      6/10/2018   Bill/NF3     7/30/2018   6/20/2018       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
1028    WALLEGOOD INC       0143090440101060      6/10/2018   Bill/NF3     7/30/2018   6/20/2018       MSSGE                      Massager                    $   229.50
1029    WALLEGOOD INC       0143090440101060      6/10/2018   Bill/NF3      8/3/2018   7/10/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
1030    WALLEGOOD INC       0327891990101089      6/10/2018   Bill/NF3      9/7/2018     8/8/2018      E0199                    Mattress Pad                  $    19.48
1031    WALLEGOOD INC       0327891990101089      6/10/2018   Bill/NF3      9/7/2018     8/8/2018      E1399                 Miscellaneous DME                $    90.00
1032    WALLEGOOD INC       0327891990101089      6/10/2018   Bill/NF3      9/7/2018     8/8/2018      E2601        Wheelchair Cushion, width less than 22"   $    55.29
1033    WALLEGOOD INC       0327891990101089      6/10/2018   Bill/NF3      9/7/2018     8/8/2018      L0174             Cervical Collar, Semi-Rigid          $   130.00
1034    WALLEGOOD INC       0327891990101089      6/10/2018   Bill/NF3      9/7/2018     8/8/2018      L0627            Lumbar Orthosis, Custom-Fit           $   322.98
1035    WALLEGOOD INC       0327891990101089      6/10/2018   Bill/NF3    10/12/2018    9/13/2018      E0205                      Heat lamp                   $   259.65
1036    WALLEGOOD INC       0327891990101089      6/10/2018   Bill/NF3    10/12/2018    9/13/2018      E0730                     TENS Unit                    $    76.25
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 30 of 186 PageID #: 131
                                               Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                          Exhibit "1"

                                                                         Approximate
Fraud                                             Date of     Document                  Service       HCPCS
          Provider Name       Claim Number                                  Date of                                          Product Description              Charge
Event                                             Accident     Mailed                Provided Date     Code
                                                                            Mailing
1037    WALLEGOOD INC       0327891990101089      6/10/2018   Bill/NF3     10/9/2018   9/13/2018       E0855                Cervical Traction Unit            $   502.63
1038    WALLEGOOD INC       0327891990101089      6/10/2018   Bill/NF3    10/12/2018   9/13/2018       E1399                       Massager                   $   229.50
1039    WALLEGOOD INC       0327891990101089      6/10/2018   Bill/NF3    10/12/2018   9/13/2018       E1399                Water Circulating Pump            $   232.50
1040    WALLEGOOD INC       0327891990101089      6/10/2018   Bill/NF3     10/9/2018   9/13/2018       L0637          Lumbo-Sacral Orthosis, Custom-Fit       $   844.13
1041    WALLEGOOD INC       0327891990101089      6/10/2018   Bill/NF3    10/12/2018   9/13/2018       L0637          Lumbo-Sacral Orthosis, Custom-Fit       $   844.13
1042    WALLEGOOD INC       0334779540101033      6/10/2018   Bill/NF3     8/13/2018    7/5/2018       E0205                      Heat lamp                   $   259.65
1043    WALLEGOOD INC       0334779540101033      6/10/2018   Bill/NF3     8/13/2018    7/5/2018       E1399                       Massager                   $   229.50
1044    WALLEGOOD INC       0334779540101033      6/10/2018   Bill/NF3     8/13/2018    7/5/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
1045    WALLEGOOD INC       0334779540101033      6/10/2018   Bill/NF3     8/13/2018    7/5/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
1046    WALLEGOOD INC       0334779540101033      6/10/2018   Bill/NF3     8/14/2018    7/5/2018       L1832              Knee Orthosis, Custom-Fit           $   607.55
1047    WALLEGOOD INC       0334779540101033      6/10/2018   Bill/NF3     8/23/2018   8/14/2018       E0199                     Mattress Pad                 $    19.48
1048    WALLEGOOD INC       0334779540101033      6/10/2018   Bill/NF3     8/23/2018   8/14/2018       E0205                      Heat lamp                   $   259.65
1049    WALLEGOOD INC       0334779540101033      6/10/2018   Bill/NF3     8/23/2018   8/14/2018       E1399                       Massager                   $   229.50
1050    WALLEGOOD INC       0334779540101033      6/10/2018   Bill/NF3     8/23/2018   8/14/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
1051    WALLEGOOD INC       0334779540101033      6/10/2018   Bill/NF3     8/23/2018   8/14/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
1052    WALLEGOOD INC       0590006750101027      6/10/2018   Bill/NF3     8/14/2018    7/5/2018       E0199                     Mattress Pad                 $    19.48
1053    WALLEGOOD INC       0590006750101027      6/10/2018   Bill/NF3     8/14/2018    7/5/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
1054    WALLEGOOD INC       0590006750101027      6/10/2018   Bill/NF3     8/14/2018    7/5/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
1055    WALLEGOOD INC       0590006750101027      6/10/2018   Bill/NF3     8/14/2018    7/5/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
1056    WALLEGOOD INC       0590006750101027      6/10/2018   Bill/NF3     8/23/2018   7/13/2018       E0199                     Mattress Pad                 $    19.48
1057    WALLEGOOD INC       0590006750101027      6/10/2018   Bill/NF3     8/23/2018   7/13/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
1058    WALLEGOOD INC       0590006750101027      6/10/2018   Bill/NF3     8/23/2018   7/13/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
1059    WALLEGOOD INC       0590006750101027      6/10/2018   Bill/NF3     8/23/2018   7/13/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
1060    WALLEGOOD INC       0590006750101027      6/10/2018   Bill/NF3     8/23/2018   7/13/2018       L3675             Shoulder Orthosis, Vest type         $   141.14
1061    WALLEGOOD INC       0590006750101027      6/10/2018   Bill/NF3      9/4/2018   7/25/2018       E0199                     Mattress Pad                 $    19.48
1062    WALLEGOOD INC       0590006750101027      6/10/2018   Bill/NF3      9/4/2018   7/25/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
1063    WALLEGOOD INC       0590006750101027      6/10/2018   Bill/NF3      9/4/2018   7/25/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
1064    WALLEGOOD INC       0590006750101027      6/10/2018   Bill/NF3      9/4/2018   7/25/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
1065    WALLEGOOD INC       0590006750101027      6/10/2018   Bill/NF3      9/4/2018   7/25/2018       L3807              Wrist Orthosis, Custom-Fit          $   178.04
1066    WALLEGOOD INC       0590006750101027      6/10/2018   Bill/NF3     8/23/2018   7/26/2018       L3671         Shoulder Orthosis, Custom Fabricated     $   690.23
1067    WALLEGOOD INC       0590006750101027      6/10/2018   Bill/NF3     9/24/2018   8/21/2018       L0637          Lumbo-Sacral Orthosis, Custom-Fit       $   844.13
1068    WALLEGOOD INC       0630344740101019      6/10/2018   Bill/NF3     8/13/2018    7/3/2018       E0190          Positioning Cushion/Pillow/Wedge        $    22.04
1069    WALLEGOOD INC       0630344740101019      6/10/2018   Bill/NF3     8/13/2018    7/3/2018       E1399                Water Circulating Pump            $   232.50
1070    WALLEGOOD INC       0630344740101019      6/10/2018   Bill/NF3     8/13/2018    7/3/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
1071    WALLEGOOD INC       0630344740101019      6/10/2018   Bill/NF3     8/13/2018    7/3/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
1072    WALLEGOOD INC       0630344740101019      6/10/2018   Bill/NF3     8/13/2018    7/3/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
1073    WALLEGOOD INC       0630344740101019      6/10/2018   Bill/NF3     9/17/2018   8/27/2018       E0205                      Heat lamp                   $   259.65
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 31 of 186 PageID #: 132
                                               Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                          Exhibit "1"

                                                                         Approximate
Fraud                                             Date of     Document                  Service       HCPCS
          Provider Name       Claim Number                                  Date of                                          Product Description              Charge
Event                                             Accident     Mailed                Provided Date     Code
                                                                            Mailing
1074    WALLEGOOD INC       0630344740101019      6/10/2018   Bill/NF3     9/17/2018   8/27/2018       E0730                     TENS Unit                    $    76.25
1075    WALLEGOOD INC       0630344740101019      6/10/2018   Bill/NF3     9/17/2018   8/27/2018       E0855                Cervical Traction Unit            $   502.63
1076    WALLEGOOD INC       0630344740101019      6/10/2018   Bill/NF3     9/17/2018   8/27/2018       E1399                      Massager                    $   229.50
1077    WALLEGOOD INC       0630344740101019      6/10/2018   Bill/NF3     9/18/2018   8/27/2018       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
1078    WALLEGOOD INC       0501729710101013      6/11/2018   Bill/NF3      8/3/2018   6/28/2018       E0199                    Mattress Pad                  $    19.48
1079    WALLEGOOD INC       0501729710101013      6/11/2018   Bill/NF3      8/3/2018   6/28/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
1080    WALLEGOOD INC       0501729710101013      6/11/2018   Bill/NF3      8/3/2018   6/28/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
1081    WALLEGOOD INC       0501729710101013      6/11/2018   Bill/NF3      8/3/2018   6/28/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
1082    WALLEGOOD INC       0501729710101013      6/11/2018   Bill/NF3     9/13/2018   8/24/2018       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
1083    WALLEGOOD INC       0501729710101013      6/11/2018   Bill/NF3     10/1/2018   9/11/2018       E0205                      Heat lamp                   $   259.65
1084    WALLEGOOD INC       0501729710101013      6/11/2018   Bill/NF3     10/1/2018   9/11/2018       E0730                     TENS Unit                    $    76.25
1085    WALLEGOOD INC       0501729710101013      6/11/2018   Bill/NF3     10/1/2018   9/11/2018       E1399                      Massager                    $   229.50
1086    WALLEGOOD INC       0501729710101013      6/11/2018   Bill/NF3     10/1/2018   9/11/2018       E1399               Water Circulating Pump             $   232.50
1087    WALLEGOOD INC       0429222960101064      6/12/2018   Bill/NF3      8/3/2018   6/27/2018       L1971                   Ankle Orthosis                 $   331.47
1088    WALLEGOOD INC       0429222960101064      6/12/2018   Bill/NF3     9/24/2018   8/22/2018       L1930                   Ankle Orthosis                 $   194.00
1089    WALLEGOOD INC       0553746050101012      6/12/2018   Bill/NF3    10/12/2018    9/5/2018       E0900                 Pelvic Traction Unit             $    78.54
1090    WALLEGOOD INC       0553746050101012      6/12/2018   Bill/NF3    10/12/2018    9/5/2018       E1399                 Miscellaneous DME                $   164.92
1091    WALLEGOOD INC       0553746050101012      6/12/2018   Bill/NF3    10/12/2018    9/5/2018       E1399                      Massager                    $   229.50
1092    WALLEGOOD INC       0553746050101012      6/12/2018   Bill/NF3    10/12/2018    9/5/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
1093    WALLEGOOD INC       0553746050101012      6/12/2018   Bill/NF3    10/12/2018    9/5/2018       L2630             Pelvic Control Band & Belt           $   255.07
1094    WALLEGOOD INC       0389973040101072      6/13/2018   Bill/NF3     8/20/2018   7/11/2018       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
1095    WALLEGOOD INC       0389973040101072      6/13/2018   Bill/NF3     8/20/2018   7/11/2018       E1399               Water Circulating Pump             $   232.50
1096    WALLEGOOD INC       0389973040101072      6/13/2018   Bill/NF3     8/20/2018   7/11/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
1097    WALLEGOOD INC       0389973040101072      6/13/2018   Bill/NF3     8/20/2018   7/11/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
1098    WALLEGOOD INC       0389973040101072      6/13/2018   Bill/NF3     8/20/2018   7/11/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
1099    WALLEGOOD INC       0389973040101072      6/13/2018   Bill/NF3     8/28/2018   7/19/2018       E0199                    Mattress Pad                  $    19.48
1100    WALLEGOOD INC       0389973040101072      6/13/2018   Bill/NF3     8/28/2018   7/19/2018       E0199                    Mattress Pad                  $    19.48
1101    WALLEGOOD INC       0389973040101072      6/13/2018   Bill/NF3     8/28/2018   7/19/2018       E1399               Water Circulating Pump             $   232.50
1102    WALLEGOOD INC       0389973040101072      6/13/2018   Bill/NF3     8/28/2018   7/19/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
1103    WALLEGOOD INC       0389973040101072      6/13/2018   Bill/NF3     8/28/2018   7/19/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
1104    WALLEGOOD INC       0389973040101072      6/13/2018   Bill/NF3     8/28/2018   7/19/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
1105    WALLEGOOD INC       0389973040101072      6/13/2018   Bill/NF3      9/4/2018   8/14/2018       E0205                      Heat lamp                   $   259.65
1106    WALLEGOOD INC       0389973040101072      6/13/2018   Bill/NF3      9/4/2018   8/14/2018       E0205                      Heat lamp                   $   259.65
1107    WALLEGOOD INC       0389973040101072      6/13/2018   Bill/NF3      9/4/2018   8/14/2018       E0730                     TENS Unit                    $    76.25
1108    WALLEGOOD INC       0389973040101072      6/13/2018   Bill/NF3      9/4/2018   8/14/2018       E0730                     TENS Unit                    $    76.25
1109    WALLEGOOD INC       0389973040101072      6/13/2018   Bill/NF3      9/4/2018   8/14/2018       E1399                      Massager                    $   229.50
1110    WALLEGOOD INC       0389973040101072      6/13/2018   Bill/NF3      9/4/2018   8/14/2018       E1399                      Massager                    $   229.50
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 32 of 186 PageID #: 133
                                               Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                          Exhibit "1"

                                                                         Approximate
Fraud                                             Date of     Document                  Service       HCPCS
          Provider Name       Claim Number                                 Date of                                           Product Description              Charge
Event                                             Accident     Mailed                Provided Date     Code
                                                                           Mailing
1111    WALLEGOOD INC       0389973040101072      6/13/2018   Bill/NF3     9/4/2018    8/20/2018       E0855                Cervical Traction Unit            $   502.63
1112    WALLEGOOD INC       0389973040101072      6/13/2018   Bill/NF3     9/4/2018    8/20/2018       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
1113    WALLEGOOD INC       0389973040101072      6/13/2018   Bill/NF3    9/17/2018    8/20/2018       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
1114    WALLEGOOD INC       0469269920101156      6/13/2018   Bill/NF3     8/3/2018    6/26/2018       L1810             Knee Orthosis, Custom-Fit            $    80.51
1115    WALLEGOOD INC       0469269920101156      6/13/2018   Bill/NF3     8/3/2018    6/28/2018       L1810             Knee Orthosis, Custom-Fit            $    80.51
1116    WALLEGOOD INC       0469269920101156      6/13/2018   Bill/NF3    8/20/2018    7/10/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
1117    WALLEGOOD INC       0469269920101156      6/13/2018   Bill/NF3    8/13/2018    7/10/2018       L1832             Knee Orthosis, Custom-Fit            $   607.55
1118    WALLEGOOD INC       0469269920101156      6/13/2018   Bill/NF3     9/7/2018     8/8/2018       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
1119    WALLEGOOD INC       0469269920101156      6/13/2018   Bill/NF3    10/5/2018    8/31/2018       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
1120    WALLEGOOD INC       0442551050101037      6/14/2018   Bill/NF3    8/20/2018    7/11/2018       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
1121    WALLEGOOD INC       0442551050101037      6/14/2018   Bill/NF3    8/20/2018    7/11/2018       E1399               Water Circulating Pump             $   232.50
1122    WALLEGOOD INC       0442551050101037      6/14/2018   Bill/NF3    8/20/2018    7/11/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
1123    WALLEGOOD INC       0442551050101037      6/14/2018   Bill/NF3    8/20/2018    7/11/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
1124    WALLEGOOD INC       0442551050101037      6/14/2018   Bill/NF3    8/20/2018    7/11/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
1125    WALLEGOOD INC       0442551050101037      6/14/2018   Bill/NF3     9/4/2018    8/13/2018       E0205                      Heat lamp                   $   259.65
1126    WALLEGOOD INC       0442551050101037      6/14/2018   Bill/NF3     9/4/2018    8/13/2018       E0730                     TENS Unit                    $    76.25
1127    WALLEGOOD INC       0442551050101037      6/14/2018   Bill/NF3     9/4/2018    8/13/2018       E1399                      Massager                    $   229.50
1128    WALLEGOOD INC       0442551050101037      6/14/2018   Bill/NF3     9/4/2018    8/24/2018       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
1129    WALLEGOOD INC       0488468700101033      6/14/2018   Bill/NF3    8/28/2018    7/19/2018       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
1130    WALLEGOOD INC       0488468700101033      6/14/2018   Bill/NF3    8/28/2018    7/19/2018       E0199                    Mattress Pad                  $    19.48
1131    WALLEGOOD INC       0488468700101033      6/14/2018   Bill/NF3    8/28/2018    7/19/2018       E1399               Water Circulating Pump             $   232.50
1132    WALLEGOOD INC       0488468700101033      6/14/2018   Bill/NF3    8/28/2018    7/19/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
1133    WALLEGOOD INC       0488468700101033      6/14/2018   Bill/NF3    8/28/2018    7/19/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
1134    WALLEGOOD INC       0488468700101033      6/14/2018   Bill/NF3    8/28/2018    7/19/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
1135    WALLEGOOD INC       0488468700101033      6/14/2018   Bill/NF3    8/28/2018    7/19/2018       L1810             Knee Orthosis, Custom-Fit            $    80.51
1136    WALLEGOOD INC       0488468700101033      6/14/2018   Bill/NF3    8/27/2018     8/8/2018       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
1137    WALLEGOOD INC       0488468700101033      6/14/2018   Bill/NF3    8/27/2018     8/8/2018       E0199                    Mattress Pad                  $    19.48
1138    WALLEGOOD INC       0488468700101033      6/14/2018   Bill/NF3    8/27/2018     8/8/2018       E0199                    Mattress Pad                  $    19.48
1139    WALLEGOOD INC       0488468700101033      6/14/2018   Bill/NF3    9/18/2018     8/8/2018       E0199                    Mattress Pad                  $    19.48
1140    WALLEGOOD INC       0488468700101033      6/14/2018   Bill/NF3    9/18/2018     8/8/2018       E0199                    Mattress Pad                  $    19.48
1141    WALLEGOOD INC       0488468700101033      6/14/2018   Bill/NF3    9/18/2018     8/8/2018       E0730                     TENS Unit                    $    76.25
1142    WALLEGOOD INC       0488468700101033      6/14/2018   Bill/NF3    9/18/2018     8/8/2018       E1399                      Massager                    $   229.50
1143    WALLEGOOD INC       0488468700101033      6/14/2018   Bill/NF3    8/27/2018     8/8/2018       E1399               Water Circulating Pump             $   232.50
1144    WALLEGOOD INC       0488468700101033      6/14/2018   Bill/NF3    9/18/2018     8/8/2018       E1399               Water Circulating Pump             $   232.50
1145    WALLEGOOD INC       0488468700101033      6/14/2018   Bill/NF3    8/27/2018     8/8/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
1146    WALLEGOOD INC       0488468700101033      6/14/2018   Bill/NF3    9/18/2018     8/8/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
1147    WALLEGOOD INC       0488468700101033      6/14/2018   Bill/NF3    8/27/2018     8/8/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 33 of 186 PageID #: 134
                                               Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                          Exhibit "1"

                                                                         Approximate
Fraud                                             Date of     Document                  Service       HCPCS
          Provider Name       Claim Number                                  Date of                                          Product Description              Charge
Event                                             Accident     Mailed                Provided Date     Code
                                                                            Mailing
1148    WALLEGOOD INC       0488468700101033      6/14/2018   Bill/NF3     8/27/2018    8/8/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
1149    WALLEGOOD INC       0488468700101033      6/14/2018   Bill/NF3     9/18/2018    8/8/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
1150    WALLEGOOD INC       0488468700101033      6/14/2018   Bill/NF3     8/27/2018    8/8/2018       L3675             Shoulder Orthosis, Vest type         $   141.14
1151    WALLEGOOD INC       0488468700101033      6/14/2018   Bill/NF3     9/18/2018    8/8/2018       T5001                    Positioning seat              $    96.50
1152    WALLEGOOD INC       0488468700101033      6/14/2018   Bill/NF3     9/17/2018   8/21/2018       E0730                      TENS Unit                   $    76.25
1153    WALLEGOOD INC       0488468700101033      6/14/2018   Bill/NF3     9/17/2018   8/21/2018       E1399                       Massager                   $   229.50
1154    WALLEGOOD INC       0510830140101026      6/16/2018   Bill/NF3     8/20/2018   7/11/2018       E0190          Positioning Cushion/Pillow/Wedge        $    22.04
1155    WALLEGOOD INC       0510830140101026      6/16/2018   Bill/NF3     8/20/2018   7/11/2018       E0217         Water circulating heat pad with pump     $   232.50
1156    WALLEGOOD INC       0510830140101026      6/16/2018   Bill/NF3     8/20/2018   7/11/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
1157    WALLEGOOD INC       0510830140101026      6/16/2018   Bill/NF3     8/20/2018   7/11/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
1158    WALLEGOOD INC       0510830140101026      6/16/2018   Bill/NF3     8/20/2018   7/11/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
1159    WALLEGOOD INC       0510830140101026      6/16/2018   Bill/NF3     9/24/2018    9/5/2018       E0205                       Heat lamp                  $   259.65
1160    WALLEGOOD INC       0510830140101026      6/16/2018   Bill/NF3     9/24/2018    9/5/2018       E0730                      TENS Unit                   $    76.25
1161    WALLEGOOD INC       0510830140101026      6/16/2018   Bill/NF3     9/24/2018    9/5/2018       E1399                       Massager                   $   229.50
1162    WALLEGOOD INC       0510830140101026      6/16/2018   Bill/NF3     9/24/2018   9/11/2018       E0855                 Cervical Traction Unit           $   502.63
1163    WALLEGOOD INC       0510830140101026      6/16/2018   Bill/NF3     10/9/2018   9/11/2018       L0637          Lumbo-Sacral Orthosis, Custom-Fit       $   844.13
1164    WALLEGOOD INC       0629520520101013      6/16/2018   Bill/NF3     8/13/2018    7/3/2018       E0199                     Mattress Pad                 $    19.48
1165    WALLEGOOD INC       0629520520101013      6/16/2018   Bill/NF3     8/13/2018    7/3/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
1166    WALLEGOOD INC       0629520520101013      6/16/2018   Bill/NF3     8/13/2018    7/3/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
1167    WALLEGOOD INC       0629520520101013      6/16/2018   Bill/NF3     8/13/2018    7/3/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
1168    WALLEGOOD INC       0629520520101013      6/16/2018   Bill/NF3     8/13/2018    7/3/2018       L3807              Wrist Orthosis, Custom-Fit          $   178.04
1169    WALLEGOOD INC       0629520520101013      6/16/2018   Bill/NF3     8/23/2018   7/25/2018       E0855                 Cervical Traction Unit           $   502.63
1170    WALLEGOOD INC       0629520520101013      6/16/2018   Bill/NF3     10/9/2018   9/12/2018       L0637          Lumbo-Sacral Orthosis, Custom-Fit       $   844.13
1171    WALLEGOOD INC       0629520520101013      6/16/2018   Bill/NF3    10/25/2018   10/1/2018       E0205                       Heat lamp                  $   259.65
1172    WALLEGOOD INC       0629520520101013      6/16/2018   Bill/NF3    10/25/2018   10/1/2018       E0730                      TENS Unit                   $    76.25
1173    WALLEGOOD INC       0629520520101013      6/16/2018   Bill/NF3    10/25/2018   10/1/2018       E1399                       Massager                   $   229.50
1174    WALLEGOOD INC       0629520520101013      6/16/2018   Bill/NF3    10/25/2018   10/1/2018       E1399                Water Circulating Pump            $   232.50
1175    WALLEGOOD INC       0514900770101046      6/19/2018   Bill/NF3     8/20/2018   7/10/2018       E0190          Positioning Cushion/Pillow/Wedge        $    22.04
1176    WALLEGOOD INC       0514900770101046      6/19/2018   Bill/NF3     8/20/2018   7/10/2018       E1399                Water Circulating Pump            $   232.50
1177    WALLEGOOD INC       0514900770101046      6/19/2018   Bill/NF3     8/20/2018   7/10/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
1178    WALLEGOOD INC       0514900770101046      6/19/2018   Bill/NF3     8/20/2018   7/10/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
1179    WALLEGOOD INC       0514900770101046      6/19/2018   Bill/NF3     9/25/2018   8/27/2018       E0205                       Heat lamp                  $   259.65
1180    WALLEGOOD INC       0514900770101046      6/19/2018   Bill/NF3     9/25/2018   8/27/2018       E0730                      TENS Unit                   $    76.25
1181    WALLEGOOD INC       0514900770101046      6/19/2018   Bill/NF3     9/25/2018   8/27/2018       MSSGE                       Massager                   $   229.50
1182    WALLEGOOD INC       0514900770101046      6/19/2018   Bill/NF3     9/25/2018   9/10/2018       E0855                 Cervical Traction Unit           $   502.63
1183    WALLEGOOD INC       0514900770101046      6/19/2018   Bill/NF3     10/9/2018   9/10/2018       L3671         Shoulder Orthosis, Custom Fabricated     $   690.23
1184    WALLEGOOD INC       0620967810101014      6/20/2018   Bill/NF3     9/13/2018    8/3/2018       E0855                 Cervical Traction Unit           $   502.63
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 34 of 186 PageID #: 135
                                               Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                          Exhibit "1"

                                                                         Approximate
Fraud                                             Date of     Document                  Service       HCPCS
          Provider Name       Claim Number                                 Date of                                           Product Description              Charge
Event                                             Accident     Mailed                Provided Date     Code
                                                                           Mailing
1185    WALLEGOOD INC       0620967810101014      6/20/2018   Bill/NF3    9/13/2018     8/3/2018       L0637          Lumbo-Sacral Orthosis, Custom-Fit       $   844.13
1186    WALLEGOOD INC       0513733360101030      6/21/2018   Bill/NF3    8/14/2018     7/5/2018       E0199                     Mattress Pad                 $    19.48
1187    WALLEGOOD INC       0513733360101030      6/21/2018   Bill/NF3    8/14/2018     7/5/2018       E1399                Water Circulating Pump            $   232.50
1188    WALLEGOOD INC       0513733360101030      6/21/2018   Bill/NF3    8/14/2018     7/5/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
1189    WALLEGOOD INC       0513733360101030      6/21/2018   Bill/NF3    8/14/2018     7/5/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
1190    WALLEGOOD INC       0513733360101030      6/21/2018   Bill/NF3    8/14/2018     7/5/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
1191    WALLEGOOD INC       0591165990101038      6/21/2018   Bill/NF3    8/13/2018     7/3/2018       E0190          Positioning Cushion/Pillow/Wedge        $    22.04
1192    WALLEGOOD INC       0591165990101038      6/21/2018   Bill/NF3    9/24/2018     7/3/2018       E0190          Positioning Cushion/Pillow/Wedge        $    22.04
1193    WALLEGOOD INC       0591165990101038      6/21/2018   Bill/NF3    8/13/2018     7/3/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
1194    WALLEGOOD INC       0591165990101038      6/21/2018   Bill/NF3    9/24/2018     7/3/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
1195    WALLEGOOD INC       0591165990101038      6/21/2018   Bill/NF3    8/13/2018     7/3/2018       L3675             Shoulder Orthosis, Vest type         $   141.14
1196    WALLEGOOD INC       0591165990101038      6/21/2018   Bill/NF3    9/24/2018     7/3/2018       L3675             Shoulder Orthosis, Vest type         $   141.14
1197    WALLEGOOD INC       0591165990101038      6/21/2018   Bill/NF3    8/23/2018    7/25/2018       E0855                 Cervical Traction Unit           $   502.63
1198    WALLEGOOD INC       0591165990101038      6/21/2018   Bill/NF3    8/23/2018     8/3/2018       L3671         Shoulder Orthosis, Custom Fabricated     $   690.23
1199    WALLEGOOD INC       0591165990101038      6/21/2018   Bill/NF3    9/17/2018     9/6/2018       E0205                       Heat lamp                  $   259.65
1200    WALLEGOOD INC       0591165990101038      6/21/2018   Bill/NF3    9/17/2018     9/6/2018       E0730                      TENS Unit                   $    76.25
1201    WALLEGOOD INC       0591165990101038      6/21/2018   Bill/NF3    9/17/2018     9/6/2018       E1399                       Massager                   $   229.50
1202    WALLEGOOD INC       0464933060101095      6/23/2018   Bill/NF3    8/20/2018    7/10/2018       E0190          Positioning Cushion/Pillow/Wedge        $    22.04
1203    WALLEGOOD INC       0464933060101095      6/23/2018   Bill/NF3    8/20/2018    7/10/2018       E1399                Water Circulating Pump            $   232.50
1204    WALLEGOOD INC       0464933060101095      6/23/2018   Bill/NF3    8/20/2018    7/10/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
1205    WALLEGOOD INC       0464933060101095      6/23/2018   Bill/NF3    8/20/2018    7/10/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
1206    WALLEGOOD INC       0464933060101095      6/23/2018   Bill/NF3    8/20/2018    7/10/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
1207    WALLEGOOD INC       0464933060101095      6/23/2018   Bill/NF3    9/10/2018     8/1/2018       E0190          Positioning Cushion/Pillow/Wedge        $    22.04
1208    WALLEGOOD INC       0464933060101095      6/23/2018   Bill/NF3    9/10/2018     8/1/2018       E1399                Water Circulating Pump            $   232.50
1209    WALLEGOOD INC       0464933060101095      6/23/2018   Bill/NF3    9/10/2018     8/1/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
1210    WALLEGOOD INC       0464933060101095      6/23/2018   Bill/NF3    9/10/2018     8/1/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
1211    WALLEGOOD INC       0464933060101095      6/23/2018   Bill/NF3    9/10/2018     8/1/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
1212    WALLEGOOD INC       0464933060101095      6/23/2018   Bill/NF3    9/13/2018    8/17/2018       E0205                       Heat lamp                  $   259.65
1213    WALLEGOOD INC       0464933060101095      6/23/2018   Bill/NF3    9/13/2018    8/17/2018       E0205                       Heat lamp                  $   259.65
1214    WALLEGOOD INC       0464933060101095      6/23/2018   Bill/NF3    9/13/2018    8/17/2018       E0730                      TENS Unit                   $    76.25
1215    WALLEGOOD INC       0464933060101095      6/23/2018   Bill/NF3    9/13/2018    8/17/2018       E0730                      TENS Unit                   $    76.25
1216    WALLEGOOD INC       0464933060101095      6/23/2018   Bill/NF3    9/13/2018    8/17/2018       E0855                 Cervical Traction Unit           $   502.63
1217    WALLEGOOD INC       0464933060101095      6/23/2018   Bill/NF3    9/13/2018    8/17/2018       E0855                 Cervical Traction Unit           $   502.63
1218    WALLEGOOD INC       0464933060101095      6/23/2018   Bill/NF3    9/13/2018    8/17/2018       E1399                       Massager                   $   229.50
1219    WALLEGOOD INC       0464933060101095      6/23/2018   Bill/NF3    9/13/2018    8/17/2018       E1399                       Massager                   $   229.50
1220    WALLEGOOD INC       0464933060101095      6/23/2018   Bill/NF3    9/17/2018    8/17/2018       L0637          Lumbo-Sacral Orthosis, Custom-Fit       $   844.13
1221    WALLEGOOD INC       0464933060101095      6/23/2018   Bill/NF3    9/18/2018    8/17/2018       L0637          Lumbo-Sacral Orthosis, Custom-Fit       $   844.13
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 35 of 186 PageID #: 136
                                               Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                          Exhibit "1"

                                                                         Approximate
Fraud                                             Date of     Document                  Service       HCPCS
          Provider Name       Claim Number                                 Date of                                           Product Description              Charge
Event                                             Accident     Mailed                Provided Date     Code
                                                                           Mailing
1222    WALLEGOOD INC       0632654690101019      6/25/2018   Bill/NF3    8/28/2018    7/18/2018       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
1223    WALLEGOOD INC       0632654690101019      6/25/2018   Bill/NF3    8/28/2018    7/18/2018       E0199                    Mattress Pad                  $    19.48
1224    WALLEGOOD INC       0632654690101019      6/25/2018   Bill/NF3    8/27/2018    7/18/2018       E1399               Water Circulating Pump             $   232.50
1225    WALLEGOOD INC       0632654690101019      6/25/2018   Bill/NF3    8/28/2018    7/18/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
1226    WALLEGOOD INC       0632654690101019      6/25/2018   Bill/NF3    8/28/2018    7/18/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
1227    WALLEGOOD INC       0632654690101019      6/25/2018   Bill/NF3    8/27/2018    7/18/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
1228    WALLEGOOD INC       0632654690101019      6/25/2018   Bill/NF3    8/27/2018    7/18/2018       L3675            Shoulder Orthosis, Vest type          $   141.14
1229    WALLEGOOD INC       0632654690101019      6/25/2018   Bill/NF3    8/28/2018    7/18/2018       T5001                   Positioning seat               $    96.50
1230    WALLEGOOD INC       0632654690101019      6/25/2018   Bill/NF3    8/28/2018    7/19/2018       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
1231    WALLEGOOD INC       0632654690101019      6/25/2018   Bill/NF3    8/28/2018    7/19/2018       E0199                    Mattress Pad                  $    19.48
1232    WALLEGOOD INC       0632654690101019      6/25/2018   Bill/NF3    8/28/2018    7/19/2018       E1399                 Miscellaneous DME                $    90.00
1233    WALLEGOOD INC       0632654690101019      6/25/2018   Bill/NF3    8/28/2018    7/19/2018       E1399               Water Circulating Pump             $   232.50
1234    WALLEGOOD INC       0632654690101019      6/25/2018   Bill/NF3    8/28/2018    7/19/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
1235    WALLEGOOD INC       0632654690101019      6/25/2018   Bill/NF3    8/28/2018    7/19/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
1236    WALLEGOOD INC       0632654690101019      6/25/2018   Bill/NF3    8/28/2018    7/19/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
1237    WALLEGOOD INC       0632654690101019      6/25/2018   Bill/NF3     9/4/2018    7/24/2018       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
1238    WALLEGOOD INC       0632654690101019      6/25/2018   Bill/NF3     9/4/2018    7/24/2018       E0199                    Mattress Pad                  $    19.48
1239    WALLEGOOD INC       0632654690101019      6/25/2018   Bill/NF3     9/4/2018    7/24/2018       E1399               Water Circulating Pump             $   232.50
1240    WALLEGOOD INC       0632654690101019      6/25/2018   Bill/NF3     9/4/2018    7/24/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
1241    WALLEGOOD INC       0632654690101019      6/25/2018   Bill/NF3     9/4/2018    7/24/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
1242    WALLEGOOD INC       0632654690101019      6/25/2018   Bill/NF3     9/4/2018    7/24/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
1243    WALLEGOOD INC       0632654690101019      6/25/2018   Bill/NF3     9/4/2018     8/8/2018       E0205                      Heat lamp                   $   259.65
1244    WALLEGOOD INC       0632654690101019      6/25/2018   Bill/NF3     9/4/2018     8/8/2018       E0730                     TENS Unit                    $    76.25
1245    WALLEGOOD INC       0632654690101019      6/25/2018   Bill/NF3     9/4/2018     8/8/2018       E1399                      Massager                    $   229.50
1246    WALLEGOOD INC       0632654690101019      6/25/2018   Bill/NF3    9/13/2018    8/10/2018       E0205                      Heat lamp                   $   259.65
1247    WALLEGOOD INC       0632654690101019      6/25/2018   Bill/NF3    9/13/2018    8/10/2018       E0730                     TENS Unit                    $    76.25
1248    WALLEGOOD INC       0632654690101019      6/25/2018   Bill/NF3    9/13/2018    8/10/2018       E1399                      Massager                    $   229.50
1249    WALLEGOOD INC       0632654690101019      6/25/2018   Bill/NF3    10/1/2018    9/18/2018       E0855                Cervical Traction Unit            $   502.63
1250    WALLEGOOD INC       0632654690101019      6/25/2018   Bill/NF3    10/9/2018    9/18/2018       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
1251    WALLEGOOD INC       0568232890101044      6/26/2018   Bill/NF3    8/27/2018    7/17/2018       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
1252    WALLEGOOD INC       0568232890101044      6/26/2018   Bill/NF3    8/27/2018    7/17/2018       E1399               Water Circulating Pump             $   232.50
1253    WALLEGOOD INC       0568232890101044      6/26/2018   Bill/NF3    8/27/2018    7/17/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
1254    WALLEGOOD INC       0568232890101044      6/26/2018   Bill/NF3    8/27/2018    7/17/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
1255    WALLEGOOD INC       0568232890101044      6/26/2018   Bill/NF3    8/27/2018    7/17/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
1256    WALLEGOOD INC       0568232890101044      6/26/2018   Bill/NF3    9/18/2018    8/17/2018       E0205                      Heat lamp                   $   259.65
1257    WALLEGOOD INC       0568232890101044      6/26/2018   Bill/NF3    9/18/2018    8/17/2018       E0730                     TENS Unit                    $    76.25
1258    WALLEGOOD INC       0568232890101044      6/26/2018   Bill/NF3    9/18/2018    8/17/2018       E1399                      Massager                    $   229.50
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 36 of 186 PageID #: 137
                                               Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                          Exhibit "1"

                                                                         Approximate
Fraud                                             Date of     Document                  Service       HCPCS
          Provider Name       Claim Number                                  Date of                                          Product Description              Charge
Event                                             Accident     Mailed                Provided Date     Code
                                                                            Mailing
1259    WALLEGOOD INC       0568232890101044      6/26/2018   Bill/NF3    10/26/2018   10/15/2018      E0855               Cervical Traction Unit             $   502.63
1260    WALLEGOOD INC       0568232890101044      6/26/2018   Bill/NF3    10/25/2018   10/15/2018      L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
1261    WALLEGOOD INC       0246864480101073      6/27/2018   Bill/NF3     8/28/2018   7/19/2018       E1399              Water Circulating Pump              $   232.50
1262    WALLEGOOD INC       0246864480101073      6/27/2018   Bill/NF3     8/28/2018   7/19/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
1263    WALLEGOOD INC       0246864480101073      6/27/2018   Bill/NF3     8/28/2018   7/19/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
1264    WALLEGOOD INC       0246864480101073      6/27/2018   Bill/NF3     8/28/2018   7/19/2018       L1930                   Ankle Orthosis                 $   194.00
1265    WALLEGOOD INC       0246864480101073      6/27/2018   Bill/NF3      9/4/2018   7/27/2018       E0855               Cervical Traction Unit             $   502.63
1266    WALLEGOOD INC       0246864480101073      6/27/2018   Bill/NF3      9/4/2018    8/5/2018       E0205                      Heat lamp                   $   259.65
1267    WALLEGOOD INC       0246864480101073      6/27/2018   Bill/NF3      9/4/2018    8/5/2018       E1399                Miscellaneous DME                 $   164.92
1268    WALLEGOOD INC       0246864480101073      6/27/2018   Bill/NF3      9/4/2018    8/5/2018       E1399                      Massager                    $   229.50
1269    WALLEGOOD INC       0625511780101011      6/27/2018   Bill/NF3     8/20/2018   7/11/2018       E0199                    Mattress Pad                  $    19.48
1270    WALLEGOOD INC       0625511780101011      6/27/2018   Bill/NF3     8/20/2018   7/11/2018       E0199                    Mattress Pad                  $    19.48
1271    WALLEGOOD INC       0625511780101011      6/27/2018   Bill/NF3     8/20/2018   7/11/2018       E0199                    Mattress Pad                  $    19.48
1272    WALLEGOOD INC       0625511780101011      6/27/2018   Bill/NF3     8/20/2018   7/11/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
1273    WALLEGOOD INC       0625511780101011      6/27/2018   Bill/NF3     8/20/2018   7/11/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
1274    WALLEGOOD INC       0625511780101011      6/27/2018   Bill/NF3     8/20/2018   7/11/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
1275    WALLEGOOD INC       0625511780101011      6/27/2018   Bill/NF3     8/20/2018   7/11/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
1276    WALLEGOOD INC       0625511780101011      6/27/2018   Bill/NF3     8/20/2018   7/11/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
1277    WALLEGOOD INC       0625511780101011      6/27/2018   Bill/NF3     8/20/2018   7/11/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
1278    WALLEGOOD INC       0625511780101011      6/27/2018   Bill/NF3     8/20/2018   7/11/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
1279    WALLEGOOD INC       0625511780101011      6/27/2018   Bill/NF3     8/20/2018   7/11/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
1280    WALLEGOOD INC       0625511780101011      6/27/2018   Bill/NF3     8/20/2018   7/11/2018       L3807             Wrist Orthosis, Custom-Fit           $   178.04
1281    WALLEGOOD INC       0625511780101011      6/27/2018   Bill/NF3     8/20/2018   7/12/2018       E0199                    Mattress Pad                  $    19.48
1282    WALLEGOOD INC       0625511780101011      6/27/2018   Bill/NF3     8/20/2018   7/12/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
1283    WALLEGOOD INC       0625511780101011      6/27/2018   Bill/NF3      9/4/2018   7/31/2018       E0855               Cervical Traction Unit             $   502.63
1284    WALLEGOOD INC       0625511780101011      6/27/2018   Bill/NF3      9/4/2018   7/31/2018       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
1285    WALLEGOOD INC       0625511780101011      6/27/2018   Bill/NF3     9/13/2018   8/21/2018       E0205                      Heat lamp                   $   259.65
1286    WALLEGOOD INC       0625511780101011      6/27/2018   Bill/NF3     10/4/2018   8/21/2018       E0205                      Heat lamp                   $   259.65
1287    WALLEGOOD INC       0625511780101011      6/27/2018   Bill/NF3     9/13/2018   8/21/2018       E0730                     TENS Unit                    $    76.25
1288    WALLEGOOD INC       0625511780101011      6/27/2018   Bill/NF3     10/4/2018   8/21/2018       E0730                     TENS Unit                    $    76.25
1289    WALLEGOOD INC       0625511780101011      6/27/2018   Bill/NF3     9/13/2018   8/21/2018       E0855               Cervical Traction Unit             $   502.63
1290    WALLEGOOD INC       0625511780101011      6/27/2018   Bill/NF3     9/17/2018   8/21/2018       E0855               Cervical Traction Unit             $   502.63
1291    WALLEGOOD INC       0625511780101011      6/27/2018   Bill/NF3     9/13/2018   8/21/2018       E1399                      Massager                    $   229.50
1292    WALLEGOOD INC       0625511780101011      6/27/2018   Bill/NF3     10/4/2018   8/21/2018       E1399                      Massager                    $   229.50
1293    WALLEGOOD INC       0625511780101011      6/27/2018   Bill/NF3     9/13/2018   8/21/2018       E1399              Water Circulating Pump              $   232.50
1294    WALLEGOOD INC       0625511780101011      6/27/2018   Bill/NF3     10/4/2018   8/21/2018       E1399              Water Circulating Pump              $   232.50
1295    WALLEGOOD INC       0625511780101011      6/27/2018   Bill/NF3     9/18/2018   8/21/2018       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 37 of 186 PageID #: 138
                                               Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                          Exhibit "1"

                                                                         Approximate
Fraud                                             Date of     Document                  Service       HCPCS
          Provider Name       Claim Number                                  Date of                                          Product Description              Charge
Event                                             Accident     Mailed                Provided Date     Code
                                                                            Mailing
1296    WALLEGOOD INC       0625511780101011      6/27/2018   Bill/NF3     9/17/2018   8/21/2018       L3671         Shoulder Orthosis, Custom Fabricated     $   690.23
1297    WALLEGOOD INC       0188282020101042      6/28/2018   Bill/NF3     8/20/2018   7/12/2018       L3807              Wrist Orthosis, Custom-Fit          $   178.04
1298    WALLEGOOD INC       0188282020101042      6/28/2018   Bill/NF3     9/10/2018    8/2/2018       E0199                     Mattress Pad                 $    19.48
1299    WALLEGOOD INC       0188282020101042      6/28/2018   Bill/NF3     9/10/2018    8/2/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
1300    WALLEGOOD INC       0188282020101042      6/28/2018   Bill/NF3     9/10/2018    8/2/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
1301    WALLEGOOD INC       0188282020101042      6/28/2018   Bill/NF3     9/10/2018    8/2/2018       L3675             Shoulder Orthosis, Vest type         $   141.14
1302    WALLEGOOD INC       0188282020101042      6/28/2018   Bill/NF3     10/4/2018   9/11/2018       E0205                       Heat lamp                  $   259.65
1303    WALLEGOOD INC       0188282020101042      6/28/2018   Bill/NF3     10/4/2018   9/11/2018       E0730                      TENS Unit                   $    76.25
1304    WALLEGOOD INC       0188282020101042      6/28/2018   Bill/NF3     10/1/2018   9/11/2018       E0855                 Cervical Traction Unit           $   502.63
1305    WALLEGOOD INC       0188282020101042      6/28/2018   Bill/NF3     10/4/2018   9/11/2018       E1399                        Massager                  $   229.50
1306    WALLEGOOD INC       0188282020101042      6/28/2018   Bill/NF3     10/4/2018   9/11/2018       E1399                Water Circulating Pump            $   232.50
1307    WALLEGOOD INC       0188282020101042      6/28/2018   Bill/NF3     10/1/2018   9/11/2018       L0637          Lumbo-Sacral Orthosis, Custom-Fit       $   844.13
1308    WALLEGOOD INC       0188282020101042      6/28/2018   Bill/NF3    10/15/2018   10/2/2018       E0199                     Mattress Pad                 $    19.48
1309    WALLEGOOD INC       0188282020101042      6/28/2018   Bill/NF3    10/15/2018   10/2/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
1310    WALLEGOOD INC       0188282020101042      6/28/2018   Bill/NF3    10/15/2018   10/2/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
1311    WALLEGOOD INC       0188282020101042      6/28/2018   Bill/NF3    10/15/2018   10/2/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
1312    WALLEGOOD INC       0299778090101040      6/28/2018   Bill/NF3     8/27/2018   7/19/2018       E0190          Positioning Cushion/Pillow/Wedge        $    22.04
1313    WALLEGOOD INC       0299778090101040      6/28/2018   Bill/NF3     8/27/2018   7/19/2018       E0199                     Mattress Pad                 $    19.48
1314    WALLEGOOD INC       0299778090101040      6/28/2018   Bill/NF3     8/27/2018   7/19/2018       E1399                Water Circulating Pump            $   232.50
1315    WALLEGOOD INC       0299778090101040      6/28/2018   Bill/NF3     8/27/2018   7/19/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
1316    WALLEGOOD INC       0299778090101040      6/28/2018   Bill/NF3     8/27/2018   7/19/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
1317    WALLEGOOD INC       0299778090101040      6/28/2018   Bill/NF3     8/27/2018   7/19/2018       L3675             Shoulder Orthosis, Vest type         $   141.14
1318    WALLEGOOD INC       0299778090101040      6/28/2018   Bill/NF3     10/1/2018   8/28/2018       E0855                 Cervical Traction Unit           $   502.63
1319    WALLEGOOD INC       0299778090101040      6/28/2018   Bill/NF3     10/1/2018   8/28/2018       L0637          Lumbo-Sacral Orthosis, Custom-Fit       $   844.13
1320    WALLEGOOD INC       0500281460101042      6/28/2018   Bill/NF3     9/10/2018   7/31/2018       E0190          Positioning Cushion/Pillow/Wedge        $    22.04
1321    WALLEGOOD INC       0500281460101042      6/28/2018   Bill/NF3     9/10/2018   7/31/2018       E0199                     Mattress Pad                 $    19.48
1322    WALLEGOOD INC       0500281460101042      6/28/2018   Bill/NF3     9/10/2018   7/31/2018       E0215                  Electric Heating Pad            $    20.93
1323    WALLEGOOD INC       0500281460101042      6/28/2018   Bill/NF3     9/10/2018   7/31/2018       E1399                Water Circulating Pump            $   232.50
1324    WALLEGOOD INC       0500281460101042      6/28/2018   Bill/NF3     9/10/2018   7/31/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
1325    WALLEGOOD INC       0500281460101042      6/28/2018   Bill/NF3     9/10/2018   7/31/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
1326    WALLEGOOD INC       0500281460101042      6/28/2018   Bill/NF3     9/10/2018   7/31/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
1327    WALLEGOOD INC       0500281460101042      6/28/2018   Bill/NF3     9/10/2018   7/31/2018       T5001                    Positioning seat              $    96.50
1328    WALLEGOOD INC       0500281460101042      6/28/2018   Bill/NF3     9/13/2018   8/13/2018       E0730                      TENS Unit                   $    76.25
1329    WALLEGOOD INC       0500281460101042      6/28/2018   Bill/NF3     9/13/2018   8/13/2018       MSSGE                        Massager                  $   229.50
1330    WALLEGOOD INC       0500281460101042      6/28/2018   Bill/NF3     9/13/2018   8/28/2018       E0855                 Cervical Traction Unit           $   502.63
1331    WALLEGOOD INC       0500281460101042      6/28/2018   Bill/NF3     10/1/2018   8/28/2018       L0637          Lumbo-Sacral Orthosis, Custom-Fit       $   844.13
1332    WALLEGOOD INC       0133368430101056      7/1/2018    Bill/NF3     8/20/2018   7/11/2018       E0199                     Mattress Pad                 $    19.48
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 38 of 186 PageID #: 139
                                               Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                          Exhibit "1"

                                                                         Approximate
Fraud                                             Date of    Document                   Service       HCPCS
          Provider Name       Claim Number                                  Date of                                         Product Description               Charge
Event                                             Accident    Mailed                 Provided Date     Code
                                                                            Mailing
1333    WALLEGOOD INC       0133368430101056      7/1/2018    Bill/NF3     8/20/2018   7/11/2018       E0199                   Mattress Pad                   $    19.48
1334    WALLEGOOD INC       0133368430101056      7/1/2018    Bill/NF3     8/20/2018   7/11/2018       E2601       Wheelchair Cushion, width less than 22"    $    55.29
1335    WALLEGOOD INC       0133368430101056      7/1/2018    Bill/NF3     8/20/2018   7/11/2018       E2601       Wheelchair Cushion, width less than 22"    $    55.29
1336    WALLEGOOD INC       0133368430101056      7/1/2018    Bill/NF3     8/20/2018   7/11/2018       L0174            Cervical Collar, Semi-Rigid           $   130.00
1337    WALLEGOOD INC       0133368430101056      7/1/2018    Bill/NF3     8/20/2018   7/11/2018       L0174            Cervical Collar, Semi-Rigid           $   130.00
1338    WALLEGOOD INC       0133368430101056      7/1/2018    Bill/NF3     8/20/2018   7/11/2018       L0627           Lumbar Orthosis, Custom-Fit            $   322.98
1339    WALLEGOOD INC       0133368430101056      7/1/2018    Bill/NF3     8/20/2018   7/11/2018       L0627           Lumbar Orthosis, Custom-Fit            $   322.98
1340    WALLEGOOD INC       0133368430101056      7/1/2018    Bill/NF3     8/20/2018   7/11/2018       L1810             Knee Orthosis, Custom-Fit            $    80.51
1341    WALLEGOOD INC       0133368430101056      7/1/2018    Bill/NF3     8/23/2018   7/12/2018       E0199                   Mattress Pad                   $    19.48
1342    WALLEGOOD INC       0133368430101056      7/1/2018    Bill/NF3     8/23/2018   7/12/2018       E0199                   Mattress Pad                   $    19.48
1343    WALLEGOOD INC       0133368430101056      7/1/2018    Bill/NF3     8/23/2018   7/12/2018       E0272               Mattress foam rubber               $   155.52
1344    WALLEGOOD INC       0133368430101056      7/1/2018    Bill/NF3     8/23/2018   7/12/2018       E2601       Wheelchair Cushion, width less than 22"    $    55.29
1345    WALLEGOOD INC       0133368430101056      7/1/2018    Bill/NF3     8/23/2018   7/12/2018       E2602       Wheelchair Cushion, 22" width or greater   $   107.95
1346    WALLEGOOD INC       0133368430101056      7/1/2018    Bill/NF3     8/23/2018   7/12/2018       L0174            Cervical Collar, Semi-Rigid           $   130.00
1347    WALLEGOOD INC       0133368430101056      7/1/2018    Bill/NF3     8/23/2018   7/12/2018       L0627           Lumbar Orthosis, Custom-Fit            $   322.98
1348    WALLEGOOD INC       0133368430101056      7/1/2018    Bill/NF3     8/23/2018   7/12/2018       L0627           Lumbar Orthosis, Custom-Fit            $   322.98
1349    WALLEGOOD INC       0133368430101056      7/1/2018    Bill/NF3     9/4/2018    8/14/2018       E0205                     Heat lamp                    $   259.65
1350    WALLEGOOD INC       0133368430101056      7/1/2018    Bill/NF3     9/4/2018    8/14/2018       E0730                    TENS Unit                     $    76.25
1351    WALLEGOOD INC       0133368430101056      7/1/2018    Bill/NF3     9/4/2018    8/14/2018       E1399                     Massager                     $   229.50
1352    WALLEGOOD INC       0133368430101056      7/1/2018    Bill/NF3     9/4/2018    8/14/2018       E1399              Water Circulating Pump              $   232.50
1353    WALLEGOOD INC       0133368430101056      7/1/2018    Bill/NF3     9/4/2018    8/14/2018       L3675            Shoulder Orthosis, Vest type          $   141.14
1354    WALLEGOOD INC       0133368430101056      7/1/2018    Bill/NF3     9/17/2018   8/21/2018       E0205                     Heat lamp                    $   259.65
1355    WALLEGOOD INC       0133368430101056      7/1/2018    Bill/NF3     9/17/2018   8/21/2018       E0730                    TENS Unit                     $    76.25
1356    WALLEGOOD INC       0133368430101056      7/1/2018    Bill/NF3     9/17/2018   8/21/2018       E0855               Cervical Traction Unit             $   502.63
1357    WALLEGOOD INC       0133368430101056      7/1/2018    Bill/NF3     9/17/2018   8/21/2018       E0855               Cervical Traction Unit             $   502.63
1358    WALLEGOOD INC       0133368430101056      7/1/2018    Bill/NF3     9/17/2018   8/21/2018       E1399                     Massager                     $   229.50
1359    WALLEGOOD INC       0133368430101056      7/1/2018    Bill/NF3     9/17/2018   8/21/2018       E1399              Water Circulating Pump              $   232.50
1360    WALLEGOOD INC       0133368430101056      7/1/2018    Bill/NF3     9/17/2018   8/21/2018       L0637        Lumbo-Sacral Orthosis, Custom-Fit         $   844.13
1361    WALLEGOOD INC       0133368430101056      7/1/2018    Bill/NF3     9/17/2018   8/21/2018       L1832             Knee Orthosis, Custom-Fit            $   607.55
1362    WALLEGOOD INC       0133368430101056      7/1/2018    Bill/NF3     10/9/2018   9/12/2018       E0205                     Heat lamp                    $   259.65
1363    WALLEGOOD INC       0133368430101056      7/1/2018    Bill/NF3     10/9/2018   9/12/2018       E0730                    TENS Unit                     $    76.25
1364    WALLEGOOD INC       0133368430101056      7/1/2018    Bill/NF3     10/9/2018   9/12/2018       E1399                     Massager                     $   229.50
1365    WALLEGOOD INC       0133368430101056      7/1/2018    Bill/NF3     10/9/2018   9/12/2018       E1399              Water Circulating Pump              $   232.50
1366    WALLEGOOD INC       0133368430101056      7/1/2018    Bill/NF3    10/15/2018   10/3/2018       E0205                     Heat lamp                    $   259.65
1367    WALLEGOOD INC       0133368430101056      7/1/2018    Bill/NF3    10/15/2018   10/3/2018       E0730                    TENS Unit                     $    76.25
1368    WALLEGOOD INC       0133368430101056      7/1/2018    Bill/NF3    10/15/2018   10/3/2018       E1399                     Massager                     $   229.50
1369    WALLEGOOD INC       0133368430101056      7/1/2018    Bill/NF3    10/15/2018   10/3/2018       E1399              Water Circulating Pump              $   232.50
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 39 of 186 PageID #: 140
                                               Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                          Exhibit "1"

                                                                         Approximate
Fraud                                             Date of    Document                   Service       HCPCS
          Provider Name       Claim Number                                  Date of                                          Product Description              Charge
Event                                             Accident    Mailed                 Provided Date     Code
                                                                            Mailing
1370    WALLEGOOD INC       0133368430101056      7/1/2018    Bill/NF3    10/29/2018   10/15/2018      L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
1371    WALLEGOOD INC       0133368430101056      7/1/2018    Bill/NF3    10/26/2018   10/15/2018      L1832             Knee Orthosis, Custom-Fit            $   607.55
1372    WALLEGOOD INC       0233132480101054      7/1/2018    Bill/NF3     9/18/2018    8/8/2018       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
1373    WALLEGOOD INC       0233132480101054      7/1/2018    Bill/NF3     9/18/2018    8/8/2018       E0199                    Mattress Pad                  $    19.48
1374    WALLEGOOD INC       0233132480101054      7/1/2018    Bill/NF3     9/18/2018    8/8/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
1375    WALLEGOOD INC       0233132480101054      7/1/2018    Bill/NF3    11/12/2018   10/24/2018      E0855               Cervical Traction Unit             $   502.63
1376    WALLEGOOD INC       0233132480101054      7/1/2018    Bill/NF3    11/12/2018   10/24/2018      L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
1377    WALLEGOOD INC       0233132480101054      7/1/2018    Bill/NF3     11/5/2018   10/25/2018      E0205                      Heat lamp                   $   259.65
1378    WALLEGOOD INC       0233132480101054      7/1/2018    Bill/NF3     11/5/2018   10/25/2018      E0730                     TENS Unit                    $    76.25
1379    WALLEGOOD INC       0233132480101054      7/1/2018    Bill/NF3     11/5/2018   10/25/2018      E1399                      Massager                    $   229.50
1380    WALLEGOOD INC       0233132480101054      7/1/2018    Bill/NF3     11/5/2018   10/25/2018      E1399               Water Circulating Pump             $   232.50
1381    WALLEGOOD INC       0424454620101045      7/1/2018    Bill/NF3     9/17/2018    8/6/2018       E0199                    Mattress Pad                  $    19.48
1382    WALLEGOOD INC       0424454620101045      7/1/2018    Bill/NF3     9/17/2018    8/6/2018       E1399                 Miscellaneous DME                $    90.00
1383    WALLEGOOD INC       0424454620101045      7/1/2018    Bill/NF3     9/17/2018    8/6/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
1384    WALLEGOOD INC       0424454620101045      7/1/2018    Bill/NF3     9/17/2018    8/6/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
1385    WALLEGOOD INC       0424454620101045      7/1/2018    Bill/NF3     9/17/2018    8/6/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
1386    WALLEGOOD INC       0343288920101026      7/3/2018    Bill/NF3     9/10/2018   7/31/2018       E0199                    Mattress Pad                  $    19.48
1387    WALLEGOOD INC       0343288920101026      7/3/2018    Bill/NF3     9/10/2018   7/31/2018       E0199                    Mattress Pad                  $    19.48
1388    WALLEGOOD INC       0343288920101026      7/3/2018    Bill/NF3     9/10/2018   7/31/2018       E1399                 Miscellaneous DME                $    90.00
1389    WALLEGOOD INC       0343288920101026      7/3/2018    Bill/NF3     9/10/2018   7/31/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
1390    WALLEGOOD INC       0343288920101026      7/3/2018    Bill/NF3     9/10/2018   7/31/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
1391    WALLEGOOD INC       0343288920101026      7/3/2018    Bill/NF3     9/10/2018   7/31/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
1392    WALLEGOOD INC       0343288920101026      7/3/2018    Bill/NF3     9/10/2018   7/31/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
1393    WALLEGOOD INC       0343288920101026      7/3/2018    Bill/NF3     9/10/2018   7/31/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
1394    WALLEGOOD INC       0343288920101026      7/3/2018    Bill/NF3     9/10/2018   7/31/2018       T5001                   Positioning seat               $    96.50
1395    WALLEGOOD INC       0343288920101026      7/3/2018    Bill/NF3     9/17/2018    8/6/2018       E0199                    Mattress Pad                  $    19.48
1396    WALLEGOOD INC       0343288920101026      7/3/2018    Bill/NF3     9/17/2018    8/6/2018       E1399                 Miscellaneous DME                $    90.00
1397    WALLEGOOD INC       0343288920101026      7/3/2018    Bill/NF3     9/17/2018    8/6/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
1398    WALLEGOOD INC       0343288920101026      7/3/2018    Bill/NF3     9/17/2018    8/6/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
1399    WALLEGOOD INC       0343288920101026      7/3/2018    Bill/NF3     9/17/2018    8/6/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
1400    WALLEGOOD INC       0343288920101026      7/3/2018    Bill/NF3    10/12/2018   9/13/2018       E0205                      Heat lamp                   $   259.65
1401    WALLEGOOD INC       0343288920101026      7/3/2018    Bill/NF3    10/12/2018   9/13/2018       E0730                     TENS Unit                    $    76.25
1402    WALLEGOOD INC       0343288920101026      7/3/2018    Bill/NF3     10/1/2018   9/13/2018       E0855                Cervical Traction Unit            $   502.63
1403    WALLEGOOD INC       0343288920101026      7/3/2018    Bill/NF3    10/12/2018   9/13/2018       E1399                      Massager                    $   229.50
1404    WALLEGOOD INC       0343288920101026      7/3/2018    Bill/NF3    10/12/2018   9/13/2018       E1399               Water Circulating Pump             $   232.50
1405    WALLEGOOD INC       0343288920101026      7/3/2018    Bill/NF3     10/9/2018   9/13/2018       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
1406    WALLEGOOD INC       0343288920101026      7/3/2018    Bill/NF3     10/1/2018   9/13/2018       L1832             Knee Orthosis, Custom-Fit            $   607.55
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 40 of 186 PageID #: 141
                                               Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                          Exhibit "1"

                                                                         Approximate
Fraud                                             Date of    Document                   Service       HCPCS
          Provider Name       Claim Number                                  Date of                                         Product Description               Charge
Event                                             Accident    Mailed                 Provided Date     Code
                                                                            Mailing
1407    WALLEGOOD INC       0343288920101026      7/3/2018    Bill/NF3    10/12/2018   9/21/2018       E0205                     Heat lamp                    $   259.65
1408    WALLEGOOD INC       0343288920101026      7/3/2018    Bill/NF3    10/12/2018   9/21/2018       E0730                     TENS Unit                    $    76.25
1409    WALLEGOOD INC       0343288920101026      7/3/2018    Bill/NF3    10/12/2018   9/21/2018       E1399                      Massager                    $   229.50
1410    WALLEGOOD INC       0343288920101026      7/3/2018    Bill/NF3    10/12/2018   9/21/2018       E1399               Water Circulating Pump             $   232.50
1411    WALLEGOOD INC       0343288920101026      7/3/2018    Bill/NF3    10/15/2018   10/2/2018       E0205                     Heat lamp                    $   259.65
1412    WALLEGOOD INC       0343288920101026      7/3/2018    Bill/NF3    10/15/2018   10/2/2018       E0730                     TENS Unit                    $    76.25
1413    WALLEGOOD INC       0343288920101026      7/3/2018    Bill/NF3    10/15/2018   10/2/2018       E1399                      Massager                    $   229.50
1414    WALLEGOOD INC       0343288920101026      7/3/2018    Bill/NF3    10/15/2018   10/2/2018       E1399               Water Circulating Pump             $   232.50
1415    WALLEGOOD INC       0343288920101026      7/3/2018    Bill/NF3    10/26/2018   10/11/2018      L0637        Lumbo-Sacral Orthosis, Custom-Fit         $   844.13
1416    WALLEGOOD INC       0343288920101026      7/3/2018    Bill/NF3    10/26/2018   10/11/2018      L1832             Knee Orthosis, Custom-Fit            $   607.55
1417    WALLEGOOD INC       0414641710101032      7/3/2018    Bill/NF3     9/4/2018    7/24/2018       E0199                    Mattress Pad                  $    19.48
1418    WALLEGOOD INC       0414641710101032      7/3/2018    Bill/NF3     9/4/2018    7/24/2018       E1399                      Massager                    $   229.50
1419    WALLEGOOD INC       0414641710101032      7/3/2018    Bill/NF3     9/4/2018    7/24/2018       E1399               Water Circulating Pump             $   232.50
1420    WALLEGOOD INC       0414641710101032      7/3/2018    Bill/NF3     9/4/2018    7/24/2018       E2601       Wheelchair Cushion, width less than 22"    $    55.29
1421    WALLEGOOD INC       0414641710101032      7/3/2018    Bill/NF3     9/4/2018    7/24/2018       L0627           Lumbar Orthosis, Custom-Fit            $   322.98
1422    WALLEGOOD INC       0414641710101032      7/3/2018    Bill/NF3     9/5/2018    7/24/2018       L1832             Knee Orthosis, Custom-Fit            $   607.55
1423    WALLEGOOD INC       0582079520101023      7/3/2018    Bill/NF3     9/13/2018    8/3/2018       E0199                    Mattress Pad                  $    19.48
1424    WALLEGOOD INC       0582079520101023      7/3/2018    Bill/NF3     9/13/2018    8/3/2018       E0199                    Mattress Pad                  $    19.48
1425    WALLEGOOD INC       0582079520101023      7/3/2018    Bill/NF3     9/13/2018    8/3/2018       E0199                    Mattress Pad                  $    19.48
1426    WALLEGOOD INC       0582079520101023      7/3/2018    Bill/NF3     9/13/2018    8/3/2018       E1399                Miscellaneous DME                 $    90.00
1427    WALLEGOOD INC       0582079520101023      7/3/2018    Bill/NF3     9/13/2018    8/3/2018       E2601       Wheelchair Cushion, width less than 22"    $    55.29
1428    WALLEGOOD INC       0582079520101023      7/3/2018    Bill/NF3     9/13/2018    8/3/2018       E2601       Wheelchair Cushion, width less than 22"    $    55.29
1429    WALLEGOOD INC       0582079520101023      7/3/2018    Bill/NF3     9/13/2018    8/3/2018       L0174            Cervical Collar, Semi-Rigid           $   130.00
1430    WALLEGOOD INC       0582079520101023      7/3/2018    Bill/NF3     9/13/2018    8/3/2018       L0627           Lumbar Orthosis, Custom-Fit            $   322.98
1431    WALLEGOOD INC       0582079520101023      7/3/2018    Bill/NF3     9/13/2018    8/3/2018       L0627           Lumbar Orthosis, Custom-Fit            $   322.98
1432    WALLEGOOD INC       0584354590101064      7/4/2018    Bill/NF3     8/20/2018   7/11/2018       E0272                Mattress foam rubber              $   155.52
1433    WALLEGOOD INC       0584354590101064      7/4/2018    Bill/NF3     8/20/2018   7/11/2018       E2602       Wheelchair Cushion, 22" width or greater   $   107.95
1434    WALLEGOOD INC       0584354590101064      7/4/2018    Bill/NF3     8/20/2018   7/11/2018       L0180               Cervical Collar, 2-piece           $   230.00
1435    WALLEGOOD INC       0584354590101064      7/4/2018    Bill/NF3     8/20/2018   7/11/2018       L0627           Lumbar Orthosis, Custom-Fit            $   322.98
1436    WALLEGOOD INC       0584354590101064      7/4/2018    Bill/NF3    11/19/2018   11/1/2018       E0205                     Heat lamp                    $   259.65
1437    WALLEGOOD INC       0584354590101064      7/4/2018    Bill/NF3    11/19/2018   11/1/2018       E0730                     TENS Unit                    $    76.25
1438    WALLEGOOD INC       0584354590101064      7/4/2018    Bill/NF3    11/19/2018   11/1/2018       E1399                      Massager                    $   229.50
1439    WALLEGOOD INC       0584354590101064      7/4/2018    Bill/NF3    11/19/2018   11/1/2018       E1399               Water Circulating Pump             $   232.50
1440    WALLEGOOD INC       0419421550101060      7/5/2018    Bill/NF3     8/27/2018   7/19/2018       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
1441    WALLEGOOD INC       0419421550101060      7/5/2018    Bill/NF3     8/27/2018   7/19/2018       E0199                    Mattress Pad                  $    19.48
1442    WALLEGOOD INC       0419421550101060      7/5/2018    Bill/NF3     8/27/2018   7/19/2018       E1399               Water Circulating Pump             $   232.50
1443    WALLEGOOD INC       0419421550101060      7/5/2018    Bill/NF3     8/27/2018   7/19/2018       E2601       Wheelchair Cushion, width less than 22"    $    55.29
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 41 of 186 PageID #: 142
                                               Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                          Exhibit "1"

                                                                         Approximate
Fraud                                             Date of    Document                   Service       HCPCS
          Provider Name       Claim Number                                  Date of                                          Product Description              Charge
Event                                             Accident    Mailed                 Provided Date     Code
                                                                            Mailing
1444    WALLEGOOD INC       0419421550101060      7/5/2018    Bill/NF3     8/27/2018   7/19/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
1445    WALLEGOOD INC       0419421550101060      7/5/2018    Bill/NF3     8/27/2018   7/19/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
1446    WALLEGOOD INC       0419421550101060      7/5/2018    Bill/NF3     8/27/2018   7/19/2018       L3675             Shoulder Orthosis, Vest type         $   141.14
1447    WALLEGOOD INC       0419421550101060      7/5/2018    Bill/NF3     10/1/2018   9/17/2018       E0205                       Heat lamp                  $   259.65
1448    WALLEGOOD INC       0419421550101060      7/5/2018    Bill/NF3     10/1/2018   9/17/2018       E0730                      TENS Unit                   $    76.25
1449    WALLEGOOD INC       0419421550101060      7/5/2018    Bill/NF3     10/1/2018   9/17/2018       E1399                       Massager                   $   229.50
1450    WALLEGOOD INC       0419421550101060      7/5/2018    Bill/NF3    11/23/2018   11/9/2018       E0855                 Cervical Traction Unit           $   502.63
1451    WALLEGOOD INC       0419421550101060      7/5/2018    Bill/NF3    11/23/2018   11/9/2018       L0637          Lumbo-Sacral Orthosis, Custom-Fit       $   844.13
1452    WALLEGOOD INC       0419421550101060      7/5/2018    Bill/NF3    11/29/2018   11/9/2018       L3671         Shoulder Orthosis, Custom Fabricated     $   690.23
1453    WALLEGOOD INC       0112683100101052      7/6/2018    Bill/NF3     9/10/2018   7/31/2018       E0190          Positioning Cushion/Pillow/Wedge        $    22.04
1454    WALLEGOOD INC       0112683100101052      7/6/2018    Bill/NF3     9/10/2018   7/31/2018       E0205                       Heat lamp                  $   259.65
1455    WALLEGOOD INC       0268044020101056      7/6/2018    Bill/NF3     9/7/2018    7/27/2018       E0199                     Mattress Pad                 $    19.48
1456    WALLEGOOD INC       0268044020101056      7/6/2018    Bill/NF3     9/7/2018    7/27/2018       E1399                  Miscellaneous DME               $    90.00
1457    WALLEGOOD INC       0268044020101056      7/6/2018    Bill/NF3     9/7/2018    7/27/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
1458    WALLEGOOD INC       0268044020101056      7/6/2018    Bill/NF3     9/7/2018    7/27/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
1459    WALLEGOOD INC       0388430010101039      7/6/2018    Bill/NF3     9/10/2018   7/31/2018       E0199                     Mattress Pad                 $    19.48
1460    WALLEGOOD INC       0388430010101039      7/6/2018    Bill/NF3     9/10/2018   7/31/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
1461    WALLEGOOD INC       0388430010101039      7/6/2018    Bill/NF3     9/10/2018   7/31/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
1462    WALLEGOOD INC       0388430010101039      7/6/2018    Bill/NF3     9/10/2018   7/31/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
1463    WALLEGOOD INC       0388430010101039      7/6/2018    Bill/NF3     9/10/2018   7/31/2018       L3675             Shoulder Orthosis, Vest type         $   141.14
1464    WALLEGOOD INC       0388430010101039      7/6/2018    Bill/NF3     9/10/2018   7/31/2018       T5001                    Positioning seat              $    96.50
1465    WALLEGOOD INC       0569710200101027      7/6/2018    Bill/NF3     8/28/2018   7/19/2018       E0190          Positioning Cushion/Pillow/Wedge        $    22.04
1466    WALLEGOOD INC       0569710200101027      7/6/2018    Bill/NF3     8/28/2018   7/19/2018       E0199                     Mattress Pad                 $    19.48
1467    WALLEGOOD INC       0569710200101027      7/6/2018    Bill/NF3     8/28/2018   7/19/2018       E1399                Water Circulating Pump            $   232.50
1468    WALLEGOOD INC       0569710200101027      7/6/2018    Bill/NF3     8/28/2018   7/19/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
1469    WALLEGOOD INC       0569710200101027      7/6/2018    Bill/NF3     8/28/2018   7/19/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
1470    WALLEGOOD INC       0569710200101027      7/6/2018    Bill/NF3     8/28/2018   7/19/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
1471    WALLEGOOD INC       0569710200101027      7/6/2018    Bill/NF3     8/28/2018   7/19/2018       L3675             Shoulder Orthosis, Vest type         $   141.14
1472    WALLEGOOD INC       0569710200101027      7/6/2018    Bill/NF3     8/28/2018   7/19/2018       T5001                    Positioning seat              $    96.50
1473    WALLEGOOD INC       0569710200101027      7/6/2018    Bill/NF3     10/1/2018   9/18/2018       E0205                       Heat lamp                  $   259.65
1474    WALLEGOOD INC       0569710200101027      7/6/2018    Bill/NF3     10/1/2018   9/18/2018       E0730                      TENS Unit                   $    76.25
1475    WALLEGOOD INC       0569710200101027      7/6/2018    Bill/NF3     10/1/2018   9/18/2018       E1399                       Massager                   $   229.50
1476    WALLEGOOD INC       0569710200101027      7/6/2018    Bill/NF3     11/5/2018   10/25/2018      E0855                 Cervical Traction Unit           $   502.63
1477    WALLEGOOD INC       0569710200101027      7/6/2018    Bill/NF3     11/5/2018   10/25/2018      L0637          Lumbo-Sacral Orthosis, Custom-Fit       $   844.13
1478    WALLEGOOD INC       0489978040101062      7/8/2018    Bill/NF3     9/10/2018    8/2/2018       E0190          Positioning Cushion/Pillow/Wedge        $    22.04
1479    WALLEGOOD INC       0489978040101062      7/8/2018    Bill/NF3     9/10/2018    8/2/2018       E0199                     Mattress Pad                 $    19.48
1480    WALLEGOOD INC       0489978040101062      7/8/2018    Bill/NF3     9/10/2018    8/2/2018       E0205                       Heat lamp                  $   259.65
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 42 of 186 PageID #: 143
                                               Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                          Exhibit "1"

                                                                         Approximate
Fraud                                             Date of     Document                   Service      HCPCS
          Provider Name       Claim Number                                  Date of                                          Product Description                Charge
Event                                             Accident     Mailed                Provided Date     Code
                                                                            Mailing
1481    WALLEGOOD INC       0489978040101062      7/8/2018    Bill/NF3     9/10/2018    8/2/2018       E0900                  Pelvic Traction Unit              $    78.54
1482    WALLEGOOD INC       0489978040101062      7/8/2018    Bill/NF3     9/10/2018    8/2/2018       L0452      Thoracic Lumbar Sacral Orthosis, Custom-Fit   $   330.85
1483    WALLEGOOD INC       0489978040101062      7/8/2018    Bill/NF3     9/10/2018    8/2/2018       L2630              Pelvic Control Band & Belt            $   255.07
1484    WALLEGOOD INC       0345424250101033      7/9/2018    Bill/NF3     8/27/2018   7/17/2018       L1810               Knee Orthosis, Custom-Fit            $    80.51
1485    WALLEGOOD INC       0345424250101033      7/9/2018    Bill/NF3     9/4/2018    7/30/2018       E0855                 Cervical Traction Unit             $   502.63
1486    WALLEGOOD INC       0345424250101033      7/9/2018    Bill/NF3     9/17/2018   8/14/2018       E0855                 Cervical Traction Unit             $   502.63
1487    WALLEGOOD INC       0345424250101033      7/9/2018    Bill/NF3     11/5/2018   10/10/2018      E2601        Wheelchair Cushion, width less than 22"     $    55.29
1488    WALLEGOOD INC       0345424250101033      7/9/2018    Bill/NF3    10/26/2018   10/10/2018      L0627             Lumbar Orthosis, Custom-Fit            $   322.98
1489    WALLEGOOD INC       0374218090101045      7/9/2018    Bill/NF3     9/17/2018    8/6/2018       E0190          Positioning Cushion/Pillow/Wedge          $    22.04
1490    WALLEGOOD INC       0374218090101045      7/9/2018    Bill/NF3     9/17/2018    8/6/2018       E1399                Water Circulating Pump              $   232.50
1491    WALLEGOOD INC       0374218090101045      7/9/2018    Bill/NF3     9/17/2018    8/6/2018       E2601        Wheelchair Cushion, width less than 22"     $    55.29
1492    WALLEGOOD INC       0374218090101045      7/9/2018    Bill/NF3     9/17/2018    8/6/2018       L0174              Cervical Collar, Semi-Rigid           $   130.00
1493    WALLEGOOD INC       0374218090101045      7/9/2018    Bill/NF3     9/17/2018    8/6/2018       L0627             Lumbar Orthosis, Custom-Fit            $   322.98
1494    WALLEGOOD INC       0374218090101045      7/9/2018    Bill/NF3     10/9/2018   9/11/2018       E0205                       Heat lamp                    $   259.65
1495    WALLEGOOD INC       0374218090101045      7/9/2018    Bill/NF3     10/9/2018   9/11/2018       E0730                      TENS Unit                     $    76.25
1496    WALLEGOOD INC       0374218090101045      7/9/2018    Bill/NF3     10/9/2018   9/11/2018       L0637          Lumbo-Sacral Orthosis, Custom-Fit         $   844.13
1497    WALLEGOOD INC       0374218090101045      7/9/2018    Bill/NF3     10/9/2018   9/11/2018       MSSGE                        Massager                    $   229.50
1498    WALLEGOOD INC       0433328100101023      7/9/2018    Bill/NF3    10/12/2018    9/4/2018       L0637          Lumbo-Sacral Orthosis, Custom-Fit         $   844.13
1499    WALLEGOOD INC       0433328100101023      7/9/2018    Bill/NF3    10/22/2018   9/11/2018       L0637          Lumbo-Sacral Orthosis, Custom-Fit         $   844.13
1500    WALLEGOOD INC       0525221250101050      7/9/2018    Bill/NF3     9/4/2018    7/26/2018       E0190          Positioning Cushion/Pillow/Wedge          $    22.04
1501    WALLEGOOD INC       0525221250101050      7/9/2018    Bill/NF3     9/4/2018    7/26/2018       E0215                  Electric Heating Pad              $    20.93
1502    WALLEGOOD INC       0525221250101050      7/9/2018    Bill/NF3     9/4/2018    7/26/2018       E1399                        Massager                    $   229.50
1503    WALLEGOOD INC       0525221250101050      7/9/2018    Bill/NF3     9/4/2018    7/26/2018       E2601        Wheelchair Cushion, width less than 22"     $    55.29
1504    WALLEGOOD INC       0525221250101050      7/9/2018    Bill/NF3     9/4/2018    7/26/2018       L0627             Lumbar Orthosis, Custom-Fit            $   322.98
1505    WALLEGOOD INC       0525221250101050      7/9/2018    Bill/NF3     9/24/2018   8/23/2018       L0637          Lumbo-Sacral Orthosis, Custom-Fit         $   844.13
1506    WALLEGOOD INC       0525221250101050      7/9/2018    Bill/NF3     10/9/2018   8/30/2018       L1832               Knee Orthosis, Custom-Fit            $   607.55
1507    WALLEGOOD INC       0532844650101023      7/10/2018   Bill/NF3      9/4/2018   7/26/2018       E0199                     Mattress Pad                   $    19.48
1508    WALLEGOOD INC       0532844650101023      7/10/2018   Bill/NF3      9/4/2018   7/26/2018       E1399                  Miscellaneous DME                 $    90.00
1509    WALLEGOOD INC       0532844650101023      7/10/2018   Bill/NF3      9/4/2018   7/26/2018       E2601        Wheelchair Cushion, width less than 22"     $    55.29
1510    WALLEGOOD INC       0532844650101023      7/10/2018   Bill/NF3      9/4/2018   7/26/2018       L0174              Cervical Collar, Semi-Rigid           $   130.00
1511    WALLEGOOD INC       0532844650101023      7/10/2018   Bill/NF3      9/4/2018   7/26/2018       L0627             Lumbar Orthosis, Custom-Fit            $   322.98
1512    WALLEGOOD INC       0592599350101031      7/12/2018   Bill/NF3    10/29/2018    9/18/2018      E0190          Positioning Cushion/Pillow/Wedge          $    22.04
1513    WALLEGOOD INC       0592599350101031      7/12/2018   Bill/NF3    10/29/2018    9/18/2018      E0199                     Mattress Pad                   $    19.48
1514    WALLEGOOD INC       0592599350101031      7/12/2018   Bill/NF3    10/29/2018    9/18/2018      E1399                Water Circulating Pump              $   232.50
1515    WALLEGOOD INC       0592599350101031      7/12/2018   Bill/NF3    10/29/2018    9/18/2018      E2601        Wheelchair Cushion, width less than 22"     $    55.29
1516    WALLEGOOD INC       0592599350101031      7/12/2018   Bill/NF3    10/29/2018    9/18/2018      L0174              Cervical Collar, Semi-Rigid           $   130.00
1517    WALLEGOOD INC       0592599350101031      7/12/2018   Bill/NF3    10/29/2018    9/18/2018      L0627             Lumbar Orthosis, Custom-Fit            $   322.98
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 43 of 186 PageID #: 144
                                               Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                          Exhibit "1"

                                                                         Approximate
Fraud                                             Date of     Document                  Service       HCPCS
          Provider Name       Claim Number                                  Date of                                          Product Description                Charge
Event                                             Accident     Mailed                Provided Date     Code
                                                                            Mailing
1518    WALLEGOOD INC       0592599350101031      7/12/2018   Bill/NF3     11/8/2018   10/25/2018      E0205                       Heat lamp                    $   259.65
1519    WALLEGOOD INC       0592599350101031      7/12/2018   Bill/NF3     11/8/2018   10/25/2018      E0730                      TENS Unit                     $    76.25
1520    WALLEGOOD INC       0592599350101031      7/12/2018   Bill/NF3    11/27/2018   10/25/2018      E0855                 Cervical Traction Unit             $   502.63
1521    WALLEGOOD INC       0592599350101031      7/12/2018   Bill/NF3     11/8/2018   10/25/2018      E1399                       Massager                     $   229.50
1522    WALLEGOOD INC       0592599350101031      7/12/2018   Bill/NF3    11/27/2018   10/25/2018      L1832               Knee Orthosis, Custom-Fit            $   607.55
1523    WALLEGOOD INC       0629930760101013      7/12/2018   Bill/NF3    11/27/2018   10/16/2018      E0190          Positioning Cushion/Pillow/Wedge          $    22.04
1524    WALLEGOOD INC       0629930760101013      7/12/2018   Bill/NF3    11/27/2018   10/16/2018      E0900                  Pelvic Traction Unit              $    78.54
1525    WALLEGOOD INC       0629930760101013      7/12/2018   Bill/NF3    11/27/2018   10/16/2018      E1399                Water Circulating Pump              $   232.50
1526    WALLEGOOD INC       0629930760101013      7/12/2018   Bill/NF3    11/27/2018   10/16/2018      E2601        Wheelchair Cushion, width less than 22"     $    55.29
1527    WALLEGOOD INC       0629930760101013      7/12/2018   Bill/NF3    11/27/2018   10/16/2018      L0452      Thoracic Lumbar Sacral Orthosis, Custom-Fit   $   330.85
1528    WALLEGOOD INC       0629930760101013      7/12/2018   Bill/NF3    11/27/2018   10/16/2018      L2630              Pelvic Control Band & Belt            $   255.07
1529    WALLEGOOD INC       0629930760101013      7/12/2018   Bill/NF3    11/27/2018   10/16/2018      L3675              Shoulder Orthosis, Vest type          $   141.14
1530    WALLEGOOD INC       0629930760101013      7/12/2018   Bill/NF3    11/29/2018   11/6/2018       E0205                       Heat lamp                    $   259.65
1531    WALLEGOOD INC       0346706900101010      7/15/2018   Bill/NF3     9/24/2018   8/13/2018       E0190          Positioning Cushion/Pillow/Wedge          $    22.04
1532    WALLEGOOD INC       0346706900101010      7/15/2018   Bill/NF3     9/24/2018   8/13/2018       E2601        Wheelchair Cushion, width less than 22"     $    55.29
1533    WALLEGOOD INC       0346706900101010      7/15/2018   Bill/NF3     9/24/2018   8/13/2018       L0174              Cervical Collar, Semi-Rigid           $   130.00
1534    WALLEGOOD INC       0346706900101010      7/15/2018   Bill/NF3     9/24/2018   8/13/2018       L0627             Lumbar Orthosis, Custom-Fit            $   322.98
1535    WALLEGOOD INC       0346706900101010      7/15/2018   Bill/NF3     9/24/2018   8/13/2018       L3675              Shoulder Orthosis, Vest type          $   141.14
1536    WALLEGOOD INC       0346706900101010      7/15/2018   Bill/NF3     10/9/2018   9/11/2018       E0205                       Heat lamp                    $   259.65
1537    WALLEGOOD INC       0346706900101010      7/15/2018   Bill/NF3     10/9/2018   9/11/2018       E0730                      TENS Unit                     $    76.25
1538    WALLEGOOD INC       0346706900101010      7/15/2018   Bill/NF3     10/9/2018   9/11/2018       E1399                       Massager                     $   229.50
1539    WALLEGOOD INC       0346706900101010      7/15/2018   Bill/NF3     10/9/2018   9/11/2018       L0637          Lumbo-Sacral Orthosis, Custom-Fit         $   844.13
1540    WALLEGOOD INC       0346706900101010      7/15/2018   Bill/NF3    10/12/2018   9/11/2018       L3671         Shoulder Orthosis, Custom Fabricated       $   690.23
1541    WALLEGOOD INC       0632471050101012      7/16/2018   Bill/NF3      9/4/2018   7/25/2018       E0199                     Mattress Pad                   $    19.48
1542    WALLEGOOD INC       0632471050101012      7/16/2018   Bill/NF3      9/4/2018   7/25/2018       E0199                     Mattress Pad                   $    19.48
1543    WALLEGOOD INC       0632471050101012      7/16/2018   Bill/NF3      9/4/2018   7/25/2018       E1399                  Miscellaneous DME                 $    90.00
1544    WALLEGOOD INC       0632471050101012      7/16/2018   Bill/NF3      9/4/2018   7/25/2018       E1399                  Miscellaneous DME                 $    90.00
1545    WALLEGOOD INC       0632471050101012      7/16/2018   Bill/NF3      9/4/2018   7/25/2018       E2601        Wheelchair Cushion, width less than 22"     $    55.29
1546    WALLEGOOD INC       0632471050101012      7/16/2018   Bill/NF3      9/4/2018   7/25/2018       E2601        Wheelchair Cushion, width less than 22"     $    55.29
1547    WALLEGOOD INC       0632471050101012      7/16/2018   Bill/NF3      9/4/2018   7/25/2018       L0174              Cervical Collar, Semi-Rigid           $   130.00
1548    WALLEGOOD INC       0632471050101012      7/16/2018   Bill/NF3      9/4/2018   7/25/2018       L0174              Cervical Collar, Semi-Rigid           $   130.00
1549    WALLEGOOD INC       0632471050101012      7/16/2018   Bill/NF3      9/4/2018   7/25/2018       L0627             Lumbar Orthosis, Custom-Fit            $   322.98
1550    WALLEGOOD INC       0632471050101012      7/16/2018   Bill/NF3      9/4/2018   7/25/2018       L0627             Lumbar Orthosis, Custom-Fit            $   322.98
1551    WALLEGOOD INC       0632471050101012      7/16/2018   Bill/NF3      9/4/2018   7/25/2018       L1810               Knee Orthosis, Custom-Fit            $    80.51
1552    WALLEGOOD INC       0632471050101012      7/16/2018   Bill/NF3      9/4/2018   7/25/2018       L3675              Shoulder Orthosis, Vest type          $   141.14
1553    WALLEGOOD INC       0632471050101012      7/16/2018   Bill/NF3     10/9/2018   9/11/2018       E0855                 Cervical Traction Unit             $   502.63
1554    WALLEGOOD INC       0632471050101012      7/16/2018   Bill/NF3     10/9/2018   9/11/2018       L0637          Lumbo-Sacral Orthosis, Custom-Fit         $   844.13
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 44 of 186 PageID #: 145
                                               Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                          Exhibit "1"

                                                                         Approximate
Fraud                                             Date of     Document                  Service       HCPCS
          Provider Name       Claim Number                                  Date of                                          Product Description              Charge
Event                                             Accident     Mailed                Provided Date     Code
                                                                            Mailing
1555    WALLEGOOD INC       0632471050101012      7/16/2018   Bill/NF3     10/1/2018   9/12/2018       E0205                      Heat lamp                   $   259.65
1556    WALLEGOOD INC       0632471050101012      7/16/2018   Bill/NF3     10/1/2018   9/12/2018       E0730                      TENS Unit                   $    76.25
1557    WALLEGOOD INC       0632471050101012      7/16/2018   Bill/NF3     10/1/2018   9/12/2018       E0855                Cervical Traction Unit            $   502.63
1558    WALLEGOOD INC       0632471050101012      7/16/2018   Bill/NF3     10/1/2018   9/12/2018       E1399                       Massager                   $   229.50
1559    WALLEGOOD INC       0632471050101012      7/16/2018   Bill/NF3     10/1/2018   9/12/2018       E1399                Water Circulating Pump            $   232.50
1560    WALLEGOOD INC       0632471050101012      7/16/2018   Bill/NF3    10/12/2018   9/12/2018       L0637          Lumbo-Sacral Orthosis, Custom-Fit       $   844.13
1561    WALLEGOOD INC       0632471050101012      7/16/2018   Bill/NF3    10/26/2018   10/11/2018      E0205                      Heat lamp                   $   259.65
1562    WALLEGOOD INC       0632471050101012      7/16/2018   Bill/NF3    10/26/2018   10/11/2018      E0730                      TENS Unit                   $    76.25
1563    WALLEGOOD INC       0632471050101012      7/16/2018   Bill/NF3    10/26/2018   10/11/2018      E1399                       Massager                   $   229.50
1564    WALLEGOOD INC       0632471050101012      7/16/2018   Bill/NF3    10/26/2018   10/11/2018      E1399                Water Circulating Pump            $   232.50
1565    WALLEGOOD INC       0632471050101012      7/16/2018   Bill/NF3    12/24/2018   11/30/2018      L3671         Shoulder Orthosis, Custom Fabricated     $   690.23
1566    WALLEGOOD INC       0509944180101128      7/17/2018   Bill/NF3     9/17/2018    8/8/2018       E0190          Positioning Cushion/Pillow/Wedge        $    22.04
1567    WALLEGOOD INC       0509944180101128      7/17/2018   Bill/NF3     9/17/2018    8/8/2018       E0199                     Mattress Pad                 $    19.48
1568    WALLEGOOD INC       0509944180101128      7/17/2018   Bill/NF3     9/17/2018    8/8/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
1569    WALLEGOOD INC       0509944180101128      7/17/2018   Bill/NF3     9/17/2018    8/8/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
1570    WALLEGOOD INC       0432705830101020      7/18/2018   Bill/NF3     9/24/2018    8/9/2018       E0190          Positioning Cushion/Pillow/Wedge        $    22.04
1571    WALLEGOOD INC       0432705830101020      7/18/2018   Bill/NF3     9/24/2018    8/9/2018       E1399                Water Circulating Pump            $   232.50
1572    WALLEGOOD INC       0432705830101020      7/18/2018   Bill/NF3     9/24/2018    8/9/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
1573    WALLEGOOD INC       0432705830101020      7/18/2018   Bill/NF3     9/24/2018    8/9/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
1574    WALLEGOOD INC       0432705830101020      7/18/2018   Bill/NF3     9/24/2018    8/9/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
1575    WALLEGOOD INC       0432705830101020      7/18/2018   Bill/NF3     10/9/2018   9/12/2018       E0205                      Heat lamp                   $   259.65
1576    WALLEGOOD INC       0432705830101020      7/18/2018   Bill/NF3     10/9/2018   9/12/2018       E0730                      TENS Unit                   $    76.25
1577    WALLEGOOD INC       0432705830101020      7/18/2018   Bill/NF3     10/9/2018   9/12/2018       E1399                       Massager                   $   229.50
1578    WALLEGOOD INC       0627808690101018      7/18/2018   Bill/NF3     9/27/2018   8/16/2018       E0199                     Mattress Pad                 $    19.48
1579    WALLEGOOD INC       0627808690101018      7/18/2018   Bill/NF3     9/27/2018   8/16/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
1580    WALLEGOOD INC       0627808690101018      7/18/2018   Bill/NF3     9/27/2018   8/16/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
1581    WALLEGOOD INC       0627808690101018      7/18/2018   Bill/NF3     9/27/2018   8/16/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
1582    WALLEGOOD INC       0627808690101018      7/18/2018   Bill/NF3     9/27/2018   8/16/2018       L1810              Knee Orthosis, Custom-Fit           $    80.51
1583    WALLEGOOD INC       0627808690101018      7/18/2018   Bill/NF3    10/15/2018   10/3/2018       E0205                      Heat lamp                   $   259.65
1584    WALLEGOOD INC       0627808690101018      7/18/2018   Bill/NF3    10/15/2018   10/3/2018       E0217         Water circulating heat pad with pump     $   232.50
1585    WALLEGOOD INC       0627808690101018      7/18/2018   Bill/NF3    10/15/2018   10/3/2018       E0730                      TENS Unit                   $    76.25
1586    WALLEGOOD INC       0627808690101018      7/18/2018   Bill/NF3    10/15/2018   10/3/2018       MSSGE                       Massager                   $   229.50
1587    WALLEGOOD INC       0627808690101018      7/18/2018   Bill/NF3     11/2/2018   10/15/2018      E0855                Cervical Traction Unit            $   502.63
1588    WALLEGOOD INC       0627808690101018      7/18/2018   Bill/NF3    10/26/2018   10/15/2018      L0637          Lumbo-Sacral Orthosis, Custom-Fit       $   844.13
1589    WALLEGOOD INC       0627808690101018      7/18/2018   Bill/NF3    10/26/2018   10/15/2018      L1832              Knee Orthosis, Custom-Fit           $   607.55
1590    WALLEGOOD INC       0513671580101044      7/19/2018   Bill/NF3     9/17/2018    8/7/2018       E0199                     Mattress Pad                 $    19.48
1591    WALLEGOOD INC       0513671580101044      7/19/2018   Bill/NF3     9/17/2018    8/7/2018       E1399                 Miscellaneous DME                $    90.00
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 45 of 186 PageID #: 146
                                               Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                          Exhibit "1"

                                                                         Approximate
Fraud                                             Date of     Document                  Service       HCPCS
          Provider Name       Claim Number                                  Date of                                         Product Description               Charge
Event                                             Accident     Mailed                Provided Date     Code
                                                                            Mailing
1592    WALLEGOOD INC       0513671580101044      7/19/2018   Bill/NF3     9/17/2018    8/7/2018       E2601       Wheelchair Cushion, width less than 22"    $    55.29
1593    WALLEGOOD INC       0513671580101044      7/19/2018   Bill/NF3     9/17/2018    8/7/2018       L0174            Cervical Collar, Semi-Rigid           $   130.00
1594    WALLEGOOD INC       0513671580101044      7/19/2018   Bill/NF3     9/17/2018    8/7/2018       L0627           Lumbar Orthosis, Custom-Fit            $   322.98
1595    WALLEGOOD INC       0621185260101017      7/19/2018   Bill/NF3      9/7/2018   7/27/2018       L3807             Wrist Orthosis, Custom-Fit           $   178.04
1596    WALLEGOOD INC       0445389730101037      7/20/2018   Bill/NF3     9/10/2018    8/2/2018       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
1597    WALLEGOOD INC       0445389730101037      7/20/2018   Bill/NF3     9/10/2018    8/2/2018       E1399                      Massager                    $   229.50
1598    WALLEGOOD INC       0445389730101037      7/20/2018   Bill/NF3     9/10/2018    8/2/2018       E1399               Water Circulating Pump             $   232.50
1599    WALLEGOOD INC       0445389730101037      7/20/2018   Bill/NF3     9/10/2018    8/2/2018       E2601       Wheelchair Cushion, width less than 22"    $    55.29
1600    WALLEGOOD INC       0445389730101037      7/20/2018   Bill/NF3     9/10/2018    8/2/2018       L0627           Lumbar Orthosis, Custom-Fit            $   322.98
1601    WALLEGOOD INC       0588124030101016      7/20/2018   Bill/NF3     9/25/2018   8/14/2018       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
1602    WALLEGOOD INC       0588124030101016      7/20/2018   Bill/NF3     9/25/2018   8/14/2018       E0199                    Mattress Pad                  $    19.48
1603    WALLEGOOD INC       0588124030101016      7/20/2018   Bill/NF3     9/25/2018   8/14/2018       E0272                Mattress foam rubber              $   155.52
1604    WALLEGOOD INC       0588124030101016      7/20/2018   Bill/NF3     9/25/2018   8/14/2018       E2602       Wheelchair Cushion, 22" width or greater   $   107.95
1605    WALLEGOOD INC       0588124030101016      7/20/2018   Bill/NF3     9/25/2018   8/14/2018       L0627           Lumbar Orthosis, Custom-Fit            $   322.98
1606    WALLEGOOD INC       0588124030101016      7/20/2018   Bill/NF3     9/25/2018   8/14/2018       L0627           Lumbar Orthosis, Custom-Fit            $   322.98
1607    WALLEGOOD INC       0588124030101016      7/20/2018   Bill/NF3     10/1/2018   9/17/2018       E0205                      Heat lamp                   $   259.65
1608    WALLEGOOD INC       0588124030101016      7/20/2018   Bill/NF3     10/1/2018   9/17/2018       E0730                     TENS Unit                    $    76.25
1609    WALLEGOOD INC       0588124030101016      7/20/2018   Bill/NF3     10/1/2018   9/17/2018       E1399                      Massager                    $   229.50
1610    WALLEGOOD INC       0100902180101079      7/21/2018   Bill/NF3     10/9/2018    8/6/2018       E0272                Mattress foam rubber              $   155.52
1611    WALLEGOOD INC       0100902180101079      7/21/2018   Bill/NF3    10/12/2018    8/6/2018       E0272                Mattress foam rubber              $   155.52
1612    WALLEGOOD INC       0100902180101079      7/21/2018   Bill/NF3     10/9/2018    8/6/2018       E1399                 Miscellaneous DME                $    90.00
1613    WALLEGOOD INC       0100902180101079      7/21/2018   Bill/NF3    10/12/2018    8/6/2018       E1399                 Miscellaneous DME                $    90.00
1614    WALLEGOOD INC       0100902180101079      7/21/2018   Bill/NF3     10/9/2018    8/6/2018       E2602       Wheelchair Cushion, 22" width or greater   $   107.95
1615    WALLEGOOD INC       0100902180101079      7/21/2018   Bill/NF3    10/12/2018    8/6/2018       E2602       Wheelchair Cushion, 22" width or greater   $   107.95
1616    WALLEGOOD INC       0100902180101079      7/21/2018   Bill/NF3     10/9/2018    8/6/2018       L0180               Cervical Collar, 2-piece           $   230.00
1617    WALLEGOOD INC       0100902180101079      7/21/2018   Bill/NF3    10/12/2018    8/6/2018       L0180               Cervical Collar, 2-piece           $   230.00
1618    WALLEGOOD INC       0100902180101079      7/21/2018   Bill/NF3     10/9/2018    8/6/2018       L0627           Lumbar Orthosis, Custom-Fit            $   322.98
1619    WALLEGOOD INC       0100902180101079      7/21/2018   Bill/NF3    10/12/2018    8/6/2018       L0627           Lumbar Orthosis, Custom-Fit            $   322.98
1620    WALLEGOOD INC       0100902180101079      7/21/2018   Bill/NF3    11/11/2018   8/22/2018       E0855                Cervical Traction Unit            $   502.63
1621    WALLEGOOD INC       0100902180101079      7/21/2018   Bill/NF3    11/16/2018   8/22/2018       E0855                Cervical Traction Unit            $   502.63
1622    WALLEGOOD INC       0100902180101079      7/21/2018   Bill/NF3    11/11/2018   8/22/2018       L0637        Lumbo-Sacral Orthosis, Custom-Fit         $   844.13
1623    WALLEGOOD INC       0100902180101079      7/21/2018   Bill/NF3    11/16/2018   8/22/2018       L0637        Lumbo-Sacral Orthosis, Custom-Fit         $   844.13
1624    WALLEGOOD INC       0100902180101079      7/21/2018   Bill/NF3    10/12/2018   9/12/2018       E0205                      Heat lamp                   $   259.65
1625    WALLEGOOD INC       0100902180101079      7/21/2018   Bill/NF3    10/12/2018   9/12/2018       E0730                     TENS Unit                    $    76.25
1626    WALLEGOOD INC       0100902180101079      7/21/2018   Bill/NF3    10/12/2018   9/12/2018       E1399                      Massager                    $   229.50
1627    WALLEGOOD INC       0100902180101079      7/21/2018   Bill/NF3    10/12/2018   9/12/2018       E1399               Water Circulating Pump             $   232.50
1628    WALLEGOOD INC       0548783880101035      7/21/2018   Bill/NF3     9/27/2018   8/30/2018       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 46 of 186 PageID #: 147
                                               Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                          Exhibit "1"

                                                                         Approximate
Fraud                                             Date of     Document                  Service       HCPCS
          Provider Name       Claim Number                                  Date of                                          Product Description              Charge
Event                                             Accident     Mailed                Provided Date     Code
                                                                            Mailing
1629    WALLEGOOD INC       0548783880101035      7/21/2018   Bill/NF3     9/27/2018   8/30/2018       E0205                      Heat lamp                   $   259.65
1630    WALLEGOOD INC       0548783880101035      7/21/2018   Bill/NF3     9/27/2018   8/30/2018       E1399                      Massager                    $   229.50
1631    WALLEGOOD INC       0548783880101035      7/21/2018   Bill/NF3     9/27/2018   8/30/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
1632    WALLEGOOD INC       0548783880101035      7/21/2018   Bill/NF3     9/27/2018   8/30/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
1633    WALLEGOOD INC       0570480770101024      7/23/2018   Bill/NF3     9/17/2018    8/7/2018       E0199                    Mattress Pad                  $    19.48
1634    WALLEGOOD INC       0570480770101024      7/23/2018   Bill/NF3     9/17/2018    8/7/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
1635    WALLEGOOD INC       0570480770101024      7/23/2018   Bill/NF3     9/17/2018    8/7/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
1636    WALLEGOOD INC       0570480770101024      7/23/2018   Bill/NF3     9/17/2018    8/7/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
1637    WALLEGOOD INC       0570480770101024      7/23/2018   Bill/NF3     10/9/2018   9/11/2018       E0855                Cervical Traction Unit            $   502.63
1638    WALLEGOOD INC       0570480770101024      7/23/2018   Bill/NF3     10/9/2018   9/11/2018       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
1639    WALLEGOOD INC       0610426770101011      7/24/2018   Bill/NF3     9/28/2018   9/12/2018       E0199                    Mattress Pad                  $    19.48
1640    WALLEGOOD INC       0610426770101011      7/24/2018   Bill/NF3     9/28/2018   9/12/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
1641    WALLEGOOD INC       0610426770101011      7/24/2018   Bill/NF3     9/28/2018   9/12/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
1642    WALLEGOOD INC       0635101440101011      7/24/2018   Bill/NF3     9/17/2018    8/6/2018       E0199                    Mattress Pad                  $    19.48
1643    WALLEGOOD INC       0635101440101011      7/24/2018   Bill/NF3     9/17/2018    8/6/2018       E0199                    Mattress Pad                  $    19.48
1644    WALLEGOOD INC       0635101440101011      7/24/2018   Bill/NF3     9/17/2018    8/6/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
1645    WALLEGOOD INC       0635101440101011      7/24/2018   Bill/NF3     9/17/2018    8/6/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
1646    WALLEGOOD INC       0635101440101011      7/24/2018   Bill/NF3     9/17/2018    8/6/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
1647    WALLEGOOD INC       0635101440101011      7/24/2018   Bill/NF3     9/17/2018    8/6/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
1648    WALLEGOOD INC       0635101440101011      7/24/2018   Bill/NF3     9/17/2018    8/6/2018       L1810             Knee Orthosis, Custom-Fit            $    80.51
1649    WALLEGOOD INC       0635101440101011      7/24/2018   Bill/NF3    10/25/2018   10/4/2018       E0205                      Heat lamp                   $   259.65
1650    WALLEGOOD INC       0635101440101011      7/24/2018   Bill/NF3    10/25/2018   10/4/2018       E0730                     TENS Unit                    $    76.25
1651    WALLEGOOD INC       0635101440101011      7/24/2018   Bill/NF3    10/25/2018   10/4/2018       E1399               Water Circulating Pump             $   232.50
1652    WALLEGOOD INC       0635101440101011      7/24/2018   Bill/NF3    10/25/2018   10/4/2018       MSSGE                      Massager                    $   229.50
1653    WALLEGOOD INC       0367206860101013      7/25/2018   Bill/NF3     9/17/2018    8/6/2018       E0199                    Mattress Pad                  $    19.48
1654    WALLEGOOD INC       0367206860101013      7/25/2018   Bill/NF3     9/17/2018    8/6/2018       E1399                 Miscellaneous DME                $    90.00
1655    WALLEGOOD INC       0367206860101013      7/25/2018   Bill/NF3     9/17/2018    8/6/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
1656    WALLEGOOD INC       0367206860101013      7/25/2018   Bill/NF3     9/17/2018    8/6/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
1657    WALLEGOOD INC       0367206860101013      7/25/2018   Bill/NF3     9/17/2018    8/6/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
1658    WALLEGOOD INC       0367206860101013      7/25/2018   Bill/NF3     9/17/2018    8/6/2018       L3675            Shoulder Orthosis, Vest type          $   141.14
1659    WALLEGOOD INC       0367206860101013      7/25/2018   Bill/NF3     10/9/2018   9/11/2018       E0205                      Heat lamp                   $   259.65
1660    WALLEGOOD INC       0367206860101013      7/25/2018   Bill/NF3     10/9/2018   9/11/2018       E0730                     TENS Unit                    $    76.25
1661    WALLEGOOD INC       0367206860101013      7/25/2018   Bill/NF3     10/9/2018   9/11/2018       E1399                      Massager                    $   229.50
1662    WALLEGOOD INC       0367206860101013      7/25/2018   Bill/NF3     10/9/2018   9/11/2018       E1399               Water Circulating Pump             $   232.50
1663    WALLEGOOD INC       0367206860101013      7/25/2018   Bill/NF3    10/26/2018   10/12/2018      E0855                Cervical Traction Unit            $   502.63
1664    WALLEGOOD INC       0367206860101013      7/25/2018   Bill/NF3    10/26/2018   10/12/2018      L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
1665    WALLEGOOD INC       0608684210101033      7/25/2018   Bill/NF3     10/5/2018   8/23/2018       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 47 of 186 PageID #: 148
                                               Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                          Exhibit "1"

                                                                         Approximate
Fraud                                             Date of     Document                  Service       HCPCS
          Provider Name       Claim Number                                  Date of                                          Product Description              Charge
Event                                             Accident     Mailed                Provided Date     Code
                                                                            Mailing
1666    WALLEGOOD INC       0608684210101033      7/25/2018   Bill/NF3     10/5/2018   8/23/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
1667    WALLEGOOD INC       0608684210101033      7/25/2018   Bill/NF3     10/5/2018   8/23/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
1668    WALLEGOOD INC       0608684210101033      7/25/2018   Bill/NF3     10/5/2018   8/23/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
1669    WALLEGOOD INC       0608684210101033      7/25/2018   Bill/NF3     10/5/2018   8/23/2018       L1810             Knee Orthosis, Custom-Fit            $    80.51
1670    WALLEGOOD INC       0608684210101033      7/25/2018   Bill/NF3     10/1/2018   9/17/2018       E0205                      Heat lamp                   $   259.65
1671    WALLEGOOD INC       0608684210101033      7/25/2018   Bill/NF3     10/1/2018   9/17/2018       E0730                     TENS Unit                    $    76.25
1672    WALLEGOOD INC       0608684210101033      7/25/2018   Bill/NF3     10/1/2018   9/17/2018       MSSGE                      Massager                    $   229.50
1673    WALLEGOOD INC       0614520220101021      7/25/2018   Bill/NF3     9/17/2018    8/7/2018       L1810             Knee Orthosis, Custom-Fit            $    80.51
1674    WALLEGOOD INC       0614520220101021      7/25/2018   Bill/NF3     9/24/2018   8/20/2018       L1832             Knee Orthosis, Custom-Fit            $   607.55
1675    WALLEGOOD INC       0621699430101012      7/25/2018   Bill/NF3     9/17/2018    8/7/2018       E0199                    Mattress Pad                  $    19.48
1676    WALLEGOOD INC       0621699430101012      7/25/2018   Bill/NF3     9/17/2018    8/7/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
1677    WALLEGOOD INC       0621699430101012      7/25/2018   Bill/NF3     9/17/2018    8/7/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
1678    WALLEGOOD INC       0621699430101012      7/25/2018   Bill/NF3     9/17/2018    8/7/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
1679    WALLEGOOD INC       0629352040101012      7/25/2018   Bill/NF3     9/17/2018   8/16/2018       L1810             Knee Orthosis, Custom-Fit            $    80.51
1680    WALLEGOOD INC       0294587700101158      7/26/2018   Bill/NF3     10/1/2018   8/22/2018       E0272                Mattress foam rubber              $    19.48
1681    WALLEGOOD INC       0294587700101158      7/26/2018   Bill/NF3     10/1/2018   8/22/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
1682    WALLEGOOD INC       0294587700101158      7/26/2018   Bill/NF3     10/1/2018   8/22/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
1683    WALLEGOOD INC       0294587700101158      7/26/2018   Bill/NF3     10/1/2018   8/22/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
1684    WALLEGOOD INC       0294587700101158      7/26/2018   Bill/NF3    10/29/2018   10/18/2018      E0205                      Heat lamp                   $   259.65
1685    WALLEGOOD INC       0294587700101158      7/26/2018   Bill/NF3    10/29/2018   10/18/2018      E0730                     TENS Unit                    $    76.25
1686    WALLEGOOD INC       0294587700101158      7/26/2018   Bill/NF3    10/29/2018   10/18/2018      E1399                      Massager                    $   229.50
1687    WALLEGOOD INC       0294587700101158      7/26/2018   Bill/NF3    10/29/2018   10/18/2018      E1399               Water Circulating Pump             $   232.50
1688    WALLEGOOD INC       0294587700101158      7/26/2018   Bill/NF3    11/23/2018   11/16/2018      E0855               Cervical Traction Unit             $   502.63
1689    WALLEGOOD INC       0294587700101158      7/26/2018   Bill/NF3    11/23/2018   11/16/2018      L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
1690    WALLEGOOD INC       0539388550101041      7/26/2018   Bill/NF3     9/24/2018    8/9/2018       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
1691    WALLEGOOD INC       0539388550101041      7/26/2018   Bill/NF3     9/24/2018    8/9/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
1692    WALLEGOOD INC       0539388550101041      7/26/2018   Bill/NF3     9/24/2018    8/9/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
1693    WALLEGOOD INC       0539388550101041      7/26/2018   Bill/NF3     9/24/2018    8/9/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
1694    WALLEGOOD INC       0539388550101041      7/26/2018   Bill/NF3     9/24/2018    8/9/2018       L1930                   Ankle Orthosis                 $   194.00
1695    WALLEGOOD INC       0541920310101048      7/26/2018   Bill/NF3     9/13/2018    8/9/2018       E0199                    Mattress Pad                  $    19.48
1696    WALLEGOOD INC       0541920310101048      7/26/2018   Bill/NF3     9/13/2018    8/9/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
1697    WALLEGOOD INC       0541920310101048      7/26/2018   Bill/NF3     9/13/2018    8/9/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
1698    WALLEGOOD INC       0541920310101048      7/26/2018   Bill/NF3     9/13/2018    8/9/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
1699    WALLEGOOD INC       0541920310101048      7/26/2018   Bill/NF3     9/13/2018    8/9/2018       L1810             Knee Orthosis, Custom-Fit            $    80.51
1700    WALLEGOOD INC       0541920310101048      7/26/2018   Bill/NF3    10/26/2018   10/1/2018       E0205                      Heat lamp                   $   259.65
1701    WALLEGOOD INC       0541920310101048      7/26/2018   Bill/NF3    10/26/2018   10/1/2018       E0730                     TENS Unit                    $    76.25
1702    WALLEGOOD INC       0541920310101048      7/26/2018   Bill/NF3    10/26/2018   10/1/2018       E1399                      Massager                    $   229.50
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 48 of 186 PageID #: 149
                                               Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                          Exhibit "1"

                                                                         Approximate
Fraud                                             Date of     Document                  Service       HCPCS
          Provider Name       Claim Number                                  Date of                                          Product Description              Charge
Event                                             Accident     Mailed                Provided Date     Code
                                                                            Mailing
1703    WALLEGOOD INC       0541920310101048      7/26/2018   Bill/NF3    10/26/2018   10/1/2018       E1399                Water Circulating Pump            $   232.50
1704    WALLEGOOD INC       0541920310101048      7/26/2018   Bill/NF3    10/26/2018   10/11/2018      E0855                 Cervical Traction Unit           $   502.63
1705    WALLEGOOD INC       0541920310101048      7/26/2018   Bill/NF3    11/12/2018   10/11/2018      L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
1706    WALLEGOOD INC       0541920310101048      7/26/2018   Bill/NF3    11/12/2018   10/11/2018      L1832              Knee Orthosis, Custom-Fit           $   607.55
1707    WALLEGOOD INC       0302611550101140      7/27/2018   Bill/NF3     9/27/2018   8/16/2018       E0190          Positioning Cushion/Pillow/Wedge        $    22.04
1708    WALLEGOOD INC       0302611550101140      7/27/2018   Bill/NF3     9/27/2018   8/16/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
1709    WALLEGOOD INC       0302611550101140      7/27/2018   Bill/NF3    11/12/2018   10/22/2018      E0205                       Heat lamp                  $   259.65
1710    WALLEGOOD INC       0302611550101140      7/27/2018   Bill/NF3    11/12/2018   10/22/2018      E0730                      TENS Unit                   $    76.25
1711    WALLEGOOD INC       0302611550101140      7/27/2018   Bill/NF3    11/12/2018   10/22/2018      E1399                       Whirlpool                  $   126.00
1712    WALLEGOOD INC       0302611550101140      7/27/2018   Bill/NF3    11/12/2018   10/22/2018      E1399                       Massager                   $   229.50
1713    WALLEGOOD INC       0319379030101020      7/27/2018   Bill/NF3     10/1/2018   8/21/2018       E0190          Positioning Cushion/Pillow/Wedge        $    22.04
1714    WALLEGOOD INC       0319379030101020      7/27/2018   Bill/NF3     10/1/2018   8/21/2018       E0199                     Mattress Pad                 $    19.48
1715    WALLEGOOD INC       0319379030101020      7/27/2018   Bill/NF3     10/1/2018   8/21/2018       E0217         Water circulating heat pad with pump     $   232.50
1716    WALLEGOOD INC       0319379030101020      7/27/2018   Bill/NF3     10/1/2018   8/21/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
1717    WALLEGOOD INC       0319379030101020      7/27/2018   Bill/NF3     10/1/2018   8/21/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
1718    WALLEGOOD INC       0319379030101020      7/27/2018   Bill/NF3     10/1/2018   8/21/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
1719    WALLEGOOD INC       0319379030101020      7/27/2018   Bill/NF3     10/9/2018   9/11/2018       E0855                 Cervical Traction Unit           $   502.63
1720    WALLEGOOD INC       0319379030101020      7/27/2018   Bill/NF3     10/9/2018   9/11/2018       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
1721    WALLEGOOD INC       0319379030101020      7/27/2018   Bill/NF3    10/12/2018   9/11/2018       L1832              Knee Orthosis, Custom-Fit           $   607.55
1722    WALLEGOOD INC       0319379030101020      7/27/2018   Bill/NF3    10/25/2018   10/2/2018       E0205                       Heat lamp                  $   259.65
1723    WALLEGOOD INC       0319379030101020      7/27/2018   Bill/NF3    10/25/2018   10/2/2018       E0730                      TENS Unit                   $    76.25
1724    WALLEGOOD INC       0319379030101020      7/27/2018   Bill/NF3    10/25/2018   10/2/2018       E1399                       Whirlpool                  $   126.00
1725    WALLEGOOD INC       0319379030101020      7/27/2018   Bill/NF3    10/25/2018   10/2/2018       E1399                       Massager                   $   229.50
1726    WALLEGOOD INC       0347982900101172      7/27/2018   Bill/NF3     9/24/2018   8/27/2018       E0190          Positioning Cushion/Pillow/Wedge        $    22.04
1727    WALLEGOOD INC       0347982900101172      7/27/2018   Bill/NF3     9/24/2018   8/27/2018       E0205                       Heat lamp                  $   259.65
1728    WALLEGOOD INC       0347982900101172      7/27/2018   Bill/NF3     9/24/2018   8/27/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
1729    WALLEGOOD INC       0347982900101172      7/27/2018   Bill/NF3     9/24/2018   8/27/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
1730    WALLEGOOD INC       0629195720101012      7/27/2018   Bill/NF3     9/13/2018    8/3/2018       E0199                     Mattress Pad                 $    19.48
1731    WALLEGOOD INC       0629195720101012      7/27/2018   Bill/NF3     9/13/2018    8/3/2018       E0199                     Mattress Pad                 $    19.48
1732    WALLEGOOD INC       0629195720101012      7/27/2018   Bill/NF3     9/13/2018    8/3/2018       E1399                  Miscellaneous DME               $    90.00
1733    WALLEGOOD INC       0629195720101012      7/27/2018   Bill/NF3     9/13/2018    8/3/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
1734    WALLEGOOD INC       0629195720101012      7/27/2018   Bill/NF3     9/13/2018    8/3/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
1735    WALLEGOOD INC       0629195720101012      7/27/2018   Bill/NF3    11/16/2018   10/27/2018      L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
1736    WALLEGOOD INC       0183640420101018      7/30/2018   Bill/NF3     9/24/2018   8/13/2018       E0205                       Heat lamp                  $   259.65
1737    WALLEGOOD INC       0183640420101018      7/30/2018   Bill/NF3     9/24/2018   8/13/2018       E1399                       Massager                   $   229.50
1738    WALLEGOOD INC       0183640420101018      7/30/2018   Bill/NF3     9/24/2018   8/13/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
1739    WALLEGOOD INC       0183640420101018      7/30/2018   Bill/NF3     9/24/2018   8/13/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 49 of 186 PageID #: 150
                                               Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                          Exhibit "1"

                                                                         Approximate
Fraud                                             Date of     Document                   Service      HCPCS
          Provider Name       Claim Number                                  Date of                                          Product Description              Charge
Event                                             Accident     Mailed                Provided Date     Code
                                                                            Mailing
1740    WALLEGOOD INC       0183640420101018      7/30/2018   Bill/NF3    10/29/2018   10/11/2018      L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
1741    WALLEGOOD INC       0622289160101017      7/30/2018   Bill/NF3    10/29/2018    9/18/2018      E0190         Positioning Cushion/Pillow/Wedge         $    22.04
1742    WALLEGOOD INC       0622289160101017      7/30/2018   Bill/NF3    10/29/2018    9/18/2018      E0205                      Heat lamp                   $   259.65
1743    WALLEGOOD INC       0622289160101017      7/30/2018   Bill/NF3    10/29/2018    9/18/2018      E1399                      Massager                    $   229.50
1744    WALLEGOOD INC       0622289160101017      7/30/2018   Bill/NF3    10/29/2018    9/18/2018      E2601        Wheelchair Cushion, width less than 22"   $    55.29
1745    WALLEGOOD INC       0622289160101017      7/30/2018   Bill/NF3    10/29/2018    9/18/2018      L0627            Lumbar Orthosis, Custom-Fit           $   322.98
1746    WALLEGOOD INC       0622289160101017      7/30/2018   Bill/NF3    10/30/2018    9/18/2018      L1971                   Ankle Orthosis                 $   331.47
1747    WALLEGOOD INC       0468623810101018      8/1/2018    Bill/NF3     9/17/2018    8/8/2018       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
1748    WALLEGOOD INC       0468623810101018      8/1/2018    Bill/NF3     9/17/2018    8/8/2018       E0199                    Mattress Pad                  $    19.48
1749    WALLEGOOD INC       0468623810101018      8/1/2018    Bill/NF3     9/17/2018    8/8/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
1750    WALLEGOOD INC       0468623810101018      8/1/2018    Bill/NF3     9/17/2018    8/8/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
1751    WALLEGOOD INC       0468623810101018      8/1/2018    Bill/NF3    10/26/2018   10/10/2018      E0205                      Heat lamp                   $   259.65
1752    WALLEGOOD INC       0468623810101018      8/1/2018    Bill/NF3    10/26/2018   10/10/2018      E0730                     TENS Unit                    $    76.25
1753    WALLEGOOD INC       0468623810101018      8/1/2018    Bill/NF3    10/26/2018   10/10/2018      E0855                Cervical Traction Unit            $   502.63
1754    WALLEGOOD INC       0468623810101018      8/1/2018    Bill/NF3    10/26/2018   10/10/2018      E1399                      Massager                    $   229.50
1755    WALLEGOOD INC       0468623810101018      8/1/2018    Bill/NF3    10/26/2018   10/10/2018      E1399               Water Circulating Pump             $   232.50
1756    WALLEGOOD INC       0468623810101018      8/1/2018    Bill/NF3     11/5/2018   10/10/2018      L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
1757    WALLEGOOD INC       0630581900101020      8/2/2018    Bill/NF3     9/25/2018   8/14/2018       E0199                    Mattress Pad                  $    19.48
1758    WALLEGOOD INC       0630581900101020      8/2/2018    Bill/NF3     9/25/2018   8/14/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
1759    WALLEGOOD INC       0630581900101020      8/2/2018    Bill/NF3     9/25/2018   8/14/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
1760    WALLEGOOD INC       0630581900101020      8/2/2018    Bill/NF3     9/25/2018   8/14/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
1761    WALLEGOOD INC       0630581900101020      8/2/2018    Bill/NF3    11/23/2018   11/14/2018      E0855                Cervical Traction Unit            $   502.63
1762    WALLEGOOD INC       0630581900101020      8/2/2018    Bill/NF3    11/23/2018   11/14/2018      L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
1763    WALLEGOOD INC       0630581900101020      8/2/2018    Bill/NF3    12/11/2018   11/26/2018      E0205                      Heat lamp                   $   259.65
1764    WALLEGOOD INC       0630581900101020      8/2/2018    Bill/NF3    12/11/2018   11/26/2018      E0730                     TENS Unit                    $    76.25
1765    WALLEGOOD INC       0630581900101020      8/2/2018    Bill/NF3    12/11/2018   11/26/2018      E1399                      Massager                    $   229.50
1766    WALLEGOOD INC       0630581900101020      8/2/2018    Bill/NF3    12/11/2018   11/26/2018      E1399               Water Circulating Pump             $   232.50
1767    WALLEGOOD INC       0333472240101096      8/3/2018    Bill/NF3    10/15/2018    9/6/2018       E0199                    Mattress Pad                  $    19.48
1768    WALLEGOOD INC       0333472240101096      8/3/2018    Bill/NF3    10/15/2018    9/6/2018       E1399               Water Circulating Pump             $   232.50
1769    WALLEGOOD INC       0333472240101096      8/3/2018    Bill/NF3    10/15/2018    9/6/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
1770    WALLEGOOD INC       0333472240101096      8/3/2018    Bill/NF3    10/15/2018    9/6/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
1771    WALLEGOOD INC       0333472240101096      8/3/2018    Bill/NF3    10/15/2018    9/6/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
1772    WALLEGOOD INC       0333472240101096      8/3/2018    Bill/NF3    10/15/2018    9/6/2018       L1810             Knee Orthosis, Custom-Fit            $    80.51
1773    WALLEGOOD INC       0575158650101034      8/3/2018    Bill/NF3     10/5/2018   8/23/2018       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
1774    WALLEGOOD INC       0575158650101034      8/3/2018    Bill/NF3     10/5/2018   8/23/2018       E0199                    Mattress Pad                  $    19.48
1775    WALLEGOOD INC       0575158650101034      8/3/2018    Bill/NF3     10/5/2018   8/23/2018       E0199                    Mattress Pad                  $    19.48
1776    WALLEGOOD INC       0575158650101034      8/3/2018    Bill/NF3     10/5/2018   8/23/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 50 of 186 PageID #: 151
                                               Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                          Exhibit "1"

                                                                         Approximate
Fraud                                             Date of    Document                   Service       HCPCS
          Provider Name       Claim Number                                  Date of                                          Product Description              Charge
Event                                             Accident    Mailed                 Provided Date     Code
                                                                            Mailing
1777    WALLEGOOD INC       0575158650101034      8/3/2018    Bill/NF3     10/5/2018   8/23/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
1778    WALLEGOOD INC       0575158650101034      8/3/2018    Bill/NF3    10/29/2018   9/18/2018       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
1779    WALLEGOOD INC       0575158650101034      8/3/2018    Bill/NF3    10/29/2018   9/18/2018       E0199                    Mattress Pad                  $    19.48
1780    WALLEGOOD INC       0575158650101034      8/3/2018    Bill/NF3    10/29/2018   9/18/2018       E1399               Water Circulating Pump             $   232.50
1781    WALLEGOOD INC       0575158650101034      8/3/2018    Bill/NF3    10/29/2018   9/18/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
1782    WALLEGOOD INC       0575158650101034      8/3/2018    Bill/NF3    10/29/2018   9/18/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
1783    WALLEGOOD INC       0575158650101034      8/3/2018    Bill/NF3    10/12/2018   9/19/2018       E0205                      Heat lamp                   $   259.65
1784    WALLEGOOD INC       0575158650101034      8/3/2018    Bill/NF3    10/12/2018   9/19/2018       E0730                     TENS Unit                    $    76.25
1785    WALLEGOOD INC       0575158650101034      8/3/2018    Bill/NF3    10/12/2018   9/19/2018       E1399                      Massager                    $   229.50
1786    WALLEGOOD INC       0575158650101034      8/3/2018    Bill/NF3    10/12/2018   9/19/2018       L3807             Wrist Orthosis, Custom-Fit           $   178.04
1787    WALLEGOOD INC       0575158650101034      8/3/2018    Bill/NF3     1/8/2019    12/27/2018      E0855                Cervical Traction Unit            $   502.63
1788    WALLEGOOD INC       0575158650101034      8/3/2018    Bill/NF3     1/7/2019    12/27/2018      L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
1789    WALLEGOOD INC       0575158650101034      8/3/2018    Bill/NF3     1/7/2019    12/27/2018      L1832             Knee Orthosis, Custom-Fit            $   607.55
1790    WALLEGOOD INC       0575158650101034      8/3/2018    Bill/NF3     1/7/2019    12/28/2018      E0855                Cervical Traction Unit            $   502.63
1791    WALLEGOOD INC       0575158650101034      8/3/2018    Bill/NF3     1/7/2019    12/28/2018      L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
1792    WALLEGOOD INC       0027275600101353      8/4/2018    Bill/NF3     10/1/2018   8/21/2018       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
1793    WALLEGOOD INC       0027275600101353      8/4/2018    Bill/NF3     10/1/2018   8/21/2018       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
1794    WALLEGOOD INC       0027275600101353      8/4/2018    Bill/NF3     10/1/2018   8/21/2018       E0199                    Mattress Pad                  $    19.48
1795    WALLEGOOD INC       0027275600101353      8/4/2018    Bill/NF3     10/1/2018   8/21/2018       E0199                    Mattress Pad                  $    19.48
1796    WALLEGOOD INC       0027275600101353      8/4/2018    Bill/NF3     10/1/2018   8/21/2018       E1399               Water Circulating Pump             $   232.50
1797    WALLEGOOD INC       0027275600101353      8/4/2018    Bill/NF3     10/1/2018   8/21/2018       E1399               Water Circulating Pump             $   232.50
1798    WALLEGOOD INC       0027275600101353      8/4/2018    Bill/NF3     10/1/2018   8/21/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
1799    WALLEGOOD INC       0027275600101353      8/4/2018    Bill/NF3     10/1/2018   8/21/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
1800    WALLEGOOD INC       0027275600101353      8/4/2018    Bill/NF3     10/1/2018   8/21/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
1801    WALLEGOOD INC       0027275600101353      8/4/2018    Bill/NF3     10/1/2018   8/21/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
1802    WALLEGOOD INC       0027275600101353      8/4/2018    Bill/NF3     10/1/2018   8/21/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
1803    WALLEGOOD INC       0027275600101353      8/4/2018    Bill/NF3     10/1/2018   8/21/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
1804    WALLEGOOD INC       0027275600101353      8/4/2018    Bill/NF3    11/16/2018   10/24/2018      E0205                      Heat lamp                   $   259.65
1805    WALLEGOOD INC       0027275600101353      8/4/2018    Bill/NF3    11/16/2018   10/24/2018      E0730                     TENS Unit                    $    76.25
1806    WALLEGOOD INC       0027275600101353      8/4/2018    Bill/NF3    11/15/2018   10/24/2018      E0855                Cervical Traction Unit            $   502.63
1807    WALLEGOOD INC       0027275600101353      8/4/2018    Bill/NF3    11/16/2018   10/24/2018      E1399                      Massager                    $   229.50
1808    WALLEGOOD INC       0027275600101353      8/4/2018    Bill/NF3    11/27/2018   10/24/2018      L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
1809    WALLEGOOD INC       0027275600101353      8/4/2018    Bill/NF3    11/29/2018   11/5/2018       E0205                      Heat lamp                   $   259.65
1810    WALLEGOOD INC       0027275600101353      8/4/2018    Bill/NF3    11/29/2018   11/5/2018       E0730                     TENS Unit                    $    76.25
1811    WALLEGOOD INC       0027275600101353      8/4/2018    Bill/NF3    11/29/2018   11/5/2018       E1399                      Massager                    $   229.50
1812    WALLEGOOD INC       0123219260101314      8/7/2018    Bill/NF3    11/12/2018   10/1/2018       E0199                    Mattress Pad                  $    19.48
1813    WALLEGOOD INC       0123219260101314      8/7/2018    Bill/NF3    11/12/2018   10/1/2018       E1399                 Miscellaneous DME                $   111.00
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 51 of 186 PageID #: 152
                                               Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                          Exhibit "1"

                                                                         Approximate
Fraud                                             Date of    Document                   Service       HCPCS
          Provider Name       Claim Number                                  Date of                                          Product Description              Charge
Event                                             Accident    Mailed                 Provided Date     Code
                                                                            Mailing
1814    WALLEGOOD INC       0123219260101314      8/7/2018    Bill/NF3    11/12/2018   10/1/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
1815    WALLEGOOD INC       0123219260101314      8/7/2018    Bill/NF3    11/12/2018   10/1/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
1816    WALLEGOOD INC       0123219260101314      8/7/2018    Bill/NF3    11/12/2018   10/1/2018       L3807             Wrist Orthosis, Custom-Fit           $   178.04
1817    WALLEGOOD INC       0123219260101314      8/7/2018    Bill/NF3    11/29/2018   11/12/2018      E0205                      Heat lamp                   $   259.65
1818    WALLEGOOD INC       0123219260101314      8/7/2018    Bill/NF3    11/29/2018   11/12/2018      E0730                     TENS Unit                    $    76.25
1819    WALLEGOOD INC       0123219260101314      8/7/2018    Bill/NF3    11/29/2018   11/12/2018      E1399                      Massager                    $   229.50
1820    WALLEGOOD INC       0123219260101314      8/7/2018    Bill/NF3    11/29/2018   11/12/2018      E1399               Water Circulating Pump             $   232.50
1821    WALLEGOOD INC       0310037600101049      8/7/2018    Bill/NF3     10/1/2018   8/21/2018       L1832             Knee Orthosis, Custom-Fit            $   607.55
1822    WALLEGOOD INC       0310037600101049      8/7/2018    Bill/NF3     10/1/2018   8/21/2018       L3807             Wrist Orthosis, Custom-Fit           $   178.04
1823    WALLEGOOD INC       0310037600101049      8/7/2018    Bill/NF3     10/4/2018   8/24/2018       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
1824    WALLEGOOD INC       0310037600101049      8/7/2018    Bill/NF3     10/4/2018   8/24/2018       E0205                      Heat lamp                   $   259.65
1825    WALLEGOOD INC       0310037600101049      8/7/2018    Bill/NF3     10/4/2018   8/24/2018       E1399                      Massager                    $   229.50
1826    WALLEGOOD INC       0310037600101049      8/7/2018    Bill/NF3     10/4/2018   8/24/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
1827    WALLEGOOD INC       0310037600101049      8/7/2018    Bill/NF3     10/9/2018   9/14/2018       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
1828    WALLEGOOD INC       0310037600101049      8/7/2018    Bill/NF3     10/9/2018   9/14/2018       E0205                      Heat lamp                   $   259.65
1829    WALLEGOOD INC       0310037600101049      8/7/2018    Bill/NF3     10/9/2018   9/14/2018       E1399                      Massager                    $   229.50
1830    WALLEGOOD INC       0310037600101049      8/7/2018    Bill/NF3     10/9/2018   9/14/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
1831    WALLEGOOD INC       0310037600101049      8/7/2018    Bill/NF3     10/9/2018   9/14/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
1832    WALLEGOOD INC       0310037600101049      8/7/2018    Bill/NF3    11/12/2018   10/16/2018      L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
1833    WALLEGOOD INC       0574383040101038      8/7/2018    Bill/NF3     10/9/2018   8/27/2018       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
1834    WALLEGOOD INC       0574383040101038      8/7/2018    Bill/NF3     10/9/2018   8/27/2018       E0199                    Mattress Pad                  $    19.48
1835    WALLEGOOD INC       0574383040101038      8/7/2018    Bill/NF3     10/9/2018   8/27/2018       E1399               Water Circulating Pump             $   232.50
1836    WALLEGOOD INC       0574383040101038      8/7/2018    Bill/NF3     10/9/2018   8/27/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
1837    WALLEGOOD INC       0574383040101038      8/7/2018    Bill/NF3     10/9/2018   8/27/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
1838    WALLEGOOD INC       0574383040101038      8/7/2018    Bill/NF3     10/9/2018   8/27/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
1839    WALLEGOOD INC       0574383040101038      8/7/2018    Bill/NF3    11/19/2018   10/23/2018      E0205                      Heat lamp                   $   259.65
1840    WALLEGOOD INC       0574383040101038      8/7/2018    Bill/NF3    11/19/2018   10/23/2018      E0730                     TENS Unit                    $    76.25
1841    WALLEGOOD INC       0574383040101038      8/7/2018    Bill/NF3    11/19/2018   10/23/2018      E1399                      Massager                    $   229.50
1842    WALLEGOOD INC       0629047570101016      8/7/2018    Bill/NF3     10/1/2018   8/20/2018       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
1843    WALLEGOOD INC       0629047570101016      8/7/2018    Bill/NF3     10/1/2018   8/20/2018       E0199                    Mattress Pad                  $    19.48
1844    WALLEGOOD INC       0629047570101016      8/7/2018    Bill/NF3     10/1/2018   8/20/2018       E1399               Water Circulating Pump             $   232.50
1845    WALLEGOOD INC       0629047570101016      8/7/2018    Bill/NF3     10/1/2018   8/20/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
1846    WALLEGOOD INC       0629047570101016      8/7/2018    Bill/NF3     10/1/2018   8/20/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
1847    WALLEGOOD INC       0629047570101016      8/7/2018    Bill/NF3     10/1/2018   8/20/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
1848    WALLEGOOD INC       0629047570101016      8/7/2018    Bill/NF3     10/1/2018   8/20/2018       L1810             Knee Orthosis, Custom-Fit            $    80.51
1849    WALLEGOOD INC       0629047570101016      8/7/2018    Bill/NF3    11/23/2018   10/31/2018      E0205                      Heat lamp                   $   259.65
1850    WALLEGOOD INC       0629047570101016      8/7/2018    Bill/NF3    11/23/2018   10/31/2018      E0730                     TENS Unit                    $    76.25
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 52 of 186 PageID #: 153
                                               Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                          Exhibit "1"

                                                                         Approximate
Fraud                                             Date of    Document                   Service       HCPCS
          Provider Name       Claim Number                                  Date of                                          Product Description              Charge
Event                                             Accident    Mailed                 Provided Date     Code
                                                                            Mailing
1851    WALLEGOOD INC       0629047570101016      8/7/2018    Bill/NF3    11/23/2018   10/31/2018      E1399                      Massager                    $   229.50
1852    WALLEGOOD INC       0103254890101024      8/8/2018    Bill/NF3     11/2/2018   10/15/2018      E0205                      Heat lamp                   $   259.65
1853    WALLEGOOD INC       0103254890101024      8/8/2018    Bill/NF3     11/2/2018   10/15/2018      E0730                     TENS Unit                    $    76.25
1854    WALLEGOOD INC       0103254890101024      8/8/2018    Bill/NF3     11/2/2018   10/15/2018      E1399                      Massager                    $   229.50
1855    WALLEGOOD INC       0103254890101024      8/8/2018    Bill/NF3     11/2/2018   10/15/2018      L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
1856    WALLEGOOD INC       0296491120101104      8/8/2018    Bill/NF3     10/1/2018   8/20/2018       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
1857    WALLEGOOD INC       0296491120101104      8/8/2018    Bill/NF3     10/1/2018   8/20/2018       E0205                      Heat lamp                   $   259.65
1858    WALLEGOOD INC       0296491120101104      8/8/2018    Bill/NF3     10/1/2018   8/20/2018       E0900                 Pelvic Traction Unit             $    78.54
1859    WALLEGOOD INC       0296491120101104      8/8/2018    Bill/NF3     10/1/2018   8/20/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
1860    WALLEGOOD INC       0296491120101104      8/8/2018    Bill/NF3     10/1/2018   8/20/2018       L2630             Pelvic Control Band & Belt           $   255.07
1861    WALLEGOOD INC       0492530820101047      8/8/2018    Bill/NF3     10/1/2018   8/21/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
1862    WALLEGOOD INC       0581574270101018      8/8/2018    Bill/NF3     10/9/2018   8/28/2018       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
1863    WALLEGOOD INC       0581574270101018      8/8/2018    Bill/NF3     10/9/2018   8/28/2018       E0205                      Heat lamp                   $   259.65
1864    WALLEGOOD INC       0581574270101018      8/8/2018    Bill/NF3     10/9/2018   8/28/2018       E1399                      Massager                    $   229.50
1865    WALLEGOOD INC       0581574270101018      8/8/2018    Bill/NF3     10/9/2018   8/28/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
1866    WALLEGOOD INC       0581574270101018      8/8/2018    Bill/NF3     10/9/2018   8/28/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
1867    WALLEGOOD INC       0581574270101018      8/8/2018    Bill/NF3     9/24/2018   8/28/2018       L1832             Knee Orthosis, Custom-Fit            $   607.55
1868    WALLEGOOD INC       0581574270101018      8/8/2018    Bill/NF3     10/9/2018   8/28/2018       L1832             Knee Orthosis, Custom-Fit            $   607.55
1869    WALLEGOOD INC       0581574270101018      8/8/2018    Bill/NF3     10/4/2018   8/30/2018       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
1870    WALLEGOOD INC       0581574270101018      8/8/2018    Bill/NF3     10/4/2018   8/30/2018       E0199                    Mattress Pad                  $    19.48
1871    WALLEGOOD INC       0581574270101018      8/8/2018    Bill/NF3     10/4/2018   8/30/2018       E1399                      Massager                    $   229.50
1872    WALLEGOOD INC       0581574270101018      8/8/2018    Bill/NF3     10/4/2018   8/30/2018       E1399               Water Circulating Pump             $   232.50
1873    WALLEGOOD INC       0581574270101018      8/8/2018    Bill/NF3     10/4/2018   8/30/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
1874    WALLEGOOD INC       0581574270101018      8/8/2018    Bill/NF3     10/4/2018   8/30/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
1875    WALLEGOOD INC       0418339690101041      8/9/2018    Bill/NF3     9/25/2018   8/30/2018       L3807             Wrist Orthosis, Custom-Fit           $   178.04
1876    WALLEGOOD INC       0418339690101041      8/9/2018    Bill/NF3    10/26/2018   10/1/2018       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
1877    WALLEGOOD INC       0566593500101027      8/9/2018    Bill/NF3     10/9/2018   9/14/2018       E0199                    Mattress Pad                  $    19.48
1878    WALLEGOOD INC       0566593500101027      8/9/2018    Bill/NF3     10/9/2018   9/14/2018       E1399               Water Circulating Pump             $   232.50
1879    WALLEGOOD INC       0566593500101027      8/9/2018    Bill/NF3     10/9/2018   9/14/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
1880    WALLEGOOD INC       0566593500101027      8/9/2018    Bill/NF3     10/9/2018   9/14/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
1881    WALLEGOOD INC       0566593500101027      8/9/2018    Bill/NF3     10/9/2018   9/14/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
1882    WALLEGOOD INC       0566593500101027      8/9/2018    Bill/NF3     10/9/2018   9/14/2018       L3710                   Elbow Orthosis                 $    77.00
1883    WALLEGOOD INC       0566593500101027      8/9/2018    Bill/NF3    10/26/2018   10/10/2018      E0205                      Heat lamp                   $   259.65
1884    WALLEGOOD INC       0566593500101027      8/9/2018    Bill/NF3    10/26/2018   10/10/2018      E0730                     TENS Unit                    $    76.25
1885    WALLEGOOD INC       0566593500101027      8/9/2018    Bill/NF3     11/5/2018   10/10/2018      E0855                Cervical Traction Unit            $   502.63
1886    WALLEGOOD INC       0566593500101027      8/9/2018    Bill/NF3    10/26/2018   10/10/2018      E1399                      Massager                    $   229.50
1887    WALLEGOOD INC       0566593500101027      8/9/2018    Bill/NF3     11/5/2018   10/10/2018      L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 53 of 186 PageID #: 154
                                               Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                          Exhibit "1"

                                                                         Approximate
Fraud                                             Date of     Document                  Service       HCPCS
          Provider Name       Claim Number                                  Date of                                          Product Description              Charge
Event                                             Accident     Mailed                Provided Date     Code
                                                                            Mailing
1888    WALLEGOOD INC       0501294970101039      8/10/2018   Bill/NF3     10/9/2018   8/29/2018       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
1889    WALLEGOOD INC       0501294970101039      8/10/2018   Bill/NF3     10/9/2018   8/29/2018       E0849                Cervical Traction Unit            $   371.70
1890    WALLEGOOD INC       0501294970101039      8/10/2018   Bill/NF3     10/9/2018   8/29/2018       E0900                 Pelvic Traction Unit             $    78.54
1891    WALLEGOOD INC       0501294970101039      8/10/2018   Bill/NF3     10/9/2018   8/29/2018       E1399               Water Circulating Pump             $   232.50
1892    WALLEGOOD INC       0501294970101039      8/10/2018   Bill/NF3     10/9/2018   8/29/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
1893    WALLEGOOD INC       0501294970101039      8/10/2018   Bill/NF3     10/9/2018   8/29/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
1894    WALLEGOOD INC       0501294970101039      8/10/2018   Bill/NF3     10/9/2018   8/29/2018       L2630             Pelvic Control Band & Belt           $   255.07
1895    WALLEGOOD INC       0501294970101039      8/10/2018   Bill/NF3    11/12/2018   10/3/2018       E0855                Cervical Traction Unit            $   502.63
1896    WALLEGOOD INC       0549615390101023      8/10/2018   Bill/NF3    10/22/2018   9/12/2018       E0199                    Mattress Pad                  $    19.48
1897    WALLEGOOD INC       0549615390101023      8/10/2018   Bill/NF3    10/22/2018   9/12/2018       E1399                      Whirlpool                   $   126.00
1898    WALLEGOOD INC       0549615390101023      8/10/2018   Bill/NF3    10/22/2018   9/12/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
1899    WALLEGOOD INC       0549615390101023      8/10/2018   Bill/NF3    10/22/2018   9/12/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
1900    WALLEGOOD INC       0549615390101023      8/10/2018   Bill/NF3    10/22/2018   9/12/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
1901    WALLEGOOD INC       0549615390101023      8/10/2018   Bill/NF3    10/22/2018   9/12/2018       L1810             Knee Orthosis, Custom-Fit            $    80.51
1902    WALLEGOOD INC       0549615390101023      8/10/2018   Bill/NF3    10/26/2018   10/1/2018       E0205                      Heat lamp                   $   259.65
1903    WALLEGOOD INC       0549615390101023      8/10/2018   Bill/NF3    10/26/2018   10/1/2018       E0730                     TENS Unit                    $    76.25
1904    WALLEGOOD INC       0549615390101023      8/10/2018   Bill/NF3    10/26/2018   10/1/2018       E1399                      Massager                    $   229.50
1905    WALLEGOOD INC       0549615390101023      8/10/2018   Bill/NF3    10/26/2018   10/1/2018       E1399               Water Circulating Pump             $   232.50
1906    WALLEGOOD INC       0549615390101023      8/10/2018   Bill/NF3    11/12/2018   10/11/2018      L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
1907    WALLEGOOD INC       0549615390101023      8/10/2018   Bill/NF3     11/5/2018   10/23/2018      E0855                Cervical Traction Unit            $   502.63
1908    WALLEGOOD INC       0594207650101036      8/10/2018   Bill/NF3    10/22/2018   9/14/2018       E0199                    Mattress Pad                  $    19.48
1909    WALLEGOOD INC       0594207650101036      8/10/2018   Bill/NF3    10/22/2018   9/14/2018       E1399               Water Circulating Pump             $   232.50
1910    WALLEGOOD INC       0594207650101036      8/10/2018   Bill/NF3    10/22/2018   9/14/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
1911    WALLEGOOD INC       0594207650101036      8/10/2018   Bill/NF3    10/22/2018   9/14/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
1912    WALLEGOOD INC       0594207650101036      8/10/2018   Bill/NF3    10/22/2018   9/14/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
1913    WALLEGOOD INC       0594207650101036      8/10/2018   Bill/NF3    10/22/2018   9/14/2018       L1810             Knee Orthosis, Custom-Fit            $    80.51
1914    WALLEGOOD INC       0491108830101017      8/11/2018   Bill/NF3     10/1/2018   8/22/2018       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
1915    WALLEGOOD INC       0491108830101017      8/11/2018   Bill/NF3     10/1/2018   8/22/2018       E0199                    Mattress Pad                  $    19.48
1916    WALLEGOOD INC       0491108830101017      8/11/2018   Bill/NF3     10/1/2018   8/22/2018       E1399               Water Circulating Pump             $   232.50
1917    WALLEGOOD INC       0491108830101017      8/11/2018   Bill/NF3     10/1/2018   8/22/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
1918    WALLEGOOD INC       0491108830101017      8/11/2018   Bill/NF3     10/1/2018   8/22/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
1919    WALLEGOOD INC       0491108830101017      8/11/2018   Bill/NF3     10/1/2018   8/22/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
1920    WALLEGOOD INC       0491108830101017      8/11/2018   Bill/NF3    10/26/2018   10/5/2018       E0855                Cervical Traction Unit            $   502.63
1921    WALLEGOOD INC       0491108830101017      8/11/2018   Bill/NF3    10/26/2018   10/5/2018       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
1922    WALLEGOOD INC       0491108830101017      8/11/2018   Bill/NF3     12/3/2018   11/8/2018       E0205                      Heat lamp                   $   259.65
1923    WALLEGOOD INC       0491108830101017      8/11/2018   Bill/NF3     12/3/2018   11/8/2018       E0730                     TENS Unit                    $    76.25
1924    WALLEGOOD INC       0491108830101017      8/11/2018   Bill/NF3     12/3/2018   11/8/2018       E1399                      Whirlpool                   $   126.00
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 54 of 186 PageID #: 155
                                               Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                          Exhibit "1"

                                                                         Approximate
Fraud                                             Date of     Document                  Service       HCPCS
          Provider Name       Claim Number                                  Date of                                          Product Description              Charge
Event                                             Accident     Mailed                Provided Date     Code
                                                                            Mailing
1925    WALLEGOOD INC       0491108830101017      8/11/2018   Bill/NF3     12/3/2018   11/8/2018       E1399                      Massager                    $   229.50
1926    WALLEGOOD INC       0509944180101136      8/12/2018   Bill/NF3    10/15/2018    9/5/2018       E0199                    Mattress Pad                  $    19.48
1927    WALLEGOOD INC       0509944180101136      8/12/2018   Bill/NF3    10/15/2018    9/5/2018       E1399               Water Circulating Pump             $   232.50
1928    WALLEGOOD INC       0509944180101136      8/12/2018   Bill/NF3    10/15/2018    9/5/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
1929    WALLEGOOD INC       0509944180101136      8/12/2018   Bill/NF3    10/15/2018    9/5/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
1930    WALLEGOOD INC       0509944180101136      8/12/2018   Bill/NF3    10/15/2018    9/5/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
1931    WALLEGOOD INC       0509944180101136      8/12/2018   Bill/NF3    10/15/2018    9/5/2018       L3675            Shoulder Orthosis, Vest type          $   141.14
1932    WALLEGOOD INC       0509944180101136      8/12/2018   Bill/NF3     11/8/2018   10/23/2018      E0205                      Heat lamp                   $   259.65
1933    WALLEGOOD INC       0509944180101136      8/12/2018   Bill/NF3     11/8/2018   10/23/2018      E0730                     TENS Unit                    $    76.25
1934    WALLEGOOD INC       0509944180101136      8/12/2018   Bill/NF3     11/8/2018   10/23/2018      MSSGE                      Massager                    $   229.50
1935    WALLEGOOD INC       0509944180101136      8/12/2018   Bill/NF3    11/27/2018   11/9/2018       E0855                Cervical Traction Unit            $   502.63
1936    WALLEGOOD INC       0509944180101136      8/12/2018   Bill/NF3    11/27/2018   11/9/2018       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
1937    WALLEGOOD INC       0633032000101012      8/12/2018   Bill/NF3    10/29/2018   9/24/2018       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
1938    WALLEGOOD INC       0633032000101012      8/12/2018   Bill/NF3    10/29/2018   9/24/2018       E0205                      Heat lamp                   $   259.65
1939    WALLEGOOD INC       0633032000101012      8/12/2018   Bill/NF3    10/29/2018   9/24/2018       E1399                      Massager                    $   229.50
1940    WALLEGOOD INC       0633032000101012      8/12/2018   Bill/NF3    10/29/2018   9/24/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
1941    WALLEGOOD INC       0633032000101012      8/12/2018   Bill/NF3    10/29/2018   9/24/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
1942    WALLEGOOD INC       0550303950101016      8/13/2018   Bill/NF3    10/22/2018   9/13/2018       E0199                    Mattress Pad                  $    19.48
1943    WALLEGOOD INC       0550303950101016      8/13/2018   Bill/NF3    10/22/2018   9/13/2018       E1399                      Whirlpool                   $   126.00
1944    WALLEGOOD INC       0550303950101016      8/13/2018   Bill/NF3    10/22/2018   9/13/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
1945    WALLEGOOD INC       0550303950101016      8/13/2018   Bill/NF3    10/22/2018   9/13/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
1946    WALLEGOOD INC       0550303950101016      8/13/2018   Bill/NF3    10/22/2018   9/13/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
1947    WALLEGOOD INC       0550303950101016      8/13/2018   Bill/NF3    10/22/2018   9/13/2018       L3675            Shoulder Orthosis, Vest type          $   141.14
1948    WALLEGOOD INC       0550303950101016      8/13/2018   Bill/NF3    10/22/2018   9/13/2018       L3807             Wrist Orthosis, Custom-Fit           $   178.04
1949    WALLEGOOD INC       0246378770101073      8/14/2018   Bill/NF3    10/22/2018   9/12/2018       E0199                    Mattress Pad                  $    19.48
1950    WALLEGOOD INC       0246378770101073      8/14/2018   Bill/NF3    10/25/2018   9/12/2018       E0199                    Mattress Pad                  $    19.48
1951    WALLEGOOD INC       0246378770101073      8/14/2018   Bill/NF3    10/22/2018   9/12/2018       E1399               Water Circulating Pump             $   232.50
1952    WALLEGOOD INC       0246378770101073      8/14/2018   Bill/NF3    10/25/2018   9/12/2018       E1399               Water Circulating Pump             $   232.50
1953    WALLEGOOD INC       0246378770101073      8/14/2018   Bill/NF3    10/22/2018   9/12/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
1954    WALLEGOOD INC       0246378770101073      8/14/2018   Bill/NF3    10/25/2018   9/12/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
1955    WALLEGOOD INC       0246378770101073      8/14/2018   Bill/NF3    10/22/2018   9/12/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
1956    WALLEGOOD INC       0246378770101073      8/14/2018   Bill/NF3    10/25/2018   9/12/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
1957    WALLEGOOD INC       0246378770101073      8/14/2018   Bill/NF3    10/22/2018   9/12/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
1958    WALLEGOOD INC       0246378770101073      8/14/2018   Bill/NF3    10/25/2018   9/12/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
1959    WALLEGOOD INC       0246378770101073      8/14/2018   Bill/NF3    11/12/2018   10/23/2018      E0855                Cervical Traction Unit            $   502.63
1960    WALLEGOOD INC       0246378770101073      8/14/2018   Bill/NF3    11/13/2018   10/23/2018      E0855                Cervical Traction Unit            $   502.63
1961    WALLEGOOD INC       0246378770101073      8/14/2018   Bill/NF3    11/12/2018   10/23/2018      L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 55 of 186 PageID #: 156
                                               Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                          Exhibit "1"

                                                                         Approximate
Fraud                                             Date of     Document                  Service       HCPCS
          Provider Name       Claim Number                                  Date of                                          Product Description              Charge
Event                                             Accident     Mailed                Provided Date     Code
                                                                            Mailing
1962    WALLEGOOD INC       0246378770101073      8/14/2018   Bill/NF3    11/12/2018   10/23/2018      L0637          Lumbo-Sacral Orthosis, Custom-Fit       $   844.13
1963    WALLEGOOD INC       0604264810101016      8/14/2018   Bill/NF3    10/29/2018   9/20/2018       E0199                     Mattress Pad                 $    19.48
1964    WALLEGOOD INC       0604264810101016      8/14/2018   Bill/NF3    10/29/2018   9/20/2018       E1399                       Whirlpool                  $   126.00
1965    WALLEGOOD INC       0604264810101016      8/14/2018   Bill/NF3    10/29/2018   9/20/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
1966    WALLEGOOD INC       0604264810101016      8/14/2018   Bill/NF3    10/29/2018   9/20/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
1967    WALLEGOOD INC       0604264810101016      8/14/2018   Bill/NF3    10/29/2018   9/20/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
1968    WALLEGOOD INC       0604264810101016      8/14/2018   Bill/NF3    10/29/2018   9/20/2018       L1810              Knee Orthosis, Custom-Fit           $    80.51
1969    WALLEGOOD INC       0604264810101016      8/14/2018   Bill/NF3    11/12/2018   10/12/2018      E0205                       Heat lamp                  $   259.65
1970    WALLEGOOD INC       0604264810101016      8/14/2018   Bill/NF3    11/12/2018   10/12/2018      E0730                      TENS Unit                   $    76.25
1971    WALLEGOOD INC       0604264810101016      8/14/2018   Bill/NF3    11/12/2018   10/12/2018      E0855                 Cervical Traction Unit           $   502.63
1972    WALLEGOOD INC       0604264810101016      8/14/2018   Bill/NF3    11/12/2018   10/12/2018      E1399                       Massager                   $   229.50
1973    WALLEGOOD INC       0604264810101016      8/14/2018   Bill/NF3    11/12/2018   10/12/2018      E1399                Water Circulating Pump            $   232.50
1974    WALLEGOOD INC       0604264810101016      8/14/2018   Bill/NF3    11/12/2018   10/12/2018      L0637          Lumbo-Sacral Orthosis, Custom-Fit       $   844.13
1975    WALLEGOOD INC       0455717950101039      8/15/2018   Bill/NF3    10/15/2018    9/5/2018       E0199                     Mattress Pad                 $    19.48
1976    WALLEGOOD INC       0455717950101039      8/15/2018   Bill/NF3    10/15/2018    9/5/2018       E1399                Water Circulating Pump            $   232.50
1977    WALLEGOOD INC       0455717950101039      8/15/2018   Bill/NF3    10/15/2018    9/5/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
1978    WALLEGOOD INC       0455717950101039      8/15/2018   Bill/NF3    10/15/2018    9/5/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
1979    WALLEGOOD INC       0455717950101039      8/15/2018   Bill/NF3    10/15/2018    9/5/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
1980    WALLEGOOD INC       0455717950101039      8/15/2018   Bill/NF3     11/8/2018   10/23/2018      E0205                       Heat lamp                  $   259.65
1981    WALLEGOOD INC       0455717950101039      8/15/2018   Bill/NF3     11/8/2018   10/23/2018      E0730                      TENS Unit                   $    76.25
1982    WALLEGOOD INC       0455717950101039      8/15/2018   Bill/NF3     11/8/2018   10/23/2018      E1399                       Massager                   $   229.50
1983    WALLEGOOD INC       0455717950101039      8/15/2018   Bill/NF3     11/8/2018   10/25/2018      E0855                 Cervical Traction Unit           $   502.63
1984    WALLEGOOD INC       0455717950101039      8/15/2018   Bill/NF3    11/27/2018   10/25/2018      L0637          Lumbo-Sacral Orthosis, Custom-Fit       $   844.13
1985    WALLEGOOD INC       0455717950101039      8/15/2018   Bill/NF3    11/27/2018   10/25/2018      L3671         Shoulder Orthosis, Custom Fabricated     $   690.23
1986    WALLEGOOD INC       0524894860101065      8/15/2018   Bill/NF3    10/22/2018   9/14/2018       E0199                     Mattress Pad                 $    19.48
1987    WALLEGOOD INC       0524894860101065      8/15/2018   Bill/NF3    10/22/2018   9/14/2018       E1399                       Whirlpool                  $   126.00
1988    WALLEGOOD INC       0524894860101065      8/15/2018   Bill/NF3    10/22/2018   9/14/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
1989    WALLEGOOD INC       0524894860101065      8/15/2018   Bill/NF3    10/22/2018   9/14/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
1990    WALLEGOOD INC       0524894860101065      8/15/2018   Bill/NF3    10/22/2018   9/14/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
1991    WALLEGOOD INC       0524894860101065      8/15/2018   Bill/NF3    10/22/2018   9/14/2018       L1810              Knee Orthosis, Custom-Fit           $    80.51
1992    WALLEGOOD INC       0524894860101065      8/15/2018   Bill/NF3    10/22/2018   9/14/2018       L3675             Shoulder Orthosis, Vest type         $   141.14
1993    WALLEGOOD INC       0524894860101065      8/15/2018   Bill/NF3    11/12/2018   10/16/2018      E0855                 Cervical Traction Unit           $   502.63
1994    WALLEGOOD INC       0524894860101065      8/15/2018   Bill/NF3    11/12/2018   10/16/2018      L0637          Lumbo-Sacral Orthosis, Custom-Fit       $   844.13
1995    WALLEGOOD INC       0438850940101033      8/16/2018   Bill/NF3    10/12/2018   8/31/2018       E0190          Positioning Cushion/Pillow/Wedge        $    22.04
1996    WALLEGOOD INC       0438850940101033      8/16/2018   Bill/NF3    10/12/2018   8/31/2018       E0205                       Heat lamp                  $   259.65
1997    WALLEGOOD INC       0438850940101033      8/16/2018   Bill/NF3    10/12/2018   8/31/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
1998    WALLEGOOD INC       0438850940101033      8/16/2018   Bill/NF3    10/12/2018   8/31/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 56 of 186 PageID #: 157
                                               Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                          Exhibit "1"

                                                                         Approximate
Fraud                                             Date of     Document                  Service       HCPCS
          Provider Name       Claim Number                                  Date of                                          Product Description              Charge
Event                                             Accident     Mailed                Provided Date     Code
                                                                            Mailing
1999    WALLEGOOD INC       0438850940101033      8/16/2018   Bill/NF3    10/12/2018   8/31/2018       MSSGE                      Massager                    $   229.50
2000    WALLEGOOD INC       0383557390101026      8/18/2018   Bill/NF3    11/12/2018   11/5/2018       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
2001    WALLEGOOD INC       0383557390101026      8/18/2018   Bill/NF3    11/12/2018   11/5/2018       E0205                      Heat lamp                   $   259.65
2002    WALLEGOOD INC       0383557390101026      8/18/2018   Bill/NF3    11/12/2018   11/5/2018       E1399                      Massager                    $   229.50
2003    WALLEGOOD INC       0383557390101026      8/18/2018   Bill/NF3    11/12/2018   11/5/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
2004    WALLEGOOD INC       0383557390101026      8/18/2018   Bill/NF3    11/12/2018   11/5/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
2005    WALLEGOOD INC       0453194730101048      8/19/2018   Bill/NF3    10/12/2018   8/31/2018       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
2006    WALLEGOOD INC       0453194730101048      8/19/2018   Bill/NF3    10/12/2018   8/31/2018       E0199                    Mattress Pad                  $    19.48
2007    WALLEGOOD INC       0453194730101048      8/19/2018   Bill/NF3    10/12/2018   8/31/2018       E1399               Water Circulating Pump             $   232.50
2008    WALLEGOOD INC       0453194730101048      8/19/2018   Bill/NF3    10/12/2018   8/31/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
2009    WALLEGOOD INC       0453194730101048      8/19/2018   Bill/NF3    10/12/2018   8/31/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
2010    WALLEGOOD INC       0453194730101048      8/19/2018   Bill/NF3    10/12/2018   8/31/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
2011    WALLEGOOD INC       0453194730101048      8/19/2018   Bill/NF3    10/29/2018   9/25/2018       E0199                    Mattress Pad                  $    19.48
2012    WALLEGOOD INC       0453194730101048      8/19/2018   Bill/NF3    10/29/2018   9/25/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
2013    WALLEGOOD INC       0453194730101048      8/19/2018   Bill/NF3    10/29/2018   9/25/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
2014    WALLEGOOD INC       0453194730101048      8/19/2018   Bill/NF3    10/29/2018   9/25/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
2015    WALLEGOOD INC       0453194730101048      8/19/2018   Bill/NF3    10/29/2018   9/25/2018       L1810             Knee Orthosis, Custom-Fit            $    80.51
2016    WALLEGOOD INC       0453194730101048      8/19/2018   Bill/NF3    10/29/2018   9/25/2018       L3675            Shoulder Orthosis, Vest type          $   141.14
2017    WALLEGOOD INC       0453194730101048      8/19/2018   Bill/NF3     12/4/2018   11/19/2018      L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
2018    WALLEGOOD INC       0560505990101081      8/19/2018   Bill/NF3    10/29/2018   9/18/2018       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
2019    WALLEGOOD INC       0560505990101081      8/19/2018   Bill/NF3    10/29/2018   9/18/2018       E0199                    Mattress Pad                  $    19.48
2020    WALLEGOOD INC       0560505990101081      8/19/2018   Bill/NF3    10/29/2018   9/18/2018       E1399               Water Circulating Pump             $   232.50
2021    WALLEGOOD INC       0560505990101081      8/19/2018   Bill/NF3    10/29/2018   9/18/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
2022    WALLEGOOD INC       0560505990101081      8/19/2018   Bill/NF3    10/29/2018   9/18/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
2023    WALLEGOOD INC       0560505990101081      8/19/2018   Bill/NF3    10/29/2018   9/18/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
2024    WALLEGOOD INC       0560505990101081      8/19/2018   Bill/NF3     11/8/2018   9/27/2018       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
2025    WALLEGOOD INC       0560505990101081      8/19/2018   Bill/NF3     11/8/2018   9/27/2018       E0199                    Mattress Pad                  $    19.48
2026    WALLEGOOD INC       0560505990101081      8/19/2018   Bill/NF3     11/8/2018   9/27/2018       E1399               Water Circulating Pump             $   232.50
2027    WALLEGOOD INC       0560505990101081      8/19/2018   Bill/NF3     11/8/2018   9/27/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
2028    WALLEGOOD INC       0560505990101081      8/19/2018   Bill/NF3     11/8/2018   9/27/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
2029    WALLEGOOD INC       0560505990101081      8/19/2018   Bill/NF3     11/8/2018   9/27/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
2030    WALLEGOOD INC       0560505990101081      8/19/2018   Bill/NF3    11/12/2018   10/29/2018      E0205                      Heat lamp                   $   259.65
2031    WALLEGOOD INC       0560505990101081      8/19/2018   Bill/NF3    11/12/2018   10/29/2018      E0730                     TENS Unit                    $    76.25
2032    WALLEGOOD INC       0560505990101081      8/19/2018   Bill/NF3    11/12/2018   10/29/2018      E1399                      Massager                    $   229.50
2033    WALLEGOOD INC       0612413020101015      8/19/2018   Bill/NF3    10/25/2018   9/11/2018       E0199                    Mattress Pad                  $    19.48
2034    WALLEGOOD INC       0612413020101015      8/19/2018   Bill/NF3    10/25/2018   9/11/2018       E1399                Orthopedic Car Seat               $    96.50
2035    WALLEGOOD INC       0612413020101015      8/19/2018   Bill/NF3    10/25/2018   9/11/2018       E1399                      Whirlpool                   $   126.00
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 57 of 186 PageID #: 158
                                               Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                          Exhibit "1"

                                                                         Approximate
Fraud                                             Date of     Document                  Service       HCPCS
          Provider Name       Claim Number                                  Date of                                          Product Description              Charge
Event                                             Accident     Mailed                Provided Date     Code
                                                                            Mailing
2036    WALLEGOOD INC       0612413020101015      8/19/2018   Bill/NF3    10/25/2018   9/11/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
2037    WALLEGOOD INC       0612413020101015      8/19/2018   Bill/NF3    10/25/2018   9/11/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
2038    WALLEGOOD INC       0612413020101015      8/19/2018   Bill/NF3    10/25/2018   9/11/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
2039    WALLEGOOD INC       0612413020101015      8/19/2018   Bill/NF3    11/23/2018   11/13/2018      E0205                       Heat lamp                  $   259.65
2040    WALLEGOOD INC       0612413020101015      8/19/2018   Bill/NF3    11/23/2018   11/13/2018      E0730                      TENS Unit                   $    76.25
2041    WALLEGOOD INC       0612413020101015      8/19/2018   Bill/NF3    11/23/2018   11/13/2018      E1399                       Massager                   $   229.50
2042    WALLEGOOD INC       0612413020101015      8/19/2018   Bill/NF3    11/23/2018   11/13/2018      E1399                Water Circulating Pump            $   232.50
2043    WALLEGOOD INC       0612413020101015      8/19/2018   Bill/NF3    12/13/2018   11/28/2018      E0855                 Cervical Traction Unit           $   502.63
2044    WALLEGOOD INC       0505748280101134      8/20/2018   Bill/NF3    10/15/2018    9/5/2018       E0199                     Mattress Pad                 $    19.48
2045    WALLEGOOD INC       0505748280101134      8/20/2018   Bill/NF3    10/15/2018    9/5/2018       E1399                Water Circulating Pump            $   232.50
2046    WALLEGOOD INC       0505748280101134      8/20/2018   Bill/NF3    10/15/2018    9/5/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
2047    WALLEGOOD INC       0505748280101134      8/20/2018   Bill/NF3    10/15/2018    9/5/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
2048    WALLEGOOD INC       0505748280101134      8/20/2018   Bill/NF3    10/15/2018    9/5/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
2049    WALLEGOOD INC       0505748280101134      8/20/2018   Bill/NF3    10/29/2018   9/19/2018       E0190          Positioning Cushion/Pillow/Wedge        $    22.04
2050    WALLEGOOD INC       0505748280101134      8/20/2018   Bill/NF3    10/29/2018   9/19/2018       E1399                Water Circulating Pump            $   232.50
2051    WALLEGOOD INC       0505748280101134      8/20/2018   Bill/NF3    10/29/2018   9/19/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
2052    WALLEGOOD INC       0505748280101134      8/20/2018   Bill/NF3    10/29/2018   9/19/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
2053    WALLEGOOD INC       0505748280101134      8/20/2018   Bill/NF3    10/29/2018   9/19/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
2054    WALLEGOOD INC       0505748280101134      8/20/2018   Bill/NF3    11/13/2018   10/16/2018      E0205                       Heat lamp                  $   259.65
2055    WALLEGOOD INC       0505748280101134      8/20/2018   Bill/NF3    11/13/2018   10/16/2018      E0730                      TENS Unit                   $    76.25
2056    WALLEGOOD INC       0505748280101134      8/20/2018   Bill/NF3    11/13/2018   10/16/2018      E1399                       Massager                   $   229.50
2057    WALLEGOOD INC       0505748280101134      8/20/2018   Bill/NF3     11/5/2018   10/24/2018      E0205                       Heat lamp                  $   259.65
2058    WALLEGOOD INC       0505748280101134      8/20/2018   Bill/NF3     11/5/2018   10/24/2018      E0730                      TENS Unit                   $    76.25
2059    WALLEGOOD INC       0505748280101134      8/20/2018   Bill/NF3    11/13/2018   10/24/2018      E0855                 Cervical Traction Unit           $   502.63
2060    WALLEGOOD INC       0505748280101134      8/20/2018   Bill/NF3    11/26/2018   10/24/2018      E0855                 Cervical Traction Unit           $   502.63
2061    WALLEGOOD INC       0505748280101134      8/20/2018   Bill/NF3     11/5/2018   10/24/2018      E1399                       Massager                   $   229.50
2062    WALLEGOOD INC       0505748280101134      8/20/2018   Bill/NF3    11/26/2018   10/24/2018      L0637          Lumbo-Sacral Orthosis, Custom-Fit       $   844.13
2063    WALLEGOOD INC       0505748280101134      8/20/2018   Bill/NF3    11/27/2018   10/24/2018      L0637          Lumbo-Sacral Orthosis, Custom-Fit       $   844.13
2064    WALLEGOOD INC       0505748280101134      8/20/2018   Bill/NF3     1/22/2019   10/24/2018      L0637          Lumbo-Sacral Orthosis, Custom-Fit       $   844.13
2065    WALLEGOOD INC       0505748280101134      8/20/2018   Bill/NF3     11/8/2018   10/24/2018      L3671         Shoulder Orthosis, Custom Fabricated     $   690.23
2066    WALLEGOOD INC       0452397510101036      8/21/2018   Bill/NF3    10/22/2018   9/10/2018       E0190          Positioning Cushion/Pillow/Wedge        $    22.04
2067    WALLEGOOD INC       0452397510101036      8/21/2018   Bill/NF3    10/22/2018   9/10/2018       E0199                     Mattress Pad                 $    19.48
2068    WALLEGOOD INC       0452397510101036      8/21/2018   Bill/NF3    10/22/2018   9/10/2018       E1399                Water Circulating Pump            $   232.50
2069    WALLEGOOD INC       0452397510101036      8/21/2018   Bill/NF3    10/22/2018   9/10/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
2070    WALLEGOOD INC       0452397510101036      8/21/2018   Bill/NF3    10/22/2018   9/10/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
2071    WALLEGOOD INC       0452397510101036      8/21/2018   Bill/NF3    10/22/2018   9/10/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
2072    WALLEGOOD INC       0452397510101036      8/21/2018   Bill/NF3    11/13/2018   10/4/2018       E0190          Positioning Cushion/Pillow/Wedge        $    22.04
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 58 of 186 PageID #: 159
                                               Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                          Exhibit "1"

                                                                         Approximate
Fraud                                             Date of     Document                  Service       HCPCS
          Provider Name       Claim Number                                  Date of                                         Product Description               Charge
Event                                             Accident     Mailed                Provided Date     Code
                                                                            Mailing
2073    WALLEGOOD INC       0452397510101036      8/21/2018   Bill/NF3    11/13/2018   10/4/2018       E1399               Water Circulating Pump             $   232.50
2074    WALLEGOOD INC       0452397510101036      8/21/2018   Bill/NF3    11/13/2018   10/4/2018       E2601       Wheelchair Cushion, width less than 22"    $    55.29
2075    WALLEGOOD INC       0452397510101036      8/21/2018   Bill/NF3    11/13/2018   10/4/2018       L0174            Cervical Collar, Semi-Rigid           $   130.00
2076    WALLEGOOD INC       0452397510101036      8/21/2018   Bill/NF3    11/13/2018   10/4/2018       L0627           Lumbar Orthosis, Custom-Fit            $   322.98
2077    WALLEGOOD INC       0452397510101036      8/21/2018   Bill/NF3    11/13/2018   10/4/2018       L1810             Knee Orthosis, Custom-Fit            $    80.51
2078    WALLEGOOD INC       0452397510101036      8/21/2018   Bill/NF3    12/12/2018   11/6/2018       E0205                      Heat lamp                   $   259.65
2079    WALLEGOOD INC       0452397510101036      8/21/2018   Bill/NF3    12/12/2018   11/6/2018       E0730                     TENS Unit                    $    76.25
2080    WALLEGOOD INC       0452397510101036      8/21/2018   Bill/NF3    12/12/2018   11/6/2018       E1399                      Whirlpool                   $   126.00
2081    WALLEGOOD INC       0452397510101036      8/21/2018   Bill/NF3    12/12/2018   11/6/2018       E1399                      Massager                    $   229.50
2082    WALLEGOOD INC       0452397510101036      8/21/2018   Bill/NF3    11/29/2018   11/12/2018      E0855                Cervical Traction Unit            $   502.63
2083    WALLEGOOD INC       0452397510101036      8/21/2018   Bill/NF3    12/11/2018   11/12/2018      L0637        Lumbo-Sacral Orthosis, Custom-Fit         $   844.13
2084    WALLEGOOD INC       0452397510101036      8/21/2018   Bill/NF3    12/31/2018   11/27/2018      E0205                      Heat lamp                   $   259.65
2085    WALLEGOOD INC       0452397510101036      8/21/2018   Bill/NF3    12/31/2018   11/27/2018      E0730                     TENS Unit                    $    76.25
2086    WALLEGOOD INC       0452397510101036      8/21/2018   Bill/NF3    12/31/2018   11/27/2018      E1399                      Massager                    $   229.50
2087    WALLEGOOD INC       0493819430101052      8/21/2018   Bill/NF3     10/9/2018   9/29/2018       E1399               Water Circulating Pump             $   232.50
2088    WALLEGOOD INC       0493819430101052      8/21/2018   Bill/NF3     10/9/2018   9/29/2018       E2602       Wheelchair Cushion, 22" width or greater   $   107.95
2089    WALLEGOOD INC       0493819430101052      8/21/2018   Bill/NF3     10/9/2018   9/29/2018       L0180               Cervical Collar, 2-piece           $   230.00
2090    WALLEGOOD INC       0493819430101052      8/21/2018   Bill/NF3     10/9/2018   9/29/2018       L0627           Lumbar Orthosis, Custom-Fit            $   322.98
2091    WALLEGOOD INC       0493819430101052      8/21/2018   Bill/NF3     11/5/2018   10/1/2018       E0205                      Heat lamp                   $   259.65
2092    WALLEGOOD INC       0493819430101052      8/21/2018   Bill/NF3     11/5/2018   10/1/2018       E0730                     TENS Unit                    $    76.25
2093    WALLEGOOD INC       0493819430101052      8/21/2018   Bill/NF3     11/5/2018   10/1/2018       E1399                      Massager                    $   229.50
2094    WALLEGOOD INC       0493819430101052      8/21/2018   Bill/NF3     11/8/2018   10/9/2018       E0855                Cervical Traction Unit            $   502.63
2095    WALLEGOOD INC       0493819430101052      8/21/2018   Bill/NF3    11/29/2018   10/30/2018      L0637        Lumbo-Sacral Orthosis, Custom-Fit         $   844.13
2096    WALLEGOOD INC       0623956840101018      8/21/2018   Bill/NF3    10/12/2018   8/30/2018       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
2097    WALLEGOOD INC       0623956840101018      8/21/2018   Bill/NF3    10/12/2018   8/30/2018       E0205                      Heat lamp                   $   259.65
2098    WALLEGOOD INC       0623956840101018      8/21/2018   Bill/NF3    10/12/2018   8/30/2018       E1399                      Massager                    $   229.50
2099    WALLEGOOD INC       0623956840101018      8/21/2018   Bill/NF3    10/12/2018   8/30/2018       E2601       Wheelchair Cushion, width less than 22"    $    55.29
2100    WALLEGOOD INC       0623956840101018      8/21/2018   Bill/NF3    10/12/2018   8/30/2018       L0627           Lumbar Orthosis, Custom-Fit            $   322.98
2101    WALLEGOOD INC       0623956840101018      8/21/2018   Bill/NF3    10/15/2018    9/5/2018       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
2102    WALLEGOOD INC       0623956840101018      8/21/2018   Bill/NF3    10/15/2018    9/5/2018       E0199                    Mattress Pad                  $    19.48
2103    WALLEGOOD INC       0623956840101018      8/21/2018   Bill/NF3    10/15/2018    9/5/2018       E0205                      Heat lamp                   $   259.65
2104    WALLEGOOD INC       0623956840101018      8/21/2018   Bill/NF3    10/15/2018    9/5/2018       E1399                      Massager                    $   229.50
2105    WALLEGOOD INC       0623956840101018      8/21/2018   Bill/NF3    10/15/2018    9/5/2018       E2601       Wheelchair Cushion, width less than 22"    $    55.29
2106    WALLEGOOD INC       0623956840101018      8/21/2018   Bill/NF3    10/15/2018    9/5/2018       L0627           Lumbar Orthosis, Custom-Fit            $   322.98
2107    WALLEGOOD INC       0579734690101022      8/22/2018   Bill/NF3    10/12/2018   8/30/2018       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
2108    WALLEGOOD INC       0579734690101022      8/22/2018   Bill/NF3    10/12/2018   8/30/2018       E0199                    Mattress Pad                  $    19.48
2109    WALLEGOOD INC       0579734690101022      8/22/2018   Bill/NF3    10/12/2018   8/30/2018       E1399               Water Circulating Pump             $   232.50
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 59 of 186 PageID #: 160
                                               Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                          Exhibit "1"

                                                                         Approximate
Fraud                                             Date of     Document                  Service       HCPCS
          Provider Name       Claim Number                                  Date of                                          Product Description                Charge
Event                                             Accident     Mailed                Provided Date     Code
                                                                            Mailing
2110    WALLEGOOD INC       0579734690101022      8/22/2018   Bill/NF3    10/12/2018   8/30/2018       E2601        Wheelchair Cushion, width less than 22"     $    55.29
2111    WALLEGOOD INC       0579734690101022      8/22/2018   Bill/NF3    10/12/2018   8/30/2018       L0174              Cervical Collar, Semi-Rigid           $   130.00
2112    WALLEGOOD INC       0579734690101022      8/22/2018   Bill/NF3    10/12/2018   8/30/2018       L0627             Lumbar Orthosis, Custom-Fit            $   322.98
2113    WALLEGOOD INC       0609434370101012      8/22/2018   Bill/NF3    10/29/2018   9/19/2018       E0190          Positioning Cushion/Pillow/Wedge          $    22.04
2114    WALLEGOOD INC       0609434370101012      8/22/2018   Bill/NF3    10/29/2018   9/19/2018       E0199                     Mattress Pad                   $    19.48
2115    WALLEGOOD INC       0609434370101012      8/22/2018   Bill/NF3    10/29/2018   9/19/2018       E1399                Water Circulating Pump              $   232.50
2116    WALLEGOOD INC       0609434370101012      8/22/2018   Bill/NF3    10/29/2018   9/19/2018       E2601        Wheelchair Cushion, width less than 22"     $    55.29
2117    WALLEGOOD INC       0609434370101012      8/22/2018   Bill/NF3    10/29/2018   9/19/2018       L0174              Cervical Collar, Semi-Rigid           $   130.00
2118    WALLEGOOD INC       0609434370101012      8/22/2018   Bill/NF3    10/29/2018   9/19/2018       L0627             Lumbar Orthosis, Custom-Fit            $   322.98
2119    WALLEGOOD INC       0616666550101020      8/22/2018   Bill/NF3    10/29/2018   9/20/2018       E0190          Positioning Cushion/Pillow/Wedge          $    22.04
2120    WALLEGOOD INC       0616666550101020      8/22/2018   Bill/NF3    10/29/2018   9/20/2018       E0199                     Mattress Pad                   $    19.48
2121    WALLEGOOD INC       0616666550101020      8/22/2018   Bill/NF3    10/29/2018   9/20/2018       E1399                Water Circulating Pump              $   232.50
2122    WALLEGOOD INC       0616666550101020      8/22/2018   Bill/NF3    10/29/2018   9/20/2018       E2601        Wheelchair Cushion, width less than 22"     $    55.29
2123    WALLEGOOD INC       0616666550101020      8/22/2018   Bill/NF3    10/29/2018   9/20/2018       L0174              Cervical Collar, Semi-Rigid           $   130.00
2124    WALLEGOOD INC       0616666550101020      8/22/2018   Bill/NF3    10/29/2018   9/20/2018       L0627             Lumbar Orthosis, Custom-Fit            $   322.98
2125    WALLEGOOD INC       0424036410101036      8/23/2018   Bill/NF3    10/15/2018    9/5/2018       E0190          Positioning Cushion/Pillow/Wedge          $    22.04
2126    WALLEGOOD INC       0424036410101036      8/23/2018   Bill/NF3    10/15/2018    9/5/2018       E0849                 Cervical Traction Unit             $   371.70
2127    WALLEGOOD INC       0424036410101036      8/23/2018   Bill/NF3    10/15/2018    9/5/2018       E0900                  Pelvic Traction Unit              $    78.54
2128    WALLEGOOD INC       0424036410101036      8/23/2018   Bill/NF3    10/15/2018    9/5/2018       E1399                Water Circulating Pump              $   232.50
2129    WALLEGOOD INC       0424036410101036      8/23/2018   Bill/NF3    10/15/2018    9/5/2018       L0452      Thoracic Lumbar Sacral Orthosis, Custom-Fit   $   330.85
2130    WALLEGOOD INC       0424036410101036      8/23/2018   Bill/NF3    10/15/2018    9/5/2018       L1810               Knee Orthosis, Custom-Fit            $    80.51
2131    WALLEGOOD INC       0424036410101036      8/23/2018   Bill/NF3    10/15/2018    9/5/2018       L2630              Pelvic Control Band & Belt            $   255.07
2132    WALLEGOOD INC       0424036410101036      8/23/2018   Bill/NF3    11/29/2018   10/31/2018      E1399                       Massager                     $   229.50
2133    WALLEGOOD INC       0424036410101036      8/23/2018   Bill/NF3    12/18/2018   11/20/2018      E0855                 Cervical Traction Unit             $   502.63
2134    WALLEGOOD INC       0544540190101053      8/23/2018   Bill/NF3    10/29/2018   9/19/2018       E0190          Positioning Cushion/Pillow/Wedge          $    22.04
2135    WALLEGOOD INC       0544540190101053      8/23/2018   Bill/NF3    10/29/2018   9/19/2018       E0199                     Mattress Pad                   $    19.48
2136    WALLEGOOD INC       0544540190101053      8/23/2018   Bill/NF3    10/29/2018   9/19/2018       E1399                Water Circulating Pump              $   232.50
2137    WALLEGOOD INC       0544540190101053      8/23/2018   Bill/NF3    10/29/2018   9/19/2018       E2601        Wheelchair Cushion, width less than 22"     $    55.29
2138    WALLEGOOD INC       0544540190101053      8/23/2018   Bill/NF3    10/29/2018   9/19/2018       L0174              Cervical Collar, Semi-Rigid           $   130.00
2139    WALLEGOOD INC       0544540190101053      8/23/2018   Bill/NF3    10/29/2018   9/19/2018       L0627             Lumbar Orthosis, Custom-Fit            $   322.98
2140    WALLEGOOD INC       0544540190101053      8/23/2018   Bill/NF3    11/12/2018   10/23/2018      E0205                       Heat lamp                    $   259.65
2141    WALLEGOOD INC       0544540190101053      8/23/2018   Bill/NF3    11/12/2018   10/23/2018      E0730                      TENS Unit                     $    76.25
2142    WALLEGOOD INC       0544540190101053      8/23/2018   Bill/NF3    11/12/2018   10/23/2018      E1399                       Massager                     $   229.50
2143    WALLEGOOD INC       0544540190101053      8/23/2018   Bill/NF3     12/3/2018   11/20/2018      E0855                 Cervical Traction Unit             $   502.63
2144    WALLEGOOD INC       0544540190101053      8/23/2018   Bill/NF3     12/3/2018   11/20/2018      L0637          Lumbo-Sacral Orthosis, Custom-Fit         $   844.13
2145    WALLEGOOD INC       0599943520101021      8/23/2018   Bill/NF3    10/30/2018   9/18/2018       E0199                     Mattress Pad                   $    19.48
2146    WALLEGOOD INC       0599943520101021      8/23/2018   Bill/NF3    10/30/2018   9/18/2018       E1399                       Whirlpool                    $   126.00
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 60 of 186 PageID #: 161
                                               Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                          Exhibit "1"

                                                                         Approximate
Fraud                                             Date of     Document                  Service       HCPCS
          Provider Name       Claim Number                                  Date of                                          Product Description              Charge
Event                                             Accident     Mailed                Provided Date     Code
                                                                            Mailing
2147    WALLEGOOD INC       0599943520101021      8/23/2018   Bill/NF3    10/30/2018   9/18/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
2148    WALLEGOOD INC       0599943520101021      8/23/2018   Bill/NF3    10/30/2018   9/18/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
2149    WALLEGOOD INC       0599943520101021      8/23/2018   Bill/NF3    10/30/2018   9/18/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
2150    WALLEGOOD INC       0599943520101021      8/23/2018   Bill/NF3    10/30/2018   9/18/2018       L3675            Shoulder Orthosis, Vest type          $   141.14
2151    WALLEGOOD INC       0599943520101021      8/23/2018   Bill/NF3     11/5/2018   10/11/2018      E0855                Cervical Traction Unit            $   502.63
2152    WALLEGOOD INC       0599943520101021      8/23/2018   Bill/NF3     11/5/2018   10/11/2018      L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
2153    WALLEGOOD INC       0599943520101021      8/23/2018   Bill/NF3    12/24/2018   12/6/2018       L1832             Knee Orthosis, Custom-Fit            $   607.55
2154    WALLEGOOD INC       0522210340101033      8/24/2018   Bill/NF3     1/14/2019    1/4/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
2155    WALLEGOOD INC       0522210340101033      8/24/2018   Bill/NF3     1/14/2019    1/4/2019       E0205                      Heat lamp                   $   259.65
2156    WALLEGOOD INC       0522210340101033      8/24/2018   Bill/NF3     1/14/2019    1/4/2019       E1399                      Massager                    $   229.50
2157    WALLEGOOD INC       0522210340101033      8/24/2018   Bill/NF3     3/12/2019   1/24/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
2158    WALLEGOOD INC       0153390800101073      8/25/2018   Bill/NF3    10/22/2018   9/12/2018       E0199                    Mattress Pad                  $    19.48
2159    WALLEGOOD INC       0153390800101073      8/25/2018   Bill/NF3    10/22/2018   9/12/2018       E1399                      Whirlpool                   $   126.00
2160    WALLEGOOD INC       0153390800101073      8/25/2018   Bill/NF3    10/22/2018   9/12/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
2161    WALLEGOOD INC       0153390800101073      8/25/2018   Bill/NF3    10/22/2018   9/12/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
2162    WALLEGOOD INC       0153390800101073      8/25/2018   Bill/NF3    10/22/2018   9/12/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
2163    WALLEGOOD INC       0153390800101073      8/25/2018   Bill/NF3    10/22/2018   9/12/2018       L1930                   Ankle Orthosis                 $   194.00
2164    WALLEGOOD INC       0153390800101073      8/25/2018   Bill/NF3    11/27/2018   11/13/2018      E0205                      Heat lamp                   $   259.65
2165    WALLEGOOD INC       0153390800101073      8/25/2018   Bill/NF3    11/27/2018   11/13/2018      E0730                     TENS Unit                    $    76.25
2166    WALLEGOOD INC       0153390800101073      8/25/2018   Bill/NF3    11/23/2018   11/13/2018      E0855                Cervical Traction Unit            $   502.63
2167    WALLEGOOD INC       0153390800101073      8/25/2018   Bill/NF3    11/27/2018   11/13/2018      E1399                      Massager                    $   229.50
2168    WALLEGOOD INC       0153390800101073      8/25/2018   Bill/NF3    11/27/2018   11/13/2018      E1399               Water Circulating Pump             $   232.50
2169    WALLEGOOD INC       0153390800101073      8/25/2018   Bill/NF3    11/23/2018   11/13/2018      L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
2170    WALLEGOOD INC       0501414330101046      8/26/2018   Bill/NF3    12/17/2018   11/5/2018       E0205                      Heat lamp                   $   259.65
2171    WALLEGOOD INC       0501414330101046      8/26/2018   Bill/NF3    12/17/2018   11/5/2018       E0730                     TENS Unit                    $    76.25
2172    WALLEGOOD INC       0501414330101046      8/26/2018   Bill/NF3    12/17/2018   11/5/2018       E1399                      Massager                    $   229.50
2173    WALLEGOOD INC       0501414330101046      8/26/2018   Bill/NF3    12/17/2018   11/5/2018       E1399               Water Circulating Pump             $   232.50
2174    WALLEGOOD INC       0501414330101046      8/26/2018   Bill/NF3    12/17/2018   11/5/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
2175    WALLEGOOD INC       0532417510101010      8/26/2018   Bill/NF3     11/5/2018   10/3/2018       E0199                    Mattress Pad                  $    19.48
2176    WALLEGOOD INC       0532417510101010      8/26/2018   Bill/NF3     11/5/2018   10/3/2018       E1399                 Orthopedic Car Seat              $    96.50
2177    WALLEGOOD INC       0532417510101010      8/26/2018   Bill/NF3     11/5/2018   10/3/2018       E1399                 Miscellaneous DME                $   111.00
2178    WALLEGOOD INC       0532417510101010      8/26/2018   Bill/NF3     11/5/2018   10/3/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
2179    WALLEGOOD INC       0532417510101010      8/26/2018   Bill/NF3     11/5/2018   10/3/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
2180    WALLEGOOD INC       0532417510101010      8/26/2018   Bill/NF3     11/5/2018   10/3/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
2181    WALLEGOOD INC       0423437360101052      8/27/2018   Bill/NF3    10/22/2018   9/10/2018       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
2182    WALLEGOOD INC       0423437360101052      8/27/2018   Bill/NF3    10/22/2018   9/10/2018       E0199                    Mattress Pad                  $    19.48
2183    WALLEGOOD INC       0423437360101052      8/27/2018   Bill/NF3    10/22/2018   9/10/2018       E1399               Water Circulating Pump             $   232.50
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 61 of 186 PageID #: 162
                                               Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                          Exhibit "1"

                                                                         Approximate
Fraud                                             Date of     Document                  Service       HCPCS
          Provider Name       Claim Number                                  Date of                                          Product Description              Charge
Event                                             Accident     Mailed                Provided Date     Code
                                                                            Mailing
2184    WALLEGOOD INC       0423437360101052      8/27/2018   Bill/NF3    10/22/2018   9/10/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
2185    WALLEGOOD INC       0423437360101052      8/27/2018   Bill/NF3    10/22/2018   9/10/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
2186    WALLEGOOD INC       0423437360101052      8/27/2018   Bill/NF3    10/22/2018   9/10/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
2187    WALLEGOOD INC       0423437360101052      8/27/2018   Bill/NF3    10/22/2018   9/10/2018       L1810             Knee Orthosis, Custom-Fit            $    80.51
2188    WALLEGOOD INC       0569067150101063      8/27/2018   Bill/NF3    10/15/2018   10/1/2018       E0199                    Mattress Pad                  $    19.48
2189    WALLEGOOD INC       0569067150101063      8/27/2018   Bill/NF3    10/15/2018   10/1/2018       E1399                      Whirlpool                   $   126.00
2190    WALLEGOOD INC       0569067150101063      8/27/2018   Bill/NF3    10/15/2018   10/1/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
2191    WALLEGOOD INC       0569067150101063      8/27/2018   Bill/NF3    10/15/2018   10/1/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
2192    WALLEGOOD INC       0569067150101063      8/27/2018   Bill/NF3    10/15/2018   10/1/2018       L3670                  Shoulder Orthosis               $   251.34
2193    WALLEGOOD INC       0569067150101063      8/27/2018   Bill/NF3    11/12/2018   10/11/2018      E0190         Positioning Cushion/Pillow/Wedge         $    22.04
2194    WALLEGOOD INC       0569067150101063      8/27/2018   Bill/NF3    11/12/2018   10/11/2018      E0205                      Heat lamp                   $   259.65
2195    WALLEGOOD INC       0569067150101063      8/27/2018   Bill/NF3    11/12/2018   10/11/2018      E0730                     TENS Unit                    $    76.25
2196    WALLEGOOD INC       0569067150101063      8/27/2018   Bill/NF3    11/12/2018   10/11/2018      E1399                      Massager                    $   229.50
2197    WALLEGOOD INC       0569067150101063      8/27/2018   Bill/NF3    11/12/2018   10/11/2018      E1399               Water Circulating Pump             $   232.50
2198    WALLEGOOD INC       0569067150101063      8/27/2018   Bill/NF3    10/26/2018   10/11/2018      L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
2199    WALLEGOOD INC       0569067150101063      8/27/2018   Bill/NF3    11/12/2018   10/11/2018      L1810             Knee Orthosis, Custom-Fit            $    80.51
2200    WALLEGOOD INC       0569067150101063      8/27/2018   Bill/NF3    11/12/2018   10/11/2018      L3807             Wrist Orthosis, Custom-Fit           $   178.04
2201    WALLEGOOD INC       0569067150101063      8/27/2018   Bill/NF3    12/31/2018   12/14/2018      E0855                Cervical Traction Unit            $   502.63
2202    WALLEGOOD INC       0569067150101063      8/27/2018   Bill/NF3    12/24/2018   12/14/2018      L1832             Knee Orthosis, Custom-Fit            $   607.55
2203    WALLEGOOD INC       0592072500101020      8/27/2018   Bill/NF3    10/22/2018   9/11/2018       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
2204    WALLEGOOD INC       0592072500101020      8/27/2018   Bill/NF3    10/22/2018   9/11/2018       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
2205    WALLEGOOD INC       0592072500101020      8/27/2018   Bill/NF3    10/22/2018   9/11/2018       E0199                    Mattress Pad                  $    19.48
2206    WALLEGOOD INC       0592072500101020      8/27/2018   Bill/NF3    10/22/2018   9/11/2018       E0199                    Mattress Pad                  $    19.48
2207    WALLEGOOD INC       0592072500101020      8/27/2018   Bill/NF3    10/22/2018   9/11/2018       E1399               Water Circulating Pump             $   232.50
2208    WALLEGOOD INC       0592072500101020      8/27/2018   Bill/NF3    10/22/2018   9/11/2018       E1399               Water Circulating Pump             $   232.50
2209    WALLEGOOD INC       0592072500101020      8/27/2018   Bill/NF3    10/22/2018   9/11/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
2210    WALLEGOOD INC       0592072500101020      8/27/2018   Bill/NF3    10/22/2018   9/11/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
2211    WALLEGOOD INC       0592072500101020      8/27/2018   Bill/NF3    10/22/2018   9/11/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
2212    WALLEGOOD INC       0592072500101020      8/27/2018   Bill/NF3    10/22/2018   9/11/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
2213    WALLEGOOD INC       0592072500101020      8/27/2018   Bill/NF3    10/22/2018   9/11/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
2214    WALLEGOOD INC       0592072500101020      8/27/2018   Bill/NF3    10/22/2018   9/11/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
2215    WALLEGOOD INC       0592072500101020      8/27/2018   Bill/NF3    10/22/2018   9/11/2018       L1810             Knee Orthosis, Custom-Fit            $    80.51
2216    WALLEGOOD INC       0456720950101040      8/28/2018   Bill/NF3     11/2/2018   9/21/2018       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
2217    WALLEGOOD INC       0456720950101040      8/28/2018   Bill/NF3     11/2/2018   9/21/2018       E0205                      Heat lamp                   $   259.65
2218    WALLEGOOD INC       0456720950101040      8/28/2018   Bill/NF3     11/2/2018   9/21/2018       E1399                      Massager                    $   229.50
2219    WALLEGOOD INC       0456720950101040      8/28/2018   Bill/NF3     11/2/2018   9/21/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
2220    WALLEGOOD INC       0456720950101040      8/28/2018   Bill/NF3     11/2/2018   9/21/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 62 of 186 PageID #: 163
                                               Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                          Exhibit "1"

                                                                         Approximate
Fraud                                             Date of     Document                  Service       HCPCS
          Provider Name       Claim Number                                  Date of                                          Product Description              Charge
Event                                             Accident     Mailed                Provided Date     Code
                                                                            Mailing
2221    WALLEGOOD INC       0456720950101040      8/28/2018   Bill/NF3    11/23/2018   10/24/2018      E0855                Cervical Traction Unit            $   502.63
2222    WALLEGOOD INC       0456720950101040      8/28/2018   Bill/NF3    11/23/2018   11/7/2018       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
2223    WALLEGOOD INC       0610785470101021      8/28/2018   Bill/NF3     11/2/2018   9/20/2018       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
2224    WALLEGOOD INC       0610785470101021      8/28/2018   Bill/NF3     11/2/2018   9/20/2018       E0205                      Heat lamp                   $   259.65
2225    WALLEGOOD INC       0610785470101021      8/28/2018   Bill/NF3     11/2/2018   9/20/2018       E1399                      Massager                    $   229.50
2226    WALLEGOOD INC       0610785470101021      8/28/2018   Bill/NF3     11/2/2018   9/20/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
2227    WALLEGOOD INC       0610785470101021      8/28/2018   Bill/NF3     11/2/2018   9/20/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
2228    WALLEGOOD INC       0632378290101019      8/28/2018   Bill/NF3    11/21/2018   10/17/2018      E0199                    Mattress Pad                  $    19.48
2229    WALLEGOOD INC       0632378290101019      8/28/2018   Bill/NF3    11/21/2018   10/17/2018      E1399                 Miscellaneous DME                $   111.00
2230    WALLEGOOD INC       0632378290101019      8/28/2018   Bill/NF3    11/21/2018   10/17/2018      E2601        Wheelchair Cushion, width less than 22"   $    55.29
2231    WALLEGOOD INC       0632378290101019      8/28/2018   Bill/NF3    11/21/2018   10/17/2018      L0174             Cervical Collar, Semi-Rigid          $   130.00
2232    WALLEGOOD INC       0632378290101019      8/28/2018   Bill/NF3    11/21/2018   10/17/2018      L0627            Lumbar Orthosis, Custom-Fit           $   322.98
2233    WALLEGOOD INC       0632378290101019      8/28/2018   Bill/NF3     12/3/2018   11/21/2018      E0205                      Heat lamp                   $   259.65
2234    WALLEGOOD INC       0632378290101019      8/28/2018   Bill/NF3     12/4/2018   11/21/2018      E0205                      Heat lamp                   $   259.65
2235    WALLEGOOD INC       0632378290101019      8/28/2018   Bill/NF3     12/3/2018   11/21/2018      E0730                     TENS Unit                    $    76.25
2236    WALLEGOOD INC       0632378290101019      8/28/2018   Bill/NF3     12/4/2018   11/21/2018      E0855                Cervical Traction Unit            $   502.63
2237    WALLEGOOD INC       0632378290101019      8/28/2018   Bill/NF3     12/3/2018   11/21/2018      E1399                 Orthopedic Car Seat              $    96.50
2238    WALLEGOOD INC       0632378290101019      8/28/2018   Bill/NF3     12/4/2018   11/21/2018      E1399                 Orthopedic Car Seat              $    96.50
2239    WALLEGOOD INC       0632378290101019      8/28/2018   Bill/NF3     12/3/2018   11/21/2018      E1399                      Massager                    $   229.50
2240    WALLEGOOD INC       0632378290101019      8/28/2018   Bill/NF3     12/4/2018   11/21/2018      E1399                      Massager                    $   229.50
2241    WALLEGOOD INC       0632378290101019      8/28/2018   Bill/NF3     12/3/2018   11/21/2018      E1399               Water Circulating Pump             $   232.50
2242    WALLEGOOD INC       0632378290101019      8/28/2018   Bill/NF3     12/4/2018   11/21/2018      E1399               Water Circulating Pump             $   232.50
2243    WALLEGOOD INC       0632378290101019      8/28/2018   Bill/NF3     12/4/2018   11/21/2018      L0627            Lumbar Orthosis, Custom-Fit           $   322.98
2244    WALLEGOOD INC       0632378290101019      8/28/2018   Bill/NF3     12/3/2018   11/21/2018      L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
2245    WALLEGOOD INC       0632378290101019      8/28/2018   Bill/NF3    12/11/2018   11/21/2018      L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
2246    WALLEGOOD INC       0472642680101068      8/29/2018   Bill/NF3    10/29/2018   9/18/2018       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
2247    WALLEGOOD INC       0472642680101068      8/29/2018   Bill/NF3    10/29/2018   9/18/2018       E0199                    Mattress Pad                  $    19.48
2248    WALLEGOOD INC       0472642680101068      8/29/2018   Bill/NF3    10/29/2018   9/18/2018       E1399               Water Circulating Pump             $   232.50
2249    WALLEGOOD INC       0472642680101068      8/29/2018   Bill/NF3    10/29/2018   9/18/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
2250    WALLEGOOD INC       0472642680101068      8/29/2018   Bill/NF3    10/29/2018   9/18/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
2251    WALLEGOOD INC       0472642680101068      8/29/2018   Bill/NF3    10/29/2018   9/18/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
2252    WALLEGOOD INC       0472642680101068      8/29/2018   Bill/NF3    10/29/2018   9/18/2018       L1810             Knee Orthosis, Custom-Fit            $    80.51
2253    WALLEGOOD INC       0472642680101068      8/29/2018   Bill/NF3    11/26/2018   11/6/2018       E0205                      Heat lamp                   $   259.65
2254    WALLEGOOD INC       0472642680101068      8/29/2018   Bill/NF3    11/26/2018   11/6/2018       E0730                     TENS Unit                    $    76.25
2255    WALLEGOOD INC       0472642680101068      8/29/2018   Bill/NF3    11/26/2018   11/6/2018       E1399                      Massager                    $   229.50
2256    WALLEGOOD INC       0280188440101032      8/30/2018   Bill/NF3    10/29/2018   9/18/2018       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
2257    WALLEGOOD INC       0280188440101032      8/30/2018   Bill/NF3    10/29/2018   9/18/2018       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 63 of 186 PageID #: 164
                                               Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                          Exhibit "1"

                                                                         Approximate
Fraud                                             Date of     Document                  Service       HCPCS
          Provider Name       Claim Number                                  Date of                                          Product Description              Charge
Event                                             Accident     Mailed                Provided Date     Code
                                                                            Mailing
2258    WALLEGOOD INC       0280188440101032      8/30/2018   Bill/NF3    10/29/2018   9/18/2018       E0199                    Mattress Pad                  $    19.48
2259    WALLEGOOD INC       0280188440101032      8/30/2018   Bill/NF3    10/29/2018   9/18/2018       E0199                    Mattress Pad                  $    19.48
2260    WALLEGOOD INC       0280188440101032      8/30/2018   Bill/NF3    10/29/2018   9/18/2018       E1399               Water Circulating Pump             $   232.50
2261    WALLEGOOD INC       0280188440101032      8/30/2018   Bill/NF3    10/29/2018   9/18/2018       E1399               Water Circulating Pump             $   232.50
2262    WALLEGOOD INC       0280188440101032      8/30/2018   Bill/NF3    10/29/2018   9/18/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
2263    WALLEGOOD INC       0280188440101032      8/30/2018   Bill/NF3    10/29/2018   9/18/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
2264    WALLEGOOD INC       0280188440101032      8/30/2018   Bill/NF3    10/29/2018   9/18/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
2265    WALLEGOOD INC       0280188440101032      8/30/2018   Bill/NF3    10/29/2018   9/18/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
2266    WALLEGOOD INC       0280188440101032      8/30/2018   Bill/NF3    10/29/2018   9/18/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
2267    WALLEGOOD INC       0280188440101032      8/30/2018   Bill/NF3    10/29/2018   9/18/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
2268    WALLEGOOD INC       0280188440101032      8/30/2018   Bill/NF3    10/29/2018   9/18/2018       L3675            Shoulder Orthosis, Vest type          $   141.14
2269    WALLEGOOD INC       0280188440101032      8/30/2018   Bill/NF3    11/23/2018   10/17/2018      L3807             Wrist Orthosis, Custom-Fit           $   178.04
2270    WALLEGOOD INC       0280188440101032      8/30/2018   Bill/NF3      1/7/2019   12/20/2018      E0855                Cervical Traction Unit            $   502.63
2271    WALLEGOOD INC       0280188440101032      8/30/2018   Bill/NF3      1/7/2019   12/20/2018      L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
2272    WALLEGOOD INC       0280188440101032      8/30/2018   Bill/NF3     1/14/2019    1/7/2019       E0855                Cervical Traction Unit            $   502.63
2273    WALLEGOOD INC       0280188440101032      8/30/2018   Bill/NF3     1/14/2019    1/7/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
2274    WALLEGOOD INC       0323013070101061      9/2/2018    Bill/NF3    11/23/2018   11/6/2018       E0205                      Heat lamp                   $   259.65
2275    WALLEGOOD INC       0323013070101061      9/2/2018    Bill/NF3    11/23/2018   11/6/2018       E0730                     TENS Unit                    $    76.25
2276    WALLEGOOD INC       0323013070101061      9/2/2018    Bill/NF3    11/23/2018   11/6/2018       E1399                      Massager                    $   229.50
2277    WALLEGOOD INC       0323013070101061      9/2/2018    Bill/NF3    11/23/2018   11/6/2018       E1399               Water Circulating Pump             $   232.50
2278    WALLEGOOD INC       0477892790101038      9/2/2018    Bill/NF3    10/29/2018   9/17/2018       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
2279    WALLEGOOD INC       0477892790101038      9/2/2018    Bill/NF3    10/29/2018   9/17/2018       E0205                      Heat lamp                   $   259.65
2280    WALLEGOOD INC       0477892790101038      9/2/2018    Bill/NF3    10/29/2018   9/17/2018       E0900                 Pelvic Traction Unit             $    78.54
2281    WALLEGOOD INC       0477892790101038      9/2/2018    Bill/NF3    10/29/2018   9/17/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
2282    WALLEGOOD INC       0477892790101038      9/2/2018    Bill/NF3    10/29/2018   9/17/2018       L2630             Pelvic Control Band & Belt           $   255.07
2283    WALLEGOOD INC       0612399870101041      9/2/2018    Bill/NF3    12/18/2018   11/7/2018       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
2284    WALLEGOOD INC       0612399870101041      9/2/2018    Bill/NF3    12/18/2018   11/7/2018       E0199                    Mattress Pad                  $    19.48
2285    WALLEGOOD INC       0612399870101041      9/2/2018    Bill/NF3    12/20/2018   11/7/2018       E1399               Water Circulating Pump             $   232.50
2286    WALLEGOOD INC       0612399870101041      9/2/2018    Bill/NF3    12/18/2018   11/7/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
2287    WALLEGOOD INC       0612399870101041      9/2/2018    Bill/NF3    12/18/2018   11/7/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
2288    WALLEGOOD INC       0612399870101041      9/2/2018    Bill/NF3    12/20/2018   11/7/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
2289    WALLEGOOD INC       0612399870101041      9/2/2018    Bill/NF3    12/18/2018   11/7/2018       L3675            Shoulder Orthosis, Vest type          $   141.14
2290    WALLEGOOD INC       0345077050101023      9/3/2018    Bill/NF3     11/8/2018   9/28/2018       E0199                    Mattress Pad                  $    19.48
2291    WALLEGOOD INC       0345077050101023      9/3/2018    Bill/NF3     11/8/2018   9/28/2018       E1399                 Miscellaneous DME                $   111.00
2292    WALLEGOOD INC       0345077050101023      9/3/2018    Bill/NF3     11/8/2018   9/28/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
2293    WALLEGOOD INC       0345077050101023      9/3/2018    Bill/NF3     11/8/2018   9/28/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
2294    WALLEGOOD INC       0345077050101023      9/3/2018    Bill/NF3     11/8/2018   9/28/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 64 of 186 PageID #: 165
                                               Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                          Exhibit "1"

                                                                         Approximate
Fraud                                             Date of    Document                   Service       HCPCS
          Provider Name       Claim Number                                  Date of                                          Product Description              Charge
Event                                             Accident    Mailed                 Provided Date     Code
                                                                            Mailing
2295    WALLEGOOD INC       0345077050101023      9/3/2018    Bill/NF3     11/8/2018   9/28/2018       L3807             Wrist Orthosis, Custom-Fit           $   178.04
2296    WALLEGOOD INC       0345077050101023      9/3/2018    Bill/NF3    12/24/2018   11/30/2018      E0855                Cervical Traction Unit            $   502.63
2297    WALLEGOOD INC       0345077050101023      9/3/2018    Bill/NF3    12/24/2018   11/30/2018      L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
2298    WALLEGOOD INC       0345077050101023      9/3/2018    Bill/NF3     1/7/2019     1/2/2019       E0205                      Heat lamp                   $   259.65
2299    WALLEGOOD INC       0345077050101023      9/3/2018    Bill/NF3     1/7/2019     1/2/2019       E0730                     TENS Unit                    $    76.25
2300    WALLEGOOD INC       0345077050101023      9/3/2018    Bill/NF3     1/7/2019     1/2/2019       E1399                      Massager                    $   229.50
2301    WALLEGOOD INC       0345077050101023      9/3/2018    Bill/NF3     1/7/2019     1/2/2019       E1399               Water Circulating Pump             $   232.50
2302    WALLEGOOD INC       0538088790101014      9/3/2018    Bill/NF3     11/2/2018   9/20/2018       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
2303    WALLEGOOD INC       0538088790101014      9/3/2018    Bill/NF3     11/5/2018   9/20/2018       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
2304    WALLEGOOD INC       0538088790101014      9/3/2018    Bill/NF3     11/2/2018   9/20/2018       E0199                    Mattress Pad                  $    19.48
2305    WALLEGOOD INC       0538088790101014      9/3/2018    Bill/NF3     11/5/2018   9/20/2018       E0199                    Mattress Pad                  $    19.48
2306    WALLEGOOD INC       0538088790101014      9/3/2018    Bill/NF3     11/2/2018   9/20/2018       E1399               Water Circulating Pump             $   232.50
2307    WALLEGOOD INC       0538088790101014      9/3/2018    Bill/NF3     11/5/2018   9/20/2018       E1399               Water Circulating Pump             $   232.50
2308    WALLEGOOD INC       0538088790101014      9/3/2018    Bill/NF3     11/2/2018   9/20/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
2309    WALLEGOOD INC       0538088790101014      9/3/2018    Bill/NF3     11/5/2018   9/20/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
2310    WALLEGOOD INC       0538088790101014      9/3/2018    Bill/NF3     11/2/2018   9/20/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
2311    WALLEGOOD INC       0538088790101014      9/3/2018    Bill/NF3     11/5/2018   9/20/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
2312    WALLEGOOD INC       0538088790101014      9/3/2018    Bill/NF3     11/2/2018   9/20/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
2313    WALLEGOOD INC       0538088790101014      9/3/2018    Bill/NF3     11/5/2018   9/20/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
2314    WALLEGOOD INC       0538088790101014      9/3/2018    Bill/NF3     11/2/2018   9/20/2018       L3675            Shoulder Orthosis, Vest type          $   141.14
2315    WALLEGOOD INC       0538088790101014      9/3/2018    Bill/NF3    11/23/2018   10/9/2018       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
2316    WALLEGOOD INC       0538088790101014      9/3/2018    Bill/NF3    11/23/2018   10/9/2018       E0199                    Mattress Pad                  $    19.48
2317    WALLEGOOD INC       0538088790101014      9/3/2018    Bill/NF3    11/23/2018   10/9/2018       E1399               Water Circulating Pump             $   232.50
2318    WALLEGOOD INC       0538088790101014      9/3/2018    Bill/NF3    11/23/2018   10/9/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
2319    WALLEGOOD INC       0538088790101014      9/3/2018    Bill/NF3    11/23/2018   10/9/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
2320    WALLEGOOD INC       0538088790101014      9/3/2018    Bill/NF3    11/23/2018   10/9/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
2321    WALLEGOOD INC       0538088790101014      9/3/2018    Bill/NF3    12/24/2018   11/26/2018      E0855                Cervical Traction Unit            $   502.63
2322    WALLEGOOD INC       0538088790101014      9/3/2018    Bill/NF3    12/26/2018   11/26/2018      E0855                Cervical Traction Unit            $   502.63
2323    WALLEGOOD INC       0538088790101014      9/3/2018    Bill/NF3    12/24/2018   11/26/2018      L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
2324    WALLEGOOD INC       0538088790101014      9/3/2018    Bill/NF3    12/24/2018   11/26/2018      L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
2325    WALLEGOOD INC       0538088790101014      9/3/2018    Bill/NF3    12/26/2018   11/27/2018      E0855                Cervical Traction Unit            $   502.63
2326    WALLEGOOD INC       0538088790101014      9/3/2018    Bill/NF3    12/24/2018   11/27/2018      L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
2327    WALLEGOOD INC       0538088790101014      9/3/2018    Bill/NF3     1/7/2019    12/12/2018      E0205                      Heat lamp                   $   259.65
2328    WALLEGOOD INC       0538088790101014      9/3/2018    Bill/NF3     1/7/2019    12/12/2018      E0205                      Heat lamp                   $   259.65
2329    WALLEGOOD INC       0538088790101014      9/3/2018    Bill/NF3     1/10/2019   12/12/2018      E0205                      Heat lamp                   $   259.65
2330    WALLEGOOD INC       0538088790101014      9/3/2018    Bill/NF3     1/7/2019    12/12/2018      E0730                     TENS Unit                    $    76.25
2331    WALLEGOOD INC       0538088790101014      9/3/2018    Bill/NF3     1/7/2019    12/12/2018      E0730                     TENS Unit                    $    76.25
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 65 of 186 PageID #: 166
                                               Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                          Exhibit "1"

                                                                         Approximate
Fraud                                             Date of    Document                   Service       HCPCS
          Provider Name       Claim Number                                  Date of                                         Product Description               Charge
Event                                             Accident    Mailed                 Provided Date     Code
                                                                            Mailing
2332    WALLEGOOD INC       0538088790101014      9/3/2018    Bill/NF3     1/10/2019   12/12/2018      E0730                     TENS Unit                    $    76.25
2333    WALLEGOOD INC       0538088790101014      9/3/2018    Bill/NF3     1/7/2019    12/12/2018      E1399                      Massager                    $   229.50
2334    WALLEGOOD INC       0538088790101014      9/3/2018    Bill/NF3     1/7/2019    12/12/2018      E1399                      Massager                    $   229.50
2335    WALLEGOOD INC       0538088790101014      9/3/2018    Bill/NF3     1/10/2019   12/12/2018      E1399                      Massager                    $   229.50
2336    WALLEGOOD INC       0304703580101139      9/4/2018    Bill/NF3    10/29/2018   9/18/2018       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
2337    WALLEGOOD INC       0304703580101139      9/4/2018    Bill/NF3    10/29/2018   9/18/2018       E0272                Mattress foam rubber              $   155.52
2338    WALLEGOOD INC       0304703580101139      9/4/2018    Bill/NF3    10/29/2018   9/18/2018       E1399               Water Circulating Pump             $   232.50
2339    WALLEGOOD INC       0304703580101139      9/4/2018    Bill/NF3    10/29/2018   9/18/2018       E2602       Wheelchair Cushion, 22" width or greater   $   107.95
2340    WALLEGOOD INC       0304703580101139      9/4/2018    Bill/NF3    10/29/2018   9/18/2018       L0180               Cervical Collar, 2-piece           $   230.00
2341    WALLEGOOD INC       0304703580101139      9/4/2018    Bill/NF3    10/29/2018   9/18/2018       L0627           Lumbar Orthosis, Custom-Fit            $   322.98
2342    WALLEGOOD INC       0304703580101139      9/4/2018    Bill/NF3    10/29/2018   9/18/2018       L3807             Wrist Orthosis, Custom-Fit           $   178.04
2343    WALLEGOOD INC       0304703580101139      9/4/2018    Bill/NF3     12/3/2018   11/5/2018       E0205                      Heat lamp                   $   259.65
2344    WALLEGOOD INC       0304703580101139      9/4/2018    Bill/NF3     12/3/2018   11/5/2018       E0730                     TENS Unit                    $    76.25
2345    WALLEGOOD INC       0304703580101139      9/4/2018    Bill/NF3     12/3/2018   11/5/2018       E1399                      Whirlpool                   $   126.00
2346    WALLEGOOD INC       0304703580101139      9/4/2018    Bill/NF3     12/3/2018   11/5/2018       E1399                      Massager                    $   229.50
2347    WALLEGOOD INC       0304703580101139      9/4/2018    Bill/NF3     12/4/2018   11/13/2018      E0855                Cervical Traction Unit            $   502.63
2348    WALLEGOOD INC       0304703580101139      9/4/2018    Bill/NF3    12/11/2018   11/13/2018      L0637        Lumbo-Sacral Orthosis, Custom-Fit         $   844.13
2349    WALLEGOOD INC       0506989490101030      9/4/2018    Bill/NF3    11/19/2018   10/11/2018      E0199                    Mattress Pad                  $    19.48
2350    WALLEGOOD INC       0506989490101030      9/4/2018    Bill/NF3    11/19/2018   10/11/2018      E1399                 Miscellaneous DME                $   111.00
2351    WALLEGOOD INC       0506989490101030      9/4/2018    Bill/NF3    11/19/2018   10/11/2018      E2601       Wheelchair Cushion, width less than 22"    $    55.29
2352    WALLEGOOD INC       0506989490101030      9/4/2018    Bill/NF3    11/19/2018   10/11/2018      L0174            Cervical Collar, Semi-Rigid           $   130.00
2353    WALLEGOOD INC       0506989490101030      9/4/2018    Bill/NF3    11/19/2018   10/11/2018      L0627           Lumbar Orthosis, Custom-Fit            $   322.98
2354    WALLEGOOD INC       0506989490101030      9/4/2018    Bill/NF3    11/16/2018   10/18/2018      E0205                      Heat lamp                   $   259.65
2355    WALLEGOOD INC       0506989490101030      9/4/2018    Bill/NF3    11/16/2018   10/18/2018      E0730                     TENS Unit                    $    76.25
2356    WALLEGOOD INC       0506989490101030      9/4/2018    Bill/NF3    11/26/2018   10/18/2018      E0855                Cervical Traction Unit            $   502.63
2357    WALLEGOOD INC       0506989490101030      9/4/2018    Bill/NF3    11/16/2018   10/18/2018      E1399                      Massager                    $   229.50
2358    WALLEGOOD INC       0506989490101030      9/4/2018    Bill/NF3    11/16/2018   10/18/2018      E1399               Water Circulating Pump             $   232.50
2359    WALLEGOOD INC       0104597340101245      9/5/2018    Bill/NF3     11/2/2018   9/21/2018       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
2360    WALLEGOOD INC       0104597340101245      9/5/2018    Bill/NF3     11/2/2018   9/21/2018       E0199                    Mattress Pad                  $    19.48
2361    WALLEGOOD INC       0104597340101245      9/5/2018    Bill/NF3     11/2/2018   9/21/2018       E1399                 Orthopedic Car Seat              $    96.50
2362    WALLEGOOD INC       0104597340101245      9/5/2018    Bill/NF3     11/2/2018   9/21/2018       E1399               Water Circulating Pump             $   232.50
2363    WALLEGOOD INC       0104597340101245      9/5/2018    Bill/NF3     11/2/2018   9/21/2018       E2601       Wheelchair Cushion, width less than 22"    $    55.29
2364    WALLEGOOD INC       0104597340101245      9/5/2018    Bill/NF3     11/2/2018   9/21/2018       L0174            Cervical Collar, Semi-Rigid           $   130.00
2365    WALLEGOOD INC       0104597340101245      9/5/2018    Bill/NF3     11/2/2018   9/21/2018       L0627           Lumbar Orthosis, Custom-Fit            $   322.98
2366    WALLEGOOD INC       0104597340101245      9/5/2018    Bill/NF3     11/2/2018   9/21/2018       L3675            Shoulder Orthosis, Vest type          $   141.14
2367    WALLEGOOD INC       0104597340101245      9/5/2018    Bill/NF3    12/18/2018   11/26/2018      E0205                      Heat lamp                   $   259.65
2368    WALLEGOOD INC       0104597340101245      9/5/2018    Bill/NF3    12/18/2018   11/26/2018      E0730                     TENS Unit                    $    76.25
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 66 of 186 PageID #: 167
                                               Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                          Exhibit "1"

                                                                         Approximate
Fraud                                             Date of    Document                   Service       HCPCS
          Provider Name       Claim Number                                  Date of                                          Product Description              Charge
Event                                             Accident    Mailed                 Provided Date     Code
                                                                            Mailing
2369    WALLEGOOD INC       0104597340101245      9/5/2018    Bill/NF3    12/18/2018   11/26/2018      E1399                      Massager                    $   229.50
2370    WALLEGOOD INC       0104597340101245      9/5/2018    Bill/NF3    12/18/2018   11/26/2018      L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
2371    WALLEGOOD INC       0628478650101025      9/5/2018    Bill/NF3     1/7/2019    12/18/2018      E0205                      Heat lamp                   $   259.65
2372    WALLEGOOD INC       0628478650101025      9/5/2018    Bill/NF3     1/7/2019    12/18/2018      E0730                     TENS Unit                    $    76.25
2373    WALLEGOOD INC       0628478650101025      9/5/2018    Bill/NF3     1/7/2019    12/18/2018      E0855                Cervical Traction Unit            $   502.63
2374    WALLEGOOD INC       0628478650101025      9/5/2018    Bill/NF3     1/7/2019    12/18/2018      E1399                      Massager                    $   229.50
2375    WALLEGOOD INC       0628478650101025      9/5/2018    Bill/NF3     1/7/2019    12/18/2018      E1399               Water Circulating Pump             $   232.50
2376    WALLEGOOD INC       0628478650101025      9/5/2018    Bill/NF3     1/7/2019    12/18/2018      L0627            Lumbar Orthosis, Custom-Fit           $   322.98
2377    WALLEGOOD INC       0628478650101025      9/5/2018    Bill/NF3     1/7/2019    12/18/2018      L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
2378    WALLEGOOD INC       0457217150101028      9/6/2018    Bill/NF3    11/12/2018   10/2/2018       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
2379    WALLEGOOD INC       0457217150101028      9/6/2018    Bill/NF3    11/12/2018   10/2/2018       E0199                    Mattress Pad                  $    19.48
2380    WALLEGOOD INC       0457217150101028      9/6/2018    Bill/NF3    11/12/2018   10/2/2018       E1399                 Orthopedic Car Seat              $    96.50
2381    WALLEGOOD INC       0457217150101028      9/6/2018    Bill/NF3    11/12/2018   10/2/2018       E1399               Water Circulating Pump             $   232.50
2382    WALLEGOOD INC       0457217150101028      9/6/2018    Bill/NF3    11/12/2018   10/2/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
2383    WALLEGOOD INC       0457217150101028      9/6/2018    Bill/NF3    11/12/2018   10/2/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
2384    WALLEGOOD INC       0457217150101028      9/6/2018    Bill/NF3    11/12/2018   10/2/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
2385    WALLEGOOD INC       0457217150101028      9/6/2018    Bill/NF3    11/12/2018   10/2/2018       L1810             Knee Orthosis, Custom-Fit            $    80.51
2386    WALLEGOOD INC       0457217150101028      9/6/2018    Bill/NF3    11/26/2018   10/23/2018      E0205                      Heat lamp                   $   259.65
2387    WALLEGOOD INC       0457217150101028      9/6/2018    Bill/NF3    11/26/2018   10/23/2018      E0730                     TENS Unit                    $    76.25
2388    WALLEGOOD INC       0457217150101028      9/6/2018    Bill/NF3    11/26/2018   10/23/2018      E0855                Cervical Traction Unit            $   502.63
2389    WALLEGOOD INC       0457217150101028      9/6/2018    Bill/NF3    11/26/2018   10/23/2018      E1399                      Massager                    $   229.50
2390    WALLEGOOD INC       0457217150101028      9/6/2018    Bill/NF3     12/4/2018   10/23/2018      L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
2391    WALLEGOOD INC       0457217150101028      9/6/2018    Bill/NF3    11/29/2018   11/12/2018      L1832             Knee Orthosis, Custom-Fit            $   607.55
2392    WALLEGOOD INC       0529276610101014      9/7/2018    Bill/NF3    11/13/2018   10/3/2018       E0199                    Mattress Pad                  $    19.48
2393    WALLEGOOD INC       0529276610101014      9/7/2018    Bill/NF3    11/25/2018   10/3/2018       E0199                    Mattress Pad                  $    19.48
2394    WALLEGOOD INC       0529276610101014      9/7/2018    Bill/NF3    11/13/2018   10/3/2018       E1399                      Whirlpool                   $   126.00
2395    WALLEGOOD INC       0529276610101014      9/7/2018    Bill/NF3    11/25/2018   10/3/2018       E1399                      Whirlpool                   $   126.00
2396    WALLEGOOD INC       0529276610101014      9/7/2018    Bill/NF3    11/13/2018   10/3/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
2397    WALLEGOOD INC       0529276610101014      9/7/2018    Bill/NF3    11/25/2018   10/3/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
2398    WALLEGOOD INC       0529276610101014      9/7/2018    Bill/NF3    11/13/2018   10/3/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
2399    WALLEGOOD INC       0529276610101014      9/7/2018    Bill/NF3    11/25/2018   10/3/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
2400    WALLEGOOD INC       0529276610101014      9/7/2018    Bill/NF3    11/13/2018   10/3/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
2401    WALLEGOOD INC       0529276610101014      9/7/2018    Bill/NF3    11/25/2018   10/3/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
2402    WALLEGOOD INC       0529276610101014      9/7/2018    Bill/NF3    11/29/2018   11/5/2018       E0205                      Heat lamp                   $   259.65
2403    WALLEGOOD INC       0529276610101014      9/7/2018    Bill/NF3    11/29/2018   11/5/2018       E0730                     TENS Unit                    $    76.25
2404    WALLEGOOD INC       0529276610101014      9/7/2018    Bill/NF3    11/29/2018   11/5/2018       E1399                      Massager                    $   229.50
2405    WALLEGOOD INC       0529276610101014      9/7/2018    Bill/NF3    11/29/2018   11/5/2018       E1399               Water Circulating Pump             $   232.50
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 67 of 186 PageID #: 168
                                               Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                          Exhibit "1"

                                                                         Approximate
Fraud                                             Date of     Document                   Service      HCPCS
          Provider Name       Claim Number                                  Date of                                          Product Description              Charge
Event                                             Accident     Mailed                Provided Date     Code
                                                                            Mailing
2406    WALLEGOOD INC       0529276610101014      9/7/2018    Bill/NF3    12/11/2018   11/28/2018      L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
2407    WALLEGOOD INC       0529276610101014      9/7/2018    Bill/NF3    12/26/2018   12/13/2018      E0855                Cervical Traction Unit            $   502.63
2408    WALLEGOOD INC       0173106500101080      9/8/2018    Bill/NF3     11/2/2018   9/21/2018       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
2409    WALLEGOOD INC       0173106500101080      9/8/2018    Bill/NF3     11/2/2018   9/21/2018       E0900                 Pelvic Traction Unit             $    78.54
2410    WALLEGOOD INC       0173106500101080      9/8/2018    Bill/NF3     11/2/2018   9/21/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
2411    WALLEGOOD INC       0173106500101080      9/8/2018    Bill/NF3     11/2/2018   9/21/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
2412    WALLEGOOD INC       0173106500101080      9/8/2018    Bill/NF3     11/2/2018   9/21/2018       L1810             Knee Orthosis, Custom-Fit            $    80.51
2413    WALLEGOOD INC       0173106500101080      9/8/2018    Bill/NF3     11/2/2018   9/21/2018       L2630             Pelvic Control Band & Belt           $   255.07
2414    WALLEGOOD INC       0581281730101022      9/8/2018    Bill/NF3    10/29/2018   9/17/2018       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
2415    WALLEGOOD INC       0581281730101022      9/8/2018    Bill/NF3    10/29/2018   9/17/2018       E0199                    Mattress Pad                  $    19.48
2416    WALLEGOOD INC       0581281730101022      9/8/2018    Bill/NF3    10/29/2018   9/17/2018       E1399               Water Circulating Pump             $   232.50
2417    WALLEGOOD INC       0581281730101022      9/8/2018    Bill/NF3    10/29/2018   9/17/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
2418    WALLEGOOD INC       0581281730101022      9/8/2018    Bill/NF3    10/29/2018   9/17/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
2419    WALLEGOOD INC       0581281730101022      9/8/2018    Bill/NF3    10/29/2018   9/17/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
2420    WALLEGOOD INC       0581281730101022      9/8/2018    Bill/NF3    10/29/2018   9/17/2018       L1810             Knee Orthosis, Custom-Fit            $    80.51
2421    WALLEGOOD INC       0581281730101022      9/8/2018    Bill/NF3    10/29/2018   9/17/2018       L3675            Shoulder Orthosis, Vest type          $   141.14
2422    WALLEGOOD INC       0581281730101022      9/8/2018    Bill/NF3     11/8/2018   10/24/2018      E0855                Cervical Traction Unit            $   502.63
2423    WALLEGOOD INC       0581281730101022      9/8/2018    Bill/NF3     11/8/2018   10/24/2018      L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
2424    WALLEGOOD INC       0581281730101022      9/8/2018    Bill/NF3    11/26/2018   10/31/2018      E0205                      Heat lamp                   $   259.65
2425    WALLEGOOD INC       0581281730101022      9/8/2018    Bill/NF3    11/26/2018   10/31/2018      E0730                     TENS Unit                    $    76.25
2426    WALLEGOOD INC       0581281730101022      9/8/2018    Bill/NF3    11/26/2018   10/31/2018      E1399                      Massager                    $   229.50
2427    WALLEGOOD INC       0291234770101031      9/10/2018   Bill/NF3     11/8/2018   9/27/2018       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
2428    WALLEGOOD INC       0291234770101031      9/10/2018   Bill/NF3     11/8/2018   9/27/2018       E0199                    Mattress Pad                  $    19.48
2429    WALLEGOOD INC       0291234770101031      9/10/2018   Bill/NF3     11/8/2018   9/27/2018       E1399               Water Circulating Pump             $   232.50
2430    WALLEGOOD INC       0291234770101031      9/10/2018   Bill/NF3     11/8/2018   9/27/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
2431    WALLEGOOD INC       0291234770101031      9/10/2018   Bill/NF3     11/8/2018   9/27/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
2432    WALLEGOOD INC       0291234770101031      9/10/2018   Bill/NF3     11/8/2018   9/27/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
2433    WALLEGOOD INC       0291234770101031      9/10/2018   Bill/NF3     11/8/2018   9/27/2018       L3675            Shoulder Orthosis, Vest type          $   141.14
2434    WALLEGOOD INC       0291234770101031      9/10/2018   Bill/NF3    11/23/2018    11/1/2018      E0855                Cervical Traction Unit            $   502.63
2435    WALLEGOOD INC       0291234770101031      9/10/2018   Bill/NF3    11/23/2018    11/1/2018      L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
2436    WALLEGOOD INC       0360692150101010      9/10/2018   Bill/NF3    12/11/2018   11/13/2018      E0855                Cervical Traction Unit            $   502.63
2437    WALLEGOOD INC       0360692150101010      9/10/2018   Bill/NF3    12/11/2018   11/13/2018      L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
2438    WALLEGOOD INC       0590610390101014      9/10/2018   Bill/NF3    10/29/2018    9/18/2018      E0190         Positioning Cushion/Pillow/Wedge         $    22.04
2439    WALLEGOOD INC       0590610390101014      9/10/2018   Bill/NF3    10/29/2018    9/18/2018      E0199                    Mattress Pad                  $    19.48
2440    WALLEGOOD INC       0590610390101014      9/10/2018   Bill/NF3    10/29/2018    9/18/2018      E1399               Water Circulating Pump             $   232.50
2441    WALLEGOOD INC       0590610390101014      9/10/2018   Bill/NF3    10/29/2018    9/18/2018      E2601        Wheelchair Cushion, width less than 22"   $    55.29
2442    WALLEGOOD INC       0590610390101014      9/10/2018   Bill/NF3    10/29/2018    9/18/2018      L0174             Cervical Collar, Semi-Rigid          $   130.00
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 68 of 186 PageID #: 169
                                               Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                          Exhibit "1"

                                                                         Approximate
Fraud                                             Date of     Document                  Service       HCPCS
          Provider Name       Claim Number                                  Date of                                          Product Description              Charge
Event                                             Accident     Mailed                Provided Date     Code
                                                                            Mailing
2443    WALLEGOOD INC       0590610390101014      9/10/2018   Bill/NF3    10/29/2018   9/18/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
2444    WALLEGOOD INC       0590610390101014      9/10/2018   Bill/NF3    10/29/2018   9/18/2018       L1810             Knee Orthosis, Custom-Fit            $    80.51
2445    WALLEGOOD INC       0590610390101014      9/10/2018   Bill/NF3    11/26/2018   10/24/2018      E0855                Cervical Traction Unit            $   502.63
2446    WALLEGOOD INC       0590610390101014      9/10/2018   Bill/NF3    11/29/2018   10/24/2018      L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
2447    WALLEGOOD INC       0590610390101014      9/10/2018   Bill/NF3    11/26/2018   11/14/2018      E0205                      Heat lamp                   $   259.65
2448    WALLEGOOD INC       0590610390101014      9/10/2018   Bill/NF3    11/26/2018   11/14/2018      E0730                     TENS Unit                    $    76.25
2449    WALLEGOOD INC       0590610390101014      9/10/2018   Bill/NF3    11/26/2018   11/14/2018      E1399                      Massager                    $   229.50
2450    WALLEGOOD INC       0569696190101046      9/11/2018   Bill/NF3    10/29/2018   9/18/2018       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
2451    WALLEGOOD INC       0569696190101046      9/11/2018   Bill/NF3    10/29/2018   9/18/2018       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
2452    WALLEGOOD INC       0569696190101046      9/11/2018   Bill/NF3    10/29/2018   9/18/2018       E0199                    Mattress Pad                  $    19.48
2453    WALLEGOOD INC       0569696190101046      9/11/2018   Bill/NF3    10/29/2018   9/18/2018       E0199                    Mattress Pad                  $    19.48
2454    WALLEGOOD INC       0569696190101046      9/11/2018   Bill/NF3    10/29/2018   9/18/2018       E1399                 Orthopedic Car Seat              $    96.50
2455    WALLEGOOD INC       0569696190101046      9/11/2018   Bill/NF3    10/29/2018   9/18/2018       E1399               Water Circulating Pump             $   232.50
2456    WALLEGOOD INC       0569696190101046      9/11/2018   Bill/NF3    10/29/2018   9/18/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
2457    WALLEGOOD INC       0569696190101046      9/11/2018   Bill/NF3    10/29/2018   9/18/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
2458    WALLEGOOD INC       0569696190101046      9/11/2018   Bill/NF3    10/29/2018   9/18/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
2459    WALLEGOOD INC       0569696190101046      9/11/2018   Bill/NF3    10/29/2018   9/18/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
2460    WALLEGOOD INC       0569696190101046      9/11/2018   Bill/NF3    10/29/2018   9/18/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
2461    WALLEGOOD INC       0569696190101046      9/11/2018   Bill/NF3    10/29/2018   9/18/2018       L3675            Shoulder Orthosis, Vest type          $   141.14
2462    WALLEGOOD INC       0569696190101046      9/11/2018   Bill/NF3    10/29/2018   9/18/2018       L3710                   Elbow Orthosis                 $    77.00
2463    WALLEGOOD INC       0569696190101046      9/11/2018   Bill/NF3    10/30/2018   9/19/2018       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
2464    WALLEGOOD INC       0569696190101046      9/11/2018   Bill/NF3    10/30/2018   9/19/2018       E0199                    Mattress Pad                  $    19.48
2465    WALLEGOOD INC       0569696190101046      9/11/2018   Bill/NF3    10/30/2018   9/19/2018       E1399               Water Circulating Pump             $   232.50
2466    WALLEGOOD INC       0569696190101046      9/11/2018   Bill/NF3    10/30/2018   9/19/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
2467    WALLEGOOD INC       0569696190101046      9/11/2018   Bill/NF3    10/30/2018   9/19/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
2468    WALLEGOOD INC       0569696190101046      9/11/2018   Bill/NF3    10/30/2018   9/19/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
2469    WALLEGOOD INC       0569696190101046      9/11/2018   Bill/NF3    10/30/2018   9/19/2018       L3675            Shoulder Orthosis, Vest type          $   141.14
2470    WALLEGOOD INC       0569696190101046      9/11/2018   Bill/NF3     11/5/2018   10/10/2018      E1399               Water Circulating Pump             $   232.50
2471    WALLEGOOD INC       0569696190101046      9/11/2018   Bill/NF3     11/5/2018   10/10/2018      L0627            Lumbar Orthosis, Custom-Fit           $   322.98
2472    WALLEGOOD INC       0569696190101046      9/11/2018   Bill/NF3     11/5/2018   10/10/2018      L3675            Shoulder Orthosis, Vest type          $   141.14
2473    WALLEGOOD INC       0569696190101046      9/11/2018   Bill/NF3     12/3/2018   11/5/2018       E0205                      Heat lamp                   $   259.65
2474    WALLEGOOD INC       0569696190101046      9/11/2018   Bill/NF3     12/3/2018   11/5/2018       E0730                     TENS Unit                    $    76.25
2475    WALLEGOOD INC       0569696190101046      9/11/2018   Bill/NF3     12/3/2018   11/5/2018       E1399                      Massager                    $   229.50
2476    WALLEGOOD INC       0569696190101046      9/11/2018   Bill/NF3    12/18/2018   11/12/2018      E0205                      Heat lamp                   $   259.65
2477    WALLEGOOD INC       0569696190101046      9/11/2018   Bill/NF3    12/18/2018   11/12/2018      E0730                     TENS Unit                    $    76.25
2478    WALLEGOOD INC       0569696190101046      9/11/2018   Bill/NF3     12/4/2018   11/12/2018      E0855                Cervical Traction Unit            $   502.63
2479    WALLEGOOD INC       0569696190101046      9/11/2018   Bill/NF3    12/13/2018   11/12/2018      E0855                Cervical Traction Unit            $   502.63
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 69 of 186 PageID #: 170
                                               Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                          Exhibit "1"

                                                                         Approximate
Fraud                                             Date of     Document                  Service       HCPCS
          Provider Name       Claim Number                                  Date of                                          Product Description              Charge
Event                                             Accident     Mailed                Provided Date     Code
                                                                            Mailing
2480    WALLEGOOD INC       0569696190101046      9/11/2018   Bill/NF3    12/18/2018   11/12/2018      E1399                      Massager                    $   229.50
2481    WALLEGOOD INC       0569696190101046      9/11/2018   Bill/NF3    12/12/2018   11/12/2018      L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
2482    WALLEGOOD INC       0569696190101046      9/11/2018   Bill/NF3    12/17/2018   11/12/2018      L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
2483    WALLEGOOD INC       0621430830101018      9/11/2018   Bill/NF3    11/12/2018   9/27/2018       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
2484    WALLEGOOD INC       0621430830101018      9/11/2018   Bill/NF3    11/28/2018   9/27/2018       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
2485    WALLEGOOD INC       0621430830101018      9/11/2018   Bill/NF3    11/12/2018   9/27/2018       E0199                    Mattress Pad                  $    19.48
2486    WALLEGOOD INC       0621430830101018      9/11/2018   Bill/NF3    11/28/2018   9/27/2018       E0199                    Mattress Pad                  $    19.48
2487    WALLEGOOD INC       0621430830101018      9/11/2018   Bill/NF3     11/8/2018   9/27/2018       E1399               Water Circulating Pump             $   232.50
2488    WALLEGOOD INC       0621430830101018      9/11/2018   Bill/NF3    11/12/2018   9/27/2018       E1399               Water Circulating Pump             $   232.50
2489    WALLEGOOD INC       0621430830101018      9/11/2018   Bill/NF3     11/8/2018   9/27/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
2490    WALLEGOOD INC       0621430830101018      9/11/2018   Bill/NF3    11/12/2018   9/27/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
2491    WALLEGOOD INC       0621430830101018      9/11/2018   Bill/NF3    11/12/2018   9/27/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
2492    WALLEGOOD INC       0621430830101018      9/11/2018   Bill/NF3    11/28/2018   9/27/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
2493    WALLEGOOD INC       0621430830101018      9/11/2018   Bill/NF3     11/8/2018   9/27/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
2494    WALLEGOOD INC       0621430830101018      9/11/2018   Bill/NF3    11/12/2018   9/27/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
2495    WALLEGOOD INC       0621430830101018      9/11/2018   Bill/NF3    11/12/2018   9/27/2018       L3675            Shoulder Orthosis, Vest type          $   141.14
2496    WALLEGOOD INC       0621430830101018      9/11/2018   Bill/NF3    11/28/2018   9/27/2018       L3675            Shoulder Orthosis, Vest type          $   141.14
2497    WALLEGOOD INC       0621430830101018      9/11/2018   Bill/NF3    11/27/2018   11/16/2018      E0205                      Heat lamp                   $   259.65
2498    WALLEGOOD INC       0621430830101018      9/11/2018   Bill/NF3    11/27/2018   11/16/2018      E0730                     TENS Unit                    $    76.25
2499    WALLEGOOD INC       0621430830101018      9/11/2018   Bill/NF3    11/27/2018   11/16/2018      E1399                      Massager                    $   229.50
2500    WALLEGOOD INC       0621430830101018      9/11/2018   Bill/NF3      1/7/2019   12/26/2018      E0855                Cervical Traction Unit            $   502.63
2501    WALLEGOOD INC       0621430830101018      9/11/2018   Bill/NF3      1/7/2019   12/26/2018      L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
2502    WALLEGOOD INC       0639301280101016      9/11/2018   Bill/NF3     11/5/2018   9/27/2018       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
2503    WALLEGOOD INC       0639301280101016      9/11/2018   Bill/NF3     11/5/2018   9/27/2018       E0199                    Mattress Pad                  $    19.48
2504    WALLEGOOD INC       0639301280101016      9/11/2018   Bill/NF3     11/5/2018   9/27/2018       E1399               Water Circulating Pump             $   232.50
2505    WALLEGOOD INC       0639301280101016      9/11/2018   Bill/NF3     11/5/2018   9/27/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
2506    WALLEGOOD INC       0639301280101016      9/11/2018   Bill/NF3     11/5/2018   9/27/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
2507    WALLEGOOD INC       0639301280101016      9/11/2018   Bill/NF3     11/5/2018   9/27/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
2508    WALLEGOOD INC       0639301280101016      9/11/2018   Bill/NF3     11/5/2018   9/27/2018       L3675            Shoulder Orthosis, Vest type          $   141.14
2509    WALLEGOOD INC       0639301280101016      9/11/2018   Bill/NF3     11/5/2018   10/24/2018      E0190         Positioning Cushion/Pillow/Wedge         $    22.04
2510    WALLEGOOD INC       0639301280101016      9/11/2018   Bill/NF3     11/5/2018   10/24/2018      E0199                    Mattress Pad                  $    19.48
2511    WALLEGOOD INC       0639301280101016      9/11/2018   Bill/NF3     11/5/2018   10/24/2018      E1399               Water Circulating Pump             $   232.50
2512    WALLEGOOD INC       0639301280101016      9/11/2018   Bill/NF3     11/5/2018   10/24/2018      E2601        Wheelchair Cushion, width less than 22"   $    55.29
2513    WALLEGOOD INC       0639301280101016      9/11/2018   Bill/NF3     11/5/2018   10/24/2018      L0174             Cervical Collar, Semi-Rigid          $   130.00
2514    WALLEGOOD INC       0639301280101016      9/11/2018   Bill/NF3     11/5/2018   10/24/2018      L0627            Lumbar Orthosis, Custom-Fit           $   322.98
2515    WALLEGOOD INC       0639301280101016      9/11/2018   Bill/NF3    11/27/2018   10/24/2018      L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
2516    WALLEGOOD INC       0639301280101016      9/11/2018   Bill/NF3     11/5/2018   10/24/2018      L3675            Shoulder Orthosis, Vest type          $   141.14
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 70 of 186 PageID #: 171
                                               Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                          Exhibit "1"

                                                                         Approximate
Fraud                                             Date of     Document                  Service       HCPCS
          Provider Name       Claim Number                                  Date of                                          Product Description              Charge
Event                                             Accident     Mailed                Provided Date     Code
                                                                            Mailing
2517    WALLEGOOD INC       0639301280101016      9/11/2018   Bill/NF3    11/29/2018   10/31/2018      E0205                      Heat lamp                   $   259.65
2518    WALLEGOOD INC       0639301280101016      9/11/2018   Bill/NF3    11/29/2018   10/31/2018      E0730                     TENS Unit                    $    76.25
2519    WALLEGOOD INC       0639301280101016      9/11/2018   Bill/NF3    11/26/2018   10/31/2018      E0855                Cervical Traction Unit            $   502.63
2520    WALLEGOOD INC       0639301280101016      9/11/2018   Bill/NF3    11/29/2018   10/31/2018      E1399                      Massager                    $   229.50
2521    WALLEGOOD INC       0639301280101016      9/11/2018   Bill/NF3      1/8/2019   12/5/2018       E0205                      Heat lamp                   $   259.65
2522    WALLEGOOD INC       0639301280101016      9/11/2018   Bill/NF3      1/8/2019   12/5/2018       E0730                     TENS Unit                    $    76.25
2523    WALLEGOOD INC       0639301280101016      9/11/2018   Bill/NF3    12/18/2018   12/5/2018       E0855                Cervical Traction Unit            $   502.63
2524    WALLEGOOD INC       0639301280101016      9/11/2018   Bill/NF3      1/8/2019   12/5/2018       E1399                      Massager                    $   229.50
2525    WALLEGOOD INC       0639301280101016      9/11/2018   Bill/NF3    12/18/2018   12/5/2018       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
2526    WALLEGOOD INC       0473910010101135      9/12/2018   Bill/NF3    11/12/2018   10/1/2018       E0199                    Mattress Pad                  $    19.48
2527    WALLEGOOD INC       0473910010101135      9/12/2018   Bill/NF3    11/12/2018   10/1/2018       E1399                 Miscellaneous DME                $   111.00
2528    WALLEGOOD INC       0473910010101135      9/12/2018   Bill/NF3    11/12/2018   10/1/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
2529    WALLEGOOD INC       0473910010101135      9/12/2018   Bill/NF3    11/12/2018   10/1/2018       L3675            Shoulder Orthosis, Vest type          $   141.14
2530    WALLEGOOD INC       0473910010101135      9/12/2018   Bill/NF3    11/23/2018   11/1/2018       E0205                      Heat lamp                   $   259.65
2531    WALLEGOOD INC       0473910010101135      9/12/2018   Bill/NF3    11/23/2018   11/1/2018       E0730                     TENS Unit                    $    76.25
2532    WALLEGOOD INC       0473910010101135      9/12/2018   Bill/NF3    11/23/2018   11/1/2018       E1399                      Massager                    $   229.50
2533    WALLEGOOD INC       0473910010101135      9/12/2018   Bill/NF3    11/23/2018   11/1/2018       E1399               Water Circulating Pump             $   232.50
2534    WALLEGOOD INC       0473910010101135      9/12/2018   Bill/NF3    11/23/2018   11/13/2018      E0855                Cervical Traction Unit            $   502.63
2535    WALLEGOOD INC       0563929910101020      9/12/2018   Bill/NF3     11/2/2018   9/20/2018       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
2536    WALLEGOOD INC       0563929910101020      9/12/2018   Bill/NF3     11/2/2018   9/20/2018       E0205                      Heat lamp                   $   259.65
2537    WALLEGOOD INC       0563929910101020      9/12/2018   Bill/NF3     11/2/2018   9/20/2018       E1399                      Massager                    $   229.50
2538    WALLEGOOD INC       0563929910101020      9/12/2018   Bill/NF3     11/2/2018   9/20/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
2539    WALLEGOOD INC       0563929910101020      9/12/2018   Bill/NF3     11/2/2018   9/20/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
2540    WALLEGOOD INC       0563929910101020      9/12/2018   Bill/NF3    11/12/2018   10/16/2018      L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
2541    WALLEGOOD INC       0563929910101020      9/12/2018   Bill/NF3    11/12/2018   10/16/2018      L3807             Wrist Orthosis, Custom-Fit           $   178.04
2542    WALLEGOOD INC       0173322530101269      9/13/2018   Bill/NF3    11/12/2018   10/2/2018       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
2543    WALLEGOOD INC       0173322530101269      9/13/2018   Bill/NF3    11/12/2018   10/2/2018       E0199                    Mattress Pad                  $    19.48
2544    WALLEGOOD INC       0173322530101269      9/13/2018   Bill/NF3    11/12/2018   10/2/2018       E1399               Water Circulating Pump             $   232.50
2545    WALLEGOOD INC       0173322530101269      9/13/2018   Bill/NF3    11/12/2018   10/2/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
2546    WALLEGOOD INC       0173322530101269      9/13/2018   Bill/NF3    11/12/2018   10/2/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
2547    WALLEGOOD INC       0173322530101269      9/13/2018   Bill/NF3    11/12/2018   10/2/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
2548    WALLEGOOD INC       0173322530101269      9/13/2018   Bill/NF3    11/12/2018   10/29/2018      E0855                Cervical Traction Unit            $   502.63
2549    WALLEGOOD INC       0173322530101269      9/13/2018   Bill/NF3    11/12/2018   10/29/2018      E0855                Cervical Traction Unit            $   502.63
2550    WALLEGOOD INC       0173322530101269      9/13/2018   Bill/NF3    11/12/2018   10/29/2018      L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
2551    WALLEGOOD INC       0173322530101269      9/13/2018   Bill/NF3    11/12/2018   10/29/2018      L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
2552    WALLEGOOD INC       0173322530101269      9/13/2018   Bill/NF3    12/18/2018   12/6/2018       E0205                      Heat lamp                   $   259.65
2553    WALLEGOOD INC       0173322530101269      9/13/2018   Bill/NF3    12/18/2018   12/6/2018       E0730                     TENS Unit                    $    76.25
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 71 of 186 PageID #: 172
                                               Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                          Exhibit "1"

                                                                         Approximate
Fraud                                             Date of     Document                  Service       HCPCS
          Provider Name       Claim Number                                  Date of                                          Product Description              Charge
Event                                             Accident     Mailed                Provided Date     Code
                                                                            Mailing
2554    WALLEGOOD INC       0173322530101269      9/13/2018   Bill/NF3    12/18/2018   12/6/2018       E1399                      Massager                    $   229.50
2555    WALLEGOOD INC       0227295330101059      9/13/2018   Bill/NF3    11/12/2018   9/27/2018       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
2556    WALLEGOOD INC       0227295330101059      9/13/2018   Bill/NF3    11/12/2018   9/27/2018       E0199                    Mattress Pad                  $    19.48
2557    WALLEGOOD INC       0227295330101059      9/13/2018   Bill/NF3    11/12/2018   9/27/2018       E1399               Water Circulating Pump             $   232.50
2558    WALLEGOOD INC       0227295330101059      9/13/2018   Bill/NF3    11/12/2018   9/27/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
2559    WALLEGOOD INC       0227295330101059      9/13/2018   Bill/NF3    11/12/2018   9/27/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
2560    WALLEGOOD INC       0227295330101059      9/13/2018   Bill/NF3    11/12/2018   9/27/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
2561    WALLEGOOD INC       0227295330101059      9/13/2018   Bill/NF3    11/12/2018   9/27/2018       L3675            Shoulder Orthosis, Vest type          $   141.14
2562    WALLEGOOD INC       0597646730101010      9/13/2018   Bill/NF3     11/8/2018   9/27/2018       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
2563    WALLEGOOD INC       0597646730101010      9/13/2018   Bill/NF3     11/8/2018   9/27/2018       E0199                    Mattress Pad                  $    19.48
2564    WALLEGOOD INC       0597646730101010      9/13/2018   Bill/NF3     11/8/2018   9/27/2018       E1399               Water Circulating Pump             $   232.50
2565    WALLEGOOD INC       0597646730101010      9/13/2018   Bill/NF3     11/8/2018   9/27/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
2566    WALLEGOOD INC       0597646730101010      9/13/2018   Bill/NF3     11/8/2018   9/27/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
2567    WALLEGOOD INC       0597646730101010      9/13/2018   Bill/NF3     11/8/2018   9/27/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
2568    WALLEGOOD INC       0597646730101010      9/13/2018   Bill/NF3     11/8/2018   9/27/2018       L3675            Shoulder Orthosis, Vest type          $   141.14
2569    WALLEGOOD INC       0431418990101027      9/17/2018   Bill/NF3     11/5/2018   9/24/2018       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
2570    WALLEGOOD INC       0431418990101027      9/17/2018   Bill/NF3     11/5/2018   9/24/2018       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
2571    WALLEGOOD INC       0431418990101027      9/17/2018   Bill/NF3     11/5/2018   9/24/2018       E0205                      Heat lamp                   $   259.65
2572    WALLEGOOD INC       0431418990101027      9/17/2018   Bill/NF3     11/5/2018   9/24/2018       E0205                      Heat lamp                   $   259.65
2573    WALLEGOOD INC       0431418990101027      9/17/2018   Bill/NF3     11/5/2018   9/24/2018       E0849                Cervical Traction Unit            $   371.70
2574    WALLEGOOD INC       0431418990101027      9/17/2018   Bill/NF3     11/5/2018   9/24/2018       E0849                Cervical Traction Unit            $   371.70
2575    WALLEGOOD INC       0431418990101027      9/17/2018   Bill/NF3     11/5/2018   9/24/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
2576    WALLEGOOD INC       0431418990101027      9/17/2018   Bill/NF3     11/5/2018   9/24/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
2577    WALLEGOOD INC       0431418990101027      9/17/2018   Bill/NF3     11/5/2018   9/24/2018       L1930                   Ankle Orthosis                 $   194.00
2578    WALLEGOOD INC       0431418990101027      9/17/2018   Bill/NF3    11/29/2018   11/2/2018       E0855                Cervical Traction Unit            $   502.63
2579    WALLEGOOD INC       0626938380101027      9/17/2018   Bill/NF3     11/5/2018   9/27/2018       E0199                    Mattress Pad                  $    19.48
2580    WALLEGOOD INC       0626938380101027      9/17/2018   Bill/NF3     11/5/2018   9/27/2018       E1399               Water Circulating Pump             $   232.50
2581    WALLEGOOD INC       0626938380101027      9/17/2018   Bill/NF3     11/5/2018   9/27/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
2582    WALLEGOOD INC       0626938380101027      9/17/2018   Bill/NF3     11/5/2018   9/27/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
2583    WALLEGOOD INC       0626938380101027      9/17/2018   Bill/NF3     11/5/2018   9/27/2018       L1810             Knee Orthosis, Custom-Fit            $    80.51
2584    WALLEGOOD INC       0626938380101027      9/17/2018   Bill/NF3     11/5/2018   9/27/2018       L3710                   Elbow Orthosis                 $    77.00
2585    WALLEGOOD INC       0105761930101101      9/18/2018   Bill/NF3    11/23/2018   11/7/2018       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
2586    WALLEGOOD INC       0105761930101101      9/18/2018   Bill/NF3    11/23/2018   11/7/2018       E0199                    Mattress Pad                  $    19.48
2587    WALLEGOOD INC       0105761930101101      9/18/2018   Bill/NF3     12/3/2018   11/7/2018       E0205                      Heat lamp                   $   259.65
2588    WALLEGOOD INC       0105761930101101      9/18/2018   Bill/NF3     12/3/2018   11/7/2018       E0730                     TENS Unit                    $    76.25
2589    WALLEGOOD INC       0105761930101101      9/18/2018   Bill/NF3     12/3/2018   11/7/2018       E1399                      Massager                    $   229.50
2590    WALLEGOOD INC       0105761930101101      9/18/2018   Bill/NF3    11/23/2018   11/7/2018       E1399               Water Circulating Pump             $   232.50
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 72 of 186 PageID #: 173
                                               Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                          Exhibit "1"

                                                                         Approximate
Fraud                                             Date of     Document                  Service       HCPCS
          Provider Name       Claim Number                                 Date of                                           Product Description                Charge
Event                                             Accident     Mailed                Provided Date     Code
                                                                           Mailing
2591    WALLEGOOD INC       0105761930101101      9/18/2018   Bill/NF3    11/23/2018   11/7/2018       E2601        Wheelchair Cushion, width less than 22"     $    55.29
2592    WALLEGOOD INC       0105761930101101      9/18/2018   Bill/NF3    11/23/2018   11/7/2018       L0174              Cervical Collar, Semi-Rigid           $   130.00
2593    WALLEGOOD INC       0105761930101101      9/18/2018   Bill/NF3    11/23/2018   11/7/2018       L0627             Lumbar Orthosis, Custom-Fit            $   322.98
2594    WALLEGOOD INC       0105761930101101      9/18/2018   Bill/NF3    11/23/2018   11/7/2018       L1810               Knee Orthosis, Custom-Fit            $    80.51
2595    WALLEGOOD INC       0105761930101101      9/18/2018   Bill/NF3    11/23/2018   11/7/2018       L3675              Shoulder Orthosis, Vest type          $   141.14
2596    WALLEGOOD INC       0105761930101101      9/18/2018   Bill/NF3     1/7/2019    12/6/2018       E0855                 Cervical Traction Unit             $   502.63
2597    WALLEGOOD INC       0105761930101101      9/18/2018   Bill/NF3     1/7/2019    12/6/2018       L0637          Lumbo-Sacral Orthosis, Custom-Fit         $   844.13
2598    WALLEGOOD INC       0105761930101101      9/18/2018   Bill/NF3     1/7/2019    12/6/2018       L1832               Knee Orthosis, Custom-Fit            $   607.55
2599    WALLEGOOD INC       0281383280101031      9/19/2018   Bill/NF3    11/26/2018   10/12/2018      E0199                     Mattress Pad                   $    19.48
2600    WALLEGOOD INC       0281383280101031      9/19/2018   Bill/NF3    11/26/2018   10/12/2018      E1300                      Whirlpool                     $   126.00
2601    WALLEGOOD INC       0281383280101031      9/19/2018   Bill/NF3    11/26/2018   10/12/2018      E2601        Wheelchair Cushion, width less than 22"     $    55.29
2602    WALLEGOOD INC       0281383280101031      9/19/2018   Bill/NF3    11/26/2018   10/12/2018      L0174              Cervical Collar, Semi-Rigid           $   130.00
2603    WALLEGOOD INC       0281383280101031      9/19/2018   Bill/NF3    11/26/2018   10/12/2018      L0627             Lumbar Orthosis, Custom-Fit            $   322.98
2604    WALLEGOOD INC       0281383280101031      9/19/2018   Bill/NF3    11/26/2018   10/12/2018      L1810               Knee Orthosis, Custom-Fit            $    80.51
2605    WALLEGOOD INC       0281383280101031      9/19/2018   Bill/NF3    11/26/2018   10/12/2018      L3675              Shoulder Orthosis, Vest type          $   141.14
2606    WALLEGOOD INC       0281383280101031      9/19/2018   Bill/NF3    12/17/2018   11/13/2018      E0205                       Heat lamp                    $   259.65
2607    WALLEGOOD INC       0281383280101031      9/19/2018   Bill/NF3    12/17/2018   11/13/2018      E0730                      TENS Unit                     $    76.25
2608    WALLEGOOD INC       0281383280101031      9/19/2018   Bill/NF3    12/17/2018   11/13/2018      E1399                       Massager                     $   229.50
2609    WALLEGOOD INC       0281383280101031      9/19/2018   Bill/NF3    12/17/2018   11/13/2018      E1399                Water Circulating Pump              $   232.50
2610    WALLEGOOD INC       0534970520101014      9/20/2018   Bill/NF3    11/13/2018   10/3/2018       E0190          Positioning Cushion/Pillow/Wedge          $    22.04
2611    WALLEGOOD INC       0534970520101014      9/20/2018   Bill/NF3    11/13/2018   10/3/2018       E0190          Positioning Cushion/Pillow/Wedge          $    22.04
2612    WALLEGOOD INC       0534970520101014      9/20/2018   Bill/NF3    11/13/2018   10/3/2018       E0199                     Mattress Pad                   $    19.48
2613    WALLEGOOD INC       0534970520101014      9/20/2018   Bill/NF3    11/13/2018   10/3/2018       E0205                       Heat lamp                    $   259.65
2614    WALLEGOOD INC       0534970520101014      9/20/2018   Bill/NF3    11/13/2018   10/3/2018       E0849                 Cervical Traction Unit             $   371.70
2615    WALLEGOOD INC       0534970520101014      9/20/2018   Bill/NF3    11/13/2018   10/3/2018       E0900                  Pelvic Traction Unit              $    78.54
2616    WALLEGOOD INC       0534970520101014      9/20/2018   Bill/NF3    11/13/2018   10/3/2018       E1399                Water Circulating Pump              $   232.50
2617    WALLEGOOD INC       0534970520101014      9/20/2018   Bill/NF3    11/13/2018   10/3/2018       E2601        Wheelchair Cushion, width less than 22"     $    55.29
2618    WALLEGOOD INC       0534970520101014      9/20/2018   Bill/NF3    11/13/2018   10/3/2018       L0452      Thoracic Lumbar Sacral Orthosis, Custom-Fit   $   330.85
2619    WALLEGOOD INC       0534970520101014      9/20/2018   Bill/NF3    11/13/2018   10/3/2018       L0452      Thoracic Lumbar Sacral Orthosis, Custom-Fit   $   330.85
2620    WALLEGOOD INC       0534970520101014      9/20/2018   Bill/NF3    11/13/2018   10/3/2018       L2630              Pelvic Control Band & Belt            $   255.07
2621    WALLEGOOD INC       0534970520101014      9/20/2018   Bill/NF3    11/13/2018   10/3/2018       L3675              Shoulder Orthosis, Vest type          $   141.14
2622    WALLEGOOD INC       0534970520101014      9/20/2018   Bill/NF3    12/24/2018   11/28/2018      E0855                 Cervical Traction Unit             $   502.63
2623    WALLEGOOD INC       0282267530101025      9/21/2018   Bill/NF3    11/12/2018   10/1/2018       E0199                     Mattress Pad                   $    19.48
2624    WALLEGOOD INC       0282267530101025      9/21/2018   Bill/NF3    11/12/2018   10/1/2018       E1399                  Miscellaneous DME                 $   111.00
2625    WALLEGOOD INC       0282267530101025      9/21/2018   Bill/NF3    11/12/2018   10/1/2018       E2601        Wheelchair Cushion, width less than 22"     $    55.29
2626    WALLEGOOD INC       0282267530101025      9/21/2018   Bill/NF3    11/12/2018   10/1/2018       L0174              Cervical Collar, Semi-Rigid           $   130.00
2627    WALLEGOOD INC       0282267530101025      9/21/2018   Bill/NF3    11/12/2018   10/1/2018       L0627             Lumbar Orthosis, Custom-Fit            $   322.98
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 73 of 186 PageID #: 174
                                               Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                          Exhibit "1"

                                                                         Approximate
Fraud                                             Date of     Document                  Service       HCPCS
          Provider Name       Claim Number                                  Date of                                         Product Description               Charge
Event                                             Accident     Mailed                Provided Date     Code
                                                                            Mailing
2628    WALLEGOOD INC       0282267530101025      9/21/2018   Bill/NF3    11/12/2018   10/1/2018       L3675            Shoulder Orthosis, Vest type          $   141.14
2629    WALLEGOOD INC       0282267530101025      9/21/2018   Bill/NF3    12/26/2018   11/30/2018      L0637        Lumbo-Sacral Orthosis, Custom-Fit         $   844.13
2630    WALLEGOOD INC       0523856560101050      9/21/2018   Bill/NF3    11/27/2018   10/16/2018      E0199                    Mattress Pad                  $    19.48
2631    WALLEGOOD INC       0523856560101050      9/21/2018   Bill/NF3    11/27/2018   10/16/2018      E1399                     Whirlpool                    $   126.00
2632    WALLEGOOD INC       0523856560101050      9/21/2018   Bill/NF3    11/27/2018   10/16/2018      E2601       Wheelchair Cushion, width less than 22"    $    55.29
2633    WALLEGOOD INC       0523856560101050      9/21/2018   Bill/NF3    11/27/2018   10/16/2018      L0174            Cervical Collar, Semi-Rigid           $   130.00
2634    WALLEGOOD INC       0523856560101050      9/21/2018   Bill/NF3    11/27/2018   10/16/2018      L0627           Lumbar Orthosis, Custom-Fit            $   322.98
2635    WALLEGOOD INC       0635333490101019      9/24/2018   Bill/NF3    11/26/2018   10/16/2018      E0190         Positioning Cushion/Pillow/Wedge         $    22.04
2636    WALLEGOOD INC       0635333490101019      9/24/2018   Bill/NF3    11/26/2018   10/16/2018      E0199                    Mattress Pad                  $    19.48
2637    WALLEGOOD INC       0635333490101019      9/24/2018   Bill/NF3    11/26/2018   10/16/2018      E1399               Water Circulating Pump             $   232.50
2638    WALLEGOOD INC       0635333490101019      9/24/2018   Bill/NF3    11/26/2018   10/16/2018      E2601       Wheelchair Cushion, width less than 22"    $    55.29
2639    WALLEGOOD INC       0635333490101019      9/24/2018   Bill/NF3    11/26/2018   10/16/2018      L0174            Cervical Collar, Semi-Rigid           $   130.00
2640    WALLEGOOD INC       0635333490101019      9/24/2018   Bill/NF3    11/26/2018   10/16/2018      L0627           Lumbar Orthosis, Custom-Fit            $   322.98
2641    WALLEGOOD INC       0635333490101019      9/24/2018   Bill/NF3    12/17/2018   11/15/2018      E0855               Cervical Traction Unit             $   502.63
2642    WALLEGOOD INC       0635333490101019      9/24/2018   Bill/NF3    12/11/2018   11/15/2018      L0637        Lumbo-Sacral Orthosis, Custom-Fit         $   844.13
2643    WALLEGOOD INC       0609838360101024      9/26/2018   Bill/NF3    11/13/2018   10/4/2018       E0900                Pelvic Traction Unit              $    78.54
2644    WALLEGOOD INC       0609838360101024      9/26/2018   Bill/NF3    11/13/2018   10/4/2018       E1399                      Massager                    $   229.50
2645    WALLEGOOD INC       0609838360101024      9/26/2018   Bill/NF3    11/13/2018   10/4/2018       E1399               Water Circulating Pump             $   232.50
2646    WALLEGOOD INC       0609838360101024      9/26/2018   Bill/NF3    11/13/2018   10/4/2018       E2602       Wheelchair Cushion, 22" width or greater   $   107.95
2647    WALLEGOOD INC       0609838360101024      9/26/2018   Bill/NF3    11/13/2018   10/4/2018       L0627           Lumbar Orthosis, Custom-Fit            $   322.98
2648    WALLEGOOD INC       0609838360101024      9/26/2018   Bill/NF3    11/13/2018   10/4/2018       L2630            Pelvic Control Band & Belt            $   255.07
2649    WALLEGOOD INC       0189200410101058      9/27/2018   Bill/NF3    12/17/2018   10/24/2018      E0190         Positioning Cushion/Pillow/Wedge         $    22.04
2650    WALLEGOOD INC       0189200410101058      9/27/2018   Bill/NF3    12/17/2018   10/24/2018      E0205                     Heat lamp                    $   259.65
2651    WALLEGOOD INC       0189200410101058      9/27/2018   Bill/NF3    12/17/2018   10/24/2018      E1399                      Massager                    $   229.50
2652    WALLEGOOD INC       0189200410101058      9/27/2018   Bill/NF3    12/17/2018   10/24/2018      E2601       Wheelchair Cushion, width less than 22"    $    55.29
2653    WALLEGOOD INC       0189200410101058      9/27/2018   Bill/NF3    12/17/2018   10/24/2018      L0627           Lumbar Orthosis, Custom-Fit            $   322.98
2654    WALLEGOOD INC       0189200410101058      9/27/2018   Bill/NF3    12/31/2018   11/18/2018      L0637        Lumbo-Sacral Orthosis, Custom-Fit         $   844.13
2655    WALLEGOOD INC       0479319570101077      9/27/2018   Bill/NF3     12/6/2018   10/25/2018      E0199                    Mattress Pad                  $    19.48
2656    WALLEGOOD INC       0479319570101077      9/27/2018   Bill/NF3     12/6/2018   10/25/2018      E2601       Wheelchair Cushion, width less than 22"    $    55.29
2657    WALLEGOOD INC       0479319570101077      9/27/2018   Bill/NF3     12/6/2018   10/25/2018      L0174            Cervical Collar, Semi-Rigid           $   130.00
2658    WALLEGOOD INC       0479319570101077      9/27/2018   Bill/NF3     12/6/2018   10/25/2018      L0627           Lumbar Orthosis, Custom-Fit            $   322.98
2659    WALLEGOOD INC       0479319570101077      9/27/2018   Bill/NF3     1/14/2019    1/8/2019       E0205                     Heat lamp                    $   259.65
2660    WALLEGOOD INC       0479319570101077      9/27/2018   Bill/NF3     1/14/2019    1/8/2019       E0730                     TENS Unit                    $    76.25
2661    WALLEGOOD INC       0479319570101077      9/27/2018   Bill/NF3     1/14/2019    1/8/2019       E1399                      Massager                    $   229.50
2662    WALLEGOOD INC       0479319570101077      9/27/2018   Bill/NF3     1/14/2019    1/8/2019       E1399               Water Circulating Pump             $   232.50
2663    WALLEGOOD INC       0485652480101031      9/28/2018   Bill/NF3    11/23/2018   10/11/2018      E0199                    Mattress Pad                  $    19.48
2664    WALLEGOOD INC       0485652480101031      9/28/2018   Bill/NF3    11/23/2018   10/11/2018      E1399                Miscellaneous DME                 $   111.00
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 74 of 186 PageID #: 175
                                               Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                          Exhibit "1"

                                                                         Approximate
Fraud                                             Date of     Document                  Service       HCPCS
          Provider Name       Claim Number                                  Date of                                          Product Description              Charge
Event                                             Accident     Mailed                Provided Date     Code
                                                                            Mailing
2665    WALLEGOOD INC       0485652480101031      9/28/2018   Bill/NF3    11/23/2018   10/11/2018      E2601        Wheelchair Cushion, width less than 22"   $    55.29
2666    WALLEGOOD INC       0485652480101031      9/28/2018   Bill/NF3    11/23/2018   10/11/2018      L0174             Cervical Collar, Semi-Rigid          $   130.00
2667    WALLEGOOD INC       0485652480101031      9/28/2018   Bill/NF3    11/23/2018   10/11/2018      L0627            Lumbar Orthosis, Custom-Fit           $   322.98
2668    WALLEGOOD INC       0485652480101031      9/28/2018   Bill/NF3    11/23/2018   10/11/2018      L1810             Knee Orthosis, Custom-Fit            $    80.51
2669    WALLEGOOD INC       0515173870101105      9/29/2018   Bill/NF3    11/26/2018   10/16/2018      E0190         Positioning Cushion/Pillow/Wedge         $    22.04
2670    WALLEGOOD INC       0515173870101105      9/29/2018   Bill/NF3    11/26/2018   10/16/2018      E0199                    Mattress Pad                  $    19.48
2671    WALLEGOOD INC       0515173870101105      9/29/2018   Bill/NF3    11/26/2018   10/16/2018      E1399               Water Circulating Pump             $   232.50
2672    WALLEGOOD INC       0515173870101105      9/29/2018   Bill/NF3    11/26/2018   10/16/2018      E2601        Wheelchair Cushion, width less than 22"   $    55.29
2673    WALLEGOOD INC       0515173870101105      9/29/2018   Bill/NF3    11/26/2018   10/16/2018      L0174             Cervical Collar, Semi-Rigid          $   130.00
2674    WALLEGOOD INC       0515173870101105      9/29/2018   Bill/NF3    11/26/2018   10/16/2018      L0627            Lumbar Orthosis, Custom-Fit           $   322.98
2675    WALLEGOOD INC       0515173870101105      9/29/2018   Bill/NF3    11/26/2018   10/16/2018      L3675            Shoulder Orthosis, Vest type          $   141.14
2676    WALLEGOOD INC       0515173870101105      9/29/2018   Bill/NF3    12/13/2018   10/25/2018      E0190         Positioning Cushion/Pillow/Wedge         $    22.04
2677    WALLEGOOD INC       0515173870101105      9/29/2018   Bill/NF3    12/13/2018   10/25/2018      E0199                    Mattress Pad                  $    19.48
2678    WALLEGOOD INC       0515173870101105      9/29/2018   Bill/NF3     12/6/2018   10/25/2018      E1399               Water Circulating Pump             $   232.50
2679    WALLEGOOD INC       0515173870101105      9/29/2018   Bill/NF3     12/6/2018   10/25/2018      E2601        Wheelchair Cushion, width less than 22"   $    55.29
2680    WALLEGOOD INC       0515173870101105      9/29/2018   Bill/NF3    12/13/2018   10/25/2018      L0174             Cervical Collar, Semi-Rigid          $   130.00
2681    WALLEGOOD INC       0515173870101105      9/29/2018   Bill/NF3    12/13/2018   10/25/2018      L0627            Lumbar Orthosis, Custom-Fit           $   322.98
2682    WALLEGOOD INC       0515173870101105      9/29/2018   Bill/NF3    12/13/2018   10/25/2018      L1810             Knee Orthosis, Custom-Fit            $    80.51
2683    WALLEGOOD INC       0515173870101105      9/29/2018   Bill/NF3     12/6/2018   10/25/2018      L3675            Shoulder Orthosis, Vest type          $   141.14
2684    WALLEGOOD INC       0515173870101105      9/29/2018   Bill/NF3    12/20/2018   12/5/2018       E0205                      Heat lamp                   $   259.65
2685    WALLEGOOD INC       0515173870101105      9/29/2018   Bill/NF3    12/20/2018   12/5/2018       E0730                     TENS Unit                    $    76.25
2686    WALLEGOOD INC       0515173870101105      9/29/2018   Bill/NF3    12/20/2018   12/5/2018       E1399                      Massager                    $   229.50
2687    WALLEGOOD INC       0295350970101039      10/1/2018   Bill/NF3    12/31/2018   11/27/2018      E0855               Cervical Traction Unit             $   502.63
2688    WALLEGOOD INC       0295350970101039      10/1/2018   Bill/NF3    12/31/2018   11/27/2018      L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
2689    WALLEGOOD INC       0371108750101109      10/2/2018   Bill/NF3    12/26/2018   11/18/2018      E0855               Cervical Traction Unit             $   502.63
2690    WALLEGOOD INC       0371108750101109      10/2/2018   Bill/NF3    12/26/2018   11/18/2018      E1399               Water Circulating Pump             $   232.50
2691    WALLEGOOD INC       0371108750101109      10/2/2018   Bill/NF3    12/26/2018   11/18/2018      E2601        Wheelchair Cushion, width less than 22"   $    55.29
2692    WALLEGOOD INC       0371108750101109      10/2/2018   Bill/NF3    12/26/2018   11/18/2018      L0174             Cervical Collar, Semi-Rigid          $   130.00
2693    WALLEGOOD INC       0371108750101109      10/2/2018   Bill/NF3    12/26/2018   11/18/2018      L0627            Lumbar Orthosis, Custom-Fit           $   322.98
2694    WALLEGOOD INC       0371108750101109      10/2/2018   Bill/NF3    12/31/2018   12/6/2018       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
2695    WALLEGOOD INC       0457452490101053      10/2/2018   Bill/NF3     12/3/2018   10/23/2018      E0190         Positioning Cushion/Pillow/Wedge         $    22.04
2696    WALLEGOOD INC       0457452490101053      10/2/2018   Bill/NF3     12/3/2018   10/23/2018      E0199                    Mattress Pad                  $    19.48
2697    WALLEGOOD INC       0457452490101053      10/2/2018   Bill/NF3     12/3/2018   10/23/2018      E1399               Water Circulating Pump             $   232.50
2698    WALLEGOOD INC       0457452490101053      10/2/2018   Bill/NF3     12/3/2018   10/23/2018      E2601        Wheelchair Cushion, width less than 22"   $    55.29
2699    WALLEGOOD INC       0457452490101053      10/2/2018   Bill/NF3     12/3/2018   10/23/2018      L0174             Cervical Collar, Semi-Rigid          $   130.00
2700    WALLEGOOD INC       0457452490101053      10/2/2018   Bill/NF3     12/3/2018   10/23/2018      L0627            Lumbar Orthosis, Custom-Fit           $   322.98
2701    WALLEGOOD INC       0457452490101053      10/2/2018   Bill/NF3     12/3/2018   10/23/2018      L3675            Shoulder Orthosis, Vest type          $   141.14
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 75 of 186 PageID #: 176
                                               Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                          Exhibit "1"

                                                                         Approximate
Fraud                                             Date of     Document                  Service       HCPCS
          Provider Name       Claim Number                                  Date of                                          Product Description              Charge
Event                                             Accident     Mailed                Provided Date     Code
                                                                            Mailing
2702    WALLEGOOD INC       0457452490101053      10/2/2018   Bill/NF3    12/11/2018   11/2/2018       E0855               Cervical Traction Unit             $   502.63
2703    WALLEGOOD INC       0457452490101053      10/2/2018   Bill/NF3    12/11/2018   11/2/2018       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
2704    WALLEGOOD INC       0457452490101053      10/2/2018   Bill/NF3      1/8/2019   12/11/2018      E0205                      Heat lamp                   $   259.65
2705    WALLEGOOD INC       0457452490101053      10/2/2018   Bill/NF3      1/8/2019   12/11/2018      E0730                     TENS Unit                    $    76.25
2706    WALLEGOOD INC       0457452490101053      10/2/2018   Bill/NF3      1/8/2019   12/11/2018      MSSGE                      Massager                    $   229.50
2707    WALLEGOOD INC       0474948440101027      10/4/2018   Bill/NF3     12/3/2018   10/24/2018      E0199                    Mattress Pad                  $    19.48
2708    WALLEGOOD INC       0474948440101027      10/4/2018   Bill/NF3     12/3/2018   10/24/2018      E1399                Miscellaneous DME                 $   111.00
2709    WALLEGOOD INC       0474948440101027      10/4/2018   Bill/NF3     12/3/2018   10/24/2018      E2601        Wheelchair Cushion, width less than 22"   $    55.29
2710    WALLEGOOD INC       0474948440101027      10/4/2018   Bill/NF3     12/3/2018   10/24/2018      L0174             Cervical Collar, Semi-Rigid          $   130.00
2711    WALLEGOOD INC       0474948440101027      10/4/2018   Bill/NF3     12/3/2018   10/24/2018      L0627            Lumbar Orthosis, Custom-Fit           $   322.98
2712    WALLEGOOD INC       0474948440101027      10/4/2018   Bill/NF3    12/18/2018   11/23/2018      E0205                      Heat lamp                   $   259.65
2713    WALLEGOOD INC       0474948440101027      10/4/2018   Bill/NF3    12/18/2018   11/23/2018      E0730                     TENS Unit                    $    76.25
2714    WALLEGOOD INC       0474948440101027      10/4/2018   Bill/NF3    12/18/2018   11/23/2018      E1399                      Massager                    $   229.50
2715    WALLEGOOD INC       0474948440101027      10/4/2018   Bill/NF3    12/18/2018   11/23/2018      E1399               Water Circulating Pump             $   232.50
2716    WALLEGOOD INC       0474948440101027      10/4/2018   Bill/NF3    12/12/2018   11/28/2018      E0855               Cervical Traction Unit             $   502.63
2717    WALLEGOOD INC       0474948440101027      10/4/2018   Bill/NF3    12/11/2018   11/28/2018      L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
2718    WALLEGOOD INC       0474948440101027      10/4/2018   Bill/NF3      3/1/2019   1/17/2019       L1832             Knee Orthosis, Custom-Fit            $   607.55
2719    WALLEGOOD INC       0610973650101017      10/4/2018   Bill/NF3    11/23/2018   10/11/2018      E0199                    Mattress Pad                  $    19.48
2720    WALLEGOOD INC       0610973650101017      10/4/2018   Bill/NF3    11/26/2018   10/11/2018      E0199                    Mattress Pad                  $    19.48
2721    WALLEGOOD INC       0610973650101017      10/4/2018   Bill/NF3    11/23/2018   10/11/2018      E1399                Orthopedic Car Seat               $    96.50
2722    WALLEGOOD INC       0610973650101017      10/4/2018   Bill/NF3    11/26/2018   10/11/2018      E1399                Orthopedic Car Seat               $    96.50
2723    WALLEGOOD INC       0610973650101017      10/4/2018   Bill/NF3    11/23/2018   10/11/2018      E1399                      Whirlpool                   $   126.00
2724    WALLEGOOD INC       0610973650101017      10/4/2018   Bill/NF3    11/26/2018   10/11/2018      E1399                      Whirlpool                   $   126.00
2725    WALLEGOOD INC       0610973650101017      10/4/2018   Bill/NF3    11/23/2018   10/11/2018      E2601        Wheelchair Cushion, width less than 22"   $    55.29
2726    WALLEGOOD INC       0610973650101017      10/4/2018   Bill/NF3    11/26/2018   10/11/2018      E2601        Wheelchair Cushion, width less than 22"   $    55.29
2727    WALLEGOOD INC       0610973650101017      10/4/2018   Bill/NF3    11/23/2018   10/11/2018      L0174             Cervical Collar, Semi-Rigid          $   130.00
2728    WALLEGOOD INC       0610973650101017      10/4/2018   Bill/NF3    11/26/2018   10/11/2018      L0174             Cervical Collar, Semi-Rigid          $   130.00
2729    WALLEGOOD INC       0610973650101017      10/4/2018   Bill/NF3    11/23/2018   10/11/2018      L0627            Lumbar Orthosis, Custom-Fit           $   322.98
2730    WALLEGOOD INC       0610973650101017      10/4/2018   Bill/NF3    11/26/2018   10/11/2018      L0627            Lumbar Orthosis, Custom-Fit           $   322.98
2731    WALLEGOOD INC       0610973650101017      10/4/2018   Bill/NF3    12/13/2018   11/13/2018      E0205                      Heat lamp                   $   259.65
2732    WALLEGOOD INC       0610973650101017      10/4/2018   Bill/NF3    12/13/2018   11/13/2018      E0205                      Heat lamp                   $   259.65
2733    WALLEGOOD INC       0610973650101017      10/4/2018   Bill/NF3    12/13/2018   11/13/2018      E0730                     TENS Unit                    $    76.25
2734    WALLEGOOD INC       0610973650101017      10/4/2018   Bill/NF3    12/13/2018   11/13/2018      E0730                     TENS Unit                    $    76.25
2735    WALLEGOOD INC       0610973650101017      10/4/2018   Bill/NF3    12/13/2018   11/13/2018      E1399                      Massager                    $   229.50
2736    WALLEGOOD INC       0610973650101017      10/4/2018   Bill/NF3    12/13/2018   11/13/2018      E1399                      Massager                    $   229.50
2737    WALLEGOOD INC       0610973650101017      10/4/2018   Bill/NF3    12/13/2018   11/13/2018      E1399               Water Circulating Pump             $   232.50
2738    WALLEGOOD INC       0610973650101017      10/4/2018   Bill/NF3    12/13/2018   11/13/2018      E1399               Water Circulating Pump             $   232.50
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 76 of 186 PageID #: 177
                                               Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                          Exhibit "1"

                                                                         Approximate
Fraud                                             Date of     Document                  Service       HCPCS
          Provider Name       Claim Number                                  Date of                                         Product Description               Charge
Event                                             Accident     Mailed                Provided Date     Code
                                                                            Mailing
2739    WALLEGOOD INC       0610973650101017      10/4/2018   Bill/NF3    12/11/2018   11/28/2018      E0855                Cervical Traction Unit            $   502.63
2740    WALLEGOOD INC       0610973650101017      10/4/2018   Bill/NF3    12/11/2018   11/28/2018      L0637        Lumbo-Sacral Orthosis, Custom-Fit         $   844.13
2741    WALLEGOOD INC       0610973650101017      10/4/2018   Bill/NF3    12/12/2018   11/28/2018      L0637        Lumbo-Sacral Orthosis, Custom-Fit         $   844.13
2742    WALLEGOOD INC       0610973650101017      10/4/2018   Bill/NF3    12/24/2018   12/11/2018      E0855                Cervical Traction Unit            $   502.63
2743    WALLEGOOD INC       0183266240101069      10/7/2018   Bill/NF3      1/7/2019   12/4/2018       L0627           Lumbar Orthosis, Custom-Fit            $   322.98
2744    WALLEGOOD INC       0553849860101014      10/7/2018   Bill/NF3    12/18/2018   11/7/2018       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
2745    WALLEGOOD INC       0553849860101014      10/7/2018   Bill/NF3    12/18/2018   11/7/2018       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
2746    WALLEGOOD INC       0553849860101014      10/7/2018   Bill/NF3    12/18/2018   11/7/2018       E0199                    Mattress Pad                  $    19.48
2747    WALLEGOOD INC       0553849860101014      10/7/2018   Bill/NF3    12/18/2018   11/7/2018       E0199                    Mattress Pad                  $    19.48
2748    WALLEGOOD INC       0553849860101014      10/7/2018   Bill/NF3    12/20/2018   11/7/2018       E0218        Water circulating cold pad with pump      $   232.50
2749    WALLEGOOD INC       0553849860101014      10/7/2018   Bill/NF3    12/20/2018   11/7/2018       E1399                 Orthopedic Car Seat              $    96.50
2750    WALLEGOOD INC       0553849860101014      10/7/2018   Bill/NF3    12/18/2018   11/7/2018       E1399               Water Circulating Pump             $   232.50
2751    WALLEGOOD INC       0553849860101014      10/7/2018   Bill/NF3    12/18/2018   11/7/2018       E2601       Wheelchair Cushion, width less than 22"    $    55.29
2752    WALLEGOOD INC       0553849860101014      10/7/2018   Bill/NF3    12/18/2018   11/7/2018       E2601       Wheelchair Cushion, width less than 22"    $    55.29
2753    WALLEGOOD INC       0553849860101014      10/7/2018   Bill/NF3    12/18/2018   11/7/2018       L0174            Cervical Collar, Semi-Rigid           $   130.00
2754    WALLEGOOD INC       0553849860101014      10/7/2018   Bill/NF3    12/18/2018   11/7/2018       L0174            Cervical Collar, Semi-Rigid           $   130.00
2755    WALLEGOOD INC       0553849860101014      10/7/2018   Bill/NF3    12/18/2018   11/7/2018       L0627           Lumbar Orthosis, Custom-Fit            $   322.98
2756    WALLEGOOD INC       0553849860101014      10/7/2018   Bill/NF3    12/18/2018   11/7/2018       L0627           Lumbar Orthosis, Custom-Fit            $   322.98
2757    WALLEGOOD INC       0553849860101014      10/7/2018   Bill/NF3    12/18/2018   11/7/2018       L1810             Knee Orthosis, Custom-Fit            $    80.51
2758    WALLEGOOD INC       0553849860101014      10/7/2018   Bill/NF3    12/18/2018   11/7/2018       L3675            Shoulder Orthosis, Vest type          $   141.14
2759    WALLEGOOD INC       0553849860101014      10/7/2018   Bill/NF3    12/20/2018   11/7/2018       L3675            Shoulder Orthosis, Vest type          $   141.14
2760    WALLEGOOD INC       0553849860101014      10/7/2018   Bill/NF3     1/14/2019    1/7/2019       E0205                      Heat lamp                   $   259.65
2761    WALLEGOOD INC       0553849860101014      10/7/2018   Bill/NF3     1/14/2019    1/7/2019       E0730                     TENS Unit                    $    76.25
2762    WALLEGOOD INC       0553849860101014      10/7/2018   Bill/NF3     1/14/2019    1/7/2019       E1399                      Massager                    $   229.50
2763    WALLEGOOD INC       0553849860101014      10/7/2018   Bill/NF3      3/8/2019   1/24/2019       L0637        Lumbo-Sacral Orthosis, Custom-Fit         $   844.13
2764    WALLEGOOD INC       0558959940101036      10/8/2018   Bill/NF3     12/3/2018   11/2/2018       E2602       Wheelchair Cushion, 22" width or greater   $   107.95
2765    WALLEGOOD INC       0558959940101036      10/8/2018   Bill/NF3     12/3/2018   11/2/2018       L0627           Lumbar Orthosis, Custom-Fit            $   322.98
2766    WALLEGOOD INC       0558959940101036      10/8/2018   Bill/NF3     12/3/2018   11/2/2018       L1820                    Knee Orthosis                 $   110.00
2767    WALLEGOOD INC       0558959940101036      10/8/2018   Bill/NF3     12/3/2018   11/2/2018       L1930                   Ankle Orthosis                 $   194.00
2768    WALLEGOOD INC       0558959940101036      10/8/2018   Bill/NF3    12/11/2018   11/20/2018      L0637        Lumbo-Sacral Orthosis, Custom-Fit         $   844.13
2769    WALLEGOOD INC       0558959940101036      10/8/2018   Bill/NF3     8/10/2020   1/17/2019       E0205                      Heat lamp                   $   259.65
2770    WALLEGOOD INC       0558959940101036      10/8/2018   Bill/NF3     8/10/2020   1/17/2019       E0730                     TENS Unit                    $    76.25
2771    WALLEGOOD INC       0558959940101036      10/8/2018   Bill/NF3     8/10/2020   1/17/2019       E1399                      Massager                    $   229.50
2772    WALLEGOOD INC       0532493110101072      10/9/2018   Bill/NF3     12/3/2018   10/22/2018      E0199                    Mattress Pad                  $    19.48
2773    WALLEGOOD INC       0532493110101072      10/9/2018   Bill/NF3     12/3/2018   10/22/2018      E1399                 Miscellaneous DME                $   111.00
2774    WALLEGOOD INC       0532493110101072      10/9/2018   Bill/NF3     12/3/2018   10/22/2018      E2601       Wheelchair Cushion, width less than 22"    $    55.29
2775    WALLEGOOD INC       0532493110101072      10/9/2018   Bill/NF3     12/3/2018   10/22/2018      L0174            Cervical Collar, Semi-Rigid           $   130.00
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 77 of 186 PageID #: 178
                                               Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                          Exhibit "1"

                                                                         Approximate
Fraud                                             Date of     Document                  Service       HCPCS
          Provider Name       Claim Number                                  Date of                                          Product Description              Charge
Event                                             Accident     Mailed                Provided Date     Code
                                                                            Mailing
2776    WALLEGOOD INC       0532493110101072      10/9/2018   Bill/NF3     12/3/2018   10/22/2018      L0627            Lumbar Orthosis, Custom-Fit           $   322.98
2777    WALLEGOOD INC       0532493110101072      10/9/2018   Bill/NF3     1/22/2019    1/7/2019       E0205                      Heat lamp                   $   259.65
2778    WALLEGOOD INC       0532493110101072      10/9/2018   Bill/NF3     1/22/2019    1/7/2019       E0730                     TENS Unit                    $    76.25
2779    WALLEGOOD INC       0532493110101072      10/9/2018   Bill/NF3     1/22/2019    1/7/2019       E1399                      Massager                    $   229.50
2780    WALLEGOOD INC       0532493110101072      10/9/2018   Bill/NF3     1/22/2019    1/7/2019       E1399               Water Circulating Pump             $   232.50
2781    WALLEGOOD INC       0532493110101072      10/9/2018   Bill/NF3     2/25/2019   1/15/2019       E0855                Cervical Traction Unit            $   502.63
2782    WALLEGOOD INC       0532493110101072      10/9/2018   Bill/NF3     2/26/2019   1/15/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
2783    WALLEGOOD INC       0509718910101032     10/10/2018   Bill/NF3    11/29/2018   10/19/2018      E0199                    Mattress Pad                  $    19.48
2784    WALLEGOOD INC       0509718910101032     10/10/2018   Bill/NF3    11/29/2018   10/19/2018      E1399                 Miscellaneous DME                $   111.00
2785    WALLEGOOD INC       0509718910101032     10/10/2018   Bill/NF3    11/29/2018   10/19/2018      E2601        Wheelchair Cushion, width less than 22"   $    55.29
2786    WALLEGOOD INC       0509718910101032     10/10/2018   Bill/NF3    11/29/2018   10/19/2018      L0627            Lumbar Orthosis, Custom-Fit           $   322.98
2787    WALLEGOOD INC       0509718910101032     10/10/2018   Bill/NF3    12/13/2018   11/2/2018       E0199                    Mattress Pad                  $    19.48
2788    WALLEGOOD INC       0509718910101032     10/10/2018   Bill/NF3    12/13/2018   11/2/2018       E1399                      Whirlpool                   $   126.00
2789    WALLEGOOD INC       0509718910101032     10/10/2018   Bill/NF3    12/13/2018   11/2/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
2790    WALLEGOOD INC       0509718910101032     10/10/2018   Bill/NF3    12/13/2018   11/2/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
2791    WALLEGOOD INC       0509718910101032     10/10/2018   Bill/NF3    12/13/2018   11/2/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
2792    WALLEGOOD INC       0509718910101032     10/10/2018   Bill/NF3    12/13/2018   11/2/2018       L1810             Knee Orthosis, Custom-Fit            $    80.51
2793    WALLEGOOD INC       0509718910101032     10/10/2018   Bill/NF3     2/18/2019    1/8/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
2794    WALLEGOOD INC       0509718910101032     10/10/2018   Bill/NF3     2/18/2019   1/11/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
2795    WALLEGOOD INC       0509718910101032     10/10/2018   Bill/NF3     2/19/2019   1/11/2019       L1832             Knee Orthosis, Custom-Fit            $   607.55
2796    WALLEGOOD INC       0540844570101012     10/12/2018   Bill/NF3    12/17/2018   11/5/2018       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
2797    WALLEGOOD INC       0540844570101012     10/12/2018   Bill/NF3    12/17/2018   11/5/2018       E1399               Water Circulating Pump             $   232.50
2798    WALLEGOOD INC       0540844570101012     10/12/2018   Bill/NF3    12/17/2018   11/5/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
2799    WALLEGOOD INC       0540844570101012     10/12/2018   Bill/NF3    12/17/2018   11/5/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
2800    WALLEGOOD INC       0540844570101012     10/12/2018   Bill/NF3    12/17/2018   11/5/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
2801    WALLEGOOD INC       0540844570101012     10/12/2018   Bill/NF3    12/17/2018   11/5/2018       L3675            Shoulder Orthosis, Vest type          $   141.14
2802    WALLEGOOD INC       0540844570101012     10/12/2018   Bill/NF3     1/22/2019   12/26/2018      E0205                      Heat lamp                   $   259.65
2803    WALLEGOOD INC       0540844570101012     10/12/2018   Bill/NF3     1/22/2019   12/26/2018      E0730                     TENS Unit                    $    76.25
2804    WALLEGOOD INC       0540844570101012     10/12/2018   Bill/NF3     1/22/2019   12/26/2018      E1399                      Massager                    $   229.50
2805    WALLEGOOD INC       0540844570101012     10/12/2018   Bill/NF3     2/25/2019   1/18/2019       E0855               Cervical Traction Unit             $   502.63
2806    WALLEGOOD INC       0540844570101012     10/12/2018   Bill/NF3     2/25/2019   1/18/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
2807    WALLEGOOD INC       0540844570101012     10/12/2018   Bill/NF3     4/29/2019   3/25/2019       L1832             Knee Orthosis, Custom-Fit            $   607.55
2808    WALLEGOOD INC       0275542600101058     10/14/2018   Bill/NF3    11/29/2018   10/19/2018      E0199                    Mattress Pad                  $    19.48
2809    WALLEGOOD INC       0275542600101058     10/14/2018   Bill/NF3    11/29/2018   10/19/2018      E1399                 Miscellaneous DME                $   111.00
2810    WALLEGOOD INC       0275542600101058     10/14/2018   Bill/NF3    11/29/2018   10/19/2018      E2601        Wheelchair Cushion, width less than 22"   $    55.29
2811    WALLEGOOD INC       0275542600101058     10/14/2018   Bill/NF3    11/29/2018   10/19/2018      L0174             Cervical Collar, Semi-Rigid          $   130.00
2812    WALLEGOOD INC       0275542600101058     10/14/2018   Bill/NF3    11/29/2018   10/19/2018      L0627            Lumbar Orthosis, Custom-Fit           $   322.98
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 78 of 186 PageID #: 179
                                               Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                          Exhibit "1"

                                                                         Approximate
Fraud                                             Date of     Document                   Service      HCPCS
          Provider Name       Claim Number                                  Date of                                          Product Description              Charge
Event                                             Accident     Mailed                Provided Date     Code
                                                                            Mailing
2813    WALLEGOOD INC       0275542600101058     10/14/2018   Bill/NF3    12/17/2018   11/5/2018       E0199                    Mattress Pad                  $    19.48
2814    WALLEGOOD INC       0275542600101058     10/14/2018   Bill/NF3    12/17/2018   11/5/2018       E1399                      Whirlpool                   $   126.00
2815    WALLEGOOD INC       0275542600101058     10/14/2018   Bill/NF3    12/17/2018   11/5/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
2816    WALLEGOOD INC       0275542600101058     10/14/2018   Bill/NF3    12/17/2018   11/5/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
2817    WALLEGOOD INC       0275542600101058     10/14/2018   Bill/NF3    12/17/2018   11/5/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
2818    WALLEGOOD INC       0275542600101058     10/14/2018   Bill/NF3    12/17/2018   11/5/2018       L1810             Knee Orthosis, Custom-Fit            $    80.51
2819    WALLEGOOD INC       0275542600101058     10/14/2018   Bill/NF3     1/7/2019    11/27/2018      E0205                      Heat lamp                   $   259.65
2820    WALLEGOOD INC       0275542600101058     10/14/2018   Bill/NF3     1/7/2019    11/27/2018      E0730                     TENS Unit                    $    76.25
2821    WALLEGOOD INC       0275542600101058     10/14/2018   Bill/NF3     1/7/2019    11/27/2018      E1399                      Massager                    $   229.50
2822    WALLEGOOD INC       0275542600101058     10/14/2018   Bill/NF3     1/7/2019    11/27/2018      E1399               Water Circulating Pump             $   232.50
2823    WALLEGOOD INC       0275542600101058     10/14/2018   Bill/NF3     1/7/2019    11/27/2018      L1810             Knee Orthosis, Custom-Fit            $    80.51
2824    WALLEGOOD INC       0275542600101058     10/14/2018   Bill/NF3     1/7/2019     12/6/2018      E0855               Cervical Traction Unit             $   502.63
2825    WALLEGOOD INC       0275542600101058     10/14/2018   Bill/NF3     1/7/2019     12/6/2018      E0855               Cervical Traction Unit             $   502.63
2826    WALLEGOOD INC       0275542600101058     10/14/2018   Bill/NF3     1/7/2019     12/6/2018      L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
2827    WALLEGOOD INC       0275542600101058     10/14/2018   Bill/NF3     1/30/2019   12/6/2018       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
2828    WALLEGOOD INC       0275542600101058     10/14/2018   Bill/NF3     1/7/2019    12/19/2018      E0205                      Heat lamp                   $   259.65
2829    WALLEGOOD INC       0275542600101058     10/14/2018   Bill/NF3     1/7/2019    12/19/2018      E0730                     TENS Unit                    $    76.25
2830    WALLEGOOD INC       0275542600101058     10/14/2018   Bill/NF3     1/7/2019    12/19/2018      E1399                      Massager                    $   229.50
2831    WALLEGOOD INC       0275542600101058     10/14/2018   Bill/NF3     1/7/2019    12/19/2018      E1399               Water Circulating Pump             $   232.50
2832    WALLEGOOD INC       0275542600101058     10/14/2018   Bill/NF3     2/22/2019   1/14/2019       L1832             Knee Orthosis, Custom-Fit            $   607.55
2833    WALLEGOOD INC       0509944180101144     10/14/2018   Bill/NF3    11/29/2018   10/19/2018      E0199                    Mattress Pad                  $    19.48
2834    WALLEGOOD INC       0509944180101144     10/14/2018   Bill/NF3    11/29/2018   10/19/2018      E0199                    Mattress Pad                  $    19.48
2835    WALLEGOOD INC       0509944180101144     10/14/2018   Bill/NF3    11/29/2018   10/19/2018      E1399                Miscellaneous DME                 $   111.00
2836    WALLEGOOD INC       0509944180101144     10/14/2018   Bill/NF3    11/29/2018   10/19/2018      E1399                Miscellaneous DME                 $   111.00
2837    WALLEGOOD INC       0509944180101144     10/14/2018   Bill/NF3    11/29/2018   10/19/2018      E2601        Wheelchair Cushion, width less than 22"   $    55.29
2838    WALLEGOOD INC       0509944180101144     10/14/2018   Bill/NF3    11/29/2018   10/19/2018      E2601        Wheelchair Cushion, width less than 22"   $    55.29
2839    WALLEGOOD INC       0509944180101144     10/14/2018   Bill/NF3    11/29/2018   10/19/2018      L0174             Cervical Collar, Semi-Rigid          $   130.00
2840    WALLEGOOD INC       0509944180101144     10/14/2018   Bill/NF3    11/29/2018   10/19/2018      L0174             Cervical Collar, Semi-Rigid          $   130.00
2841    WALLEGOOD INC       0509944180101144     10/14/2018   Bill/NF3    11/29/2018   10/19/2018      L0627            Lumbar Orthosis, Custom-Fit           $   322.98
2842    WALLEGOOD INC       0509944180101144     10/14/2018   Bill/NF3    11/29/2018   10/19/2018      L0627            Lumbar Orthosis, Custom-Fit           $   322.98
2843    WALLEGOOD INC       0509944180101144     10/14/2018   Bill/NF3    12/31/2018   11/27/2018      E0205                      Heat lamp                   $   259.65
2844    WALLEGOOD INC       0509944180101144     10/14/2018   Bill/NF3    12/31/2018   11/27/2018      E0730                     TENS Unit                    $    76.25
2845    WALLEGOOD INC       0509944180101144     10/14/2018   Bill/NF3    12/31/2018   11/27/2018      E1399                      Massager                    $   229.50
2846    WALLEGOOD INC       0509944180101144     10/14/2018   Bill/NF3    12/31/2018   11/27/2018      E1399              Water Circulating Pump              $   232.50
2847    WALLEGOOD INC       0509944180101144     10/14/2018   Bill/NF3    12/31/2018   12/6/2018       E0855               Cervical Traction Unit             $   502.63
2848    WALLEGOOD INC       0509944180101144     10/14/2018   Bill/NF3    12/31/2018   12/6/2018       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
2849    WALLEGOOD INC       0509944180101144     10/14/2018   Bill/NF3     1/7/2019    12/11/2018      E0855               Cervical Traction Unit             $   502.63
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 79 of 186 PageID #: 180
                                               Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                          Exhibit "1"

                                                                         Approximate
Fraud                                             Date of     Document                   Service      HCPCS
          Provider Name       Claim Number                                  Date of                                          Product Description              Charge
Event                                             Accident     Mailed                Provided Date     Code
                                                                            Mailing
2850    WALLEGOOD INC       0509944180101144     10/14/2018   Bill/NF3     1/22/2019   12/20/2018      E0205                      Heat lamp                   $   259.65
2851    WALLEGOOD INC       0509944180101144     10/14/2018   Bill/NF3     1/22/2019   12/20/2018      E0730                     TENS Unit                    $    76.25
2852    WALLEGOOD INC       0509944180101144     10/14/2018   Bill/NF3     1/22/2019   12/20/2018      E1399                      Massager                    $   229.50
2853    WALLEGOOD INC       0509944180101144     10/14/2018   Bill/NF3     1/22/2019   12/20/2018      E1399               Water Circulating Pump             $   232.50
2854    WALLEGOOD INC       0509944180101144     10/14/2018   Bill/NF3     1/7/2019    12/20/2018      L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
2855    WALLEGOOD INC       0277609070101054     10/15/2018   Bill/NF3    12/20/2018   11/7/2018       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
2856    WALLEGOOD INC       0277609070101054     10/15/2018   Bill/NF3    12/20/2018   11/7/2018       E0199                    Mattress Pad                  $    19.48
2857    WALLEGOOD INC       0277609070101054     10/15/2018   Bill/NF3    12/20/2018   11/7/2018       E1399                Orthopedic Car Seat               $    96.50
2858    WALLEGOOD INC       0277609070101054     10/15/2018   Bill/NF3    12/20/2018   11/7/2018       E1399               Water Circulating Pump             $   232.50
2859    WALLEGOOD INC       0277609070101054     10/15/2018   Bill/NF3    12/20/2018   11/7/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
2860    WALLEGOOD INC       0277609070101054     10/15/2018   Bill/NF3    12/20/2018   11/7/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
2861    WALLEGOOD INC       0277609070101054     10/15/2018   Bill/NF3    12/20/2018   11/7/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
2862    WALLEGOOD INC       0277609070101054     10/15/2018   Bill/NF3    12/20/2018   11/7/2018       L3675            Shoulder Orthosis, Vest type          $   141.14
2863    WALLEGOOD INC       0277609070101054     10/15/2018   Bill/NF3    12/24/2018   11/9/2018       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
2864    WALLEGOOD INC       0277609070101054     10/15/2018   Bill/NF3    12/24/2018   11/9/2018       E0199                    Mattress Pad                  $    19.48
2865    WALLEGOOD INC       0277609070101054     10/15/2018   Bill/NF3    12/24/2018   11/9/2018       E1399               Water Circulating Pump             $   232.50
2866    WALLEGOOD INC       0277609070101054     10/15/2018   Bill/NF3    12/24/2018   11/9/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
2867    WALLEGOOD INC       0277609070101054     10/15/2018   Bill/NF3    12/24/2018   11/9/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
2868    WALLEGOOD INC       0277609070101054     10/15/2018   Bill/NF3    12/24/2018   11/9/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
2869    WALLEGOOD INC       0277609070101054     10/15/2018   Bill/NF3    12/24/2018   11/9/2018       L3675            Shoulder Orthosis, Vest type          $   141.14
2870    WALLEGOOD INC       0277609070101054     10/15/2018   Bill/NF3     1/7/2019     12/4/2018      E0205                      Heat lamp                   $   259.65
2871    WALLEGOOD INC       0277609070101054     10/15/2018   Bill/NF3     1/7/2019     12/4/2018      E0205                      Heat lamp                   $   259.65
2872    WALLEGOOD INC       0277609070101054     10/15/2018   Bill/NF3     1/7/2019     12/4/2018      E0730                     TENS Unit                    $    76.25
2873    WALLEGOOD INC       0277609070101054     10/15/2018   Bill/NF3     1/7/2019     12/4/2018      E0730                     TENS Unit                    $    76.25
2874    WALLEGOOD INC       0277609070101054     10/15/2018   Bill/NF3     1/7/2019     12/4/2018      E1399                      Massager                    $   229.50
2875    WALLEGOOD INC       0277609070101054     10/15/2018   Bill/NF3     1/7/2019     12/4/2018      E1399                      Massager                    $   229.50
2876    WALLEGOOD INC       0277609070101054     10/15/2018   Bill/NF3     2/25/2019   1/16/2019       E0855               Cervical Traction Unit             $   502.63
2877    WALLEGOOD INC       0580485780101037     10/15/2018   Bill/NF3     12/3/2018   10/23/2018      E0190         Positioning Cushion/Pillow/Wedge         $    22.04
2878    WALLEGOOD INC       0580485780101037     10/15/2018   Bill/NF3     12/3/2018   10/23/2018      E0199                    Mattress Pad                  $    19.48
2879    WALLEGOOD INC       0580485780101037     10/15/2018   Bill/NF3     12/3/2018   10/23/2018      E1399               Water Circulating Pump             $   232.50
2880    WALLEGOOD INC       0580485780101037     10/15/2018   Bill/NF3     12/3/2018   10/23/2018      E2601        Wheelchair Cushion, width less than 22"   $    55.29
2881    WALLEGOOD INC       0580485780101037     10/15/2018   Bill/NF3     12/3/2018   10/23/2018      L0174             Cervical Collar, Semi-Rigid          $   130.00
2882    WALLEGOOD INC       0580485780101037     10/15/2018   Bill/NF3     12/3/2018   10/23/2018      L0627            Lumbar Orthosis, Custom-Fit           $   322.98
2883    WALLEGOOD INC       0580485780101037     10/15/2018   Bill/NF3     1/7/2019    12/11/2018      E0205                      Heat lamp                   $   259.65
2884    WALLEGOOD INC       0580485780101037     10/15/2018   Bill/NF3     1/7/2019    12/11/2018      E0730                     TENS Unit                    $    76.25
2885    WALLEGOOD INC       0580485780101037     10/15/2018   Bill/NF3     1/7/2019    12/11/2018      E1399                Miscellaneous DME                 $   111.00
2886    WALLEGOOD INC       0580485780101037     10/15/2018   Bill/NF3     1/7/2019    12/11/2018      E1399                      Massager                    $   229.50
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 80 of 186 PageID #: 181
                                               Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                          Exhibit "1"

                                                                         Approximate
Fraud                                             Date of     Document                  Service       HCPCS
          Provider Name       Claim Number                                  Date of                                          Product Description              Charge
Event                                             Accident     Mailed                Provided Date     Code
                                                                            Mailing
2887    WALLEGOOD INC       0580485780101037     10/15/2018   Bill/NF3     1/7/2019    12/18/2018      E0855                Cervical Traction Unit            $   502.63
2888    WALLEGOOD INC       0580485780101037     10/15/2018   Bill/NF3     1/22/2019   12/18/2018      L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
2889    WALLEGOOD INC       0633047150101018     10/16/2018   Bill/NF3    12/31/2018   11/13/2018      E0855               Cervical Traction Unit             $   502.63
2890    WALLEGOOD INC       0633047150101018     10/16/2018   Bill/NF3     1/14/2019   12/27/2018      L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
2891    WALLEGOOD INC       0624099060101019     10/17/2018   Bill/NF3    12/24/2018   11/14/2018      E0199                    Mattress Pad                  $    19.48
2892    WALLEGOOD INC       0624099060101019     10/17/2018   Bill/NF3    12/24/2018   11/14/2018      E0272                Mattress foam rubber              $    19.48
2893    WALLEGOOD INC       0624099060101019     10/17/2018   Bill/NF3    12/24/2018   11/14/2018      E1399                      Whirlpool                   $   126.00
2894    WALLEGOOD INC       0624099060101019     10/17/2018   Bill/NF3    12/24/2018   11/14/2018      E2601        Wheelchair Cushion, width less than 22"   $    55.29
2895    WALLEGOOD INC       0624099060101019     10/17/2018   Bill/NF3    12/24/2018   11/14/2018      E2601        Wheelchair Cushion, width less than 22"   $    55.29
2896    WALLEGOOD INC       0624099060101019     10/17/2018   Bill/NF3    12/24/2018   11/14/2018      L0174             Cervical Collar, Semi-Rigid          $   130.00
2897    WALLEGOOD INC       0624099060101019     10/17/2018   Bill/NF3    12/24/2018   11/14/2018      L0174             Cervical Collar, Semi-Rigid          $   130.00
2898    WALLEGOOD INC       0624099060101019     10/17/2018   Bill/NF3    12/24/2018   11/14/2018      L0627            Lumbar Orthosis, Custom-Fit           $   322.98
2899    WALLEGOOD INC       0624099060101019     10/17/2018   Bill/NF3    12/24/2018   11/14/2018      L0627            Lumbar Orthosis, Custom-Fit           $   322.98
2900    WALLEGOOD INC       0624099060101019     10/17/2018   Bill/NF3     1/7/2019    12/10/2018      E0855                Cervical Traction Unit            $   502.63
2901    WALLEGOOD INC       0624099060101019     10/17/2018   Bill/NF3     1/7/2019    12/10/2018      L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
2902    WALLEGOOD INC       0624099060101019     10/17/2018   Bill/NF3     1/22/2019    1/9/2019       E0205                      Heat lamp                   $   259.65
2903    WALLEGOOD INC       0624099060101019     10/17/2018   Bill/NF3     1/22/2019    1/9/2019       E0730                     TENS Unit                    $    76.25
2904    WALLEGOOD INC       0624099060101019     10/17/2018   Bill/NF3     1/22/2019    1/9/2019       E1399                      Massager                    $   229.50
2905    WALLEGOOD INC       0624099060101019     10/17/2018   Bill/NF3     1/22/2019    1/9/2019       E1399               Water Circulating Pump             $   232.50
2906    WALLEGOOD INC       0804753170108023     10/17/2018   Bill/NF3     1/10/2019   12/13/2018      L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
2907    WALLEGOOD INC       0804753170108023     10/17/2018   Bill/NF3    12/31/2018   12/13/2018      L1832             Knee Orthosis, Custom-Fit            $   607.55
2908    WALLEGOOD INC       0506168490101015     10/18/2018   Bill/NF3     12/3/2018   10/23/2018      E0190         Positioning Cushion/Pillow/Wedge         $    22.04
2909    WALLEGOOD INC       0506168490101015     10/18/2018   Bill/NF3    12/14/2018   10/23/2018      E0190         Positioning Cushion/Pillow/Wedge         $    22.04
2910    WALLEGOOD INC       0506168490101015     10/18/2018   Bill/NF3    12/14/2018   10/23/2018      E0199                    Mattress Pad                  $    19.48
2911    WALLEGOOD INC       0506168490101015     10/18/2018   Bill/NF3     12/3/2018   10/23/2018      E1399               Water Circulating Pump             $   232.50
2912    WALLEGOOD INC       0506168490101015     10/18/2018   Bill/NF3     12/3/2018   10/23/2018      E2601        Wheelchair Cushion, width less than 22"   $    55.29
2913    WALLEGOOD INC       0506168490101015     10/18/2018   Bill/NF3     12/3/2018   10/23/2018      L0174             Cervical Collar, Semi-Rigid          $   130.00
2914    WALLEGOOD INC       0506168490101015     10/18/2018   Bill/NF3    12/14/2018   10/23/2018      L0174             Cervical Collar, Semi-Rigid          $   130.00
2915    WALLEGOOD INC       0506168490101015     10/18/2018   Bill/NF3     12/3/2018   10/23/2018      L0627            Lumbar Orthosis, Custom-Fit           $   322.98
2916    WALLEGOOD INC       0506168490101015     10/18/2018   Bill/NF3    12/14/2018   10/23/2018      L1930                   Ankle Orthosis                 $   194.00
2917    WALLEGOOD INC       0506168490101015     10/18/2018   Bill/NF3    12/14/2018   10/23/2018      L3675            Shoulder Orthosis, Vest type          $   141.14
2918    WALLEGOOD INC       0506168490101015     10/18/2018   Bill/NF3    12/24/2018   11/26/2018      E0205                      Heat lamp                   $   259.65
2919    WALLEGOOD INC       0506168490101015     10/18/2018   Bill/NF3    12/24/2018   11/26/2018      E0730                     TENS Unit                    $    76.25
2920    WALLEGOOD INC       0506168490101015     10/18/2018   Bill/NF3    12/24/2018   11/26/2018      E1399                      Massager                    $   229.50
2921    WALLEGOOD INC       0506168490101015     10/18/2018   Bill/NF3     1/7/2019    12/14/2018      E0855                Cervical Traction Unit            $   502.63
2922    WALLEGOOD INC       0506168490101015     10/18/2018   Bill/NF3     1/7/2019    12/14/2018      L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
2923    WALLEGOOD INC       0506168490101015     10/18/2018   Bill/NF3     1/22/2019   12/18/2018      E0855               Cervical Traction Unit             $   502.63
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 81 of 186 PageID #: 182
                                               Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                          Exhibit "1"

                                                                         Approximate
Fraud                                             Date of     Document                   Service      HCPCS
          Provider Name       Claim Number                                  Date of                                          Product Description              Charge
Event                                             Accident     Mailed                Provided Date     Code
                                                                            Mailing
2924    WALLEGOOD INC       0506168490101015     10/18/2018   Bill/NF3     1/29/2019   12/18/2018      L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
2925    WALLEGOOD INC       0506168490101015     10/18/2018   Bill/NF3     3/1/2019     1/17/2019      L1832             Knee Orthosis, Custom-Fit            $   607.55
2926    WALLEGOOD INC       0587413620101077     10/18/2018   Bill/NF3    12/24/2018   11/9/2018       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
2927    WALLEGOOD INC       0587413620101077     10/18/2018   Bill/NF3    12/24/2018   11/9/2018       E0205                      Heat lamp                   $   259.65
2928    WALLEGOOD INC       0587413620101077     10/18/2018   Bill/NF3    12/24/2018   11/9/2018       E1399                      Massager                    $   229.50
2929    WALLEGOOD INC       0587413620101077     10/18/2018   Bill/NF3    12/24/2018   11/9/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
2930    WALLEGOOD INC       0587413620101077     10/18/2018   Bill/NF3    12/24/2018   11/9/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
2931    WALLEGOOD INC       0587413620101077     10/18/2018   Bill/NF3    12/24/2018   11/9/2018       L3807             Wrist Orthosis, Custom-Fit           $   178.04
2932    WALLEGOOD INC       0587413620101077     10/18/2018   Bill/NF3    12/24/2018   11/21/2018      L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
2933    WALLEGOOD INC       0587413620101077     10/18/2018   Bill/NF3     1/14/2019   12/28/2018      L3807             Wrist Orthosis, Custom-Fit           $   178.04
2934    WALLEGOOD INC       0291185080101105     10/19/2018   Bill/NF3    12/31/2018   11/20/2018      E0190         Positioning Cushion/Pillow/Wedge         $    22.04
2935    WALLEGOOD INC       0291185080101105     10/19/2018   Bill/NF3    12/31/2018   11/20/2018      E0199                    Mattress Pad                  $    19.48
2936    WALLEGOOD INC       0291185080101105     10/19/2018   Bill/NF3    12/31/2018   11/20/2018      E1399                 Orthopedic Car Seat              $    96.50
2937    WALLEGOOD INC       0291185080101105     10/19/2018   Bill/NF3    12/31/2018   11/20/2018      E1399               Water Circulating Pump             $   232.50
2938    WALLEGOOD INC       0291185080101105     10/19/2018   Bill/NF3    12/31/2018   11/20/2018      E2601        Wheelchair Cushion, width less than 22"   $    55.29
2939    WALLEGOOD INC       0291185080101105     10/19/2018   Bill/NF3    12/31/2018   11/20/2018      L0174             Cervical Collar, Semi-Rigid          $   130.00
2940    WALLEGOOD INC       0291185080101105     10/19/2018   Bill/NF3    12/31/2018   11/20/2018      L0627            Lumbar Orthosis, Custom-Fit           $   322.98
2941    WALLEGOOD INC       0291185080101105     10/19/2018   Bill/NF3    12/31/2018   11/20/2018      L3675            Shoulder Orthosis, Vest type          $   141.14
2942    WALLEGOOD INC       0291185080101105     10/19/2018   Bill/NF3     1/7/2019     12/5/2018      E0205                      Heat lamp                   $   259.65
2943    WALLEGOOD INC       0291185080101105     10/19/2018   Bill/NF3     1/7/2019     12/5/2018      E0730                     TENS Unit                    $    76.25
2944    WALLEGOOD INC       0291185080101105     10/19/2018   Bill/NF3     1/7/2019     12/5/2018      E1399                      Massager                    $   229.50
2945    WALLEGOOD INC       0291185080101105     10/19/2018   Bill/NF3     3/1/2019     1/16/2019      E0855                Cervical Traction Unit            $   502.63
2946    WALLEGOOD INC       0291185080101105     10/19/2018   Bill/NF3     3/1/2019     1/16/2019      L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
2947    WALLEGOOD INC       0406791830101022     10/19/2018   Bill/NF3     12/3/2018   10/25/2018      E0190         Positioning Cushion/Pillow/Wedge         $    22.04
2948    WALLEGOOD INC       0406791830101022     10/19/2018   Bill/NF3     12/3/2018   10/25/2018      E0205                      Heat lamp                   $   259.65
2949    WALLEGOOD INC       0406791830101022     10/19/2018   Bill/NF3     12/3/2018   10/25/2018      L0627            Lumbar Orthosis, Custom-Fit           $   322.98
2950    WALLEGOOD INC       0464461610101035     10/19/2018   Bill/NF3     1/7/2019    11/27/2018      E0190         Positioning Cushion/Pillow/Wedge         $    22.04
2951    WALLEGOOD INC       0464461610101035     10/19/2018   Bill/NF3     1/7/2019    11/27/2018      E0205                      Heat lamp                   $   259.65
2952    WALLEGOOD INC       0464461610101035     10/19/2018   Bill/NF3     1/7/2019    11/27/2018      E1399                 Orthopedic Car Seat              $    96.50
2953    WALLEGOOD INC       0464461610101035     10/19/2018   Bill/NF3     1/7/2019    11/27/2018      L0627            Lumbar Orthosis, Custom-Fit           $   322.98
2954    WALLEGOOD INC       0500796460101056     10/19/2018   Bill/NF3    12/18/2018   11/6/2018       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
2955    WALLEGOOD INC       0500796460101056     10/19/2018   Bill/NF3    12/18/2018   11/6/2018       E0205                      Heat lamp                   $   259.65
2956    WALLEGOOD INC       0500796460101056     10/19/2018   Bill/NF3    12/18/2018   11/6/2018       E1399                      Massager                    $   229.50
2957    WALLEGOOD INC       0500796460101056     10/19/2018   Bill/NF3    12/18/2018   11/6/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
2958    WALLEGOOD INC       0500796460101056     10/19/2018   Bill/NF3    12/18/2018   11/6/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
2959    WALLEGOOD INC       0500796460101056     10/19/2018   Bill/NF3    12/18/2018   11/6/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
2960    WALLEGOOD INC       0500796460101056     10/19/2018   Bill/NF3    12/18/2018   11/6/2018       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 82 of 186 PageID #: 183
                                               Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                          Exhibit "1"

                                                                         Approximate
Fraud                                             Date of     Document                  Service       HCPCS
          Provider Name       Claim Number                                  Date of                                          Product Description              Charge
Event                                             Accident     Mailed                Provided Date     Code
                                                                            Mailing
2961    WALLEGOOD INC       0500796460101056     10/19/2018   Bill/NF3    12/18/2018   11/6/2018       L1832             Knee Orthosis, Custom-Fit            $   607.55
2962    WALLEGOOD INC       0541677300101046     10/19/2018   Bill/NF3    12/24/2018   11/14/2018      E0199                    Mattress Pad                  $    19.48
2963    WALLEGOOD INC       0541677300101046     10/19/2018   Bill/NF3    12/24/2018   11/14/2018      E1399                      Whirlpool                   $   126.00
2964    WALLEGOOD INC       0541677300101046     10/19/2018   Bill/NF3    12/24/2018   11/14/2018      E2601        Wheelchair Cushion, width less than 22"   $    55.29
2965    WALLEGOOD INC       0541677300101046     10/19/2018   Bill/NF3    12/24/2018   11/14/2018      L0174             Cervical Collar, Semi-Rigid          $   130.00
2966    WALLEGOOD INC       0541677300101046     10/19/2018   Bill/NF3    12/24/2018   11/14/2018      L0627            Lumbar Orthosis, Custom-Fit           $   322.98
2967    WALLEGOOD INC       0541677300101046     10/19/2018   Bill/NF3    12/24/2018   11/14/2018      L3675            Shoulder Orthosis, Vest type          $   141.14
2968    WALLEGOOD INC       0061119890101318     10/20/2018   Bill/NF3    12/24/2018   11/13/2018      E0199                    Mattress Pad                  $    19.48
2969    WALLEGOOD INC       0061119890101318     10/20/2018   Bill/NF3    12/24/2018   11/13/2018      E1399                      Whirlpool                   $   126.00
2970    WALLEGOOD INC       0061119890101318     10/20/2018   Bill/NF3    12/24/2018   11/13/2018      E2601        Wheelchair Cushion, width less than 22"   $    55.29
2971    WALLEGOOD INC       0061119890101318     10/20/2018   Bill/NF3    12/24/2018   11/13/2018      L0174             Cervical Collar, Semi-Rigid          $   130.00
2972    WALLEGOOD INC       0061119890101318     10/20/2018   Bill/NF3    12/24/2018   11/13/2018      L0627            Lumbar Orthosis, Custom-Fit           $   322.98
2973    WALLEGOOD INC       0335319890101157     10/20/2018   Bill/NF3    12/18/2018   11/7/2018       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
2974    WALLEGOOD INC       0335319890101157     10/20/2018   Bill/NF3    12/18/2018   11/7/2018       E0199                    Mattress Pad                  $    19.48
2975    WALLEGOOD INC       0335319890101157     10/20/2018   Bill/NF3    12/18/2018   11/7/2018       E1399                 Orthopedic Car Seat              $    96.50
2976    WALLEGOOD INC       0335319890101157     10/20/2018   Bill/NF3    12/18/2018   11/7/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
2977    WALLEGOOD INC       0335319890101157     10/20/2018   Bill/NF3    12/18/2018   11/7/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
2978    WALLEGOOD INC       0335319890101157     10/20/2018   Bill/NF3    12/18/2018   11/7/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
2979    WALLEGOOD INC       0335319890101157     10/20/2018   Bill/NF3    12/18/2018   11/7/2018       L3675            Shoulder Orthosis, Vest type          $   141.14
2980    WALLEGOOD INC       0335319890101157     10/20/2018   Bill/NF3     2/18/2019   1/14/2019       E0855               Cervical Traction Unit             $   502.63
2981    WALLEGOOD INC       0335319890101157     10/20/2018   Bill/NF3     2/20/2019   1/14/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
2982    WALLEGOOD INC       0582337380101032     10/20/2018   Bill/NF3     1/14/2019   12/6/2018       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
2983    WALLEGOOD INC       0582337380101032     10/20/2018   Bill/NF3     1/14/2019   12/6/2018       E0199                    Mattress Pad                  $    19.48
2984    WALLEGOOD INC       0582337380101032     10/20/2018   Bill/NF3     1/14/2019   12/6/2018       E1399                 Orthopedic Car Seat              $    96.50
2985    WALLEGOOD INC       0582337380101032     10/20/2018   Bill/NF3     1/14/2019   12/6/2018       E1399               Water Circulating Pump             $   232.50
2986    WALLEGOOD INC       0582337380101032     10/20/2018   Bill/NF3     1/14/2019   12/6/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
2987    WALLEGOOD INC       0582337380101032     10/20/2018   Bill/NF3     1/14/2019   12/6/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
2988    WALLEGOOD INC       0582337380101032     10/20/2018   Bill/NF3     1/14/2019   12/6/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
2989    WALLEGOOD INC       0582337380101032     10/20/2018   Bill/NF3     1/14/2019   12/6/2018       L1810             Knee Orthosis, Custom-Fit            $    80.51
2990    WALLEGOOD INC       0582337380101032     10/20/2018   Bill/NF3     1/22/2019   12/19/2018      E0205                      Heat lamp                   $   259.65
2991    WALLEGOOD INC       0582337380101032     10/20/2018   Bill/NF3     1/22/2019   12/19/2018      E0730                     TENS Unit                    $    76.25
2992    WALLEGOOD INC       0582337380101032     10/20/2018   Bill/NF3     1/22/2019   12/19/2018      E1399                      Massager                    $   229.50
2993    WALLEGOOD INC       0582337380101032     10/20/2018   Bill/NF3     3/1/2019    1/15/2019       E0855                Cervical Traction Unit            $   502.63
2994    WALLEGOOD INC       0582337380101032     10/20/2018   Bill/NF3     3/1/2019    1/15/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
2995    WALLEGOOD INC       0596219190101036     10/21/2018   Bill/NF3    12/18/2018   11/7/2018       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
2996    WALLEGOOD INC       0596219190101036     10/21/2018   Bill/NF3    12/18/2018   11/7/2018       E0205                      Heat lamp                   $   259.65
2997    WALLEGOOD INC       0596219190101036     10/21/2018   Bill/NF3    12/18/2018   11/7/2018       E1399                      Massager                    $   229.50
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 83 of 186 PageID #: 184
                                               Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                          Exhibit "1"

                                                                         Approximate
Fraud                                             Date of     Document                  Service       HCPCS
          Provider Name       Claim Number                                  Date of                                          Product Description              Charge
Event                                             Accident     Mailed                Provided Date     Code
                                                                            Mailing
2998    WALLEGOOD INC       0596219190101036     10/21/2018   Bill/NF3    12/18/2018   11/7/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
2999    WALLEGOOD INC       0596219190101036     10/21/2018   Bill/NF3    12/18/2018   11/7/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
3000    WALLEGOOD INC       0606251110101034     10/21/2018   Bill/NF3    12/18/2018   11/6/2018       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
3001    WALLEGOOD INC       0606251110101034     10/21/2018   Bill/NF3    12/18/2018   11/6/2018       E0199                    Mattress Pad                  $    19.48
3002    WALLEGOOD INC       0606251110101034     10/21/2018   Bill/NF3    12/18/2018   11/6/2018       E1399               Water Circulating Pump             $   232.50
3003    WALLEGOOD INC       0606251110101034     10/21/2018   Bill/NF3    12/18/2018   11/6/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
3004    WALLEGOOD INC       0606251110101034     10/21/2018   Bill/NF3    12/18/2018   11/6/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
3005    WALLEGOOD INC       0606251110101034     10/21/2018   Bill/NF3    12/18/2018   11/6/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
3006    WALLEGOOD INC       0606251110101034     10/21/2018   Bill/NF3    12/18/2018   11/6/2018       L3675            Shoulder Orthosis, Vest type          $   141.14
3007    WALLEGOOD INC       0606251110101034     10/21/2018   Bill/NF3     1/22/2019   12/18/2018      L1832             Knee Orthosis, Custom-Fit            $   607.55
3008    WALLEGOOD INC       0606251110101034     10/21/2018   Bill/NF3     3/5/2019    1/17/2019       E0855                Cervical Traction Unit            $   502.63
3009    WALLEGOOD INC       0606251110101034     10/21/2018   Bill/NF3     2/25/2019   1/17/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
3010    WALLEGOOD INC       0606251110101034     10/21/2018   Bill/NF3     2/25/2019    2/1/2019       E0205                      Heat lamp                   $   259.65
3011    WALLEGOOD INC       0606251110101034     10/21/2018   Bill/NF3     2/25/2019    2/1/2019       E0730                     TENS Unit                    $    76.25
3012    WALLEGOOD INC       0606251110101034     10/21/2018   Bill/NF3     2/25/2019    2/1/2019       E1399                      Massager                    $   229.50
3013    WALLEGOOD INC       0627965670101010     10/21/2018   Bill/NF3    12/18/2018   11/6/2018       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
3014    WALLEGOOD INC       0627965670101010     10/21/2018   Bill/NF3    12/18/2018   11/6/2018       E0199                    Mattress Pad                  $    19.48
3015    WALLEGOOD INC       0627965670101010     10/21/2018   Bill/NF3    12/18/2018   11/6/2018       E1399               Water Circulating Pump             $   232.50
3016    WALLEGOOD INC       0627965670101010     10/21/2018   Bill/NF3    12/18/2018   11/6/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
3017    WALLEGOOD INC       0627965670101010     10/21/2018   Bill/NF3    12/18/2018   11/6/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
3018    WALLEGOOD INC       0627965670101010     10/21/2018   Bill/NF3    12/18/2018   11/6/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
3019    WALLEGOOD INC       0627965670101010     10/21/2018   Bill/NF3    12/18/2018   11/6/2018       L1810             Knee Orthosis, Custom-Fit            $    80.51
3020    WALLEGOOD INC       0627965670101010     10/21/2018   Bill/NF3    12/18/2018   11/7/2018       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
3021    WALLEGOOD INC       0627965670101010     10/21/2018   Bill/NF3    12/18/2018   11/7/2018       E0199                    Mattress Pad                  $    19.48
3022    WALLEGOOD INC       0627965670101010     10/21/2018   Bill/NF3    12/18/2018   11/7/2018       E1399                 Orthopedic Car Seat              $    96.50
3023    WALLEGOOD INC       0627965670101010     10/21/2018   Bill/NF3    12/18/2018   11/7/2018       E1399               Water Circulating Pump             $   232.50
3024    WALLEGOOD INC       0627965670101010     10/21/2018   Bill/NF3    12/18/2018   11/7/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
3025    WALLEGOOD INC       0627965670101010     10/21/2018   Bill/NF3    12/18/2018   11/7/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
3026    WALLEGOOD INC       0627965670101010     10/21/2018   Bill/NF3    12/18/2018   11/7/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
3027    WALLEGOOD INC       0627965670101010     10/21/2018   Bill/NF3    12/18/2018   11/7/2018       L1810             Knee Orthosis, Custom-Fit            $    80.51
3028    WALLEGOOD INC       0627965670101010     10/21/2018   Bill/NF3     1/22/2019   12/17/2018      E0205                      Heat lamp                   $   259.65
3029    WALLEGOOD INC       0627965670101010     10/21/2018   Bill/NF3     1/22/2019   12/17/2018      E0205                      Heat lamp                   $   259.65
3030    WALLEGOOD INC       0627965670101010     10/21/2018   Bill/NF3     1/22/2019   12/17/2018      E0730                     TENS Unit                    $    76.25
3031    WALLEGOOD INC       0627965670101010     10/21/2018   Bill/NF3     1/22/2019   12/17/2018      E0730                     TENS Unit                    $    76.25
3032    WALLEGOOD INC       0627965670101010     10/21/2018   Bill/NF3     1/22/2019   12/17/2018      E1399                      Massager                    $   229.50
3033    WALLEGOOD INC       0627965670101010     10/21/2018   Bill/NF3     1/22/2019   12/17/2018      E1399                      Massager                    $   229.50
3034    WALLEGOOD INC       0627965670101010     10/21/2018   Bill/NF3     2/22/2019   1/14/2019       E0855               Cervical Traction Unit             $   502.63
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 84 of 186 PageID #: 185
                                               Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                          Exhibit "1"

                                                                         Approximate
Fraud                                             Date of     Document                   Service      HCPCS
          Provider Name       Claim Number                                  Date of                                          Product Description              Charge
Event                                             Accident     Mailed                Provided Date     Code
                                                                            Mailing
3035    WALLEGOOD INC       0627965670101010     10/21/2018   Bill/NF3     2/18/2019   1/14/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
3036    WALLEGOOD INC       0627965670101010     10/21/2018   Bill/NF3     3/4/2019     1/15/2019      E0855                Cervical Traction Unit            $   502.63
3037    WALLEGOOD INC       0627965670101010     10/21/2018   Bill/NF3     3/1/2019     1/15/2019      L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
3038    WALLEGOOD INC       0627965670101010     10/21/2018   Bill/NF3     3/1/2019     1/15/2019      L1832             Knee Orthosis, Custom-Fit            $   607.55
3039    WALLEGOOD INC       0334729220101134     10/22/2018   Bill/NF3     1/7/2019    12/15/2018      E0199                    Mattress Pad                  $    19.48
3040    WALLEGOOD INC       0334729220101134     10/22/2018   Bill/NF3     1/7/2019    12/15/2018      E1399                 Miscellaneous DME                $   111.00
3041    WALLEGOOD INC       0334729220101134     10/22/2018   Bill/NF3     1/7/2019    12/15/2018      E2601        Wheelchair Cushion, width less than 22"   $    55.29
3042    WALLEGOOD INC       0334729220101134     10/22/2018   Bill/NF3     1/7/2019    12/15/2018      L0174             Cervical Collar, Semi-Rigid          $   130.00
3043    WALLEGOOD INC       0334729220101134     10/22/2018   Bill/NF3     1/7/2019    12/15/2018      L0627            Lumbar Orthosis, Custom-Fit           $   322.98
3044    WALLEGOOD INC       0637033150101014     10/22/2018   Bill/NF3     4/29/2019   3/21/2019       E0855               Cervical Traction Unit             $   502.63
3045    WALLEGOOD INC       0637033150101014     10/22/2018   Bill/NF3     4/29/2019   3/21/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
3046    WALLEGOOD INC       0328104380101183     10/23/2018   Bill/NF3    12/24/2018   11/13/2018      E0199                    Mattress Pad                  $    19.48
3047    WALLEGOOD INC       0328104380101183     10/23/2018   Bill/NF3    12/24/2018   11/13/2018      E1399                 Orthopedic Car Seat              $    96.50
3048    WALLEGOOD INC       0328104380101183     10/23/2018   Bill/NF3    12/24/2018   11/13/2018      E2601        Wheelchair Cushion, width less than 22"   $    55.29
3049    WALLEGOOD INC       0328104380101183     10/23/2018   Bill/NF3    12/24/2018   11/13/2018      L0174             Cervical Collar, Semi-Rigid          $   130.00
3050    WALLEGOOD INC       0328104380101183     10/23/2018   Bill/NF3    12/24/2018   11/13/2018      L0627            Lumbar Orthosis, Custom-Fit           $   322.98
3051    WALLEGOOD INC       0337436190101030     10/23/2018   Bill/NF3    12/18/2018   11/7/2018       E0199                    Mattress Pad                  $    19.48
3052    WALLEGOOD INC       0337436190101030     10/23/2018   Bill/NF3    12/18/2018   11/7/2018       E1399               Water Circulating Pump             $   232.50
3053    WALLEGOOD INC       0337436190101030     10/23/2018   Bill/NF3    12/18/2018   11/7/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
3054    WALLEGOOD INC       0337436190101030     10/23/2018   Bill/NF3    12/18/2018   11/7/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
3055    WALLEGOOD INC       0337436190101030     10/23/2018   Bill/NF3    12/18/2018   11/7/2018       L3675            Shoulder Orthosis, Vest type          $   141.14
3056    WALLEGOOD INC       0588974070101023     10/24/2018   Bill/NF3    12/24/2018   11/14/2018      E0199                    Mattress Pad                  $    19.48
3057    WALLEGOOD INC       0588974070101023     10/24/2018   Bill/NF3    12/24/2018   11/14/2018      E2601        Wheelchair Cushion, width less than 22"   $    55.29
3058    WALLEGOOD INC       0588974070101023     10/24/2018   Bill/NF3    12/24/2018   11/14/2018      L0627            Lumbar Orthosis, Custom-Fit           $   322.98
3059    WALLEGOOD INC       0588974070101023     10/24/2018   Bill/NF3     1/11/2019   12/7/2018       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
3060    WALLEGOOD INC       0639592260101014     10/24/2018   Bill/NF3    12/24/2018   11/14/2018      E0199                    Mattress Pad                  $    19.48
3061    WALLEGOOD INC       0639592260101014     10/24/2018   Bill/NF3    12/24/2018   11/14/2018      E2601        Wheelchair Cushion, width less than 22"   $    55.29
3062    WALLEGOOD INC       0639592260101014     10/24/2018   Bill/NF3    12/24/2018   11/14/2018      L0174             Cervical Collar, Semi-Rigid          $   130.00
3063    WALLEGOOD INC       0639592260101014     10/24/2018   Bill/NF3    12/24/2018   11/14/2018      L0627            Lumbar Orthosis, Custom-Fit           $   322.98
3064    WALLEGOOD INC       0639592260101014     10/24/2018   Bill/NF3     3/12/2019   1/30/2019       E0205                      Heat lamp                   $   259.65
3065    WALLEGOOD INC       0639592260101014     10/24/2018   Bill/NF3     3/12/2019   1/30/2019       E0730                     TENS Unit                    $    76.25
3066    WALLEGOOD INC       0639592260101014     10/24/2018   Bill/NF3     3/12/2019   1/30/2019       E1399                      Massager                    $   229.50
3067    WALLEGOOD INC       0639592260101014     10/24/2018   Bill/NF3     3/12/2019   1/30/2019       E1399               Water Circulating Pump             $   232.50
3068    WALLEGOOD INC       0639592260101014     10/24/2018   Bill/NF3     3/12/2019     2/6/2019      E0855               Cervical Traction Unit             $   502.63
3069    WALLEGOOD INC       0639592260101014     10/24/2018   Bill/NF3     3/21/2019     2/6/2019      L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
3070    WALLEGOOD INC       0625590840101013     10/25/2018   Bill/NF3    12/18/2018   11/8/2018       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
3071    WALLEGOOD INC       0625590840101013     10/25/2018   Bill/NF3    12/18/2018   11/8/2018       E0205                      Heat lamp                   $   259.65
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 85 of 186 PageID #: 186
                                               Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                          Exhibit "1"

                                                                         Approximate
Fraud                                             Date of     Document                   Service      HCPCS
          Provider Name       Claim Number                                  Date of                                          Product Description              Charge
Event                                             Accident     Mailed                Provided Date     Code
                                                                            Mailing
3072    WALLEGOOD INC       0625590840101013     10/25/2018   Bill/NF3    12/18/2018   11/8/2018       E1399                      Massager                    $   229.50
3073    WALLEGOOD INC       0625590840101013     10/25/2018   Bill/NF3    12/18/2018   11/8/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
3074    WALLEGOOD INC       0625590840101013     10/25/2018   Bill/NF3    12/18/2018   11/8/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
3075    WALLEGOOD INC       0625590840101013     10/25/2018   Bill/NF3    12/18/2018   11/21/2018      L1971                   Ankle Orthosis                 $   331.47
3076    WALLEGOOD INC       0642393570101017     10/25/2018   Bill/NF3     1/22/2019   12/17/2018      E0205                      Heat lamp                   $   259.65
3077    WALLEGOOD INC       0642393570101017     10/25/2018   Bill/NF3     1/22/2019   12/17/2018      E0730                     TENS Unit                    $    76.25
3078    WALLEGOOD INC       0642393570101017     10/25/2018   Bill/NF3     1/22/2019   12/17/2018      E1399                      Massager                    $   229.50
3079    WALLEGOOD INC       0642393570101017     10/25/2018   Bill/NF3     1/7/2019    12/17/2018      E1399               Water Circulating Pump             $   232.50
3080    WALLEGOOD INC       0642393570101017     10/25/2018   Bill/NF3     1/7/2019    12/17/2018      E2601        Wheelchair Cushion, width less than 22"   $    55.29
3081    WALLEGOOD INC       0642393570101017     10/25/2018   Bill/NF3     1/7/2019    12/17/2018      L0627            Lumbar Orthosis, Custom-Fit           $   322.98
3082    WALLEGOOD INC       0642393570101017     10/25/2018   Bill/NF3     1/7/2019    12/17/2018      L1810             Knee Orthosis, Custom-Fit            $    80.51
3083    WALLEGOOD INC       0642393570101017     10/25/2018   Bill/NF3     1/7/2019    12/17/2018      L3675            Shoulder Orthosis, Vest type          $   141.14
3084    WALLEGOOD INC       0642393570101017     10/25/2018   Bill/NF3     2/18/2019   1/14/2019       E0855               Cervical Traction Unit             $   502.63
3085    WALLEGOOD INC       0642393570101017     10/25/2018   Bill/NF3     2/18/2019   1/14/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
3086    WALLEGOOD INC       0642393570101017     10/25/2018   Bill/NF3     3/5/2019     1/28/2019      E0205                      Heat lamp                   $   259.65
3087    WALLEGOOD INC       0642393570101017     10/25/2018   Bill/NF3     3/5/2019     1/28/2019      E0730                     TENS Unit                    $    76.25
3088    WALLEGOOD INC       0642393570101017     10/25/2018   Bill/NF3     3/5/2019     1/28/2019      E0855               Cervical Traction Unit             $   502.63
3089    WALLEGOOD INC       0642393570101017     10/25/2018   Bill/NF3     3/5/2019     1/28/2019      E1399                      Massager                    $   229.50
3090    WALLEGOOD INC       0642393570101017     10/25/2018   Bill/NF3     3/5/2019     1/28/2019      L0627            Lumbar Orthosis, Custom-Fit           $   322.98
3091    WALLEGOOD INC       0642393570101017     10/25/2018   Bill/NF3     3/5/2019     1/28/2019      L1810             Knee Orthosis, Custom-Fit            $    80.51
3092    WALLEGOOD INC       0642393570101017     10/25/2018   Bill/NF3     3/5/2019     1/28/2019      L3675            Shoulder Orthosis, Vest type          $   141.14
3093    WALLEGOOD INC       0075298740101019     10/26/2018   Bill/NF3    12/18/2018   11/8/2018       E1399              Water Circulating Pump              $   232.50
3094    WALLEGOOD INC       0075298740101019     10/26/2018   Bill/NF3    12/18/2018   11/8/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
3095    WALLEGOOD INC       0075298740101019     10/26/2018   Bill/NF3    12/18/2018   11/8/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
3096    WALLEGOOD INC       0075298740101019     10/26/2018   Bill/NF3    12/18/2018   11/8/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
3097    WALLEGOOD INC       0075298740101019     10/26/2018   Bill/NF3     1/15/2019   12/18/2018      E0205                      Heat lamp                   $   259.65
3098    WALLEGOOD INC       0075298740101019     10/26/2018   Bill/NF3     1/15/2019   12/18/2018      E0730                     TENS Unit                    $    76.25
3099    WALLEGOOD INC       0075298740101019     10/26/2018   Bill/NF3     1/14/2019   12/18/2018      E0855               Cervical Traction Unit             $   502.63
3100    WALLEGOOD INC       0075298740101019     10/26/2018   Bill/NF3     1/15/2019   12/18/2018      E1399                      Massager                    $   229.50
3101    WALLEGOOD INC       0075298740101019     10/26/2018   Bill/NF3     3/22/2019     2/8/2019      L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
3102    WALLEGOOD INC       0267895080101117     10/26/2018   Bill/NF3    12/31/2018   11/21/2018      E1399              Water Circulating Pump              $   232.50
3103    WALLEGOOD INC       0267895080101117     10/26/2018   Bill/NF3    12/31/2018   11/21/2018      E2601        Wheelchair Cushion, width less than 22"   $    55.29
3104    WALLEGOOD INC       0267895080101117     10/26/2018   Bill/NF3    12/31/2018   11/21/2018      L0174             Cervical Collar, Semi-Rigid          $   130.00
3105    WALLEGOOD INC       0267895080101117     10/26/2018   Bill/NF3    12/31/2018   11/21/2018      L0627            Lumbar Orthosis, Custom-Fit           $   322.98
3106    WALLEGOOD INC       0267895080101117     10/26/2018   Bill/NF3     1/10/2019   12/12/2018      L1832             Knee Orthosis, Custom-Fit            $   607.55
3107    WALLEGOOD INC       0267895080101117     10/26/2018   Bill/NF3     1/10/2019   12/21/2018      E0205                      Heat lamp                   $   259.65
3108    WALLEGOOD INC       0267895080101117     10/26/2018   Bill/NF3     1/10/2019   12/21/2018      E0730                     TENS Unit                    $    76.25
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 86 of 186 PageID #: 187
                                               Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                          Exhibit "1"

                                                                         Approximate
Fraud                                             Date of     Document                   Service      HCPCS
          Provider Name       Claim Number                                  Date of                                          Product Description              Charge
Event                                             Accident     Mailed                Provided Date     Code
                                                                            Mailing
3109    WALLEGOOD INC       0267895080101117     10/26/2018   Bill/NF3     1/10/2019   12/21/2018      E1399                      Massager                    $   229.50
3110    WALLEGOOD INC       0267895080101117     10/26/2018   Bill/NF3     1/29/2019   12/21/2018      L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
3111    WALLEGOOD INC       0500543070101088     10/26/2018   Bill/NF3    12/24/2018   11/12/2018      E0190         Positioning Cushion/Pillow/Wedge         $    22.04
3112    WALLEGOOD INC       0500543070101088     10/26/2018   Bill/NF3    12/24/2018   11/12/2018      E1399               Water Circulating Pump             $   232.50
3113    WALLEGOOD INC       0500543070101088     10/26/2018   Bill/NF3    12/24/2018   11/12/2018      E2601        Wheelchair Cushion, width less than 22"   $    55.29
3114    WALLEGOOD INC       0500543070101088     10/26/2018   Bill/NF3    12/24/2018   11/12/2018      L0174             Cervical Collar, Semi-Rigid          $   130.00
3115    WALLEGOOD INC       0500543070101088     10/26/2018   Bill/NF3    12/24/2018   11/12/2018      L0627            Lumbar Orthosis, Custom-Fit           $   322.98
3116    WALLEGOOD INC       0500543070101088     10/26/2018   Bill/NF3    12/24/2018   11/12/2018      L3675            Shoulder Orthosis, Vest type          $   141.14
3117    WALLEGOOD INC       0500543070101088     10/26/2018   Bill/NF3     3/1/2019     1/17/2019      E0855                Cervical Traction Unit            $   502.63
3118    WALLEGOOD INC       0500543070101088     10/26/2018   Bill/NF3     3/1/2019     1/17/2019      L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
3119    WALLEGOOD INC       0177482860101101     10/27/2018   Bill/NF3    12/31/2018   11/19/2018      E0199                    Mattress Pad                  $    19.48
3120    WALLEGOOD INC       0177482860101101     10/27/2018   Bill/NF3    12/31/2018   11/19/2018      E1399                 Orthopedic Car Seat              $    96.50
3121    WALLEGOOD INC       0177482860101101     10/27/2018   Bill/NF3    12/31/2018   11/19/2018      E2601        Wheelchair Cushion, width less than 22"   $    55.29
3122    WALLEGOOD INC       0177482860101101     10/27/2018   Bill/NF3    12/31/2018   11/19/2018      L0174             Cervical Collar, Semi-Rigid          $   130.00
3123    WALLEGOOD INC       0177482860101101     10/27/2018   Bill/NF3    12/31/2018   11/19/2018      L0627            Lumbar Orthosis, Custom-Fit           $   322.98
3124    WALLEGOOD INC       0177482860101101     10/27/2018   Bill/NF3    12/31/2018   11/19/2018      L1810             Knee Orthosis, Custom-Fit            $    80.51
3125    WALLEGOOD INC       0177482860101101     10/27/2018   Bill/NF3    12/31/2018   11/20/2018      E0199                    Mattress Pad                  $    19.48
3126    WALLEGOOD INC       0177482860101101     10/27/2018   Bill/NF3    12/31/2018   11/20/2018      E1399                 Miscellaneous DME                $   111.00
3127    WALLEGOOD INC       0177482860101101     10/27/2018   Bill/NF3    12/31/2018   11/20/2018      E2601        Wheelchair Cushion, width less than 22"   $    55.29
3128    WALLEGOOD INC       0177482860101101     10/27/2018   Bill/NF3    12/31/2018   11/20/2018      L0174             Cervical Collar, Semi-Rigid          $   130.00
3129    WALLEGOOD INC       0177482860101101     10/27/2018   Bill/NF3    12/31/2018   11/20/2018      L0627            Lumbar Orthosis, Custom-Fit           $   322.98
3130    WALLEGOOD INC       0177482860101101     10/27/2018   Bill/NF3     2/22/2019   1/13/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
3131    WALLEGOOD INC       0177482860101101     10/27/2018   Bill/NF3     2/18/2019   1/15/2019       E0855               Cervical Traction Unit             $   502.63
3132    WALLEGOOD INC       0350692120101035     10/27/2018   Bill/NF3    12/18/2018   11/7/2018       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
3133    WALLEGOOD INC       0350692120101035     10/27/2018   Bill/NF3    12/18/2018   11/7/2018       E1399                      Massager                    $   229.50
3134    WALLEGOOD INC       0350692120101035     10/27/2018   Bill/NF3    12/18/2018   11/7/2018       E1399               Water Circulating Pump             $   232.50
3135    WALLEGOOD INC       0350692120101035     10/27/2018   Bill/NF3    12/18/2018   11/7/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
3136    WALLEGOOD INC       0350692120101035     10/27/2018   Bill/NF3    12/18/2018   11/7/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
3137    WALLEGOOD INC       0350692120101035     10/27/2018   Bill/NF3    12/18/2018   11/7/2018       L1930                   Ankle Orthosis                 $   194.00
3138    WALLEGOOD INC       0350692120101035     10/27/2018   Bill/NF3    12/24/2018   11/8/2018       E0199                    Mattress Pad                  $    19.48
3139    WALLEGOOD INC       0350692120101035     10/27/2018   Bill/NF3    12/24/2018   11/8/2018       E0205                      Heat lamp                   $   259.65
3140    WALLEGOOD INC       0350692120101035     10/27/2018   Bill/NF3    12/24/2018   11/8/2018       E1399                      Massager                    $   229.50
3141    WALLEGOOD INC       0350692120101035     10/27/2018   Bill/NF3    12/24/2018   11/8/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
3142    WALLEGOOD INC       0350692120101035     10/27/2018   Bill/NF3    12/24/2018   11/8/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
3143    WALLEGOOD INC       0350692120101035     10/27/2018   Bill/NF3     1/7/2019    12/11/2018      L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
3144    WALLEGOOD INC       0510107450101049     10/27/2018   Bill/NF3    12/31/2018   11/19/2018      E0190         Positioning Cushion/Pillow/Wedge         $    22.04
3145    WALLEGOOD INC       0510107450101049     10/27/2018   Bill/NF3    12/31/2018   11/19/2018      E0205                      Heat lamp                   $   259.65
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 87 of 186 PageID #: 188
                                               Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                          Exhibit "1"

                                                                         Approximate
Fraud                                             Date of     Document                  Service       HCPCS
          Provider Name       Claim Number                                  Date of                                          Product Description              Charge
Event                                             Accident     Mailed                Provided Date     Code
                                                                            Mailing
3146    WALLEGOOD INC       0510107450101049     10/27/2018   Bill/NF3    12/31/2018   11/19/2018      E1399                       Massager                   $   229.50
3147    WALLEGOOD INC       0510107450101049     10/27/2018   Bill/NF3    12/31/2018   11/19/2018      E2601        Wheelchair Cushion, width less than 22"   $    55.29
3148    WALLEGOOD INC       0510107450101049     10/27/2018   Bill/NF3    12/31/2018   11/19/2018      L0627            Lumbar Orthosis, Custom-Fit           $   322.98
3149    WALLEGOOD INC       0626180670101017     10/27/2018   Bill/NF3    12/18/2018   11/8/2018       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
3150    WALLEGOOD INC       0626180670101017     10/27/2018   Bill/NF3    12/18/2018   11/8/2018       E0215                 Electric Heating Pad             $    20.93
3151    WALLEGOOD INC       0626180670101017     10/27/2018   Bill/NF3    12/18/2018   11/8/2018       E1399                       Massager                   $   229.50
3152    WALLEGOOD INC       0626180670101017     10/27/2018   Bill/NF3    12/18/2018   11/8/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
3153    WALLEGOOD INC       0626180670101017     10/27/2018   Bill/NF3    12/18/2018   11/8/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
3154    WALLEGOOD INC       0626180670101017     10/27/2018   Bill/NF3    12/18/2018   11/8/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
3155    WALLEGOOD INC       0626180670101017     10/27/2018   Bill/NF3    12/20/2018   11/8/2018       L1810             Knee Orthosis, Custom-Fit            $    80.51
3156    WALLEGOOD INC       0626180670101017     10/27/2018   Bill/NF3    12/20/2018   11/8/2018       L3675            Shoulder Orthosis, Vest type          $   141.14
3157    WALLEGOOD INC       0626180670101017     10/27/2018   Bill/NF3    12/24/2018   11/19/2018      L3807             Wrist Orthosis, Custom-Fit           $   178.04
3158    WALLEGOOD INC       0626180670101017     10/27/2018   Bill/NF3     1/14/2019   12/28/2018      L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
3159    WALLEGOOD INC       0189832450101091     10/29/2018   Bill/NF3     3/25/2019   2/15/2019       E0205                      Heat lamp                   $   259.65
3160    WALLEGOOD INC       0189832450101091     10/29/2018   Bill/NF3     3/25/2019   2/15/2019       E0730                     TENS Unit                    $   164.92
3161    WALLEGOOD INC       0189832450101091     10/29/2018   Bill/NF3     3/25/2019   2/15/2019       E1399                       Massager                   $   229.50
3162    WALLEGOOD INC       0189832450101091     10/29/2018   Bill/NF3     4/22/2019   3/18/2019       E0855                Cervical Traction Unit            $   502.63
3163    WALLEGOOD INC       0189832450101091     10/29/2018   Bill/NF3     4/22/2019   3/18/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
3164    WALLEGOOD INC       0533439020101065     10/29/2018   Bill/NF3     1/22/2019   12/20/2018      L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
3165    WALLEGOOD INC       0641402870101014     10/29/2018   Bill/NF3     1/14/2019   12/12/2018      E0205                      Heat lamp                   $   259.65
3166    WALLEGOOD INC       0641402870101014     10/29/2018   Bill/NF3     1/14/2019   12/12/2018      E1399                       Massager                   $   229.50
3167    WALLEGOOD INC       0641402870101014     10/29/2018   Bill/NF3     1/14/2019   12/12/2018      E2601        Wheelchair Cushion, width less than 22"   $    55.29
3168    WALLEGOOD INC       0641402870101014     10/29/2018   Bill/NF3     1/14/2019   12/12/2018      L0627            Lumbar Orthosis, Custom-Fit           $   322.98
3169    WALLEGOOD INC       0599273620101022     10/30/2018   Bill/NF3     1/7/2019    12/6/2018       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
3170    WALLEGOOD INC       0599273620101022     10/30/2018   Bill/NF3     1/7/2019    12/6/2018       E0199                    Mattress Pad                  $    19.48
3171    WALLEGOOD INC       0599273620101022     10/30/2018   Bill/NF3     1/7/2019    12/6/2018       E1399                 Orthopedic Car Seat              $    96.50
3172    WALLEGOOD INC       0599273620101022     10/30/2018   Bill/NF3     1/7/2019    12/6/2018       E1399               Water Circulating Pump             $   232.50
3173    WALLEGOOD INC       0599273620101022     10/30/2018   Bill/NF3     1/7/2019    12/6/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
3174    WALLEGOOD INC       0599273620101022     10/30/2018   Bill/NF3     1/7/2019    12/6/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
3175    WALLEGOOD INC       0599273620101022     10/30/2018   Bill/NF3     1/7/2019    12/6/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
3176    WALLEGOOD INC       0599273620101022     10/30/2018   Bill/NF3     1/7/2019    12/6/2018       L3675            Shoulder Orthosis, Vest type          $   141.14
3177    WALLEGOOD INC       0599273620101022     10/30/2018   Bill/NF3     1/22/2019   12/18/2018      E0205                      Heat lamp                   $   259.65
3178    WALLEGOOD INC       0599273620101022     10/30/2018   Bill/NF3     1/22/2019   12/18/2018      E0730                     TENS Unit                    $    76.25
3179    WALLEGOOD INC       0599273620101022     10/30/2018   Bill/NF3     1/22/2019   12/18/2018      MSSGE                       Massager                   $   229.50
3180    WALLEGOOD INC       0454001160101159      11/1/2018   Bill/NF3    12/31/2018   11/19/2018      E0205                      Heat lamp                   $   259.65
3181    WALLEGOOD INC       0454001160101159      11/1/2018   Bill/NF3    12/31/2018   11/19/2018      E1399                       Massager                   $   229.50
3182    WALLEGOOD INC       0454001160101159      11/1/2018   Bill/NF3    12/31/2018   11/19/2018      E2601        Wheelchair Cushion, width less than 22"   $    55.29
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 88 of 186 PageID #: 189
                                               Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                          Exhibit "1"

                                                                         Approximate
Fraud                                             Date of     Document                  Service       HCPCS
          Provider Name       Claim Number                                  Date of                                          Product Description              Charge
Event                                             Accident     Mailed                Provided Date     Code
                                                                            Mailing
3183    WALLEGOOD INC       0454001160101159      11/1/2018   Bill/NF3    12/31/2018   11/19/2018      L1810             Knee Orthosis, Custom-Fit            $    80.51
3184    WALLEGOOD INC       0454001160101159      11/1/2018   Bill/NF3      1/7/2019   11/29/2018      E0205                      Heat lamp                   $   259.65
3185    WALLEGOOD INC       0454001160101159      11/1/2018   Bill/NF3      1/7/2019   11/29/2018      E1399                      Massager                    $   229.50
3186    WALLEGOOD INC       0454001160101159      11/1/2018   Bill/NF3      1/7/2019   11/29/2018      E2601        Wheelchair Cushion, width less than 22"   $    55.29
3187    WALLEGOOD INC       0454001160101159      11/1/2018   Bill/NF3      1/7/2019   11/29/2018      L0627            Lumbar Orthosis, Custom-Fit           $   322.98
3188    WALLEGOOD INC       0454001160101159      11/1/2018   Bill/NF3     2/18/2019    1/8/2019       L1832             Knee Orthosis, Custom-Fit            $   607.55
3189    WALLEGOOD INC       0022461860101177      11/2/2018   Bill/NF3    12/26/2018   11/9/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
3190    WALLEGOOD INC       0022461860101177      11/2/2018   Bill/NF3    12/31/2018   11/20/2018      E0190         Positioning Cushion/Pillow/Wedge         $    22.04
3191    WALLEGOOD INC       0022461860101177      11/2/2018   Bill/NF3    12/31/2018   11/20/2018      E0205                      Heat lamp                   $   259.65
3192    WALLEGOOD INC       0022461860101177      11/2/2018   Bill/NF3    12/31/2018   11/20/2018      E2601        Wheelchair Cushion, width less than 22"   $    55.29
3193    WALLEGOOD INC       0022461860101177      11/2/2018   Bill/NF3    12/31/2018   11/20/2018      L0627            Lumbar Orthosis, Custom-Fit           $   322.98
3194    WALLEGOOD INC       0022461860101177      11/2/2018   Bill/NF3    12/31/2018   11/20/2018      MSSGE                      Massager                    $   229.50
3195    WALLEGOOD INC       0022461860101177      11/2/2018   Bill/NF3      1/7/2019   11/29/2018      E0855               Cervical Traction Unit             $   502.63
3196    WALLEGOOD INC       0022461860101177      11/2/2018   Bill/NF3     1/22/2019   12/24/2018      L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
3197    WALLEGOOD INC       0542446650101033      11/2/2018   Bill/NF3      1/2/2019   11/21/2018      E0199                    Mattress Pad                  $    19.48
3198    WALLEGOOD INC       0542446650101033      11/2/2018   Bill/NF3      1/2/2019   11/21/2018      E2601        Wheelchair Cushion, width less than 22"   $    55.29
3199    WALLEGOOD INC       0542446650101033      11/2/2018   Bill/NF3      1/2/2019   11/21/2018      L0174             Cervical Collar, Semi-Rigid          $   130.00
3200    WALLEGOOD INC       0542446650101033      11/2/2018   Bill/NF3      1/2/2019   11/21/2018      L0627            Lumbar Orthosis, Custom-Fit           $   322.98
3201    WALLEGOOD INC       0542446650101033      11/2/2018   Bill/NF3      1/2/2019   11/21/2018      L1810             Knee Orthosis, Custom-Fit            $    80.51
3202    WALLEGOOD INC       0232607030101085      11/4/2018   Bill/NF3     1/14/2019   12/5/2018       E0199                    Mattress Pad                  $    19.48
3203    WALLEGOOD INC       0232607030101085      11/4/2018   Bill/NF3     1/14/2019   12/5/2018       E1399                 Orthopedic Car Seat              $    96.50
3204    WALLEGOOD INC       0232607030101085      11/4/2018   Bill/NF3     1/14/2019   12/5/2018       E1399                 Miscellaneous DME                $   111.00
3205    WALLEGOOD INC       0232607030101085      11/4/2018   Bill/NF3     1/14/2019   12/5/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
3206    WALLEGOOD INC       0232607030101085      11/4/2018   Bill/NF3     1/14/2019   12/5/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
3207    WALLEGOOD INC       0232607030101085      11/4/2018   Bill/NF3     1/14/2019   12/5/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
3208    WALLEGOOD INC       0426542010101100      11/5/2018   Bill/NF3    12/31/2018   11/20/2018      E1399               Water Circulating Pump             $   232.50
3209    WALLEGOOD INC       0426542010101100      11/5/2018   Bill/NF3    12/31/2018   11/20/2018      E2601        Wheelchair Cushion, width less than 22"   $    55.29
3210    WALLEGOOD INC       0426542010101100      11/5/2018   Bill/NF3    12/31/2018   11/20/2018      L0174             Cervical Collar, Semi-Rigid          $   130.00
3211    WALLEGOOD INC       0426542010101100      11/5/2018   Bill/NF3    12/31/2018   11/20/2018      L0627            Lumbar Orthosis, Custom-Fit           $   322.98
3212    WALLEGOOD INC       0426542010101100      11/5/2018   Bill/NF3     1/10/2019   12/12/2018      L1832             Knee Orthosis, Custom-Fit            $   607.55
3213    WALLEGOOD INC       0426542010101100      11/5/2018   Bill/NF3     1/29/2019   12/24/2018      E0205                      Heat lamp                   $   259.65
3214    WALLEGOOD INC       0426542010101100      11/5/2018   Bill/NF3     1/29/2019   12/24/2018      E0730                     TENS Unit                    $    76.25
3215    WALLEGOOD INC       0426542010101100      11/5/2018   Bill/NF3     1/10/2019   12/24/2018      E0855                Cervical Traction Unit            $   502.63
3216    WALLEGOOD INC       0426542010101100      11/5/2018   Bill/NF3     1/29/2019   12/24/2018      E1399                      Massager                    $   229.50
3217    WALLEGOOD INC       0509992800101028      11/5/2018   Bill/NF3      1/7/2019   11/28/2018      E0190         Positioning Cushion/Pillow/Wedge         $    22.04
3218    WALLEGOOD INC       0509992800101028      11/5/2018   Bill/NF3      1/7/2019   11/28/2018      E0205                      Heat lamp                   $   259.65
3219    WALLEGOOD INC       0509992800101028      11/5/2018   Bill/NF3      1/7/2019   11/28/2018      E1399                      Massager                    $   229.50
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 89 of 186 PageID #: 190
                                               Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                          Exhibit "1"

                                                                         Approximate
Fraud                                             Date of     Document                  Service       HCPCS
          Provider Name       Claim Number                                  Date of                                          Product Description              Charge
Event                                             Accident     Mailed                Provided Date     Code
                                                                            Mailing
3220    WALLEGOOD INC       0509992800101028      11/5/2018   Bill/NF3      1/7/2019   11/28/2018      E2601        Wheelchair Cushion, width less than 22"   $    55.29
3221    WALLEGOOD INC       0509992800101028      11/5/2018   Bill/NF3      1/7/2019   11/28/2018      L0627            Lumbar Orthosis, Custom-Fit           $   322.98
3222    WALLEGOOD INC       0509992800101028      11/5/2018   Bill/NF3     1/22/2019   12/28/2018      L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
3223    WALLEGOOD INC       0610501100101020      11/5/2018   Bill/NF3     1/22/2019   12/26/2018      E0205                      Heat lamp                   $   259.65
3224    WALLEGOOD INC       0610501100101020      11/5/2018   Bill/NF3     1/22/2019   12/26/2018      E0730                     TENS Unit                    $    76.25
3225    WALLEGOOD INC       0610501100101020      11/5/2018   Bill/NF3     1/22/2019   12/26/2018      E1399                      Massager                    $   229.50
3226    WALLEGOOD INC       0610501100101020      11/5/2018   Bill/NF3      1/7/2019   12/26/2018      E1399               Water Circulating Pump             $   232.50
3227    WALLEGOOD INC       0610501100101020      11/5/2018   Bill/NF3      1/7/2019   12/26/2018      L0627            Lumbar Orthosis, Custom-Fit           $   322.98
3228    WALLEGOOD INC       0610501100101020      11/5/2018   Bill/NF3      1/7/2019   12/26/2018      L3675            Shoulder Orthosis, Vest type          $   141.14
3229    WALLEGOOD INC       0610501100101020      11/5/2018   Bill/NF3     3/25/2019   2/13/2019       E0855                Cervical Traction Unit            $   502.63
3230    WALLEGOOD INC       0610501100101020      11/5/2018   Bill/NF3     3/25/2019   2/13/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
3231    WALLEGOOD INC       0493873200101016      11/6/2018   Bill/NF3    12/31/2018   11/19/2018      E0190         Positioning Cushion/Pillow/Wedge         $    22.04
3232    WALLEGOOD INC       0493873200101016      11/6/2018   Bill/NF3    12/31/2018   11/19/2018      E0849                Cervical Traction Unit            $   371.70
3233    WALLEGOOD INC       0493873200101016      11/6/2018   Bill/NF3    12/31/2018   11/19/2018      E0900                 Pelvic Traction Unit             $    78.54
3234    WALLEGOOD INC       0493873200101016      11/6/2018   Bill/NF3    12/31/2018   11/19/2018      E1399                      Massager                    $   229.50
3235    WALLEGOOD INC       0493873200101016      11/6/2018   Bill/NF3    12/31/2018   11/19/2018      E1399               Water Circulating Pump             $   232.50
3236    WALLEGOOD INC       0493873200101016      11/6/2018   Bill/NF3    12/31/2018   11/19/2018      E2601        Wheelchair Cushion, width less than 22"   $    55.29
3237    WALLEGOOD INC       0493873200101016      11/6/2018   Bill/NF3    12/31/2018   11/19/2018      L0627            Lumbar Orthosis, Custom-Fit           $   322.98
3238    WALLEGOOD INC       0493873200101016      11/6/2018   Bill/NF3    12/31/2018   11/19/2018      L2630             Pelvic Control Band & Belt           $   255.07
3239    WALLEGOOD INC       0180309470101087      11/7/2018   Bill/NF3     1/14/2019   12/13/2018      E0190         Positioning Cushion/Pillow/Wedge         $    22.04
3240    WALLEGOOD INC       0180309470101087      11/7/2018   Bill/NF3     1/14/2019   12/13/2018      E0199                    Mattress Pad                  $    19.48
3241    WALLEGOOD INC       0180309470101087      11/7/2018   Bill/NF3     1/14/2019   12/13/2018      E1399               Water Circulating Pump             $   232.50
3242    WALLEGOOD INC       0180309470101087      11/7/2018   Bill/NF3     1/14/2019   12/13/2018      E2601        Wheelchair Cushion, width less than 22"   $    55.29
3243    WALLEGOOD INC       0180309470101087      11/7/2018   Bill/NF3     1/14/2019   12/13/2018      L0174             Cervical Collar, Semi-Rigid          $   130.00
3244    WALLEGOOD INC       0180309470101087      11/7/2018   Bill/NF3     1/14/2019   12/13/2018      L0627            Lumbar Orthosis, Custom-Fit           $   322.98
3245    WALLEGOOD INC       0180309470101087      11/7/2018   Bill/NF3     1/14/2019   12/13/2018      L1810             Knee Orthosis, Custom-Fit            $    80.51
3246    WALLEGOOD INC       0180309470101087      11/7/2018   Bill/NF3     1/14/2019   12/13/2018      L3675            Shoulder Orthosis, Vest type          $   141.14
3247    WALLEGOOD INC       0180309470101087      11/7/2018   Bill/NF3      3/5/2019   1/24/2019       E0855               Cervical Traction Unit             $   502.63
3248    WALLEGOOD INC       0180309470101087      11/7/2018   Bill/NF3      3/8/2019   1/24/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
3249    WALLEGOOD INC       0180309470101087      11/7/2018   Bill/NF3      3/5/2019    2/1/2019       E0205                      Heat lamp                   $   259.65
3250    WALLEGOOD INC       0180309470101087      11/7/2018   Bill/NF3      3/5/2019    2/1/2019       E0730                     TENS Unit                    $    76.25
3251    WALLEGOOD INC       0180309470101087      11/7/2018   Bill/NF3      3/5/2019    2/1/2019       E1399                      Massager                    $   229.50
3252    WALLEGOOD INC       0180309470101087      11/7/2018   Bill/NF3     4/22/2019   3/12/2019       L1832             Knee Orthosis, Custom-Fit            $   607.55
3253    WALLEGOOD INC       0180309470101087      11/7/2018   Bill/NF3     4/22/2019   3/12/2019       L1832             Knee Orthosis, Custom-Fit            $   607.55
3254    WALLEGOOD INC       0456124170101023      11/7/2018   Bill/NF3      1/7/2019   11/28/2018      E0190         Positioning Cushion/Pillow/Wedge         $    22.04
3255    WALLEGOOD INC       0456124170101023      11/7/2018   Bill/NF3      1/7/2019   11/28/2018      E0205                      Heat lamp                   $   259.65
3256    WALLEGOOD INC       0456124170101023      11/7/2018   Bill/NF3      1/7/2019   11/28/2018      E2601        Wheelchair Cushion, width less than 22"   $    55.29
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 90 of 186 PageID #: 191
                                               Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                          Exhibit "1"

                                                                         Approximate
Fraud                                             Date of     Document                  Service       HCPCS
          Provider Name       Claim Number                                 Date of                                           Product Description              Charge
Event                                             Accident     Mailed                Provided Date     Code
                                                                           Mailing
3257    WALLEGOOD INC       0456124170101023      11/7/2018   Bill/NF3     1/7/2019    11/28/2018      L0627            Lumbar Orthosis, Custom-Fit           $   322.98
3258    WALLEGOOD INC       0456124170101023      11/7/2018   Bill/NF3     1/7/2019    11/28/2018      MSSGE                      Massager                    $   229.50
3259    WALLEGOOD INC       0456124170101023      11/7/2018   Bill/NF3     3/1/2019    1/16/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
3260    WALLEGOOD INC       0284577200101172      11/9/2018   Bill/NF3     1/7/2019    11/26/2018      E1399               Water Circulating Pump             $   232.50
3261    WALLEGOOD INC       0284577200101172      11/9/2018   Bill/NF3     1/7/2019    11/26/2018      E2601        Wheelchair Cushion, width less than 22"   $    55.29
3262    WALLEGOOD INC       0284577200101172      11/9/2018   Bill/NF3     1/7/2019    11/26/2018      L0627            Lumbar Orthosis, Custom-Fit           $   322.98
3263    WALLEGOOD INC       0284577200101172      11/9/2018   Bill/NF3     1/7/2019    11/26/2018      L3675            Shoulder Orthosis, Vest type          $   141.14
3264    WALLEGOOD INC       0308710080101085      11/9/2018   Bill/NF3     1/7/2019    11/26/2018      E0190         Positioning Cushion/Pillow/Wedge         $    22.04
3265    WALLEGOOD INC       0308710080101085      11/9/2018   Bill/NF3     1/7/2019    11/26/2018      E0205                      Heat lamp                   $   259.65
3266    WALLEGOOD INC       0308710080101085      11/9/2018   Bill/NF3     1/7/2019    11/26/2018      E2601        Wheelchair Cushion, width less than 22"   $    55.29
3267    WALLEGOOD INC       0308710080101085      11/9/2018   Bill/NF3     1/7/2019    11/26/2018      L0627            Lumbar Orthosis, Custom-Fit           $   322.98
3268    WALLEGOOD INC       0308710080101085      11/9/2018   Bill/NF3    2/18/2019    1/10/2019       E0855                Cervical Traction Unit            $   502.63
3269    WALLEGOOD INC       0528507720101028      11/9/2018   Bill/NF3     1/7/2019    11/27/2018      E0190         Positioning Cushion/Pillow/Wedge         $    22.04
3270    WALLEGOOD INC       0528507720101028      11/9/2018   Bill/NF3     1/7/2019    11/27/2018      E0190         Positioning Cushion/Pillow/Wedge         $    22.04
3271    WALLEGOOD INC       0528507720101028      11/9/2018   Bill/NF3     1/7/2019    11/27/2018      E0199                    Mattress Pad                  $    19.48
3272    WALLEGOOD INC       0528507720101028      11/9/2018   Bill/NF3     1/7/2019    11/27/2018      E0205                      Heat lamp                   $   259.65
3273    WALLEGOOD INC       0528507720101028      11/9/2018   Bill/NF3     1/7/2019    11/27/2018      E1399                      Massager                    $   229.50
3274    WALLEGOOD INC       0528507720101028      11/9/2018   Bill/NF3     1/7/2019    11/27/2018      E1399                      Massager                    $   229.50
3275    WALLEGOOD INC       0528507720101028      11/9/2018   Bill/NF3     1/7/2019    11/27/2018      E1399               Water Circulating Pump             $   232.50
3276    WALLEGOOD INC       0528507720101028      11/9/2018   Bill/NF3     1/7/2019    11/27/2018      E2601        Wheelchair Cushion, width less than 22"   $    55.29
3277    WALLEGOOD INC       0528507720101028      11/9/2018   Bill/NF3     1/7/2019    11/27/2018      E2601        Wheelchair Cushion, width less than 22"   $    55.29
3278    WALLEGOOD INC       0528507720101028      11/9/2018   Bill/NF3     1/7/2019    11/27/2018      L0627            Lumbar Orthosis, Custom-Fit           $   322.98
3279    WALLEGOOD INC       0528507720101028      11/9/2018   Bill/NF3     1/7/2019    11/27/2018      L1832             Knee Orthosis, Custom-Fit            $   607.55
3280    WALLEGOOD INC       0528507720101028      11/9/2018   Bill/NF3     1/7/2019    11/27/2018      L1832             Knee Orthosis, Custom-Fit            $   607.55
3281    WALLEGOOD INC       0124790860101010     11/10/2018   Bill/NF3     1/2/2019    11/20/2018      E0199                    Mattress Pad                  $    19.48
3282    WALLEGOOD INC       0124790860101010     11/10/2018   Bill/NF3     1/2/2019    11/20/2018      E1399                 Miscellaneous DME                $   111.00
3283    WALLEGOOD INC       0124790860101010     11/10/2018   Bill/NF3     1/2/2019    11/20/2018      E2601        Wheelchair Cushion, width less than 22"   $    55.29
3284    WALLEGOOD INC       0124790860101010     11/10/2018   Bill/NF3     1/2/2019    11/20/2018      L0174             Cervical Collar, Semi-Rigid          $   130.00
3285    WALLEGOOD INC       0124790860101010     11/10/2018   Bill/NF3     1/2/2019    11/20/2018      L0627            Lumbar Orthosis, Custom-Fit           $   322.98
3286    WALLEGOOD INC       0124790860101010     11/10/2018   Bill/NF3     1/2/2019    11/20/2018      L3807             Wrist Orthosis, Custom-Fit           $   178.04
3287    WALLEGOOD INC       0124790860101010     11/10/2018   Bill/NF3     1/7/2019    11/23/2018      E0199                    Mattress Pad                  $    19.48
3288    WALLEGOOD INC       0124790860101010     11/10/2018   Bill/NF3     1/7/2019    11/23/2018      E2601        Wheelchair Cushion, width less than 22"   $    55.29
3289    WALLEGOOD INC       0124790860101010     11/10/2018   Bill/NF3     1/7/2019    11/23/2018      L0174             Cervical Collar, Semi-Rigid          $   130.00
3290    WALLEGOOD INC       0124790860101010     11/10/2018   Bill/NF3     1/7/2019    11/23/2018      L0627            Lumbar Orthosis, Custom-Fit           $   322.98
3291    WALLEGOOD INC       0124790860101010     11/10/2018   Bill/NF3     1/7/2019    11/23/2018      L1810             Knee Orthosis, Custom-Fit            $    80.51
3292    WALLEGOOD INC       0124790860101010     11/10/2018   Bill/NF3     3/1/2019     1/9/2019       E0205                      Heat lamp                   $   259.65
3293    WALLEGOOD INC       0124790860101010     11/10/2018   Bill/NF3     3/1/2019     1/9/2019       E0730                     TENS Unit                    $    76.25
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 91 of 186 PageID #: 192
                                               Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                          Exhibit "1"

                                                                         Approximate
Fraud                                             Date of     Document                   Service      HCPCS
          Provider Name       Claim Number                                  Date of                                         Product Description               Charge
Event                                             Accident     Mailed                Provided Date     Code
                                                                            Mailing
3294    WALLEGOOD INC       0124790860101010     11/10/2018   Bill/NF3     3/1/2019     1/9/2019       E1399                      Massager                    $   229.50
3295    WALLEGOOD INC       0124790860101010     11/10/2018   Bill/NF3     3/1/2019     1/9/2019       E1399               Water Circulating Pump             $   232.50
3296    WALLEGOOD INC       0124790860101010     11/10/2018   Bill/NF3     3/1/2019     1/15/2019      E0855                Cervical Traction Unit            $   502.63
3297    WALLEGOOD INC       0124790860101010     11/10/2018   Bill/NF3     2/25/2019   1/15/2019       L1832             Knee Orthosis, Custom-Fit            $   607.55
3298    WALLEGOOD INC       0609123200101025     11/10/2018   Bill/NF3     1/7/2019    11/28/2018      E1300                     Whirlpool                    $   126.00
3299    WALLEGOOD INC       0609123200101025     11/10/2018   Bill/NF3     1/7/2019    11/28/2018      L1810             Knee Orthosis, Custom-Fit            $    80.51
3300    WALLEGOOD INC       0609123200101025     11/10/2018   Bill/NF3     2/18/2019     1/8/2019      L1832             Knee Orthosis, Custom-Fit            $   607.55
3301    WALLEGOOD INC       0609123200101025     11/10/2018   Bill/NF3     3/18/2019     2/6/2019      E0205                      Heat lamp                   $   259.65
3302    WALLEGOOD INC       0609123200101025     11/10/2018   Bill/NF3     3/18/2019     2/6/2019      E0730                     TENS Unit                    $    76.25
3303    WALLEGOOD INC       0609123200101025     11/10/2018   Bill/NF3     3/18/2019     2/6/2019      E1399                      Massager                    $   229.50
3304    WALLEGOOD INC       0609123200101025     11/10/2018   Bill/NF3     3/18/2019     2/6/2019      E1399               Water Circulating Pump             $   232.50
3305    WALLEGOOD INC       0302764070101056     11/11/2018   Bill/NF3    12/31/2018   11/20/2018      E0199                    Mattress Pad                  $    19.48
3306    WALLEGOOD INC       0302764070101056     11/11/2018   Bill/NF3    12/31/2018   11/20/2018      E1399                 Orthopedic Car Seat              $    96.50
3307    WALLEGOOD INC       0302764070101056     11/11/2018   Bill/NF3    12/31/2018   11/20/2018      E1399                 Miscellaneous DME                $   111.00
3308    WALLEGOOD INC       0302764070101056     11/11/2018   Bill/NF3    12/31/2018   11/20/2018      E2601       Wheelchair Cushion, width less than 22"    $    55.29
3309    WALLEGOOD INC       0302764070101056     11/11/2018   Bill/NF3    12/31/2018   11/20/2018      L0174            Cervical Collar, Semi-Rigid           $   130.00
3310    WALLEGOOD INC       0302764070101056     11/11/2018   Bill/NF3    12/31/2018   11/20/2018      L0627           Lumbar Orthosis, Custom-Fit            $   322.98
3311    WALLEGOOD INC       0302764070101056     11/11/2018   Bill/NF3    12/31/2018   11/20/2018      L1810             Knee Orthosis, Custom-Fit            $    80.51
3312    WALLEGOOD INC       0302764070101056     11/11/2018   Bill/NF3     3/12/2019   1/30/2019       E0855               Cervical Traction Unit             $   502.63
3313    WALLEGOOD INC       0302764070101056     11/11/2018   Bill/NF3     3/15/2019   1/30/2019       L0637        Lumbo-Sacral Orthosis, Custom-Fit         $   844.13
3314    WALLEGOOD INC       0302764070101056     11/11/2018   Bill/NF3     3/12/2019   1/30/2019       L1832             Knee Orthosis, Custom-Fit            $   607.55
3315    WALLEGOOD INC       0302764070101056     11/11/2018   Bill/NF3     4/15/2019     3/5/2019      E0205                      Heat lamp                   $   259.65
3316    WALLEGOOD INC       0302764070101056     11/11/2018   Bill/NF3     4/15/2019     3/5/2019      E0730                     TENS Unit                    $    76.25
3317    WALLEGOOD INC       0302764070101056     11/11/2018   Bill/NF3     4/15/2019     3/5/2019      E1399                      Massager                    $   229.50
3318    WALLEGOOD INC       0302764070101056     11/11/2018   Bill/NF3     4/15/2019     3/5/2019      E1399               Water Circulating Pump             $   232.50
3319    WALLEGOOD INC       0297040630101044     11/14/2018   Bill/NF3     1/14/2019   12/5/2018       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
3320    WALLEGOOD INC       0297040630101044     11/14/2018   Bill/NF3     1/14/2019   12/5/2018       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
3321    WALLEGOOD INC       0297040630101044     11/14/2018   Bill/NF3     1/14/2019   12/5/2018       E0199                    Mattress Pad                  $    19.48
3322    WALLEGOOD INC       0297040630101044     11/14/2018   Bill/NF3     1/14/2019   12/5/2018       E0272                Mattress foam rubber              $   155.52
3323    WALLEGOOD INC       0297040630101044     11/14/2018   Bill/NF3     1/14/2019   12/5/2018       E1399                 Orthopedic Car Seat              $    96.50
3324    WALLEGOOD INC       0297040630101044     11/14/2018   Bill/NF3     1/14/2019   12/5/2018       E1399               Water Circulating Pump             $   232.50
3325    WALLEGOOD INC       0297040630101044     11/14/2018   Bill/NF3     1/14/2019   12/5/2018       E1399               Water Circulating Pump             $   232.50
3326    WALLEGOOD INC       0297040630101044     11/14/2018   Bill/NF3     1/14/2019   12/5/2018       E2601       Wheelchair Cushion, width less than 22"    $    55.29
3327    WALLEGOOD INC       0297040630101044     11/14/2018   Bill/NF3     1/14/2019   12/5/2018       E2602       Wheelchair Cushion, 22" width or greater   $   107.95
3328    WALLEGOOD INC       0297040630101044     11/14/2018   Bill/NF3     1/14/2019   12/5/2018       L0174            Cervical Collar, Semi-Rigid           $   130.00
3329    WALLEGOOD INC       0297040630101044     11/14/2018   Bill/NF3     1/14/2019   12/5/2018       L0180               Cervical Collar, 2-piece           $   230.00
3330    WALLEGOOD INC       0297040630101044     11/14/2018   Bill/NF3     1/14/2019   12/5/2018       L0627           Lumbar Orthosis, Custom-Fit            $   322.98
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 92 of 186 PageID #: 193
                                               Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                          Exhibit "1"

                                                                         Approximate
Fraud                                             Date of     Document                  Service       HCPCS
          Provider Name       Claim Number                                 Date of                                          Product Description               Charge
Event                                             Accident     Mailed                Provided Date     Code
                                                                           Mailing
3331    WALLEGOOD INC       0297040630101044     11/14/2018   Bill/NF3    1/14/2019    12/5/2018       L0627           Lumbar Orthosis, Custom-Fit            $   322.98
3332    WALLEGOOD INC       0297040630101044     11/14/2018   Bill/NF3    1/14/2019    12/5/2018       L1820                    Knee Orthosis                 $   110.00
3333    WALLEGOOD INC       0297040630101044     11/14/2018   Bill/NF3    1/14/2019    12/5/2018       L3675            Shoulder Orthosis, Vest type          $   141.14
3334    WALLEGOOD INC       0297040630101044     11/14/2018   Bill/NF3    1/14/2019    12/5/2018       L3675            Shoulder Orthosis, Vest type          $   141.14
3335    WALLEGOOD INC       0546400920101022     11/16/2018   Bill/NF3     1/7/2019    11/29/2018      E0199                    Mattress Pad                  $    19.48
3336    WALLEGOOD INC       0546400920101022     11/16/2018   Bill/NF3     1/7/2019    11/29/2018      E1399                 Orthopedic Car Seat              $    96.50
3337    WALLEGOOD INC       0546400920101022     11/16/2018   Bill/NF3     1/7/2019    11/29/2018      E1399                      Whirlpool                   $   126.00
3338    WALLEGOOD INC       0546400920101022     11/16/2018   Bill/NF3     1/7/2019    11/29/2018      E2601       Wheelchair Cushion, width less than 22"    $    55.29
3339    WALLEGOOD INC       0546400920101022     11/16/2018   Bill/NF3     1/7/2019    11/29/2018      L0627           Lumbar Orthosis, Custom-Fit            $   322.98
3340    WALLEGOOD INC       0546400920101022     11/16/2018   Bill/NF3     1/7/2019    11/29/2018      L1810             Knee Orthosis, Custom-Fit            $    80.51
3341    WALLEGOOD INC       0546400920101022     11/16/2018   Bill/NF3    2/18/2019     1/8/2019       E0205                      Heat lamp                   $   259.65
3342    WALLEGOOD INC       0546400920101022     11/16/2018   Bill/NF3    2/18/2019     1/8/2019       E0730                     TENS Unit                    $    76.25
3343    WALLEGOOD INC       0546400920101022     11/16/2018   Bill/NF3    2/18/2019     1/8/2019       E1399                      Massager                    $   229.50
3344    WALLEGOOD INC       0546400920101022     11/16/2018   Bill/NF3    2/18/2019     1/8/2019       E1399               Water Circulating Pump             $   232.50
3345    WALLEGOOD INC       0546400920101022     11/16/2018   Bill/NF3    2/18/2019     1/8/2019       L0637        Lumbo-Sacral Orthosis, Custom-Fit         $   844.13
3346    WALLEGOOD INC       0546400920101022     11/16/2018   Bill/NF3    2/18/2019     1/8/2019       L1832             Knee Orthosis, Custom-Fit            $   607.55
3347    WALLEGOOD INC       0546400920101022     11/16/2018   Bill/NF3    5/28/2019    4/16/2019       E0855                Cervical Traction Unit            $   502.63
3348    WALLEGOOD INC       0274424180101033     11/18/2018   Bill/NF3    2/11/2019    12/31/2018      E0190         Positioning Cushion/Pillow/Wedge         $    22.04
3349    WALLEGOOD INC       0274424180101033     11/18/2018   Bill/NF3    2/11/2019    12/31/2018      E0199                    Mattress Pad                  $    19.48
3350    WALLEGOOD INC       0274424180101033     11/18/2018   Bill/NF3    2/11/2019    12/31/2018      E1399                      Massager                    $   229.50
3351    WALLEGOOD INC       0274424180101033     11/18/2018   Bill/NF3    2/11/2019    12/31/2018      E1399               Water Circulating Pump             $   232.50
3352    WALLEGOOD INC       0274424180101033     11/18/2018   Bill/NF3    2/11/2019    12/31/2018      L0627           Lumbar Orthosis, Custom-Fit            $   322.98
3353    WALLEGOOD INC       0586690680101011     11/18/2018   Bill/NF3     1/7/2019    11/29/2018      E0199                    Mattress Pad                  $    19.48
3354    WALLEGOOD INC       0586690680101011     11/18/2018   Bill/NF3     1/7/2019    11/29/2018      E2601       Wheelchair Cushion, width less than 22"    $    55.29
3355    WALLEGOOD INC       0586690680101011     11/18/2018   Bill/NF3     1/7/2019    11/29/2018      L0174            Cervical Collar, Semi-Rigid           $   130.00
3356    WALLEGOOD INC       0586690680101011     11/18/2018   Bill/NF3     1/7/2019    11/29/2018      L0627           Lumbar Orthosis, Custom-Fit            $   322.98
3357    WALLEGOOD INC       0315571750101032     11/19/2018   Bill/NF3     1/7/2019    11/27/2018      E0190         Positioning Cushion/Pillow/Wedge         $    22.04
3358    WALLEGOOD INC       0315571750101032     11/19/2018   Bill/NF3     1/7/2019    11/27/2018      E0272                Mattress foam rubber              $   155.52
3359    WALLEGOOD INC       0315571750101032     11/19/2018   Bill/NF3     1/7/2019    11/27/2018      E1399               Water Circulating Pump             $   232.50
3360    WALLEGOOD INC       0315571750101032     11/19/2018   Bill/NF3     1/7/2019    11/27/2018      E2602       Wheelchair Cushion, 22" width or greater   $   107.95
3361    WALLEGOOD INC       0315571750101032     11/19/2018   Bill/NF3     1/7/2019    11/27/2018      L0180               Cervical Collar, 2-piece           $   230.00
3362    WALLEGOOD INC       0315571750101032     11/19/2018   Bill/NF3     1/7/2019    11/27/2018      L0627           Lumbar Orthosis, Custom-Fit            $   322.98
3363    WALLEGOOD INC       0315571750101032     11/19/2018   Bill/NF3    2/18/2019    1/10/2019       E0205                      Heat lamp                   $   259.65
3364    WALLEGOOD INC       0315571750101032     11/19/2018   Bill/NF3    2/18/2019    1/10/2019       E0730                     TENS Unit                    $    76.25
3365    WALLEGOOD INC       0315571750101032     11/19/2018   Bill/NF3    2/18/2019    1/10/2019       E1399                      Massager                    $   229.50
3366    WALLEGOOD INC       0315571750101032     11/19/2018   Bill/NF3    2/18/2019     2/1/2019       E0855                Cervical Traction Unit            $   502.63
3367    WALLEGOOD INC       0328417380101080     11/20/2018   Bill/NF3    1/18/2019    12/7/2018       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 93 of 186 PageID #: 194
                                               Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                          Exhibit "1"

                                                                         Approximate
Fraud                                             Date of     Document                  Service       HCPCS
          Provider Name       Claim Number                                 Date of                                           Product Description              Charge
Event                                             Accident     Mailed                Provided Date     Code
                                                                           Mailing
3368    WALLEGOOD INC       0328417380101080     11/20/2018   Bill/NF3    1/18/2019    12/7/2018       E0199                    Mattress Pad                  $    19.48
3369    WALLEGOOD INC       0328417380101080     11/20/2018   Bill/NF3    1/18/2019    12/7/2018       E1399                 Orthopedic Car Seat              $    96.50
3370    WALLEGOOD INC       0328417380101080     11/20/2018   Bill/NF3    1/18/2019    12/7/2018       E1399               Water Circulating Pump             $   232.50
3371    WALLEGOOD INC       0328417380101080     11/20/2018   Bill/NF3    1/18/2019    12/7/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
3372    WALLEGOOD INC       0328417380101080     11/20/2018   Bill/NF3    1/18/2019    12/7/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
3373    WALLEGOOD INC       0328417380101080     11/20/2018   Bill/NF3    1/18/2019    12/7/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
3374    WALLEGOOD INC       0328417380101080     11/20/2018   Bill/NF3     2/4/2019     1/3/2019       E0205                      Heat lamp                   $   259.65
3375    WALLEGOOD INC       0328417380101080     11/20/2018   Bill/NF3     2/4/2019     1/3/2019       E0730                     TENS Unit                    $    76.25
3376    WALLEGOOD INC       0328417380101080     11/20/2018   Bill/NF3     2/4/2019     1/3/2019       E1399                      Massager                    $   229.50
3377    WALLEGOOD INC       0328417380101080     11/20/2018   Bill/NF3     3/5/2019    1/24/2019       E0855                Cervical Traction Unit            $   502.63
3378    WALLEGOOD INC       0328417380101080     11/20/2018   Bill/NF3     3/8/2019    1/24/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
3379    WALLEGOOD INC       0517682880101051     11/21/2018   Bill/NF3    1/14/2019    12/6/2018       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
3380    WALLEGOOD INC       0517682880101051     11/21/2018   Bill/NF3    1/14/2019    12/6/2018       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
3381    WALLEGOOD INC       0517682880101051     11/21/2018   Bill/NF3    1/14/2019    12/6/2018       E0199                    Mattress Pad                  $    19.48
3382    WALLEGOOD INC       0517682880101051     11/21/2018   Bill/NF3    1/14/2019    12/6/2018       E0199                    Mattress Pad                  $    19.48
3383    WALLEGOOD INC       0517682880101051     11/21/2018   Bill/NF3    1/14/2019    12/6/2018       E1399                 Orthopedic Car Seat              $    96.50
3384    WALLEGOOD INC       0517682880101051     11/21/2018   Bill/NF3    1/14/2019    12/6/2018       E1399               Water Circulating Pump             $   232.50
3385    WALLEGOOD INC       0517682880101051     11/21/2018   Bill/NF3    1/14/2019    12/6/2018       E1399               Water Circulating Pump             $   232.50
3386    WALLEGOOD INC       0517682880101051     11/21/2018   Bill/NF3    1/14/2019    12/6/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
3387    WALLEGOOD INC       0517682880101051     11/21/2018   Bill/NF3    1/14/2019    12/6/2018       E2601        Wheelchair Cushion, width less than 22"   $    55.29
3388    WALLEGOOD INC       0517682880101051     11/21/2018   Bill/NF3    1/14/2019    12/6/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
3389    WALLEGOOD INC       0517682880101051     11/21/2018   Bill/NF3    1/14/2019    12/6/2018       L0174             Cervical Collar, Semi-Rigid          $   130.00
3390    WALLEGOOD INC       0517682880101051     11/21/2018   Bill/NF3    1/14/2019    12/6/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
3391    WALLEGOOD INC       0517682880101051     11/21/2018   Bill/NF3    1/14/2019    12/6/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
3392    WALLEGOOD INC       0517682880101051     11/21/2018   Bill/NF3    1/14/2019    12/6/2018       L3675            Shoulder Orthosis, Vest type          $   141.14
3393    WALLEGOOD INC       0517682880101051     11/21/2018   Bill/NF3    2/26/2019    1/16/2019       E0205                      Heat lamp                   $   259.65
3394    WALLEGOOD INC       0517682880101051     11/21/2018   Bill/NF3    2/26/2019    1/16/2019       E0730                     TENS Unit                    $    76.25
3395    WALLEGOOD INC       0517682880101051     11/21/2018   Bill/NF3    2/26/2019    1/16/2019       E1399                      Massager                    $   229.50
3396    WALLEGOOD INC       0517682880101051     11/21/2018   Bill/NF3     3/5/2019    1/28/2019       E0855                Cervical Traction Unit            $   502.63
3397    WALLEGOOD INC       0517682880101051     11/21/2018   Bill/NF3     3/5/2019    1/28/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
3398    WALLEGOOD INC       0517682880101051     11/21/2018   Bill/NF3    3/12/2019    1/29/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
3399    WALLEGOOD INC       0524329120101100     11/22/2018   Bill/NF3    2/25/2019    1/17/2019       E0900                 Pelvic Traction Unit             $    78.54
3400    WALLEGOOD INC       0524329120101100     11/22/2018   Bill/NF3    2/25/2019    1/17/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
3401    WALLEGOOD INC       0524329120101100     11/22/2018   Bill/NF3    2/25/2019    1/17/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
3402    WALLEGOOD INC       0524329120101100     11/22/2018   Bill/NF3    2/25/2019    1/17/2019       L1810             Knee Orthosis, Custom-Fit            $    80.51
3403    WALLEGOOD INC       0524329120101100     11/22/2018   Bill/NF3    2/25/2019    1/17/2019       L2630             Pelvic Control Band & Belt           $   255.07
3404    WALLEGOOD INC       0538308780101018     11/23/2018   Bill/NF3    1/14/2019    12/4/2018       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 94 of 186 PageID #: 195
                                               Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                          Exhibit "1"

                                                                         Approximate
Fraud                                             Date of     Document                  Service       HCPCS
          Provider Name       Claim Number                                 Date of                                           Product Description                Charge
Event                                             Accident     Mailed                Provided Date     Code
                                                                           Mailing
3405    WALLEGOOD INC       0538308780101018     11/23/2018   Bill/NF3    1/14/2019    12/4/2018       E0205                       Heat lamp                    $   259.65
3406    WALLEGOOD INC       0538308780101018     11/23/2018   Bill/NF3    1/14/2019    12/4/2018       E0215                  Electric Heating Pad              $    20.93
3407    WALLEGOOD INC       0538308780101018     11/23/2018   Bill/NF3    1/14/2019    12/4/2018       E1399                        Massager                    $   229.50
3408    WALLEGOOD INC       0538308780101018     11/23/2018   Bill/NF3    1/14/2019    12/20/2018      L1832               Knee Orthosis, Custom-Fit            $   607.55
3409    WALLEGOOD INC       0538308780101018     11/23/2018   Bill/NF3    2/26/2019    1/15/2019       E0855                 Cervical Traction Unit             $   502.63
3410    WALLEGOOD INC       0538308780101018     11/23/2018   Bill/NF3    2/26/2019    1/22/2019       E2602       Wheelchair Cushion, 22" width or greater     $   107.95
3411    WALLEGOOD INC       0538308780101018     11/23/2018   Bill/NF3     3/1/2019    1/22/2019       L0637          Lumbo-Sacral Orthosis, Custom-Fit         $   844.13
3412    WALLEGOOD INC       0480767690101012     11/24/2018   Bill/NF3    1/28/2019    12/19/2018      E0199                     Mattress Pad                   $    19.48
3413    WALLEGOOD INC       0480767690101012     11/24/2018   Bill/NF3    1/28/2019    12/19/2018      E2601        Wheelchair Cushion, width less than 22"     $    55.29
3414    WALLEGOOD INC       0480767690101012     11/24/2018   Bill/NF3    1/28/2019    12/19/2018      L0174              Cervical Collar, Semi-Rigid           $   130.00
3415    WALLEGOOD INC       0480767690101012     11/24/2018   Bill/NF3    1/28/2019    12/19/2018      L0627             Lumbar Orthosis, Custom-Fit            $   322.98
3416    WALLEGOOD INC       0480767690101012     11/24/2018   Bill/NF3     3/1/2019    1/17/2019       E0855                 Cervical Traction Unit             $   502.63
3417    WALLEGOOD INC       0480767690101012     11/24/2018   Bill/NF3    4/15/2019     3/8/2019       E0205                       Heat lamp                    $   259.65
3418    WALLEGOOD INC       0480767690101012     11/24/2018   Bill/NF3    4/15/2019     3/8/2019       E0730                      TENS Unit                     $    76.25
3419    WALLEGOOD INC       0480767690101012     11/24/2018   Bill/NF3    4/15/2019     3/8/2019       E1399                        Massager                    $   229.50
3420    WALLEGOOD INC       0480767690101012     11/24/2018   Bill/NF3    4/15/2019     3/8/2019       E1399                Water Circulating Pump              $   232.50
3421    WALLEGOOD INC       0632206300101010     11/25/2018   Bill/NF3    3/19/2019     2/8/2019       E0190          Positioning Cushion/Pillow/Wedge          $    22.04
3422    WALLEGOOD INC       0632206300101010     11/25/2018   Bill/NF3    3/19/2019     2/8/2019       E0900                  Pelvic Traction Unit              $    78.54
3423    WALLEGOOD INC       0632206300101010     11/25/2018   Bill/NF3    3/19/2019     2/8/2019       E1399                        Massager                    $   229.50
3424    WALLEGOOD INC       0632206300101010     11/25/2018   Bill/NF3    3/19/2019     2/8/2019       E1399                Water Circulating Pump              $   232.50
3425    WALLEGOOD INC       0632206300101010     11/25/2018   Bill/NF3    3/19/2019     2/8/2019       E2601        Wheelchair Cushion, width less than 22"     $    55.29
3426    WALLEGOOD INC       0632206300101010     11/25/2018   Bill/NF3    3/19/2019     2/8/2019       L0452      Thoracic Lumbar Sacral Orthosis, Custom-Fit   $   330.85
3427    WALLEGOOD INC       0632206300101010     11/25/2018   Bill/NF3    3/19/2019     2/8/2019       L2630              Pelvic Control Band & Belt            $   255.07
3428    WALLEGOOD INC       0301772710101049     11/26/2018   Bill/NF3    1/29/2019    12/21/2018      E0199                     Mattress Pad                   $    19.48
3429    WALLEGOOD INC       0301772710101049     11/26/2018   Bill/NF3    1/30/2019    12/21/2018      E0199                     Mattress Pad                   $    19.48
3430    WALLEGOOD INC       0301772710101049     11/26/2018   Bill/NF3    1/29/2019    12/21/2018      E1399                  Orthopedic Car Seat               $    96.50
3431    WALLEGOOD INC       0301772710101049     11/26/2018   Bill/NF3    1/29/2019    12/21/2018      E2601        Wheelchair Cushion, width less than 22"     $    55.29
3432    WALLEGOOD INC       0301772710101049     11/26/2018   Bill/NF3    1/30/2019    12/21/2018      E2601        Wheelchair Cushion, width less than 22"     $    55.29
3433    WALLEGOOD INC       0301772710101049     11/26/2018   Bill/NF3    1/29/2019    12/21/2018      L0627             Lumbar Orthosis, Custom-Fit            $   322.98
3434    WALLEGOOD INC       0301772710101049     11/26/2018   Bill/NF3    1/30/2019    12/21/2018      L0627             Lumbar Orthosis, Custom-Fit            $   322.98
3435    WALLEGOOD INC       0301772710101049     11/26/2018   Bill/NF3    1/29/2019    12/21/2018      L1810               Knee Orthosis, Custom-Fit            $    80.51
3436    WALLEGOOD INC       0301772710101049     11/26/2018   Bill/NF3    5/20/2019    4/11/2019       L0637          Lumbo-Sacral Orthosis, Custom-Fit         $   844.13
3437    WALLEGOOD INC       0145661590101080     11/27/2018   Bill/NF3    1/14/2019    12/5/2018       E0199                     Mattress Pad                   $    19.48
3438    WALLEGOOD INC       0145661590101080     11/27/2018   Bill/NF3    1/14/2019    12/5/2018       E1399                  Orthopedic Car Seat               $    96.50
3439    WALLEGOOD INC       0145661590101080     11/27/2018   Bill/NF3    1/14/2019    12/5/2018       E1399                Water Circulating Pump              $   232.50
3440    WALLEGOOD INC       0145661590101080     11/27/2018   Bill/NF3    1/14/2019    12/5/2018       E2601        Wheelchair Cushion, width less than 22"     $    55.29
3441    WALLEGOOD INC       0145661590101080     11/27/2018   Bill/NF3    1/14/2019    12/5/2018       L0174              Cervical Collar, Semi-Rigid           $   130.00
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 95 of 186 PageID #: 196
                                               Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                          Exhibit "1"

                                                                         Approximate
Fraud                                             Date of     Document                  Service       HCPCS
          Provider Name       Claim Number                                 Date of                                           Product Description              Charge
Event                                             Accident     Mailed                Provided Date     Code
                                                                           Mailing
3442    WALLEGOOD INC       0145661590101080     11/27/2018   Bill/NF3    1/14/2019    12/5/2018       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
3443    WALLEGOOD INC       0145661590101080     11/27/2018   Bill/NF3    1/14/2019    12/5/2018       L3675            Shoulder Orthosis, Vest type          $   141.14
3444    WALLEGOOD INC       0145661590101080     11/27/2018   Bill/NF3     2/4/2019     1/3/2019       E0205                      Heat lamp                   $   259.65
3445    WALLEGOOD INC       0145661590101080     11/27/2018   Bill/NF3     2/4/2019     1/3/2019       E0730                     TENS Unit                    $    76.25
3446    WALLEGOOD INC       0145661590101080     11/27/2018   Bill/NF3     2/4/2019     1/3/2019       E1399                       Massager                   $   229.50
3447    WALLEGOOD INC       0145661590101080     11/27/2018   Bill/NF3     3/5/2019    1/25/2019       E0855                Cervical Traction Unit            $   502.63
3448    WALLEGOOD INC       0145661590101080     11/27/2018   Bill/NF3     3/5/2019    1/25/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
3449    WALLEGOOD INC       0558486130101048     11/28/2018   Bill/NF3    4/29/2019    3/19/2019       E0205                      Heat lamp                   $   259.65
3450    WALLEGOOD INC       0558486130101048     11/28/2018   Bill/NF3    4/29/2019    3/19/2019       E1399                 Miscellaneous DME                $   134.93
3451    WALLEGOOD INC       0558486130101048     11/28/2018   Bill/NF3    4/29/2019    3/19/2019       E1399                       Massager                   $   229.50
3452    WALLEGOOD INC       0317808010101032     11/29/2018   Bill/NF3    1/29/2019    12/20/2018      E0190         Positioning Cushion/Pillow/Wedge         $    22.04
3453    WALLEGOOD INC       0317808010101032     11/29/2018   Bill/NF3    1/29/2019    12/20/2018      E0205                      Heat lamp                   $   259.65
3454    WALLEGOOD INC       0317808010101032     11/29/2018   Bill/NF3    1/29/2019    12/20/2018      E0215                 Electric Heating Pad             $    20.93
3455    WALLEGOOD INC       0317808010101032     11/29/2018   Bill/NF3    1/29/2019    12/20/2018      E1399                       Massager                   $   229.50
3456    WALLEGOOD INC       0317808010101032     11/29/2018   Bill/NF3     3/5/2019    1/24/2019       E0855                Cervical Traction Unit            $   502.63
3457    WALLEGOOD INC       0317808010101032     11/29/2018   Bill/NF3    3/26/2019    2/13/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
3458    WALLEGOOD INC       0550210850101030     11/30/2018   Bill/NF3    1/22/2019    12/13/2018      E0190         Positioning Cushion/Pillow/Wedge         $    22.04
3459    WALLEGOOD INC       0550210850101030     11/30/2018   Bill/NF3    1/22/2019    12/13/2018      E0199                    Mattress Pad                  $    19.48
3460    WALLEGOOD INC       0550210850101030     11/30/2018   Bill/NF3    1/22/2019    12/13/2018      E1399               Water Circulating Pump             $   232.50
3461    WALLEGOOD INC       0550210850101030     11/30/2018   Bill/NF3    1/22/2019    12/13/2018      E2601        Wheelchair Cushion, width less than 22"   $    55.29
3462    WALLEGOOD INC       0550210850101030     11/30/2018   Bill/NF3    1/22/2019    12/13/2018      L0174             Cervical Collar, Semi-Rigid          $   130.00
3463    WALLEGOOD INC       0550210850101030     11/30/2018   Bill/NF3    1/22/2019    12/13/2018      L0627            Lumbar Orthosis, Custom-Fit           $   322.98
3464    WALLEGOOD INC       0550210850101030     11/30/2018   Bill/NF3    1/22/2019    12/13/2018      L1810             Knee Orthosis, Custom-Fit            $    80.51
3465    WALLEGOOD INC       0550210850101030     11/30/2018   Bill/NF3    1/22/2019    12/13/2018      L3675            Shoulder Orthosis, Vest type          $   141.14
3466    WALLEGOOD INC       0550210850101030     11/30/2018   Bill/NF3     3/1/2019    1/17/2019       E0855                Cervical Traction Unit            $   502.63
3467    WALLEGOOD INC       0550210850101030     11/30/2018   Bill/NF3     3/4/2019    1/17/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
3468    WALLEGOOD INC       0550210850101030     11/30/2018   Bill/NF3     3/1/2019     2/7/2019       E0205                      Heat lamp                   $   259.65
3469    WALLEGOOD INC       0550210850101030     11/30/2018   Bill/NF3     3/1/2019     2/7/2019       E0730                     TENS Unit                    $    76.25
3470    WALLEGOOD INC       0550210850101030     11/30/2018   Bill/NF3     3/1/2019     2/7/2019       E1399                       Massager                   $   229.50
3471    WALLEGOOD INC       0175161480101111      12/1/2018   Bill/NF3    3/18/2019     2/6/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
3472    WALLEGOOD INC       0175161480101111      12/1/2018   Bill/NF3    3/21/2019     2/6/2019       E0900                 Pelvic Traction Unit             $    78.54
3473    WALLEGOOD INC       0175161480101111      12/1/2018   Bill/NF3    3/18/2019     2/6/2019       E1399                       Massager                   $   229.50
3474    WALLEGOOD INC       0175161480101111      12/1/2018   Bill/NF3    3/21/2019     2/6/2019       E1399               Water Circulating Pump             $   232.50
3475    WALLEGOOD INC       0175161480101111      12/1/2018   Bill/NF3    3/18/2019     2/6/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
3476    WALLEGOOD INC       0175161480101111      12/1/2018   Bill/NF3    3/18/2019     2/6/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
3477    WALLEGOOD INC       0175161480101111      12/1/2018   Bill/NF3    3/21/2019     2/6/2019       L2630             Pelvic Control Band & Belt           $   255.07
3478    WALLEGOOD INC       0215648750101112      12/1/2018   Bill/NF3    1/22/2019    12/10/2018      E0190         Positioning Cushion/Pillow/Wedge         $    22.04
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 96 of 186 PageID #: 197
                                               Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                          Exhibit "1"

                                                                         Approximate
Fraud                                             Date of     Document                  Service       HCPCS
          Provider Name       Claim Number                                 Date of                                           Product Description                Charge
Event                                             Accident     Mailed                Provided Date     Code
                                                                           Mailing
3479    WALLEGOOD INC       0215648750101112      12/1/2018   Bill/NF3    1/22/2019    12/10/2018      E1399                  Orthopedic Car Seat               $    96.50
3480    WALLEGOOD INC       0215648750101112      12/1/2018   Bill/NF3    1/22/2019    12/10/2018      E1399                       Massager                     $   229.50
3481    WALLEGOOD INC       0215648750101112      12/1/2018   Bill/NF3    1/22/2019    12/10/2018      E1399                Water Circulating Pump              $   232.50
3482    WALLEGOOD INC       0215648750101112      12/1/2018   Bill/NF3    1/22/2019    12/10/2018      L0174              Cervical Collar, Semi-Rigid           $   130.00
3483    WALLEGOOD INC       0215648750101112      12/1/2018   Bill/NF3    1/22/2019    12/10/2018      L0452      Thoracic Lumbar Sacral Orthosis, Custom-Fit   $   330.85
3484    WALLEGOOD INC       0215648750101112      12/1/2018   Bill/NF3    1/22/2019    12/10/2018      L1810               Knee Orthosis, Custom-Fit            $    80.51
3485    WALLEGOOD INC       0324949750101054      12/1/2018   Bill/NF3    2/11/2019     1/7/2019       E1399                Water Circulating Pump              $   232.50
3486    WALLEGOOD INC       0324949750101054      12/1/2018   Bill/NF3    2/11/2019     1/7/2019       E2601        Wheelchair Cushion, width less than 22"     $    55.29
3487    WALLEGOOD INC       0324949750101054      12/1/2018   Bill/NF3    2/11/2019     1/7/2019       L0627             Lumbar Orthosis, Custom-Fit            $   322.98
3488    WALLEGOOD INC       0324949750101054      12/1/2018   Bill/NF3    2/11/2019     1/7/2019       L1810               Knee Orthosis, Custom-Fit            $    80.51
3489    WALLEGOOD INC       0324949750101054      12/1/2018   Bill/NF3     3/5/2019    1/24/2019       E0855                 Cervical Traction Unit             $   502.63
3490    WALLEGOOD INC       0324949750101054      12/1/2018   Bill/NF3     3/5/2019    1/24/2019       L1832               Knee Orthosis, Custom-Fit            $   607.55
3491    WALLEGOOD INC       0324949750101054      12/1/2018   Bill/NF3     3/5/2019    1/28/2019       E0205                       Heat lamp                    $   259.65
3492    WALLEGOOD INC       0324949750101054      12/1/2018   Bill/NF3     3/5/2019    1/28/2019       E0730                      TENS Unit                     $    76.25
3493    WALLEGOOD INC       0324949750101054      12/1/2018   Bill/NF3     3/5/2019    1/28/2019       E1399                       Massager                     $   229.50
3494    WALLEGOOD INC       0641316550101013      12/4/2018   Bill/NF3     2/4/2019    12/29/2018      E0190          Positioning Cushion/Pillow/Wedge          $    22.04
3495    WALLEGOOD INC       0641316550101013      12/4/2018   Bill/NF3     2/4/2019    12/29/2018      E0199                     Mattress Pad                   $    19.48
3496    WALLEGOOD INC       0641316550101013      12/4/2018   Bill/NF3     2/4/2019    12/29/2018      E1399                Water Circulating Pump              $   232.50
3497    WALLEGOOD INC       0641316550101013      12/4/2018   Bill/NF3     2/4/2019    12/29/2018      E2601        Wheelchair Cushion, width less than 22"     $    55.29
3498    WALLEGOOD INC       0641316550101013      12/4/2018   Bill/NF3     2/4/2019    12/29/2018      L0174              Cervical Collar, Semi-Rigid           $   130.00
3499    WALLEGOOD INC       0641316550101013      12/4/2018   Bill/NF3     2/4/2019    12/29/2018      L0627             Lumbar Orthosis, Custom-Fit            $   322.98
3500    WALLEGOOD INC       0641316550101013      12/4/2018   Bill/NF3     2/4/2019    12/29/2018      L1810               Knee Orthosis, Custom-Fit            $    80.51
3501    WALLEGOOD INC       0641316550101013      12/4/2018   Bill/NF3     2/4/2019    12/29/2018      L3670                   Shoulder Orthosis                $   111.07
3502    WALLEGOOD INC       0641316550101013      12/4/2018   Bill/NF3     4/8/2019    2/26/2019       E0855                 Cervical Traction Unit             $   502.63
3503    WALLEGOOD INC       0641316550101013      12/4/2018   Bill/NF3     4/8/2019    2/26/2019       L0637          Lumbo-Sacral Orthosis, Custom-Fit         $   844.13
3504    WALLEGOOD INC       0641316550101013      12/4/2018   Bill/NF3    4/12/2019    2/26/2019       L1832               Knee Orthosis, Custom-Fit            $   607.55
3505    WALLEGOOD INC       0641316550101013      12/4/2018   Bill/NF3     4/8/2019     3/4/2019       E0205                       Heat lamp                    $   259.65
3506    WALLEGOOD INC       0641316550101013      12/4/2018   Bill/NF3     4/8/2019     3/4/2019       E0730                      TENS Unit                     $    76.25
3507    WALLEGOOD INC       0641316550101013      12/4/2018   Bill/NF3     4/8/2019     3/4/2019       E1399                       Massager                     $   229.50
3508    WALLEGOOD INC       0571857590101038      12/5/2018   Bill/NF3    1/30/2019    12/14/2018      E0190          Positioning Cushion/Pillow/Wedge          $    22.04
3509    WALLEGOOD INC       0571857590101038      12/5/2018   Bill/NF3    1/30/2019    12/14/2018      E1399                Water Circulating Pump              $   232.50
3510    WALLEGOOD INC       0571857590101038      12/5/2018   Bill/NF3    1/30/2019    12/14/2018      E2601        Wheelchair Cushion, width less than 22"     $    55.29
3511    WALLEGOOD INC       0571857590101038      12/5/2018   Bill/NF3    1/30/2019    12/14/2018      L0174              Cervical Collar, Semi-Rigid           $   130.00
3512    WALLEGOOD INC       0571857590101038      12/5/2018   Bill/NF3    1/30/2019    12/14/2018      L0627             Lumbar Orthosis, Custom-Fit            $   322.98
3513    WALLEGOOD INC       0571857590101038      12/5/2018   Bill/NF3    1/30/2019    12/14/2018      L1810               Knee Orthosis, Custom-Fit            $    80.51
3514    WALLEGOOD INC       0571857590101038      12/5/2018   Bill/NF3    1/30/2019    12/14/2018      L3675              Shoulder Orthosis, Vest type          $   141.14
3515    WALLEGOOD INC       0571857590101038      12/5/2018   Bill/NF3     3/5/2019    1/25/2019       E0855                 Cervical Traction Unit             $   502.63
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 97 of 186 PageID #: 198
                                               Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                          Exhibit "1"

                                                                         Approximate
Fraud                                             Date of     Document                   Service      HCPCS
          Provider Name       Claim Number                                 Date of                                          Product Description               Charge
Event                                             Accident     Mailed                Provided Date     Code
                                                                           Mailing
3516    WALLEGOOD INC       0571857590101038      12/5/2018   Bill/NF3     3/5/2019    1/25/2019       L0637        Lumbo-Sacral Orthosis, Custom-Fit         $   844.13
3517    WALLEGOOD INC       0571857590101038      12/5/2018   Bill/NF3    3/25/2019    2/18/2019       L1832             Knee Orthosis, Custom-Fit            $   607.55
3518    WALLEGOOD INC       0571857590101038      12/5/2018   Bill/NF3    3/28/2019    2/27/2019       E0205                      Heat lamp                   $   259.65
3519    WALLEGOOD INC       0571857590101038      12/5/2018   Bill/NF3    3/28/2019    2/27/2019       E0730                     TENS Unit                    $    76.25
3520    WALLEGOOD INC       0571857590101038      12/5/2018   Bill/NF3    3/28/2019    2/27/2019       E1399                       Massager                   $   229.50
3521    WALLEGOOD INC       0571857590101038      12/5/2018   Bill/NF3    3/28/2019    2/27/2019       L1832             Knee Orthosis, Custom-Fit            $   607.55
3522    WALLEGOOD INC       0642550960101010      12/5/2018   Bill/NF3    5/20/2019      4/9/2019      E0205                      Heat lamp                   $   259.65
3523    WALLEGOOD INC       0642550960101010      12/5/2018   Bill/NF3    5/20/2019      4/9/2019      E0855                Cervical Traction Unit            $   502.63
3524    WALLEGOOD INC       0642550960101010      12/5/2018   Bill/NF3    5/20/2019      4/9/2019      E1399                 Miscellaneous DME                $   134.93
3525    WALLEGOOD INC       0642550960101010      12/5/2018   Bill/NF3    5/20/2019      4/9/2019      E1399                       Massager                   $   229.50
3526    WALLEGOOD INC       0642550960101010      12/5/2018   Bill/NF3    5/20/2019      4/9/2019      L0637        Lumbo-Sacral Orthosis, Custom-Fit         $   844.13
3527    WALLEGOOD INC       0494163200101037     12/10/2018   Bill/NF3    2/13/2019    12/19/2018      E0190         Positioning Cushion/Pillow/Wedge         $    22.04
3528    WALLEGOOD INC       0494163200101037     12/10/2018   Bill/NF3    2/13/2019    12/19/2018      E0199                    Mattress Pad                  $    19.48
3529    WALLEGOOD INC       0494163200101037     12/10/2018   Bill/NF3    2/13/2019    12/19/2018      E1399                 Orthopedic Car Seat              $    96.50
3530    WALLEGOOD INC       0494163200101037     12/10/2018   Bill/NF3    2/13/2019    12/19/2018      E1399               Water Circulating Pump             $   232.50
3531    WALLEGOOD INC       0494163200101037     12/10/2018   Bill/NF3    2/13/2019    12/19/2018      E2601       Wheelchair Cushion, width less than 22"    $    55.29
3532    WALLEGOOD INC       0494163200101037     12/10/2018   Bill/NF3    2/13/2019    12/19/2018      L0174            Cervical Collar, Semi-Rigid           $   130.00
3533    WALLEGOOD INC       0494163200101037     12/10/2018   Bill/NF3    2/13/2019    12/19/2018      L0627           Lumbar Orthosis, Custom-Fit            $   322.98
3534    WALLEGOOD INC       0494163200101037     12/10/2018   Bill/NF3    2/13/2019    12/19/2018      L3675            Shoulder Orthosis, Vest type          $   141.14
3535    WALLEGOOD INC       0494163200101037     12/10/2018   Bill/NF3     3/5/2019     1/24/2019      E0855                Cervical Traction Unit            $   502.63
3536    WALLEGOOD INC       0494163200101037     12/10/2018   Bill/NF3     3/5/2019     1/24/2019      L0637        Lumbo-Sacral Orthosis, Custom-Fit         $   844.13
3537    WALLEGOOD INC       0574107030101025     12/10/2018   Bill/NF3    1/29/2019    12/20/2018      E0190         Positioning Cushion/Pillow/Wedge         $    22.04
3538    WALLEGOOD INC       0574107030101025     12/10/2018   Bill/NF3    1/29/2019    12/20/2018      E0205                      Heat lamp                   $   259.65
3539    WALLEGOOD INC       0574107030101025     12/10/2018   Bill/NF3    1/29/2019    12/20/2018      E0215                 Electric Heating Pad             $    20.93
3540    WALLEGOOD INC       0574107030101025     12/10/2018   Bill/NF3    1/29/2019    12/20/2018      E1399                       Massager                   $   229.50
3541    WALLEGOOD INC       0574107030101025     12/10/2018   Bill/NF3    1/29/2019    12/20/2018      E2601       Wheelchair Cushion, width less than 22"    $    55.29
3542    WALLEGOOD INC       0574107030101025     12/10/2018   Bill/NF3    1/29/2019    12/20/2018      L0627           Lumbar Orthosis, Custom-Fit            $   322.98
3543    WALLEGOOD INC       0574107030101025     12/10/2018   Bill/NF3    2/18/2019      1/9/2019      E0855                Cervical Traction Unit            $   502.63
3544    WALLEGOOD INC       0229849990101011     12/11/2018   Bill/NF3    1/29/2019    12/19/2018      E0190         Positioning Cushion/Pillow/Wedge         $    22.04
3545    WALLEGOOD INC       0229849990101011     12/11/2018   Bill/NF3     2/7/2019    12/19/2018      E0190         Positioning Cushion/Pillow/Wedge         $    22.04
3546    WALLEGOOD INC       0229849990101011     12/11/2018   Bill/NF3    1/29/2019    12/19/2018      E0272                Mattress foam rubber              $   155.52
3547    WALLEGOOD INC       0229849990101011     12/11/2018   Bill/NF3     2/7/2019    12/19/2018      E0272                Mattress foam rubber              $   155.52
3548    WALLEGOOD INC       0229849990101011     12/11/2018   Bill/NF3    1/29/2019    12/19/2018      E1399                 Orthopedic Car Seat              $    96.50
3549    WALLEGOOD INC       0229849990101011     12/11/2018   Bill/NF3    1/29/2019    12/19/2018      E2602       Wheelchair Cushion, 22" width or greater   $   107.95
3550    WALLEGOOD INC       0229849990101011     12/11/2018   Bill/NF3     2/7/2019    12/19/2018      E2602       Wheelchair Cushion, 22" width or greater   $   107.95
3551    WALLEGOOD INC       0229849990101011     12/11/2018   Bill/NF3    1/29/2019    12/19/2018      L0180               Cervical Collar, 2-piece           $   230.00
3552    WALLEGOOD INC       0229849990101011     12/11/2018   Bill/NF3     2/7/2019    12/19/2018      L0180               Cervical Collar, 2-piece           $   230.00
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 98 of 186 PageID #: 199
                                               Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                          Exhibit "1"

                                                                         Approximate
Fraud                                             Date of     Document                  Service       HCPCS
          Provider Name       Claim Number                                 Date of                                           Product Description              Charge
Event                                             Accident     Mailed                Provided Date     Code
                                                                           Mailing
3553    WALLEGOOD INC       0229849990101011     12/11/2018   Bill/NF3    1/29/2019    12/19/2018      L0627            Lumbar Orthosis, Custom-Fit           $   322.98
3554    WALLEGOOD INC       0229849990101011     12/11/2018   Bill/NF3     2/7/2019    12/19/2018      L0627            Lumbar Orthosis, Custom-Fit           $   322.98
3555    WALLEGOOD INC       0229849990101011     12/11/2018   Bill/NF3    3/26/2019    2/15/2019       E0855               Cervical Traction Unit             $   502.63
3556    WALLEGOOD INC       0229849990101011     12/11/2018   Bill/NF3    3/26/2019    2/15/2019       E0855               Cervical Traction Unit             $   502.63
3557    WALLEGOOD INC       0229849990101011     12/11/2018   Bill/NF3    3/25/2019    2/15/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
3558    WALLEGOOD INC       0229849990101011     12/11/2018   Bill/NF3    3/25/2019    2/15/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
3559    WALLEGOOD INC       0229849990101011     12/11/2018   Bill/NF3    4/15/2019     3/8/2019       E0205                      Heat lamp                   $   259.65
3560    WALLEGOOD INC       0229849990101011     12/11/2018   Bill/NF3    4/15/2019     3/8/2019       E0730                     TENS Unit                    $    76.25
3561    WALLEGOOD INC       0229849990101011     12/11/2018   Bill/NF3    4/15/2019     3/8/2019       E1399                      Massager                    $   229.50
3562    WALLEGOOD INC       0229849990101011     12/11/2018   Bill/NF3    4/15/2019     3/8/2019       E1399               Water Circulating Pump             $   232.50
3563    WALLEGOOD INC       0229849990101011     12/11/2018   Bill/NF3    5/16/2019    3/28/2019       E0205                      Heat lamp                   $   259.65
3564    WALLEGOOD INC       0229849990101011     12/11/2018   Bill/NF3    5/16/2019    3/28/2019       E0730                     TENS Unit                    $    76.25
3565    WALLEGOOD INC       0229849990101011     12/11/2018   Bill/NF3    5/16/2019    3/28/2019       E1399                      Massager                    $   229.50
3566    WALLEGOOD INC       0229849990101011     12/11/2018   Bill/NF3    5/16/2019    3/28/2019       E1399               Water Circulating Pump             $   232.50
3567    WALLEGOOD INC       0623202070101026     12/11/2018   Bill/NF3    1/29/2019    12/21/2018      E0190         Positioning Cushion/Pillow/Wedge         $    22.04
3568    WALLEGOOD INC       0623202070101026     12/11/2018   Bill/NF3    1/29/2019    12/21/2018      E0205                      Heat lamp                   $   259.65
3569    WALLEGOOD INC       0623202070101026     12/11/2018   Bill/NF3    1/29/2019    12/21/2018      E0215                Electric Heating Pad              $    20.93
3570    WALLEGOOD INC       0623202070101026     12/11/2018   Bill/NF3    1/29/2019    12/21/2018      E2601        Wheelchair Cushion, width less than 22"   $    55.29
3571    WALLEGOOD INC       0623202070101026     12/11/2018   Bill/NF3    1/29/2019    12/21/2018      L0627            Lumbar Orthosis, Custom-Fit           $   322.98
3572    WALLEGOOD INC       0623202070101026     12/11/2018   Bill/NF3    2/18/2019    1/11/2019       E0855               Cervical Traction Unit             $   502.63
3573    WALLEGOOD INC       0339997160101118     12/12/2018   Bill/NF3    2/11/2019     1/7/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
3574    WALLEGOOD INC       0339997160101118     12/12/2018   Bill/NF3    2/11/2019     1/7/2019       E0199                    Mattress Pad                  $    19.48
3575    WALLEGOOD INC       0339997160101118     12/12/2018   Bill/NF3    2/11/2019     1/7/2019       E1399                Orthopedic Car Seat               $    96.50
3576    WALLEGOOD INC       0339997160101118     12/12/2018   Bill/NF3    2/11/2019     1/7/2019       E1399               Water Circulating Pump             $   232.50
3577    WALLEGOOD INC       0339997160101118     12/12/2018   Bill/NF3    2/11/2019     1/7/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
3578    WALLEGOOD INC       0339997160101118     12/12/2018   Bill/NF3    2/11/2019     1/7/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
3579    WALLEGOOD INC       0339997160101118     12/12/2018   Bill/NF3    2/11/2019     1/7/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
3580    WALLEGOOD INC       0339997160101118     12/12/2018   Bill/NF3    2/11/2019     1/7/2019       L1810             Knee Orthosis, Custom-Fit            $    80.51
3581    WALLEGOOD INC       0339997160101118     12/12/2018   Bill/NF3    3/12/2019    1/29/2019       E0205                      Heat lamp                   $   259.65
3582    WALLEGOOD INC       0339997160101118     12/12/2018   Bill/NF3    3/12/2019    1/29/2019       E0730                     TENS Unit                    $    76.25
3583    WALLEGOOD INC       0339997160101118     12/12/2018   Bill/NF3    3/12/2019    1/29/2019       E0855               Cervical Traction Unit             $   502.63
3584    WALLEGOOD INC       0339997160101118     12/12/2018   Bill/NF3    3/12/2019    1/29/2019       E1399                      Massager                    $   229.50
3585    WALLEGOOD INC       0339997160101118     12/12/2018   Bill/NF3    3/12/2019    1/29/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
3586    WALLEGOOD INC       0339997160101118     12/12/2018   Bill/NF3    3/12/2019    1/29/2019       L1832             Knee Orthosis, Custom-Fit            $   607.55
3587    WALLEGOOD INC       0433783580101036     12/13/2018   Bill/NF3    3/15/2019    1/31/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
3588    WALLEGOOD INC       0353895960101067     12/14/2018   Bill/NF3    2/11/2019     1/2/2019       E0205                      Heat lamp                   $   259.65
3589    WALLEGOOD INC       0353895960101067     12/14/2018   Bill/NF3    2/11/2019     1/2/2019       E0272                Mattress foam rubber              $   155.52
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 99 of 186 PageID #: 200
                                               Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                          Exhibit "1"

                                                                         Approximate
Fraud                                             Date of     Document                   Service      HCPCS
          Provider Name       Claim Number                                 Date of                                          Product Description               Charge
Event                                             Accident     Mailed                Provided Date     Code
                                                                           Mailing
3590    WALLEGOOD INC       0353895960101067     12/14/2018   Bill/NF3    2/11/2019      1/2/2019      E1399                      Massager                    $   229.50
3591    WALLEGOOD INC       0353895960101067     12/14/2018   Bill/NF3    2/11/2019      1/2/2019      E2602       Wheelchair Cushion, 22" width or greater   $   107.95
3592    WALLEGOOD INC       0353895960101067     12/14/2018   Bill/NF3    2/11/2019      1/2/2019      L0627           Lumbar Orthosis, Custom-Fit            $   322.98
3593    WALLEGOOD INC       0353895960101067     12/14/2018   Bill/NF3    2/11/2019      1/2/2019      L1832             Knee Orthosis, Custom-Fit            $   607.55
3594    WALLEGOOD INC       0109699580101102     12/16/2018   Bill/NF3    2/11/2019      1/7/2019      E0190         Positioning Cushion/Pillow/Wedge         $    22.04
3595    WALLEGOOD INC       0109699580101102     12/16/2018   Bill/NF3    2/11/2019      1/7/2019      E0272                Mattress foam rubber              $   155.52
3596    WALLEGOOD INC       0109699580101102     12/16/2018   Bill/NF3    2/11/2019      1/7/2019      E1399               Water Circulating Pump             $   232.50
3597    WALLEGOOD INC       0109699580101102     12/16/2018   Bill/NF3    2/11/2019      1/7/2019      E2602       Wheelchair Cushion, 22" width or greater   $   107.95
3598    WALLEGOOD INC       0109699580101102     12/16/2018   Bill/NF3    2/11/2019      1/7/2019      L0180               Cervical Collar, 2-piece           $   230.00
3599    WALLEGOOD INC       0109699580101102     12/16/2018   Bill/NF3    2/11/2019      1/7/2019      L0627           Lumbar Orthosis, Custom-Fit            $   322.98
3600    WALLEGOOD INC       0109699580101102     12/16/2018   Bill/NF3    2/11/2019      1/7/2019      L1820                   Knee Orthosis                  $   110.00
3601    WALLEGOOD INC       0109699580101102     12/16/2018   Bill/NF3     3/5/2019     1/24/2019      E0855                Cervical Traction Unit            $   502.63
3602    WALLEGOOD INC       0109699580101102     12/16/2018   Bill/NF3     3/5/2019     1/24/2019      L0637        Lumbo-Sacral Orthosis, Custom-Fit         $   844.13
3603    WALLEGOOD INC       0109699580101102     12/16/2018   Bill/NF3     3/5/2019     1/24/2019      L1832             Knee Orthosis, Custom-Fit            $   607.55
3604    WALLEGOOD INC       0109699580101102     12/16/2018   Bill/NF3    4/15/2019      3/5/2019      E0205                      Heat lamp                   $   259.65
3605    WALLEGOOD INC       0109699580101102     12/16/2018   Bill/NF3    4/15/2019      3/5/2019      E0730                     TENS Unit                    $    76.25
3606    WALLEGOOD INC       0109699580101102     12/16/2018   Bill/NF3    4/15/2019      3/5/2019      E1399                      Massager                    $   229.50
3607    WALLEGOOD INC       0183815050101138     12/17/2018   Bill/NF3    3/18/2019    1/31/2019       L0637        Lumbo-Sacral Orthosis, Custom-Fit         $   844.13
3608    WALLEGOOD INC       0490682330101041     12/17/2018   Bill/NF3    2/18/2019    1/14/2019       E1399               Water Circulating Pump             $   232.50
3609    WALLEGOOD INC       0490682330101041     12/17/2018   Bill/NF3    2/18/2019    1/14/2019       E2601       Wheelchair Cushion, width less than 22"    $    55.29
3610    WALLEGOOD INC       0490682330101041     12/17/2018   Bill/NF3    2/18/2019    1/14/2019       L0174            Cervical Collar, Semi-Rigid           $   130.00
3611    WALLEGOOD INC       0490682330101041     12/17/2018   Bill/NF3    2/18/2019    1/14/2019       L0627           Lumbar Orthosis, Custom-Fit            $   322.98
3612    WALLEGOOD INC       0150289820101092     12/18/2018   Bill/NF3     4/1/2019     2/19/2019      E0205                      Heat lamp                   $   259.65
3613    WALLEGOOD INC       0150289820101092     12/18/2018   Bill/NF3     4/1/2019     2/19/2019      E1399                 Miscellaneous DME                $   164.92
3614    WALLEGOOD INC       0150289820101092     12/18/2018   Bill/NF3     4/1/2019     2/19/2019      E1399                      Massager                    $   229.50
3615    WALLEGOOD INC       0150289820101092     12/18/2018   Bill/NF3    4/22/2019    3/18/2019       E0855                Cervical Traction Unit            $   502.63
3616    WALLEGOOD INC       0150289820101092     12/18/2018   Bill/NF3    4/22/2019    3/18/2019       L0637        Lumbo-Sacral Orthosis, Custom-Fit         $   844.13
3617    WALLEGOOD INC       0364266750101112     12/18/2018   Bill/NF3     2/4/2019    12/26/2018      E0190         Positioning Cushion/Pillow/Wedge         $    22.04
3618    WALLEGOOD INC       0364266750101112     12/18/2018   Bill/NF3     2/4/2019    12/26/2018      E0199                    Mattress Pad                  $    19.48
3619    WALLEGOOD INC       0364266750101112     12/18/2018   Bill/NF3     2/4/2019    12/26/2018      E1399               Water Circulating Pump             $   232.50
3620    WALLEGOOD INC       0364266750101112     12/18/2018   Bill/NF3     2/4/2019    12/26/2018      E2601       Wheelchair Cushion, width less than 22"    $    55.29
3621    WALLEGOOD INC       0364266750101112     12/18/2018   Bill/NF3     2/4/2019    12/26/2018      L0174            Cervical Collar, Semi-Rigid           $   130.00
3622    WALLEGOOD INC       0364266750101112     12/18/2018   Bill/NF3     2/4/2019    12/26/2018      L0627           Lumbar Orthosis, Custom-Fit            $   322.98
3623    WALLEGOOD INC       0364266750101112     12/18/2018   Bill/NF3     2/4/2019    12/26/2018      L1810             Knee Orthosis, Custom-Fit            $    80.51
3624    WALLEGOOD INC       0364266750101112     12/18/2018   Bill/NF3     2/4/2019    12/26/2018      L3670                  Shoulder Orthosis               $   111.07
3625    WALLEGOOD INC       0517624870101030     12/21/2018   Bill/NF3    2/18/2019    1/10/2019       E0205                      Heat lamp                   $   259.65
3626    WALLEGOOD INC       0517624870101030     12/21/2018   Bill/NF3    2/18/2019    1/10/2019       E1399                      Massager                    $   229.50
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 100 of 186 PageID #: 201
                                                Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                           Exhibit "1"

                                                                          Approximate
Fraud                                              Date of     Document                  Service       HCPCS
          Provider Name       Claim Number                                  Date of                                           Product Description              Charge
Event                                              Accident     Mailed                Provided Date     Code
                                                                            Mailing
3627    WALLEGOOD INC        0517624870101030     12/21/2018   Bill/NF3    2/18/2019    1/10/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
3628    WALLEGOOD INC        0517624870101030     12/21/2018   Bill/NF3    2/18/2019    1/10/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
3629    WALLEGOOD INC        0517624870101030     12/21/2018   Bill/NF3    2/18/2019    1/10/2019       L3710                   Elbow Orthosis                 $    77.00
3630    WALLEGOOD INC        0517624870101030     12/21/2018   Bill/NF3    4/15/2019    3/11/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
3631    WALLEGOOD INC        0409643750101101     12/26/2018   Bill/NF3     3/1/2019    1/16/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
3632    WALLEGOOD INC        0409643750101101     12/26/2018   Bill/NF3     3/1/2019    1/16/2019       E0199                    Mattress Pad                  $    19.48
3633    WALLEGOOD INC        0409643750101101     12/26/2018   Bill/NF3     3/1/2019    1/16/2019       E1399                 Orthopedic Car Seat              $    96.50
3634    WALLEGOOD INC        0409643750101101     12/26/2018   Bill/NF3     3/1/2019    1/16/2019       E1399               Water Circulating Pump             $   232.50
3635    WALLEGOOD INC        0409643750101101     12/26/2018   Bill/NF3     3/1/2019    1/16/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
3636    WALLEGOOD INC        0409643750101101     12/26/2018   Bill/NF3     3/1/2019    1/16/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
3637    WALLEGOOD INC        0409643750101101     12/26/2018   Bill/NF3     3/1/2019    1/16/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
3638    WALLEGOOD INC        0409643750101101     12/26/2018   Bill/NF3     3/1/2019    1/16/2019       L3675            Shoulder Orthosis, Vest type          $   141.14
3639    WALLEGOOD INC        0409643750101101     12/26/2018   Bill/NF3     4/1/2019    2/21/2019       E0205                      Heat lamp                   $   259.65
3640    WALLEGOOD INC        0409643750101101     12/26/2018   Bill/NF3     4/1/2019    2/21/2019       E0730                     TENS Unit                    $    76.25
3641    WALLEGOOD INC        0409643750101101     12/26/2018   Bill/NF3     4/1/2019    2/21/2019       E0855                Cervical Traction Unit            $   502.63
3642    WALLEGOOD INC        0409643750101101     12/26/2018   Bill/NF3     4/1/2019    2/21/2019       E1399                       Massager                   $   229.50
3643    WALLEGOOD INC        0409643750101101     12/26/2018   Bill/NF3     4/1/2019    2/21/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
3644    WALLEGOOD INC        0339863100101040     12/27/2018   Bill/NF3     3/5/2019    1/15/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
3645    WALLEGOOD INC        0339863100101040     12/27/2018   Bill/NF3     3/5/2019    1/15/2019       E0199                    Mattress Pad                  $    19.48
3646    WALLEGOOD INC        0339863100101040     12/27/2018   Bill/NF3     3/5/2019    1/15/2019       E1399                 Orthopedic Car Seat              $    96.50
3647    WALLEGOOD INC        0339863100101040     12/27/2018   Bill/NF3     3/5/2019    1/15/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
3648    WALLEGOOD INC        0339863100101040     12/27/2018   Bill/NF3     3/5/2019    1/15/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
3649    WALLEGOOD INC        0339863100101040     12/27/2018   Bill/NF3     3/5/2019    1/15/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
3650    WALLEGOOD INC        0339863100101040     12/27/2018   Bill/NF3     3/5/2019    1/15/2019       L1820                    Knee Orthosis                 $   110.00
3651    WALLEGOOD INC        0339863100101040     12/27/2018   Bill/NF3     3/5/2019    1/15/2019       L3710                   Elbow Orthosis                 $    77.00
3652    WALLEGOOD INC        0339863100101040     12/27/2018   Bill/NF3     4/1/2019    2/25/2019       E0205                      Heat lamp                   $   259.65
3653    WALLEGOOD INC        0339863100101040     12/27/2018   Bill/NF3     4/1/2019    2/25/2019       E0730                     TENS Unit                    $    76.25
3654    WALLEGOOD INC        0339863100101040     12/27/2018   Bill/NF3     4/1/2019    2/25/2019       E1399               Water Circulating Pump             $   232.50
3655    WALLEGOOD INC        0339863100101040     12/27/2018   Bill/NF3     4/1/2019    2/25/2019       MSSGE                       Massager                   $   229.50
3656    WALLEGOOD INC        0339863100101040     12/27/2018   Bill/NF3     4/1/2019    2/28/2019       E0855                Cervical Traction Unit            $   502.63
3657    WALLEGOOD INC        0339863100101040     12/27/2018   Bill/NF3     4/1/2019    2/28/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
3658    WALLEGOOD INC        0339863100101040     12/27/2018   Bill/NF3     4/2/2019    2/28/2019       L1832             Knee Orthosis, Custom-Fit            $   607.55
3659    WALLEGOOD INC        0586872530101017     12/27/2018   Bill/NF3    2/18/2019     1/8/2019       E0215                 Electric Heating Pad             $    20.93
3660    WALLEGOOD INC        0586872530101017     12/27/2018   Bill/NF3    2/18/2019     1/8/2019       MSSGE                       Massager                   $   229.50
3661    WALLEGOOD INC        0530394510101021     12/29/2018   Bill/NF3     3/5/2019    1/23/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
3662    WALLEGOOD INC        0530394510101021     12/29/2018   Bill/NF3     3/5/2019    1/23/2019       E1399               Water Circulating Pump             $   232.50
3663    WALLEGOOD INC        0530394510101021     12/29/2018   Bill/NF3     3/5/2019    1/23/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 101 of 186 PageID #: 202
                                                Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                           Exhibit "1"

                                                                          Approximate
Fraud                                              Date of     Document                  Service       HCPCS
          Provider Name       Claim Number                                  Date of                                           Product Description              Charge
Event                                              Accident     Mailed                Provided Date     Code
                                                                            Mailing
3664    WALLEGOOD INC        0530394510101021     12/29/2018   Bill/NF3     3/5/2019    1/23/2019       L3670                  Shoulder Orthosis               $   111.07
3665    WALLEGOOD INC        0530394510101021     12/29/2018   Bill/NF3     3/5/2019    1/23/2019       L3710                   Elbow Orthosis                 $    77.00
3666    WALLEGOOD INC        0530394510101021     12/29/2018   Bill/NF3     4/1/2019    2/19/2019       E0855                Cervical Traction Unit            $   502.63
3667    WALLEGOOD INC        0530394510101021     12/29/2018   Bill/NF3    4/22/2019    3/13/2019       E0205                      Heat lamp                   $   259.65
3668    WALLEGOOD INC        0530394510101021     12/29/2018   Bill/NF3    4/22/2019    3/13/2019       E0730                     TENS Unit                    $    76.25
3669    WALLEGOOD INC        0530394510101021     12/29/2018   Bill/NF3    4/22/2019    3/13/2019       E1399                      Massager                    $   229.50
3670    WALLEGOOD INC        0635880770101010     12/31/2018   Bill/NF3     3/4/2019    1/21/2019       E0199                    Mattress Pad                  $    19.48
3671    WALLEGOOD INC        0635880770101010     12/31/2018   Bill/NF3     3/4/2019    1/21/2019       E1399               Water Circulating Pump             $   232.50
3672    WALLEGOOD INC        0635880770101010     12/31/2018   Bill/NF3     3/4/2019    1/21/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
3673    WALLEGOOD INC        0635880770101010     12/31/2018   Bill/NF3     4/2/2019    2/20/2019       E0205                      Heat lamp                   $   259.65
3674    WALLEGOOD INC        0635880770101010     12/31/2018   Bill/NF3     4/2/2019    2/20/2019       E0730                     TENS Unit                    $    76.25
3675    WALLEGOOD INC        0635880770101010     12/31/2018   Bill/NF3     4/2/2019    2/20/2019       E1399                      Massager                    $   229.50
3676    WALLEGOOD INC        0635880770101010     12/31/2018   Bill/NF3     4/2/2019    2/20/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
3677    WALLEGOOD INC        0598184430101014      1/2/2019    Bill/NF3     3/1/2019    1/15/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
3678    WALLEGOOD INC        0598184430101014      1/2/2019    Bill/NF3     3/1/2019    1/15/2019       E0199                    Mattress Pad                  $    19.48
3679    WALLEGOOD INC        0598184430101014      1/2/2019    Bill/NF3     3/1/2019    1/15/2019       E1399                 Orthopedic Car Seat              $    96.50
3680    WALLEGOOD INC        0598184430101014      1/2/2019    Bill/NF3     3/1/2019    1/15/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
3681    WALLEGOOD INC        0598184430101014      1/2/2019    Bill/NF3     3/1/2019    1/15/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
3682    WALLEGOOD INC        0598184430101014      1/2/2019    Bill/NF3     3/1/2019    1/15/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
3683    WALLEGOOD INC        0598184430101014      1/2/2019    Bill/NF3     3/1/2019    1/15/2019       L1810             Knee Orthosis, Custom-Fit            $    80.51
3684    WALLEGOOD INC        0623977130101021      1/2/2019    Bill/NF3     3/1/2019    1/17/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
3685    WALLEGOOD INC        0623977130101021      1/2/2019    Bill/NF3     3/1/2019    1/17/2019       E1399               Water Circulating Pump             $   232.50
3686    WALLEGOOD INC        0623977130101021      1/2/2019    Bill/NF3     3/1/2019    1/17/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
3687    WALLEGOOD INC        0623977130101021      1/2/2019    Bill/NF3     3/1/2019    1/17/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
3688    WALLEGOOD INC        0623977130101021      1/2/2019    Bill/NF3     3/1/2019    1/17/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
3689    WALLEGOOD INC        0352656640101054      1/7/2019    Bill/NF3    3/12/2019    1/29/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
3690    WALLEGOOD INC        0352656640101054      1/7/2019    Bill/NF3    3/12/2019    1/29/2019       E0199                    Mattress Pad                  $    19.48
3691    WALLEGOOD INC        0352656640101054      1/7/2019    Bill/NF3    3/12/2019    1/29/2019       E1399                 Orthopedic Car Seat              $    96.50
3692    WALLEGOOD INC        0352656640101054      1/7/2019    Bill/NF3    3/12/2019    1/29/2019       E1399               Water Circulating Pump             $   232.50
3693    WALLEGOOD INC        0352656640101054      1/7/2019    Bill/NF3    3/12/2019    1/29/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
3694    WALLEGOOD INC        0352656640101054      1/7/2019    Bill/NF3    3/12/2019    1/29/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
3695    WALLEGOOD INC        0352656640101054      1/7/2019    Bill/NF3    3/12/2019    1/29/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
3696    WALLEGOOD INC        0352656640101054      1/7/2019    Bill/NF3    4/15/2019     3/6/2019       E0205                      Heat lamp                   $   259.65
3697    WALLEGOOD INC        0352656640101054      1/7/2019    Bill/NF3    4/15/2019     3/6/2019       E0730                     TENS Unit                    $    76.25
3698    WALLEGOOD INC        0352656640101054      1/7/2019    Bill/NF3    4/15/2019     3/6/2019       E1399                      Massager                    $   229.50
3699    WALLEGOOD INC        0352656640101054      1/7/2019    Bill/NF3    4/15/2019    3/12/2019       E0855                Cervical Traction Unit            $   502.63
3700    WALLEGOOD INC        0352656640101054      1/7/2019    Bill/NF3    4/15/2019    3/12/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 102 of 186 PageID #: 203
                                                Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                           Exhibit "1"

                                                                          Approximate
Fraud                                              Date of     Document                  Service       HCPCS
          Provider Name       Claim Number                                  Date of                                           Product Description              Charge
Event                                              Accident     Mailed                Provided Date     Code
                                                                            Mailing
3701    WALLEGOOD INC        0093506740101039      1/12/2019   Bill/NF3    3/12/2019    1/30/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
3702    WALLEGOOD INC        0093506740101039      1/12/2019   Bill/NF3    3/12/2019    1/30/2019       E0205                      Heat lamp                   $   259.65
3703    WALLEGOOD INC        0093506740101039      1/12/2019   Bill/NF3    3/12/2019    1/30/2019       E1399                      Massager                    $   229.50
3704    WALLEGOOD INC        0093506740101039      1/12/2019   Bill/NF3    3/12/2019    1/30/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
3705    WALLEGOOD INC        0093506740101039      1/12/2019   Bill/NF3    3/26/2019    2/15/2019       E0855                Cervical Traction Unit            $   502.63
3706    WALLEGOOD INC        0093506740101039      1/12/2019   Bill/NF3     4/8/2019    2/26/2019       E0855                Cervical Traction Unit            $   502.63
3707    WALLEGOOD INC        0093506740101039      1/12/2019   Bill/NF3     4/8/2019    2/28/2019       L3670                  Shoulder Orthosis               $   111.07
3708    WALLEGOOD INC        0093506740101039      1/12/2019   Bill/NF3     4/8/2019     3/1/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
3709    WALLEGOOD INC        0650158750101015      1/13/2019   Bill/NF3    3/12/2019    1/29/2019       E0199                    Mattress Pad                  $    19.48
3710    WALLEGOOD INC        0650158750101015      1/13/2019   Bill/NF3    3/12/2019    1/29/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
3711    WALLEGOOD INC        0650158750101015      1/13/2019   Bill/NF3    3/12/2019    1/29/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
3712    WALLEGOOD INC        0650158750101015      1/13/2019   Bill/NF3    3/12/2019    1/29/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
3713    WALLEGOOD INC        0650158750101015      1/13/2019   Bill/NF3    3/12/2019    1/29/2019       L3670                  Shoulder Orthosis               $   111.07
3714    WALLEGOOD INC        0650158750101015      1/13/2019   Bill/NF3    3/12/2019    1/30/2019       E0199                    Mattress Pad                  $    19.48
3715    WALLEGOOD INC        0650158750101015      1/13/2019   Bill/NF3    3/12/2019    1/30/2019       E0199                    Mattress Pad                  $    19.48
3716    WALLEGOOD INC        0650158750101015      1/13/2019   Bill/NF3    3/12/2019    1/30/2019       E1399                 Orthopedic Car Seat              $    96.50
3717    WALLEGOOD INC        0650158750101015      1/13/2019   Bill/NF3    3/12/2019    1/30/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
3718    WALLEGOOD INC        0650158750101015      1/13/2019   Bill/NF3    3/12/2019    1/30/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
3719    WALLEGOOD INC        0650158750101015      1/13/2019   Bill/NF3    3/12/2019    1/30/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
3720    WALLEGOOD INC        0650158750101015      1/13/2019   Bill/NF3    3/12/2019    1/30/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
3721    WALLEGOOD INC        0650158750101015      1/13/2019   Bill/NF3    3/12/2019    1/30/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
3722    WALLEGOOD INC        0650158750101015      1/13/2019   Bill/NF3     4/8/2019    2/27/2019       E0855                Cervical Traction Unit            $   502.63
3723    WALLEGOOD INC        0650158750101015      1/13/2019   Bill/NF3     4/8/2019    2/27/2019       E0855                Cervical Traction Unit            $   502.63
3724    WALLEGOOD INC        0650158750101015      1/13/2019   Bill/NF3     4/8/2019    2/27/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
3725    WALLEGOOD INC        0650158750101015      1/13/2019   Bill/NF3     4/8/2019    2/27/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
3726    WALLEGOOD INC        0650158750101015      1/13/2019   Bill/NF3     4/9/2019    2/28/2019       E0205                      Heat lamp                   $   259.65
3727    WALLEGOOD INC        0650158750101015      1/13/2019   Bill/NF3     4/9/2019    2/28/2019       E0730                     TENS Unit                    $    76.25
3728    WALLEGOOD INC        0650158750101015      1/13/2019   Bill/NF3     4/9/2019    2/28/2019       E1399                      Massager                    $   229.50
3729    WALLEGOOD INC        0650158750101015      1/13/2019   Bill/NF3     4/9/2019    2/28/2019       E1399               Water Circulating Pump             $   232.50
3730    WALLEGOOD INC        0650158750101015      1/13/2019   Bill/NF3     4/9/2019    2/28/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
3731    WALLEGOOD INC        0650158750101015      1/13/2019   Bill/NF3    5/20/2019    4/11/2019       E0205                      Heat lamp                   $   259.65
3732    WALLEGOOD INC        0650158750101015      1/13/2019   Bill/NF3    5/20/2019    4/11/2019       E0730                     TENS Unit                    $    76.25
3733    WALLEGOOD INC        0650158750101015      1/13/2019   Bill/NF3    5/20/2019    4/11/2019       E1399                      Massager                    $   229.50
3734    WALLEGOOD INC        0650158750101015      1/13/2019   Bill/NF3    5/20/2019    4/11/2019       E1399               Water Circulating Pump             $   232.50
3735    WALLEGOOD INC        0508132770101036      1/14/2019   Bill/NF3     3/5/2019    1/28/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
3736    WALLEGOOD INC        0508132770101036      1/14/2019   Bill/NF3     3/5/2019    1/28/2019       E0199                    Mattress Pad                  $    19.48
3737    WALLEGOOD INC        0508132770101036      1/14/2019   Bill/NF3     3/5/2019    1/28/2019       E1399                 Orthopedic Car Seat              $    96.50
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 103 of 186 PageID #: 204
                                                Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                           Exhibit "1"

                                                                          Approximate
Fraud                                              Date of     Document                  Service       HCPCS
          Provider Name       Claim Number                                  Date of                                           Product Description              Charge
Event                                              Accident     Mailed                Provided Date     Code
                                                                            Mailing
3738    WALLEGOOD INC        0508132770101036      1/14/2019   Bill/NF3     3/5/2019    1/28/2019       E1399               Water Circulating Pump             $   232.50
3739    WALLEGOOD INC        0508132770101036      1/14/2019   Bill/NF3     3/5/2019    1/28/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
3740    WALLEGOOD INC        0508132770101036      1/14/2019   Bill/NF3     3/5/2019    1/28/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
3741    WALLEGOOD INC        0508132770101036      1/14/2019   Bill/NF3     3/5/2019    1/28/2019       L1810             Knee Orthosis, Custom-Fit            $    80.51
3742    WALLEGOOD INC        0508132770101036      1/14/2019   Bill/NF3    4/15/2019    3/11/2019       E0205                      Heat lamp                   $   259.65
3743    WALLEGOOD INC        0508132770101036      1/14/2019   Bill/NF3    4/15/2019    3/11/2019       E0730                     TENS Unit                    $    76.25
3744    WALLEGOOD INC        0508132770101036      1/14/2019   Bill/NF3    4/15/2019    3/11/2019       E0855               Cervical Traction Unit             $   502.63
3745    WALLEGOOD INC        0508132770101036      1/14/2019   Bill/NF3    4/15/2019    3/11/2019       E1399                      Massager                    $   229.50
3746    WALLEGOOD INC        0508132770101036      1/14/2019   Bill/NF3    4/15/2019    3/11/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
3747    WALLEGOOD INC        0508132770101036      1/14/2019   Bill/NF3    4/15/2019    3/11/2019       L1832             Knee Orthosis, Custom-Fit            $   607.55
3748    WALLEGOOD INC        0647762370101010      1/14/2019   Bill/NF3    3/21/2019     2/5/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
3749    WALLEGOOD INC        0647762370101010      1/14/2019   Bill/NF3    3/21/2019     2/5/2019       E0199                    Mattress Pad                  $    19.48
3750    WALLEGOOD INC        0647762370101010      1/14/2019   Bill/NF3    3/18/2019     2/5/2019       E1399               Water Circulating Pump             $   232.50
3751    WALLEGOOD INC        0647762370101010      1/14/2019   Bill/NF3    3/21/2019     2/5/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
3752    WALLEGOOD INC        0647762370101010      1/14/2019   Bill/NF3    3/21/2019     2/5/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
3753    WALLEGOOD INC        0647762370101010      1/14/2019   Bill/NF3    3/21/2019     2/5/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
3754    WALLEGOOD INC        0647762370101010      1/14/2019   Bill/NF3    3/18/2019     2/5/2019       L3809             Wrist-Hand-Finger Orthosis           $   157.10
3755    WALLEGOOD INC        0647762370101010      1/14/2019   Bill/NF3    4/18/2019     3/6/2019       E0205                      Heat lamp                   $   259.65
3756    WALLEGOOD INC        0647762370101010      1/14/2019   Bill/NF3    4/18/2019     3/6/2019       E0730                     TENS Unit                    $    76.25
3757    WALLEGOOD INC        0647762370101010      1/14/2019   Bill/NF3    4/15/2019     3/6/2019       E0855               Cervical Traction Unit             $   502.63
3758    WALLEGOOD INC        0647762370101010      1/14/2019   Bill/NF3    4/18/2019     3/6/2019       E1399                      Massager                    $   229.50
3759    WALLEGOOD INC        0647762370101010      1/14/2019   Bill/NF3    4/15/2019     3/6/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
3760    WALLEGOOD INC        0611138030101041      1/15/2019   Bill/NF3    3/12/2019     2/4/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
3761    WALLEGOOD INC        0611138030101041      1/15/2019   Bill/NF3    3/12/2019     2/4/2019       E0205                      Heat lamp                   $   259.65
3762    WALLEGOOD INC        0611138030101041      1/15/2019   Bill/NF3    3/12/2019     2/4/2019       E1399                      Massager                    $   229.50
3763    WALLEGOOD INC        0611138030101041      1/15/2019   Bill/NF3    3/12/2019     2/4/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
3764    WALLEGOOD INC        0611138030101041      1/15/2019   Bill/NF3    3/12/2019     2/4/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
3765    WALLEGOOD INC        0557488740101039      1/16/2019   Bill/NF3    4/30/2019    3/19/2019       E0205                      Heat lamp                   $   259.65
3766    WALLEGOOD INC        0557488740101039      1/16/2019   Bill/NF3    4/30/2019    3/19/2019       E1399                Miscellaneous DME                 $   134.93
3767    WALLEGOOD INC        0557488740101039      1/16/2019   Bill/NF3    4/30/2019    3/19/2019       E1399                      Massager                    $   229.50
3768    WALLEGOOD INC        0456126940101027      1/17/2019   Bill/NF3    3/18/2019     2/8/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
3769    WALLEGOOD INC        0456126940101027      1/17/2019   Bill/NF3    3/19/2019     2/8/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
3770    WALLEGOOD INC        0456126940101027      1/17/2019   Bill/NF3    3/18/2019     2/8/2019       E0199                    Mattress Pad                  $    19.48
3771    WALLEGOOD INC        0456126940101027      1/17/2019   Bill/NF3    3/19/2019     2/8/2019       E0199                    Mattress Pad                  $    19.48
3772    WALLEGOOD INC        0456126940101027      1/17/2019   Bill/NF3    3/18/2019     2/8/2019       E1399               Water Circulating Pump             $   232.50
3773    WALLEGOOD INC        0456126940101027      1/17/2019   Bill/NF3    3/19/2019     2/8/2019       E1399               Water Circulating Pump             $   232.50
3774    WALLEGOOD INC        0456126940101027      1/17/2019   Bill/NF3    3/18/2019     2/8/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 104 of 186 PageID #: 205
                                                Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                           Exhibit "1"

                                                                          Approximate
Fraud                                              Date of     Document                  Service       HCPCS
          Provider Name       Claim Number                                  Date of                                           Product Description              Charge
Event                                              Accident     Mailed                Provided Date     Code
                                                                            Mailing
3775    WALLEGOOD INC        0456126940101027      1/17/2019   Bill/NF3    3/19/2019     2/8/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
3776    WALLEGOOD INC        0456126940101027      1/17/2019   Bill/NF3    3/18/2019     2/8/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
3777    WALLEGOOD INC        0456126940101027      1/17/2019   Bill/NF3    3/19/2019     2/8/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
3778    WALLEGOOD INC        0456126940101027      1/17/2019   Bill/NF3    3/18/2019     2/8/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
3779    WALLEGOOD INC        0456126940101027      1/17/2019   Bill/NF3    3/19/2019     2/8/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
3780    WALLEGOOD INC        0456126940101027      1/17/2019   Bill/NF3    4/22/2019    3/14/2019       E0205                      Heat lamp                   $   259.65
3781    WALLEGOOD INC        0456126940101027      1/17/2019   Bill/NF3    4/22/2019    3/14/2019       E0205                      Heat lamp                   $   259.65
3782    WALLEGOOD INC        0456126940101027      1/17/2019   Bill/NF3    4/22/2019    3/14/2019       E0730                     TENS Unit                    $    76.25
3783    WALLEGOOD INC        0456126940101027      1/17/2019   Bill/NF3    4/22/2019    3/14/2019       E0730                     TENS Unit                    $    76.25
3784    WALLEGOOD INC        0456126940101027      1/17/2019   Bill/NF3    4/22/2019    3/14/2019       E0855                Cervical Traction Unit            $   502.63
3785    WALLEGOOD INC        0456126940101027      1/17/2019   Bill/NF3    4/22/2019    3/14/2019       E1399                      Massager                    $   229.50
3786    WALLEGOOD INC        0456126940101027      1/17/2019   Bill/NF3    4/22/2019    3/14/2019       E1399                      Massager                    $   229.50
3787    WALLEGOOD INC        0456126940101027      1/17/2019   Bill/NF3    4/23/2019    3/14/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
3788    WALLEGOOD INC        0456126940101027      1/17/2019   Bill/NF3    4/22/2019    3/26/2019       E0855                Cervical Traction Unit            $   502.63
3789    WALLEGOOD INC        0456126940101027      1/17/2019   Bill/NF3    4/22/2019    3/26/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
3790    WALLEGOOD INC        0413413710101060      1/18/2019   Bill/NF3    3/12/2019    1/30/2019       E0199                    Mattress Pad                  $    19.48
3791    WALLEGOOD INC        0413413710101060      1/18/2019   Bill/NF3    3/12/2019    1/30/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
3792    WALLEGOOD INC        0413413710101060      1/18/2019   Bill/NF3    3/12/2019    1/30/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
3793    WALLEGOOD INC        0413413710101060      1/18/2019   Bill/NF3    3/12/2019    1/30/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
3794    WALLEGOOD INC        0413413710101060      1/18/2019   Bill/NF3    5/20/2019    4/15/2019       E0855                Cervical Traction Unit            $   502.63
3795    WALLEGOOD INC        0413413710101060      1/18/2019   Bill/NF3    5/20/2019    4/15/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
3796    WALLEGOOD INC        0560335800101018      1/18/2019   Bill/NF3    3/12/2019    1/29/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
3797    WALLEGOOD INC        0560335800101018      1/18/2019   Bill/NF3    3/12/2019    1/29/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
3798    WALLEGOOD INC        0560335800101018      1/18/2019   Bill/NF3    3/12/2019    1/29/2019       E0199                    Mattress Pad                  $    19.48
3799    WALLEGOOD INC        0560335800101018      1/18/2019   Bill/NF3    3/12/2019    1/29/2019       E0199                    Mattress Pad                  $    19.48
3800    WALLEGOOD INC        0560335800101018      1/18/2019   Bill/NF3    3/12/2019    1/29/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
3801    WALLEGOOD INC        0560335800101018      1/18/2019   Bill/NF3    3/12/2019    1/29/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
3802    WALLEGOOD INC        0560335800101018      1/18/2019   Bill/NF3    3/12/2019    1/29/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
3803    WALLEGOOD INC        0560335800101018      1/18/2019   Bill/NF3    3/12/2019    1/29/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
3804    WALLEGOOD INC        0560335800101018      1/18/2019   Bill/NF3    3/12/2019    1/29/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
3805    WALLEGOOD INC        0560335800101018      1/18/2019   Bill/NF3    3/12/2019    1/29/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
3806    WALLEGOOD INC        0560335800101018      1/18/2019   Bill/NF3    3/12/2019    1/29/2019       L1820                    Knee Orthosis                 $   110.00
3807    WALLEGOOD INC        0560335800101018      1/18/2019   Bill/NF3    3/18/2019     2/5/2019       E1399                 Orthopedic Car Seat              $    96.50
3808    WALLEGOOD INC        0560335800101018      1/18/2019   Bill/NF3    3/18/2019     2/5/2019       L3710                   Elbow Orthosis                 $    77.00
3809    WALLEGOOD INC        0560335800101018      1/18/2019   Bill/NF3    4/15/2019    3/11/2019       E0205                      Heat lamp                   $   259.65
3810    WALLEGOOD INC        0560335800101018      1/18/2019   Bill/NF3    4/15/2019    3/11/2019       E0730                     TENS Unit                    $    76.25
3811    WALLEGOOD INC        0560335800101018      1/18/2019   Bill/NF3    4/15/2019    3/11/2019       E0855                Cervical Traction Unit            $   502.63
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 105 of 186 PageID #: 206
                                                Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                           Exhibit "1"

                                                                          Approximate
Fraud                                              Date of     Document                  Service       HCPCS
          Provider Name       Claim Number                                  Date of                                           Product Description              Charge
Event                                              Accident     Mailed                Provided Date     Code
                                                                            Mailing
3812    WALLEGOOD INC        0560335800101018      1/18/2019   Bill/NF3    4/15/2019    3/11/2019       E1399                      Massager                    $   229.50
3813    WALLEGOOD INC        0560335800101018      1/18/2019   Bill/NF3    4/15/2019    3/11/2019       E1399               Water Circulating Pump             $   232.50
3814    WALLEGOOD INC        0560335800101018      1/18/2019   Bill/NF3    4/22/2019    3/11/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
3815    WALLEGOOD INC        0560335800101018      1/18/2019   Bill/NF3    4/22/2019    3/12/2019       E0855                Cervical Traction Unit            $   502.63
3816    WALLEGOOD INC        0560335800101018      1/18/2019   Bill/NF3    4/23/2019    3/12/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
3817    WALLEGOOD INC        0560335800101018      1/18/2019   Bill/NF3    6/10/2019    4/30/2019       L1832             Knee Orthosis, Custom-Fit            $   607.55
3818    WALLEGOOD INC        0560335800101018      1/18/2019   Bill/NF3    7/15/2019     6/5/2019       E0205                      Heat lamp                   $   259.65
3819    WALLEGOOD INC        0560335800101018      1/18/2019   Bill/NF3    7/15/2019     6/5/2019       E0730                     TENS Unit                    $    76.25
3820    WALLEGOOD INC        0560335800101018      1/18/2019   Bill/NF3    7/15/2019     6/5/2019       E1399                      Massager                    $   229.50
3821    WALLEGOOD INC        0560335800101018      1/18/2019   Bill/NF3    7/15/2019     6/5/2019       E1399               Water Circulating Pump             $   232.50
3822    WALLEGOOD INC        0253605130101025      1/19/2019   Bill/NF3    3/25/2019    2/14/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
3823    WALLEGOOD INC        0253605130101025      1/19/2019   Bill/NF3    3/25/2019    2/14/2019       E1399                      Massager                    $   229.50
3824    WALLEGOOD INC        0253605130101025      1/19/2019   Bill/NF3    3/25/2019    2/14/2019       E1399               Water Circulating Pump             $   232.50
3825    WALLEGOOD INC        0253605130101025      1/19/2019   Bill/NF3    3/25/2019    2/14/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
3826    WALLEGOOD INC        0253605130101025      1/19/2019   Bill/NF3    3/25/2019    2/14/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
3827    WALLEGOOD INC        0289191430101062      1/20/2019   Bill/NF3    3/12/2019     2/1/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
3828    WALLEGOOD INC        0289191430101062      1/20/2019   Bill/NF3    3/12/2019     2/1/2019       E0199                    Mattress Pad                  $    19.48
3829    WALLEGOOD INC        0289191430101062      1/20/2019   Bill/NF3    3/12/2019     2/1/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
3830    WALLEGOOD INC        0289191430101062      1/20/2019   Bill/NF3    3/12/2019     2/1/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
3831    WALLEGOOD INC        0289191430101062      1/20/2019   Bill/NF3    3/12/2019     2/1/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
3832    WALLEGOOD INC        0289191430101062      1/20/2019   Bill/NF3    5/28/2019    4/16/2019       E0855                Cervical Traction Unit            $   502.63
3833    WALLEGOOD INC        0289191430101062      1/20/2019   Bill/NF3    5/28/2019    4/16/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
3834    WALLEGOOD INC        0437356640101084      1/20/2019   Bill/NF3     3/5/2019    1/24/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
3835    WALLEGOOD INC        0437356640101084      1/20/2019   Bill/NF3     3/5/2019    1/24/2019       E0199                    Mattress Pad                  $    19.48
3836    WALLEGOOD INC        0437356640101084      1/20/2019   Bill/NF3     3/5/2019    1/24/2019       E1399               Water Circulating Pump             $   232.50
3837    WALLEGOOD INC        0437356640101084      1/20/2019   Bill/NF3     3/5/2019    1/24/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
3838    WALLEGOOD INC        0437356640101084      1/20/2019   Bill/NF3     3/5/2019    1/24/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
3839    WALLEGOOD INC        0437356640101084      1/20/2019   Bill/NF3     3/5/2019    1/24/2019       L3670                  Shoulder Orthosis               $   111.07
3840    WALLEGOOD INC        0542869940101036      1/21/2019   Bill/NF3     4/8/2019     3/4/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
3841    WALLEGOOD INC        0542869940101036      1/21/2019   Bill/NF3     4/8/2019     3/4/2019       E0199                    Mattress Pad                  $    19.48
3842    WALLEGOOD INC        0542869940101036      1/21/2019   Bill/NF3     4/8/2019     3/4/2019       E1399                 Orthopedic Car Seat              $    96.50
3843    WALLEGOOD INC        0542869940101036      1/21/2019   Bill/NF3     4/8/2019     3/4/2019       E1399               Water Circulating Pump             $   232.50
3844    WALLEGOOD INC        0542869940101036      1/21/2019   Bill/NF3     4/8/2019     3/4/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
3845    WALLEGOOD INC        0542869940101036      1/21/2019   Bill/NF3     4/8/2019     3/4/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
3846    WALLEGOOD INC        0542869940101036      1/21/2019   Bill/NF3     4/8/2019     3/4/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
3847    WALLEGOOD INC        0542869940101036      1/21/2019   Bill/NF3    5/20/2019    4/11/2019       E0205                      Heat lamp                   $   259.65
3848    WALLEGOOD INC        0542869940101036      1/21/2019   Bill/NF3    5/20/2019    4/11/2019       E0730                     TENS Unit                    $    76.25
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 106 of 186 PageID #: 207
                                                Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                           Exhibit "1"

                                                                          Approximate
Fraud                                              Date of     Document                  Service       HCPCS
          Provider Name       Claim Number                                  Date of                                           Product Description              Charge
Event                                              Accident     Mailed                Provided Date     Code
                                                                            Mailing
3849    WALLEGOOD INC        0542869940101036      1/21/2019   Bill/NF3    5/20/2019    4/11/2019       E0855                Cervical Traction Unit            $   502.63
3850    WALLEGOOD INC        0542869940101036      1/21/2019   Bill/NF3    5/20/2019    4/11/2019       E1399                      Massager                    $   229.50
3851    WALLEGOOD INC        0542869940101036      1/21/2019   Bill/NF3    5/20/2019    4/11/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
3852    WALLEGOOD INC        0498689620101013      1/22/2019   Bill/NF3    3/12/2019    1/31/2019       E1399               Water Circulating Pump             $   232.50
3853    WALLEGOOD INC        0498689620101013      1/22/2019   Bill/NF3    3/12/2019    1/31/2019       E1399               Water Circulating Pump             $   232.50
3854    WALLEGOOD INC        0498689620101013      1/22/2019   Bill/NF3    3/12/2019    1/31/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
3855    WALLEGOOD INC        0498689620101013      1/22/2019   Bill/NF3    3/12/2019    1/31/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
3856    WALLEGOOD INC        0498689620101013      1/22/2019   Bill/NF3    3/12/2019    1/31/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
3857    WALLEGOOD INC        0498689620101013      1/22/2019   Bill/NF3    3/12/2019    1/31/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
3858    WALLEGOOD INC        0498689620101013      1/22/2019   Bill/NF3    3/12/2019    1/31/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
3859    WALLEGOOD INC        0498689620101013      1/22/2019   Bill/NF3    3/12/2019    1/31/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
3860    WALLEGOOD INC        0498689620101013      1/22/2019   Bill/NF3    4/15/2019    3/11/2019       E0205                      Heat lamp                   $   259.65
3861    WALLEGOOD INC        0498689620101013      1/22/2019   Bill/NF3    4/23/2019    3/11/2019       E0205                      Heat lamp                   $   259.65
3862    WALLEGOOD INC        0498689620101013      1/22/2019   Bill/NF3    4/15/2019    3/11/2019       E0730                     TENS Unit                    $    76.25
3863    WALLEGOOD INC        0498689620101013      1/22/2019   Bill/NF3    4/23/2019    3/11/2019       E0730                     TENS Unit                    $    76.25
3864    WALLEGOOD INC        0498689620101013      1/22/2019   Bill/NF3    4/15/2019    3/11/2019       E1399                      Massager                    $   229.50
3865    WALLEGOOD INC        0498689620101013      1/22/2019   Bill/NF3    4/23/2019    3/11/2019       E1399                      Massager                    $   229.50
3866    WALLEGOOD INC        0498689620101013      1/22/2019   Bill/NF3     5/6/2019    3/28/2019       E0855                Cervical Traction Unit            $   502.63
3867    WALLEGOOD INC        0498689620101013      1/22/2019   Bill/NF3     5/6/2019    3/28/2019       E0855                Cervical Traction Unit            $   502.63
3868    WALLEGOOD INC        0498689620101013      1/22/2019   Bill/NF3     5/6/2019     4/9/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
3869    WALLEGOOD INC        0498689620101013      1/22/2019   Bill/NF3     5/6/2019     4/9/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
3870    WALLEGOOD INC        0459121800101032      1/23/2019   Bill/NF3    4/23/2019    3/14/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
3871    WALLEGOOD INC        0459121800101032      1/23/2019   Bill/NF3    4/23/2019    3/14/2019       E0199                    Mattress Pad                  $    19.48
3872    WALLEGOOD INC        0459121800101032      1/23/2019   Bill/NF3    4/23/2019    3/14/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
3873    WALLEGOOD INC        0459121800101032      1/23/2019   Bill/NF3    4/23/2019    3/14/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
3874    WALLEGOOD INC        0459121800101032      1/23/2019   Bill/NF3    4/23/2019    3/14/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
3875    WALLEGOOD INC        0459121800101032      1/23/2019   Bill/NF3    6/24/2019    5/15/2019       E0855                Cervical Traction Unit            $   502.63
3876    WALLEGOOD INC        0459121800101032      1/23/2019   Bill/NF3    6/24/2019    5/15/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
3877    WALLEGOOD INC        0312531520101053      1/24/2019   Bill/NF3     4/8/2019    2/26/2019       E1399                      Massager                    $   229.50
3878    WALLEGOOD INC        0312531520101053      1/24/2019   Bill/NF3     4/8/2019    2/26/2019       E1399               Water Circulating Pump             $   232.50
3879    WALLEGOOD INC        0312531520101053      1/24/2019   Bill/NF3     4/8/2019    2/26/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
3880    WALLEGOOD INC        0312531520101053      1/24/2019   Bill/NF3     4/8/2019    2/26/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
3881    WALLEGOOD INC        0312531520101053      1/24/2019   Bill/NF3     4/8/2019    2/26/2019       L1820                    Knee Orthosis                 $   110.00
3882    WALLEGOOD INC        0312531520101053      1/24/2019   Bill/NF3     4/8/2019    3/13/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
3883    WALLEGOOD INC        0568316060101015      1/25/2019   Bill/NF3    3/18/2019     2/6/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
3884    WALLEGOOD INC        0568316060101015      1/25/2019   Bill/NF3    3/19/2019     2/6/2019       E0205                      Heat lamp                   $   259.65
3885    WALLEGOOD INC        0568316060101015      1/25/2019   Bill/NF3    3/19/2019     2/6/2019       E1399                      Massager                    $   229.50
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 107 of 186 PageID #: 208
                                                Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                           Exhibit "1"

                                                                          Approximate
Fraud                                              Date of     Document                  Service       HCPCS
          Provider Name       Claim Number                                  Date of                                           Product Description              Charge
Event                                              Accident     Mailed                Provided Date     Code
                                                                            Mailing
3886    WALLEGOOD INC        0568316060101015      1/25/2019   Bill/NF3    3/18/2019     2/6/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
3887    WALLEGOOD INC        0568316060101015      1/25/2019   Bill/NF3    3/18/2019     2/6/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
3888    WALLEGOOD INC        0198543160101060      1/27/2019   Bill/NF3    3/18/2019     2/8/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
3889    WALLEGOOD INC        0198543160101060      1/27/2019   Bill/NF3    3/18/2019     2/8/2019       E0205                      Heat lamp                   $   259.65
3890    WALLEGOOD INC        0198543160101060      1/27/2019   Bill/NF3    3/18/2019     2/8/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
3891    WALLEGOOD INC        0198543160101060      1/27/2019   Bill/NF3    3/18/2019     2/8/2019       MSSGE                      Massager                    $   229.50
3892    WALLEGOOD INC        0404641510101051      1/27/2019   Bill/NF3    7/30/2019    6/19/2019       E0855                Cervical Traction Unit            $   502.63
3893    WALLEGOOD INC        0404641510101051      1/27/2019   Bill/NF3    7/29/2019    6/19/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
3894    WALLEGOOD INC        0404641510101051      1/27/2019   Bill/NF3    7/30/2019    6/19/2019       L1832             Knee Orthosis, Custom-Fit            $   607.55
3895    WALLEGOOD INC        0383481110101085      1/28/2019   Bill/NF3    3/12/2019     2/4/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
3896    WALLEGOOD INC        0383481110101085      1/28/2019   Bill/NF3    3/12/2019     2/4/2019       E0199                    Mattress Pad                  $    19.48
3897    WALLEGOOD INC        0383481110101085      1/28/2019   Bill/NF3    3/12/2019     2/4/2019       E1399               Water Circulating Pump             $   232.50
3898    WALLEGOOD INC        0383481110101085      1/28/2019   Bill/NF3    3/12/2019     2/4/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
3899    WALLEGOOD INC        0383481110101085      1/28/2019   Bill/NF3    3/12/2019     2/4/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
3900    WALLEGOOD INC        0383481110101085      1/28/2019   Bill/NF3    3/12/2019     2/4/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
3901    WALLEGOOD INC        0383481110101085      1/28/2019   Bill/NF3    3/19/2019    2/11/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
3902    WALLEGOOD INC        0383481110101085      1/28/2019   Bill/NF3    3/19/2019    2/11/2019       E0199                    Mattress Pad                  $    19.48
3903    WALLEGOOD INC        0383481110101085      1/28/2019   Bill/NF3    3/19/2019    2/11/2019       E1399                 Orthopedic Car Seat              $    96.50
3904    WALLEGOOD INC        0383481110101085      1/28/2019   Bill/NF3    3/20/2019    2/11/2019       E1399               Water Circulating Pump             $   232.50
3905    WALLEGOOD INC        0383481110101085      1/28/2019   Bill/NF3    3/20/2019    2/11/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
3906    WALLEGOOD INC        0383481110101085      1/28/2019   Bill/NF3    3/19/2019    2/11/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
3907    WALLEGOOD INC        0383481110101085      1/28/2019   Bill/NF3    3/19/2019    2/11/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
3908    WALLEGOOD INC        0383481110101085      1/28/2019   Bill/NF3    3/19/2019    2/11/2019       L1820                    Knee Orthosis                 $   110.00
3909    WALLEGOOD INC        0383481110101085      1/28/2019   Bill/NF3    4/22/2019    3/12/2019       E0205                      Heat lamp                   $   259.65
3910    WALLEGOOD INC        0383481110101085      1/28/2019   Bill/NF3    4/23/2019    3/12/2019       E0205                      Heat lamp                   $   259.65
3911    WALLEGOOD INC        0383481110101085      1/28/2019   Bill/NF3    4/22/2019    3/12/2019       E0730                     TENS Unit                    $    76.25
3912    WALLEGOOD INC        0383481110101085      1/28/2019   Bill/NF3    4/23/2019    3/12/2019       E0730                     TENS Unit                    $    76.25
3913    WALLEGOOD INC        0383481110101085      1/28/2019   Bill/NF3    4/25/2019    3/12/2019       E0855                Cervical Traction Unit            $   502.63
3914    WALLEGOOD INC        0383481110101085      1/28/2019   Bill/NF3    4/22/2019    3/12/2019       E1399                      Massager                    $   229.50
3915    WALLEGOOD INC        0383481110101085      1/28/2019   Bill/NF3    4/23/2019    3/12/2019       E1399                      Massager                    $   229.50
3916    WALLEGOOD INC        0383481110101085      1/28/2019   Bill/NF3    4/23/2019    3/12/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
3917    WALLEGOOD INC        0383481110101085      1/28/2019   Bill/NF3    5/14/2019     4/8/2019       E0855                Cervical Traction Unit            $   502.63
3918    WALLEGOOD INC        0383481110101085      1/28/2019   Bill/NF3    5/14/2019     4/8/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
3919    WALLEGOOD INC        0502643080101033      1/28/2019   Bill/NF3     4/1/2019    2/21/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
3920    WALLEGOOD INC        0502643080101033      1/28/2019   Bill/NF3     4/1/2019    2/21/2019       E0199                    Mattress Pad                  $    19.48
3921    WALLEGOOD INC        0502643080101033      1/28/2019   Bill/NF3     4/1/2019    2/21/2019       E1399               Water Circulating Pump             $   232.50
3922    WALLEGOOD INC        0502643080101033      1/28/2019   Bill/NF3     4/1/2019    2/21/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 108 of 186 PageID #: 209
                                                Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                           Exhibit "1"

                                                                          Approximate
Fraud                                              Date of     Document                  Service       HCPCS
          Provider Name       Claim Number                                  Date of                                           Product Description              Charge
Event                                              Accident     Mailed                Provided Date     Code
                                                                            Mailing
3923    WALLEGOOD INC        0502643080101033      1/28/2019   Bill/NF3     4/1/2019    2/21/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
3924    WALLEGOOD INC        0502643080101033      1/28/2019   Bill/NF3     4/1/2019    2/21/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
3925    WALLEGOOD INC        0502643080101033      1/28/2019   Bill/NF3     4/1/2019    2/21/2019       L1820                    Knee Orthosis                 $   110.00
3926    WALLEGOOD INC        0502643080101033      1/28/2019   Bill/NF3     4/1/2019    2/21/2019       L1906                    Ankle Orthosis                $    75.00
3927    WALLEGOOD INC        0502643080101033      1/28/2019   Bill/NF3     4/1/2019    2/21/2019       L3809             Wrist-Hand-Finger Orthosis           $   157.10
3928    WALLEGOOD INC        0502643080101033      1/28/2019   Bill/NF3    4/29/2019    3/21/2019       E0205                       Heat lamp                  $   259.65
3929    WALLEGOOD INC        0502643080101033      1/28/2019   Bill/NF3    4/29/2019    3/21/2019       E0730                      TENS Unit                   $    76.25
3930    WALLEGOOD INC        0502643080101033      1/28/2019   Bill/NF3    4/29/2019    3/21/2019       E1399                       Massager                   $   229.50
3931    WALLEGOOD INC        0502643080101033      1/28/2019   Bill/NF3    5/14/2019     4/4/2019       E0855                 Cervical Traction Unit           $   502.63
3932    WALLEGOOD INC        0178599340101143      1/29/2019   Bill/NF3    3/25/2019    2/18/2019       E0190          Positioning Cushion/Pillow/Wedge        $    22.04
3933    WALLEGOOD INC        0178599340101143      1/29/2019   Bill/NF3    3/25/2019    2/18/2019       E0199                     Mattress Pad                 $    19.48
3934    WALLEGOOD INC        0178599340101143      1/29/2019   Bill/NF3    3/25/2019    2/18/2019       E0218         Water circulating cold pad with pump     $   232.50
3935    WALLEGOOD INC        0178599340101143      1/29/2019   Bill/NF3    3/25/2019    2/18/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
3936    WALLEGOOD INC        0178599340101143      1/29/2019   Bill/NF3    3/25/2019    2/18/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
3937    WALLEGOOD INC        0178599340101143      1/29/2019   Bill/NF3    3/25/2019    2/18/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
3938    WALLEGOOD INC        0178599340101143      1/29/2019   Bill/NF3    3/25/2019    2/18/2019       L1810              Knee Orthosis, Custom-Fit           $    80.51
3939    WALLEGOOD INC        0178599340101143      1/29/2019   Bill/NF3    3/25/2019    2/18/2019       L1906                    Ankle Orthosis                $    75.00
3940    WALLEGOOD INC        0178599340101143      1/29/2019   Bill/NF3    3/25/2019    2/18/2019       L3670                   Shoulder Orthosis              $   111.07
3941    WALLEGOOD INC        0178599340101143      1/29/2019   Bill/NF3    4/29/2019    3/22/2019       E0855                 Cervical Traction Unit           $   502.63
3942    WALLEGOOD INC        0178599340101143      1/29/2019   Bill/NF3    4/29/2019    3/22/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
3943    WALLEGOOD INC        0178599340101143      1/29/2019   Bill/NF3    4/29/2019    3/22/2019       L1832              Knee Orthosis, Custom-Fit           $   607.55
3944    WALLEGOOD INC        0355392160101046      1/29/2019   Bill/NF3    3/25/2019    2/12/2019       E0190          Positioning Cushion/Pillow/Wedge        $    22.04
3945    WALLEGOOD INC        0355392160101046      1/29/2019   Bill/NF3    3/25/2019    2/12/2019       E0199                     Mattress Pad                 $    19.48
3946    WALLEGOOD INC        0355392160101046      1/29/2019   Bill/NF3    3/25/2019    2/12/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
3947    WALLEGOOD INC        0355392160101046      1/29/2019   Bill/NF3    3/25/2019    2/12/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
3948    WALLEGOOD INC        0355392160101046      1/29/2019   Bill/NF3    3/25/2019    2/12/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
3949    WALLEGOOD INC        0355392160101046      1/29/2019   Bill/NF3    4/25/2019    3/13/2019       E0855                 Cervical Traction Unit           $   502.63
3950    WALLEGOOD INC        0355392160101046      1/29/2019   Bill/NF3    4/23/2019    3/13/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
3951    WALLEGOOD INC        0355392160101046      1/29/2019   Bill/NF3    5/20/2019    4/11/2019       E0205                       Heat lamp                  $   259.65
3952    WALLEGOOD INC        0355392160101046      1/29/2019   Bill/NF3    5/20/2019    4/11/2019       E0730                      TENS Unit                   $    76.25
3953    WALLEGOOD INC        0355392160101046      1/29/2019   Bill/NF3    5/20/2019    4/11/2019       E1399                       Massager                   $   229.50
3954    WALLEGOOD INC        0355392160101046      1/29/2019   Bill/NF3    5/20/2019    4/11/2019       E1399                Water Circulating Pump            $   232.50
3955    WALLEGOOD INC        0613612050101030      1/30/2019   Bill/NF3    3/25/2019    2/15/2019       E1399                Water Circulating Pump            $   232.50
3956    WALLEGOOD INC        0613612050101030      1/30/2019   Bill/NF3    3/25/2019    2/15/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
3957    WALLEGOOD INC        0613612050101030      1/30/2019   Bill/NF3    3/25/2019    2/15/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
3958    WALLEGOOD INC        0613612050101030      1/30/2019   Bill/NF3    3/25/2019    2/15/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
3959    WALLEGOOD INC        0613612050101030      1/30/2019   Bill/NF3     5/6/2019     4/1/2019       E0205                       Heat lamp                  $   259.65
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 109 of 186 PageID #: 210
                                                Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                           Exhibit "1"

                                                                          Approximate
Fraud                                              Date of     Document                  Service       HCPCS
          Provider Name       Claim Number                                  Date of                                          Product Description               Charge
Event                                              Accident     Mailed                Provided Date     Code
                                                                            Mailing
3960    WALLEGOOD INC        0613612050101030      1/30/2019   Bill/NF3     5/6/2019     4/1/2019       E0730                     TENS Unit                    $    76.25
3961    WALLEGOOD INC        0613612050101030      1/30/2019   Bill/NF3     5/6/2019     4/1/2019       E0855                Cervical Traction Unit            $   502.63
3962    WALLEGOOD INC        0613612050101030      1/30/2019   Bill/NF3     5/6/2019     4/1/2019       E1399                      Massager                    $   229.50
3963    WALLEGOOD INC        0602085450101020      1/31/2019   Bill/NF3     4/8/2019    2/28/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
3964    WALLEGOOD INC        0602085450101020      1/31/2019   Bill/NF3     4/8/2019    2/28/2019       E0199                    Mattress Pad                  $    19.48
3965    WALLEGOOD INC        0602085450101020      1/31/2019   Bill/NF3     4/8/2019    2/28/2019       E2601       Wheelchair Cushion, width less than 22"    $    55.29
3966    WALLEGOOD INC        0602085450101020      1/31/2019   Bill/NF3     4/8/2019    2/28/2019       L0174            Cervical Collar, Semi-Rigid           $   130.00
3967    WALLEGOOD INC        0602085450101020      1/31/2019   Bill/NF3     4/8/2019    2/28/2019       L0627           Lumbar Orthosis, Custom-Fit            $   322.98
3968    WALLEGOOD INC        0602085450101020      1/31/2019   Bill/NF3     4/8/2019    2/28/2019       L1820                   Knee Orthosis                  $   110.00
3969    WALLEGOOD INC        0602085450101020      1/31/2019   Bill/NF3    4/29/2019    3/20/2019       E0855                Cervical Traction Unit            $   502.63
3970    WALLEGOOD INC        0602085450101020      1/31/2019   Bill/NF3    4/29/2019    3/20/2019       L0637        Lumbo-Sacral Orthosis, Custom-Fit         $   844.13
3971    WALLEGOOD INC        0602085450101020      1/31/2019   Bill/NF3    4/29/2019    3/20/2019       L1832             Knee Orthosis, Custom-Fit            $   607.55
3972    WALLEGOOD INC        0602085450101020      1/31/2019   Bill/NF3    5/20/2019    4/12/2019       E0205                      Heat lamp                   $   259.65
3973    WALLEGOOD INC        0602085450101020      1/31/2019   Bill/NF3    5/20/2019    4/12/2019       E0730                     TENS Unit                    $    76.25
3974    WALLEGOOD INC        0602085450101020      1/31/2019   Bill/NF3    5/20/2019    4/12/2019       E1399               Water Circulating Pump             $   232.50
3975    WALLEGOOD INC        0602085450101020      1/31/2019   Bill/NF3    5/20/2019    4/12/2019       MSSGE                      Massager                    $   229.50
3976    WALLEGOOD INC        0621507920101014      1/31/2019   Bill/NF3    3/18/2019     2/7/2019       L1832             Knee Orthosis, Custom-Fit            $   607.55
3977    WALLEGOOD INC        0621507920101014      1/31/2019   Bill/NF3    3/21/2019     2/7/2019       L3807             Wrist Orthosis, Custom-Fit           $   178.04
3978    WALLEGOOD INC        0621507920101014      1/31/2019   Bill/NF3     4/4/2019    2/14/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
3979    WALLEGOOD INC        0621507920101014      1/31/2019   Bill/NF3     4/4/2019    2/14/2019       E1399                      Massager                    $   229.50
3980    WALLEGOOD INC        0621507920101014      1/31/2019   Bill/NF3     4/4/2019    2/14/2019       E1399               Water Circulating Pump             $   232.50
3981    WALLEGOOD INC        0621507920101014      1/31/2019   Bill/NF3     4/4/2019    2/14/2019       E2601       Wheelchair Cushion, width less than 22"    $    55.29
3982    WALLEGOOD INC        0621507920101014      1/31/2019   Bill/NF3     4/4/2019    2/14/2019       L0627           Lumbar Orthosis, Custom-Fit            $   322.98
3983    WALLEGOOD INC        0645771470101012      2/2/2019    Bill/NF3     4/8/2019    2/27/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
3984    WALLEGOOD INC        0645771470101012      2/2/2019    Bill/NF3     4/8/2019    2/27/2019       E0199                    Mattress Pad                  $    19.48
3985    WALLEGOOD INC        0645771470101012      2/2/2019    Bill/NF3     4/8/2019    2/27/2019       E0199                    Mattress Pad                  $    19.48
3986    WALLEGOOD INC        0645771470101012      2/2/2019    Bill/NF3     4/8/2019    2/27/2019       E2601       Wheelchair Cushion, width less than 22"    $    55.29
3987    WALLEGOOD INC        0645771470101012      2/2/2019    Bill/NF3     4/8/2019    2/27/2019       L0174            Cervical Collar, Semi-Rigid           $   130.00
3988    WALLEGOOD INC        0645771470101012      2/2/2019    Bill/NF3     4/8/2019    2/27/2019       L0627           Lumbar Orthosis, Custom-Fit            $   322.98
3989    WALLEGOOD INC        0484783760101036      2/4/2019    Bill/NF3     5/6/2019     3/4/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
3990    WALLEGOOD INC        0484783760101036      2/4/2019    Bill/NF3     5/6/2019     3/4/2019       E0272                Mattress foam rubber              $   155.52
3991    WALLEGOOD INC        0484783760101036      2/4/2019    Bill/NF3     5/6/2019     3/4/2019       E1399               Water Circulating Pump             $   232.50
3992    WALLEGOOD INC        0484783760101036      2/4/2019    Bill/NF3     5/6/2019     3/4/2019       E2602       Wheelchair Cushion, 22" width or greater   $   107.95
3993    WALLEGOOD INC        0484783760101036      2/4/2019    Bill/NF3     5/6/2019     3/4/2019       L0180               Cervical Collar, 2-piece           $   230.00
3994    WALLEGOOD INC        0484783760101036      2/4/2019    Bill/NF3     5/6/2019     3/4/2019       L0627           Lumbar Orthosis, Custom-Fit            $   322.98
3995    WALLEGOOD INC        0484783760101036      2/4/2019    Bill/NF3     5/6/2019     3/4/2019       L3670                  Shoulder Orthosis               $   111.07
3996    WALLEGOOD INC        0484783760101036      2/4/2019    Bill/NF3     6/4/2019    4/24/2019       E0205                      Heat lamp                   $   259.65
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 110 of 186 PageID #: 211
                                                Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                           Exhibit "1"

                                                                          Approximate
Fraud                                              Date of    Document                   Service       HCPCS
          Provider Name       Claim Number                                  Date of                                           Product Description              Charge
Event                                              Accident    Mailed                 Provided Date     Code
                                                                            Mailing
3997    WALLEGOOD INC        0484783760101036      2/4/2019    Bill/NF3     6/4/2019    4/24/2019       E0730                     TENS Unit                    $    76.25
3998    WALLEGOOD INC        0484783760101036      2/4/2019    Bill/NF3     6/4/2019    4/24/2019       E1399                       Massager                   $   229.50
3999    WALLEGOOD INC        0484783760101036      2/4/2019    Bill/NF3     6/3/2019    5/10/2019       E0855                Cervical Traction Unit            $   502.63
4000    WALLEGOOD INC        0484783760101036      2/4/2019    Bill/NF3     6/3/2019    5/10/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
4001    WALLEGOOD INC        0508093710101033      2/5/2019    Bill/NF3     4/8/2019    2/28/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
4002    WALLEGOOD INC        0508093710101033      2/5/2019    Bill/NF3     4/8/2019    2/28/2019       E0205                      Heat lamp                   $   259.65
4003    WALLEGOOD INC        0508093710101033      2/5/2019    Bill/NF3     4/8/2019    2/28/2019       E0215                 Electric Heating Pad             $    20.93
4004    WALLEGOOD INC        0508093710101033      2/5/2019    Bill/NF3     4/8/2019    2/28/2019       E1399                       Massager                   $   229.50
4005    WALLEGOOD INC        0508093710101033      2/5/2019    Bill/NF3     4/8/2019    2/28/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
4006    WALLEGOOD INC        0508093710101033      2/5/2019    Bill/NF3     4/8/2019    2/28/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
4007    WALLEGOOD INC        0508093710101033      2/5/2019    Bill/NF3     4/8/2019     3/8/2019       L3670                  Shoulder Orthosis               $   111.07
4008    WALLEGOOD INC        0508093710101033      2/5/2019    Bill/NF3     5/1/2019    3/22/2019       L1832             Knee Orthosis, Custom-Fit            $   607.55
4009    WALLEGOOD INC        0520304760101011      2/5/2019    Bill/NF3    4/23/2019     3/6/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
4010    WALLEGOOD INC        0520304760101011      2/5/2019    Bill/NF3    4/23/2019     3/6/2019       E0205                      Heat lamp                   $   259.65
4011    WALLEGOOD INC        0520304760101011      2/5/2019    Bill/NF3    4/23/2019     3/6/2019       E0215                 Electric Heating Pad             $    20.93
4012    WALLEGOOD INC        0520304760101011      2/5/2019    Bill/NF3    4/23/2019     3/6/2019       E1399                       Massager                   $   229.50
4013    WALLEGOOD INC        0520304760101011      2/5/2019    Bill/NF3    4/23/2019     3/6/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
4014    WALLEGOOD INC        0520304760101011      2/5/2019    Bill/NF3    4/23/2019     3/6/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
4015    WALLEGOOD INC        0648873290101011      2/6/2019    Bill/NF3    3/25/2019    2/12/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
4016    WALLEGOOD INC        0648873290101011      2/6/2019    Bill/NF3    3/25/2019    2/12/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
4017    WALLEGOOD INC        0648873290101011      2/6/2019    Bill/NF3    3/25/2019    2/12/2019       E0205                      Heat lamp                   $   259.65
4018    WALLEGOOD INC        0648873290101011      2/6/2019    Bill/NF3    3/25/2019    2/12/2019       E0205                      Heat lamp                   $   259.65
4019    WALLEGOOD INC        0648873290101011      2/6/2019    Bill/NF3    3/25/2019    2/12/2019       E0205                      Heat lamp                   $   259.65
4020    WALLEGOOD INC        0648873290101011      2/6/2019    Bill/NF3    3/25/2019    2/12/2019       E1399                       Massager                   $   229.50
4021    WALLEGOOD INC        0648873290101011      2/6/2019    Bill/NF3    3/25/2019    2/12/2019       E1399                       Massager                   $   229.50
4022    WALLEGOOD INC        0648873290101011      2/6/2019    Bill/NF3    3/25/2019    2/12/2019       E1399                       Massager                   $   229.50
4023    WALLEGOOD INC        0648873290101011      2/6/2019    Bill/NF3    3/25/2019    2/12/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
4024    WALLEGOOD INC        0648873290101011      2/6/2019    Bill/NF3    3/25/2019    2/12/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
4025    WALLEGOOD INC        0648873290101011      2/6/2019    Bill/NF3    3/25/2019    2/12/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
4026    WALLEGOOD INC        0648873290101011      2/6/2019    Bill/NF3    3/25/2019    2/12/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
4027    WALLEGOOD INC        0648873290101011      2/6/2019    Bill/NF3    3/25/2019    2/12/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
4028    WALLEGOOD INC        0648873290101011      2/6/2019    Bill/NF3    3/25/2019    2/12/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
4029    WALLEGOOD INC        0648873290101011      2/6/2019    Bill/NF3    3/25/2019    2/26/2019       L1832             Knee Orthosis, Custom-Fit            $   607.55
4030    WALLEGOOD INC        0648873290101011      2/6/2019    Bill/NF3    4/22/2019    3/14/2019       L1971                   Ankle Orthosis                 $   331.47
4031    WALLEGOOD INC        0648873290101011      2/6/2019    Bill/NF3    4/29/2019    3/21/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
4032    WALLEGOOD INC        0648873290101011      2/6/2019    Bill/NF3    4/22/2019    3/26/2019       L3807             Wrist Orthosis, Custom-Fit           $   178.04
4033    WALLEGOOD INC        0539120020101016      2/7/2019    Bill/NF3    4/29/2019    3/19/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 111 of 186 PageID #: 212
                                                Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                           Exhibit "1"

                                                                          Approximate
Fraud                                              Date of     Document                  Service       HCPCS
          Provider Name       Claim Number                                  Date of                                           Product Description              Charge
Event                                              Accident     Mailed                Provided Date     Code
                                                                            Mailing
4034    WALLEGOOD INC        0539120020101016      2/7/2019    Bill/NF3    4/29/2019    3/19/2019       E0199                    Mattress Pad                  $    19.48
4035    WALLEGOOD INC        0539120020101016      2/7/2019    Bill/NF3    4/29/2019    3/19/2019       E1399               Water Circulating Pump             $   232.50
4036    WALLEGOOD INC        0539120020101016      2/7/2019    Bill/NF3    4/29/2019    3/19/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
4037    WALLEGOOD INC        0539120020101016      2/7/2019    Bill/NF3    4/29/2019    3/19/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
4038    WALLEGOOD INC        0539120020101016      2/7/2019    Bill/NF3    4/29/2019    3/19/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
4039    WALLEGOOD INC        0539120020101016      2/7/2019    Bill/NF3    4/29/2019    3/19/2019       L1820                    Knee Orthosis                 $   110.00
4040    WALLEGOOD INC        0539120020101016      2/7/2019    Bill/NF3    4/29/2019    3/19/2019       L3670                  Shoulder Orthosis               $   111.07
4041    WALLEGOOD INC        0539120020101016      2/7/2019    Bill/NF3    4/29/2019    3/26/2019       E0855                Cervical Traction Unit            $   502.63
4042    WALLEGOOD INC        0539120020101016      2/7/2019    Bill/NF3    4/29/2019    3/26/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
4043    WALLEGOOD INC        0539120020101016      2/7/2019    Bill/NF3    6/17/2019     5/7/2019       E0205                      Heat lamp                   $   259.65
4044    WALLEGOOD INC        0539120020101016      2/7/2019    Bill/NF3    6/17/2019     5/7/2019       E0730                     TENS Unit                    $    76.25
4045    WALLEGOOD INC        0539120020101016      2/7/2019    Bill/NF3    6/17/2019     5/7/2019       E1399                      Massager                    $   229.50
4046    WALLEGOOD INC        0629078010101027      2/7/2019    Bill/NF3     4/8/2019    2/27/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
4047    WALLEGOOD INC        0629078010101027      2/7/2019    Bill/NF3     4/8/2019    2/27/2019       E0199                    Mattress Pad                  $    19.48
4048    WALLEGOOD INC        0629078010101027      2/7/2019    Bill/NF3     4/8/2019    2/27/2019       E0199                    Mattress Pad                  $    19.48
4049    WALLEGOOD INC        0629078010101027      2/7/2019    Bill/NF3     4/8/2019    2/27/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
4050    WALLEGOOD INC        0629078010101027      2/7/2019    Bill/NF3     4/8/2019    2/27/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
4051    WALLEGOOD INC        0629078010101027      2/7/2019    Bill/NF3     4/8/2019    2/27/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
4052    WALLEGOOD INC        0629078010101027      2/7/2019    Bill/NF3     4/8/2019     3/4/2019       E0199                    Mattress Pad                  $    19.48
4053    WALLEGOOD INC        0629078010101027      2/7/2019    Bill/NF3     4/8/2019     3/4/2019       E0199                    Mattress Pad                  $    19.48
4054    WALLEGOOD INC        0629078010101027      2/7/2019    Bill/NF3     4/8/2019     3/4/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
4055    WALLEGOOD INC        0629078010101027      2/7/2019    Bill/NF3     4/8/2019     3/4/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
4056    WALLEGOOD INC        0629078010101027      2/7/2019    Bill/NF3     4/8/2019     3/4/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
4057    WALLEGOOD INC        0629078010101027      2/7/2019    Bill/NF3     4/8/2019     3/4/2019       L3670                  Shoulder Orthosis               $   111.07
4058    WALLEGOOD INC        0629078010101027      2/7/2019    Bill/NF3    6/10/2019    4/30/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
4059    WALLEGOOD INC        0425766660101083      2/10/2019   Bill/NF3     4/8/2019    2/27/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
4060    WALLEGOOD INC        0425766660101083      2/10/2019   Bill/NF3     4/8/2019    2/27/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
4061    WALLEGOOD INC        0425766660101083      2/10/2019   Bill/NF3     4/8/2019    2/27/2019       E0199                    Mattress Pad                  $    19.48
4062    WALLEGOOD INC        0425766660101083      2/10/2019   Bill/NF3     4/8/2019    2/27/2019       E0199                    Mattress Pad                  $    19.48
4063    WALLEGOOD INC        0425766660101083      2/10/2019   Bill/NF3     4/8/2019    2/27/2019       E0199                    Mattress Pad                  $    19.48
4064    WALLEGOOD INC        0425766660101083      2/10/2019   Bill/NF3     4/8/2019    2/27/2019       E0199                    Mattress Pad                  $    19.48
4065    WALLEGOOD INC        0425766660101083      2/10/2019   Bill/NF3     4/8/2019    2/27/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
4066    WALLEGOOD INC        0425766660101083      2/10/2019   Bill/NF3     4/8/2019    2/27/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
4067    WALLEGOOD INC        0425766660101083      2/10/2019   Bill/NF3     4/8/2019    2/27/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
4068    WALLEGOOD INC        0425766660101083      2/10/2019   Bill/NF3     4/8/2019    2/27/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
4069    WALLEGOOD INC        0425766660101083      2/10/2019   Bill/NF3     4/8/2019    2/27/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
4070    WALLEGOOD INC        0425766660101083      2/10/2019   Bill/NF3     4/8/2019    2/27/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 112 of 186 PageID #: 213
                                                Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                           Exhibit "1"

                                                                          Approximate
Fraud                                              Date of     Document                  Service       HCPCS
          Provider Name       Claim Number                                  Date of                                           Product Description              Charge
Event                                              Accident     Mailed                Provided Date     Code
                                                                            Mailing
4071    WALLEGOOD INC        0425766660101083      2/10/2019   Bill/NF3     4/8/2019    2/28/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
4072    WALLEGOOD INC        0425766660101083      2/10/2019   Bill/NF3     4/8/2019    2/28/2019       E0199                    Mattress Pad                  $    19.48
4073    WALLEGOOD INC        0425766660101083      2/10/2019   Bill/NF3     4/8/2019    2/28/2019       E0199                    Mattress Pad                  $    19.48
4074    WALLEGOOD INC        0425766660101083      2/10/2019   Bill/NF3     4/8/2019    2/28/2019       E1399                 Orthopedic Car Seat              $    96.50
4075    WALLEGOOD INC        0425766660101083      2/10/2019   Bill/NF3     4/8/2019    2/28/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
4076    WALLEGOOD INC        0425766660101083      2/10/2019   Bill/NF3     4/8/2019    2/28/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
4077    WALLEGOOD INC        0425766660101083      2/10/2019   Bill/NF3     4/8/2019    2/28/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
4078    WALLEGOOD INC        0425766660101083      2/10/2019   Bill/NF3    5/14/2019     4/3/2019       E0855                Cervical Traction Unit            $   502.63
4079    WALLEGOOD INC        0425766660101083      2/10/2019   Bill/NF3    5/14/2019     4/3/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
4080    WALLEGOOD INC        0425766660101083      2/10/2019   Bill/NF3    5/28/2019    4/16/2019       E0205                      Heat lamp                   $   259.65
4081    WALLEGOOD INC        0425766660101083      2/10/2019   Bill/NF3    5/28/2019    4/16/2019       E0730                     TENS Unit                    $    76.25
4082    WALLEGOOD INC        0425766660101083      2/10/2019   Bill/NF3    5/28/2019    4/16/2019       E0855                Cervical Traction Unit            $   502.63
4083    WALLEGOOD INC        0425766660101083      2/10/2019   Bill/NF3    5/28/2019    4/16/2019       E1399                      Massager                    $   229.50
4084    WALLEGOOD INC        0425766660101083      2/10/2019   Bill/NF3    5/28/2019    4/16/2019       E1399               Water Circulating Pump             $   232.50
4085    WALLEGOOD INC        0425766660101083      2/10/2019   Bill/NF3    5/29/2019    4/16/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
4086    WALLEGOOD INC        0425766660101083      2/10/2019   Bill/NF3    6/17/2019     5/7/2019       E0855                Cervical Traction Unit            $   502.63
4087    WALLEGOOD INC        0425766660101083      2/10/2019   Bill/NF3    6/17/2019     5/7/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
4088    WALLEGOOD INC        0647212310101019      2/10/2019   Bill/NF3    4/23/2019     3/8/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
4089    WALLEGOOD INC        0647212310101019      2/10/2019   Bill/NF3    4/23/2019     3/8/2019       E0199                    Mattress Pad                  $    19.48
4090    WALLEGOOD INC        0647212310101019      2/10/2019   Bill/NF3    4/23/2019     3/8/2019       E1399               Water Circulating Pump             $   232.50
4091    WALLEGOOD INC        0647212310101019      2/10/2019   Bill/NF3    4/23/2019     3/8/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
4092    WALLEGOOD INC        0647212310101019      2/10/2019   Bill/NF3    4/23/2019     3/8/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
4093    WALLEGOOD INC        0647212310101019      2/10/2019   Bill/NF3    4/23/2019     3/8/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
4094    WALLEGOOD INC        0647212310101019      2/10/2019   Bill/NF3    4/23/2019     3/8/2019       L3670                  Shoulder Orthosis               $   111.07
4095    WALLEGOOD INC        0647212310101019      2/10/2019   Bill/NF3    5/14/2019     4/8/2019       E0205                      Heat lamp                   $   259.65
4096    WALLEGOOD INC        0647212310101019      2/10/2019   Bill/NF3    5/14/2019     4/8/2019       E0730                     TENS Unit                    $    76.25
4097    WALLEGOOD INC        0647212310101019      2/10/2019   Bill/NF3    5/14/2019     4/8/2019       E0855                Cervical Traction Unit            $   502.63
4098    WALLEGOOD INC        0647212310101019      2/10/2019   Bill/NF3    5/14/2019     4/8/2019       E1399                      Massager                    $   229.50
4099    WALLEGOOD INC        0647212310101019      2/10/2019   Bill/NF3    5/14/2019     4/8/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
4100    WALLEGOOD INC        0586546350101014      2/11/2019   Bill/NF3     4/1/2019    2/28/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
4101    WALLEGOOD INC        0586546350101014      2/11/2019   Bill/NF3     4/1/2019    2/28/2019       E0205                      Heat lamp                   $   259.65
4102    WALLEGOOD INC        0586546350101014      2/11/2019   Bill/NF3     4/1/2019    2/28/2019       E1399                      Massager                    $   229.50
4103    WALLEGOOD INC        0554016010101026      2/12/2019   Bill/NF3     4/8/2019    2/27/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
4104    WALLEGOOD INC        0554016010101026      2/12/2019   Bill/NF3     4/8/2019    2/27/2019       E0199                    Mattress Pad                  $    19.48
4105    WALLEGOOD INC        0554016010101026      2/12/2019   Bill/NF3     4/8/2019    2/27/2019       E1399                 Orthopedic Car Seat              $    96.50
4106    WALLEGOOD INC        0554016010101026      2/12/2019   Bill/NF3     4/8/2019    2/27/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
4107    WALLEGOOD INC        0554016010101026      2/12/2019   Bill/NF3     4/8/2019    2/27/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 113 of 186 PageID #: 214
                                                Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                           Exhibit "1"

                                                                          Approximate
Fraud                                              Date of     Document                  Service       HCPCS
          Provider Name       Claim Number                                   Date of                                          Product Description              Charge
Event                                              Accident     Mailed                Provided Date     Code
                                                                             Mailing
4108    WALLEGOOD INC        0554016010101026      2/12/2019   Bill/NF3      4/8/2019   2/27/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
4109    WALLEGOOD INC        0554016010101026      2/12/2019   Bill/NF3      4/8/2019   2/27/2019       L3670                  Shoulder Orthosis               $   111.07
4110    WALLEGOOD INC        0554016010101026      2/12/2019   Bill/NF3     5/20/2019   4/11/2019       E0855                Cervical Traction Unit            $   502.63
4111    WALLEGOOD INC        0554016010101026      2/12/2019   Bill/NF3     6/10/2019   4/30/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
4112    WALLEGOOD INC        0554016010101026      2/12/2019   Bill/NF3     6/10/2019    5/8/2019       E0205                      Heat lamp                   $   259.65
4113    WALLEGOOD INC        0554016010101026      2/12/2019   Bill/NF3     6/10/2019    5/8/2019       E0730                     TENS Unit                    $    76.25
4114    WALLEGOOD INC        0554016010101026      2/12/2019   Bill/NF3     6/10/2019    5/8/2019       E1399                      Massager                    $   229.50
4115    WALLEGOOD INC        0554016010101026      2/12/2019   Bill/NF3     6/10/2019    5/8/2019       E1399               Water Circulating Pump             $   232.50
4116    WALLEGOOD INC        0269133650101145      2/13/2019   Bill/NF3     5/21/2019   4/10/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
4117    WALLEGOOD INC        0269133650101145      2/13/2019   Bill/NF3     5/21/2019   4/10/2019       E0199                    Mattress Pad                  $    19.48
4118    WALLEGOOD INC        0269133650101145      2/13/2019   Bill/NF3     5/21/2019   4/10/2019       E1399               Water Circulating Pump             $   232.50
4119    WALLEGOOD INC        0269133650101145      2/13/2019   Bill/NF3     5/21/2019   4/10/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
4120    WALLEGOOD INC        0269133650101145      2/13/2019   Bill/NF3     5/21/2019   4/10/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
4121    WALLEGOOD INC        0269133650101145      2/13/2019   Bill/NF3     5/21/2019   4/10/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
4122    WALLEGOOD INC        0116587490101208      2/14/2019   Bill/NF3    10/28/2019   9/19/2019       E0900                 Pelvic Traction Unit             $    78.54
4123    WALLEGOOD INC        0116587490101208      2/14/2019   Bill/NF3    10/28/2019   9/19/2019       E1399                 Miscellaneous DME                $   134.93
4124    WALLEGOOD INC        0116587490101208      2/14/2019   Bill/NF3    10/28/2019   9/19/2019       E1399                     Heat Lamp                    $   222.00
4125    WALLEGOOD INC        0116587490101208      2/14/2019   Bill/NF3    10/28/2019   9/19/2019       L2630             Pelvic Control Band & Belt           $   255.07
4126    WALLEGOOD INC        0187923440101077      2/14/2019   Bill/NF3     4/22/2019   3/18/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
4127    WALLEGOOD INC        0187923440101077      2/14/2019   Bill/NF3     4/22/2019   3/18/2019       L1820                    Knee Orthosis                 $   110.00
4128    WALLEGOOD INC        0296598000101036      2/14/2019   Bill/NF3     4/15/2019    3/5/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
4129    WALLEGOOD INC        0296598000101036      2/14/2019   Bill/NF3     4/15/2019    3/5/2019       E0199                    Mattress Pad                  $    19.48
4130    WALLEGOOD INC        0296598000101036      2/14/2019   Bill/NF3     4/15/2019    3/5/2019       E1399               Water Circulating Pump             $   232.50
4131    WALLEGOOD INC        0296598000101036      2/14/2019   Bill/NF3     4/15/2019    3/5/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
4132    WALLEGOOD INC        0296598000101036      2/14/2019   Bill/NF3     4/15/2019    3/5/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
4133    WALLEGOOD INC        0296598000101036      2/14/2019   Bill/NF3     4/15/2019    3/5/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
4134    WALLEGOOD INC        0296598000101036      2/14/2019   Bill/NF3     4/15/2019    3/5/2019       L1820                    Knee Orthosis                 $   110.00
4135    WALLEGOOD INC        0296598000101036      2/14/2019   Bill/NF3     4/15/2019    3/5/2019       L1906                   Ankle Orthosis                 $    75.00
4136    WALLEGOOD INC        0296598000101036      2/14/2019   Bill/NF3     4/15/2019    3/5/2019       L3670                  Shoulder Orthosis               $   111.07
4137    WALLEGOOD INC        0296598000101036      2/14/2019   Bill/NF3     4/15/2019   3/19/2019       E0205                      Heat lamp                   $   259.65
4138    WALLEGOOD INC        0296598000101036      2/14/2019   Bill/NF3     4/15/2019   3/19/2019       E0730                     TENS Unit                    $    76.25
4139    WALLEGOOD INC        0296598000101036      2/14/2019   Bill/NF3     4/15/2019   3/19/2019       E1399                      Massager                    $   229.50
4140    WALLEGOOD INC        0296598000101036      2/14/2019   Bill/NF3     5/16/2019    4/4/2019       E0855                Cervical Traction Unit            $   502.63
4141    WALLEGOOD INC        0296598000101036      2/14/2019   Bill/NF3      6/3/2019    4/4/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
4142    WALLEGOOD INC        0642825570101026      2/14/2019   Bill/NF3     5/14/2019    4/2/2019       E0855                Cervical Traction Unit            $   502.63
4143    WALLEGOOD INC        0642825570101026      2/14/2019   Bill/NF3     5/14/2019    4/2/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
4144    WALLEGOOD INC        0642825570101026      2/14/2019   Bill/NF3     5/14/2019    4/2/2019       L1832             Knee Orthosis, Custom-Fit            $   607.55
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 114 of 186 PageID #: 215
                                                Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                           Exhibit "1"

                                                                          Approximate
Fraud                                              Date of     Document                  Service       HCPCS
          Provider Name       Claim Number                                  Date of                                           Product Description              Charge
Event                                              Accident     Mailed                Provided Date     Code
                                                                            Mailing
4145    WALLEGOOD INC        0642825570101026      2/14/2019   Bill/NF3    6/17/2019     5/8/2019       E0205                      Heat lamp                   $   259.65
4146    WALLEGOOD INC        0642825570101026      2/14/2019   Bill/NF3    6/17/2019     5/8/2019       E0730                     TENS Unit                    $    76.25
4147    WALLEGOOD INC        0642825570101026      2/14/2019   Bill/NF3    6/17/2019     5/8/2019       E1399                       Massager                   $   229.50
4148    WALLEGOOD INC        0642825570101026      2/14/2019   Bill/NF3    6/17/2019     5/8/2019       E1399               Water Circulating Pump             $   232.50
4149    WALLEGOOD INC        0424264160101036      2/17/2019   Bill/NF3    4/29/2019    3/21/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
4150    WALLEGOOD INC        0424264160101036      2/17/2019   Bill/NF3    4/29/2019    3/21/2019       E0205                      Heat lamp                   $   259.65
4151    WALLEGOOD INC        0424264160101036      2/17/2019   Bill/NF3    4/29/2019    3/21/2019       E0215                 Electric Heating Pad             $    20.93
4152    WALLEGOOD INC        0424264160101036      2/17/2019   Bill/NF3    4/29/2019    3/21/2019       E1399                       Massager                   $   229.50
4153    WALLEGOOD INC        0424264160101036      2/17/2019   Bill/NF3    4/29/2019    3/21/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
4154    WALLEGOOD INC        0424264160101036      2/17/2019   Bill/NF3    5/14/2019     4/4/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
4155    WALLEGOOD INC        0424264160101036      2/17/2019   Bill/NF3    5/28/2019    4/22/2019       L1832             Knee Orthosis, Custom-Fit            $   607.55
4156    WALLEGOOD INC        0173106500101106      2/18/2019   Bill/NF3     4/8/2019    2/26/2019       E0900                 Pelvic Traction Unit             $    78.54
4157    WALLEGOOD INC        0173106500101106      2/18/2019   Bill/NF3     4/8/2019    2/26/2019       E1399                       Massager                   $   229.50
4158    WALLEGOOD INC        0173106500101106      2/18/2019   Bill/NF3     4/8/2019    2/26/2019       E1399               Water Circulating Pump             $   232.50
4159    WALLEGOOD INC        0173106500101106      2/18/2019   Bill/NF3     4/8/2019    2/26/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
4160    WALLEGOOD INC        0173106500101106      2/18/2019   Bill/NF3     4/8/2019    2/26/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
4161    WALLEGOOD INC        0173106500101106      2/18/2019   Bill/NF3     4/8/2019    2/26/2019       L2630             Pelvic Control Band & Belt           $   255.07
4162    WALLEGOOD INC        0173106500101106      2/18/2019   Bill/NF3     4/8/2019    2/26/2019       L3670                  Shoulder Orthosis               $   111.07
4163    WALLEGOOD INC        0133068870101240      2/20/2019   Bill/NF3    4/15/2019    3/11/2019       E0199                    Mattress Pad                  $    19.48
4164    WALLEGOOD INC        0133068870101240      2/20/2019   Bill/NF3    4/15/2019    3/11/2019       E0205                      Heat lamp                   $   259.65
4165    WALLEGOOD INC        0133068870101240      2/20/2019   Bill/NF3    4/15/2019    3/11/2019       E1399                       Massager                   $   229.50
4166    WALLEGOOD INC        0133068870101240      2/20/2019   Bill/NF3    4/15/2019    3/11/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
4167    WALLEGOOD INC        0133068870101240      2/20/2019   Bill/NF3    4/15/2019    3/11/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
4168    WALLEGOOD INC        0507027410101019      2/21/2019   Bill/NF3    4/29/2019    3/21/2019       E0855                Cervical Traction Unit            $   502.63
4169    WALLEGOOD INC        0641491020101024      2/22/2019   Bill/NF3    4/22/2019    3/13/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
4170    WALLEGOOD INC        0641491020101024      2/22/2019   Bill/NF3    4/22/2019    3/13/2019       E0199                    Mattress Pad                  $    19.48
4171    WALLEGOOD INC        0641491020101024      2/22/2019   Bill/NF3    4/22/2019    3/13/2019       E1399               Water Circulating Pump             $   232.50
4172    WALLEGOOD INC        0641491020101024      2/22/2019   Bill/NF3    4/22/2019    3/13/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
4173    WALLEGOOD INC        0641491020101024      2/22/2019   Bill/NF3    4/22/2019    3/13/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
4174    WALLEGOOD INC        0641491020101024      2/22/2019   Bill/NF3    4/22/2019    3/13/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
4175    WALLEGOOD INC        0641491020101024      2/22/2019   Bill/NF3    4/22/2019    3/13/2019       L1820                    Knee Orthosis                 $   110.00
4176    WALLEGOOD INC        0641491020101024      2/22/2019   Bill/NF3    5/14/2019     4/4/2019       E0205                      Heat lamp                   $   259.65
4177    WALLEGOOD INC        0641491020101024      2/22/2019   Bill/NF3    5/14/2019     4/4/2019       E0730                     TENS Unit                    $    76.25
4178    WALLEGOOD INC        0641491020101024      2/22/2019   Bill/NF3    5/14/2019     4/4/2019       E1399                       Massager                   $   229.50
4179    WALLEGOOD INC        0641491020101024      2/22/2019   Bill/NF3     7/8/2019    5/28/2019       E0855                Cervical Traction Unit            $   502.63
4180    WALLEGOOD INC        0641491020101024      2/22/2019   Bill/NF3     7/8/2019    5/28/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
4181    WALLEGOOD INC        0641491020101024      2/22/2019   Bill/NF3     7/8/2019    5/28/2019       L1832             Knee Orthosis, Custom-Fit            $   607.55
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 115 of 186 PageID #: 216
                                                Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                           Exhibit "1"

                                                                          Approximate
Fraud                                              Date of     Document                  Service       HCPCS
          Provider Name       Claim Number                                  Date of                                           Product Description              Charge
Event                                              Accident     Mailed                Provided Date     Code
                                                                            Mailing
4182    WALLEGOOD INC        0628038240101016      2/23/2019   Bill/NF3    7/23/2019     3/8/2019       E1399               Water Circulating Pump             $   232.50
4183    WALLEGOOD INC        0628038240101016      2/23/2019   Bill/NF3    7/23/2019     3/8/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
4184    WALLEGOOD INC        0628038240101016      2/23/2019   Bill/NF3    7/23/2019     3/8/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
4185    WALLEGOOD INC        0628038240101016      2/23/2019   Bill/NF3    7/23/2019     3/8/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
4186    WALLEGOOD INC        0628038240101016      2/23/2019   Bill/NF3    8/12/2019    3/11/2019       E1399               Water Circulating Pump             $   232.50
4187    WALLEGOOD INC        0628038240101016      2/23/2019   Bill/NF3    8/12/2019    3/11/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
4188    WALLEGOOD INC        0628038240101016      2/23/2019   Bill/NF3    8/12/2019    3/11/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
4189    WALLEGOOD INC        0628038240101016      2/23/2019   Bill/NF3    8/12/2019    3/11/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
4190    WALLEGOOD INC        0628038240101016      2/23/2019   Bill/NF3    5/14/2019     4/3/2019       E0205                      Heat lamp                   $   259.65
4191    WALLEGOOD INC        0628038240101016      2/23/2019   Bill/NF3    5/14/2019     4/3/2019       E0205                      Heat lamp                   $   259.65
4192    WALLEGOOD INC        0628038240101016      2/23/2019   Bill/NF3    5/14/2019     4/3/2019       E0730                     TENS Unit                    $    76.25
4193    WALLEGOOD INC        0628038240101016      2/23/2019   Bill/NF3    5/14/2019     4/3/2019       E0730                     TENS Unit                    $    76.25
4194    WALLEGOOD INC        0628038240101016      2/23/2019   Bill/NF3    5/14/2019     4/3/2019       E1399                      Massager                    $   229.50
4195    WALLEGOOD INC        0628038240101016      2/23/2019   Bill/NF3    5/14/2019     4/3/2019       MSSGE                      Massager                    $   229.50
4196    WALLEGOOD INC        0628038240101016      2/23/2019   Bill/NF3    5/16/2019    4/19/2019       E0855                Cervical Traction Unit            $   502.63
4197    WALLEGOOD INC        0423500020101042      2/24/2019   Bill/NF3     4/8/2019     3/4/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
4198    WALLEGOOD INC        0423500020101042      2/24/2019   Bill/NF3     4/8/2019     3/4/2019       E0199                    Mattress Pad                  $    19.48
4199    WALLEGOOD INC        0423500020101042      2/24/2019   Bill/NF3     4/8/2019     3/4/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
4200    WALLEGOOD INC        0423500020101042      2/24/2019   Bill/NF3     4/8/2019     3/4/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
4201    WALLEGOOD INC        0423500020101042      2/24/2019   Bill/NF3     4/8/2019     3/4/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
4202    WALLEGOOD INC        0423500020101042      2/24/2019   Bill/NF3     4/8/2019     3/4/2019       L1820                    Knee Orthosis                 $   110.00
4203    WALLEGOOD INC        0423500020101042      2/24/2019   Bill/NF3     4/8/2019     3/4/2019       L3670                  Shoulder Orthosis               $   111.07
4204    WALLEGOOD INC        0423500020101042      2/24/2019   Bill/NF3     4/8/2019     3/4/2019       L3710                   Elbow Orthosis                 $    77.00
4205    WALLEGOOD INC        0423500020101042      2/24/2019   Bill/NF3     5/6/2019     4/1/2019       E0855                Cervical Traction Unit            $   502.63
4206    WALLEGOOD INC        0423500020101042      2/24/2019   Bill/NF3     5/6/2019     4/1/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
4207    WALLEGOOD INC        0423500020101042      2/24/2019   Bill/NF3     5/6/2019     4/1/2019       L1832             Knee Orthosis, Custom-Fit            $   607.55
4208    WALLEGOOD INC        0423500020101042      2/24/2019   Bill/NF3    5/28/2019    4/16/2019       E0205                      Heat lamp                   $   259.65
4209    WALLEGOOD INC        0423500020101042      2/24/2019   Bill/NF3    5/28/2019    4/16/2019       E0730                     TENS Unit                    $    76.25
4210    WALLEGOOD INC        0423500020101042      2/24/2019   Bill/NF3    5/28/2019    4/16/2019       E1399                      Massager                    $   229.50
4211    WALLEGOOD INC        0423500020101042      2/24/2019   Bill/NF3    5/28/2019    4/16/2019       E1399               Water Circulating Pump             $   232.50
4212    WALLEGOOD INC        0559219790101043      2/24/2019   Bill/NF3    4/15/2019    3/11/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
4213    WALLEGOOD INC        0559219790101043      2/24/2019   Bill/NF3    4/15/2019    3/11/2019       E0199                    Mattress Pad                  $    19.48
4214    WALLEGOOD INC        0559219790101043      2/24/2019   Bill/NF3    4/15/2019    3/11/2019       E1399                 Orthopedic Car Seat              $    96.50
4215    WALLEGOOD INC        0559219790101043      2/24/2019   Bill/NF3    4/15/2019    3/11/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
4216    WALLEGOOD INC        0559219790101043      2/24/2019   Bill/NF3    4/15/2019    3/11/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
4217    WALLEGOOD INC        0559219790101043      2/24/2019   Bill/NF3    4/15/2019    3/11/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
4218    WALLEGOOD INC        0559219790101043      2/24/2019   Bill/NF3    4/15/2019    3/11/2019       L1820                    Knee Orthosis                 $   110.00
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 116 of 186 PageID #: 217
                                                Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                           Exhibit "1"

                                                                          Approximate
Fraud                                              Date of     Document                  Service       HCPCS
          Provider Name       Claim Number                                  Date of                                           Product Description              Charge
Event                                              Accident     Mailed                Provided Date     Code
                                                                            Mailing
4219    WALLEGOOD INC        0559219790101043      2/24/2019   Bill/NF3     6/3/2019    4/24/2019       E0205                      Heat lamp                   $   259.65
4220    WALLEGOOD INC        0559219790101043      2/24/2019   Bill/NF3     6/3/2019    4/24/2019       E0730                     TENS Unit                    $    76.25
4221    WALLEGOOD INC        0559219790101043      2/24/2019   Bill/NF3     6/3/2019    4/24/2019       E1399                      Massager                    $   229.50
4222    WALLEGOOD INC        0559219790101043      2/24/2019   Bill/NF3     6/3/2019    4/24/2019       E1399               Water Circulating Pump             $   232.50
4223    WALLEGOOD INC        0559219790101043      2/24/2019   Bill/NF3     6/3/2019    4/30/2019       E0855                Cervical Traction Unit            $   502.63
4224    WALLEGOOD INC        0559219790101043      2/24/2019   Bill/NF3     6/3/2019    4/30/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
4225    WALLEGOOD INC        0559219790101043      2/24/2019   Bill/NF3     6/3/2019    4/30/2019       L1832             Knee Orthosis, Custom-Fit            $   607.55
4226    WALLEGOOD INC        0600400910101027      2/24/2019   Bill/NF3    4/15/2019     3/6/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
4227    WALLEGOOD INC        0600400910101027      2/24/2019   Bill/NF3    4/15/2019     3/6/2019       E0199                    Mattress Pad                  $    19.48
4228    WALLEGOOD INC        0600400910101027      2/24/2019   Bill/NF3    4/15/2019     3/6/2019       E1399               Water Circulating Pump             $   232.50
4229    WALLEGOOD INC        0600400910101027      2/24/2019   Bill/NF3    4/15/2019     3/6/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
4230    WALLEGOOD INC        0600400910101027      2/24/2019   Bill/NF3    4/15/2019     3/6/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
4231    WALLEGOOD INC        0600400910101027      2/24/2019   Bill/NF3    4/15/2019     3/6/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
4232    WALLEGOOD INC        0600400910101027      2/24/2019   Bill/NF3    4/15/2019     3/6/2019       L3670                  Shoulder Orthosis               $   111.07
4233    WALLEGOOD INC        0600400910101027      2/24/2019   Bill/NF3    4/15/2019    3/11/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
4234    WALLEGOOD INC        0600400910101027      2/24/2019   Bill/NF3    4/15/2019    3/11/2019       E0199                    Mattress Pad                  $    19.48
4235    WALLEGOOD INC        0600400910101027      2/24/2019   Bill/NF3    4/15/2019    3/11/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
4236    WALLEGOOD INC        0600400910101027      2/24/2019   Bill/NF3    4/15/2019    3/11/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
4237    WALLEGOOD INC        0600400910101027      2/24/2019   Bill/NF3    4/15/2019    3/11/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
4238    WALLEGOOD INC        0600400910101027      2/24/2019   Bill/NF3    4/29/2019    3/12/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
4239    WALLEGOOD INC        0600400910101027      2/24/2019   Bill/NF3    4/29/2019    3/12/2019       E0199                    Mattress Pad                  $    19.48
4240    WALLEGOOD INC        0600400910101027      2/24/2019   Bill/NF3    4/29/2019    3/12/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
4241    WALLEGOOD INC        0600400910101027      2/24/2019   Bill/NF3    4/29/2019    3/12/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
4242    WALLEGOOD INC        0600400910101027      2/24/2019   Bill/NF3    4/29/2019    3/12/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
4243    WALLEGOOD INC        0600400910101027      2/24/2019   Bill/NF3    6/28/2019    5/14/2019       E0855                Cervical Traction Unit            $   502.63
4244    WALLEGOOD INC        0600400910101027      2/24/2019   Bill/NF3    6/25/2019    5/14/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
4245    WALLEGOOD INC        0396290030101017      2/25/2019   Bill/NF3    6/25/2019     3/8/2019       E1399               Water Circulating Pump             $   232.50
4246    WALLEGOOD INC        0396290030101017      2/25/2019   Bill/NF3    6/25/2019     3/8/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
4247    WALLEGOOD INC        0396290030101017      2/25/2019   Bill/NF3    6/25/2019     3/8/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
4248    WALLEGOOD INC        0396290030101017      2/25/2019   Bill/NF3    6/25/2019     3/8/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
4249    WALLEGOOD INC        0396290030101017      2/25/2019   Bill/NF3     5/6/2019    3/11/2019       E1399               Water Circulating Pump             $   232.50
4250    WALLEGOOD INC        0396290030101017      2/25/2019   Bill/NF3     5/6/2019    3/11/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
4251    WALLEGOOD INC        0396290030101017      2/25/2019   Bill/NF3     5/6/2019    3/11/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
4252    WALLEGOOD INC        0396290030101017      2/25/2019   Bill/NF3     5/6/2019    3/11/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
4253    WALLEGOOD INC        0625511780101052      2/25/2019   Bill/NF3    4/15/2019    3/11/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
4254    WALLEGOOD INC        0625511780101052      2/25/2019   Bill/NF3    4/15/2019    3/11/2019       E0272                Mattress foam rubber              $   155.52
4255    WALLEGOOD INC        0625511780101052      2/25/2019   Bill/NF3    4/15/2019    3/11/2019       E1399                 Orthopedic Car Seat              $    96.50
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 117 of 186 PageID #: 218
                                                Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                           Exhibit "1"

                                                                          Approximate
Fraud                                              Date of     Document                  Service       HCPCS
          Provider Name       Claim Number                                  Date of                                           Product Description              Charge
Event                                              Accident     Mailed                Provided Date     Code
                                                                            Mailing
4256    WALLEGOOD INC        0625511780101052      2/25/2019   Bill/NF3    4/15/2019    3/11/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
4257    WALLEGOOD INC        0625511780101052      2/25/2019   Bill/NF3    4/15/2019    3/11/2019       L0180               Cervical Collar, 2-piece           $   130.00
4258    WALLEGOOD INC        0625511780101052      2/25/2019   Bill/NF3    4/15/2019    3/11/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
4259    WALLEGOOD INC        0625511780101052      2/25/2019   Bill/NF3    4/15/2019    3/11/2019       L1820                    Knee Orthosis                 $   110.00
4260    WALLEGOOD INC        0625511780101052      2/25/2019   Bill/NF3    4/22/2019    3/12/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
4261    WALLEGOOD INC        0625511780101052      2/25/2019   Bill/NF3    4/22/2019    3/12/2019       E0199                    Mattress Pad                  $    19.48
4262    WALLEGOOD INC        0625511780101052      2/25/2019   Bill/NF3    4/22/2019    3/12/2019       E1399                 Orthopedic Car Seat              $    96.50
4263    WALLEGOOD INC        0625511780101052      2/25/2019   Bill/NF3    4/22/2019    3/12/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
4264    WALLEGOOD INC        0625511780101052      2/25/2019   Bill/NF3    4/22/2019    3/12/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
4265    WALLEGOOD INC        0625511780101052      2/25/2019   Bill/NF3    4/22/2019    3/12/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
4266    WALLEGOOD INC        0625511780101052      2/25/2019   Bill/NF3    4/22/2019    3/12/2019       L1820                    Knee Orthosis                 $   110.00
4267    WALLEGOOD INC        0625511780101052      2/25/2019   Bill/NF3    5/14/2019     4/2/2019       E0855                Cervical Traction Unit            $   502.63
4268    WALLEGOOD INC        0625511780101052      2/25/2019   Bill/NF3    5/14/2019     4/2/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
4269    WALLEGOOD INC        0625511780101052      2/25/2019   Bill/NF3    5/15/2019     4/2/2019       L1832             Knee Orthosis, Custom-Fit            $   607.55
4270    WALLEGOOD INC        0625511780101052      2/25/2019   Bill/NF3    5/20/2019    4/12/2019       L1832             Knee Orthosis, Custom-Fit            $   607.55
4271    WALLEGOOD INC        0625511780101052      2/25/2019   Bill/NF3    6/10/2019    4/30/2019       E0855                Cervical Traction Unit            $   502.63
4272    WALLEGOOD INC        0625511780101052      2/25/2019   Bill/NF3    6/10/2019    4/30/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
4273    WALLEGOOD INC        0625511780101052      2/25/2019   Bill/NF3    6/17/2019     5/9/2019       E0205                      Heat lamp                   $   259.65
4274    WALLEGOOD INC        0625511780101052      2/25/2019   Bill/NF3    6/17/2019     5/9/2019       E0730                     TENS Unit                    $    76.25
4275    WALLEGOOD INC        0625511780101052      2/25/2019   Bill/NF3    6/17/2019     5/9/2019       E1399               Water Circulating Pump             $   232.50
4276    WALLEGOOD INC        0625511780101052      2/25/2019   Bill/NF3    6/17/2019     5/9/2019       MSSGE                      Massager                    $   229.50
4277    WALLEGOOD INC        0625511780101052      2/25/2019   Bill/NF3    7/15/2019     6/4/2019       E0205                      Heat lamp                   $   259.65
4278    WALLEGOOD INC        0625511780101052      2/25/2019   Bill/NF3    7/15/2019     6/4/2019       E0730                     TENS Unit                    $    76.25
4279    WALLEGOOD INC        0625511780101052      2/25/2019   Bill/NF3    7/15/2019     6/4/2019       E1399                      Massager                    $   229.50
4280    WALLEGOOD INC        0625511780101052      2/25/2019   Bill/NF3    7/15/2019     6/4/2019       E1399               Water Circulating Pump             $   232.50
4281    WALLEGOOD INC        0632354430101011      2/27/2019   Bill/NF3    4/15/2019    3/11/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
4282    WALLEGOOD INC        0632354430101011      2/27/2019   Bill/NF3    4/15/2019    3/11/2019       E0199                    Mattress Pad                  $    19.48
4283    WALLEGOOD INC        0632354430101011      2/27/2019   Bill/NF3    4/15/2019    3/11/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
4284    WALLEGOOD INC        0632354430101011      2/27/2019   Bill/NF3    4/15/2019    3/11/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
4285    WALLEGOOD INC        0632354430101011      2/27/2019   Bill/NF3    4/15/2019    3/11/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
4286    WALLEGOOD INC        0632354430101011      2/27/2019   Bill/NF3     5/6/2019     4/1/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
4287    WALLEGOOD INC        0632354430101011      2/27/2019   Bill/NF3    6/11/2019     5/1/2019       E0205                      Heat lamp                   $   259.65
4288    WALLEGOOD INC        0632354430101011      2/27/2019   Bill/NF3    6/11/2019     5/1/2019       E0730                     TENS Unit                    $    76.25
4289    WALLEGOOD INC        0632354430101011      2/27/2019   Bill/NF3    6/11/2019     5/1/2019       E1399                      Massager                    $   229.50
4290    WALLEGOOD INC        0632354430101011      2/27/2019   Bill/NF3    6/11/2019     5/1/2019       E1399               Water Circulating Pump             $   232.50
4291    WALLEGOOD INC        0358046350101037      2/28/2019   Bill/NF3    5/14/2019     4/2/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
4292    WALLEGOOD INC        0358046350101037      2/28/2019   Bill/NF3    5/14/2019     4/2/2019       E0199                    Mattress Pad                  $    19.48
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 118 of 186 PageID #: 219
                                                Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                           Exhibit "1"

                                                                          Approximate
Fraud                                              Date of     Document                  Service       HCPCS
          Provider Name       Claim Number                                  Date of                                           Product Description              Charge
Event                                              Accident     Mailed                Provided Date     Code
                                                                            Mailing
4293    WALLEGOOD INC        0358046350101037      2/28/2019   Bill/NF3    5/14/2019     4/2/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
4294    WALLEGOOD INC        0358046350101037      2/28/2019   Bill/NF3    5/14/2019     4/2/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
4295    WALLEGOOD INC        0358046350101037      2/28/2019   Bill/NF3    5/14/2019     4/2/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
4296    WALLEGOOD INC        0358046350101037      2/28/2019   Bill/NF3    5/14/2019     4/2/2019       L1820                    Knee Orthosis                 $   110.00
4297    WALLEGOOD INC        0358046350101037      2/28/2019   Bill/NF3    5/14/2019    4/15/2019       E0855                Cervical Traction Unit            $   502.63
4298    WALLEGOOD INC        0358046350101037      2/28/2019   Bill/NF3    5/14/2019    4/15/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
4299    WALLEGOOD INC        0358046350101037      2/28/2019   Bill/NF3    6/10/2019    4/30/2019       E0205                      Heat lamp                   $   259.65
4300    WALLEGOOD INC        0358046350101037      2/28/2019   Bill/NF3    6/10/2019    4/30/2019       E0730                     TENS Unit                    $    76.25
4301    WALLEGOOD INC        0358046350101037      2/28/2019   Bill/NF3    6/10/2019    4/30/2019       E1399                      Massager                    $   229.50
4302    WALLEGOOD INC        0358046350101037      2/28/2019   Bill/NF3    6/10/2019    4/30/2019       E1399               Water Circulating Pump             $   232.50
4303    WALLEGOOD INC        0358046350101037      2/28/2019   Bill/NF3    6/10/2019    4/30/2019       L1832             Knee Orthosis, Custom-Fit            $   607.55
4304    WALLEGOOD INC        0358046350101037      2/28/2019   Bill/NF3    6/10/2019    4/30/2019       L1832             Knee Orthosis, Custom-Fit            $   607.55
4305    WALLEGOOD INC        0524664580101012      2/28/2019   Bill/NF3    4/22/2019    3/13/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
4306    WALLEGOOD INC        0524664580101012      2/28/2019   Bill/NF3    4/22/2019    3/13/2019       E0199                    Mattress Pad                  $    19.48
4307    WALLEGOOD INC        0524664580101012      2/28/2019   Bill/NF3    4/22/2019    3/13/2019       E1399               Water Circulating Pump             $   232.50
4308    WALLEGOOD INC        0524664580101012      2/28/2019   Bill/NF3    4/22/2019    3/13/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
4309    WALLEGOOD INC        0524664580101012      2/28/2019   Bill/NF3    4/22/2019    3/13/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
4310    WALLEGOOD INC        0524664580101012      2/28/2019   Bill/NF3    4/22/2019    3/13/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
4311    WALLEGOOD INC        0524664580101012      2/28/2019   Bill/NF3    4/22/2019    3/13/2019       L3670                  Shoulder Orthosis               $   111.07
4312    WALLEGOOD INC        0524664580101012      2/28/2019   Bill/NF3    7/22/2019    6/17/2019       E0205                      Heat lamp                   $   259.65
4313    WALLEGOOD INC        0524664580101012      2/28/2019   Bill/NF3    7/22/2019    6/17/2019       E0730                     TENS Unit                    $    76.25
4314    WALLEGOOD INC        0524664580101012      2/28/2019   Bill/NF3    7/22/2019    6/17/2019       E1399                      Massager                    $   229.50
4315    WALLEGOOD INC        0539138440101051      2/28/2019   Bill/NF3    4/22/2019    3/14/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
4316    WALLEGOOD INC        0539138440101051      2/28/2019   Bill/NF3    4/22/2019    3/14/2019       E0199                    Mattress Pad                  $    19.48
4317    WALLEGOOD INC        0539138440101051      2/28/2019   Bill/NF3    4/22/2019    3/14/2019       E1399               Water Circulating Pump             $   232.50
4318    WALLEGOOD INC        0539138440101051      2/28/2019   Bill/NF3    4/22/2019    3/14/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
4319    WALLEGOOD INC        0539138440101051      2/28/2019   Bill/NF3    4/22/2019    3/14/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
4320    WALLEGOOD INC        0539138440101051      2/28/2019   Bill/NF3    4/22/2019    3/14/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
4321    WALLEGOOD INC        0539138440101051      2/28/2019   Bill/NF3    4/22/2019    3/14/2019       L1820                    Knee Orthosis                 $   110.00
4322    WALLEGOOD INC        0539138440101051      2/28/2019   Bill/NF3    4/22/2019    3/14/2019       L3670                  Shoulder Orthosis               $   111.07
4323    WALLEGOOD INC        0539138440101051      2/28/2019   Bill/NF3    6/17/2019     5/9/2019       E0205                      Heat lamp                   $   259.65
4324    WALLEGOOD INC        0539138440101051      2/28/2019   Bill/NF3    6/17/2019     5/9/2019       E0730                     TENS Unit                    $    76.25
4325    WALLEGOOD INC        0539138440101051      2/28/2019   Bill/NF3    6/17/2019     5/9/2019       E0855                Cervical Traction Unit            $   502.63
4326    WALLEGOOD INC        0539138440101051      2/28/2019   Bill/NF3    6/17/2019     5/9/2019       E1399                      Massager                    $   229.50
4327    WALLEGOOD INC        0539138440101051      2/28/2019   Bill/NF3    6/20/2019     5/9/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
4328    WALLEGOOD INC        0539138440101051      2/28/2019   Bill/NF3    6/17/2019     5/9/2019       L1832             Knee Orthosis, Custom-Fit            $   607.55
4329    WALLEGOOD INC        0563871820101031      2/28/2019   Bill/NF3    5/14/2019     4/2/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 119 of 186 PageID #: 220
                                                Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                           Exhibit "1"

                                                                          Approximate
Fraud                                              Date of     Document                  Service       HCPCS
          Provider Name       Claim Number                                  Date of                                           Product Description              Charge
Event                                              Accident     Mailed                Provided Date     Code
                                                                            Mailing
4330    WALLEGOOD INC        0563871820101031      2/28/2019   Bill/NF3    5/14/2019     4/2/2019       E1399               Water Circulating Pump             $   232.50
4331    WALLEGOOD INC        0563871820101031      2/28/2019   Bill/NF3    5/14/2019     4/2/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
4332    WALLEGOOD INC        0563871820101031      2/28/2019   Bill/NF3    5/14/2019     4/2/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
4333    WALLEGOOD INC        0563871820101031      2/28/2019   Bill/NF3    5/14/2019     4/2/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
4334    WALLEGOOD INC        0563871820101031      2/28/2019   Bill/NF3    5/14/2019     4/2/2019       L1820                    Knee Orthosis                 $   110.00
4335    WALLEGOOD INC        0563871820101031      2/28/2019   Bill/NF3    5/29/2019    4/22/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
4336    WALLEGOOD INC        0563871820101031      2/28/2019   Bill/NF3    9/23/2019    4/22/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
4337    WALLEGOOD INC        0563871820101031      2/28/2019   Bill/NF3    5/29/2019    4/22/2019       E0199                    Mattress Pad                  $    19.48
4338    WALLEGOOD INC        0563871820101031      2/28/2019   Bill/NF3    9/23/2019    4/22/2019       E0199                    Mattress Pad                  $    19.48
4339    WALLEGOOD INC        0563871820101031      2/28/2019   Bill/NF3    5/29/2019    4/22/2019       E1399               Water Circulating Pump             $   232.50
4340    WALLEGOOD INC        0563871820101031      2/28/2019   Bill/NF3    9/23/2019    4/22/2019       E1399               Water Circulating Pump             $   232.50
4341    WALLEGOOD INC        0563871820101031      2/28/2019   Bill/NF3    5/29/2019    4/22/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
4342    WALLEGOOD INC        0563871820101031      2/28/2019   Bill/NF3    9/23/2019    4/22/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
4343    WALLEGOOD INC        0563871820101031      2/28/2019   Bill/NF3    5/29/2019    4/22/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
4344    WALLEGOOD INC        0563871820101031      2/28/2019   Bill/NF3    9/23/2019    4/22/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
4345    WALLEGOOD INC        0563871820101031      2/28/2019   Bill/NF3    5/29/2019    4/22/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
4346    WALLEGOOD INC        0563871820101031      2/28/2019   Bill/NF3    9/23/2019    4/22/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
4347    WALLEGOOD INC        0563871820101031      2/28/2019   Bill/NF3    5/29/2019    4/22/2019       L1820                    Knee Orthosis                 $   110.00
4348    WALLEGOOD INC        0563871820101031      2/28/2019   Bill/NF3    9/23/2019    4/22/2019       L1820                    Knee Orthosis                 $   110.00
4349    WALLEGOOD INC        0563871820101031      2/28/2019   Bill/NF3     6/3/2019    4/24/2019       E0205                      Heat lamp                   $   259.65
4350    WALLEGOOD INC        0563871820101031      2/28/2019   Bill/NF3     6/3/2019    4/24/2019       E1399                 Miscellaneous DME                $   134.93
4351    WALLEGOOD INC        0563871820101031      2/28/2019   Bill/NF3     6/3/2019    4/24/2019       E1399                      Massager                    $   229.50
4352    WALLEGOOD INC        0190785300101025      3/1/2019    Bill/NF3    4/22/2019    3/14/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
4353    WALLEGOOD INC        0190785300101025      3/1/2019    Bill/NF3    4/22/2019    3/14/2019       E0199                    Mattress Pad                  $    19.48
4354    WALLEGOOD INC        0190785300101025      3/1/2019    Bill/NF3    4/22/2019    3/14/2019       E1399               Water Circulating Pump             $   232.50
4355    WALLEGOOD INC        0190785300101025      3/1/2019    Bill/NF3    4/22/2019    3/14/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
4356    WALLEGOOD INC        0190785300101025      3/1/2019    Bill/NF3    4/22/2019    3/14/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
4357    WALLEGOOD INC        0190785300101025      3/1/2019    Bill/NF3    4/22/2019    3/14/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
4358    WALLEGOOD INC        0190785300101025      3/1/2019    Bill/NF3    4/22/2019    3/14/2019       L1820                    Knee Orthosis                 $   110.00
4359    WALLEGOOD INC        0190785300101025      3/1/2019    Bill/NF3    7/22/2019    6/17/2019       E0205                      Heat lamp                   $   259.65
4360    WALLEGOOD INC        0190785300101025      3/1/2019    Bill/NF3    7/22/2019    6/17/2019       E0730                     TENS Unit                    $    76.25
4361    WALLEGOOD INC        0190785300101025      3/1/2019    Bill/NF3    7/22/2019    6/17/2019       E1399                      Massager                    $   229.50
4362    WALLEGOOD INC        0190785300101025      3/1/2019    Bill/NF3    8/12/2019    7/10/2019       E0855                Cervical Traction Unit            $   502.63
4363    WALLEGOOD INC        0561542860101015      3/1/2019    Bill/NF3    4/29/2019    3/19/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
4364    WALLEGOOD INC        0561542860101015      3/1/2019    Bill/NF3    4/29/2019    3/19/2019       E1399               Water Circulating Pump             $   232.50
4365    WALLEGOOD INC        0561542860101015      3/1/2019    Bill/NF3    4/29/2019    3/19/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
4366    WALLEGOOD INC        0561542860101015      3/1/2019    Bill/NF3    4/29/2019    3/19/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 120 of 186 PageID #: 221
                                                Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                           Exhibit "1"

                                                                          Approximate
Fraud                                              Date of    Document                   Service       HCPCS
          Provider Name       Claim Number                                  Date of                                           Product Description              Charge
Event                                              Accident    Mailed                 Provided Date     Code
                                                                            Mailing
4367    WALLEGOOD INC        0561542860101015      3/1/2019    Bill/NF3    4/29/2019    3/19/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
4368    WALLEGOOD INC        0561542860101015      3/1/2019    Bill/NF3    4/29/2019    3/19/2019       L1906                   Ankle Orthosis                 $    75.00
4369    WALLEGOOD INC        0561542860101015      3/1/2019    Bill/NF3    4/29/2019    3/19/2019       L3809             Wrist-Hand-Finger Orthosis           $   157.10
4370    WALLEGOOD INC        0092663250101072      3/3/2019    Bill/NF3    5/21/2019    4/10/2019       E0205                      Heat lamp                   $   259.65
4371    WALLEGOOD INC        0092663250101072      3/3/2019    Bill/NF3    5/21/2019    4/10/2019       E0215                 Electric Heating Pad             $    20.93
4372    WALLEGOOD INC        0092663250101072      3/3/2019    Bill/NF3    5/21/2019    4/10/2019       E1399                       Massager                   $   229.50
4373    WALLEGOOD INC        0092663250101072      3/3/2019    Bill/NF3    5/21/2019    4/10/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
4374    WALLEGOOD INC        0092663250101072      3/3/2019    Bill/NF3    5/21/2019    4/10/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
4375    WALLEGOOD INC        0092663250101072      3/3/2019    Bill/NF3    6/24/2019    5/16/2019       E0855                Cervical Traction Unit            $   502.63
4376    WALLEGOOD INC        0092663250101072      3/3/2019    Bill/NF3    6/24/2019    5/16/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
4377    WALLEGOOD INC        0608357700101017      3/3/2019    Bill/NF3    4/29/2019    3/19/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
4378    WALLEGOOD INC        0608357700101017      3/3/2019    Bill/NF3    4/29/2019    3/19/2019       E0199                    Mattress Pad                  $    19.48
4379    WALLEGOOD INC        0608357700101017      3/3/2019    Bill/NF3    4/29/2019    3/19/2019       E1399               Water Circulating Pump             $   232.50
4380    WALLEGOOD INC        0608357700101017      3/3/2019    Bill/NF3    4/29/2019    3/19/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
4381    WALLEGOOD INC        0608357700101017      3/3/2019    Bill/NF3    4/29/2019    3/19/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
4382    WALLEGOOD INC        0608357700101017      3/3/2019    Bill/NF3    4/29/2019    3/19/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
4383    WALLEGOOD INC        0608357700101017      3/3/2019    Bill/NF3    4/29/2019    3/19/2019       L3670                  Shoulder Orthosis               $   111.07
4384    WALLEGOOD INC        0608357700101017      3/3/2019    Bill/NF3     7/8/2019    5/31/2019       E0855                Cervical Traction Unit            $   502.63
4385    WALLEGOOD INC        0608357700101017      3/3/2019    Bill/NF3    7/10/2019    5/31/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
4386    WALLEGOOD INC        0608357700101017      3/3/2019    Bill/NF3    7/22/2019    6/13/2019       E0205                      Heat lamp                   $   259.65
4387    WALLEGOOD INC        0608357700101017      3/3/2019    Bill/NF3    7/22/2019    6/13/2019       E0730                     TENS Unit                    $    76.25
4388    WALLEGOOD INC        0608357700101017      3/3/2019    Bill/NF3    7/22/2019    6/13/2019       E1399                       Massager                   $   229.50
4389    WALLEGOOD INC        0302123170101146      3/4/2019    Bill/NF3    4/18/2019    3/11/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
4390    WALLEGOOD INC        0302123170101146      3/4/2019    Bill/NF3    4/18/2019    3/11/2019       E0199                    Mattress Pad                  $    19.48
4391    WALLEGOOD INC        0302123170101146      3/4/2019    Bill/NF3    4/18/2019    3/11/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
4392    WALLEGOOD INC        0302123170101146      3/4/2019    Bill/NF3    4/18/2019    3/11/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
4393    WALLEGOOD INC        0302123170101146      3/4/2019    Bill/NF3    4/18/2019    3/11/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
4394    WALLEGOOD INC        0302123170101146      3/4/2019    Bill/NF3    4/18/2019    3/11/2019       L3670                  Shoulder Orthosis               $   111.07
4395    WALLEGOOD INC        0302123170101146      3/4/2019    Bill/NF3    6/10/2019    4/30/2019       E0205                      Heat lamp                   $   259.65
4396    WALLEGOOD INC        0302123170101146      3/4/2019    Bill/NF3    6/10/2019    4/30/2019       E0730                     TENS Unit                    $    76.25
4397    WALLEGOOD INC        0302123170101146      3/4/2019    Bill/NF3    6/10/2019    4/30/2019       E0855                Cervical Traction Unit            $   502.63
4398    WALLEGOOD INC        0302123170101146      3/4/2019    Bill/NF3    6/10/2019    4/30/2019       E1399                       Massager                   $   229.50
4399    WALLEGOOD INC        0302123170101146      3/4/2019    Bill/NF3    6/10/2019    4/30/2019       E1399               Water Circulating Pump             $   232.50
4400    WALLEGOOD INC        0302123170101146      3/4/2019    Bill/NF3    6/10/2019    4/30/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
4401    WALLEGOOD INC        0631054950101034      3/5/2019    Bill/NF3    4/22/2019    3/18/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
4402    WALLEGOOD INC        0631054950101034      3/5/2019    Bill/NF3    4/22/2019    3/18/2019       E1399               Water Circulating Pump             $   232.50
4403    WALLEGOOD INC        0631054950101034      3/5/2019    Bill/NF3    4/22/2019    3/18/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 121 of 186 PageID #: 222
                                                Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                           Exhibit "1"

                                                                          Approximate
Fraud                                              Date of    Document                   Service       HCPCS
          Provider Name       Claim Number                                  Date of                                          Product Description               Charge
Event                                              Accident    Mailed                 Provided Date     Code
                                                                            Mailing
4404    WALLEGOOD INC        0631054950101034      3/5/2019    Bill/NF3    4/22/2019    3/18/2019       L0174            Cervical Collar, Semi-Rigid           $   130.00
4405    WALLEGOOD INC        0631054950101034      3/5/2019    Bill/NF3    4/22/2019    3/18/2019       L0627           Lumbar Orthosis, Custom-Fit            $   322.98
4406    WALLEGOOD INC        0631054950101034      3/5/2019    Bill/NF3    4/22/2019    3/18/2019       L1820                    Knee Orthosis                 $   110.00
4407    WALLEGOOD INC        0631054950101034      3/5/2019    Bill/NF3    5/28/2019    4/22/2019       E0205                      Heat lamp                   $   259.65
4408    WALLEGOOD INC        0631054950101034      3/5/2019    Bill/NF3    5/28/2019    4/22/2019       E1399                 Miscellaneous DME                $   134.93
4409    WALLEGOOD INC        0631054950101034      3/5/2019    Bill/NF3    5/28/2019    4/22/2019       E1399                      Massager                    $   229.50
4410    WALLEGOOD INC        0605183290101016      3/6/2019    Bill/NF3    4/15/2019    3/11/2019       E0190         Positioning Cushion/Pillow/Wedge         $    19.48
4411    WALLEGOOD INC        0605183290101016      3/6/2019    Bill/NF3    4/15/2019    3/11/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
4412    WALLEGOOD INC        0605183290101016      3/6/2019    Bill/NF3    4/15/2019    3/11/2019       E1399                 Orthopedic Car Seat              $    96.50
4413    WALLEGOOD INC        0605183290101016      3/6/2019    Bill/NF3    4/15/2019    3/11/2019       E2601       Wheelchair Cushion, width less than 22"    $    55.29
4414    WALLEGOOD INC        0605183290101016      3/6/2019    Bill/NF3    4/15/2019    3/11/2019       L0174            Cervical Collar, Semi-Rigid           $   130.00
4415    WALLEGOOD INC        0605183290101016      3/6/2019    Bill/NF3    4/15/2019    3/11/2019       L0627           Lumbar Orthosis, Custom-Fit            $   322.98
4416    WALLEGOOD INC        0605183290101016      3/6/2019    Bill/NF3    5/23/2019    4/11/2019       E0855                Cervical Traction Unit            $   502.63
4417    WALLEGOOD INC        0605183290101016      3/6/2019    Bill/NF3    5/20/2019    4/11/2019       L0637        Lumbo-Sacral Orthosis, Custom-Fit         $   844.13
4418    WALLEGOOD INC        0605183290101016      3/6/2019    Bill/NF3     6/3/2019    4/23/2019       E0205                      Heat lamp                   $   259.65
4419    WALLEGOOD INC        0605183290101016      3/6/2019    Bill/NF3     6/3/2019    4/23/2019       E0730                     TENS Unit                    $    76.25
4420    WALLEGOOD INC        0605183290101016      3/6/2019    Bill/NF3     6/3/2019    4/23/2019       E1399                      Massager                    $   229.50
4421    WALLEGOOD INC        0605183290101016      3/6/2019    Bill/NF3     6/3/2019    4/23/2019       E1399               Water Circulating Pump             $   232.50
4422    WALLEGOOD INC        0526234900101023      3/8/2019    Bill/NF3    4/29/2019    3/22/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
4423    WALLEGOOD INC        0526234900101023      3/8/2019    Bill/NF3    4/29/2019    3/22/2019       E0205                      Heat lamp                   $   259.65
4424    WALLEGOOD INC        0526234900101023      3/8/2019    Bill/NF3    4/29/2019    3/22/2019       E1399                      Massager                    $   229.50
4425    WALLEGOOD INC        0526234900101023      3/8/2019    Bill/NF3    4/29/2019    3/22/2019       E2602       Wheelchair Cushion, 22" width or greater   $   107.95
4426    WALLEGOOD INC        0526234900101023      3/8/2019    Bill/NF3    4/29/2019    3/22/2019       L0627           Lumbar Orthosis, Custom-Fit            $   322.98
4427    WALLEGOOD INC        0542092830101020      3/8/2019    Bill/NF3    4/23/2019    3/18/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
4428    WALLEGOOD INC        0542092830101020      3/8/2019    Bill/NF3    4/23/2019    3/18/2019       E0199                    Mattress Pad                  $    19.48
4429    WALLEGOOD INC        0542092830101020      3/8/2019    Bill/NF3    4/23/2019    3/18/2019       E1399                 Orthopedic Car Seat              $    96.50
4430    WALLEGOOD INC        0542092830101020      3/8/2019    Bill/NF3    4/23/2019    3/18/2019       E1399               Water Circulating Pump             $   232.50
4431    WALLEGOOD INC        0542092830101020      3/8/2019    Bill/NF3    4/23/2019    3/18/2019       E2601       Wheelchair Cushion, width less than 22"    $    55.29
4432    WALLEGOOD INC        0542092830101020      3/8/2019    Bill/NF3    4/23/2019    3/18/2019       L0174            Cervical Collar, Semi-Rigid           $   130.00
4433    WALLEGOOD INC        0542092830101020      3/8/2019    Bill/NF3    4/23/2019    3/18/2019       L0627           Lumbar Orthosis, Custom-Fit            $   322.98
4434    WALLEGOOD INC        0542092830101020      3/8/2019    Bill/NF3    4/23/2019    3/18/2019       L3670                  Shoulder Orthosis               $   111.07
4435    WALLEGOOD INC        0542092830101020      3/8/2019    Bill/NF3    5/28/2019    4/22/2019       E0205                      Heat lamp                   $   259.65
4436    WALLEGOOD INC        0542092830101020      3/8/2019    Bill/NF3    5/28/2019    4/22/2019       E0730                     TENS Unit                    $    76.25
4437    WALLEGOOD INC        0542092830101020      3/8/2019    Bill/NF3    5/28/2019    4/22/2019       E0855                Cervical Traction Unit            $   502.63
4438    WALLEGOOD INC        0542092830101020      3/8/2019    Bill/NF3    5/28/2019    4/22/2019       L0637        Lumbo-Sacral Orthosis, Custom-Fit         $   844.13
4439    WALLEGOOD INC        0542092830101020      3/8/2019    Bill/NF3    5/28/2019    4/22/2019       MSSGE                      Massager                    $   229.50
4440    WALLEGOOD INC        0120015790101102      3/9/2019    Bill/NF3    4/29/2019    3/19/2019       L1820                    Knee Orthosis                 $   110.00
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 122 of 186 PageID #: 223
                                                Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                           Exhibit "1"

                                                                          Approximate
Fraud                                              Date of     Document                  Service       HCPCS
          Provider Name       Claim Number                                  Date of                                           Product Description              Charge
Event                                              Accident     Mailed                Provided Date     Code
                                                                            Mailing
4441    WALLEGOOD INC        0120015790101102      3/9/2019    Bill/NF3    4/29/2019    3/19/2019       L1906                   Ankle Orthosis                 $    75.00
4442    WALLEGOOD INC        0597763260101045      3/10/2019   Bill/NF3    4/29/2019    3/20/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
4443    WALLEGOOD INC        0597763260101045      3/10/2019   Bill/NF3    4/29/2019    3/20/2019       E0199                    Mattress Pad                  $    19.48
4444    WALLEGOOD INC        0597763260101045      3/10/2019   Bill/NF3    4/29/2019    3/20/2019       E1399                 Orthopedic Car Seat              $    96.50
4445    WALLEGOOD INC        0597763260101045      3/10/2019   Bill/NF3    4/29/2019    3/20/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
4446    WALLEGOOD INC        0597763260101045      3/10/2019   Bill/NF3    4/29/2019    3/20/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
4447    WALLEGOOD INC        0597763260101045      3/10/2019   Bill/NF3    4/29/2019    3/20/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
4448    WALLEGOOD INC        0597763260101045      3/10/2019   Bill/NF3     5/6/2019    3/26/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
4449    WALLEGOOD INC        0597763260101045      3/10/2019   Bill/NF3     5/6/2019    3/26/2019       E0199                    Mattress Pad                  $    19.48
4450    WALLEGOOD INC        0597763260101045      3/10/2019   Bill/NF3     5/6/2019    3/26/2019       E1399               Water Circulating Pump             $   232.50
4451    WALLEGOOD INC        0597763260101045      3/10/2019   Bill/NF3     5/6/2019    3/26/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
4452    WALLEGOOD INC        0597763260101045      3/10/2019   Bill/NF3     5/6/2019    3/26/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
4453    WALLEGOOD INC        0597763260101045      3/10/2019   Bill/NF3     5/6/2019    3/26/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
4454    WALLEGOOD INC        0597763260101045      3/10/2019   Bill/NF3     5/6/2019    3/26/2019       L1820                    Knee Orthosis                 $   110.00
4455    WALLEGOOD INC        0597763260101045      3/10/2019   Bill/NF3     5/6/2019    3/26/2019       L3670                  Shoulder Orthosis               $   111.07
4456    WALLEGOOD INC        0597763260101045      3/10/2019   Bill/NF3    6/17/2019     5/8/2019       E0855                Cervical Traction Unit            $   502.63
4457    WALLEGOOD INC        0597763260101045      3/10/2019   Bill/NF3    6/17/2019     5/8/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
4458    WALLEGOOD INC        0597763260101045      3/10/2019   Bill/NF3    7/23/2019    6/13/2019       E0205                      Heat lamp                   $   259.65
4459    WALLEGOOD INC        0597763260101045      3/10/2019   Bill/NF3    7/23/2019    6/13/2019       E0730                     TENS Unit                    $    76.25
4460    WALLEGOOD INC        0597763260101045      3/10/2019   Bill/NF3    7/23/2019    6/13/2019       E1399                      Massager                    $   229.50
4461    WALLEGOOD INC        0559002520101040      3/11/2019   Bill/NF3    4/29/2019    3/22/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
4462    WALLEGOOD INC        0559002520101040      3/11/2019   Bill/NF3    4/29/2019    3/22/2019       E0199                    Mattress Pad                  $    19.48
4463    WALLEGOOD INC        0559002520101040      3/11/2019   Bill/NF3    4/29/2019    3/22/2019       E0199                    Mattress Pad                  $    19.48
4464    WALLEGOOD INC        0559002520101040      3/11/2019   Bill/NF3    4/29/2019    3/22/2019       E0199                    Mattress Pad                  $    19.48
4465    WALLEGOOD INC        0559002520101040      3/11/2019   Bill/NF3    4/29/2019    3/22/2019       E1399               Water Circulating Pump             $   232.50
4466    WALLEGOOD INC        0559002520101040      3/11/2019   Bill/NF3    4/29/2019    3/22/2019       E1399               Water Circulating Pump             $   232.50
4467    WALLEGOOD INC        0559002520101040      3/11/2019   Bill/NF3    4/29/2019    3/22/2019       E1399               Water Circulating Pump             $   232.50
4468    WALLEGOOD INC        0559002520101040      3/11/2019   Bill/NF3    4/29/2019    3/22/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
4469    WALLEGOOD INC        0559002520101040      3/11/2019   Bill/NF3    4/29/2019    3/22/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
4470    WALLEGOOD INC        0559002520101040      3/11/2019   Bill/NF3    4/29/2019    3/22/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
4471    WALLEGOOD INC        0559002520101040      3/11/2019   Bill/NF3    4/29/2019    3/22/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
4472    WALLEGOOD INC        0559002520101040      3/11/2019   Bill/NF3    4/29/2019    3/22/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
4473    WALLEGOOD INC        0559002520101040      3/11/2019   Bill/NF3    4/29/2019    3/22/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
4474    WALLEGOOD INC        0559002520101040      3/11/2019   Bill/NF3    4/29/2019    3/22/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
4475    WALLEGOOD INC        0559002520101040      3/11/2019   Bill/NF3    4/29/2019    3/22/2019       L3670                  Shoulder Orthosis               $   111.07
4476    WALLEGOOD INC        0559002520101040      3/11/2019   Bill/NF3    4/29/2019    3/22/2019       L3807             Wrist Orthosis, Custom-Fit           $   178.04
4477    WALLEGOOD INC        0559002520101040      3/11/2019   Bill/NF3     6/3/2019    4/24/2019       E0205                      Heat lamp                   $   259.65
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 123 of 186 PageID #: 224
                                                Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                           Exhibit "1"

                                                                          Approximate
Fraud                                              Date of     Document                  Service       HCPCS
          Provider Name       Claim Number                                  Date of                                           Product Description              Charge
Event                                              Accident     Mailed                Provided Date     Code
                                                                            Mailing
4478    WALLEGOOD INC        0559002520101040      3/11/2019   Bill/NF3     6/3/2019    4/24/2019       E0730                     TENS Unit                    $    76.25
4479    WALLEGOOD INC        0559002520101040      3/11/2019   Bill/NF3     6/3/2019    4/24/2019       E1399                       Massager                   $   229.50
4480    WALLEGOOD INC        0559002520101040      3/11/2019   Bill/NF3     6/3/2019     5/8/2019       L1832             Knee Orthosis, Custom-Fit            $   607.55
4481    WALLEGOOD INC        0559002520101040      3/11/2019   Bill/NF3     7/2/2019    5/23/2019       E0205                      Heat lamp                   $   259.65
4482    WALLEGOOD INC        0559002520101040      3/11/2019   Bill/NF3     7/2/2019    5/23/2019       E0730                     TENS Unit                    $    76.25
4483    WALLEGOOD INC        0559002520101040      3/11/2019   Bill/NF3     7/1/2019    5/23/2019       E0855                Cervical Traction Unit            $   502.63
4484    WALLEGOOD INC        0559002520101040      3/11/2019   Bill/NF3     7/2/2019    5/23/2019       E1399                       Massager                   $   229.50
4485    WALLEGOOD INC        0559002520101040      3/11/2019   Bill/NF3     7/1/2019    5/23/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
4486    WALLEGOOD INC        0559002520101040      3/11/2019   Bill/NF3     7/1/2019    5/23/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
4487    WALLEGOOD INC        0559002520101040      3/11/2019   Bill/NF3     7/1/2019    5/23/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
4488    WALLEGOOD INC        0565299080101020      3/13/2019   Bill/NF3    5/14/2019     4/2/2019       E0199                    Mattress Pad                  $    19.48
4489    WALLEGOOD INC        0565299080101020      3/13/2019   Bill/NF3    5/14/2019     4/2/2019       E0205                      Heat lamp                   $   259.65
4490    WALLEGOOD INC        0565299080101020      3/13/2019   Bill/NF3    5/14/2019     4/2/2019       E1399                       Massager                   $   229.50
4491    WALLEGOOD INC        0565299080101020      3/13/2019   Bill/NF3    5/14/2019     4/2/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
4492    WALLEGOOD INC        0565299080101020      3/13/2019   Bill/NF3    5/14/2019     4/2/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
4493    WALLEGOOD INC        0492814010101037      3/14/2019   Bill/NF3    5/14/2019     4/8/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
4494    WALLEGOOD INC        0492814010101037      3/14/2019   Bill/NF3    5/14/2019     4/8/2019       E0205                      Heat lamp                   $   259.65
4495    WALLEGOOD INC        0492814010101037      3/14/2019   Bill/NF3    5/14/2019     4/8/2019       E0215                 Electric Heating Pad             $    20.93
4496    WALLEGOOD INC        0492814010101037      3/14/2019   Bill/NF3    5/14/2019     4/8/2019       E1399                       Massager                   $   229.50
4497    WALLEGOOD INC        0492814010101037      3/14/2019   Bill/NF3    5/14/2019     4/8/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
4498    WALLEGOOD INC        0492814010101037      3/14/2019   Bill/NF3     7/1/2019    5/24/2019       E0855                Cervical Traction Unit            $   502.63
4499    WALLEGOOD INC        0588969300101058      3/14/2019   Bill/NF3     5/6/2019    3/27/2019       L1832             Knee Orthosis, Custom-Fit            $   607.55
4500    WALLEGOOD INC        0588969300101058      3/14/2019   Bill/NF3     5/6/2019     4/4/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
4501    WALLEGOOD INC        0588969300101058      3/14/2019   Bill/NF3     5/6/2019     4/4/2019       E1399                       Massager                   $   229.50
4502    WALLEGOOD INC        0588969300101058      3/14/2019   Bill/NF3     5/6/2019     4/4/2019       E1399               Water Circulating Pump             $   232.50
4503    WALLEGOOD INC        0588969300101058      3/14/2019   Bill/NF3     5/6/2019     4/4/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
4504    WALLEGOOD INC        0588969300101058      3/14/2019   Bill/NF3     5/6/2019     4/4/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
4505    WALLEGOOD INC        0279535170101033      3/16/2019   Bill/NF3    4/29/2019    3/21/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
4506    WALLEGOOD INC        0279535170101033      3/16/2019   Bill/NF3    4/29/2019    3/21/2019       E0900                 Pelvic Traction Unit             $    78.54
4507    WALLEGOOD INC        0279535170101033      3/16/2019   Bill/NF3    4/29/2019    3/21/2019       E1399                       Massager                   $   229.50
4508    WALLEGOOD INC        0279535170101033      3/16/2019   Bill/NF3    4/29/2019    3/21/2019       E1399               Water Circulating Pump             $   232.50
4509    WALLEGOOD INC        0279535170101033      3/16/2019   Bill/NF3    4/29/2019    3/21/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
4510    WALLEGOOD INC        0279535170101033      3/16/2019   Bill/NF3    4/29/2019    3/21/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
4511    WALLEGOOD INC        0279535170101033      3/16/2019   Bill/NF3    4/29/2019    3/21/2019       L2630             Pelvic Control Band & Belt           $   255.07
4512    WALLEGOOD INC        0279535170101033      3/16/2019   Bill/NF3    7/15/2019    6/10/2019       E0855                Cervical Traction Unit            $   502.63
4513    WALLEGOOD INC        0542385990101016      3/16/2019   Bill/NF3    5/14/2019     4/8/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
4514    WALLEGOOD INC        0542385990101016      3/16/2019   Bill/NF3    5/14/2019     4/8/2019       E0199                    Mattress Pad                  $    19.48
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 124 of 186 PageID #: 225
                                                Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                           Exhibit "1"

                                                                          Approximate
Fraud                                              Date of     Document                  Service       HCPCS
          Provider Name       Claim Number                                  Date of                                           Product Description              Charge
Event                                              Accident     Mailed                Provided Date     Code
                                                                            Mailing
4515    WALLEGOOD INC        0542385990101016      3/16/2019   Bill/NF3    5/14/2019     4/8/2019       E1399               Water Circulating Pump             $   232.50
4516    WALLEGOOD INC        0542385990101016      3/16/2019   Bill/NF3    5/14/2019     4/8/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
4517    WALLEGOOD INC        0542385990101016      3/16/2019   Bill/NF3    5/14/2019     4/8/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
4518    WALLEGOOD INC        0542385990101016      3/16/2019   Bill/NF3    5/14/2019     4/8/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
4519    WALLEGOOD INC        0542385990101016      3/16/2019   Bill/NF3    5/14/2019     4/8/2019       L3670                  Shoulder Orthosis               $   111.07
4520    WALLEGOOD INC        0542385990101016      3/16/2019   Bill/NF3    5/28/2019    4/22/2019       E0205                      Heat lamp                   $   259.65
4521    WALLEGOOD INC        0542385990101016      3/16/2019   Bill/NF3    5/28/2019    4/22/2019       E0730                     TENS Unit                    $    76.25
4522    WALLEGOOD INC        0542385990101016      3/16/2019   Bill/NF3    5/28/2019    4/22/2019       E0855               Cervical Traction Unit             $   502.63
4523    WALLEGOOD INC        0542385990101016      3/16/2019   Bill/NF3    5/28/2019    4/22/2019       E1399                      Massager                    $   229.50
4524    WALLEGOOD INC        0542385990101016      3/16/2019   Bill/NF3    5/28/2019    4/22/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
4525    WALLEGOOD INC        0557515190101018      3/17/2019   Bill/NF3    5/14/2019     4/4/2019       E1399               Water Circulating Pump             $   232.50
4526    WALLEGOOD INC        0557515190101018      3/17/2019   Bill/NF3    5/14/2019     4/4/2019       E1399               Water Circulating Pump             $   232.50
4527    WALLEGOOD INC        0557515190101018      3/17/2019   Bill/NF3    5/14/2019     4/4/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
4528    WALLEGOOD INC        0557515190101018      3/17/2019   Bill/NF3    5/14/2019     4/4/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
4529    WALLEGOOD INC        0557515190101018      3/17/2019   Bill/NF3    5/14/2019     4/4/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
4530    WALLEGOOD INC        0557515190101018      3/17/2019   Bill/NF3    5/14/2019     4/4/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
4531    WALLEGOOD INC        0557515190101018      3/17/2019   Bill/NF3    5/14/2019     4/4/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
4532    WALLEGOOD INC        0557515190101018      3/17/2019   Bill/NF3    5/14/2019     4/4/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
4533    WALLEGOOD INC        0557515190101018      3/17/2019   Bill/NF3    6/10/2019    4/30/2019       E0205                      Heat lamp                   $   259.65
4534    WALLEGOOD INC        0557515190101018      3/17/2019   Bill/NF3    6/10/2019    4/30/2019       E0205                      Heat lamp                   $   259.65
4535    WALLEGOOD INC        0557515190101018      3/17/2019   Bill/NF3    6/10/2019    4/30/2019       E0730                     TENS Unit                    $    76.25
4536    WALLEGOOD INC        0557515190101018      3/17/2019   Bill/NF3    6/10/2019    4/30/2019       E0730                     TENS Unit                    $    76.25
4537    WALLEGOOD INC        0557515190101018      3/17/2019   Bill/NF3    6/10/2019    4/30/2019       E0855               Cervical Traction Unit             $   502.63
4538    WALLEGOOD INC        0557515190101018      3/17/2019   Bill/NF3    6/10/2019    4/30/2019       E1399                      Massager                    $   229.50
4539    WALLEGOOD INC        0557515190101018      3/17/2019   Bill/NF3    6/10/2019    4/30/2019       E1399                      Massager                    $   229.50
4540    WALLEGOOD INC        0557515190101018      3/17/2019   Bill/NF3     7/8/2019    5/31/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
4541    WALLEGOOD INC        0557515190101018      3/17/2019   Bill/NF3    7/22/2019    6/17/2019       E0855               Cervical Traction Unit             $   502.63
4542    WALLEGOOD INC        0557515190101018      3/17/2019   Bill/NF3     8/5/2019    6/26/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
4543    WALLEGOOD INC        0299899960101025      3/18/2019   Bill/NF3    5/14/2019     4/4/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
4544    WALLEGOOD INC        0299899960101025      3/18/2019   Bill/NF3    5/14/2019     4/4/2019       E0199                    Mattress Pad                  $    19.48
4545    WALLEGOOD INC        0299899960101025      3/18/2019   Bill/NF3    5/14/2019     4/4/2019       E1399               Water Circulating Pump             $   232.50
4546    WALLEGOOD INC        0299899960101025      3/18/2019   Bill/NF3    5/14/2019     4/4/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
4547    WALLEGOOD INC        0299899960101025      3/18/2019   Bill/NF3    5/14/2019     4/4/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
4548    WALLEGOOD INC        0299899960101025      3/18/2019   Bill/NF3    5/14/2019     4/4/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
4549    WALLEGOOD INC        0299899960101025      3/18/2019   Bill/NF3    5/14/2019     4/4/2019       L3670                  Shoulder Orthosis               $   111.07
4550    WALLEGOOD INC        0299899960101025      3/18/2019   Bill/NF3    7/16/2019     6/4/2019       E0205                      Heat lamp                   $   259.65
4551    WALLEGOOD INC        0299899960101025      3/18/2019   Bill/NF3    7/16/2019     6/4/2019       E0730                     TENS Unit                    $    76.25
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 125 of 186 PageID #: 226
                                                Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                           Exhibit "1"

                                                                          Approximate
Fraud                                              Date of     Document                  Service       HCPCS
          Provider Name       Claim Number                                  Date of                                           Product Description                Charge
Event                                              Accident     Mailed                Provided Date     Code
                                                                            Mailing
4552    WALLEGOOD INC        0299899960101025      3/18/2019   Bill/NF3    7/15/2019     6/4/2019       E0855                 Cervical Traction Unit             $   502.63
4553    WALLEGOOD INC        0299899960101025      3/18/2019   Bill/NF3    7/16/2019     6/4/2019       E1399                       Massager                     $   229.50
4554    WALLEGOOD INC        0299899960101025      3/18/2019   Bill/NF3    7/15/2019     6/4/2019       L0637          Lumbo-Sacral Orthosis, Custom-Fit         $   844.13
4555    WALLEGOOD INC        0576224090101015      3/18/2019   Bill/NF3    5/23/2019    4/11/2019       E0190          Positioning Cushion/Pillow/Wedge          $    22.04
4556    WALLEGOOD INC        0576224090101015      3/18/2019   Bill/NF3    5/23/2019    4/11/2019       E0199                      Mattress Pad                  $    19.48
4557    WALLEGOOD INC        0576224090101015      3/18/2019   Bill/NF3    5/23/2019    4/11/2019       E1399                  Orthopedic Car Seat               $    96.50
4558    WALLEGOOD INC        0576224090101015      3/18/2019   Bill/NF3    5/23/2019    4/11/2019       E2601        Wheelchair Cushion, width less than 22"     $    55.29
4559    WALLEGOOD INC        0576224090101015      3/18/2019   Bill/NF3    5/23/2019    4/11/2019       L0174              Cervical Collar, Semi-Rigid           $   130.00
4560    WALLEGOOD INC        0576224090101015      3/18/2019   Bill/NF3    5/23/2019    4/11/2019       L0627             Lumbar Orthosis, Custom-Fit            $   322.98
4561    WALLEGOOD INC        0576224090101015      3/18/2019   Bill/NF3    6/17/2019     5/8/2019       E0855                 Cervical Traction Unit             $   502.63
4562    WALLEGOOD INC        0576224090101015      3/18/2019   Bill/NF3    6/17/2019     5/8/2019       L0637          Lumbo-Sacral Orthosis, Custom-Fit         $   844.13
4563    WALLEGOOD INC        0576224090101015      3/18/2019   Bill/NF3    6/17/2019    5/14/2019       E0205                       Heat lamp                    $   259.65
4564    WALLEGOOD INC        0576224090101015      3/18/2019   Bill/NF3    6/17/2019    5/14/2019       E0730                      TENS Unit                     $    76.25
4565    WALLEGOOD INC        0576224090101015      3/18/2019   Bill/NF3    6/17/2019    5/14/2019       E1399                       Massager                     $   229.50
4566    WALLEGOOD INC        0576224090101015      3/18/2019   Bill/NF3    6/17/2019    5/14/2019       E1399                Water Circulating Pump              $   232.50
4567    WALLEGOOD INC        0547708750101048      3/19/2019   Bill/NF3     5/6/2019    3/29/2019       E0190          Positioning Cushion/Pillow/Wedge          $    22.04
4568    WALLEGOOD INC        0547708750101048      3/19/2019   Bill/NF3     5/6/2019    3/29/2019       E0272                 Mattress foam rubber               $    19.48
4569    WALLEGOOD INC        0547708750101048      3/19/2019   Bill/NF3     5/6/2019    3/29/2019       E1399                  Orthopedic Car Seat               $    96.50
4570    WALLEGOOD INC        0547708750101048      3/19/2019   Bill/NF3     5/6/2019    3/29/2019       E2601        Wheelchair Cushion, width less than 22"     $    55.29
4571    WALLEGOOD INC        0547708750101048      3/19/2019   Bill/NF3     5/6/2019    3/29/2019       L0174              Cervical Collar, Semi-Rigid           $   130.00
4572    WALLEGOOD INC        0547708750101048      3/19/2019   Bill/NF3     5/6/2019    3/29/2019       L0627             Lumbar Orthosis, Custom-Fit            $   322.98
4573    WALLEGOOD INC        0547708750101048      3/19/2019   Bill/NF3     5/6/2019    3/29/2019       L3807               Wrist Orthosis, Custom-Fit           $   178.04
4574    WALLEGOOD INC        0547708750101048      3/19/2019   Bill/NF3    6/24/2019    5/16/2019       E0855                 Cervical Traction Unit             $   502.63
4575    WALLEGOOD INC        0547708750101048      3/19/2019   Bill/NF3    6/24/2019    5/16/2019       L0637          Lumbo-Sacral Orthosis, Custom-Fit         $   844.13
4576    WALLEGOOD INC        0244627060101330      3/21/2019   Bill/NF3    5/14/2019     4/1/2019       E0190          Positioning Cushion/Pillow/Wedge          $    22.04
4577    WALLEGOOD INC        0244627060101330      3/21/2019   Bill/NF3    5/14/2019     4/1/2019       E0849                 Cervical Traction Unit             $   371.70
4578    WALLEGOOD INC        0244627060101330      3/21/2019   Bill/NF3    5/14/2019     4/1/2019       E1399                       Massager                     $   229.50
4579    WALLEGOOD INC        0244627060101330      3/21/2019   Bill/NF3    5/14/2019     4/1/2019       E1399                Water Circulating Pump              $   232.50
4580    WALLEGOOD INC        0244627060101330      3/21/2019   Bill/NF3    5/14/2019     4/1/2019       E2602       Wheelchair Cushion, 22" width or greater     $   107.95
4581    WALLEGOOD INC        0244627060101330      3/21/2019   Bill/NF3    5/14/2019     4/1/2019       L0452      Thoracic Lumbar Sacral Orthosis, Custom-Fit   $   330.85
4582    WALLEGOOD INC        0244627060101330      3/21/2019   Bill/NF3    5/14/2019     4/1/2019       L1820                     Knee Orthosis                  $   110.00
4583    WALLEGOOD INC        0244627060101330      3/21/2019   Bill/NF3    5/14/2019     4/1/2019       L1820                     Knee Orthosis                  $   110.00
4584    WALLEGOOD INC        0302962900101037      3/21/2019   Bill/NF3    5/15/2019     4/4/2019       E0190          Positioning Cushion/Pillow/Wedge          $    22.04
4585    WALLEGOOD INC        0302962900101037      3/21/2019   Bill/NF3    5/15/2019     4/4/2019       E0199                      Mattress Pad                  $    19.48
4586    WALLEGOOD INC        0302962900101037      3/21/2019   Bill/NF3    5/15/2019     4/4/2019       E1399                Water Circulating Pump              $   232.50
4587    WALLEGOOD INC        0302962900101037      3/21/2019   Bill/NF3    5/15/2019     4/4/2019       E2601        Wheelchair Cushion, width less than 22"     $    55.29
4588    WALLEGOOD INC        0302962900101037      3/21/2019   Bill/NF3    5/15/2019     4/4/2019       L0174              Cervical Collar, Semi-Rigid           $   130.00
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 126 of 186 PageID #: 227
                                                Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                           Exhibit "1"

                                                                          Approximate
Fraud                                              Date of     Document                  Service       HCPCS
          Provider Name       Claim Number                                  Date of                                           Product Description              Charge
Event                                              Accident     Mailed                Provided Date     Code
                                                                            Mailing
4589    WALLEGOOD INC        0302962900101037      3/21/2019   Bill/NF3    5/15/2019     4/4/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
4590    WALLEGOOD INC        0302962900101037      3/21/2019   Bill/NF3    5/15/2019     4/4/2019       L3670                  Shoulder Orthosis               $   111.07
4591    WALLEGOOD INC        0302962900101037      3/21/2019   Bill/NF3    6/17/2019     5/7/2019       E0205                      Heat lamp                   $   259.55
4592    WALLEGOOD INC        0302962900101037      3/21/2019   Bill/NF3    6/17/2019     5/7/2019       E0730                     TENS Unit                    $    76.25
4593    WALLEGOOD INC        0302962900101037      3/21/2019   Bill/NF3    6/17/2019     5/7/2019       E0855                Cervical Traction Unit            $   502.63
4594    WALLEGOOD INC        0302962900101037      3/21/2019   Bill/NF3    6/17/2019     5/7/2019       E1399                      Massager                    $   229.50
4595    WALLEGOOD INC        0302962900101037      3/21/2019   Bill/NF3    6/18/2019     5/7/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
4596    WALLEGOOD INC        0302962900101037      3/21/2019   Bill/NF3    6/17/2019     5/7/2019       L1832             Knee Orthosis, Custom-Fit            $   607.55
4597    WALLEGOOD INC        0646538580101029      3/22/2019   Bill/NF3     6/4/2019    4/26/2019       L1832             Knee Orthosis, Custom-Fit            $   607.55
4598    WALLEGOOD INC        0441915680101025      3/23/2019   Bill/NF3    5/14/2019     4/5/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
4599    WALLEGOOD INC        0441915680101025      3/23/2019   Bill/NF3    5/14/2019     4/5/2019       E0199                    Mattress Pad                  $    19.48
4600    WALLEGOOD INC        0441915680101025      3/23/2019   Bill/NF3    5/14/2019     4/5/2019       E1399                 Orthopedic Car Seat              $    96.50
4601    WALLEGOOD INC        0441915680101025      3/23/2019   Bill/NF3    5/14/2019     4/5/2019       E1399               Water Circulating Pump             $   232.50
4602    WALLEGOOD INC        0441915680101025      3/23/2019   Bill/NF3    5/14/2019     4/5/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
4603    WALLEGOOD INC        0441915680101025      3/23/2019   Bill/NF3    5/14/2019     4/5/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
4604    WALLEGOOD INC        0441915680101025      3/23/2019   Bill/NF3    5/14/2019     4/5/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
4605    WALLEGOOD INC        0441915680101025      3/23/2019   Bill/NF3    5/14/2019     4/5/2019       L3710                   Elbow Orthosis                 $    77.00
4606    WALLEGOOD INC        0441915680101025      3/23/2019   Bill/NF3    5/20/2019    4/10/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
4607    WALLEGOOD INC        0441915680101025      3/23/2019   Bill/NF3    5/20/2019    4/10/2019       E0199                    Mattress Pad                  $    19.48
4608    WALLEGOOD INC        0441915680101025      3/23/2019   Bill/NF3    5/20/2019    4/10/2019       E1399               Water Circulating Pump             $   232.50
4609    WALLEGOOD INC        0441915680101025      3/23/2019   Bill/NF3    5/20/2019    4/10/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
4610    WALLEGOOD INC        0441915680101025      3/23/2019   Bill/NF3    5/20/2019    4/10/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
4611    WALLEGOOD INC        0441915680101025      3/23/2019   Bill/NF3    5/20/2019    4/10/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
4612    WALLEGOOD INC        0441915680101025      3/23/2019   Bill/NF3    6/10/2019     5/1/2019       E0205                      Heat lamp                   $   259.65
4613    WALLEGOOD INC        0441915680101025      3/23/2019   Bill/NF3    6/10/2019     5/1/2019       E0205                      Heat lamp                   $   259.65
4614    WALLEGOOD INC        0441915680101025      3/23/2019   Bill/NF3    6/10/2019     5/1/2019       E0730                     TENS Unit                    $    76.25
4615    WALLEGOOD INC        0441915680101025      3/23/2019   Bill/NF3    6/10/2019     5/1/2019       E0730                     TENS Unit                    $    76.25
4616    WALLEGOOD INC        0441915680101025      3/23/2019   Bill/NF3    6/10/2019     5/1/2019       E1399                      Massager                    $   229.50
4617    WALLEGOOD INC        0441915680101025      3/23/2019   Bill/NF3    6/10/2019     5/1/2019       E1399                      Massager                    $   229.50
4618    WALLEGOOD INC        0441915680101025      3/23/2019   Bill/NF3    6/10/2019     5/6/2019       E0855                Cervical Traction Unit            $   502.63
4619    WALLEGOOD INC        0441915680101025      3/23/2019   Bill/NF3    6/10/2019     5/6/2019       E0855                Cervical Traction Unit            $   502.63
4620    WALLEGOOD INC        0441915680101025      3/23/2019   Bill/NF3    6/10/2019     5/6/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
4621    WALLEGOOD INC        0441915680101025      3/23/2019   Bill/NF3    6/10/2019     5/6/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
4622    WALLEGOOD INC        0645792990101019      3/24/2019   Bill/NF3    5/20/2019    4/11/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
4623    WALLEGOOD INC        0645792990101019      3/24/2019   Bill/NF3    5/20/2019    4/11/2019       E0199                    Mattress Pad                  $    19.48
4624    WALLEGOOD INC        0645792990101019      3/24/2019   Bill/NF3    5/20/2019    4/11/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
4625    WALLEGOOD INC        0645792990101019      3/24/2019   Bill/NF3    5/20/2019    4/11/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 127 of 186 PageID #: 228
                                                Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                           Exhibit "1"

                                                                          Approximate
Fraud                                              Date of     Document                  Service       HCPCS
          Provider Name       Claim Number                                  Date of                                           Product Description              Charge
Event                                              Accident     Mailed                Provided Date     Code
                                                                            Mailing
4626    WALLEGOOD INC        0645792990101019      3/24/2019   Bill/NF3    5/20/2019    4/11/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
4627    WALLEGOOD INC        0645792990101019      3/24/2019   Bill/NF3    5/20/2019    4/15/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
4628    WALLEGOOD INC        0645792990101019      3/24/2019   Bill/NF3    5/21/2019    4/15/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
4629    WALLEGOOD INC        0645792990101019      3/24/2019   Bill/NF3    5/20/2019    4/15/2019       E0199                    Mattress Pad                  $    19.48
4630    WALLEGOOD INC        0645792990101019      3/24/2019   Bill/NF3    5/21/2019    4/15/2019       E0199                    Mattress Pad                  $    19.48
4631    WALLEGOOD INC        0645792990101019      3/24/2019   Bill/NF3    5/20/2019    4/15/2019       E1399                 Orthopedic Car Seat              $    96.50
4632    WALLEGOOD INC        0645792990101019      3/24/2019   Bill/NF3    5/20/2019    4/15/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
4633    WALLEGOOD INC        0645792990101019      3/24/2019   Bill/NF3    5/21/2019    4/15/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
4634    WALLEGOOD INC        0645792990101019      3/24/2019   Bill/NF3    5/20/2019    4/15/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
4635    WALLEGOOD INC        0645792990101019      3/24/2019   Bill/NF3    5/21/2019    4/15/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
4636    WALLEGOOD INC        0645792990101019      3/24/2019   Bill/NF3    5/20/2019    4/15/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
4637    WALLEGOOD INC        0645792990101019      3/24/2019   Bill/NF3    5/21/2019    4/15/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
4638    WALLEGOOD INC        0645792990101019      3/24/2019   Bill/NF3    5/20/2019    4/15/2019       L1820                    Knee Orthosis                 $   110.00
4639    WALLEGOOD INC        0645792990101019      3/24/2019   Bill/NF3    5/21/2019    4/15/2019       L1820                    Knee Orthosis                 $   110.00
4640    WALLEGOOD INC        0645792990101019      3/24/2019   Bill/NF3    6/28/2019     5/9/2019       E0855                Cervical Traction Unit            $   502.63
4641    WALLEGOOD INC        0645792990101019      3/24/2019   Bill/NF3    6/17/2019     5/9/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
4642    WALLEGOOD INC        0645792990101019      3/24/2019   Bill/NF3    6/17/2019     5/9/2019       L1832             Knee Orthosis, Custom-Fit            $   607.55
4643    WALLEGOOD INC        0645792990101019      3/24/2019   Bill/NF3    6/17/2019    5/15/2019       E0205                      Heat lamp                   $   259.65
4644    WALLEGOOD INC        0645792990101019      3/24/2019   Bill/NF3    6/17/2019    5/15/2019       E0730                     TENS Unit                    $    76.25
4645    WALLEGOOD INC        0645792990101019      3/24/2019   Bill/NF3    6/17/2019    5/15/2019       E1399                      Massager                    $   229.50
4646    WALLEGOOD INC        0645792990101019      3/24/2019   Bill/NF3    6/17/2019    5/15/2019       E1399               Water Circulating Pump             $   232.50
4647    WALLEGOOD INC        0491952390101051      3/27/2019   Bill/NF3     7/8/2019    4/18/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
4648    WALLEGOOD INC        0491952390101051      3/27/2019   Bill/NF3     7/8/2019    4/18/2019       E0205                      Heat lamp                   $   259.65
4649    WALLEGOOD INC        0491952390101051      3/27/2019   Bill/NF3     7/8/2019    4/18/2019       E1399                      Massager                    $   229.50
4650    WALLEGOOD INC        0491952390101051      3/27/2019   Bill/NF3     7/8/2019    4/18/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
4651    WALLEGOOD INC        0491952390101051      3/27/2019   Bill/NF3     7/8/2019    4/18/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
4652    WALLEGOOD INC        0491952390101051      3/27/2019   Bill/NF3    6/24/2019    5/15/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
4653    WALLEGOOD INC        0637669320101010      3/29/2019   Bill/NF3    5/28/2019    4/22/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
4654    WALLEGOOD INC        0637669320101010      3/29/2019   Bill/NF3    5/28/2019    4/22/2019       E0199                    Mattress Pad                  $    19.48
4655    WALLEGOOD INC        0637669320101010      3/29/2019   Bill/NF3    5/28/2019    4/22/2019       E1399                 Orthopedic Car Seat              $    96.50
4656    WALLEGOOD INC        0637669320101010      3/29/2019   Bill/NF3    5/28/2019    4/22/2019       E1399               Water Circulating Pump             $   232.50
4657    WALLEGOOD INC        0637669320101010      3/29/2019   Bill/NF3    5/28/2019    4/22/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
4658    WALLEGOOD INC        0637669320101010      3/29/2019   Bill/NF3    5/28/2019    4/22/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
4659    WALLEGOOD INC        0637669320101010      3/29/2019   Bill/NF3    5/28/2019    4/22/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
4660    WALLEGOOD INC        0637669320101010      3/29/2019   Bill/NF3    5/28/2019    4/22/2019       L3670                  Shoulder Orthosis               $   111.07
4661    WALLEGOOD INC        0637669320101010      3/29/2019   Bill/NF3    6/24/2019    5/20/2019       E0205                      Heat lamp                   $   259.65
4662    WALLEGOOD INC        0637669320101010      3/29/2019   Bill/NF3    6/24/2019    5/20/2019       E0730                     TENS Unit                    $    76.25
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 128 of 186 PageID #: 229
                                                Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                           Exhibit "1"

                                                                          Approximate
Fraud                                              Date of     Document                  Service       HCPCS
          Provider Name       Claim Number                                  Date of                                           Product Description              Charge
Event                                              Accident     Mailed                Provided Date     Code
                                                                            Mailing
4663    WALLEGOOD INC        0637669320101010      3/29/2019   Bill/NF3    6/24/2019    5/20/2019       E0855                Cervical Traction Unit            $   502.63
4664    WALLEGOOD INC        0637669320101010      3/29/2019   Bill/NF3    6/24/2019    5/20/2019       E1399                      Massager                    $   229.50
4665    WALLEGOOD INC        0637669320101010      3/29/2019   Bill/NF3    6/24/2019    5/20/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
4666    WALLEGOOD INC        0467116400101010      3/30/2019   Bill/NF3    5/28/2019    4/18/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
4667    WALLEGOOD INC        0467116400101010      3/30/2019   Bill/NF3    5/28/2019    4/18/2019       E0199                    Mattress Pad                  $    19.48
4668    WALLEGOOD INC        0467116400101010      3/30/2019   Bill/NF3    5/28/2019    4/18/2019       E1399               Water Circulating Pump             $   232.50
4669    WALLEGOOD INC        0467116400101010      3/30/2019   Bill/NF3    5/28/2019    4/18/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
4670    WALLEGOOD INC        0467116400101010      3/30/2019   Bill/NF3    5/28/2019    4/18/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
4671    WALLEGOOD INC        0467116400101010      3/30/2019   Bill/NF3    5/28/2019    4/18/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
4672    WALLEGOOD INC        0467116400101010      3/30/2019   Bill/NF3    5/28/2019    4/18/2019       L1820                    Knee Orthosis                 $   110.00
4673    WALLEGOOD INC        0467116400101010      3/30/2019   Bill/NF3     7/1/2019    5/22/2019       E0855                Cervical Traction Unit            $   502.63
4674    WALLEGOOD INC        0467116400101010      3/30/2019   Bill/NF3     7/1/2019    5/22/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
4675    WALLEGOOD INC        0467116400101010      3/30/2019   Bill/NF3    6/17/2019    5/28/2019       E0205                      Heat lamp                   $   259.65
4676    WALLEGOOD INC        0467116400101010      3/30/2019   Bill/NF3    6/17/2019    5/28/2019       E0730                     TENS Unit                    $    76.25
4677    WALLEGOOD INC        0467116400101010      3/30/2019   Bill/NF3    6/17/2019    5/28/2019       E1399                      Massager                    $   229.50
4678    WALLEGOOD INC        0625457740101016      3/30/2019   Bill/NF3    5/14/2019     4/8/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
4679    WALLEGOOD INC        0625457740101016      3/30/2019   Bill/NF3    5/14/2019     4/8/2019       E1399               Water Circulating Pump             $   232.50
4680    WALLEGOOD INC        0625457740101016      3/30/2019   Bill/NF3    5/14/2019     4/8/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
4681    WALLEGOOD INC        0625457740101016      3/30/2019   Bill/NF3    5/14/2019     4/8/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
4682    WALLEGOOD INC        0625457740101016      3/30/2019   Bill/NF3    5/14/2019     4/8/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
4683    WALLEGOOD INC        0625457740101016      3/30/2019   Bill/NF3    5/14/2019     4/8/2019       L1820                    Knee Orthosis                 $   110.00
4684    WALLEGOOD INC        0625457740101016      3/30/2019   Bill/NF3    5/14/2019     4/8/2019       L1820                    Knee Orthosis                 $   110.00
4685    WALLEGOOD INC        0625457740101016      3/30/2019   Bill/NF3    5/14/2019     4/8/2019       L3670                  Shoulder Orthosis               $   111.07
4686    WALLEGOOD INC        0625457740101016      3/30/2019   Bill/NF3    6/17/2019     5/8/2019       E0205                      Heat lamp                   $   259.65
4687    WALLEGOOD INC        0625457740101016      3/30/2019   Bill/NF3    6/17/2019     5/8/2019       E0730                     TENS Unit                    $    76.25
4688    WALLEGOOD INC        0625457740101016      3/30/2019   Bill/NF3    6/17/2019     5/8/2019       E0855                Cervical Traction Unit            $   502.63
4689    WALLEGOOD INC        0625457740101016      3/30/2019   Bill/NF3    6/17/2019     5/8/2019       E1399                      Massager                    $   229.50
4690    WALLEGOOD INC        0625457740101016      3/30/2019   Bill/NF3    6/17/2019     5/8/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
4691    WALLEGOOD INC        0655701970101011      3/30/2019   Bill/NF3    5/20/2019    4/12/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
4692    WALLEGOOD INC        0655701970101011      3/30/2019   Bill/NF3    5/20/2019    4/12/2019       E0205                      Heat lamp                   $   259.65
4693    WALLEGOOD INC        0655701970101011      3/30/2019   Bill/NF3    5/20/2019    4/12/2019       E1399                      Massager                    $   229.50
4694    WALLEGOOD INC        0655701970101011      3/30/2019   Bill/NF3    5/20/2019    4/12/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
4695    WALLEGOOD INC        0655701970101011      3/30/2019   Bill/NF3    5/20/2019    4/12/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
4696    WALLEGOOD INC        0655701970101011      3/30/2019   Bill/NF3    5/20/2019    4/12/2019       L3710                   Elbow Orthosis                 $    77.00
4697    WALLEGOOD INC        0655701970101011      3/30/2019   Bill/NF3    5/20/2019    4/12/2019       L3807             Wrist Orthosis, Custom-Fit           $   178.04
4698    WALLEGOOD INC        0652800740101013      3/31/2019   Bill/NF3    5/20/2019    4/15/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
4699    WALLEGOOD INC        0652800740101013      3/31/2019   Bill/NF3    5/20/2019    4/15/2019       E0205                      Heat lamp                   $   259.65
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 129 of 186 PageID #: 230
                                                Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                           Exhibit "1"

                                                                          Approximate
Fraud                                              Date of     Document                  Service       HCPCS
          Provider Name       Claim Number                                  Date of                                          Product Description               Charge
Event                                              Accident     Mailed                Provided Date     Code
                                                                            Mailing
4700    WALLEGOOD INC        0652800740101013      3/31/2019   Bill/NF3    5/20/2019    4/15/2019       E0900                 Pelvic Traction Unit             $    78.54
4701    WALLEGOOD INC        0652800740101013      3/31/2019   Bill/NF3    5/20/2019    4/15/2019       E2602       Wheelchair Cushion, 22" width or greater   $   107.95
4702    WALLEGOOD INC        0652800740101013      3/31/2019   Bill/NF3    5/20/2019    4/15/2019       L2630            Pelvic Control Band & Belt            $   255.07
4703    WALLEGOOD INC        0555244240101033      4/1/2019    Bill/NF3    5/20/2019    4/11/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
4704    WALLEGOOD INC        0555244240101033      4/1/2019    Bill/NF3    5/20/2019    4/11/2019       E1399                      Massager                    $   229.50
4705    WALLEGOOD INC        0555244240101033      4/1/2019    Bill/NF3    5/20/2019    4/11/2019       E1399               Water Circulating Pump             $   232.50
4706    WALLEGOOD INC        0555244240101033      4/1/2019    Bill/NF3    5/20/2019    4/11/2019       E2601       Wheelchair Cushion, width less than 22"    $    55.29
4707    WALLEGOOD INC        0555244240101033      4/1/2019    Bill/NF3    5/20/2019    4/11/2019       L0627           Lumbar Orthosis, Custom-Fit            $   322.98
4708    WALLEGOOD INC        0557980300101029      4/2/2019    Bill/NF3    5/28/2019    4/19/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
4709    WALLEGOOD INC        0557980300101029      4/2/2019    Bill/NF3    5/28/2019    4/19/2019       E0199                    Mattress Pad                  $    19.48
4710    WALLEGOOD INC        0557980300101029      4/2/2019    Bill/NF3    5/28/2019    4/19/2019       E1399                 Orthopedic Car Seat              $    96.50
4711    WALLEGOOD INC        0557980300101029      4/2/2019    Bill/NF3    5/28/2019    4/19/2019       E1399               Water Circulating Pump             $   232.50
4712    WALLEGOOD INC        0557980300101029      4/2/2019    Bill/NF3    5/28/2019    4/19/2019       E2601       Wheelchair Cushion, width less than 22"    $    55.29
4713    WALLEGOOD INC        0557980300101029      4/2/2019    Bill/NF3    5/28/2019    4/19/2019       L0174            Cervical Collar, Semi-Rigid           $   130.00
4714    WALLEGOOD INC        0557980300101029      4/2/2019    Bill/NF3    5/28/2019    4/19/2019       L0627           Lumbar Orthosis, Custom-Fit            $   322.98
4715    WALLEGOOD INC        0557980300101029      4/2/2019    Bill/NF3    5/28/2019    4/19/2019       L3670                  Shoulder Orthosis               $   111.07
4716    WALLEGOOD INC        0557980300101029      4/2/2019    Bill/NF3    6/10/2019     5/6/2019       L0637        Lumbo-Sacral Orthosis, Custom-Fit         $   844.13
4717    WALLEGOOD INC        0557980300101029      4/2/2019    Bill/NF3    6/10/2019    5/10/2019       E0205                      Heat lamp                   $   259.65
4718    WALLEGOOD INC        0557980300101029      4/2/2019    Bill/NF3    6/10/2019    5/10/2019       E0730                     TENS Unit                    $    76.25
4719    WALLEGOOD INC        0557980300101029      4/2/2019    Bill/NF3    6/10/2019    5/10/2019       E1399                      Massager                    $   229.50
4720    WALLEGOOD INC        0211312770101123      4/3/2019    Bill/NF3    5/28/2019    4/19/2019       E1399               Water Circulating Pump             $   232.50
4721    WALLEGOOD INC        0211312770101123      4/3/2019    Bill/NF3    5/28/2019    4/19/2019       E2601       Wheelchair Cushion, width less than 22"    $    55.29
4722    WALLEGOOD INC        0211312770101123      4/3/2019    Bill/NF3    5/28/2019    4/19/2019       L0174            Cervical Collar, Semi-Rigid           $   130.00
4723    WALLEGOOD INC        0211312770101123      4/3/2019    Bill/NF3    5/28/2019    4/19/2019       L0627           Lumbar Orthosis, Custom-Fit            $   322.98
4724    WALLEGOOD INC        0211312770101123      4/3/2019    Bill/NF3     7/1/2019    5/23/2019       E0205                      Heat lamp                   $   259.65
4725    WALLEGOOD INC        0211312770101123      4/3/2019    Bill/NF3     7/1/2019    5/23/2019       E0730                     TENS Unit                    $    76.25
4726    WALLEGOOD INC        0211312770101123      4/3/2019    Bill/NF3     7/1/2019    5/23/2019       E1399                      Massager                    $   229.50
4727    WALLEGOOD INC        0211312770101123      4/3/2019    Bill/NF3    7/23/2019    6/17/2019       E0855                Cervical Traction Unit            $   502.63
4728    WALLEGOOD INC        0548819200101055      4/3/2019    Bill/NF3    5/20/2019    4/11/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
4729    WALLEGOOD INC        0548819200101055      4/3/2019    Bill/NF3    5/20/2019    4/11/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
4730    WALLEGOOD INC        0548819200101055      4/3/2019    Bill/NF3    5/20/2019    4/11/2019       E0199                    Mattress Pad                  $    19.48
4731    WALLEGOOD INC        0548819200101055      4/3/2019    Bill/NF3    5/20/2019    4/11/2019       E0205                      Heat lamp                   $   259.65
4732    WALLEGOOD INC        0548819200101055      4/3/2019    Bill/NF3    5/20/2019    4/11/2019       E0205                      Heat lamp                   $   259.65
4733    WALLEGOOD INC        0548819200101055      4/3/2019    Bill/NF3    5/20/2019    4/11/2019       E1399                      Massager                    $   229.50
4734    WALLEGOOD INC        0548819200101055      4/3/2019    Bill/NF3    5/20/2019    4/11/2019       E1399                      Massager                    $   229.50
4735    WALLEGOOD INC        0548819200101055      4/3/2019    Bill/NF3    5/20/2019    4/11/2019       E2601       Wheelchair Cushion, width less than 22"    $    55.29
4736    WALLEGOOD INC        0548819200101055      4/3/2019    Bill/NF3    5/20/2019    4/11/2019       E2601       Wheelchair Cushion, width less than 22"    $    55.29
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 130 of 186 PageID #: 231
                                                Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                           Exhibit "1"

                                                                          Approximate
Fraud                                              Date of    Document                   Service       HCPCS
          Provider Name       Claim Number                                  Date of                                           Product Description              Charge
Event                                              Accident    Mailed                 Provided Date     Code
                                                                            Mailing
4737    WALLEGOOD INC        0548819200101055      4/3/2019    Bill/NF3    5/20/2019    4/11/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
4738    WALLEGOOD INC        0548819200101055      4/3/2019    Bill/NF3    6/10/2019     5/1/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
4739    WALLEGOOD INC        0548819200101055      4/3/2019    Bill/NF3    6/18/2019     5/6/2019       E0199                    Mattress Pad                  $    19.48
4740    WALLEGOOD INC        0548819200101055      4/3/2019    Bill/NF3    6/10/2019     5/6/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
4741    WALLEGOOD INC        0577898360101026      4/4/2019    Bill/NF3    7/23/2019    6/12/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
4742    WALLEGOOD INC        0577898360101026      4/4/2019    Bill/NF3    7/23/2019    6/12/2019       E1399               Water Circulating Pump             $   232.50
4743    WALLEGOOD INC        0577898360101026      4/4/2019    Bill/NF3    7/23/2019    6/12/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
4744    WALLEGOOD INC        0577898360101026      4/4/2019    Bill/NF3    7/23/2019    6/12/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
4745    WALLEGOOD INC        0577898360101026      4/4/2019    Bill/NF3    7/23/2019    6/12/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
4746    WALLEGOOD INC        0577898360101026      4/4/2019    Bill/NF3    9/16/2019     8/6/2019       E0855                Cervical Traction Unit            $   502.63
4747    WALLEGOOD INC        0577898360101026      4/4/2019    Bill/NF3    9/16/2019     8/6/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
4748    WALLEGOOD INC        0577898360101026      4/4/2019    Bill/NF3    10/7/2019    8/29/2019       E0730                     TENS Unit                    $    76.25
4749    WALLEGOOD INC        0577898360101026      4/4/2019    Bill/NF3    10/7/2019    8/29/2019       E1399                      Massager                    $   193.50
4750    WALLEGOOD INC        0577898360101026      4/4/2019    Bill/NF3    10/7/2019    8/29/2019       E1399                     Heat Lamp                    $   222.00
4751    WALLEGOOD INC        0570171660101022      4/7/2019    Bill/NF3    6/10/2019     5/1/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
4752    WALLEGOOD INC        0570171660101022      4/7/2019    Bill/NF3    6/10/2019     5/1/2019       E0199                    Mattress Pad                  $    19.48
4753    WALLEGOOD INC        0570171660101022      4/7/2019    Bill/NF3    6/10/2019     5/1/2019       E1399                 Orthopedic Car Seat              $    96.50
4754    WALLEGOOD INC        0570171660101022      4/7/2019    Bill/NF3    6/10/2019     5/1/2019       E1399               Water Circulating Pump             $   232.50
4755    WALLEGOOD INC        0570171660101022      4/7/2019    Bill/NF3    6/10/2019     5/1/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
4756    WALLEGOOD INC        0570171660101022      4/7/2019    Bill/NF3    6/10/2019     5/1/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
4757    WALLEGOOD INC        0570171660101022      4/7/2019    Bill/NF3    6/10/2019     5/1/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
4758    WALLEGOOD INC        0570171660101022      4/7/2019    Bill/NF3    6/10/2019     5/1/2019       L3670                  Shoulder Orthosis               $   111.07
4759    WALLEGOOD INC        0570171660101022      4/7/2019    Bill/NF3     7/1/2019    5/24/2019       E0855                Cervical Traction Unit            $   502.63
4760    WALLEGOOD INC        0570171660101022      4/7/2019    Bill/NF3     7/1/2019    5/24/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
4761    WALLEGOOD INC        0570171660101022      4/7/2019    Bill/NF3    7/29/2019    6/19/2019       E0205                      Heat lamp                   $   259.65
4762    WALLEGOOD INC        0570171660101022      4/7/2019    Bill/NF3    7/29/2019    6/19/2019       E0730                     TENS Unit                    $    76.25
4763    WALLEGOOD INC        0570171660101022      4/7/2019    Bill/NF3    7/29/2019    6/19/2019       E1399                      Massager                    $   229.50
4764    WALLEGOOD INC        0520425180101065      4/8/2019    Bill/NF3    6/17/2019     5/7/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
4765    WALLEGOOD INC        0520425180101065      4/8/2019    Bill/NF3    6/17/2019     5/7/2019       E0199                    Mattress Pad                  $    19.48
4766    WALLEGOOD INC        0520425180101065      4/8/2019    Bill/NF3    6/17/2019     5/7/2019       E1399               Water Circulating Pump             $   232.50
4767    WALLEGOOD INC        0520425180101065      4/8/2019    Bill/NF3    6/17/2019     5/7/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
4768    WALLEGOOD INC        0520425180101065      4/8/2019    Bill/NF3    6/17/2019     5/7/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
4769    WALLEGOOD INC        0520425180101065      4/8/2019    Bill/NF3    6/17/2019     5/7/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
4770    WALLEGOOD INC        0520425180101065      4/8/2019    Bill/NF3    6/17/2019     5/7/2019       L3670                  Shoulder Orthosis               $   111.07
4771    WALLEGOOD INC        0520425180101065      4/8/2019    Bill/NF3    7/15/2019     6/5/2019       E0855                Cervical Traction Unit            $   502.63
4772    WALLEGOOD INC        0529280580101103      4/9/2019    Bill/NF3     6/3/2019    4/23/2019       E0199                    Mattress Pad                  $    19.48
4773    WALLEGOOD INC        0529280580101103      4/9/2019    Bill/NF3     6/3/2019    4/23/2019       E1399                 Orthopedic Car Seat              $    96.50
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 131 of 186 PageID #: 232
                                                Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                           Exhibit "1"

                                                                          Approximate
Fraud                                              Date of     Document                  Service       HCPCS
          Provider Name       Claim Number                                  Date of                                           Product Description              Charge
Event                                              Accident     Mailed                Provided Date     Code
                                                                            Mailing
4774    WALLEGOOD INC        0529280580101103      4/9/2019    Bill/NF3     6/3/2019    4/23/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
4775    WALLEGOOD INC        0529280580101103      4/9/2019    Bill/NF3     6/3/2019    4/23/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
4776    WALLEGOOD INC        0529280580101103      4/9/2019    Bill/NF3     6/3/2019    4/23/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
4777    WALLEGOOD INC        0594420430101024      4/9/2019    Bill/NF3    5/28/2019    4/22/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
4778    WALLEGOOD INC        0594420430101024      4/9/2019    Bill/NF3    5/28/2019    4/22/2019       E0199                    Mattress Pad                  $    19.48
4779    WALLEGOOD INC        0594420430101024      4/9/2019    Bill/NF3    5/28/2019    4/22/2019       E1399                 Orthopedic Car Seat              $    96.50
4780    WALLEGOOD INC        0594420430101024      4/9/2019    Bill/NF3    5/28/2019    4/22/2019       E1399               Water Circulating Pump             $   232.50
4781    WALLEGOOD INC        0594420430101024      4/9/2019    Bill/NF3    5/28/2019    4/22/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
4782    WALLEGOOD INC        0594420430101024      4/9/2019    Bill/NF3    5/28/2019    4/22/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
4783    WALLEGOOD INC        0594420430101024      4/9/2019    Bill/NF3    5/28/2019    4/22/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
4784    WALLEGOOD INC        0594420430101024      4/9/2019    Bill/NF3    5/28/2019    4/22/2019       L1820                    Knee Orthosis                 $   110.00
4785    WALLEGOOD INC        0594420430101024      4/9/2019    Bill/NF3    6/24/2019    5/17/2019       E0855                Cervical Traction Unit            $   502.63
4786    WALLEGOOD INC        0594420430101024      4/9/2019    Bill/NF3    6/24/2019    5/17/2019       L1832             Knee Orthosis, Custom-Fit            $   607.55
4787    WALLEGOOD INC        0594420430101024      4/9/2019    Bill/NF3     7/8/2019    5/31/2019       E0205                      Heat lamp                   $   259.65
4788    WALLEGOOD INC        0594420430101024      4/9/2019    Bill/NF3     7/8/2019    5/31/2019       E0730                     TENS Unit                    $    76.25
4789    WALLEGOOD INC        0594420430101024      4/9/2019    Bill/NF3     7/8/2019    5/31/2019       MSSGE                      Massager                    $   229.50
4790    WALLEGOOD INC        0405703420101099      4/10/2019   Bill/NF3     6/4/2019    4/23/2019       E0199                    Mattress Pad                  $    19.48
4791    WALLEGOOD INC        0405703420101099      4/10/2019   Bill/NF3     6/4/2019    4/23/2019       E0199                    Mattress Pad                  $    19.48
4792    WALLEGOOD INC        0405703420101099      4/10/2019   Bill/NF3     6/6/2019    4/23/2019       E0199                    Mattress Pad                  $    19.48
4793    WALLEGOOD INC        0405703420101099      4/10/2019   Bill/NF3     6/4/2019    4/23/2019       E1399                 Orthopedic Car Seat              $    96.50
4794    WALLEGOOD INC        0405703420101099      4/10/2019   Bill/NF3     6/4/2019    4/23/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
4795    WALLEGOOD INC        0405703420101099      4/10/2019   Bill/NF3     6/4/2019    4/23/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
4796    WALLEGOOD INC        0405703420101099      4/10/2019   Bill/NF3     6/6/2019    4/23/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
4797    WALLEGOOD INC        0405703420101099      4/10/2019   Bill/NF3     6/4/2019    4/23/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
4798    WALLEGOOD INC        0405703420101099      4/10/2019   Bill/NF3     6/4/2019    4/23/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
4799    WALLEGOOD INC        0405703420101099      4/10/2019   Bill/NF3     6/6/2019    4/23/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
4800    WALLEGOOD INC        0405703420101099      4/10/2019   Bill/NF3     6/4/2019    4/23/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
4801    WALLEGOOD INC        0405703420101099      4/10/2019   Bill/NF3     6/4/2019    4/23/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
4802    WALLEGOOD INC        0405703420101099      4/10/2019   Bill/NF3     6/6/2019    4/23/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
4803    WALLEGOOD INC        0405703420101099      4/10/2019   Bill/NF3     6/4/2019    4/23/2019       L1820                    Knee Orthosis                 $   110.00
4804    WALLEGOOD INC        0405703420101099      4/10/2019   Bill/NF3     6/3/2019     5/8/2019       E0855                Cervical Traction Unit            $   502.63
4805    WALLEGOOD INC        0405703420101099      4/10/2019   Bill/NF3     6/4/2019     5/8/2019       E0855                Cervical Traction Unit            $   502.63
4806    WALLEGOOD INC        0405703420101099      4/10/2019   Bill/NF3    6/10/2019     5/8/2019       E0855                Cervical Traction Unit            $   502.63
4807    WALLEGOOD INC        0405703420101099      4/10/2019   Bill/NF3     6/3/2019     5/8/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
4808    WALLEGOOD INC        0405703420101099      4/10/2019   Bill/NF3     6/3/2019     5/8/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
4809    WALLEGOOD INC        0405703420101099      4/10/2019   Bill/NF3     6/4/2019     5/8/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
4810    WALLEGOOD INC        0405703420101099      4/10/2019   Bill/NF3     6/3/2019     5/8/2019       L1832             Knee Orthosis, Custom-Fit            $   607.55
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 132 of 186 PageID #: 233
                                                Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                           Exhibit "1"

                                                                          Approximate
Fraud                                              Date of     Document                  Service       HCPCS
          Provider Name       Claim Number                                  Date of                                           Product Description              Charge
Event                                              Accident     Mailed                Provided Date     Code
                                                                            Mailing
4811    WALLEGOOD INC        0405703420101099      4/10/2019   Bill/NF3    7/15/2019     6/5/2019       E0205                      Heat lamp                   $   259.65
4812    WALLEGOOD INC        0405703420101099      4/10/2019   Bill/NF3    7/15/2019     6/5/2019       E0730                     TENS Unit                    $    76.25
4813    WALLEGOOD INC        0405703420101099      4/10/2019   Bill/NF3    7/15/2019     6/5/2019       E1399                       Massager                   $   229.50
4814    WALLEGOOD INC        0405703420101099      4/10/2019   Bill/NF3    7/15/2019     6/5/2019       E1399               Water Circulating Pump             $   232.50
4815    WALLEGOOD INC        0405703420101099      4/10/2019   Bill/NF3    7/15/2019     6/7/2019       E0205                      Heat lamp                   $   259.65
4816    WALLEGOOD INC        0405703420101099      4/10/2019   Bill/NF3    7/15/2019     6/7/2019       E0730                     TENS Unit                    $    76.25
4817    WALLEGOOD INC        0405703420101099      4/10/2019   Bill/NF3    7/15/2019     6/7/2019       E1399                       Massager                   $   229.50
4818    WALLEGOOD INC        0405703420101099      4/10/2019   Bill/NF3    7/15/2019     6/7/2019       E1399               Water Circulating Pump             $   232.50
4819    WALLEGOOD INC        0489469000101052      4/10/2019   Bill/NF3    5/28/2019    4/22/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
4820    WALLEGOOD INC        0489469000101052      4/10/2019   Bill/NF3    5/28/2019    4/22/2019       E0199                    Mattress Pad                  $    19.48
4821    WALLEGOOD INC        0489469000101052      4/10/2019   Bill/NF3    5/28/2019    4/22/2019       E1399                 Orthopedic Car Seat              $    96.50
4822    WALLEGOOD INC        0489469000101052      4/10/2019   Bill/NF3    5/28/2019    4/22/2019       E1399               Water Circulating Pump             $   232.50
4823    WALLEGOOD INC        0489469000101052      4/10/2019   Bill/NF3    5/28/2019    4/22/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
4824    WALLEGOOD INC        0489469000101052      4/10/2019   Bill/NF3    5/28/2019    4/22/2019       L3670                  Shoulder Orthosis               $   111.07
4825    WALLEGOOD INC        0489469000101052      4/10/2019   Bill/NF3     6/3/2019    4/23/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
4826    WALLEGOOD INC        0489469000101052      4/10/2019   Bill/NF3     6/3/2019    4/23/2019       E0199                    Mattress Pad                  $    19.48
4827    WALLEGOOD INC        0489469000101052      4/10/2019   Bill/NF3     6/3/2019    4/23/2019       E1399               Water Circulating Pump             $   232.50
4828    WALLEGOOD INC        0489469000101052      4/10/2019   Bill/NF3     6/3/2019    4/23/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
4829    WALLEGOOD INC        0489469000101052      4/10/2019   Bill/NF3     6/3/2019    4/23/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
4830    WALLEGOOD INC        0489469000101052      4/10/2019   Bill/NF3     6/3/2019    4/23/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
4831    WALLEGOOD INC        0489469000101052      4/10/2019   Bill/NF3     7/1/2019    5/21/2019       E0855                Cervical Traction Unit            $   502.63
4832    WALLEGOOD INC        0489469000101052      4/10/2019   Bill/NF3     7/1/2019    5/21/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
4833    WALLEGOOD INC        0489469000101052      4/10/2019   Bill/NF3     7/1/2019     6/3/2019       E0205                      Heat lamp                   $   259.65
4834    WALLEGOOD INC        0489469000101052      4/10/2019   Bill/NF3     7/1/2019     6/3/2019       E0730                     TENS Unit                    $    76.25
4835    WALLEGOOD INC        0489469000101052      4/10/2019   Bill/NF3     7/1/2019     6/3/2019       E1399                       Massager                   $   229.50
4836    WALLEGOOD INC        0641093360101018      4/10/2019   Bill/NF3    5/28/2019    4/19/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
4837    WALLEGOOD INC        0641093360101018      4/10/2019   Bill/NF3    5/28/2019    4/19/2019       E0205                      Heat lamp                   $   259.65
4838    WALLEGOOD INC        0641093360101018      4/10/2019   Bill/NF3    5/28/2019    4/19/2019       E0215                 Electric Heating Pad             $    20.93
4839    WALLEGOOD INC        0641093360101018      4/10/2019   Bill/NF3    5/28/2019    4/19/2019       E1399                       Massager                   $   229.50
4840    WALLEGOOD INC        0641093360101018      4/10/2019   Bill/NF3    5/28/2019    4/19/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
4841    WALLEGOOD INC        0641093360101018      4/10/2019   Bill/NF3    5/28/2019    4/19/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
4842    WALLEGOOD INC        0641093360101018      4/10/2019   Bill/NF3    5/28/2019    4/19/2019       L3807             Wrist Orthosis, Custom-Fit           $   178.04
4843    WALLEGOOD INC        0641093360101018      4/10/2019   Bill/NF3    6/24/2019    5/16/2019       E0855                Cervical Traction Unit            $   502.63
4844    WALLEGOOD INC        0646040340101035      4/10/2019   Bill/NF3    6/10/2019     5/1/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
4845    WALLEGOOD INC        0646040340101035      4/10/2019   Bill/NF3    6/10/2019     5/1/2019       E0199                    Mattress Pad                  $    19.48
4846    WALLEGOOD INC        0646040340101035      4/10/2019   Bill/NF3    6/10/2019     5/1/2019       E1399                 Orthopedic Car Seat              $    96.50
4847    WALLEGOOD INC        0646040340101035      4/10/2019   Bill/NF3    6/10/2019     5/1/2019       E1399               Water Circulating Pump             $   232.50
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 133 of 186 PageID #: 234
                                                Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                           Exhibit "1"

                                                                          Approximate
Fraud                                              Date of     Document                  Service       HCPCS
          Provider Name       Claim Number                                  Date of                                           Product Description              Charge
Event                                              Accident     Mailed                Provided Date     Code
                                                                            Mailing
4848    WALLEGOOD INC        0646040340101035      4/10/2019   Bill/NF3    6/10/2019     5/1/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
4849    WALLEGOOD INC        0646040340101035      4/10/2019   Bill/NF3    6/10/2019     5/1/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
4850    WALLEGOOD INC        0646040340101035      4/10/2019   Bill/NF3    6/10/2019     5/1/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
4851    WALLEGOOD INC        0646040340101035      4/10/2019   Bill/NF3    6/10/2019     5/1/2019       L1820                    Knee Orthosis                 $   110.00
4852    WALLEGOOD INC        0646040340101035      4/10/2019   Bill/NF3     7/8/2019    5/31/2019       E0205                      Heat lamp                   $   259.65
4853    WALLEGOOD INC        0646040340101035      4/10/2019   Bill/NF3     7/8/2019    5/31/2019       E0730                     TENS Unit                    $    76.25
4854    WALLEGOOD INC        0646040340101035      4/10/2019   Bill/NF3     7/8/2019    5/31/2019       E1399                      Massager                    $   229.50
4855    WALLEGOOD INC        0646040340101035      4/10/2019   Bill/NF3    7/29/2019    6/20/2019       E0855                Cervical Traction Unit            $   502.63
4856    WALLEGOOD INC        0646040340101035      4/10/2019   Bill/NF3    7/29/2019    6/20/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
4857    WALLEGOOD INC        0647262850101028      4/10/2019   Bill/NF3     6/4/2019    4/23/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
4858    WALLEGOOD INC        0647262850101028      4/10/2019   Bill/NF3     6/3/2019    4/23/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
4859    WALLEGOOD INC        0647262850101028      4/10/2019   Bill/NF3     6/4/2019    4/23/2019       E0199                    Mattress Pad                  $    19.48
4860    WALLEGOOD INC        0647262850101028      4/10/2019   Bill/NF3     6/3/2019    4/23/2019       E0199                    Mattress Pad                  $    19.48
4861    WALLEGOOD INC        0647262850101028      4/10/2019   Bill/NF3     6/4/2019    4/23/2019       E1399                 Orthopedic Car Seat              $    96.50
4862    WALLEGOOD INC        0647262850101028      4/10/2019   Bill/NF3     6/4/2019    4/23/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
4863    WALLEGOOD INC        0647262850101028      4/10/2019   Bill/NF3     6/3/2019    4/23/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
4864    WALLEGOOD INC        0647262850101028      4/10/2019   Bill/NF3     6/4/2019    4/23/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
4865    WALLEGOOD INC        0647262850101028      4/10/2019   Bill/NF3     6/3/2019    4/23/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
4866    WALLEGOOD INC        0647262850101028      4/10/2019   Bill/NF3     6/4/2019    4/23/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
4867    WALLEGOOD INC        0647262850101028      4/10/2019   Bill/NF3     6/3/2019    4/23/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
4868    WALLEGOOD INC        0270878460101043      4/11/2019   Bill/NF3     6/3/2019    4/24/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
4869    WALLEGOOD INC        0270878460101043      4/11/2019   Bill/NF3     6/3/2019    4/24/2019       E0199                    Mattress Pad                  $    19.48
4870    WALLEGOOD INC        0270878460101043      4/11/2019   Bill/NF3     6/3/2019    4/24/2019       E1399               Water Circulating Pump             $   232.50
4871    WALLEGOOD INC        0270878460101043      4/11/2019   Bill/NF3     6/3/2019    4/24/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
4872    WALLEGOOD INC        0270878460101043      4/11/2019   Bill/NF3     6/3/2019    4/24/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
4873    WALLEGOOD INC        0270878460101043      4/11/2019   Bill/NF3     6/3/2019    4/24/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
4874    WALLEGOOD INC        0270878460101043      4/11/2019   Bill/NF3     6/3/2019    4/24/2019       L1906                   Ankle Orthosis                 $    75.00
4875    WALLEGOOD INC        0270878460101043      4/11/2019   Bill/NF3     6/3/2019    4/24/2019       L3670                  Shoulder Orthosis               $   111.07
4876    WALLEGOOD INC        0270878460101043      4/11/2019   Bill/NF3     6/3/2019    4/29/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
4877    WALLEGOOD INC        0270878460101043      4/11/2019   Bill/NF3     6/3/2019    4/29/2019       E0199                    Mattress Pad                  $    19.48
4878    WALLEGOOD INC        0270878460101043      4/11/2019   Bill/NF3     6/3/2019    4/29/2019       E1399               Water Circulating Pump             $   232.50
4879    WALLEGOOD INC        0270878460101043      4/11/2019   Bill/NF3     6/3/2019    4/29/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
4880    WALLEGOOD INC        0270878460101043      4/11/2019   Bill/NF3     6/3/2019    4/29/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
4881    WALLEGOOD INC        0270878460101043      4/11/2019   Bill/NF3     6/3/2019    4/29/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
4882    WALLEGOOD INC        0270878460101043      4/11/2019   Bill/NF3     6/3/2019    4/29/2019       L3670                  Shoulder Orthosis               $   111.07
4883    WALLEGOOD INC        0270878460101043      4/11/2019   Bill/NF3    7/15/2019     6/5/2019       E0855                Cervical Traction Unit            $   502.63
4884    WALLEGOOD INC        0270878460101043      4/11/2019   Bill/NF3    7/15/2019     6/5/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 134 of 186 PageID #: 235
                                                Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                           Exhibit "1"

                                                                          Approximate
Fraud                                              Date of     Document                  Service       HCPCS
          Provider Name       Claim Number                                  Date of                                           Product Description              Charge
Event                                              Accident     Mailed                Provided Date     Code
                                                                            Mailing
4885    WALLEGOOD INC        0270878460101043      4/11/2019   Bill/NF3    7/15/2019     6/5/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
4886    WALLEGOOD INC        0270878460101043      4/11/2019   Bill/NF3    7/15/2019    6/13/2019       E0205                      Heat lamp                   $   259.65
4887    WALLEGOOD INC        0270878460101043      4/11/2019   Bill/NF3    7/15/2019    6/13/2019       E0730                     TENS Unit                    $    76.25
4888    WALLEGOOD INC        0270878460101043      4/11/2019   Bill/NF3    7/15/2019    6/13/2019       E1399                      Massager                    $   229.50
4889    WALLEGOOD INC        0270878460101043      4/11/2019   Bill/NF3    7/15/2019    6/17/2019       E0205                      Heat lamp                   $   259.65
4890    WALLEGOOD INC        0270878460101043      4/11/2019   Bill/NF3    7/15/2019    6/17/2019       E0730                     TENS Unit                    $    76.25
4891    WALLEGOOD INC        0270878460101043      4/11/2019   Bill/NF3    7/15/2019    6/17/2019       E1399                      Massager                    $   229.50
4892    WALLEGOOD INC        0414528020101028      4/11/2019   Bill/NF3    5/28/2019    4/19/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
4893    WALLEGOOD INC        0414528020101028      4/11/2019   Bill/NF3    5/28/2019    4/19/2019       E0205                      Heat lamp                   $   259.65
4894    WALLEGOOD INC        0414528020101028      4/11/2019   Bill/NF3    5/28/2019    4/19/2019       E0849                Cervical Traction Unit            $   371.70
4895    WALLEGOOD INC        0414528020101028      4/11/2019   Bill/NF3    5/28/2019    4/19/2019       E0900                 Pelvic Traction Unit             $    78.54
4896    WALLEGOOD INC        0414528020101028      4/11/2019   Bill/NF3    5/28/2019    4/19/2019       L1820                    Knee Orthosis                 $   110.00
4897    WALLEGOOD INC        0414528020101028      4/11/2019   Bill/NF3    5/28/2019    4/19/2019       L2630             Pelvic Control Band & Belt           $   255.07
4898    WALLEGOOD INC        0414528020101028      4/11/2019   Bill/NF3     9/9/2019    7/30/2019       E1399                 Miscellaneous DME                $   134.93
4899    WALLEGOOD INC        0414528020101028      4/11/2019   Bill/NF3     9/9/2019    7/30/2019       E1399                      Massager                    $   193.50
4900    WALLEGOOD INC        0414528020101028      4/11/2019   Bill/NF3     9/9/2019    7/30/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
4901    WALLEGOOD INC        0414528020101028      4/11/2019   Bill/NF3     9/9/2019    7/30/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
4902    WALLEGOOD INC        0652935620101020      4/12/2019   Bill/NF3    6/10/2019     5/3/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
4903    WALLEGOOD INC        0652935620101020      4/12/2019   Bill/NF3    6/10/2019     5/3/2019       E0199                    Mattress Pad                  $    19.48
4904    WALLEGOOD INC        0652935620101020      4/12/2019   Bill/NF3    6/10/2019     5/3/2019       E1399                 Orthopedic Car Seat              $    96.50
4905    WALLEGOOD INC        0652935620101020      4/12/2019   Bill/NF3    6/10/2019     5/3/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
4906    WALLEGOOD INC        0652935620101020      4/12/2019   Bill/NF3    6/10/2019     5/3/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
4907    WALLEGOOD INC        0652935620101020      4/12/2019   Bill/NF3    6/10/2019     5/3/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
4908    WALLEGOOD INC        0621280380101011      4/13/2019   Bill/NF3    6/17/2019    5/13/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
4909    WALLEGOOD INC        0621280380101011      4/13/2019   Bill/NF3    6/17/2019    5/13/2019       E0199                    Mattress Pad                  $    19.48
4910    WALLEGOOD INC        0621280380101011      4/13/2019   Bill/NF3    6/17/2019    5/13/2019       E1399               Water Circulating Pump             $   232.50
4911    WALLEGOOD INC        0621280380101011      4/13/2019   Bill/NF3    6/17/2019    5/13/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
4912    WALLEGOOD INC        0621280380101011      4/13/2019   Bill/NF3    6/17/2019    5/13/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
4913    WALLEGOOD INC        0621280380101011      4/13/2019   Bill/NF3    6/17/2019    5/13/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
4914    WALLEGOOD INC        0621280380101011      4/13/2019   Bill/NF3    6/17/2019    5/13/2019       L1820                    Knee Orthosis                 $   110.00
4915    WALLEGOOD INC        0621280380101011      4/13/2019   Bill/NF3    7/29/2019    6/18/2019       E0205                      Heat lamp                   $   259.65
4916    WALLEGOOD INC        0621280380101011      4/13/2019   Bill/NF3    7/29/2019    6/18/2019       E0730                     TENS Unit                    $    76.25
4917    WALLEGOOD INC        0621280380101011      4/13/2019   Bill/NF3    7/29/2019    6/18/2019       E1399                      Massager                    $   229.50
4918    WALLEGOOD INC        0520045150101026      4/14/2019   Bill/NF3     6/7/2019    4/25/2019       E1399               Water Circulating Pump             $   232.50
4919    WALLEGOOD INC        0520045150101026      4/14/2019   Bill/NF3     6/7/2019    4/25/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
4920    WALLEGOOD INC        0520045150101026      4/14/2019   Bill/NF3     6/7/2019    4/25/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
4921    WALLEGOOD INC        0520045150101026      4/14/2019   Bill/NF3     6/7/2019    4/25/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 135 of 186 PageID #: 236
                                                Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                           Exhibit "1"

                                                                          Approximate
Fraud                                              Date of     Document                  Service       HCPCS
          Provider Name       Claim Number                                  Date of                                           Product Description              Charge
Event                                              Accident     Mailed                Provided Date     Code
                                                                            Mailing
4922    WALLEGOOD INC        0520045150101026      4/14/2019   Bill/NF3     7/8/2019    5/30/2019       E0205                      Heat lamp                   $   259.65
4923    WALLEGOOD INC        0520045150101026      4/14/2019   Bill/NF3     7/8/2019    5/30/2019       E0730                     TENS Unit                    $    76.25
4924    WALLEGOOD INC        0520045150101026      4/14/2019   Bill/NF3     7/8/2019    5/30/2019       MSSGE                      Massager                    $   229.50
4925    WALLEGOOD INC        0520045150101026      4/14/2019   Bill/NF3    7/23/2019    6/13/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
4926    WALLEGOOD INC        0520045150101026      4/14/2019   Bill/NF3    7/23/2019    6/17/2019       E0855               Cervical Traction Unit             $   502.63
4927    WALLEGOOD INC        0521498540101074      4/16/2019   Bill/NF3    6/17/2019     5/7/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
4928    WALLEGOOD INC        0521498540101074      4/16/2019   Bill/NF3    6/17/2019     5/7/2019       E0199                    Mattress Pad                  $    19.48
4929    WALLEGOOD INC        0521498540101074      4/16/2019   Bill/NF3    6/17/2019     5/7/2019       E1399               Water Circulating Pump             $   232.50
4930    WALLEGOOD INC        0521498540101074      4/16/2019   Bill/NF3    6/17/2019     5/7/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
4931    WALLEGOOD INC        0521498540101074      4/16/2019   Bill/NF3    6/17/2019     5/7/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
4932    WALLEGOOD INC        0521498540101074      4/16/2019   Bill/NF3    6/17/2019     5/7/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
4933    WALLEGOOD INC        0521498540101074      4/16/2019   Bill/NF3    6/17/2019     5/7/2019       L3670                  Shoulder Orthosis               $   111.07
4934    WALLEGOOD INC        0412369900101065      4/17/2019   Bill/NF3    6/13/2019     5/1/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
4935    WALLEGOOD INC        0412369900101065      4/17/2019   Bill/NF3    6/13/2019     5/1/2019       E0199                    Mattress Pad                  $    19.48
4936    WALLEGOOD INC        0412369900101065      4/17/2019   Bill/NF3    6/13/2019     5/1/2019       E1399                Orthopedic Car Seat               $    96.50
4937    WALLEGOOD INC        0412369900101065      4/17/2019   Bill/NF3    6/13/2019     5/1/2019       E1399               Water Circulating Pump             $   232.50
4938    WALLEGOOD INC        0412369900101065      4/17/2019   Bill/NF3    6/13/2019     5/1/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
4939    WALLEGOOD INC        0412369900101065      4/17/2019   Bill/NF3    6/13/2019     5/1/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
4940    WALLEGOOD INC        0412369900101065      4/17/2019   Bill/NF3    6/13/2019     5/1/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
4941    WALLEGOOD INC        0412369900101065      4/17/2019   Bill/NF3    6/13/2019     5/1/2019       L3670                  Shoulder Orthosis               $   111.07
4942    WALLEGOOD INC        0412369900101065      4/17/2019   Bill/NF3     7/8/2019    5/30/2019       E0205                      Heat lamp                   $   259.65
4943    WALLEGOOD INC        0412369900101065      4/17/2019   Bill/NF3     7/8/2019    5/30/2019       E0730                     TENS Unit                    $    76.25
4944    WALLEGOOD INC        0412369900101065      4/17/2019   Bill/NF3     7/8/2019    5/30/2019       E1399                      Massager                    $   229.50
4945    WALLEGOOD INC        0412369900101065      4/17/2019   Bill/NF3    8/29/2019    7/18/2019       E0855               Cervical Traction Unit             $   502.63
4946    WALLEGOOD INC        0412369900101065      4/17/2019   Bill/NF3    8/29/2019    7/18/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
4947    WALLEGOOD INC        0503823150101035      4/17/2019   Bill/NF3    6/10/2019     5/1/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
4948    WALLEGOOD INC        0503823150101035      4/17/2019   Bill/NF3    6/10/2019     5/1/2019       E0199                    Mattress Pad                  $    19.48
4949    WALLEGOOD INC        0503823150101035      4/17/2019   Bill/NF3    6/10/2019     5/1/2019       E1399               Water Circulating Pump             $   232.50
4950    WALLEGOOD INC        0503823150101035      4/17/2019   Bill/NF3    6/10/2019     5/1/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
4951    WALLEGOOD INC        0503823150101035      4/17/2019   Bill/NF3    6/10/2019     5/1/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
4952    WALLEGOOD INC        0503823150101035      4/17/2019   Bill/NF3    6/10/2019     5/1/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
4953    WALLEGOOD INC        0503823150101035      4/17/2019   Bill/NF3    6/10/2019     5/1/2019       L3670                  Shoulder Orthosis               $   111.07
4954    WALLEGOOD INC        0503823150101035      4/17/2019   Bill/NF3    7/29/2019    6/18/2019       E0205                      Heat lamp                   $   259.65
4955    WALLEGOOD INC        0503823150101035      4/17/2019   Bill/NF3    7/29/2019    6/18/2019       E0730                     TENS Unit                    $    76.25
4956    WALLEGOOD INC        0503823150101035      4/17/2019   Bill/NF3    7/30/2019    6/18/2019       E0855               Cervical Traction Unit             $   502.63
4957    WALLEGOOD INC        0503823150101035      4/17/2019   Bill/NF3    7/29/2019    6/18/2019       E1399                      Massager                    $   229.50
4958    WALLEGOOD INC        0503823150101035      4/17/2019   Bill/NF3    7/29/2019    6/18/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 136 of 186 PageID #: 237
                                                Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                           Exhibit "1"

                                                                          Approximate
Fraud                                              Date of     Document                  Service       HCPCS
          Provider Name       Claim Number                                  Date of                                           Product Description              Charge
Event                                              Accident     Mailed                Provided Date     Code
                                                                            Mailing
4959    WALLEGOOD INC        0294274610101087      4/18/2019   Bill/NF3    6/17/2019     5/7/2019       E1399               Water Circulating Pump             $   232.50
4960    WALLEGOOD INC        0294274610101087      4/18/2019   Bill/NF3    6/17/2019     5/7/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
4961    WALLEGOOD INC        0294274610101087      4/18/2019   Bill/NF3    6/17/2019     5/7/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
4962    WALLEGOOD INC        0294274610101087      4/18/2019   Bill/NF3    6/17/2019     5/7/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
4963    WALLEGOOD INC        0294274610101087      4/18/2019   Bill/NF3    7/22/2019    6/13/2019       E0205                      Heat lamp                   $   259.65
4964    WALLEGOOD INC        0294274610101087      4/18/2019   Bill/NF3    7/22/2019    6/13/2019       E0730                     TENS Unit                    $    76.25
4965    WALLEGOOD INC        0294274610101087      4/18/2019   Bill/NF3    7/22/2019    6/13/2019       E1399                      Massager                    $   229.50
4966    WALLEGOOD INC        0294274610101087      4/18/2019   Bill/NF3    8/12/2019    7/12/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
4967    WALLEGOOD INC        0294274610101087      4/18/2019   Bill/NF3     9/9/2019     8/2/2019       E0855               Cervical Traction Unit             $   502.63
4968    WALLEGOOD INC        0294274610101087      4/18/2019   Bill/NF3    9/12/2019     8/2/2019       L1832             Knee Orthosis, Custom-Fit            $   607.55
4969    WALLEGOOD INC        0335766440101113      4/18/2019   Bill/NF3    6/10/2019     5/1/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
4970    WALLEGOOD INC        0335766440101113      4/18/2019   Bill/NF3    6/10/2019     5/1/2019       E0205                      Heat lamp                   $   259.65
4971    WALLEGOOD INC        0335766440101113      4/18/2019   Bill/NF3    6/10/2019     5/1/2019       E0215                Electric Heating Pad              $    20.93
4972    WALLEGOOD INC        0335766440101113      4/18/2019   Bill/NF3    6/10/2019     5/1/2019       E1399                      Massager                    $   229.50
4973    WALLEGOOD INC        0335766440101113      4/18/2019   Bill/NF3    6/10/2019     5/1/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
4974    WALLEGOOD INC        0335766440101113      4/18/2019   Bill/NF3    6/10/2019     5/1/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
4975    WALLEGOOD INC        0335766440101113      4/18/2019   Bill/NF3    7/15/2019     6/7/2019       L1832             Knee Orthosis, Custom-Fit            $   607.55
4976    WALLEGOOD INC        0652325590101012      4/19/2019   Bill/NF3    6/10/2019    4/30/2019       E0199                    Mattress Pad                  $    19.48
4977    WALLEGOOD INC        0652325590101012      4/19/2019   Bill/NF3    6/10/2019    4/30/2019       E0199                    Mattress Pad                  $    19.48
4978    WALLEGOOD INC        0652325590101012      4/19/2019   Bill/NF3    6/10/2019    4/30/2019       E1399                Orthopedic Car Seat               $    96.50
4979    WALLEGOOD INC        0652325590101012      4/19/2019   Bill/NF3    6/10/2019    4/30/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
4980    WALLEGOOD INC        0652325590101012      4/19/2019   Bill/NF3    6/10/2019    4/30/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
4981    WALLEGOOD INC        0652325590101012      4/19/2019   Bill/NF3    6/10/2019    4/30/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
4982    WALLEGOOD INC        0652325590101012      4/19/2019   Bill/NF3    6/10/2019    4/30/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
4983    WALLEGOOD INC        0652325590101012      4/19/2019   Bill/NF3    6/10/2019    4/30/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
4984    WALLEGOOD INC        0652325590101012      4/19/2019   Bill/NF3    6/10/2019    4/30/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
4985    WALLEGOOD INC        0652325590101012      4/19/2019   Bill/NF3    6/10/2019    4/30/2019       L3807             Wrist Orthosis, Custom-Fit           $   178.04
4986    WALLEGOOD INC        0652325590101012      4/19/2019   Bill/NF3     7/1/2019    5/21/2019       E0855               Cervical Traction Unit             $   502.63
4987    WALLEGOOD INC        0652325590101012      4/19/2019   Bill/NF3     7/2/2019    5/21/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
4988    WALLEGOOD INC        0652325590101012      4/19/2019   Bill/NF3     7/1/2019    5/23/2019       E0855               Cervical Traction Unit             $   502.63
4989    WALLEGOOD INC        0652325590101012      4/19/2019   Bill/NF3     7/1/2019    5/23/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
4990    WALLEGOOD INC        0652325590101012      4/19/2019   Bill/NF3     7/1/2019     6/3/2019       E0205                      Heat lamp                   $   259.65
4991    WALLEGOOD INC        0652325590101012      4/19/2019   Bill/NF3     7/1/2019     6/3/2019       E0205                      Heat lamp                   $   259.65
4992    WALLEGOOD INC        0652325590101012      4/19/2019   Bill/NF3     7/1/2019     6/3/2019       E0730                     TENS Unit                    $    76.25
4993    WALLEGOOD INC        0652325590101012      4/19/2019   Bill/NF3     7/1/2019     6/3/2019       E0730                     TENS Unit                    $    76.25
4994    WALLEGOOD INC        0652325590101012      4/19/2019   Bill/NF3     7/1/2019     6/3/2019       E1399                      Massager                    $   229.50
4995    WALLEGOOD INC        0652325590101012      4/19/2019   Bill/NF3     7/1/2019     6/3/2019       E1399                      Massager                    $   229.50
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 137 of 186 PageID #: 238
                                                Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                           Exhibit "1"

                                                                          Approximate
Fraud                                              Date of     Document                  Service       HCPCS
          Provider Name       Claim Number                                  Date of                                           Product Description              Charge
Event                                              Accident     Mailed                Provided Date     Code
                                                                            Mailing
4996    WALLEGOOD INC        0652325590101012      4/19/2019   Bill/NF3     7/1/2019     6/3/2019       E1399               Water Circulating Pump             $   232.50
4997    WALLEGOOD INC        0652325590101012      4/19/2019   Bill/NF3     7/1/2019     6/3/2019       E1399               Water Circulating Pump             $   232.50
4998    WALLEGOOD INC        0270349660101027      4/20/2019   Bill/NF3    6/24/2019    5/20/2019       E0855                Cervical Traction Unit            $   502.63
4999    WALLEGOOD INC        0270349660101027      4/20/2019   Bill/NF3    6/25/2019    5/20/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
5000    WALLEGOOD INC        0270349660101027      4/20/2019   Bill/NF3    7/30/2019    6/19/2019       E0205                      Heat lamp                   $   259.65
5001    WALLEGOOD INC        0270349660101027      4/20/2019   Bill/NF3    7/30/2019    6/19/2019       E0730                     TENS Unit                    $    76.25
5002    WALLEGOOD INC        0270349660101027      4/20/2019   Bill/NF3    7/30/2019    6/19/2019       E1399                      Massager                    $   229.50
5003    WALLEGOOD INC        0553302130101018      4/21/2019   Bill/NF3    6/10/2019     5/1/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
5004    WALLEGOOD INC        0553302130101018      4/21/2019   Bill/NF3    6/10/2019     5/1/2019       E0199                    Mattress Pad                  $    19.48
5005    WALLEGOOD INC        0553302130101018      4/21/2019   Bill/NF3    6/10/2019     5/1/2019       E1399                 Orthopedic Car Seat              $    96.50
5006    WALLEGOOD INC        0553302130101018      4/21/2019   Bill/NF3    6/10/2019     5/1/2019       E1399               Water Circulating Pump             $   232.50
5007    WALLEGOOD INC        0553302130101018      4/21/2019   Bill/NF3    6/10/2019     5/1/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
5008    WALLEGOOD INC        0553302130101018      4/21/2019   Bill/NF3    6/10/2019     5/1/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
5009    WALLEGOOD INC        0553302130101018      4/21/2019   Bill/NF3    6/10/2019     5/1/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
5010    WALLEGOOD INC        0553302130101018      4/21/2019   Bill/NF3     7/8/2019    5/30/2019       E0205                      Heat lamp                   $   259.65
5011    WALLEGOOD INC        0553302130101018      4/21/2019   Bill/NF3     7/8/2019    5/30/2019       E0730                     TENS Unit                    $    76.25
5012    WALLEGOOD INC        0553302130101018      4/21/2019   Bill/NF3     7/8/2019    5/30/2019       E1399                      Massager                    $   229.50
5013    WALLEGOOD INC        0553302130101018      4/21/2019   Bill/NF3    7/29/2019    6/20/2019       E0855                Cervical Traction Unit            $   502.63
5014    WALLEGOOD INC        0553302130101018      4/21/2019   Bill/NF3    7/29/2019    6/20/2019       L1832             Knee Orthosis, Custom-Fit            $   607.55
5015    WALLEGOOD INC        0529280580101111      4/23/2019   Bill/NF3    7/30/2019    6/20/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
5016    WALLEGOOD INC        0529280580101111      4/23/2019   Bill/NF3    7/30/2019    6/20/2019       E0199                    Mattress Pad                  $    19.48
5017    WALLEGOOD INC        0529280580101111      4/23/2019   Bill/NF3    7/30/2019    6/20/2019       E1399               Water Circulating Pump             $   232.50
5018    WALLEGOOD INC        0529280580101111      4/23/2019   Bill/NF3    7/30/2019    6/20/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
5019    WALLEGOOD INC        0529280580101111      4/23/2019   Bill/NF3    7/30/2019    6/20/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
5020    WALLEGOOD INC        0529280580101111      4/23/2019   Bill/NF3    7/30/2019    6/20/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
5021    WALLEGOOD INC        0529280580101111      4/23/2019   Bill/NF3    7/30/2019    6/20/2019       L3670                  Shoulder Orthosis               $   111.07
5022    WALLEGOOD INC        0591438190101037      4/23/2019   Bill/NF3     8/5/2019    6/26/2019       L1832             Knee Orthosis, Custom-Fit            $   607.55
5023    WALLEGOOD INC        0541442940101025      4/24/2019   Bill/NF3    6/17/2019     5/7/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
5024    WALLEGOOD INC        0541442940101025      4/24/2019   Bill/NF3    6/17/2019     5/7/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
5025    WALLEGOOD INC        0541442940101025      4/24/2019   Bill/NF3    6/17/2019     5/7/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
5026    WALLEGOOD INC        0541442940101025      4/24/2019   Bill/NF3    6/17/2019     5/7/2019       E0199                    Mattress Pad                  $    19.48
5027    WALLEGOOD INC        0541442940101025      4/24/2019   Bill/NF3    6/17/2019     5/7/2019       E0199                    Mattress Pad                  $    19.48
5028    WALLEGOOD INC        0541442940101025      4/24/2019   Bill/NF3    6/17/2019     5/7/2019       E0199                    Mattress Pad                  $    19.48
5029    WALLEGOOD INC        0541442940101025      4/24/2019   Bill/NF3    6/17/2019     5/7/2019       E1399               Water Circulating Pump             $   232.50
5030    WALLEGOOD INC        0541442940101025      4/24/2019   Bill/NF3    6/17/2019     5/7/2019       E1399               Water Circulating Pump             $   232.50
5031    WALLEGOOD INC        0541442940101025      4/24/2019   Bill/NF3    6/17/2019     5/7/2019       E1399               Water Circulating Pump             $   232.50
5032    WALLEGOOD INC        0541442940101025      4/24/2019   Bill/NF3    6/17/2019     5/7/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 138 of 186 PageID #: 239
                                                Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                           Exhibit "1"

                                                                          Approximate
Fraud                                              Date of     Document                  Service       HCPCS
          Provider Name       Claim Number                                  Date of                                           Product Description              Charge
Event                                              Accident     Mailed                Provided Date     Code
                                                                            Mailing
5033    WALLEGOOD INC        0541442940101025      4/24/2019   Bill/NF3    6/17/2019     5/7/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
5034    WALLEGOOD INC        0541442940101025      4/24/2019   Bill/NF3    6/17/2019     5/7/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
5035    WALLEGOOD INC        0541442940101025      4/24/2019   Bill/NF3    6/17/2019     5/7/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
5036    WALLEGOOD INC        0541442940101025      4/24/2019   Bill/NF3    6/17/2019     5/7/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
5037    WALLEGOOD INC        0541442940101025      4/24/2019   Bill/NF3    6/17/2019     5/7/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
5038    WALLEGOOD INC        0541442940101025      4/24/2019   Bill/NF3    6/17/2019     5/7/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
5039    WALLEGOOD INC        0541442940101025      4/24/2019   Bill/NF3    6/17/2019     5/7/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
5040    WALLEGOOD INC        0541442940101025      4/24/2019   Bill/NF3    6/17/2019     5/7/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
5041    WALLEGOOD INC        0541442940101025      4/24/2019   Bill/NF3    6/17/2019     5/7/2019       L1820                    Knee Orthosis                 $   110.00
5042    WALLEGOOD INC        0541442940101025      4/24/2019   Bill/NF3    6/17/2019     5/7/2019       L1820                    Knee Orthosis                 $   110.00
5043    WALLEGOOD INC        0541442940101025      4/24/2019   Bill/NF3    6/17/2019     5/7/2019       L1820                    Knee Orthosis                 $   110.00
5044    WALLEGOOD INC        0541442940101025      4/24/2019   Bill/NF3    6/17/2019     5/7/2019       L3670                  Shoulder Orthosis               $   111.07
5045    WALLEGOOD INC        0541442940101025      4/24/2019   Bill/NF3    6/17/2019     5/8/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
5046    WALLEGOOD INC        0541442940101025      4/24/2019   Bill/NF3    6/17/2019     5/8/2019       E0199                    Mattress Pad                  $    19.48
5047    WALLEGOOD INC        0541442940101025      4/24/2019   Bill/NF3    6/17/2019     5/8/2019       E1399               Water Circulating Pump             $   232.50
5048    WALLEGOOD INC        0541442940101025      4/24/2019   Bill/NF3    6/17/2019     5/8/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
5049    WALLEGOOD INC        0541442940101025      4/24/2019   Bill/NF3    6/17/2019     5/8/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
5050    WALLEGOOD INC        0541442940101025      4/24/2019   Bill/NF3    6/17/2019     5/8/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
5051    WALLEGOOD INC        0541442940101025      4/24/2019   Bill/NF3    6/17/2019     5/8/2019       L1820                    Knee Orthosis                 $   110.00
5052    WALLEGOOD INC        0541442940101025      4/24/2019   Bill/NF3    6/17/2019     5/8/2019       L3670                  Shoulder Orthosis               $   111.07
5053    WALLEGOOD INC        0541442940101025      4/24/2019   Bill/NF3     9/3/2019    7/25/2019       E0730                     TENS Unit                    $    76.25
5054    WALLEGOOD INC        0541442940101025      4/24/2019   Bill/NF3     9/4/2019    7/25/2019       E0855               Cervical Traction Unit             $   502.63
5055    WALLEGOOD INC        0541442940101025      4/24/2019   Bill/NF3     9/3/2019    7/25/2019       E1399                      Massager                    $   193.50
5056    WALLEGOOD INC        0541442940101025      4/24/2019   Bill/NF3     9/3/2019    7/25/2019       E1399                     Heat Lamp                    $   222.00
5057    WALLEGOOD INC        0541442940101025      4/24/2019   Bill/NF3     9/3/2019    7/25/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
5058    WALLEGOOD INC        0417139820101031      4/27/2019   Bill/NF3    6/17/2019     5/8/2019       E0199                    Mattress Pad                  $    19.48
5059    WALLEGOOD INC        0417139820101031      4/27/2019   Bill/NF3    6/17/2019     5/8/2019       E1399                Orthopedic Car Seat               $    96.50
5060    WALLEGOOD INC        0417139820101031      4/27/2019   Bill/NF3    6/17/2019     5/8/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
5061    WALLEGOOD INC        0417139820101031      4/27/2019   Bill/NF3    6/17/2019     5/8/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
5062    WALLEGOOD INC        0417139820101031      4/27/2019   Bill/NF3    6/17/2019     5/8/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
5063    WALLEGOOD INC        0417139820101031      4/27/2019   Bill/NF3    7/15/2019     6/4/2019       E0205                      Heat lamp                   $   259.65
5064    WALLEGOOD INC        0417139820101031      4/27/2019   Bill/NF3    7/15/2019     6/4/2019       E0730                     TENS Unit                    $    76.25
5065    WALLEGOOD INC        0417139820101031      4/27/2019   Bill/NF3    7/15/2019     6/4/2019       E0855               Cervical Traction Unit             $   502.63
5066    WALLEGOOD INC        0417139820101031      4/27/2019   Bill/NF3    7/15/2019     6/4/2019       E1399                      Massager                    $   229.50
5067    WALLEGOOD INC        0417139820101031      4/27/2019   Bill/NF3    7/15/2019     6/4/2019       E1399               Water Circulating Pump             $   232.50
5068    WALLEGOOD INC        0417139820101031      4/27/2019   Bill/NF3    7/15/2019     6/4/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
5069    WALLEGOOD INC        0658879020101012      4/28/2019   Bill/NF3    6/17/2019     5/9/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 139 of 186 PageID #: 240
                                                Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                           Exhibit "1"

                                                                          Approximate
Fraud                                              Date of     Document                  Service       HCPCS
          Provider Name       Claim Number                                  Date of                                          Product Description               Charge
Event                                              Accident     Mailed                Provided Date     Code
                                                                            Mailing
5070    WALLEGOOD INC        0658879020101012      4/28/2019   Bill/NF3    6/17/2019     5/9/2019       E0199                    Mattress Pad                  $    19.48
5071    WALLEGOOD INC        0658879020101012      4/28/2019   Bill/NF3    6/17/2019     5/9/2019       E1399                Orthopedic Car Seat               $    96.50
5072    WALLEGOOD INC        0658879020101012      4/28/2019   Bill/NF3    6/17/2019     5/9/2019       E1399               Water Circulating Pump             $   232.50
5073    WALLEGOOD INC        0658879020101012      4/28/2019   Bill/NF3    6/17/2019     5/9/2019       E2601       Wheelchair Cushion, width less than 22"    $    55.29
5074    WALLEGOOD INC        0658879020101012      4/28/2019   Bill/NF3    6/17/2019     5/9/2019       L0174            Cervical Collar, Semi-Rigid           $   130.00
5075    WALLEGOOD INC        0658879020101012      4/28/2019   Bill/NF3    6/17/2019     5/9/2019       L0627           Lumbar Orthosis, Custom-Fit            $   322.98
5076    WALLEGOOD INC        0658879020101012      4/28/2019   Bill/NF3    6/17/2019    5/13/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
5077    WALLEGOOD INC        0658879020101012      4/28/2019   Bill/NF3    6/17/2019    5/13/2019       E0199                    Mattress Pad                  $    19.48
5078    WALLEGOOD INC        0658879020101012      4/28/2019   Bill/NF3    6/17/2019    5/13/2019       E1399               Water Circulating Pump             $   232.50
5079    WALLEGOOD INC        0658879020101012      4/28/2019   Bill/NF3    6/17/2019    5/13/2019       E2602       Wheelchair Cushion, 22" width or greater   $   107.95
5080    WALLEGOOD INC        0658879020101012      4/28/2019   Bill/NF3    6/17/2019    5/13/2019       L0174            Cervical Collar, Semi-Rigid           $   130.00
5081    WALLEGOOD INC        0658879020101012      4/28/2019   Bill/NF3    6/17/2019    5/13/2019       L0627           Lumbar Orthosis, Custom-Fit            $   322.98
5082    WALLEGOOD INC        0658879020101012      4/28/2019   Bill/NF3    6/17/2019    5/13/2019       L1906                   Ankle Orthosis                 $    75.00
5083    WALLEGOOD INC        0658879020101012      4/28/2019   Bill/NF3    6/17/2019    5/13/2019       L3670                  Shoulder Orthosis               $   111.07
5084    WALLEGOOD INC        0658879020101012      4/28/2019   Bill/NF3    6/24/2019    5/20/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
5085    WALLEGOOD INC        0658879020101012      4/28/2019   Bill/NF3    6/24/2019    5/20/2019       E0199                    Mattress Pad                  $    19.48
5086    WALLEGOOD INC        0658879020101012      4/28/2019   Bill/NF3    6/24/2019    5/20/2019       E1399               Water Circulating Pump             $   232.50
5087    WALLEGOOD INC        0658879020101012      4/28/2019   Bill/NF3    6/24/2019    5/20/2019       E2601       Wheelchair Cushion, width less than 22"    $    55.29
5088    WALLEGOOD INC        0658879020101012      4/28/2019   Bill/NF3    6/24/2019    5/20/2019       L0174            Cervical Collar, Semi-Rigid           $   130.00
5089    WALLEGOOD INC        0658879020101012      4/28/2019   Bill/NF3    6/24/2019    5/20/2019       L0627           Lumbar Orthosis, Custom-Fit            $   322.98
5090    WALLEGOOD INC        0658879020101012      4/28/2019   Bill/NF3    6/24/2019    5/20/2019       L3670                  Shoulder Orthosis               $   111.07
5091    WALLEGOOD INC        0658879020101012      4/28/2019   Bill/NF3    7/15/2019     6/3/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
5092    WALLEGOOD INC        0658879020101012      4/28/2019   Bill/NF3    7/15/2019     6/3/2019       E0199                    Mattress Pad                  $    19.48
5093    WALLEGOOD INC        0658879020101012      4/28/2019   Bill/NF3    7/15/2019     6/3/2019       E1399               Water Circulating Pump             $   232.50
5094    WALLEGOOD INC        0658879020101012      4/28/2019   Bill/NF3    7/15/2019     6/3/2019       E2601       Wheelchair Cushion, width less than 22"    $    55.29
5095    WALLEGOOD INC        0658879020101012      4/28/2019   Bill/NF3    7/15/2019     6/3/2019       L0174            Cervical Collar, Semi-Rigid           $   130.00
5096    WALLEGOOD INC        0658879020101012      4/28/2019   Bill/NF3    7/15/2019     6/3/2019       L0627           Lumbar Orthosis, Custom-Fit            $   322.98
5097    WALLEGOOD INC        0658879020101012      4/28/2019   Bill/NF3    7/15/2019     6/3/2019       L1820                   Knee Orthosis                  $   110.00
5098    WALLEGOOD INC        0550675820101064      4/29/2019   Bill/NF3     8/5/2019    5/30/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
5099    WALLEGOOD INC        0550675820101064      4/29/2019   Bill/NF3     8/5/2019    5/30/2019       E0272                Mattress foam rubber              $   155.52
5100    WALLEGOOD INC        0550675820101064      4/29/2019   Bill/NF3     8/5/2019    5/30/2019       E1399                Orthopedic Car Seat               $    96.50
5101    WALLEGOOD INC        0550675820101064      4/29/2019   Bill/NF3     8/5/2019    5/30/2019       E1399               Water Circulating Pump             $   232.50
5102    WALLEGOOD INC        0550675820101064      4/29/2019   Bill/NF3     8/5/2019    5/30/2019       E2602       Wheelchair Cushion, 22" width or greater   $   107.95
5103    WALLEGOOD INC        0550675820101064      4/29/2019   Bill/NF3     8/5/2019    5/30/2019       L0180               Cervical Collar, 2-piece           $   230.00
5104    WALLEGOOD INC        0550675820101064      4/29/2019   Bill/NF3     8/5/2019    5/30/2019       L1820                   Knee Orthosis                  $   110.00
5105    WALLEGOOD INC        0550675820101064      4/29/2019   Bill/NF3     8/5/2019    6/25/2019       E0205                     Heat lamp                    $   259.65
5106    WALLEGOOD INC        0550675820101064      4/29/2019   Bill/NF3     8/5/2019    6/25/2019       E0730                     TENS Unit                    $    76.25
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 140 of 186 PageID #: 241
                                                Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                           Exhibit "1"

                                                                          Approximate
Fraud                                              Date of     Document                  Service       HCPCS
          Provider Name       Claim Number                                  Date of                                           Product Description              Charge
Event                                              Accident     Mailed                Provided Date     Code
                                                                            Mailing
5107    WALLEGOOD INC        0550675820101064      4/29/2019   Bill/NF3     8/5/2019    6/25/2019       E0855                Cervical Traction Unit            $   502.63
5108    WALLEGOOD INC        0550675820101064      4/29/2019   Bill/NF3     8/5/2019    6/25/2019       E1399                      Massager                    $   229.50
5109    WALLEGOOD INC        0550675820101064      4/29/2019   Bill/NF3     8/5/2019    6/25/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
5110    WALLEGOOD INC        0550675820101064      4/29/2019   Bill/NF3     8/5/2019    6/25/2019       L1832             Knee Orthosis, Custom-Fit            $   607.55
5111    WALLEGOOD INC        0656042420101015      4/29/2019   Bill/NF3    7/25/2019    6/17/2019       E0205                      Heat lamp                   $   259.65
5112    WALLEGOOD INC        0656042420101015      4/29/2019   Bill/NF3    7/25/2019    6/17/2019       E0730                     TENS Unit                    $    76.25
5113    WALLEGOOD INC        0656042420101015      4/29/2019   Bill/NF3    7/25/2019    6/17/2019       E1399                      Massager                    $   229.50
5114    WALLEGOOD INC        0656042420101015      4/29/2019   Bill/NF3    9/16/2019     8/9/2019       E0855                Cervical Traction Unit            $   502.63
5115    WALLEGOOD INC        0656042420101015      4/29/2019   Bill/NF3    9/19/2019     8/9/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
5116    WALLEGOOD INC        0548269100101047      4/30/2019   Bill/NF3    6/17/2019     5/6/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
5117    WALLEGOOD INC        0548269100101047      4/30/2019   Bill/NF3    6/17/2019     5/6/2019       E0205                      Heat lamp                   $   259.65
5118    WALLEGOOD INC        0548269100101047      4/30/2019   Bill/NF3     7/1/2019    5/24/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
5119    WALLEGOOD INC        0548269100101047      4/30/2019   Bill/NF3     7/1/2019    5/24/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
5120    WALLEGOOD INC        0621799760101010      4/30/2019   Bill/NF3    6/24/2019    5/20/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
5121    WALLEGOOD INC        0621799760101010      4/30/2019   Bill/NF3    6/24/2019    5/20/2019       E0900                 Pelvic Traction Unit             $    78.54
5122    WALLEGOOD INC        0621799760101010      4/30/2019   Bill/NF3    6/24/2019    5/20/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
5123    WALLEGOOD INC        0621799760101010      4/30/2019   Bill/NF3    6/24/2019    5/20/2019       L2630             Pelvic Control Band & Belt           $   255.07
5124    WALLEGOOD INC        0621799760101010      4/30/2019   Bill/NF3    10/1/2019    8/20/2019       L1832             Knee Orthosis, Custom-Fit            $   607.55
5125    WALLEGOOD INC        0510910090101091      5/1/2019    Bill/NF3    8/29/2019    7/19/2019       E0855                Cervical Traction Unit            $   502.63
5126    WALLEGOOD INC        0592217590101014      5/1/2019    Bill/NF3     7/1/2019    5/24/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
5127    WALLEGOOD INC        0592217590101014      5/1/2019    Bill/NF3     7/1/2019    5/24/2019       E0199                    Mattress Pad                  $    19.48
5128    WALLEGOOD INC        0592217590101014      5/1/2019    Bill/NF3     7/1/2019    5/24/2019       E1399               Water Circulating Pump             $   232.50
5129    WALLEGOOD INC        0592217590101014      5/1/2019    Bill/NF3     7/1/2019    5/24/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
5130    WALLEGOOD INC        0592217590101014      5/1/2019    Bill/NF3     7/1/2019    5/24/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
5131    WALLEGOOD INC        0592217590101014      5/1/2019    Bill/NF3     7/1/2019    5/24/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
5132    WALLEGOOD INC        0592217590101014      5/1/2019    Bill/NF3     7/1/2019    5/24/2019       L3670                  Shoulder Orthosis               $   111.07
5133    WALLEGOOD INC        0592217590101014      5/1/2019    Bill/NF3     8/5/2019    6/28/2019       E0855                Cervical Traction Unit            $   502.63
5134    WALLEGOOD INC        0592217590101014      5/1/2019    Bill/NF3     8/6/2019    6/28/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
5135    WALLEGOOD INC        0592217590101014      5/1/2019    Bill/NF3    9/23/2019    8/19/2019       E0205                      Heat lamp                   $   259.65
5136    WALLEGOOD INC        0592217590101014      5/1/2019    Bill/NF3    9/23/2019    8/19/2019       E0730                     TENS Unit                    $    76.25
5137    WALLEGOOD INC        0592217590101014      5/1/2019    Bill/NF3    9/23/2019    8/19/2019       E1399                      Massager                    $   193.50
5138    WALLEGOOD INC        0638726260101019      5/2/2019    Bill/NF3    6/24/2019    5/14/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
5139    WALLEGOOD INC        0638726260101019      5/2/2019    Bill/NF3    6/24/2019    5/14/2019       E0272                Mattress foam rubber              $    19.48
5140    WALLEGOOD INC        0638726260101019      5/2/2019    Bill/NF3    6/24/2019    5/14/2019       E1399                 Orthopedic Car Seat              $    96.50
5141    WALLEGOOD INC        0638726260101019      5/2/2019    Bill/NF3    6/24/2019    5/14/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
5142    WALLEGOOD INC        0638726260101019      5/2/2019    Bill/NF3    6/24/2019    5/14/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
5143    WALLEGOOD INC        0638726260101019      5/2/2019    Bill/NF3    6/24/2019    5/14/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 141 of 186 PageID #: 242
                                                Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                           Exhibit "1"

                                                                          Approximate
Fraud                                              Date of    Document                   Service       HCPCS
          Provider Name       Claim Number                                  Date of                                           Product Description              Charge
Event                                              Accident    Mailed                 Provided Date     Code
                                                                            Mailing
5144    WALLEGOOD INC        0638726260101019      5/2/2019    Bill/NF3    6/24/2019    5/14/2019       L1820                    Knee Orthosis                 $   110.00
5145    WALLEGOOD INC        0638726260101019      5/2/2019    Bill/NF3    6/24/2019    5/15/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
5146    WALLEGOOD INC        0638726260101019      5/2/2019    Bill/NF3    6/24/2019    5/15/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
5147    WALLEGOOD INC        0638726260101019      5/2/2019    Bill/NF3    6/24/2019    5/15/2019       E0199                    Mattress Pad                  $    19.48
5148    WALLEGOOD INC        0638726260101019      5/2/2019    Bill/NF3    6/24/2019    5/15/2019       E0199                    Mattress Pad                  $    19.48
5149    WALLEGOOD INC        0638726260101019      5/2/2019    Bill/NF3    6/24/2019    5/15/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
5150    WALLEGOOD INC        0638726260101019      5/2/2019    Bill/NF3    6/24/2019    5/15/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
5151    WALLEGOOD INC        0638726260101019      5/2/2019    Bill/NF3    6/24/2019    5/15/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
5152    WALLEGOOD INC        0638726260101019      5/2/2019    Bill/NF3    6/24/2019    5/15/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
5153    WALLEGOOD INC        0638726260101019      5/2/2019    Bill/NF3    6/24/2019    5/15/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
5154    WALLEGOOD INC        0638726260101019      5/2/2019    Bill/NF3    6/24/2019    5/15/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
5155    WALLEGOOD INC        0638726260101019      5/2/2019    Bill/NF3    6/24/2019    5/15/2019       L1820                    Knee Orthosis                 $   110.00
5156    WALLEGOOD INC        0638726260101019      5/2/2019    Bill/NF3    6/24/2019    5/15/2019       L1820                    Knee Orthosis                 $   110.00
5157    WALLEGOOD INC        0638726260101019      5/2/2019    Bill/NF3     7/8/2019    5/28/2019       L1832             Knee Orthosis, Custom-Fit            $   607.55
5158    WALLEGOOD INC        0638726260101019      5/2/2019    Bill/NF3     7/8/2019     6/3/2019       E0855                Cervical Traction Unit            $   502.63
5159    WALLEGOOD INC        0638726260101019      5/2/2019    Bill/NF3     7/8/2019     6/3/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
5160    WALLEGOOD INC        0638726260101019      5/2/2019    Bill/NF3    7/15/2019     6/3/2019       L1832             Knee Orthosis, Custom-Fit            $   607.55
5161    WALLEGOOD INC        0638726260101019      5/2/2019    Bill/NF3    7/15/2019     6/3/2019       L1832             Knee Orthosis, Custom-Fit            $   607.55
5162    WALLEGOOD INC        0638726260101019      5/2/2019    Bill/NF3    7/29/2019    6/18/2019       E0205                      Heat lamp                   $   259.65
5163    WALLEGOOD INC        0638726260101019      5/2/2019    Bill/NF3    7/29/2019    6/18/2019       E0730                     TENS Unit                    $    76.25
5164    WALLEGOOD INC        0638726260101019      5/2/2019    Bill/NF3    7/29/2019    6/18/2019       E1399                      Massager                    $   229.50
5165    WALLEGOOD INC        0638726260101019      5/2/2019    Bill/NF3    7/29/2019    6/18/2019       E1399               Water Circulating Pump             $   232.50
5166    WALLEGOOD INC        0638726260101019      5/2/2019    Bill/NF3    8/29/2019    7/18/2019       E0855                Cervical Traction Unit            $   502.63
5167    WALLEGOOD INC        0638726260101019      5/2/2019    Bill/NF3    8/29/2019    7/18/2019       E0855                Cervical Traction Unit            $   502.63
5168    WALLEGOOD INC        0638726260101019      5/2/2019    Bill/NF3    8/29/2019    7/18/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
5169    WALLEGOOD INC        0638726260101019      5/2/2019    Bill/NF3    9/16/2019     8/9/2019       E0205                      Heat lamp                   $   259.65
5170    WALLEGOOD INC        0638726260101019      5/2/2019    Bill/NF3    9/16/2019     8/9/2019       E0205                      Heat lamp                   $   259.65
5171    WALLEGOOD INC        0638726260101019      5/2/2019    Bill/NF3    9/16/2019     8/9/2019       E0730                     TENS Unit                    $    76.25
5172    WALLEGOOD INC        0638726260101019      5/2/2019    Bill/NF3    9/16/2019     8/9/2019       E0730                     TENS Unit                    $    76.25
5173    WALLEGOOD INC        0638726260101019      5/2/2019    Bill/NF3    9/16/2019     8/9/2019       E1399                      Massager                    $   193.50
5174    WALLEGOOD INC        0638726260101019      5/2/2019    Bill/NF3    9/16/2019     8/9/2019       E1399                      Massager                    $   193.50
5175    WALLEGOOD INC        0638726260101019      5/2/2019    Bill/NF3    9/16/2019     8/9/2019       E1399               Water Circulating Pump             $   232.50
5176    WALLEGOOD INC        0638726260101019      5/2/2019    Bill/NF3    9/16/2019     8/9/2019       E1399               Water Circulating Pump             $   232.50
5177    WALLEGOOD INC        0506784810101046      5/3/2019    Bill/NF3    6/25/2019    5/17/2019       E1399               Water Circulating Pump             $   232.50
5178    WALLEGOOD INC        0506784810101046      5/3/2019    Bill/NF3    6/25/2019    5/17/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
5179    WALLEGOOD INC        0506784810101046      5/3/2019    Bill/NF3    6/25/2019    5/17/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
5180    WALLEGOOD INC        0506784810101046      5/3/2019    Bill/NF3    6/25/2019    5/17/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 142 of 186 PageID #: 243
                                                Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                           Exhibit "1"

                                                                          Approximate
Fraud                                              Date of    Document                   Service       HCPCS
          Provider Name       Claim Number                                  Date of                                           Product Description              Charge
Event                                              Accident    Mailed                 Provided Date     Code
                                                                            Mailing
5181    WALLEGOOD INC        0506784810101046      5/3/2019    Bill/NF3    7/30/2019    6/24/2019       E0205                       Heat lamp                  $   259.65
5182    WALLEGOOD INC        0506784810101046      5/3/2019    Bill/NF3    7/30/2019    6/24/2019       E0730                      TENS Unit                   $    76.25
5183    WALLEGOOD INC        0506784810101046      5/3/2019    Bill/NF3    7/30/2019    6/24/2019       MSSGE                        Massager                  $   229.50
5184    WALLEGOOD INC        0506784810101046      5/3/2019    Bill/NF3     9/9/2019     8/2/2019       E0855                 Cervical Traction Unit           $   502.63
5185    WALLEGOOD INC        0506784810101046      5/3/2019    Bill/NF3     9/9/2019    8/16/2019       L0637          Lumbo-Sacral Orthosis, Custom-Fit       $   844.13
5186    WALLEGOOD INC        0271228660101147      5/4/2019    Bill/NF3    7/15/2019     6/4/2019       E0190          Positioning Cushion/Pillow/Wedge        $    22.04
5187    WALLEGOOD INC        0271228660101147      5/4/2019    Bill/NF3    7/15/2019     6/4/2019       E0199                     Mattress Pad                 $    19.48
5188    WALLEGOOD INC        0271228660101147      5/4/2019    Bill/NF3    7/15/2019     6/4/2019       E1399                  Orthopedic Car Seat             $    96.50
5189    WALLEGOOD INC        0271228660101147      5/4/2019    Bill/NF3    7/15/2019     6/4/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
5190    WALLEGOOD INC        0271228660101147      5/4/2019    Bill/NF3    7/15/2019     6/4/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
5191    WALLEGOOD INC        0271228660101147      5/4/2019    Bill/NF3    7/15/2019     6/4/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
5192    WALLEGOOD INC        0271228660101147      5/4/2019    Bill/NF3    7/15/2019     6/4/2019       L3671         Shoulder Orthosis, Custom Fabricated     $   690.23
5193    WALLEGOOD INC        0271228660101147      5/4/2019    Bill/NF3    8/29/2019    7/19/2019       E0855                 Cervical Traction Unit           $   502.63
5194    WALLEGOOD INC        0416741350101033      5/4/2019    Bill/NF3     7/1/2019    5/21/2019       E0190          Positioning Cushion/Pillow/Wedge        $    22.04
5195    WALLEGOOD INC        0416741350101033      5/4/2019    Bill/NF3     7/1/2019    5/21/2019       E0205                       Heat lamp                  $   259.65
5196    WALLEGOOD INC        0416741350101033      5/4/2019    Bill/NF3     7/1/2019    5/21/2019       E0215                  Electric Heating Pad            $    20.93
5197    WALLEGOOD INC        0416741350101033      5/4/2019    Bill/NF3     7/1/2019    5/21/2019       E1399                        Massager                  $   229.50
5198    WALLEGOOD INC        0416741350101033      5/4/2019    Bill/NF3     7/1/2019    5/21/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
5199    WALLEGOOD INC        0416741350101033      5/4/2019    Bill/NF3     7/1/2019    5/21/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
5200    WALLEGOOD INC        0416741350101033      5/4/2019    Bill/NF3     7/1/2019    5/21/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
5201    WALLEGOOD INC        0655185700101014      5/5/2019    Bill/NF3    6/25/2019    5/20/2019       E0190          Positioning Cushion/Pillow/Wedge        $    22.04
5202    WALLEGOOD INC        0655185700101014      5/5/2019    Bill/NF3    6/25/2019    5/20/2019       E0205                       Heat lamp                  $   259.65
5203    WALLEGOOD INC        0655185700101014      5/5/2019    Bill/NF3    6/25/2019    5/20/2019       E0215                  Electric Heating Pad            $    20.93
5204    WALLEGOOD INC        0655185700101014      5/5/2019    Bill/NF3    6/25/2019    5/20/2019       E1399                        Massager                  $   229.50
5205    WALLEGOOD INC        0655185700101014      5/5/2019    Bill/NF3    6/25/2019    5/20/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
5206    WALLEGOOD INC        0655185700101014      5/5/2019    Bill/NF3    6/25/2019    5/20/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
5207    WALLEGOOD INC        0655185700101014      5/5/2019    Bill/NF3     9/9/2019     8/2/2019       E0855                 Cervical Traction Unit           $   502.63
5208    WALLEGOOD INC        0282279680101010      5/7/2019    Bill/NF3    7/29/2019    6/21/2019       E0855                 Cervical Traction Unit           $   502.63
5209    WALLEGOOD INC        0282279680101010      5/7/2019    Bill/NF3    7/29/2019    6/21/2019       L0637          Lumbo-Sacral Orthosis, Custom-Fit       $   844.13
5210    WALLEGOOD INC        0347782440105067      5/7/2019    Bill/NF3    8/29/2019    6/21/2019       E0855                 Cervical Traction Unit           $   502.63
5211    WALLEGOOD INC        0347782440105067      5/7/2019    Bill/NF3    8/29/2019    6/21/2019       L0637          Lumbo-Sacral Orthosis, Custom-Fit       $   844.13
5212    WALLEGOOD INC        0652489250101017      5/7/2019    Bill/NF3     7/1/2019    5/21/2019       E0190          Positioning Cushion/Pillow/Wedge        $    22.04
5213    WALLEGOOD INC        0652489250101017      5/7/2019    Bill/NF3     7/1/2019    5/21/2019       E0199                     Mattress Pad                 $    19.48
5214    WALLEGOOD INC        0652489250101017      5/7/2019    Bill/NF3     7/1/2019    5/21/2019       E0205                       Heat lamp                  $   259.65
5215    WALLEGOOD INC        0652489250101017      5/7/2019    Bill/NF3     7/1/2019    5/21/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
5216    WALLEGOOD INC        0652489250101017      5/7/2019    Bill/NF3     7/1/2019    5/21/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
5217    WALLEGOOD INC        0652489250101017      5/7/2019    Bill/NF3     7/2/2019    5/21/2019       L3807              Wrist Orthosis, Custom-Fit          $   178.04
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 143 of 186 PageID #: 244
                                                Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                           Exhibit "1"

                                                                          Approximate
Fraud                                              Date of    Document                   Service       HCPCS
          Provider Name       Claim Number                                  Date of                                           Product Description              Charge
Event                                              Accident    Mailed                 Provided Date     Code
                                                                            Mailing
5218    WALLEGOOD INC        0652489250101017      5/7/2019    Bill/NF3    10/1/2019    8/20/2019       E0730                     TENS Unit                    $    76.25
5219    WALLEGOOD INC        0652489250101017      5/7/2019    Bill/NF3    10/1/2019    8/20/2019       E0855                Cervical Traction Unit            $   502.63
5220    WALLEGOOD INC        0275783890101156      5/8/2019    Bill/NF3     7/8/2019    5/31/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
5221    WALLEGOOD INC        0275783890101156      5/8/2019    Bill/NF3     7/8/2019    5/31/2019       E0199                    Mattress Pad                  $    19.48
5222    WALLEGOOD INC        0275783890101156      5/8/2019    Bill/NF3     7/8/2019    5/31/2019       E1399               Water Circulating Pump             $   232.50
5223    WALLEGOOD INC        0275783890101156      5/8/2019    Bill/NF3     7/8/2019    5/31/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
5224    WALLEGOOD INC        0275783890101156      5/8/2019    Bill/NF3     7/8/2019    5/31/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
5225    WALLEGOOD INC        0275783890101156      5/8/2019    Bill/NF3     7/8/2019    5/31/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
5226    WALLEGOOD INC        0275783890101156      5/8/2019    Bill/NF3     7/8/2019    5/31/2019       L3809             Wrist-Hand-Finger Orthosis           $   157.10
5227    WALLEGOOD INC        0275783890101156      5/8/2019    Bill/NF3    7/29/2019    6/18/2019       E0855                Cervical Traction Unit            $   502.63
5228    WALLEGOOD INC        0275783890101156      5/8/2019    Bill/NF3     8/6/2019    6/18/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
5229    WALLEGOOD INC        0275783890101156      5/8/2019    Bill/NF3    7/30/2019    6/25/2019       E0205                      Heat lamp                   $   259.65
5230    WALLEGOOD INC        0275783890101156      5/8/2019    Bill/NF3    7/30/2019    6/25/2019       E0730                     TENS Unit                    $    76.25
5231    WALLEGOOD INC        0275783890101156      5/8/2019    Bill/NF3    7/30/2019    6/25/2019       E1399                      Massager                    $   229.50
5232    WALLEGOOD INC        0296577880101316      5/8/2019    Bill/NF3    6/24/2019    5/14/2019       E0199                    Mattress Pad                  $    19.48
5233    WALLEGOOD INC        0296577880101316      5/8/2019    Bill/NF3    6/24/2019    5/14/2019       E1399                 Orthopedic Car Seat              $    96.50
5234    WALLEGOOD INC        0296577880101316      5/8/2019    Bill/NF3    6/24/2019    5/14/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
5235    WALLEGOOD INC        0296577880101316      5/8/2019    Bill/NF3    6/24/2019    5/14/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
5236    WALLEGOOD INC        0296577880101316      5/8/2019    Bill/NF3    6/24/2019    5/14/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
5237    WALLEGOOD INC        0296577880101316      5/8/2019    Bill/NF3    6/24/2019    5/14/2019       L1820                    Knee Orthosis                 $   110.00
5238    WALLEGOOD INC        0296577880101316      5/8/2019    Bill/NF3    6/24/2019    5/14/2019       L1820                    Knee Orthosis                 $   110.00
5239    WALLEGOOD INC        0296577880101316      5/8/2019    Bill/NF3    7/15/2019    6/10/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
5240    WALLEGOOD INC        0296577880101316      5/8/2019    Bill/NF3    7/15/2019    6/10/2019       L1832             Knee Orthosis, Custom-Fit            $   607.55
5241    WALLEGOOD INC        0296577880101316      5/8/2019    Bill/NF3    7/15/2019    6/18/2019       E0205                      Heat lamp                   $   259.65
5242    WALLEGOOD INC        0296577880101316      5/8/2019    Bill/NF3    7/15/2019    6/18/2019       E0730                     TENS Unit                    $    76.25
5243    WALLEGOOD INC        0296577880101316      5/8/2019    Bill/NF3    7/15/2019    6/18/2019       E1399                      Massager                    $   229.50
5244    WALLEGOOD INC        0296577880101316      5/8/2019    Bill/NF3    7/15/2019    6/18/2019       E1399               Water Circulating Pump             $   232.50
5245    WALLEGOOD INC        0654283480101022      5/8/2019    Bill/NF3    7/22/2019    6/12/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
5246    WALLEGOOD INC        0654283480101022      5/8/2019    Bill/NF3    7/22/2019    6/12/2019       E0199                    Mattress Pad                  $    19.48
5247    WALLEGOOD INC        0654283480101022      5/8/2019    Bill/NF3    7/22/2019    6/12/2019       E1399               Water Circulating Pump             $   232.50
5248    WALLEGOOD INC        0654283480101022      5/8/2019    Bill/NF3    7/22/2019    6/12/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
5249    WALLEGOOD INC        0654283480101022      5/8/2019    Bill/NF3    7/22/2019    6/12/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
5250    WALLEGOOD INC        0654283480101022      5/8/2019    Bill/NF3    7/22/2019    6/12/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
5251    WALLEGOOD INC        0654283480101022      5/8/2019    Bill/NF3    7/22/2019    6/12/2019       L3670                  Shoulder Orthosis               $   111.07
5252    WALLEGOOD INC        0654283480101022      5/8/2019    Bill/NF3     9/3/2019    7/25/2019       E0855                Cervical Traction Unit            $   502.63
5253    WALLEGOOD INC        0654283480101022      5/8/2019    Bill/NF3     9/3/2019    7/25/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
5254    WALLEGOOD INC        0654283480101022      5/8/2019    Bill/NF3    9/16/2019     8/9/2019       E0205                      Heat lamp                   $   259.65
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 144 of 186 PageID #: 245
                                                Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                           Exhibit "1"

                                                                          Approximate
Fraud                                              Date of     Document                  Service       HCPCS
          Provider Name       Claim Number                                  Date of                                           Product Description              Charge
Event                                              Accident     Mailed                Provided Date     Code
                                                                            Mailing
5255    WALLEGOOD INC        0654283480101022      5/8/2019    Bill/NF3    9/16/2019     8/9/2019       E0730                     TENS Unit                    $    76.25
5256    WALLEGOOD INC        0654283480101022      5/8/2019    Bill/NF3    9/16/2019     8/9/2019       E1399                      Massager                    $   193.50
5257    WALLEGOOD INC        0584855180101132      5/9/2019    Bill/NF3     7/8/2019    5/30/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
5258    WALLEGOOD INC        0584855180101132      5/9/2019    Bill/NF3     7/8/2019    5/30/2019       E0199                    Mattress Pad                  $    19.48
5259    WALLEGOOD INC        0584855180101132      5/9/2019    Bill/NF3     7/8/2019    5/30/2019       E1399                 Orthopedic Car Seat              $    96.50
5260    WALLEGOOD INC        0584855180101132      5/9/2019    Bill/NF3     7/8/2019    5/30/2019       E1399               Water Circulating Pump             $   232.50
5261    WALLEGOOD INC        0584855180101132      5/9/2019    Bill/NF3     7/8/2019    5/30/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
5262    WALLEGOOD INC        0584855180101132      5/9/2019    Bill/NF3     7/8/2019    5/30/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
5263    WALLEGOOD INC        0584855180101132      5/9/2019    Bill/NF3     7/8/2019    5/30/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
5264    WALLEGOOD INC        0584855180101132      5/9/2019    Bill/NF3     7/8/2019    5/30/2019       L1906                   Ankle Orthosis                 $    75.00
5265    WALLEGOOD INC        0584855180101132      5/9/2019    Bill/NF3    7/29/2019    6/18/2019       E0855                Cervical Traction Unit            $   502.63
5266    WALLEGOOD INC        0584855180101132      5/9/2019    Bill/NF3    7/30/2019    6/18/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
5267    WALLEGOOD INC        0584855180101132      5/9/2019    Bill/NF3    8/12/2019    7/11/2019       E0205                      Heat lamp                   $   259.65
5268    WALLEGOOD INC        0584855180101132      5/9/2019    Bill/NF3    8/12/2019    7/11/2019       E0730                     TENS Unit                    $    76.25
5269    WALLEGOOD INC        0584855180101132      5/9/2019    Bill/NF3    8/12/2019    7/11/2019       E1399                      Massager                    $   229.50
5270    WALLEGOOD INC        0594765920101110      5/9/2019    Bill/NF3     7/1/2019    5/21/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
5271    WALLEGOOD INC        0594765920101110      5/9/2019    Bill/NF3     7/1/2019    5/21/2019       E0199                    Mattress Pad                  $    19.48
5272    WALLEGOOD INC        0594765920101110      5/9/2019    Bill/NF3     7/1/2019    5/21/2019       E0205                      Heat lamp                   $   259.65
5273    WALLEGOOD INC        0594765920101110      5/9/2019    Bill/NF3     7/1/2019    5/21/2019       E1399                      Massager                    $   229.50
5274    WALLEGOOD INC        0594765920101110      5/9/2019    Bill/NF3     7/1/2019    5/21/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
5275    WALLEGOOD INC        0594765920101110      5/9/2019    Bill/NF3     7/1/2019    5/21/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
5276    WALLEGOOD INC        0466937640101069      5/10/2019   Bill/NF3     7/8/2019    5/30/2019       E0205                      Heat lamp                   $   259.65
5277    WALLEGOOD INC        0466937640101069      5/10/2019   Bill/NF3     7/8/2019    5/30/2019       E1399                      Massager                    $   229.50
5278    WALLEGOOD INC        0466937640101069      5/10/2019   Bill/NF3     7/8/2019    5/30/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
5279    WALLEGOOD INC        0466937640101069      5/10/2019   Bill/NF3     7/8/2019    5/30/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
5280    WALLEGOOD INC        0466937640101069      5/10/2019   Bill/NF3    7/15/2019     6/7/2019       L3808          Wrist Orthosis, Custom Fabricated       $   310.80
5281    WALLEGOOD INC        0466937640101069      5/10/2019   Bill/NF3    9/23/2019    8/13/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
5282    WALLEGOOD INC        0534547460101061      5/10/2019   Bill/NF3    7/15/2019     6/4/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
5283    WALLEGOOD INC        0534547460101061      5/10/2019   Bill/NF3    7/15/2019     6/4/2019       E0199                    Mattress Pad                  $    19.48
5284    WALLEGOOD INC        0534547460101061      5/10/2019   Bill/NF3    7/15/2019     6/4/2019       E0205                      Heat lamp                   $   259.65
5285    WALLEGOOD INC        0534547460101061      5/10/2019   Bill/NF3    7/15/2019     6/4/2019       E1399                      Massager                    $   229.50
5286    WALLEGOOD INC        0534547460101061      5/10/2019   Bill/NF3    7/15/2019     6/4/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
5287    WALLEGOOD INC        0521384410101040      5/11/2019   Bill/NF3     7/8/2019    5/28/2019       E0199                    Mattress Pad                  $    19.48
5288    WALLEGOOD INC        0521384410101040      5/11/2019   Bill/NF3     7/8/2019    5/28/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
5289    WALLEGOOD INC        0521384410101040      5/11/2019   Bill/NF3     7/8/2019    5/28/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
5290    WALLEGOOD INC        0521384410101040      5/11/2019   Bill/NF3     9/9/2019    7/31/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
5291    WALLEGOOD INC        0521384410101040      5/11/2019   Bill/NF3     9/9/2019    8/14/2019       E0205                      Heat lamp                   $   222.00
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 145 of 186 PageID #: 246
                                                Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                           Exhibit "1"

                                                                          Approximate
Fraud                                              Date of     Document                  Service       HCPCS
          Provider Name       Claim Number                                  Date of                                           Product Description              Charge
Event                                              Accident     Mailed                Provided Date     Code
                                                                            Mailing
5292    WALLEGOOD INC        0521384410101040      5/11/2019   Bill/NF3     9/9/2019    8/14/2019       E0730                     TENS Unit                    $    76.25
5293    WALLEGOOD INC        0521384410101040      5/11/2019   Bill/NF3     9/9/2019    8/14/2019       E1399               Water Circulating Pump             $   232.50
5294    WALLEGOOD INC        0521384410101040      5/11/2019   Bill/NF3     9/9/2019    8/14/2019       MSSGE                       Massager                   $   193.50
5295    WALLEGOOD INC        0308502540101031      5/12/2019   Bill/NF3     7/8/2019    5/28/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
5296    WALLEGOOD INC        0308502540101031      5/12/2019   Bill/NF3     7/8/2019    5/28/2019       E0199                    Mattress Pad                  $    19.48
5297    WALLEGOOD INC        0308502540101031      5/12/2019   Bill/NF3     7/8/2019    5/28/2019       E1399               Water Circulating Pump             $   232.50
5298    WALLEGOOD INC        0308502540101031      5/12/2019   Bill/NF3     7/8/2019    5/28/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
5299    WALLEGOOD INC        0308502540101031      5/12/2019   Bill/NF3     7/8/2019    5/28/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
5300    WALLEGOOD INC        0308502540101031      5/12/2019   Bill/NF3     7/8/2019    5/28/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
5301    WALLEGOOD INC        0308502540101031      5/12/2019   Bill/NF3     7/8/2019    5/28/2019       L1820                    Knee Orthosis                 $   110.00
5302    WALLEGOOD INC        0308502540101031      5/12/2019   Bill/NF3     7/8/2019    5/28/2019       L3670                  Shoulder Orthosis               $   111.07
5303    WALLEGOOD INC        0308502540101031      5/12/2019   Bill/NF3    8/12/2019     7/3/2019       E0855                Cervical Traction Unit            $   502.63
5304    WALLEGOOD INC        0308502540101031      5/12/2019   Bill/NF3    8/12/2019     7/3/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
5305    WALLEGOOD INC        0308502540101031      5/12/2019   Bill/NF3     9/9/2019     8/1/2019       E0730                     TENS Unit                    $    76.25
5306    WALLEGOOD INC        0308502540101031      5/12/2019   Bill/NF3     9/9/2019     8/1/2019       E1399                       Massager                   $   193.50
5307    WALLEGOOD INC        0308502540101031      5/12/2019   Bill/NF3     9/9/2019     8/1/2019       E1399                     Heat Lamp                    $   222.00
5308    WALLEGOOD INC        0638228350101017      5/12/2019   Bill/NF3     8/5/2019    6/27/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
5309    WALLEGOOD INC        0638228350101017      5/12/2019   Bill/NF3    8/29/2019    7/16/2019       E0855                Cervical Traction Unit            $   502.63
5310    WALLEGOOD INC        0638228350101017      5/12/2019   Bill/NF3    8/29/2019    7/17/2019       L3807             Wrist Orthosis, Custom-Fit           $   178.04
5311    WALLEGOOD INC        0638228350101017      5/12/2019   Bill/NF3    8/29/2019    7/17/2019       L3807             Wrist Orthosis, Custom-Fit           $   178.04
5312    WALLEGOOD INC        0655112670101014      5/12/2019   Bill/NF3     7/1/2019    5/23/2019       E0199                    Mattress Pad                  $    19.48
5313    WALLEGOOD INC        0655112670101014      5/12/2019   Bill/NF3     7/1/2019    5/23/2019       E0205                      Heat lamp                   $   259.65
5314    WALLEGOOD INC        0655112670101014      5/12/2019   Bill/NF3     7/1/2019    5/23/2019       E1399                       Massager                   $   229.50
5315    WALLEGOOD INC        0655112670101014      5/12/2019   Bill/NF3     7/1/2019    5/23/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
5316    WALLEGOOD INC        0655112670101014      5/12/2019   Bill/NF3     7/1/2019    5/23/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
5317    WALLEGOOD INC        0545807590101101      5/13/2019   Bill/NF3     7/1/2019    5/21/2019       E0199                    Mattress Pad                  $    19.48
5318    WALLEGOOD INC        0545807590101101      5/13/2019   Bill/NF3     7/1/2019    5/21/2019       E1399                 Orthopedic Car Seat              $    96.50
5319    WALLEGOOD INC        0545807590101101      5/13/2019   Bill/NF3     7/1/2019    5/21/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
5320    WALLEGOOD INC        0545807590101101      5/13/2019   Bill/NF3     7/1/2019    5/21/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
5321    WALLEGOOD INC        0545807590101101      5/13/2019   Bill/NF3     7/1/2019    5/21/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
5322    WALLEGOOD INC        0556521540101014      5/13/2019   Bill/NF3    7/23/2019    6/13/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
5323    WALLEGOOD INC        0556521540101014      5/13/2019   Bill/NF3    7/23/2019    6/13/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
5324    WALLEGOOD INC        0556521540101014      5/13/2019   Bill/NF3    7/23/2019    6/13/2019       E0215                 Electric Heating Pad             $    20.93
5325    WALLEGOOD INC        0556521540101014      5/13/2019   Bill/NF3    7/23/2019    6/13/2019       E0215                 Electric Heating Pad             $    20.93
5326    WALLEGOOD INC        0556521540101014      5/13/2019   Bill/NF3    7/23/2019    6/13/2019       E1399                       Massager                   $   229.50
5327    WALLEGOOD INC        0556521540101014      5/13/2019   Bill/NF3    7/23/2019    6/13/2019       E1399                       Massager                   $   229.50
5328    WALLEGOOD INC        0556521540101014      5/13/2019   Bill/NF3    7/23/2019    6/13/2019       E1399               Water Circulating Pump             $   232.50
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 146 of 186 PageID #: 247
                                                Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                           Exhibit "1"

                                                                          Approximate
Fraud                                              Date of     Document                  Service       HCPCS
          Provider Name       Claim Number                                  Date of                                           Product Description              Charge
Event                                              Accident     Mailed                Provided Date     Code
                                                                            Mailing
5329    WALLEGOOD INC        0556521540101014      5/13/2019   Bill/NF3    7/23/2019    6/13/2019       E1399               Water Circulating Pump             $   232.50
5330    WALLEGOOD INC        0556521540101014      5/13/2019   Bill/NF3    7/23/2019    6/13/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
5331    WALLEGOOD INC        0556521540101014      5/13/2019   Bill/NF3    7/23/2019    6/13/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
5332    WALLEGOOD INC        0556521540101014      5/13/2019   Bill/NF3    7/23/2019    6/13/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
5333    WALLEGOOD INC        0556521540101014      5/13/2019   Bill/NF3    7/23/2019    6/13/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
5334    WALLEGOOD INC        0556521540101014      5/13/2019   Bill/NF3    8/27/2019    7/17/2019       E0855                Cervical Traction Unit            $   502.63
5335    WALLEGOOD INC        0556521540101014      5/13/2019   Bill/NF3    9/16/2019     8/8/2019       E0855                Cervical Traction Unit            $   502.63
5336    WALLEGOOD INC        0556521540101014      5/13/2019   Bill/NF3    9/23/2019    8/19/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
5337    WALLEGOOD INC        0191575760101071      5/14/2019   Bill/NF3    7/15/2019     6/4/2019       E0205                      Heat lamp                   $   259.65
5338    WALLEGOOD INC        0191575760101071      5/14/2019   Bill/NF3    7/15/2019     6/4/2019       E1399                      Massager                    $   229.50
5339    WALLEGOOD INC        0191575760101071      5/14/2019   Bill/NF3    7/15/2019     6/4/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
5340    WALLEGOOD INC        0191575760101071      5/14/2019   Bill/NF3    7/15/2019     6/4/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
5341    WALLEGOOD INC        0191575760101071      5/14/2019   Bill/NF3    10/7/2019    8/29/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
5342    WALLEGOOD INC        0596091060101036      5/14/2019   Bill/NF3    7/23/2019    6/14/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
5343    WALLEGOOD INC        0596091060101036      5/14/2019   Bill/NF3    7/23/2019    6/14/2019       E0199                    Mattress Pad                  $    19.48
5344    WALLEGOOD INC        0596091060101036      5/14/2019   Bill/NF3    7/23/2019    6/14/2019       E1399                 Orthopedic Car Seat              $    96.50
5345    WALLEGOOD INC        0596091060101036      5/14/2019   Bill/NF3    7/23/2019    6/14/2019       E1399               Water Circulating Pump             $   232.50
5346    WALLEGOOD INC        0596091060101036      5/14/2019   Bill/NF3    7/23/2019    6/14/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
5347    WALLEGOOD INC        0596091060101036      5/14/2019   Bill/NF3    7/23/2019    6/14/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
5348    WALLEGOOD INC        0596091060101036      5/14/2019   Bill/NF3    7/23/2019    6/14/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
5349    WALLEGOOD INC        0596091060101036      5/14/2019   Bill/NF3    7/23/2019    6/14/2019       L3670                  Shoulder Orthosis               $   111.07
5350    WALLEGOOD INC        0596091060101036      5/14/2019   Bill/NF3    8/29/2019    7/16/2019       E0205                      Heat lamp                   $   259.65
5351    WALLEGOOD INC        0596091060101036      5/14/2019   Bill/NF3    8/29/2019    7/16/2019       E0730                     TENS Unit                    $    76.25
5352    WALLEGOOD INC        0596091060101036      5/14/2019   Bill/NF3    8/29/2019    7/16/2019       E0855                Cervical Traction Unit            $   502.63
5353    WALLEGOOD INC        0596091060101036      5/14/2019   Bill/NF3    8/29/2019    7/16/2019       E1399                      Massager                    $   193.50
5354    WALLEGOOD INC        0596091060101036      5/14/2019   Bill/NF3    8/29/2019    7/16/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
5355    WALLEGOOD INC        0395587650101248      5/15/2019   Bill/NF3     9/9/2019     8/1/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
5356    WALLEGOOD INC        0573413480101031      5/16/2019   Bill/NF3     7/8/2019    5/31/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
5357    WALLEGOOD INC        0573413480101031      5/16/2019   Bill/NF3     7/8/2019    5/31/2019       E0199                    Mattress Pad                  $    19.48
5358    WALLEGOOD INC        0573413480101031      5/16/2019   Bill/NF3     7/8/2019    5/31/2019       E0199                    Mattress Pad                  $    19.48
5359    WALLEGOOD INC        0573413480101031      5/16/2019   Bill/NF3     7/8/2019    5/31/2019       E1399                 Orthopedic Car Seat              $    96.50
5360    WALLEGOOD INC        0573413480101031      5/16/2019   Bill/NF3     7/8/2019    5/31/2019       E1399               Water Circulating Pump             $   232.50
5361    WALLEGOOD INC        0573413480101031      5/16/2019   Bill/NF3     7/8/2019    5/31/2019       E1399               Water Circulating Pump             $   232.50
5362    WALLEGOOD INC        0573413480101031      5/16/2019   Bill/NF3     7/8/2019    5/31/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
5363    WALLEGOOD INC        0573413480101031      5/16/2019   Bill/NF3     7/8/2019    5/31/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
5364    WALLEGOOD INC        0573413480101031      5/16/2019   Bill/NF3     7/8/2019    5/31/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
5365    WALLEGOOD INC        0573413480101031      5/16/2019   Bill/NF3     7/8/2019    5/31/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 147 of 186 PageID #: 248
                                                Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                           Exhibit "1"

                                                                          Approximate
Fraud                                              Date of     Document                  Service       HCPCS
          Provider Name       Claim Number                                   Date of                                          Product Description              Charge
Event                                              Accident     Mailed                Provided Date     Code
                                                                             Mailing
5366    WALLEGOOD INC        0573413480101031      5/16/2019   Bill/NF3      7/8/2019   5/31/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
5367    WALLEGOOD INC        0573413480101031      5/16/2019   Bill/NF3      7/8/2019   5/31/2019       L1906                   Ankle Orthosis                 $    75.00
5368    WALLEGOOD INC        0573413480101031      5/16/2019   Bill/NF3      9/3/2019   7/25/2019       E0205                      Heat lamp                   $   222.00
5369    WALLEGOOD INC        0573413480101031      5/16/2019   Bill/NF3      9/3/2019   7/25/2019       E0730                     TENS Unit                    $    76.25
5370    WALLEGOOD INC        0573413480101031      5/16/2019   Bill/NF3      9/3/2019   7/25/2019       E0730                     TENS Unit                    $    76.25
5371    WALLEGOOD INC        0573413480101031      5/16/2019   Bill/NF3      9/3/2019   7/25/2019       E1399                      Massager                    $   193.50
5372    WALLEGOOD INC        0573413480101031      5/16/2019   Bill/NF3      9/3/2019   7/25/2019       E1399                     Heat Lamp                    $   222.00
5373    WALLEGOOD INC        0573413480101031      5/16/2019   Bill/NF3      9/3/2019   7/25/2019       MSSGE                      Massager                    $   193.50
5374    WALLEGOOD INC        0633039420101019      5/17/2019   Bill/NF3      7/8/2019   5/29/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
5375    WALLEGOOD INC        0633039420101019      5/17/2019   Bill/NF3      7/8/2019   5/29/2019       E0199                    Mattress Pad                  $    19.48
5376    WALLEGOOD INC        0633039420101019      5/17/2019   Bill/NF3      7/8/2019   5/29/2019       E1399               Water Circulating Pump             $   232.50
5377    WALLEGOOD INC        0633039420101019      5/17/2019   Bill/NF3      7/8/2019   5/29/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
5378    WALLEGOOD INC        0633039420101019      5/17/2019   Bill/NF3      7/8/2019   5/29/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
5379    WALLEGOOD INC        0633039420101019      5/17/2019   Bill/NF3      7/8/2019   5/29/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
5380    WALLEGOOD INC        0633039420101019      5/17/2019   Bill/NF3      7/8/2019   5/29/2019       L1820                    Knee Orthosis                 $   110.00
5381    WALLEGOOD INC        0633039420101019      5/17/2019   Bill/NF3      7/8/2019   5/29/2019       L3670                  Shoulder Orthosis               $   111.07
5382    WALLEGOOD INC        0572694190101046      5/18/2019   Bill/NF3     7/15/2019    6/6/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
5383    WALLEGOOD INC        0572694190101046      5/18/2019   Bill/NF3     7/15/2019    6/6/2019       E0199                    Mattress Pad                  $    19.48
5384    WALLEGOOD INC        0572694190101046      5/18/2019   Bill/NF3     7/15/2019    6/6/2019       E1399               Water Circulating Pump             $   232.50
5385    WALLEGOOD INC        0572694190101046      5/18/2019   Bill/NF3     7/15/2019    6/6/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
5386    WALLEGOOD INC        0572694190101046      5/18/2019   Bill/NF3     7/15/2019    6/6/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
5387    WALLEGOOD INC        0572694190101046      5/18/2019   Bill/NF3     7/15/2019    6/6/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
5388    WALLEGOOD INC        0572694190101046      5/18/2019   Bill/NF3     7/15/2019    6/6/2019       L3670                  Shoulder Orthosis               $   111.07
5389    WALLEGOOD INC        0572694190101046      5/18/2019   Bill/NF3      9/3/2019   7/24/2019       E0855               Cervical Traction Unit             $   502.63
5390    WALLEGOOD INC        0572694190101046      5/18/2019   Bill/NF3      9/3/2019    8/9/2019       E0730                     TENS Unit                    $    76.25
5391    WALLEGOOD INC        0572694190101046      5/18/2019   Bill/NF3      9/3/2019    8/9/2019       E1399                      Massager                    $   193.50
5392    WALLEGOOD INC        0572694190101046      5/18/2019   Bill/NF3      9/3/2019    8/9/2019       E1399                     Heat Lamp                    $   222.00
5393    WALLEGOOD INC        0657245340101010      5/18/2019   Bill/NF3     8/29/2019   7/17/2019       E0855                Cervical Traction Unit            $   502.63
5394    WALLEGOOD INC        0657245340101010      5/18/2019   Bill/NF3     8/29/2019   7/17/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
5395    WALLEGOOD INC        0580261050101027      5/21/2019   Bill/NF3      7/8/2019   5/29/2019       E0199                    Mattress Pad                  $    19.48
5396    WALLEGOOD INC        0580261050101027      5/21/2019   Bill/NF3      7/8/2019   5/29/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
5397    WALLEGOOD INC        0580261050101027      5/21/2019   Bill/NF3      7/8/2019   5/29/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
5398    WALLEGOOD INC        0580261050101027      5/21/2019   Bill/NF3      9/9/2019   7/31/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
5399    WALLEGOOD INC        0580261050101027      5/21/2019   Bill/NF3    10/21/2019   9/12/2019       E0730                     TENS Unit                    $    76.25
5400    WALLEGOOD INC        0580261050101027      5/21/2019   Bill/NF3    10/21/2019   9/12/2019       E1399                      Massager                    $   193.50
5401    WALLEGOOD INC        0580261050101027      5/21/2019   Bill/NF3    10/21/2019   9/12/2019       E1399                     Heat Lamp                    $   222.00
5402    WALLEGOOD INC        0580261050101027      5/21/2019   Bill/NF3    10/21/2019   9/12/2019       E1399               Water Circulating Pump             $   232.50
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 148 of 186 PageID #: 249
                                                Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                           Exhibit "1"

                                                                          Approximate
Fraud                                              Date of     Document                  Service       HCPCS
          Provider Name       Claim Number                                  Date of                                           Product Description              Charge
Event                                              Accident     Mailed                Provided Date     Code
                                                                            Mailing
5403    WALLEGOOD INC        0238674640101024      5/22/2019   Bill/NF3    7/15/2019     6/3/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
5404    WALLEGOOD INC        0238674640101024      5/22/2019   Bill/NF3    7/15/2019     6/3/2019       E0199                    Mattress Pad                  $    19.48
5405    WALLEGOOD INC        0238674640101024      5/22/2019   Bill/NF3    7/15/2019     6/3/2019       E1399               Water Circulating Pump             $   232.50
5406    WALLEGOOD INC        0238674640101024      5/22/2019   Bill/NF3    7/15/2019     6/3/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
5407    WALLEGOOD INC        0238674640101024      5/22/2019   Bill/NF3    7/15/2019     6/3/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
5408    WALLEGOOD INC        0238674640101024      5/22/2019   Bill/NF3    7/15/2019     6/3/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
5409    WALLEGOOD INC        0238674640101024      5/22/2019   Bill/NF3    7/15/2019     6/3/2019       L1820                    Knee Orthosis                 $   110.00
5410    WALLEGOOD INC        0238674640101024      5/22/2019   Bill/NF3    8/29/2019    7/17/2019       E0205                      Heat lamp                   $   259.65
5411    WALLEGOOD INC        0238674640101024      5/22/2019   Bill/NF3    8/29/2019    7/17/2019       E0730                     TENS Unit                    $    76.25
5412    WALLEGOOD INC        0238674640101024      5/22/2019   Bill/NF3    8/29/2019    7/17/2019       E1399                      Massager                    $   193.50
5413    WALLEGOOD INC        0406446490101032      5/22/2019   Bill/NF3     7/8/2019    5/31/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
5414    WALLEGOOD INC        0406446490101032      5/22/2019   Bill/NF3     7/8/2019    5/31/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
5415    WALLEGOOD INC        0406446490101032      5/22/2019   Bill/NF3     7/8/2019    5/31/2019       E0199                    Mattress Pad                  $    19.48
5416    WALLEGOOD INC        0406446490101032      5/22/2019   Bill/NF3     7/8/2019    5/31/2019       E0199                    Mattress Pad                  $    19.48
5417    WALLEGOOD INC        0406446490101032      5/22/2019   Bill/NF3     7/8/2019    5/31/2019       E1399                Orthopedic Car Seat               $    96.50
5418    WALLEGOOD INC        0406446490101032      5/22/2019   Bill/NF3     7/8/2019    5/31/2019       E1399               Water Circulating Pump             $   232.50
5419    WALLEGOOD INC        0406446490101032      5/22/2019   Bill/NF3     7/8/2019    5/31/2019       E1399               Water Circulating Pump             $   232.50
5420    WALLEGOOD INC        0406446490101032      5/22/2019   Bill/NF3     7/8/2019    5/31/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
5421    WALLEGOOD INC        0406446490101032      5/22/2019   Bill/NF3     7/8/2019    5/31/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
5422    WALLEGOOD INC        0406446490101032      5/22/2019   Bill/NF3     7/8/2019    5/31/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
5423    WALLEGOOD INC        0406446490101032      5/22/2019   Bill/NF3     7/8/2019    5/31/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
5424    WALLEGOOD INC        0406446490101032      5/22/2019   Bill/NF3     7/8/2019    5/31/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
5425    WALLEGOOD INC        0406446490101032      5/22/2019   Bill/NF3     7/8/2019    5/31/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
5426    WALLEGOOD INC        0406446490101032      5/22/2019   Bill/NF3     7/8/2019    5/31/2019       L1820                    Knee Orthosis                 $   110.00
5427    WALLEGOOD INC        0406446490101032      5/22/2019   Bill/NF3     7/8/2019    5/31/2019       L3670                  Shoulder Orthosis               $   111.07
5428    WALLEGOOD INC        0406446490101032      5/22/2019   Bill/NF3     7/8/2019    5/31/2019       L3670                  Shoulder Orthosis               $   111.07
5429    WALLEGOOD INC        0406446490101032      5/22/2019   Bill/NF3     7/8/2019    5/31/2019       L3809             Wrist-Hand-Finger Orthosis           $   157.10
5430    WALLEGOOD INC        0406446490101032      5/22/2019   Bill/NF3    7/15/2019     6/3/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
5431    WALLEGOOD INC        0406446490101032      5/22/2019   Bill/NF3    7/15/2019     6/3/2019       E0199                    Mattress Pad                  $    19.48
5432    WALLEGOOD INC        0406446490101032      5/22/2019   Bill/NF3    7/15/2019     6/3/2019       E1399               Water Circulating Pump             $   232.50
5433    WALLEGOOD INC        0406446490101032      5/22/2019   Bill/NF3    7/15/2019     6/3/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
5434    WALLEGOOD INC        0406446490101032      5/22/2019   Bill/NF3    7/15/2019     6/3/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
5435    WALLEGOOD INC        0406446490101032      5/22/2019   Bill/NF3    7/15/2019     6/3/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
5436    WALLEGOOD INC        0406446490101032      5/22/2019   Bill/NF3    7/15/2019     6/3/2019       L3670                  Shoulder Orthosis               $   111.07
5437    WALLEGOOD INC        0451511820101095      5/23/2019   Bill/NF3    7/15/2019     6/3/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
5438    WALLEGOOD INC        0451511820101095      5/23/2019   Bill/NF3    7/15/2019     6/3/2019       E0199                    Mattress Pad                  $    19.48
5439    WALLEGOOD INC        0451511820101095      5/23/2019   Bill/NF3    7/15/2019     6/3/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 149 of 186 PageID #: 250
                                                Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                           Exhibit "1"

                                                                          Approximate
Fraud                                              Date of     Document                  Service       HCPCS
          Provider Name       Claim Number                                  Date of                                           Product Description              Charge
Event                                              Accident     Mailed                Provided Date     Code
                                                                            Mailing
5440    WALLEGOOD INC        0451511820101095      5/23/2019   Bill/NF3    7/15/2019     6/3/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
5441    WALLEGOOD INC        0451511820101095      5/23/2019   Bill/NF3    7/15/2019     6/3/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
5442    WALLEGOOD INC        0451511820101095      5/23/2019   Bill/NF3    7/15/2019     6/5/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
5443    WALLEGOOD INC        0451511820101095      5/23/2019   Bill/NF3    7/15/2019     6/5/2019       E0199                    Mattress Pad                  $    19.48
5444    WALLEGOOD INC        0451511820101095      5/23/2019   Bill/NF3    7/15/2019     6/5/2019       E1399                 Orthopedic Car Seat              $    96.50
5445    WALLEGOOD INC        0451511820101095      5/23/2019   Bill/NF3    7/15/2019     6/5/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
5446    WALLEGOOD INC        0451511820101095      5/23/2019   Bill/NF3    7/15/2019     6/5/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
5447    WALLEGOOD INC        0451511820101095      5/23/2019   Bill/NF3    7/15/2019     6/5/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
5448    WALLEGOOD INC        0451511820101095      5/23/2019   Bill/NF3     8/5/2019    6/25/2019       E0855                Cervical Traction Unit            $   502.63
5449    WALLEGOOD INC        0451511820101095      5/23/2019   Bill/NF3     8/5/2019    6/25/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
5450    WALLEGOOD INC        0451511820101095      5/23/2019   Bill/NF3    8/27/2019    7/17/2019       E0205                      Heat lamp                   $   259.65
5451    WALLEGOOD INC        0451511820101095      5/23/2019   Bill/NF3    8/27/2019    7/17/2019       E0730                     TENS Unit                    $    76.25
5452    WALLEGOOD INC        0451511820101095      5/23/2019   Bill/NF3    8/27/2019    7/17/2019       E1399                      Massager                    $   193.50
5453    WALLEGOOD INC        0451511820101095      5/23/2019   Bill/NF3    8/27/2019    7/17/2019       E1399               Water Circulating Pump             $   232.50
5454    WALLEGOOD INC        0451511820101095      5/23/2019   Bill/NF3    8/27/2019    7/18/2019       E0205                      Heat lamp                   $   259.65
5455    WALLEGOOD INC        0451511820101095      5/23/2019   Bill/NF3    8/27/2019    7/18/2019       E0730                     TENS Unit                    $    76.25
5456    WALLEGOOD INC        0451511820101095      5/23/2019   Bill/NF3    8/27/2019    7/18/2019       E1399                      Massager                    $   193.50
5457    WALLEGOOD INC        0451511820101095      5/23/2019   Bill/NF3    8/27/2019    7/18/2019       E1399               Water Circulating Pump             $   232.50
5458    WALLEGOOD INC        0428935120101010      5/24/2019   Bill/NF3    7/23/2019    6/17/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
5459    WALLEGOOD INC        0428935120101010      5/24/2019   Bill/NF3    7/23/2019    6/17/2019       E0199                    Mattress Pad                  $    19.48
5460    WALLEGOOD INC        0428935120101010      5/24/2019   Bill/NF3    7/23/2019    6/17/2019       E1399               Water Circulating Pump             $   232.50
5461    WALLEGOOD INC        0428935120101010      5/24/2019   Bill/NF3    7/23/2019    6/17/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
5462    WALLEGOOD INC        0428935120101010      5/24/2019   Bill/NF3    7/23/2019    6/17/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
5463    WALLEGOOD INC        0428935120101010      5/24/2019   Bill/NF3    7/23/2019    6/17/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
5464    WALLEGOOD INC        0428935120101010      5/24/2019   Bill/NF3    7/23/2019    6/17/2019       L3670                  Shoulder Orthosis               $   111.07
5465    WALLEGOOD INC        0428935120101010      5/24/2019   Bill/NF3     9/3/2019    7/26/2019       E0730                     TENS Unit                    $    76.25
5466    WALLEGOOD INC        0428935120101010      5/24/2019   Bill/NF3     9/3/2019    7/26/2019       E1399                      Massager                    $   193.50
5467    WALLEGOOD INC        0428935120101010      5/24/2019   Bill/NF3     9/3/2019    7/26/2019       E1399                     Heat Lamp                    $   222.00
5468    WALLEGOOD INC        0428935120101010      5/24/2019   Bill/NF3    10/1/2019    8/22/2019       E0855                Cervical Traction Unit            $   502.63
5469    WALLEGOOD INC        0428935120101010      5/24/2019   Bill/NF3    9/30/2019    8/22/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
5470    WALLEGOOD INC        0470484830101025      5/25/2019   Bill/NF3    7/22/2019    6/12/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
5471    WALLEGOOD INC        0470484830101025      5/25/2019   Bill/NF3    7/22/2019    6/12/2019       E0199                    Mattress Pad                  $    19.48
5472    WALLEGOOD INC        0470484830101025      5/25/2019   Bill/NF3    7/22/2019    6/12/2019       E1399               Water Circulating Pump             $   232.50
5473    WALLEGOOD INC        0470484830101025      5/25/2019   Bill/NF3    7/22/2019    6/12/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
5474    WALLEGOOD INC        0470484830101025      5/25/2019   Bill/NF3    7/22/2019    6/12/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
5475    WALLEGOOD INC        0470484830101025      5/25/2019   Bill/NF3    7/22/2019    6/12/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
5476    WALLEGOOD INC        0470484830101025      5/25/2019   Bill/NF3    7/22/2019    6/12/2019       L3670                  Shoulder Orthosis               $   111.07
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 150 of 186 PageID #: 251
                                                Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                           Exhibit "1"

                                                                          Approximate
Fraud                                              Date of     Document                  Service       HCPCS
          Provider Name       Claim Number                                  Date of                                           Product Description              Charge
Event                                              Accident     Mailed                Provided Date     Code
                                                                            Mailing
5477    WALLEGOOD INC        0470484830101025      5/25/2019   Bill/NF3     9/3/2019    7/25/2019       E0730                     TENS Unit                    $    76.25
5478    WALLEGOOD INC        0470484830101025      5/25/2019   Bill/NF3     9/3/2019    7/25/2019       E0855                Cervical Traction Unit            $   502.63
5479    WALLEGOOD INC        0470484830101025      5/25/2019   Bill/NF3     9/3/2019    7/25/2019       E1399                      Massager                    $   193.50
5480    WALLEGOOD INC        0470484830101025      5/25/2019   Bill/NF3     9/3/2019    7/25/2019       E1399                     Heat Lamp                    $   222.00
5481    WALLEGOOD INC        0470484830101025      5/25/2019   Bill/NF3     9/3/2019    7/25/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
5482    WALLEGOOD INC        0659171090101018      5/25/2019   Bill/NF3    7/23/2019    6/14/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
5483    WALLEGOOD INC        0659171090101018      5/25/2019   Bill/NF3    7/23/2019    6/14/2019       E0199                    Mattress Pad                  $    19.48
5484    WALLEGOOD INC        0659171090101018      5/25/2019   Bill/NF3    7/23/2019    6/14/2019       E1399               Water Circulating Pump             $   232.50
5485    WALLEGOOD INC        0659171090101018      5/25/2019   Bill/NF3    7/23/2019    6/14/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
5486    WALLEGOOD INC        0659171090101018      5/25/2019   Bill/NF3    7/23/2019    6/14/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
5487    WALLEGOOD INC        0659171090101018      5/25/2019   Bill/NF3    7/23/2019    6/14/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
5488    WALLEGOOD INC        0659171090101018      5/25/2019   Bill/NF3    7/23/2019    6/14/2019       L3670                  Shoulder Orthosis               $   111.07
5489    WALLEGOOD INC        0659171090101018      5/25/2019   Bill/NF3    8/29/2019    7/19/2019       E0855                Cervical Traction Unit            $   502.63
5490    WALLEGOOD INC        0659171090101018      5/25/2019   Bill/NF3    8/29/2019    7/19/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
5491    WALLEGOOD INC        0659171090101018      5/25/2019   Bill/NF3    9/16/2019     8/2/2019       E0730                     TENS Unit                    $    76.25
5492    WALLEGOOD INC        0659171090101018      5/25/2019   Bill/NF3    9/16/2019     8/2/2019       E1399                      Massager                    $   193.50
5493    WALLEGOOD INC        0659171090101018      5/25/2019   Bill/NF3    9/16/2019     8/2/2019       E1399                     Heat Lamp                    $   222.00
5494    WALLEGOOD INC        0095580800101047      5/30/2019   Bill/NF3    7/15/2019    6/10/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
5495    WALLEGOOD INC        0095580800101047      5/30/2019   Bill/NF3    7/15/2019    6/10/2019       E0199                    Mattress Pad                  $    19.48
5496    WALLEGOOD INC        0095580800101047      5/30/2019   Bill/NF3    7/15/2019    6/10/2019       E1399                 Orthopedic Car Seat              $    96.50
5497    WALLEGOOD INC        0095580800101047      5/30/2019   Bill/NF3    7/15/2019    6/10/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
5498    WALLEGOOD INC        0095580800101047      5/30/2019   Bill/NF3    7/15/2019    6/10/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
5499    WALLEGOOD INC        0095580800101047      5/30/2019   Bill/NF3    7/15/2019    6/10/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
5500    WALLEGOOD INC        0095580800101047      5/30/2019   Bill/NF3    8/29/2019    7/18/2019       E0855                Cervical Traction Unit            $   502.63
5501    WALLEGOOD INC        0095580800101047      5/30/2019   Bill/NF3     9/9/2019    7/31/2019       E0730                     TENS Unit                    $    76.25
5502    WALLEGOOD INC        0095580800101047      5/30/2019   Bill/NF3     9/9/2019    7/31/2019       E1399                      Massager                    $   193.50
5503    WALLEGOOD INC        0095580800101047      5/30/2019   Bill/NF3     9/9/2019    7/31/2019       E1399                     Heat Lamp                    $   222.00
5504    WALLEGOOD INC        0095580800101047      5/30/2019   Bill/NF3     9/9/2019    7/31/2019       E1399               Water Circulating Pump             $   232.50
5505    WALLEGOOD INC        0593731660101042      5/30/2019   Bill/NF3    7/23/2019    6/14/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
5506    WALLEGOOD INC        0593731660101042      5/30/2019   Bill/NF3    7/23/2019    6/14/2019       E0205                      Heat lamp                   $   259.65
5507    WALLEGOOD INC        0593731660101042      5/30/2019   Bill/NF3    7/23/2019    6/14/2019       E1399                      Massager                    $   229.50
5508    WALLEGOOD INC        0593731660101042      5/30/2019   Bill/NF3    7/23/2019    6/14/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
5509    WALLEGOOD INC        0593731660101042      5/30/2019   Bill/NF3    7/23/2019    6/14/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
5510    WALLEGOOD INC        0593731660101042      5/30/2019   Bill/NF3    7/23/2019    6/14/2019       L3808          Wrist Orthosis, Custom Fabricated       $   310.80
5511    WALLEGOOD INC        0557178020101052      6/2/2019    Bill/NF3    7/22/2019    6/17/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
5512    WALLEGOOD INC        0557178020101052      6/2/2019    Bill/NF3    7/22/2019    6/17/2019       E0199                    Mattress Pad                  $    19.48
5513    WALLEGOOD INC        0557178020101052      6/2/2019    Bill/NF3    7/22/2019    6/17/2019       E1399                 Orthopedic Car Seat              $    96.50
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 151 of 186 PageID #: 252
                                                Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                           Exhibit "1"

                                                                          Approximate
Fraud                                              Date of    Document                   Service       HCPCS
          Provider Name       Claim Number                                   Date of                                          Product Description                Charge
Event                                              Accident    Mailed                 Provided Date     Code
                                                                             Mailing
5514    WALLEGOOD INC        0557178020101052      6/2/2019    Bill/NF3     7/22/2019   6/17/2019       E1399                Water Circulating Pump              $   232.50
5515    WALLEGOOD INC        0557178020101052      6/2/2019    Bill/NF3     7/22/2019   6/17/2019       E2601        Wheelchair Cushion, width less than 22"     $    55.29
5516    WALLEGOOD INC        0557178020101052      6/2/2019    Bill/NF3     7/22/2019   6/17/2019       L0174              Cervical Collar, Semi-Rigid           $   130.00
5517    WALLEGOOD INC        0557178020101052      6/2/2019    Bill/NF3     7/22/2019   6/17/2019       L0627             Lumbar Orthosis, Custom-Fit            $   322.98
5518    WALLEGOOD INC        0557178020101052      6/2/2019    Bill/NF3     7/22/2019   6/17/2019       L3670                   Shoulder Orthosis                $   111.07
5519    WALLEGOOD INC        0557178020101052      6/2/2019    Bill/NF3     9/9/2019     8/2/2019       E0730                      TENS Unit                     $    76.25
5520    WALLEGOOD INC        0557178020101052      6/2/2019    Bill/NF3     9/16/2019    8/2/2019       E0855                 Cervical Traction Unit             $   502.63
5521    WALLEGOOD INC        0557178020101052      6/2/2019    Bill/NF3     9/9/2019     8/2/2019       E1399                       Massager                     $   193.50
5522    WALLEGOOD INC        0557178020101052      6/2/2019    Bill/NF3     9/9/2019     8/2/2019       E1399                      Heat Lamp                     $   222.00
5523    WALLEGOOD INC        0557178020101052      6/2/2019    Bill/NF3     9/9/2019     8/2/2019       L0637          Lumbo-Sacral Orthosis, Custom-Fit         $   844.13
5524    WALLEGOOD INC        0116587490101216      6/3/2019    Bill/NF3     7/23/2019   6/10/2019       E0190          Positioning Cushion/Pillow/Wedge          $    22.04
5525    WALLEGOOD INC        0116587490101216      6/3/2019    Bill/NF3     7/23/2019   6/10/2019       E0849                 Cervical Traction Unit             $   371.70
5526    WALLEGOOD INC        0116587490101216      6/3/2019    Bill/NF3     7/23/2019   6/10/2019       E1399                Water Circulating Pump              $   232.50
5527    WALLEGOOD INC        0116587490101216      6/3/2019    Bill/NF3     7/23/2019   6/10/2019       L0452      Thoracic Lumbar Sacral Orthosis, Custom-Fit   $   330.85
5528    WALLEGOOD INC        0116587490101216      6/3/2019    Bill/NF3     7/23/2019   6/10/2019       L1820                    Knee Orthosis                   $   110.00
5529    WALLEGOOD INC        0116587490101216      6/3/2019    Bill/NF3     7/23/2019   6/10/2019       L1906                    Ankle Orthosis                  $    75.00
5530    WALLEGOOD INC        0116587490101216      6/3/2019    Bill/NF3     7/23/2019   6/10/2019       MSSGE                       Massager                     $   229.50
5531    WALLEGOOD INC        0569794530101014      6/3/2019    Bill/NF3    10/22/2019   9/12/2019       L0637          Lumbo-Sacral Orthosis, Custom-Fit         $   844.13
5532    WALLEGOOD INC        0614126620101015      6/3/2019    Bill/NF3     7/22/2019   6/14/2019       E0199                     Mattress Pad                   $    19.48
5533    WALLEGOOD INC        0614126620101015      6/3/2019    Bill/NF3     7/22/2019   6/14/2019       E0205                       Heat lamp                    $   259.65
5534    WALLEGOOD INC        0614126620101015      6/3/2019    Bill/NF3     7/22/2019   6/14/2019       E1399                       Massager                     $   229.50
5535    WALLEGOOD INC        0614126620101015      6/3/2019    Bill/NF3     7/22/2019   6/14/2019       E2601        Wheelchair Cushion, width less than 22"     $    55.29
5536    WALLEGOOD INC        0614126620101015      6/3/2019    Bill/NF3     7/22/2019   6/14/2019       L0627             Lumbar Orthosis, Custom-Fit            $   322.98
5537    WALLEGOOD INC        0614126620101015      6/3/2019    Bill/NF3     9/9/2019     8/2/2019       L0637          Lumbo-Sacral Orthosis, Custom-Fit         $   844.13
5538    WALLEGOOD INC        0627984240101020      6/3/2019    Bill/NF3     7/23/2019   6/13/2019       E0190          Positioning Cushion/Pillow/Wedge          $    22.04
5539    WALLEGOOD INC        0627984240101020      6/3/2019    Bill/NF3     7/23/2019   6/13/2019       E0199                     Mattress Pad                   $    19.48
5540    WALLEGOOD INC        0627984240101020      6/3/2019    Bill/NF3     7/23/2019   6/13/2019       E1399                Water Circulating Pump              $   232.50
5541    WALLEGOOD INC        0627984240101020      6/3/2019    Bill/NF3     7/23/2019   6/13/2019       E2601        Wheelchair Cushion, width less than 22"     $    55.29
5542    WALLEGOOD INC        0627984240101020      6/3/2019    Bill/NF3     7/23/2019   6/13/2019       L0174              Cervical Collar, Semi-Rigid           $   130.00
5543    WALLEGOOD INC        0627984240101020      6/3/2019    Bill/NF3     7/23/2019   6/13/2019       L0627             Lumbar Orthosis, Custom-Fit            $   322.98
5544    WALLEGOOD INC        0627984240101020      6/3/2019    Bill/NF3     7/23/2019   6/13/2019       L3670                   Shoulder Orthosis                $   111.07
5545    WALLEGOOD INC        0433529140101010      6/4/2019    Bill/NF3     7/25/2019   6/17/2019       E1399                Water Circulating Pump              $   232.50
5546    WALLEGOOD INC        0433529140101010      6/4/2019    Bill/NF3     7/25/2019   6/17/2019       E2601        Wheelchair Cushion, width less than 22"     $    55.29
5547    WALLEGOOD INC        0433529140101010      6/4/2019    Bill/NF3     7/25/2019   6/17/2019       L0174              Cervical Collar, Semi-Rigid           $   130.00
5548    WALLEGOOD INC        0433529140101010      6/4/2019    Bill/NF3     7/25/2019   6/17/2019       L0627             Lumbar Orthosis, Custom-Fit            $   322.98
5549    WALLEGOOD INC        0433529140101010      6/4/2019    Bill/NF3     8/29/2019   7/18/2019       E0205                       Heat lamp                    $   259.65
5550    WALLEGOOD INC        0433529140101010      6/4/2019    Bill/NF3     8/29/2019   7/18/2019       E0730                      TENS Unit                     $    76.25
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 152 of 186 PageID #: 253
                                                Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                           Exhibit "1"

                                                                          Approximate
Fraud                                              Date of    Document                   Service       HCPCS
          Provider Name       Claim Number                                  Date of                                           Product Description              Charge
Event                                              Accident    Mailed                 Provided Date     Code
                                                                            Mailing
5551    WALLEGOOD INC        0433529140101010      6/4/2019    Bill/NF3    8/29/2019    7/18/2019       E1399                       Massager                   $   193.50
5552    WALLEGOOD INC        0433529140101010      6/4/2019    Bill/NF3     9/3/2019    7/29/2019       L1832              Knee Orthosis, Custom-Fit           $   607.55
5553    WALLEGOOD INC        0452498290101160      6/5/2019    Bill/NF3     8/5/2019    6/25/2019       E0190          Positioning Cushion/Pillow/Wedge        $    22.04
5554    WALLEGOOD INC        0452498290101160      6/5/2019    Bill/NF3     8/5/2019    6/25/2019       E0205                       Heat lamp                  $   259.65
5555    WALLEGOOD INC        0452498290101160      6/5/2019    Bill/NF3     8/5/2019    6/25/2019       E1399                       Massager                   $   193.50
5556    WALLEGOOD INC        0452498290101160      6/5/2019    Bill/NF3     8/5/2019    6/25/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
5557    WALLEGOOD INC        0452498290101160      6/5/2019    Bill/NF3     8/5/2019    6/25/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
5558    WALLEGOOD INC        0452498290101160      6/5/2019    Bill/NF3    9/30/2019    8/21/2019       E0730                      TENS Unit                   $    76.25
5559    WALLEGOOD INC        0452498290101160      6/5/2019    Bill/NF3    9/30/2019    8/21/2019       E0849                 Cervical Traction Unit           $   371.70
5560    WALLEGOOD INC        0452498290101160      6/5/2019    Bill/NF3    10/7/2019    8/29/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
5561    WALLEGOOD INC        0536411950101032      6/5/2019    Bill/NF3    7/23/2019    6/13/2019       E0190          Positioning Cushion/Pillow/Wedge        $    22.04
5562    WALLEGOOD INC        0536411950101032      6/5/2019    Bill/NF3    7/23/2019    6/13/2019       E0190          Positioning Cushion/Pillow/Wedge        $    55.29
5563    WALLEGOOD INC        0536411950101032      6/5/2019    Bill/NF3    7/23/2019    6/13/2019       E0199                     Mattress Pad                 $    19.48
5564    WALLEGOOD INC        0536411950101032      6/5/2019    Bill/NF3    7/23/2019    6/13/2019       E0217         Water circulating heat pad with pump     $   232.50
5565    WALLEGOOD INC        0536411950101032      6/5/2019    Bill/NF3    7/23/2019    6/13/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
5566    WALLEGOOD INC        0536411950101032      6/5/2019    Bill/NF3    7/23/2019    6/13/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
5567    WALLEGOOD INC        0536411950101032      6/5/2019    Bill/NF3    7/23/2019    6/13/2019       L1820                    Knee Orthosis                 $   110.00
5568    WALLEGOOD INC        0536411950101032      6/5/2019    Bill/NF3    7/23/2019    6/13/2019       L1820                    Knee Orthosis                 $   110.00
5569    WALLEGOOD INC        0536411950101032      6/5/2019    Bill/NF3    7/23/2019    6/13/2019       L3710                    Elbow Orthosis                $    77.00
5570    WALLEGOOD INC        0536411950101032      6/5/2019    Bill/NF3    7/23/2019    6/17/2019       E0190          Positioning Cushion/Pillow/Wedge        $    22.04
5571    WALLEGOOD INC        0536411950101032      6/5/2019    Bill/NF3    7/23/2019    6/17/2019       E0199                     Mattress Pad                 $    19.48
5572    WALLEGOOD INC        0536411950101032      6/5/2019    Bill/NF3    7/23/2019    6/17/2019       E1399                Water Circulating Pump            $   232.50
5573    WALLEGOOD INC        0536411950101032      6/5/2019    Bill/NF3    7/23/2019    6/17/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
5574    WALLEGOOD INC        0536411950101032      6/5/2019    Bill/NF3    7/23/2019    6/17/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
5575    WALLEGOOD INC        0536411950101032      6/5/2019    Bill/NF3    7/23/2019    6/17/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
5576    WALLEGOOD INC        0536411950101032      6/5/2019    Bill/NF3    7/23/2019    6/17/2019       L1820                    Knee Orthosis                 $   110.00
5577    WALLEGOOD INC        0536411950101032      6/5/2019    Bill/NF3    7/23/2019    6/17/2019       L1820                    Knee Orthosis                 $   110.00
5578    WALLEGOOD INC        0536411950101032      6/5/2019    Bill/NF3    7/23/2019    6/17/2019       L1906                    Ankle Orthosis                $    75.00
5579    WALLEGOOD INC        0536411950101032      6/5/2019    Bill/NF3    9/16/2019     8/8/2019       E0205                       Heat lamp                  $   259.65
5580    WALLEGOOD INC        0536411950101032      6/5/2019    Bill/NF3    9/16/2019     8/8/2019       E0730                      TENS Unit                   $    76.25
5581    WALLEGOOD INC        0536411950101032      6/5/2019    Bill/NF3    9/16/2019     8/8/2019       E0855                 Cervical Traction Unit           $   502.63
5582    WALLEGOOD INC        0536411950101032      6/5/2019    Bill/NF3    9/16/2019     8/8/2019       E0855                 Cervical Traction Unit           $   502.63
5583    WALLEGOOD INC        0536411950101032      6/5/2019    Bill/NF3    9/16/2019     8/8/2019       E1399                       Massager                   $   193.50
5584    WALLEGOOD INC        0536411950101032      6/5/2019    Bill/NF3    9/16/2019     8/8/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
5585    WALLEGOOD INC        0536411950101032      6/5/2019    Bill/NF3    9/16/2019     8/8/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
5586    WALLEGOOD INC        0536411950101032      6/5/2019    Bill/NF3    10/7/2019    8/28/2019       E0730                      TENS Unit                   $    76.25
5587    WALLEGOOD INC        0536411950101032      6/5/2019    Bill/NF3    10/7/2019    8/28/2019       E1399                       Massager                   $   193.50
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 153 of 186 PageID #: 254
                                                Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                           Exhibit "1"

                                                                          Approximate
Fraud                                              Date of     Document                  Service       HCPCS
          Provider Name       Claim Number                                   Date of                                          Product Description              Charge
Event                                              Accident     Mailed                Provided Date     Code
                                                                             Mailing
5588    WALLEGOOD INC        0536411950101032      6/5/2019    Bill/NF3     10/7/2019   8/28/2019       E1399                     Heat Lamp                    $   222.00
5589    WALLEGOOD INC        0289202710101068      6/9/2019    Bill/NF3     7/30/2019   6/24/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
5590    WALLEGOOD INC        0289202710101068      6/9/2019    Bill/NF3     7/30/2019   6/24/2019       E0205                      Heat lamp                   $   259.65
5591    WALLEGOOD INC        0289202710101068      6/9/2019    Bill/NF3     7/30/2019   6/24/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
5592    WALLEGOOD INC        0289202710101068      6/9/2019    Bill/NF3     7/30/2019   6/24/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
5593    WALLEGOOD INC        0289202710101068      6/9/2019    Bill/NF3     7/30/2019   6/24/2019       L1820                    Knee Orthosis                 $   110.00
5594    WALLEGOOD INC        0289202710101068      6/9/2019    Bill/NF3     8/5/2019    6/25/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
5595    WALLEGOOD INC        0289202710101068      6/9/2019    Bill/NF3     8/5/2019    6/25/2019       E0205                      Heat lamp                   $   259.65
5596    WALLEGOOD INC        0289202710101068      6/9/2019    Bill/NF3     8/5/2019    6/25/2019       E0900                 Pelvic Traction Unit             $    78.54
5597    WALLEGOOD INC        0289202710101068      6/9/2019    Bill/NF3     8/5/2019    6/25/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
5598    WALLEGOOD INC        0289202710101068      6/9/2019    Bill/NF3     8/5/2019    6/25/2019       L2630             Pelvic Control Band & Belt           $   255.07
5599    WALLEGOOD INC        0289202710101068      6/9/2019    Bill/NF3     8/19/2019   7/11/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
5600    WALLEGOOD INC        0289202710101068      6/9/2019    Bill/NF3     8/19/2019   7/11/2019       E0205                      Heat lamp                   $   259.65
5601    WALLEGOOD INC        0289202710101068      6/9/2019    Bill/NF3     8/19/2019   7/11/2019       E0849                Cervical Traction Unit            $   371.70
5602    WALLEGOOD INC        0289202710101068      6/9/2019    Bill/NF3     8/19/2019   7/11/2019       E0900                 Pelvic Traction Unit             $    78.54
5603    WALLEGOOD INC        0289202710101068      6/9/2019    Bill/NF3     8/19/2019   7/11/2019       L2630             Pelvic Control Band & Belt           $   255.07
5604    WALLEGOOD INC        0289202710101068      6/9/2019    Bill/NF3    11/12/2019   10/7/2019       E0730                     TENS Unit                    $    76.25
5605    WALLEGOOD INC        0289202710101068      6/9/2019    Bill/NF3    11/12/2019   10/7/2019       E1399                     Heat Lamp                    $   222.00
5606    WALLEGOOD INC        0505279670101039      6/9/2019    Bill/NF3     9/3/2019    6/24/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
5607    WALLEGOOD INC        0505279670101039      6/9/2019    Bill/NF3     7/30/2019   6/24/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
5608    WALLEGOOD INC        0505279670101039      6/9/2019    Bill/NF3     9/3/2019    6/24/2019       E0205                      Heat lamp                   $   259.65
5609    WALLEGOOD INC        0505279670101039      6/9/2019    Bill/NF3     7/30/2019   6/24/2019       E0205                      Heat lamp                   $   259.65
5610    WALLEGOOD INC        0505279670101039      6/9/2019    Bill/NF3     9/3/2019    6/24/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
5611    WALLEGOOD INC        0505279670101039      6/9/2019    Bill/NF3     7/30/2019   6/24/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
5612    WALLEGOOD INC        0505279670101039      6/9/2019    Bill/NF3     9/3/2019    6/24/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
5613    WALLEGOOD INC        0505279670101039      6/9/2019    Bill/NF3     7/30/2019   6/24/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
5614    WALLEGOOD INC        0505279670101039      6/9/2019    Bill/NF3     9/3/2019    6/24/2019       L1820                    Knee Orthosis                 $   110.00
5615    WALLEGOOD INC        0505279670101039      6/9/2019    Bill/NF3     7/30/2019   6/24/2019       L1820                    Knee Orthosis                 $   110.00
5616    WALLEGOOD INC        0292236820101068      6/10/2019   Bill/NF3      8/5/2019   6/25/2019       E0199                    Mattress Pad                  $    19.48
5617    WALLEGOOD INC        0292236820101068      6/10/2019   Bill/NF3      8/5/2019   6/25/2019       E1399                 Orthopedic Car Seat              $    96.50
5618    WALLEGOOD INC        0292236820101068      6/10/2019   Bill/NF3      8/5/2019   6/25/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
5619    WALLEGOOD INC        0292236820101068      6/10/2019   Bill/NF3      8/5/2019   6/25/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
5620    WALLEGOOD INC        0292236820101068      6/10/2019   Bill/NF3      8/5/2019   6/25/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
5621    WALLEGOOD INC        0292236820101068      6/10/2019   Bill/NF3      8/5/2019   6/25/2019       L1820                    Knee Orthosis                 $   110.00
5622    WALLEGOOD INC        0292236820101068      6/10/2019   Bill/NF3      8/5/2019   6/25/2019       L3807             Wrist Orthosis, Custom-Fit           $   178.04
5623    WALLEGOOD INC        0292236820101068      6/10/2019   Bill/NF3     8/29/2019   7/18/2019       E0855                Cervical Traction Unit            $   502.63
5624    WALLEGOOD INC        0292236820101068      6/10/2019   Bill/NF3     8/29/2019   7/18/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 154 of 186 PageID #: 255
                                                Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                           Exhibit "1"

                                                                          Approximate
Fraud                                              Date of     Document                  Service       HCPCS
          Provider Name       Claim Number                                  Date of                                           Product Description              Charge
Event                                              Accident     Mailed                Provided Date     Code
                                                                            Mailing
5625    WALLEGOOD INC        0292236820101068      6/10/2019   Bill/NF3    8/29/2019    7/18/2019       L1832             Knee Orthosis, Custom-Fit            $   607.55
5626    WALLEGOOD INC        0292236820101068      6/10/2019   Bill/NF3     9/9/2019    7/31/2019       E0730                     TENS Unit                    $    76.25
5627    WALLEGOOD INC        0292236820101068      6/10/2019   Bill/NF3     9/9/2019    7/31/2019       E1399                      Massager                    $   193.50
5628    WALLEGOOD INC        0292236820101068      6/10/2019   Bill/NF3     9/9/2019    7/31/2019       E1399                     Heat Lamp                    $   222.00
5629    WALLEGOOD INC        0292236820101068      6/10/2019   Bill/NF3     9/9/2019    7/31/2019       E1399               Water Circulating Pump             $   232.50
5630    WALLEGOOD INC        0658375510101018      6/10/2019   Bill/NF3    8/26/2019    7/15/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
5631    WALLEGOOD INC        0658375510101018      6/10/2019   Bill/NF3    8/26/2019    7/15/2019       E0205                      Heat lamp                   $   259.65
5632    WALLEGOOD INC        0658375510101018      6/10/2019   Bill/NF3    8/26/2019    7/15/2019       E0215                Electric Heating Pad              $    20.93
5633    WALLEGOOD INC        0658375510101018      6/10/2019   Bill/NF3    8/26/2019    7/15/2019       E1399                      Massager                    $   193.50
5634    WALLEGOOD INC        0658375510101018      6/10/2019   Bill/NF3    8/26/2019    7/15/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
5635    WALLEGOOD INC        0658375510101018      6/10/2019   Bill/NF3    8/26/2019    7/15/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
5636    WALLEGOOD INC        0658375510101018      6/10/2019   Bill/NF3    8/29/2019    7/18/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
5637    WALLEGOOD INC        0658375510101018      6/10/2019   Bill/NF3    8/29/2019    7/18/2019       E1399                      Massager                    $   193.50
5638    WALLEGOOD INC        0658375510101018      6/10/2019   Bill/NF3    8/29/2019    7/18/2019       E1399               Water Circulating Pump             $   232.50
5639    WALLEGOOD INC        0658375510101018      6/10/2019   Bill/NF3    8/29/2019    7/18/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
5640    WALLEGOOD INC        0658375510101018      6/10/2019   Bill/NF3    8/29/2019    7/18/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
5641    WALLEGOOD INC        0658375510101018      6/10/2019   Bill/NF3    8/29/2019    7/19/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
5642    WALLEGOOD INC        0658375510101018      6/10/2019   Bill/NF3    12/6/2019    10/24/2019      L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
5643    WALLEGOOD INC        0189448640101048      6/12/2019   Bill/NF3    8/29/2019    7/18/2019       E0215                Electric Heating Pad              $    20.93
5644    WALLEGOOD INC        0189448640101048      6/12/2019   Bill/NF3    8/29/2019    7/18/2019       E1399                      Massager                    $   193.50
5645    WALLEGOOD INC        0189448640101048      6/12/2019   Bill/NF3    8/29/2019    7/18/2019       E1399               Water Circulating Pump             $   232.50
5646    WALLEGOOD INC        0189448640101048      6/12/2019   Bill/NF3    8/29/2019    7/18/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
5647    WALLEGOOD INC        0189448640101048      6/12/2019   Bill/NF3    8/29/2019    7/18/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
5648    WALLEGOOD INC        0189448640101048      6/12/2019   Bill/NF3     9/9/2019     8/2/2019       L1832             Knee Orthosis, Custom-Fit            $   607.55
5649    WALLEGOOD INC        0656383150101019      6/13/2019   Bill/NF3    7/30/2019    6/24/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
5650    WALLEGOOD INC        0656383150101019      6/13/2019   Bill/NF3    7/30/2019    6/24/2019       E0199                    Mattress Pad                  $    19.48
5651    WALLEGOOD INC        0656383150101019      6/13/2019   Bill/NF3    7/30/2019    6/24/2019       E1399               Water Circulating Pump             $   232.50
5652    WALLEGOOD INC        0656383150101019      6/13/2019   Bill/NF3    7/30/2019    6/24/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
5653    WALLEGOOD INC        0656383150101019      6/13/2019   Bill/NF3    7/30/2019    6/24/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
5654    WALLEGOOD INC        0656383150101019      6/13/2019   Bill/NF3    7/30/2019    6/24/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
5655    WALLEGOOD INC        0656383150101019      6/13/2019   Bill/NF3    7/30/2019    6/24/2019       L1820                    Knee Orthosis                 $   110.00
5656    WALLEGOOD INC        0656383150101019      6/13/2019   Bill/NF3     8/5/2019    6/25/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
5657    WALLEGOOD INC        0656383150101019      6/13/2019   Bill/NF3     8/5/2019    6/25/2019       E0199                    Mattress Pad                  $    19.48
5658    WALLEGOOD INC        0656383150101019      6/13/2019   Bill/NF3     8/5/2019    6/25/2019       E1399                Orthopedic Car Seat               $    96.50
5659    WALLEGOOD INC        0656383150101019      6/13/2019   Bill/NF3     8/5/2019    6/25/2019       E1399               Water Circulating Pump             $   232.50
5660    WALLEGOOD INC        0656383150101019      6/13/2019   Bill/NF3     8/5/2019    6/25/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
5661    WALLEGOOD INC        0656383150101019      6/13/2019   Bill/NF3     8/5/2019    6/25/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 155 of 186 PageID #: 256
                                                Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                           Exhibit "1"

                                                                          Approximate
Fraud                                              Date of     Document                  Service       HCPCS
          Provider Name       Claim Number                                  Date of                                           Product Description              Charge
Event                                              Accident     Mailed                Provided Date     Code
                                                                            Mailing
5662    WALLEGOOD INC        0656383150101019      6/13/2019   Bill/NF3     8/5/2019    6/25/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
5663    WALLEGOOD INC        0656383150101019      6/13/2019   Bill/NF3     8/5/2019    6/25/2019       L1820                    Knee Orthosis                 $   110.00
5664    WALLEGOOD INC        0656383150101019      6/13/2019   Bill/NF3     9/9/2019     8/2/2019       E0855                Cervical Traction Unit            $   502.63
5665    WALLEGOOD INC        0656383150101019      6/13/2019   Bill/NF3     9/9/2019     8/2/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
5666    WALLEGOOD INC        0656383150101019      6/13/2019   Bill/NF3    9/16/2019     8/8/2019       E0205                      Heat lamp                   $   259.65
5667    WALLEGOOD INC        0656383150101019      6/13/2019   Bill/NF3    9/16/2019     8/8/2019       E0730                     TENS Unit                    $    76.25
5668    WALLEGOOD INC        0656383150101019      6/13/2019   Bill/NF3    9/16/2019     8/8/2019       E1399                      Massager                    $   193.50
5669    WALLEGOOD INC        0657825560101012      6/13/2019   Bill/NF3     8/5/2019    6/26/2019       E0199                    Mattress Pad                  $    19.48
5670    WALLEGOOD INC        0657825560101012      6/13/2019   Bill/NF3     8/5/2019    6/26/2019       E1399                 Orthopedic Car Seat              $    96.50
5671    WALLEGOOD INC        0657825560101012      6/13/2019   Bill/NF3     8/5/2019    6/26/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
5672    WALLEGOOD INC        0657825560101012      6/13/2019   Bill/NF3     8/5/2019    6/26/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
5673    WALLEGOOD INC        0657825560101012      6/13/2019   Bill/NF3     8/5/2019    6/26/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
5674    WALLEGOOD INC        0656673680101012      6/14/2019   Bill/NF3     8/5/2019    6/25/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
5675    WALLEGOOD INC        0656673680101012      6/14/2019   Bill/NF3     8/5/2019    6/25/2019       E0199                    Mattress Pad                  $    19.48
5676    WALLEGOOD INC        0656673680101012      6/14/2019   Bill/NF3     8/5/2019    6/25/2019       E1399                 Orthopedic Car Seat              $    96.50
5677    WALLEGOOD INC        0656673680101012      6/14/2019   Bill/NF3     8/5/2019    6/25/2019       E1399               Water Circulating Pump             $   232.50
5678    WALLEGOOD INC        0656673680101012      6/14/2019   Bill/NF3     8/5/2019    6/25/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
5679    WALLEGOOD INC        0656673680101012      6/14/2019   Bill/NF3     8/5/2019    6/25/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
5680    WALLEGOOD INC        0656673680101012      6/14/2019   Bill/NF3     8/5/2019    6/25/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
5681    WALLEGOOD INC        0656673680101012      6/14/2019   Bill/NF3     8/5/2019    6/25/2019       L3670                  Shoulder Orthosis               $   111.07
5682    WALLEGOOD INC        0661951550101012      6/14/2019   Bill/NF3    7/29/2019    6/24/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
5683    WALLEGOOD INC        0661951550101012      6/14/2019   Bill/NF3    7/29/2019    6/24/2019       E0199                    Mattress Pad                  $    19.48
5684    WALLEGOOD INC        0661951550101012      6/14/2019   Bill/NF3    7/29/2019    6/24/2019       E1399                 Orthopedic Car Seat              $    96.50
5685    WALLEGOOD INC        0661951550101012      6/14/2019   Bill/NF3    7/29/2019    6/24/2019       E1399               Water Circulating Pump             $   232.50
5686    WALLEGOOD INC        0661951550101012      6/14/2019   Bill/NF3    7/29/2019    6/24/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
5687    WALLEGOOD INC        0661951550101012      6/14/2019   Bill/NF3    7/29/2019    6/24/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
5688    WALLEGOOD INC        0661951550101012      6/14/2019   Bill/NF3    7/29/2019    6/24/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
5689    WALLEGOOD INC        0661951550101012      6/14/2019   Bill/NF3    7/29/2019    6/24/2019       L1820                    Knee Orthosis                 $   110.00
5690    WALLEGOOD INC        0661951550101012      6/14/2019   Bill/NF3     8/5/2019    6/26/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
5691    WALLEGOOD INC        0661951550101012      6/14/2019   Bill/NF3     8/5/2019    6/26/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
5692    WALLEGOOD INC        0661951550101012      6/14/2019   Bill/NF3     8/5/2019    6/26/2019       E0199                    Mattress Pad                  $    19.48
5693    WALLEGOOD INC        0661951550101012      6/14/2019   Bill/NF3     8/5/2019    6/26/2019       E0199                    Mattress Pad                  $    19.48
5694    WALLEGOOD INC        0661951550101012      6/14/2019   Bill/NF3     8/5/2019    6/26/2019       E1399                 Orthopedic Car Seat              $    96.50
5695    WALLEGOOD INC        0661951550101012      6/14/2019   Bill/NF3     8/5/2019    6/26/2019       E1399               Water Circulating Pump             $   232.50
5696    WALLEGOOD INC        0661951550101012      6/14/2019   Bill/NF3     8/5/2019    6/26/2019       E1399               Water Circulating Pump             $   232.50
5697    WALLEGOOD INC        0661951550101012      6/14/2019   Bill/NF3     8/5/2019    6/26/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
5698    WALLEGOOD INC        0661951550101012      6/14/2019   Bill/NF3     8/5/2019    6/26/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 156 of 186 PageID #: 257
                                                Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                           Exhibit "1"

                                                                          Approximate
Fraud                                              Date of     Document                  Service       HCPCS
          Provider Name       Claim Number                                  Date of                                           Product Description              Charge
Event                                              Accident     Mailed                Provided Date     Code
                                                                            Mailing
5699    WALLEGOOD INC        0661951550101012      6/14/2019   Bill/NF3     8/5/2019    6/26/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
5700    WALLEGOOD INC        0661951550101012      6/14/2019   Bill/NF3     8/5/2019    6/26/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
5701    WALLEGOOD INC        0661951550101012      6/14/2019   Bill/NF3     8/5/2019    6/26/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
5702    WALLEGOOD INC        0661951550101012      6/14/2019   Bill/NF3     8/5/2019    6/26/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
5703    WALLEGOOD INC        0661951550101012      6/14/2019   Bill/NF3     8/5/2019    6/26/2019       L3670                  Shoulder Orthosis               $   111.07
5704    WALLEGOOD INC        0661951550101012      6/14/2019   Bill/NF3     8/5/2019    6/26/2019       L3670                  Shoulder Orthosis               $   111.07
5705    WALLEGOOD INC        0661951550101012      6/14/2019   Bill/NF3     9/3/2019    7/26/2019       E0855                Cervical Traction Unit            $   502.63
5706    WALLEGOOD INC        0661951550101012      6/14/2019   Bill/NF3     9/3/2019    7/26/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
5707    WALLEGOOD INC        0661951550101012      6/14/2019   Bill/NF3     9/9/2019     8/1/2019       E0855                Cervical Traction Unit            $   502.63
5708    WALLEGOOD INC        0661951550101012      6/14/2019   Bill/NF3     9/9/2019     8/1/2019       E0855                Cervical Traction Unit            $   502.63
5709    WALLEGOOD INC        0661951550101012      6/14/2019   Bill/NF3     9/9/2019     8/1/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
5710    WALLEGOOD INC        0661951550101012      6/14/2019   Bill/NF3     9/9/2019     8/9/2019       E0730                     TENS Unit                    $    76.25
5711    WALLEGOOD INC        0661951550101012      6/14/2019   Bill/NF3     9/9/2019     8/9/2019       E0730                     TENS Unit                    $    76.25
5712    WALLEGOOD INC        0661951550101012      6/14/2019   Bill/NF3     9/9/2019     8/9/2019       E1399                      Massager                    $   193.50
5713    WALLEGOOD INC        0661951550101012      6/14/2019   Bill/NF3     9/9/2019     8/9/2019       E1399                      Massager                    $   193.50
5714    WALLEGOOD INC        0661951550101012      6/14/2019   Bill/NF3     9/9/2019     8/9/2019       E1399                     Heat Lamp                    $   222.00
5715    WALLEGOOD INC        0661951550101012      6/14/2019   Bill/NF3     9/9/2019     8/9/2019       E1399                     Heat Lamp                    $   222.00
5716    WALLEGOOD INC        0661951550101012      6/14/2019   Bill/NF3    9/30/2019    8/22/2019       E0205                      Heat lamp                   $   259.65
5717    WALLEGOOD INC        0661951550101012      6/14/2019   Bill/NF3    9/30/2019    8/22/2019       E0730                     TENS Unit                    $    76.25
5718    WALLEGOOD INC        0661951550101012      6/14/2019   Bill/NF3    9/30/2019    8/22/2019       E1399                      Massager                    $   193.50
5719    WALLEGOOD INC        0450477100101018      6/17/2019   Bill/NF3     8/5/2019    6/28/2019       E0205                      Heat lamp                   $   259.65
5720    WALLEGOOD INC        0450477100101018      6/17/2019   Bill/NF3     8/5/2019    6/28/2019       E1399                      Massager                    $   193.50
5721    WALLEGOOD INC        0450477100101018      6/17/2019   Bill/NF3     8/5/2019    6/28/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
5722    WALLEGOOD INC        0450477100101018      6/17/2019   Bill/NF3     8/5/2019    6/28/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
5723    WALLEGOOD INC        0450477100101018      6/17/2019   Bill/NF3     9/3/2019    7/26/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
5724    WALLEGOOD INC        0450477100101018      6/17/2019   Bill/NF3    9/30/2019    8/22/2019       E0730                     TENS Unit                    $    76.25
5725    WALLEGOOD INC        0450477100101018      6/17/2019   Bill/NF3    9/30/2019    8/22/2019       E0855                Cervical Traction Unit            $   502.63
5726    WALLEGOOD INC        0575382330101053      6/17/2019   Bill/NF3    7/29/2019    6/24/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
5727    WALLEGOOD INC        0575382330101053      6/17/2019   Bill/NF3    7/29/2019    6/24/2019       E0199                    Mattress Pad                  $    19.48
5728    WALLEGOOD INC        0575382330101053      6/17/2019   Bill/NF3    7/29/2019    6/24/2019       E1399                 Orthopedic Car Seat              $    96.50
5729    WALLEGOOD INC        0575382330101053      6/17/2019   Bill/NF3    7/29/2019    6/24/2019       E1399               Water Circulating Pump             $   232.50
5730    WALLEGOOD INC        0575382330101053      6/17/2019   Bill/NF3    7/29/2019    6/24/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
5731    WALLEGOOD INC        0575382330101053      6/17/2019   Bill/NF3    7/29/2019    6/24/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
5732    WALLEGOOD INC        0575382330101053      6/17/2019   Bill/NF3    7/29/2019    6/24/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
5733    WALLEGOOD INC        0575382330101053      6/17/2019   Bill/NF3    7/29/2019    6/24/2019       L1820                    Knee Orthosis                 $   110.00
5734    WALLEGOOD INC        0575382330101053      6/17/2019   Bill/NF3    7/29/2019    6/24/2019       L1906                   Ankle Orthosis                 $    75.00
5735    WALLEGOOD INC        0575382330101053      6/17/2019   Bill/NF3    10/1/2019    8/21/2019       E0205                      Heat lamp                   $   259.65
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 157 of 186 PageID #: 258
                                                Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                           Exhibit "1"

                                                                          Approximate
Fraud                                              Date of     Document                  Service       HCPCS
          Provider Name       Claim Number                                  Date of                                           Product Description              Charge
Event                                              Accident     Mailed                Provided Date     Code
                                                                            Mailing
5736    WALLEGOOD INC        0575382330101053      6/17/2019   Bill/NF3    10/1/2019    8/21/2019       E0730                     TENS Unit                    $    76.25
5737    WALLEGOOD INC        0575382330101053      6/17/2019   Bill/NF3    10/1/2019    8/21/2019       E0855                Cervical Traction Unit            $   502.63
5738    WALLEGOOD INC        0575382330101053      6/17/2019   Bill/NF3    10/1/2019    8/21/2019       E1399                      Massager                    $   193.50
5739    WALLEGOOD INC        0575382330101053      6/17/2019   Bill/NF3    10/1/2019    8/21/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
5740    WALLEGOOD INC        0575382330101053      6/17/2019   Bill/NF3    10/1/2019    8/21/2019       L1832             Knee Orthosis, Custom-Fit            $   607.55
5741    WALLEGOOD INC        0100340680101119      6/18/2019   Bill/NF3    8/29/2019    7/17/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
5742    WALLEGOOD INC        0100340680101119      6/18/2019   Bill/NF3    8/29/2019    7/17/2019       E0199                    Mattress Pad                  $    19.48
5743    WALLEGOOD INC        0100340680101119      6/18/2019   Bill/NF3    8/29/2019    7/17/2019       E1399                      Massager                    $   193.50
5744    WALLEGOOD INC        0100340680101119      6/18/2019   Bill/NF3    8/29/2019    7/17/2019       E1399               Water Circulating Pump             $   232.50
5745    WALLEGOOD INC        0100340680101119      6/18/2019   Bill/NF3    8/29/2019    7/17/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
5746    WALLEGOOD INC        0100340680101119      6/18/2019   Bill/NF3    8/29/2019    7/17/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
5747    WALLEGOOD INC        0100340680101119      6/18/2019   Bill/NF3    8/29/2019    7/17/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
5748    WALLEGOOD INC        0100340680101119      6/18/2019   Bill/NF3    8/29/2019    7/17/2019       L1820                    Knee Orthosis                 $   110.00
5749    WALLEGOOD INC        0100340680101119      6/18/2019   Bill/NF3    8/29/2019    7/17/2019       L3670                  Shoulder Orthosis               $   111.07
5750    WALLEGOOD INC        0100340680101119      6/18/2019   Bill/NF3    8/29/2019    7/17/2019       L3710                   Elbow Orthosis                 $    77.00
5751    WALLEGOOD INC        0100340680101119      6/18/2019   Bill/NF3    9/17/2019     8/9/2019       E0855                Cervical Traction Unit            $   502.63
5752    WALLEGOOD INC        0100340680101119      6/18/2019   Bill/NF3    9/16/2019     8/9/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
5753    WALLEGOOD INC        0471040080101013      6/18/2019   Bill/NF3    8/19/2019    7/15/2019       E0205                      Heat lamp                   $   259.65
5754    WALLEGOOD INC        0471040080101013      6/18/2019   Bill/NF3    8/19/2019    7/15/2019       E0900                 Pelvic Traction Unit             $    78.54
5755    WALLEGOOD INC        0471040080101013      6/18/2019   Bill/NF3    8/19/2019    7/15/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
5756    WALLEGOOD INC        0471040080101013      6/18/2019   Bill/NF3    8/19/2019    7/15/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
5757    WALLEGOOD INC        0471040080101013      6/18/2019   Bill/NF3    8/19/2019    7/15/2019       L2630             Pelvic Control Band & Belt           $   255.07
5758    WALLEGOOD INC        0382528080101049      6/19/2019   Bill/NF3    8/29/2019    7/17/2019       E1399                 Orthopedic Car Seat              $    96.50
5759    WALLEGOOD INC        0382528080101049      6/19/2019   Bill/NF3    8/29/2019    7/17/2019       L1820                    Knee Orthosis                 $   110.00
5760    WALLEGOOD INC        0382528080101049      6/19/2019   Bill/NF3    8/29/2019    7/17/2019       L3670                  Shoulder Orthosis               $   111.07
5761    WALLEGOOD INC        0382528080101049      6/19/2019   Bill/NF3     9/9/2019     8/2/2019       L1832             Knee Orthosis, Custom-Fit            $   607.55
5762    WALLEGOOD INC        0382528080101049      6/19/2019   Bill/NF3     9/9/2019     8/6/2019       E0730                     TENS Unit                    $    76.25
5763    WALLEGOOD INC        0382528080101049      6/19/2019   Bill/NF3     9/9/2019     8/6/2019       E1399                      Massager                    $   193.50
5764    WALLEGOOD INC        0382528080101049      6/19/2019   Bill/NF3     9/9/2019     8/6/2019       E1399                     Heat Lamp                    $   222.00
5765    WALLEGOOD INC        0382528080101049      6/19/2019   Bill/NF3     9/9/2019     8/6/2019       E1399               Water Circulating Pump             $   232.50
5766    WALLEGOOD INC        0649867670101012      6/19/2019   Bill/NF3    8/29/2019    7/16/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
5767    WALLEGOOD INC        0649867670101012      6/19/2019   Bill/NF3    8/29/2019    7/16/2019       E0205                      Heat lamp                   $   259.65
5768    WALLEGOOD INC        0649867670101012      6/19/2019   Bill/NF3    8/29/2019    7/16/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
5769    WALLEGOOD INC        0649867670101012      6/19/2019   Bill/NF3    8/29/2019    7/16/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
5770    WALLEGOOD INC        0649867670101012      6/19/2019   Bill/NF3    8/29/2019    7/16/2019       L1820                    Knee Orthosis                 $   110.00
5771    WALLEGOOD INC        0649867670101012      6/19/2019   Bill/NF3    8/29/2019    7/16/2019       L1820                    Knee Orthosis                 $   110.00
5772    WALLEGOOD INC        0649867670101012      6/19/2019   Bill/NF3    9/30/2019    8/22/2019       L1832             Knee Orthosis, Custom-Fit            $   607.55
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 158 of 186 PageID #: 259
                                                Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                           Exhibit "1"

                                                                          Approximate
Fraud                                              Date of     Document                  Service       HCPCS
          Provider Name       Claim Number                                  Date of                                           Product Description              Charge
Event                                              Accident     Mailed                Provided Date     Code
                                                                            Mailing
5773    WALLEGOOD INC        0590518790101023      6/20/2019   Bill/NF3    8/29/2019    7/16/2019       E0205                      Heat lamp                   $   259.65
5774    WALLEGOOD INC        0590518790101023      6/20/2019   Bill/NF3    8/29/2019    7/16/2019       E1399                       Massager                   $   193.50
5775    WALLEGOOD INC        0590518790101023      6/20/2019   Bill/NF3    8/29/2019    7/16/2019       E1399               Water Circulating Pump             $   232.50
5776    WALLEGOOD INC        0590518790101023      6/20/2019   Bill/NF3    8/29/2019    7/16/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
5777    WALLEGOOD INC        0590518790101023      6/20/2019   Bill/NF3    8/29/2019    7/16/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
5778    WALLEGOOD INC        0590518790101023      6/20/2019   Bill/NF3    9/16/2019    8/12/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
5779    WALLEGOOD INC        0590518790101023      6/20/2019   Bill/NF3    9/16/2019    8/12/2019       E0205                      Heat lamp                   $   259.65
5780    WALLEGOOD INC        0590518790101023      6/20/2019   Bill/NF3    9/16/2019    8/12/2019       E0215                 Electric Heating Pad             $    20.93
5781    WALLEGOOD INC        0590518790101023      6/20/2019   Bill/NF3    9/16/2019    8/12/2019       E1399                       Massager                   $   193.50
5782    WALLEGOOD INC        0590518790101023      6/20/2019   Bill/NF3    9/16/2019    8/12/2019       E1399               Water Circulating Pump             $   232.50
5783    WALLEGOOD INC        0590518790101023      6/20/2019   Bill/NF3    9/16/2019    8/12/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
5784    WALLEGOOD INC        0590518790101023      6/20/2019   Bill/NF3    9/16/2019    8/12/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
5785    WALLEGOOD INC        0590518790101023      6/20/2019   Bill/NF3    9/16/2019    8/12/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
5786    WALLEGOOD INC        0590518790101023      6/20/2019   Bill/NF3    9/16/2019    8/12/2019       L1906                   Ankle Orthosis                 $    75.00
5787    WALLEGOOD INC        0590518790101023      6/20/2019   Bill/NF3    9/16/2019    8/12/2019       L3710                   Elbow Orthosis                 $    77.00
5788    WALLEGOOD INC        0590518790101023      6/20/2019   Bill/NF3    9/24/2019    8/19/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
5789    WALLEGOOD INC        0294634900101081      6/21/2019   Bill/NF3     9/3/2019    7/23/2019       E0855                Cervical Traction Unit            $   502.63
5790    WALLEGOOD INC        0294634900101081      6/21/2019   Bill/NF3    9/24/2019    8/13/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
5791    WALLEGOOD INC        0097631950101069      6/22/2019   Bill/NF3    8/19/2019    7/15/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
5792    WALLEGOOD INC        0097631950101069      6/22/2019   Bill/NF3    8/26/2019    7/15/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
5793    WALLEGOOD INC        0097631950101069      6/22/2019   Bill/NF3    8/26/2019    7/15/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
5794    WALLEGOOD INC        0097631950101069      6/22/2019   Bill/NF3    8/19/2019    7/15/2019       E0199                    Mattress Pad                  $    19.48
5795    WALLEGOOD INC        0097631950101069      6/22/2019   Bill/NF3    8/26/2019    7/15/2019       E0199                    Mattress Pad                  $    19.48
5796    WALLEGOOD INC        0097631950101069      6/22/2019   Bill/NF3    8/26/2019    7/15/2019       E0199                    Mattress Pad                  $    19.48
5797    WALLEGOOD INC        0097631950101069      6/22/2019   Bill/NF3    8/26/2019    7/15/2019       E1399                 Orthopedic Car Seat              $    96.50
5798    WALLEGOOD INC        0097631950101069      6/22/2019   Bill/NF3    8/19/2019    7/15/2019       E1399               Water Circulating Pump             $   232.50
5799    WALLEGOOD INC        0097631950101069      6/22/2019   Bill/NF3    8/26/2019    7/15/2019       E1399               Water Circulating Pump             $   232.50
5800    WALLEGOOD INC        0097631950101069      6/22/2019   Bill/NF3    8/26/2019    7/15/2019       E1399               Water Circulating Pump             $   232.50
5801    WALLEGOOD INC        0097631950101069      6/22/2019   Bill/NF3    8/19/2019    7/15/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
5802    WALLEGOOD INC        0097631950101069      6/22/2019   Bill/NF3    8/26/2019    7/15/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
5803    WALLEGOOD INC        0097631950101069      6/22/2019   Bill/NF3    8/26/2019    7/15/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
5804    WALLEGOOD INC        0097631950101069      6/22/2019   Bill/NF3    8/19/2019    7/15/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
5805    WALLEGOOD INC        0097631950101069      6/22/2019   Bill/NF3    8/26/2019    7/15/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
5806    WALLEGOOD INC        0097631950101069      6/22/2019   Bill/NF3    8/26/2019    7/15/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
5807    WALLEGOOD INC        0097631950101069      6/22/2019   Bill/NF3    8/19/2019    7/15/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
5808    WALLEGOOD INC        0097631950101069      6/22/2019   Bill/NF3    8/26/2019    7/15/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
5809    WALLEGOOD INC        0097631950101069      6/22/2019   Bill/NF3    8/26/2019    7/15/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 159 of 186 PageID #: 260
                                                Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                           Exhibit "1"

                                                                          Approximate
Fraud                                              Date of     Document                  Service       HCPCS
          Provider Name       Claim Number                                   Date of                                          Product Description              Charge
Event                                              Accident     Mailed                Provided Date     Code
                                                                             Mailing
5810    WALLEGOOD INC        0097631950101069      6/22/2019   Bill/NF3     8/19/2019   7/15/2019       L3670                  Shoulder Orthosis               $   111.07
5811    WALLEGOOD INC        0097631950101069      6/22/2019   Bill/NF3     8/26/2019   7/15/2019       L3670                  Shoulder Orthosis               $   111.07
5812    WALLEGOOD INC        0097631950101069      6/22/2019   Bill/NF3     8/26/2019   7/15/2019       L3670                  Shoulder Orthosis               $   111.07
5813    WALLEGOOD INC        0097631950101069      6/22/2019   Bill/NF3      9/9/2019   7/31/2019       E0855               Cervical Traction Unit             $   502.63
5814    WALLEGOOD INC        0097631950101069      6/22/2019   Bill/NF3     9/12/2019   7/31/2019       E0855               Cervical Traction Unit             $   502.63
5815    WALLEGOOD INC        0097631950101069      6/22/2019   Bill/NF3      9/9/2019   7/31/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
5816    WALLEGOOD INC        0097631950101069      6/22/2019   Bill/NF3     9/12/2019   7/31/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
5817    WALLEGOOD INC        0097631950101069      6/22/2019   Bill/NF3     9/23/2019   8/19/2019       E0205                      Heat lamp                   $   259.65
5818    WALLEGOOD INC        0097631950101069      6/22/2019   Bill/NF3     9/23/2019   8/19/2019       E0205                      Heat lamp                   $   259.65
5819    WALLEGOOD INC        0097631950101069      6/22/2019   Bill/NF3     9/23/2019   8/19/2019       E0730                     TENS Unit                    $    76.25
5820    WALLEGOOD INC        0097631950101069      6/22/2019   Bill/NF3     9/23/2019   8/19/2019       E0730                     TENS Unit                    $    76.25
5821    WALLEGOOD INC        0097631950101069      6/22/2019   Bill/NF3     9/24/2019   8/19/2019       E0855               Cervical Traction Unit             $   502.63
5822    WALLEGOOD INC        0097631950101069      6/22/2019   Bill/NF3     9/23/2019   8/19/2019       E1399                      Massager                    $   193.50
5823    WALLEGOOD INC        0097631950101069      6/22/2019   Bill/NF3     9/23/2019   8/19/2019       E1399                      Massager                    $   193.50
5824    WALLEGOOD INC        0097631950101069      6/22/2019   Bill/NF3     9/23/2019   8/19/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
5825    WALLEGOOD INC        0097631950101069      6/22/2019   Bill/NF3    10/15/2019    9/3/2019       E0730                     TENS Unit                    $    76.25
5826    WALLEGOOD INC        0097631950101069      6/22/2019   Bill/NF3    10/15/2019    9/3/2019       E1399                      Massager                    $   193.50
5827    WALLEGOOD INC        0097631950101069      6/22/2019   Bill/NF3    10/15/2019    9/3/2019       E1399                     Heat Lamp                    $   222.00
5828    WALLEGOOD INC        0180967820101048      6/22/2019   Bill/NF3     8/29/2019   7/18/2019       E0199                    Mattress Pad                  $    19.48
5829    WALLEGOOD INC        0180967820101048      6/22/2019   Bill/NF3     8/29/2019   7/18/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
5830    WALLEGOOD INC        0180967820101048      6/22/2019   Bill/NF3     8/29/2019   7/18/2019       L0180               Cervical Collar, 2-piece           $   130.00
5831    WALLEGOOD INC        0180967820101048      6/22/2019   Bill/NF3     8/29/2019   7/18/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
5832    WALLEGOOD INC        0180967820101048      6/22/2019   Bill/NF3     8/29/2019   7/18/2019       L1820                    Knee Orthosis                 $   110.00
5833    WALLEGOOD INC        0180967820101048      6/22/2019   Bill/NF3     8/29/2019   7/18/2019       L3807             Wrist Orthosis, Custom-Fit           $   178.04
5834    WALLEGOOD INC        0180967820101048      6/22/2019   Bill/NF3      9/9/2019   7/31/2019       E0730                     TENS Unit                    $    76.25
5835    WALLEGOOD INC        0180967820101048      6/22/2019   Bill/NF3      9/9/2019   7/31/2019       E0855               Cervical Traction Unit             $   502.63
5836    WALLEGOOD INC        0180967820101048      6/22/2019   Bill/NF3      9/9/2019   7/31/2019       E1399                      Massager                    $   193.50
5837    WALLEGOOD INC        0180967820101048      6/22/2019   Bill/NF3      9/9/2019   7/31/2019       E1399                     Heat Lamp                    $   222.00
5838    WALLEGOOD INC        0180967820101048      6/22/2019   Bill/NF3      9/9/2019   7/31/2019       E1399              Water Circulating Pump              $   232.50
5839    WALLEGOOD INC        0180967820101048      6/22/2019   Bill/NF3      9/9/2019   7/31/2019       L1832             Knee Orthosis, Custom-Fit            $   607.55
5840    WALLEGOOD INC        0180967820101048      6/22/2019   Bill/NF3    10/28/2019   9/19/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
5841    WALLEGOOD INC        0597184700101026      6/22/2019   Bill/NF3     8/29/2019   7/19/2019       E1399                Orthopedic Car Seat               $    96.50
5842    WALLEGOOD INC        0597184700101026      6/22/2019   Bill/NF3     8/29/2019   7/19/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
5843    WALLEGOOD INC        0597184700101026      6/22/2019   Bill/NF3     8/29/2019   7/19/2019       L1820                    Knee Orthosis                 $   110.00
5844    WALLEGOOD INC        0597184700101026      6/22/2019   Bill/NF3      9/9/2019   7/31/2019       E0730                     TENS Unit                    $    76.25
5845    WALLEGOOD INC        0597184700101026      6/22/2019   Bill/NF3      9/9/2019   7/31/2019       E0855               Cervical Traction Unit             $   502.63
5846    WALLEGOOD INC        0597184700101026      6/22/2019   Bill/NF3      9/9/2019   7/31/2019       E1399                     Heat Lamp                    $   222.00
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 160 of 186 PageID #: 261
                                                Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                           Exhibit "1"

                                                                          Approximate
Fraud                                              Date of     Document                  Service       HCPCS
          Provider Name       Claim Number                                   Date of                                         Product Description               Charge
Event                                              Accident     Mailed                Provided Date     Code
                                                                             Mailing
5847    WALLEGOOD INC        0597184700101026      6/22/2019   Bill/NF3      9/9/2019   7/31/2019       E1399               Water Circulating Pump             $   232.50
5848    WALLEGOOD INC        0597184700101026      6/22/2019   Bill/NF3      9/9/2019   7/31/2019       L1832             Knee Orthosis, Custom-Fit            $   607.55
5849    WALLEGOOD INC        0597184700101026      6/22/2019   Bill/NF3      9/9/2019   7/31/2019       MSSGE                      Massager                    $   193.50
5850    WALLEGOOD INC        0597184700101026      6/22/2019   Bill/NF3    10/21/2019   9/11/2019       L0637        Lumbo-Sacral Orthosis, Custom-Fit         $   844.13
5851    WALLEGOOD INC        0643170090101035      6/22/2019   Bill/NF3     8/29/2019   7/22/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
5852    WALLEGOOD INC        0643170090101035      6/22/2019   Bill/NF3     8/29/2019   7/22/2019       E0199                    Mattress Pad                  $    19.48
5853    WALLEGOOD INC        0643170090101035      6/22/2019   Bill/NF3     8/29/2019   7/22/2019       E1399               Water Circulating Pump             $   232.50
5854    WALLEGOOD INC        0643170090101035      6/22/2019   Bill/NF3     8/29/2019   7/22/2019       L0174            Cervical Collar, Semi-Rigid           $   130.00
5855    WALLEGOOD INC        0659890630101028      6/24/2019   Bill/NF3     8/29/2019   7/16/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
5856    WALLEGOOD INC        0659890630101028      6/24/2019   Bill/NF3     8/29/2019   7/16/2019       E0199                    Mattress Pad                  $    19.48
5857    WALLEGOOD INC        0659890630101028      6/24/2019   Bill/NF3     8/29/2019   7/16/2019       E1399               Water Circulating Pump             $   232.50
5858    WALLEGOOD INC        0659890630101028      6/24/2019   Bill/NF3     8/29/2019   7/16/2019       E2601       Wheelchair Cushion, width less than 22"    $    55.29
5859    WALLEGOOD INC        0659890630101028      6/24/2019   Bill/NF3     8/29/2019   7/16/2019       L0174            Cervical Collar, Semi-Rigid           $   130.00
5860    WALLEGOOD INC        0659890630101028      6/24/2019   Bill/NF3     8/29/2019   7/16/2019       L0627           Lumbar Orthosis, Custom-Fit            $   322.98
5861    WALLEGOOD INC        0659890630101028      6/24/2019   Bill/NF3     8/29/2019   7/16/2019       L1820                   Knee Orthosis                  $   110.00
5862    WALLEGOOD INC        0624007880101010      6/28/2019   Bill/NF3     9/23/2019   8/13/2019       E0205                      Heat lamp                   $   259.65
5863    WALLEGOOD INC        0624007880101010      6/28/2019   Bill/NF3     9/23/2019   8/13/2019       E0730                     TENS Unit                    $    76.25
5864    WALLEGOOD INC        0624007880101010      6/28/2019   Bill/NF3     9/23/2019   8/13/2019       E1399                      Massager                    $   193.50
5865    WALLEGOOD INC        0624007880101010      6/28/2019   Bill/NF3     9/23/2019   8/13/2019       E1399               Water Circulating Pump             $   232.50
5866    WALLEGOOD INC        0576412970101094      6/29/2019   Bill/NF3     8/19/2019   7/15/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
5867    WALLEGOOD INC        0576412970101094      6/29/2019   Bill/NF3     8/19/2019   7/15/2019       E0272                Mattress foam rubber              $   155.52
5868    WALLEGOOD INC        0576412970101094      6/29/2019   Bill/NF3     8/19/2019   7/15/2019       E1399               Water Circulating Pump             $   232.50
5869    WALLEGOOD INC        0576412970101094      6/29/2019   Bill/NF3     8/19/2019   7/15/2019       E2602       Wheelchair Cushion, 22" width or greater   $   107.95
5870    WALLEGOOD INC        0576412970101094      6/29/2019   Bill/NF3     8/19/2019   7/15/2019       L0180               Cervical Collar, 2-piece           $   230.00
5871    WALLEGOOD INC        0576412970101094      6/29/2019   Bill/NF3     8/19/2019   7/15/2019       L0627           Lumbar Orthosis, Custom-Fit            $   322.98
5872    WALLEGOOD INC        0576412970101094      6/29/2019   Bill/NF3      9/9/2019   7/31/2019       E0855                Cervical Traction Unit            $   502.63
5873    WALLEGOOD INC        0576412970101094      6/29/2019   Bill/NF3      9/9/2019   7/31/2019       L0637        Lumbo-Sacral Orthosis, Custom-Fit         $   844.13
5874    WALLEGOOD INC        0576412970101094      6/29/2019   Bill/NF3     9/23/2019   8/19/2019       E0205                      Heat lamp                   $   259.65
5875    WALLEGOOD INC        0576412970101094      6/29/2019   Bill/NF3     9/23/2019   8/19/2019       E0730                     TENS Unit                    $    76.25
5876    WALLEGOOD INC        0576412970101094      6/29/2019   Bill/NF3     9/23/2019   8/19/2019       E1399                      Massager                    $   193.50
5877    WALLEGOOD INC        0363746350101027      6/30/2019   Bill/NF3      9/3/2019   7/25/2019       L1820                   Knee Orthosis                  $   110.00
5878    WALLEGOOD INC        0512895350101048      6/30/2019   Bill/NF3     8/27/2019   7/17/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
5879    WALLEGOOD INC        0512895350101048      6/30/2019   Bill/NF3     8/27/2019   7/17/2019       E0199                    Mattress Pad                  $    19.48
5880    WALLEGOOD INC        0512895350101048      6/30/2019   Bill/NF3     8/27/2019   7/17/2019       E1399               Water Circulating Pump             $   232.50
5881    WALLEGOOD INC        0512895350101048      6/30/2019   Bill/NF3     8/29/2019   7/17/2019       E1399               Water Circulating Pump             $   232.50
5882    WALLEGOOD INC        0512895350101048      6/30/2019   Bill/NF3     8/27/2019   7/17/2019       E2601       Wheelchair Cushion, width less than 22"    $    55.29
5883    WALLEGOOD INC        0512895350101048      6/30/2019   Bill/NF3     8/29/2019   7/17/2019       E2601       Wheelchair Cushion, width less than 22"    $    55.29
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 161 of 186 PageID #: 262
                                                Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                           Exhibit "1"

                                                                          Approximate
Fraud                                              Date of     Document                  Service       HCPCS
          Provider Name       Claim Number                                   Date of                                          Product Description              Charge
Event                                              Accident     Mailed                Provided Date     Code
                                                                             Mailing
5884    WALLEGOOD INC        0512895350101048      6/30/2019   Bill/NF3     8/27/2019   7/17/2019       L0180               Cervical Collar, 2-piece           $   130.00
5885    WALLEGOOD INC        0512895350101048      6/30/2019   Bill/NF3     8/27/2019   7/17/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
5886    WALLEGOOD INC        0512895350101048      6/30/2019   Bill/NF3     8/29/2019   7/17/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
5887    WALLEGOOD INC        0512895350101048      6/30/2019   Bill/NF3     8/27/2019   7/17/2019       L1820                    Knee Orthosis                 $   110.00
5888    WALLEGOOD INC        0512895350101048      6/30/2019   Bill/NF3     8/29/2019   7/17/2019       L3710                   Elbow Orthosis                 $    77.00
5889    WALLEGOOD INC        0599603160101018      6/30/2019   Bill/NF3      9/3/2019   7/23/2019       E0199                    Mattress Pad                  $    19.48
5890    WALLEGOOD INC        0599603160101018      6/30/2019   Bill/NF3      9/3/2019   7/23/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
5891    WALLEGOOD INC        0599603160101018      6/30/2019   Bill/NF3      9/3/2019   7/23/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
5892    WALLEGOOD INC        0599603160101018      6/30/2019   Bill/NF3      9/3/2019   7/23/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
5893    WALLEGOOD INC        0599603160101018      6/30/2019   Bill/NF3      9/3/2019   7/23/2019       L3670                  Shoulder Orthosis               $   111.07
5894    WALLEGOOD INC        0599603160101018      6/30/2019   Bill/NF3     9/16/2019   7/31/2019       E0199                    Mattress Pad                  $    19.48
5895    WALLEGOOD INC        0599603160101018      6/30/2019   Bill/NF3     9/16/2019   7/31/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
5896    WALLEGOOD INC        0599603160101018      6/30/2019   Bill/NF3     9/16/2019   7/31/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
5897    WALLEGOOD INC        0599603160101018      6/30/2019   Bill/NF3     9/16/2019   7/31/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
5898    WALLEGOOD INC        0599603160101018      6/30/2019   Bill/NF3     9/30/2019   8/21/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
5899    WALLEGOOD INC        0599603160101018      6/30/2019   Bill/NF3     10/7/2019   8/28/2019       E0855               Cervical Traction Unit             $   502.63
5900    WALLEGOOD INC        0599603160101018      6/30/2019   Bill/NF3     10/7/2019   8/28/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
5901    WALLEGOOD INC        0599603160101018      6/30/2019   Bill/NF3     10/8/2019   8/29/2019       E0730                     TENS Unit                    $    76.25
5902    WALLEGOOD INC        0599603160101018      6/30/2019   Bill/NF3    10/15/2019   8/29/2019       E0855               Cervical Traction Unit             $   502.63
5903    WALLEGOOD INC        0599603160101018      6/30/2019   Bill/NF3     10/8/2019   8/29/2019       E1399                      Massager                    $   193.50
5904    WALLEGOOD INC        0599603160101018      6/30/2019   Bill/NF3     10/8/2019   8/29/2019       E1399                     Heat Lamp                    $   222.00
5905    WALLEGOOD INC        0599603160101018      6/30/2019   Bill/NF3     10/8/2019   8/29/2019       E1399               Water Circulating Pump             $   232.50
5906    WALLEGOOD INC        0599603160101018      6/30/2019   Bill/NF3     11/4/2019   9/26/2019       E0730                     TENS Unit                    $    76.25
5907    WALLEGOOD INC        0599603160101018      6/30/2019   Bill/NF3     11/4/2019   9/26/2019       E1399                      Massager                    $   193.50
5908    WALLEGOOD INC        0599603160101018      6/30/2019   Bill/NF3     11/4/2019   9/26/2019       E1399                     Heat Lamp                    $   222.00
5909    WALLEGOOD INC        0599603160101018      6/30/2019   Bill/NF3     11/4/2019   9/26/2019       E1399               Water Circulating Pump             $   232.50
5910    WALLEGOOD INC        0224898310101024      7/2/2019    Bill/NF3     9/24/2019   8/14/2019       E0199                    Mattress Pad                  $    19.48
5911    WALLEGOOD INC        0224898310101024      7/2/2019    Bill/NF3     9/24/2019   8/14/2019       E1399                Orthopedic Car Seat               $    96.50
5912    WALLEGOOD INC        0224898310101024      7/2/2019    Bill/NF3     9/24/2019   8/14/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
5913    WALLEGOOD INC        0224898310101024      7/2/2019    Bill/NF3     9/24/2019   8/14/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
5914    WALLEGOOD INC        0224898310101024      7/2/2019    Bill/NF3     9/24/2019   8/14/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
5915    WALLEGOOD INC        0224898310101024      7/2/2019    Bill/NF3    10/28/2019   9/17/2019       E0855               Cervical Traction Unit             $   502.63
5916    WALLEGOOD INC        0224898310101024      7/2/2019    Bill/NF3    10/28/2019   9/17/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
5917    WALLEGOOD INC        0224898310101024      7/2/2019    Bill/NF3     11/4/2019   9/25/2019       E0730                     TENS Unit                    $    76.25
5918    WALLEGOOD INC        0224898310101024      7/2/2019    Bill/NF3     11/4/2019   9/25/2019       E1399                      Massager                    $   193.50
5919    WALLEGOOD INC        0224898310101024      7/2/2019    Bill/NF3     11/4/2019   9/25/2019       E1399                     Heat Lamp                    $   222.00
5920    WALLEGOOD INC        0224898310101024      7/2/2019    Bill/NF3     11/4/2019   9/25/2019       E1399               Water Circulating Pump             $   232.50
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 162 of 186 PageID #: 263
                                                Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                           Exhibit "1"

                                                                          Approximate
Fraud                                              Date of    Document                   Service       HCPCS
          Provider Name       Claim Number                                   Date of                                          Product Description              Charge
Event                                              Accident    Mailed                 Provided Date     Code
                                                                             Mailing
5921    WALLEGOOD INC        0273928000101107      7/2/2019    Bill/NF3     9/3/2019    7/24/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
5922    WALLEGOOD INC        0273928000101107      7/2/2019    Bill/NF3     9/3/2019    7/24/2019       E0199                    Mattress Pad                  $    19.48
5923    WALLEGOOD INC        0273928000101107      7/2/2019    Bill/NF3     9/3/2019    7/24/2019       E1399               Water Circulating Pump             $   232.50
5924    WALLEGOOD INC        0273928000101107      7/2/2019    Bill/NF3     9/3/2019    7/24/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
5925    WALLEGOOD INC        0273928000101107      7/2/2019    Bill/NF3     9/3/2019    7/24/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
5926    WALLEGOOD INC        0273928000101107      7/2/2019    Bill/NF3     9/3/2019    7/24/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
5927    WALLEGOOD INC        0273928000101107      7/2/2019    Bill/NF3     9/3/2019    7/24/2019       L1820                    Knee Orthosis                 $   110.00
5928    WALLEGOOD INC        0273928000101107      7/2/2019    Bill/NF3     9/3/2019    7/24/2019       L3670                  Shoulder Orthosis               $   111.07
5929    WALLEGOOD INC        0273928000101107      7/2/2019    Bill/NF3    10/21/2019   9/12/2019       E0855                Cervical Traction Unit            $   502.63
5930    WALLEGOOD INC        0273928000101107      7/2/2019    Bill/NF3    10/21/2019   9/12/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
5931    WALLEGOOD INC        0273928000101107      7/2/2019    Bill/NF3    10/28/2019   9/23/2019       E0730                     TENS Unit                    $    76.25
5932    WALLEGOOD INC        0273928000101107      7/2/2019    Bill/NF3    10/28/2019   9/23/2019       E1399                       Massager                   $   193.50
5933    WALLEGOOD INC        0273928000101107      7/2/2019    Bill/NF3    10/28/2019   9/23/2019       E1399                     Heat Lamp                    $   222.00
5934    WALLEGOOD INC        0069925610101129      7/3/2019    Bill/NF3     10/7/2019   8/28/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
5935    WALLEGOOD INC        0069925610101129      7/3/2019    Bill/NF3     10/7/2019   8/28/2019       L1832             Knee Orthosis, Custom-Fit            $   607.55
5936    WALLEGOOD INC        0148019780101104      7/3/2019    Bill/NF3     9/16/2019   8/12/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
5937    WALLEGOOD INC        0148019780101104      7/3/2019    Bill/NF3     9/16/2019   8/12/2019       E0215                 Electric Heating Pad             $    20.93
5938    WALLEGOOD INC        0148019780101104      7/3/2019    Bill/NF3     9/16/2019   8/12/2019       E0855                Cervical Traction Unit            $   502.63
5939    WALLEGOOD INC        0148019780101104      7/3/2019    Bill/NF3     9/16/2019   8/12/2019       E1399                       Massager                   $   193.50
5940    WALLEGOOD INC        0148019780101104      7/3/2019    Bill/NF3     9/16/2019   8/12/2019       E1399               Water Circulating Pump             $   232.50
5941    WALLEGOOD INC        0148019780101104      7/3/2019    Bill/NF3     9/16/2019   8/12/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
5942    WALLEGOOD INC        0148019780101104      7/3/2019    Bill/NF3     9/16/2019   8/12/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
5943    WALLEGOOD INC        0386531650101031      7/3/2019    Bill/NF3     8/29/2019   7/17/2019       E0199                    Mattress Pad                  $    19.48
5944    WALLEGOOD INC        0386531650101031      7/3/2019    Bill/NF3     8/29/2019   7/17/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
5945    WALLEGOOD INC        0386531650101031      7/3/2019    Bill/NF3     8/29/2019   7/17/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
5946    WALLEGOOD INC        0386531650101031      7/3/2019    Bill/NF3     8/29/2019   7/17/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
5947    WALLEGOOD INC        0386531650101031      7/3/2019    Bill/NF3     9/9/2019    7/30/2019       E0199                    Mattress Pad                  $    19.48
5948    WALLEGOOD INC        0386531650101031      7/3/2019    Bill/NF3     9/9/2019    7/30/2019       E1399                 Orthopedic Car Seat              $    96.50
5949    WALLEGOOD INC        0386531650101031      7/3/2019    Bill/NF3     9/9/2019    7/30/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
5950    WALLEGOOD INC        0386531650101031      7/3/2019    Bill/NF3     9/9/2019    7/30/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
5951    WALLEGOOD INC        0386531650101031      7/3/2019    Bill/NF3     9/9/2019    7/30/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
5952    WALLEGOOD INC        0386531650101031      7/3/2019    Bill/NF3     9/23/2019   8/14/2019       E0855                Cervical Traction Unit            $   502.63
5953    WALLEGOOD INC        0386531650101031      7/3/2019    Bill/NF3     9/23/2019   8/14/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
5954    WALLEGOOD INC        0386531650101031      7/3/2019    Bill/NF3    10/15/2019    9/3/2019       E0855                Cervical Traction Unit            $   502.63
5955    WALLEGOOD INC        0386531650101031      7/3/2019    Bill/NF3    11/12/2019   10/3/2019       E0730                     TENS Unit                    $    76.25
5956    WALLEGOOD INC        0386531650101031      7/3/2019    Bill/NF3    11/12/2019   10/3/2019       E1399                       Massager                   $   193.50
5957    WALLEGOOD INC        0386531650101031      7/3/2019    Bill/NF3    11/12/2019   10/3/2019       E1399                     Heat Lamp                    $   222.00
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 163 of 186 PageID #: 264
                                                Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                           Exhibit "1"

                                                                          Approximate
Fraud                                              Date of    Document                   Service       HCPCS
          Provider Name       Claim Number                                   Date of                                          Product Description              Charge
Event                                              Accident    Mailed                 Provided Date     Code
                                                                             Mailing
5958    WALLEGOOD INC        0386531650101031      7/3/2019    Bill/NF3    11/12/2019   10/3/2019       E1399               Water Circulating Pump             $   232.50
5959    WALLEGOOD INC        0353984650101049      7/4/2019    Bill/NF3     8/29/2019   7/17/2019       E0199                    Mattress Pad                  $    19.48
5960    WALLEGOOD INC        0353984650101049      7/4/2019    Bill/NF3     8/29/2019   7/17/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
5961    WALLEGOOD INC        0353984650101049      7/4/2019    Bill/NF3     8/29/2019   7/17/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
5962    WALLEGOOD INC        0353984650101049      7/4/2019    Bill/NF3     8/29/2019   7/17/2019       L3670                  Shoulder Orthosis               $   111.07
5963    WALLEGOOD INC        0353984650101049      7/4/2019    Bill/NF3     8/29/2019   7/17/2019       L3807             Wrist Orthosis, Custom-Fit           $   178.04
5964    WALLEGOOD INC        0353984650101049      7/4/2019    Bill/NF3     10/7/2019   8/29/2019       E0730                     TENS Unit                    $    76.25
5965    WALLEGOOD INC        0353984650101049      7/4/2019    Bill/NF3     10/7/2019   8/29/2019       E1399                      Massager                    $   193.50
5966    WALLEGOOD INC        0353984650101049      7/4/2019    Bill/NF3     10/7/2019   8/29/2019       E1399                     Heat Lamp                    $   222.00
5967    WALLEGOOD INC        0353984650101049      7/4/2019    Bill/NF3     10/7/2019   8/29/2019       E1399               Water Circulating Pump             $   232.50
5968    WALLEGOOD INC        0392162390101057      7/5/2019    Bill/NF3     9/3/2019    7/26/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
5969    WALLEGOOD INC        0392162390101057      7/5/2019    Bill/NF3     9/3/2019    7/26/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
5970    WALLEGOOD INC        0392162390101057      7/5/2019    Bill/NF3     9/3/2019    7/26/2019       E0199                    Mattress Pad                  $    19.48
5971    WALLEGOOD INC        0392162390101057      7/5/2019    Bill/NF3     9/3/2019    7/26/2019       E0199                    Mattress Pad                  $    19.48
5972    WALLEGOOD INC        0392162390101057      7/5/2019    Bill/NF3     9/3/2019    7/26/2019       E1399               Water Circulating Pump             $   232.50
5973    WALLEGOOD INC        0392162390101057      7/5/2019    Bill/NF3     9/3/2019    7/26/2019       E1399               Water Circulating Pump             $   232.50
5974    WALLEGOOD INC        0392162390101057      7/5/2019    Bill/NF3     9/3/2019    7/26/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
5975    WALLEGOOD INC        0392162390101057      7/5/2019    Bill/NF3     9/3/2019    7/26/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
5976    WALLEGOOD INC        0392162390101057      7/5/2019    Bill/NF3     9/3/2019    7/26/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
5977    WALLEGOOD INC        0392162390101057      7/5/2019    Bill/NF3     9/3/2019    7/26/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
5978    WALLEGOOD INC        0392162390101057      7/5/2019    Bill/NF3     9/3/2019    7/26/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
5979    WALLEGOOD INC        0392162390101057      7/5/2019    Bill/NF3     9/3/2019    7/26/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
5980    WALLEGOOD INC        0392162390101057      7/5/2019    Bill/NF3     9/3/2019    7/26/2019       L1820                    Knee Orthosis                 $   110.00
5981    WALLEGOOD INC        0392162390101057      7/5/2019    Bill/NF3     9/3/2019    7/26/2019       L3670                  Shoulder Orthosis               $   111.07
5982    WALLEGOOD INC        0392162390101057      7/5/2019    Bill/NF3     9/9/2019     8/1/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
5983    WALLEGOOD INC        0392162390101057      7/5/2019    Bill/NF3     9/9/2019     8/1/2019       E0199                    Mattress Pad                  $    19.48
5984    WALLEGOOD INC        0392162390101057      7/5/2019    Bill/NF3     9/9/2019     8/1/2019       E1399               Water Circulating Pump             $   232.50
5985    WALLEGOOD INC        0392162390101057      7/5/2019    Bill/NF3     9/9/2019     8/1/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
5986    WALLEGOOD INC        0392162390101057      7/5/2019    Bill/NF3     9/9/2019     8/1/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
5987    WALLEGOOD INC        0392162390101057      7/5/2019    Bill/NF3     9/9/2019     8/1/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
5988    WALLEGOOD INC        0392162390101057      7/5/2019    Bill/NF3     9/9/2019     8/1/2019       L3807             Wrist Orthosis, Custom-Fit           $   178.04
5989    WALLEGOOD INC        0392162390101057      7/5/2019    Bill/NF3     9/30/2019   8/21/2019       E0205                      Heat lamp                   $   259.65
5990    WALLEGOOD INC        0392162390101057      7/5/2019    Bill/NF3     10/1/2019   8/21/2019       E0205                      Heat lamp                   $   259.65
5991    WALLEGOOD INC        0392162390101057      7/5/2019    Bill/NF3     9/30/2019   8/21/2019       E0730                     TENS Unit                    $    76.25
5992    WALLEGOOD INC        0392162390101057      7/5/2019    Bill/NF3     10/1/2019   8/21/2019       E0730                     TENS Unit                    $    76.25
5993    WALLEGOOD INC        0392162390101057      7/5/2019    Bill/NF3     9/30/2019   8/21/2019       E1399                      Massager                    $   193.50
5994    WALLEGOOD INC        0392162390101057      7/5/2019    Bill/NF3     10/1/2019   8/21/2019       E1399                      Massager                    $   193.50
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 164 of 186 PageID #: 265
                                                Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                           Exhibit "1"

                                                                          Approximate
Fraud                                              Date of    Document                   Service       HCPCS
          Provider Name       Claim Number                                   Date of                                         Product Description               Charge
Event                                              Accident    Mailed                 Provided Date     Code
                                                                             Mailing
5995    WALLEGOOD INC        0392162390101057      7/5/2019    Bill/NF3    10/15/2019    9/3/2019       E0855                Cervical Traction Unit            $   502.63
5996    WALLEGOOD INC        0392162390101057      7/5/2019    Bill/NF3    10/15/2019    9/3/2019       L0637        Lumbo-Sacral Orthosis, Custom-Fit         $   844.13
5997    WALLEGOOD INC        0392162390101057      7/5/2019    Bill/NF3     11/4/2019   9/24/2019       E0730                     TENS Unit                    $    76.25
5998    WALLEGOOD INC        0392162390101057      7/5/2019    Bill/NF3     11/4/2019   9/24/2019       E0855                Cervical Traction Unit            $   502.63
5999    WALLEGOOD INC        0392162390101057      7/5/2019    Bill/NF3     11/4/2019   9/24/2019       E1399                       Massager                   $   193.50
6000    WALLEGOOD INC        0392162390101057      7/5/2019    Bill/NF3     11/4/2019   9/24/2019       E1399                     Heat Lamp                    $   222.00
6001    WALLEGOOD INC        0392162390101057      7/5/2019    Bill/NF3     11/4/2019   9/24/2019       L0637        Lumbo-Sacral Orthosis, Custom-Fit         $   844.13
6002    WALLEGOOD INC        0573816820101026      7/5/2019    Bill/NF3     10/7/2019   8/29/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
6003    WALLEGOOD INC        0573816820101026      7/5/2019    Bill/NF3     10/7/2019   8/29/2019       E0199                    Mattress Pad                  $    19.48
6004    WALLEGOOD INC        0573816820101026      7/5/2019    Bill/NF3     10/7/2019   8/29/2019       E1399               Water Circulating Pump             $   232.50
6005    WALLEGOOD INC        0573816820101026      7/5/2019    Bill/NF3     10/7/2019   8/29/2019       E2601       Wheelchair Cushion, width less than 22"    $    55.29
6006    WALLEGOOD INC        0573816820101026      7/5/2019    Bill/NF3     10/7/2019   8/29/2019       L0174            Cervical Collar, Semi-Rigid           $   130.00
6007    WALLEGOOD INC        0573816820101026      7/5/2019    Bill/NF3     10/7/2019   8/29/2019       L0627           Lumbar Orthosis, Custom-Fit            $   322.98
6008    WALLEGOOD INC        0573816820101026      7/5/2019    Bill/NF3     10/7/2019   8/29/2019       L3670                  Shoulder Orthosis               $   111.07
6009    WALLEGOOD INC        0573816820101026      7/5/2019    Bill/NF3     11/4/2019   9/30/2019       E0730                     TENS Unit                    $    76.25
6010    WALLEGOOD INC        0573816820101026      7/5/2019    Bill/NF3     11/4/2019   9/30/2019       E0855                Cervical Traction Unit            $   502.63
6011    WALLEGOOD INC        0573816820101026      7/5/2019    Bill/NF3     11/4/2019   9/30/2019       E1399                       Massager                   $   193.50
6012    WALLEGOOD INC        0573816820101026      7/5/2019    Bill/NF3     11/4/2019   9/30/2019       E1399                     Heat Lamp                    $   222.00
6013    WALLEGOOD INC        0573816820101026      7/5/2019    Bill/NF3    11/18/2019   9/30/2019       L0637        Lumbo-Sacral Orthosis, Custom-Fit         $   844.13
6014    WALLEGOOD INC        0651141010105017      7/6/2019    Bill/NF3     10/7/2019   8/29/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
6015    WALLEGOOD INC        0651141010105017      7/6/2019    Bill/NF3     10/7/2019   8/29/2019       E0272                Mattress foam rubber              $   155.52
6016    WALLEGOOD INC        0651141010105017      7/6/2019    Bill/NF3     10/7/2019   8/29/2019       E2602       Wheelchair Cushion, 22" width or greater   $   107.95
6017    WALLEGOOD INC        0651141010105017      7/6/2019    Bill/NF3     10/7/2019   8/29/2019       L0180               Cervical Collar, 2-piece           $   230.00
6018    WALLEGOOD INC        0651141010105017      7/6/2019    Bill/NF3     10/7/2019   8/29/2019       L0627           Lumbar Orthosis, Custom-Fit            $   322.98
6019    WALLEGOOD INC        0384832980101044      7/7/2019    Bill/NF3     8/29/2019   7/18/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
6020    WALLEGOOD INC        0384832980101044      7/7/2019    Bill/NF3     8/29/2019   7/18/2019       E0205                      Heat lamp                   $   259.65
6021    WALLEGOOD INC        0384832980101044      7/7/2019    Bill/NF3     8/29/2019   7/18/2019       E1399                       Massager                   $   193.50
6022    WALLEGOOD INC        0384832980101044      7/7/2019    Bill/NF3     8/29/2019   7/18/2019       E2601       Wheelchair Cushion, width less than 22"    $    55.29
6023    WALLEGOOD INC        0384832980101044      7/7/2019    Bill/NF3     8/29/2019   7/18/2019       L0627           Lumbar Orthosis, Custom-Fit            $   322.98
6024    WALLEGOOD INC        0384832980101044      7/7/2019    Bill/NF3    12/10/2019   10/31/2019      E0855                Cervical Traction Unit            $   502.63
6025    WALLEGOOD INC        0436814970101083      7/8/2019    Bill/NF3     9/23/2019   8/13/2019       E0215                 Electric Heating Pad             $    20.93
6026    WALLEGOOD INC        0436814970101083      7/8/2019    Bill/NF3     9/23/2019   8/13/2019       E1399                       Massager                   $   193.50
6027    WALLEGOOD INC        0436814970101083      7/8/2019    Bill/NF3     9/23/2019   8/13/2019       E1399               Water Circulating Pump             $   232.50
6028    WALLEGOOD INC        0436814970101083      7/8/2019    Bill/NF3     9/23/2019   8/13/2019       E2601       Wheelchair Cushion, width less than 22"    $    55.29
6029    WALLEGOOD INC        0436814970101083      7/8/2019    Bill/NF3     9/23/2019   8/13/2019       L0627           Lumbar Orthosis, Custom-Fit            $   322.98
6030    WALLEGOOD INC        0436814970101083      7/8/2019    Bill/NF3    10/15/2019    9/9/2019       L0637        Lumbo-Sacral Orthosis, Custom-Fit         $   844.13
6031    WALLEGOOD INC        0465312730101026      7/8/2019    Bill/NF3     9/3/2019    7/24/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 165 of 186 PageID #: 266
                                                Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                           Exhibit "1"

                                                                          Approximate
Fraud                                              Date of     Document                  Service       HCPCS
          Provider Name       Claim Number                                   Date of                                         Product Description               Charge
Event                                              Accident     Mailed                Provided Date     Code
                                                                             Mailing
6032    WALLEGOOD INC        0465312730101026      7/8/2019    Bill/NF3     9/3/2019    7/24/2019       E0199                    Mattress Pad                  $    19.48
6033    WALLEGOOD INC        0465312730101026      7/8/2019    Bill/NF3     9/3/2019    7/24/2019       E1399               Water Circulating Pump             $   232.50
6034    WALLEGOOD INC        0465312730101026      7/8/2019    Bill/NF3     9/3/2019    7/24/2019       E2601       Wheelchair Cushion, width less than 22"    $    55.29
6035    WALLEGOOD INC        0465312730101026      7/8/2019    Bill/NF3     9/3/2019    7/24/2019       L0174            Cervical Collar, Semi-Rigid           $   130.00
6036    WALLEGOOD INC        0465312730101026      7/8/2019    Bill/NF3     9/3/2019    7/24/2019       L0627           Lumbar Orthosis, Custom-Fit            $   322.98
6037    WALLEGOOD INC        0465312730101026      7/8/2019    Bill/NF3     9/3/2019    7/24/2019       L3670                  Shoulder Orthosis               $   111.07
6038    WALLEGOOD INC        0596608030101026      7/8/2019    Bill/NF3     8/29/2019   7/17/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
6039    WALLEGOOD INC        0596608030101026      7/8/2019    Bill/NF3     8/29/2019   7/17/2019       E0205                      Heat lamp                   $   259.65
6040    WALLEGOOD INC        0596608030101026      7/8/2019    Bill/NF3     8/29/2019   7/17/2019       L0627           Lumbar Orthosis, Custom-Fit            $   322.98
6041    WALLEGOOD INC        0596608030101026      7/8/2019    Bill/NF3     8/29/2019   7/17/2019       L1820                    Knee Orthosis                 $   110.00
6042    WALLEGOOD INC        0456742500101015      7/9/2019    Bill/NF3     9/9/2019     8/1/2019       L3670                  Shoulder Orthosis               $   111.07
6043    WALLEGOOD INC        0456742500101015      7/9/2019    Bill/NF3     9/9/2019    8/12/2019       E0855                Cervical Traction Unit            $   502.63
6044    WALLEGOOD INC        0640200870101013      7/10/2019   Bill/NF3      9/3/2019   7/23/2019       E0272                Mattress foam rubber              $    19.48
6045    WALLEGOOD INC        0640200870101013      7/10/2019   Bill/NF3      9/3/2019   7/23/2019       E1399                 Orthopedic Car Seat              $    96.50
6046    WALLEGOOD INC        0640200870101013      7/10/2019   Bill/NF3      9/3/2019   7/23/2019       E2601       Wheelchair Cushion, width less than 22"    $    55.29
6047    WALLEGOOD INC        0640200870101013      7/10/2019   Bill/NF3      9/3/2019   7/23/2019       L0174            Cervical Collar, Semi-Rigid           $   130.00
6048    WALLEGOOD INC        0640200870101013      7/10/2019   Bill/NF3      9/3/2019   7/23/2019       L0627           Lumbar Orthosis, Custom-Fit            $   322.98
6049    WALLEGOOD INC        0589838750101026      7/11/2019   Bill/NF3     9/30/2019   8/20/2019       E0205                      Heat lamp                   $   259.65
6050    WALLEGOOD INC        0589838750101026      7/11/2019   Bill/NF3     9/30/2019   8/20/2019       E0900                 Pelvic Traction Unit             $    78.54
6051    WALLEGOOD INC        0589838750101026      7/11/2019   Bill/NF3     9/30/2019   8/20/2019       E2602       Wheelchair Cushion, 22" width or greater   $   107.95
6052    WALLEGOOD INC        0589838750101026      7/11/2019   Bill/NF3     9/30/2019   8/20/2019       L0627           Lumbar Orthosis, Custom-Fit            $   322.98
6053    WALLEGOOD INC        0589838750101026      7/11/2019   Bill/NF3     9/30/2019   8/20/2019       L2630            Pelvic Control Band & Belt            $   255.07
6054    WALLEGOOD INC        0496252420101063      7/12/2019   Bill/NF3    11/25/2019   10/17/2019      L0637        Lumbo-Sacral Orthosis, Custom-Fit         $   844.13
6055    WALLEGOOD INC        0503493380101013      7/12/2019   Bill/NF3      9/9/2019    8/2/2019       E0199                    Mattress Pad                  $    19.48
6056    WALLEGOOD INC        0503493380101013      7/12/2019   Bill/NF3      9/9/2019    8/2/2019       E1399                 Orthopedic Car Seat              $    96.50
6057    WALLEGOOD INC        0503493380101013      7/12/2019   Bill/NF3      9/9/2019    8/2/2019       E2601       Wheelchair Cushion, width less than 22"    $    55.29
6058    WALLEGOOD INC        0503493380101013      7/12/2019   Bill/NF3      9/9/2019    8/2/2019       L0627           Lumbar Orthosis, Custom-Fit            $   322.98
6059    WALLEGOOD INC        0534236510101038      7/12/2019   Bill/NF3     9/16/2019   8/12/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
6060    WALLEGOOD INC        0534236510101038      7/12/2019   Bill/NF3     9/16/2019   8/12/2019       E0215                 Electric Heating Pad             $    20.93
6061    WALLEGOOD INC        0534236510101038      7/12/2019   Bill/NF3     9/18/2019   8/12/2019       E0855                Cervical Traction Unit            $   502.63
6062    WALLEGOOD INC        0534236510101038      7/12/2019   Bill/NF3     9/16/2019   8/12/2019       E1399                       Massager                   $   193.50
6063    WALLEGOOD INC        0534236510101038      7/12/2019   Bill/NF3     9/16/2019   8/12/2019       E1399               Water Circulating Pump             $   232.50
6064    WALLEGOOD INC        0534236510101038      7/12/2019   Bill/NF3     9/16/2019   8/12/2019       E2601       Wheelchair Cushion, width less than 22"    $    55.29
6065    WALLEGOOD INC        0534236510101038      7/12/2019   Bill/NF3     9/16/2019   8/12/2019       L0627           Lumbar Orthosis, Custom-Fit            $   322.98
6066    WALLEGOOD INC        0534236510101038      7/12/2019   Bill/NF3     11/4/2019   9/30/2019       L0637        Lumbo-Sacral Orthosis, Custom-Fit         $   844.13
6067    WALLEGOOD INC        0661518290101014      7/14/2019   Bill/NF3      9/3/2019   7/24/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
6068    WALLEGOOD INC        0661518290101014      7/14/2019   Bill/NF3      9/3/2019   7/24/2019       E0199                    Mattress Pad                  $    19.48
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 166 of 186 PageID #: 267
                                                Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                           Exhibit "1"

                                                                          Approximate
Fraud                                              Date of     Document                  Service       HCPCS
          Provider Name       Claim Number                                   Date of                                          Product Description              Charge
Event                                              Accident     Mailed                Provided Date     Code
                                                                             Mailing
6069    WALLEGOOD INC        0661518290101014      7/14/2019   Bill/NF3      9/3/2019   7/24/2019       E1399                 Orthopedic Car Seat              $    96.50
6070    WALLEGOOD INC        0661518290101014      7/14/2019   Bill/NF3      9/3/2019   7/24/2019       E1399               Water Circulating Pump             $   232.50
6071    WALLEGOOD INC        0661518290101014      7/14/2019   Bill/NF3      9/3/2019   7/24/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
6072    WALLEGOOD INC        0661518290101014      7/14/2019   Bill/NF3      9/3/2019   7/24/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
6073    WALLEGOOD INC        0661518290101014      7/14/2019   Bill/NF3      9/3/2019   7/24/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
6074    WALLEGOOD INC        0661518290101014      7/14/2019   Bill/NF3     9/23/2019   8/19/2019       E0855                Cervical Traction Unit            $   502.63
6075    WALLEGOOD INC        0661518290101014      7/14/2019   Bill/NF3     9/24/2019   8/19/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
6076    WALLEGOOD INC        0661518290101014      7/14/2019   Bill/NF3     12/6/2019   10/31/2019      E0730                     TENS Unit                    $    76.25
6077    WALLEGOOD INC        0661518290101014      7/14/2019   Bill/NF3     12/6/2019   10/31/2019      E1399                       Massager                   $   193.50
6078    WALLEGOOD INC        0661518290101014      7/14/2019   Bill/NF3     12/6/2019   10/31/2019      E1399                      Heat Lamp                   $   222.00
6079    WALLEGOOD INC        0508060430101015      7/16/2019   Bill/NF3      9/9/2019   7/31/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
6080    WALLEGOOD INC        0508060430101015      7/16/2019   Bill/NF3      9/9/2019   7/31/2019       E0215                 Electric Heating Pad             $    20.93
6081    WALLEGOOD INC        0508060430101015      7/16/2019   Bill/NF3      9/9/2019   7/31/2019       E1399                       Massager                   $   193.50
6082    WALLEGOOD INC        0508060430101015      7/16/2019   Bill/NF3      9/9/2019   7/31/2019       E1399                     Heat Lamp                    $   222.00
6083    WALLEGOOD INC        0508060430101015      7/16/2019   Bill/NF3     9/16/2019    8/6/2019       E0215                 Electric Heating Pad             $    20.93
6084    WALLEGOOD INC        0508060430101015      7/16/2019   Bill/NF3     9/16/2019    8/6/2019       E1399                       Massager                   $   193.50
6085    WALLEGOOD INC        0508060430101015      7/16/2019   Bill/NF3     9/16/2019    8/6/2019       E1399               Water Circulating Pump             $   232.50
6086    WALLEGOOD INC        0508060430101015      7/16/2019   Bill/NF3     9/16/2019    8/6/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
6087    WALLEGOOD INC        0508060430101015      7/16/2019   Bill/NF3     9/16/2019    8/6/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
6088    WALLEGOOD INC        0508060430101015      7/16/2019   Bill/NF3     9/16/2019   8/12/2019       L1832             Knee Orthosis, Custom-Fit            $   607.55
6089    WALLEGOOD INC        0508060430101015      7/16/2019   Bill/NF3     10/1/2019   8/20/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
6090    WALLEGOOD INC        0508060430101015      7/16/2019   Bill/NF3     10/1/2019   8/20/2019       E1399                       Massager                   $   193.50
6091    WALLEGOOD INC        0508060430101015      7/16/2019   Bill/NF3     10/1/2019   8/20/2019       E1399               Water Circulating Pump             $   232.50
6092    WALLEGOOD INC        0508060430101015      7/16/2019   Bill/NF3     10/1/2019   8/20/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
6093    WALLEGOOD INC        0508060430101015      7/16/2019   Bill/NF3     10/7/2019   8/27/2019       E0855                Cervical Traction Unit            $   502.63
6094    WALLEGOOD INC        0508060430101015      7/16/2019   Bill/NF3     10/7/2019   8/27/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
6095    WALLEGOOD INC        0508060430101015      7/16/2019   Bill/NF3     10/7/2019   8/27/2019       L3670                  Shoulder Orthosis               $   111.07
6096    WALLEGOOD INC        0508060430101015      7/16/2019   Bill/NF3    10/22/2019   9/12/2019       E0855                Cervical Traction Unit            $   502.63
6097    WALLEGOOD INC        0535844510101038      7/16/2019   Bill/NF3      9/3/2019   7/29/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
6098    WALLEGOOD INC        0535844510101038      7/16/2019   Bill/NF3      9/3/2019   7/29/2019       E0205                      Heat lamp                   $   259.65
6099    WALLEGOOD INC        0535844510101038      7/16/2019   Bill/NF3      9/3/2019   7/29/2019       E1399                       Massager                   $   193.50
6100    WALLEGOOD INC        0535844510101038      7/16/2019   Bill/NF3      9/3/2019   7/29/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
6101    WALLEGOOD INC        0535844510101038      7/16/2019   Bill/NF3      9/3/2019   7/29/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
6102    WALLEGOOD INC        0535844510101038      7/16/2019   Bill/NF3      9/9/2019    8/5/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
6103    WALLEGOOD INC        0535844510101038      7/16/2019   Bill/NF3      9/9/2019    8/5/2019       E1399                       Massager                   $   193.50
6104    WALLEGOOD INC        0535844510101038      7/16/2019   Bill/NF3      9/9/2019    8/5/2019       E1399                     Heat Lamp                    $   222.00
6105    WALLEGOOD INC        0535844510101038      7/16/2019   Bill/NF3      9/9/2019    8/5/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 167 of 186 PageID #: 268
                                                Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                           Exhibit "1"

                                                                          Approximate
Fraud                                              Date of     Document                  Service       HCPCS
          Provider Name       Claim Number                                   Date of                                          Product Description              Charge
Event                                              Accident     Mailed                Provided Date     Code
                                                                             Mailing
6106    WALLEGOOD INC        0535844510101038      7/16/2019   Bill/NF3      9/9/2019    8/5/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
6107    WALLEGOOD INC        0535844510101038      7/16/2019   Bill/NF3     9/30/2019   8/20/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
6108    WALLEGOOD INC        0665134910101016      7/16/2019   Bill/NF3      9/3/2019   7/24/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
6109    WALLEGOOD INC        0665134910101016      7/16/2019   Bill/NF3      9/3/2019   7/24/2019       E0199                    Mattress Pad                  $    19.48
6110    WALLEGOOD INC        0665134910101016      7/16/2019   Bill/NF3      9/3/2019   7/24/2019       E1399               Water Circulating Pump             $   232.50
6111    WALLEGOOD INC        0665134910101016      7/16/2019   Bill/NF3      9/3/2019   7/24/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
6112    WALLEGOOD INC        0665134910101016      7/16/2019   Bill/NF3      9/3/2019   7/24/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
6113    WALLEGOOD INC        0665134910101016      7/16/2019   Bill/NF3      9/3/2019   7/24/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
6114    WALLEGOOD INC        0665134910101016      7/16/2019   Bill/NF3      9/3/2019   7/24/2019       L3670                  Shoulder Orthosis               $   111.07
6115    WALLEGOOD INC        0665134910101016      7/16/2019   Bill/NF3     10/1/2019   8/21/2019       E0205                      Heat lamp                   $   259.65
6116    WALLEGOOD INC        0665134910101016      7/16/2019   Bill/NF3     10/1/2019   8/21/2019       E0730                     TENS Unit                    $    76.25
6117    WALLEGOOD INC        0665134910101016      7/16/2019   Bill/NF3     9/30/2019   8/21/2019       E0855                Cervical Traction Unit            $   502.63
6118    WALLEGOOD INC        0665134910101016      7/16/2019   Bill/NF3     10/1/2019   8/21/2019       E1399                       Massager                   $   193.50
6119    WALLEGOOD INC        0665134910101016      7/16/2019   Bill/NF3     10/1/2019   8/21/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
6120    WALLEGOOD INC        0307487880101141      7/17/2019   Bill/NF3     9/16/2019    8/8/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
6121    WALLEGOOD INC        0307487880101141      7/17/2019   Bill/NF3     9/16/2019    8/8/2019       E0215                 Electric Heating Pad             $    20.93
6122    WALLEGOOD INC        0307487880101141      7/17/2019   Bill/NF3     9/16/2019    8/8/2019       E1399                       Massager                   $   193.50
6123    WALLEGOOD INC        0662060650101010      7/21/2019   Bill/NF3     9/16/2019    8/9/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
6124    WALLEGOOD INC        0662060650101010      7/21/2019   Bill/NF3     9/16/2019    8/9/2019       E0199                    Mattress Pad                  $    19.48
6125    WALLEGOOD INC        0662060650101010      7/21/2019   Bill/NF3     9/16/2019    8/9/2019       E1399               Water Circulating Pump             $   232.50
6126    WALLEGOOD INC        0662060650101010      7/21/2019   Bill/NF3     9/16/2019    8/9/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
6127    WALLEGOOD INC        0662060650101010      7/21/2019   Bill/NF3     9/16/2019    8/9/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
6128    WALLEGOOD INC        0662060650101010      7/21/2019   Bill/NF3     9/16/2019    8/9/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
6129    WALLEGOOD INC        0662060650101010      7/21/2019   Bill/NF3     9/16/2019    8/9/2019       L3670                  Shoulder Orthosis               $   111.07
6130    WALLEGOOD INC        0662060650101010      7/21/2019   Bill/NF3     10/7/2019   8/27/2019       E0855                Cervical Traction Unit            $   502.63
6131    WALLEGOOD INC        0662060650101010      7/21/2019   Bill/NF3     10/7/2019   8/27/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
6132    WALLEGOOD INC        0662060650101010      7/21/2019   Bill/NF3    11/25/2019   10/21/2019      E0730                     TENS Unit                    $    76.25
6133    WALLEGOOD INC        0662060650101010      7/21/2019   Bill/NF3    11/25/2019   10/21/2019      E1399                       Massager                   $   193.50
6134    WALLEGOOD INC        0662060650101010      7/21/2019   Bill/NF3    11/25/2019   10/21/2019      E1399                     Heat Lamp                    $   222.00
6135    WALLEGOOD INC        0604465100101042      7/23/2019   Bill/NF3     9/10/2019    8/5/2019       E0199                    Mattress Pad                  $    19.48
6136    WALLEGOOD INC        0604465100101042      7/23/2019   Bill/NF3     9/10/2019    8/5/2019       E1399                 Orthopedic Car Seat              $    96.50
6137    WALLEGOOD INC        0604465100101042      7/23/2019   Bill/NF3     9/10/2019    8/5/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
6138    WALLEGOOD INC        0604465100101042      7/23/2019   Bill/NF3     9/10/2019    8/5/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
6139    WALLEGOOD INC        0604465100101042      7/23/2019   Bill/NF3     9/10/2019    8/5/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
6140    WALLEGOOD INC        0604465100101042      7/23/2019   Bill/NF3     10/7/2019   8/29/2019       E0855                Cervical Traction Unit            $   502.63
6141    WALLEGOOD INC        0604465100101042      7/23/2019   Bill/NF3     10/7/2019   8/29/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
6142    WALLEGOOD INC        0604465100101042      7/23/2019   Bill/NF3    10/21/2019   9/13/2019       E0730                     TENS Unit                    $    76.25
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 168 of 186 PageID #: 269
                                                Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                           Exhibit "1"

                                                                          Approximate
Fraud                                              Date of     Document                  Service       HCPCS
          Provider Name       Claim Number                                   Date of                                          Product Description              Charge
Event                                              Accident     Mailed                Provided Date     Code
                                                                             Mailing
6143    WALLEGOOD INC        0604465100101042      7/23/2019   Bill/NF3    10/21/2019   9/13/2019       E1399                      Massager                    $   193.50
6144    WALLEGOOD INC        0604465100101042      7/23/2019   Bill/NF3    10/21/2019   9/13/2019       E1399                     Heat Lamp                    $   222.00
6145    WALLEGOOD INC        0604465100101042      7/23/2019   Bill/NF3    10/21/2019   9/13/2019       E1399               Water Circulating Pump             $   232.50
6146    WALLEGOOD INC        0163988210101068      7/24/2019   Bill/NF3     9/18/2019    8/6/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
6147    WALLEGOOD INC        0163988210101068      7/24/2019   Bill/NF3     9/18/2019    8/6/2019       E0199                    Mattress Pad                  $    19.48
6148    WALLEGOOD INC        0163988210101068      7/24/2019   Bill/NF3     9/18/2019    8/6/2019       E1399               Water Circulating Pump             $   232.50
6149    WALLEGOOD INC        0163988210101068      7/24/2019   Bill/NF3     9/18/2019    8/6/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
6150    WALLEGOOD INC        0163988210101068      7/24/2019   Bill/NF3     9/18/2019    8/6/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
6151    WALLEGOOD INC        0163988210101068      7/24/2019   Bill/NF3     9/18/2019    8/6/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
6152    WALLEGOOD INC        0163988210101068      7/24/2019   Bill/NF3     9/18/2019    8/6/2019       L1820                    Knee Orthosis                 $   110.00
6153    WALLEGOOD INC        0163988210101068      7/24/2019   Bill/NF3     10/7/2019   8/27/2019       E0855                Cervical Traction Unit            $   502.63
6154    WALLEGOOD INC        0163988210101068      7/24/2019   Bill/NF3     10/7/2019   8/27/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
6155    WALLEGOOD INC        0163988210101068      7/24/2019   Bill/NF3     11/4/2019   9/30/2019       E0730                     TENS Unit                    $    76.25
6156    WALLEGOOD INC        0163988210101068      7/24/2019   Bill/NF3     11/4/2019   9/30/2019       E1399                      Massager                    $   193.50
6157    WALLEGOOD INC        0163988210101068      7/24/2019   Bill/NF3     11/4/2019   9/30/2019       E1399                     Heat Lamp                    $   222.00
6158    WALLEGOOD INC        0642393890101010      7/24/2019   Bill/NF3     9/16/2019    8/6/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
6159    WALLEGOOD INC        0642393890101010      7/24/2019   Bill/NF3     9/16/2019    8/6/2019       E0199                    Mattress Pad                  $    19.48
6160    WALLEGOOD INC        0642393890101010      7/24/2019   Bill/NF3     9/16/2019    8/6/2019       E1399                 Orthopedic Car Seat              $    96.50
6161    WALLEGOOD INC        0642393890101010      7/24/2019   Bill/NF3     9/16/2019    8/6/2019       E1399               Water Circulating Pump             $   232.50
6162    WALLEGOOD INC        0642393890101010      7/24/2019   Bill/NF3     9/16/2019    8/6/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
6163    WALLEGOOD INC        0642393890101010      7/24/2019   Bill/NF3     9/16/2019    8/6/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
6164    WALLEGOOD INC        0642393890101010      7/24/2019   Bill/NF3     9/16/2019    8/6/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
6165    WALLEGOOD INC        0642393890101010      7/24/2019   Bill/NF3     9/16/2019    8/6/2019       L1820                    Knee Orthosis                 $   110.00
6166    WALLEGOOD INC        0642393890101010      7/24/2019   Bill/NF3     9/16/2019    8/6/2019       L3670                  Shoulder Orthosis               $   111.07
6167    WALLEGOOD INC        0642393890101010      7/24/2019   Bill/NF3    10/15/2019    9/4/2019       E0855                Cervical Traction Unit            $   502.63
6168    WALLEGOOD INC        0642393890101010      7/24/2019   Bill/NF3    10/15/2019    9/4/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
6169    WALLEGOOD INC        0642393890101010      7/24/2019   Bill/NF3    11/12/2019   10/1/2019       E0730                     TENS Unit                    $    76.25
6170    WALLEGOOD INC        0642393890101010      7/24/2019   Bill/NF3    11/12/2019   10/1/2019       E1399                      Massager                    $   193.50
6171    WALLEGOOD INC        0642393890101010      7/24/2019   Bill/NF3    11/12/2019   10/1/2019       E1399                     Heat Lamp                    $   222.00
6172    WALLEGOOD INC        0267770160101131      7/26/2019   Bill/NF3     9/16/2019   8/12/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
6173    WALLEGOOD INC        0267770160101131      7/26/2019   Bill/NF3     9/16/2019   8/12/2019       E0205                      Heat lamp                   $   259.65
6174    WALLEGOOD INC        0267770160101131      7/26/2019   Bill/NF3     9/16/2019   8/12/2019       E0900                 Pelvic Traction Unit             $    78.54
6175    WALLEGOOD INC        0267770160101131      7/26/2019   Bill/NF3     9/16/2019   8/12/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
6176    WALLEGOOD INC        0267770160101131      7/26/2019   Bill/NF3     9/16/2019   8/12/2019       L2630             Pelvic Control Band & Belt           $   255.07
6177    WALLEGOOD INC        0502344230101011      7/27/2019   Bill/NF3     9/16/2019    8/6/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
6178    WALLEGOOD INC        0502344230101011      7/27/2019   Bill/NF3     10/4/2019    8/6/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
6179    WALLEGOOD INC        0502344230101011      7/27/2019   Bill/NF3     9/16/2019    8/6/2019       E0199                    Mattress Pad                  $    19.48
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 169 of 186 PageID #: 270
                                                Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                           Exhibit "1"

                                                                          Approximate
Fraud                                              Date of     Document                  Service       HCPCS
          Provider Name       Claim Number                                   Date of                                          Product Description              Charge
Event                                              Accident     Mailed                Provided Date     Code
                                                                             Mailing
6180    WALLEGOOD INC        0502344230101011      7/27/2019   Bill/NF3     10/4/2019    8/6/2019       E0199                    Mattress Pad                  $    19.48
6181    WALLEGOOD INC        0502344230101011      7/27/2019   Bill/NF3     9/16/2019    8/6/2019       E1399               Water Circulating Pump             $   232.50
6182    WALLEGOOD INC        0502344230101011      7/27/2019   Bill/NF3     10/4/2019    8/6/2019       E1399               Water Circulating Pump             $   232.50
6183    WALLEGOOD INC        0502344230101011      7/27/2019   Bill/NF3     9/16/2019    8/6/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
6184    WALLEGOOD INC        0502344230101011      7/27/2019   Bill/NF3     10/4/2019    8/6/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
6185    WALLEGOOD INC        0502344230101011      7/27/2019   Bill/NF3     9/16/2019    8/6/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
6186    WALLEGOOD INC        0502344230101011      7/27/2019   Bill/NF3     10/4/2019    8/6/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
6187    WALLEGOOD INC        0502344230101011      7/27/2019   Bill/NF3     9/16/2019    8/6/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
6188    WALLEGOOD INC        0502344230101011      7/27/2019   Bill/NF3     10/4/2019    8/6/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
6189    WALLEGOOD INC        0502344230101011      7/27/2019   Bill/NF3     9/16/2019    8/6/2019       L1820                    Knee Orthosis                 $   110.00
6190    WALLEGOOD INC        0502344230101011      7/27/2019   Bill/NF3     10/4/2019    8/6/2019       L1820                    Knee Orthosis                 $   110.00
6191    WALLEGOOD INC        0502344230101011      7/27/2019   Bill/NF3     9/16/2019    8/6/2019       L3670                  Shoulder Orthosis               $   111.07
6192    WALLEGOOD INC        0502344230101011      7/27/2019   Bill/NF3    10/28/2019   9/17/2019       E0730                     TENS Unit                    $    76.25
6193    WALLEGOOD INC        0502344230101011      7/27/2019   Bill/NF3    10/28/2019   9/17/2019       E1399                      Massager                    $   193.50
6194    WALLEGOOD INC        0502344230101011      7/27/2019   Bill/NF3    10/28/2019   9/17/2019       E1399                     Heat Lamp                    $   222.00
6195    WALLEGOOD INC        0502344230101011      7/27/2019   Bill/NF3     11/4/2019   9/24/2019       E0855               Cervical Traction Unit             $   502.63
6196    WALLEGOOD INC        0502344230101011      7/27/2019   Bill/NF3     11/6/2019   9/24/2019       E0855               Cervical Traction Unit             $   502.63
6197    WALLEGOOD INC        0502344230101011      7/27/2019   Bill/NF3     11/4/2019   9/24/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
6198    WALLEGOOD INC        0502344230101011      7/27/2019   Bill/NF3     11/4/2019   9/24/2019       L1832             Knee Orthosis, Custom-Fit            $   607.55
6199    WALLEGOOD INC        0502344230101011      7/27/2019   Bill/NF3     11/4/2019   9/30/2019       E0730                     TENS Unit                    $    76.25
6200    WALLEGOOD INC        0502344230101011      7/27/2019   Bill/NF3     11/4/2019   9/30/2019       E1399                      Massager                    $   193.50
6201    WALLEGOOD INC        0502344230101011      7/27/2019   Bill/NF3     11/4/2019   9/30/2019       E1399                     Heat Lamp                    $   222.00
6202    WALLEGOOD INC        0502344230101011      7/27/2019   Bill/NF3     11/8/2019   9/30/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
6203    WALLEGOOD INC        0527148650101083      7/28/2019   Bill/NF3     9/16/2019    8/6/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
6204    WALLEGOOD INC        0527148650101083      7/28/2019   Bill/NF3     9/16/2019    8/6/2019       E0199                    Mattress Pad                  $    19.48
6205    WALLEGOOD INC        0527148650101083      7/28/2019   Bill/NF3     9/16/2019    8/6/2019       E1399                Orthopedic Car Seat               $    96.50
6206    WALLEGOOD INC        0527148650101083      7/28/2019   Bill/NF3     9/16/2019    8/6/2019       E1399               Water Circulating Pump             $   232.50
6207    WALLEGOOD INC        0527148650101083      7/28/2019   Bill/NF3     9/16/2019    8/6/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
6208    WALLEGOOD INC        0527148650101083      7/28/2019   Bill/NF3     9/16/2019    8/6/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
6209    WALLEGOOD INC        0527148650101083      7/28/2019   Bill/NF3     9/16/2019    8/6/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
6210    WALLEGOOD INC        0527148650101083      7/28/2019   Bill/NF3     9/16/2019    8/6/2019       L3670                  Shoulder Orthosis               $   111.07
6211    WALLEGOOD INC        0527148650101083      7/28/2019   Bill/NF3     11/4/2019   9/24/2019       E0730                     TENS Unit                    $    76.25
6212    WALLEGOOD INC        0527148650101083      7/28/2019   Bill/NF3     11/4/2019   9/24/2019       E0855               Cervical Traction Unit             $   502.63
6213    WALLEGOOD INC        0527148650101083      7/28/2019   Bill/NF3     11/4/2019   9/24/2019       E1399                      Massager                    $   193.50
6214    WALLEGOOD INC        0527148650101083      7/28/2019   Bill/NF3     11/4/2019   9/24/2019       E1399                     Heat Lamp                    $   222.00
6215    WALLEGOOD INC        0527148650101083      7/28/2019   Bill/NF3     11/4/2019   9/24/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
6216    WALLEGOOD INC        0527148650101083      7/28/2019   Bill/NF3     11/4/2019   9/24/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 170 of 186 PageID #: 271
                                                Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                           Exhibit "1"

                                                                          Approximate
Fraud                                              Date of     Document                  Service       HCPCS
          Provider Name       Claim Number                                   Date of                                          Product Description              Charge
Event                                              Accident     Mailed                Provided Date     Code
                                                                             Mailing
6217    WALLEGOOD INC        0527148650101083      7/28/2019   Bill/NF3    11/25/2019   10/16/2019      E0730                     TENS Unit                    $    76.25
6218    WALLEGOOD INC        0527148650101083      7/28/2019   Bill/NF3    11/25/2019   10/16/2019      E1399                      Massager                    $   193.50
6219    WALLEGOOD INC        0527148650101083      7/28/2019   Bill/NF3    11/25/2019   10/16/2019      E1399                     Heat Lamp                    $   222.00
6220    WALLEGOOD INC        0632776490101020      7/28/2019   Bill/NF3     9/17/2019   8/12/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
6221    WALLEGOOD INC        0632776490101020      7/28/2019   Bill/NF3     9/17/2019   8/12/2019       E0205                      Heat lamp                   $   259.65
6222    WALLEGOOD INC        0632776490101020      7/28/2019   Bill/NF3     9/17/2019   8/12/2019       E1399                      Massager                    $   193.50
6223    WALLEGOOD INC        0632776490101020      7/28/2019   Bill/NF3     9/17/2019   8/12/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
6224    WALLEGOOD INC        0632776490101020      7/28/2019   Bill/NF3     9/17/2019   8/12/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
6225    WALLEGOOD INC        0632776490101020      7/28/2019   Bill/NF3     9/23/2019   8/13/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
6226    WALLEGOOD INC        0632776490101020      7/28/2019   Bill/NF3     9/23/2019   8/13/2019       E0205                      Heat lamp                   $   259.65
6227    WALLEGOOD INC        0632776490101020      7/28/2019   Bill/NF3     9/23/2019   8/13/2019       E1399                      Massager                    $   193.50
6228    WALLEGOOD INC        0632776490101020      7/28/2019   Bill/NF3     9/23/2019   8/13/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
6229    WALLEGOOD INC        0632776490101020      7/28/2019   Bill/NF3     9/23/2019   8/13/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
6230    WALLEGOOD INC        0632776490101020      7/28/2019   Bill/NF3     9/23/2019   8/13/2019       L1832             Knee Orthosis, Custom-Fit            $   607.55
6231    WALLEGOOD INC        0632776490101020      7/28/2019   Bill/NF3     10/7/2019   8/30/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
6232    WALLEGOOD INC        0632776490101020      7/28/2019   Bill/NF3    10/15/2019    9/6/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
6233    WALLEGOOD INC        0663845240101010      7/28/2019   Bill/NF3     9/16/2019    8/8/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
6234    WALLEGOOD INC        0663845240101010      7/28/2019   Bill/NF3     9/16/2019    8/8/2019       E0199                    Mattress Pad                  $    19.48
6235    WALLEGOOD INC        0663845240101010      7/28/2019   Bill/NF3     9/16/2019    8/8/2019       E1399               Water Circulating Pump             $   232.50
6236    WALLEGOOD INC        0663845240101010      7/28/2019   Bill/NF3     9/16/2019    8/8/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
6237    WALLEGOOD INC        0663845240101010      7/28/2019   Bill/NF3     9/16/2019    8/8/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
6238    WALLEGOOD INC        0663845240101010      7/28/2019   Bill/NF3     9/16/2019    8/8/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
6239    WALLEGOOD INC        0395580130101052      7/29/2019   Bill/NF3      9/9/2019    8/5/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
6240    WALLEGOOD INC        0395580130101052      7/29/2019   Bill/NF3      9/9/2019    8/5/2019       E0199                    Mattress Pad                  $    19.48
6241    WALLEGOOD INC        0395580130101052      7/29/2019   Bill/NF3      9/9/2019    8/5/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
6242    WALLEGOOD INC        0395580130101052      7/29/2019   Bill/NF3     9/19/2019    8/6/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
6243    WALLEGOOD INC        0395580130101052      7/29/2019   Bill/NF3     9/19/2019    8/6/2019       E0199                    Mattress Pad                  $    19.48
6244    WALLEGOOD INC        0395580130101052      7/29/2019   Bill/NF3     9/19/2019    8/6/2019       E1399                 Orthopedic Car Seat              $    96.50
6245    WALLEGOOD INC        0395580130101052      7/29/2019   Bill/NF3     9/19/2019    8/6/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
6246    WALLEGOOD INC        0395580130101052      7/29/2019   Bill/NF3     9/19/2019    8/6/2019       L1820                    Knee Orthosis                 $   110.00
6247    WALLEGOOD INC        0395580130101052      7/29/2019   Bill/NF3    10/22/2019   9/11/2019       E0730                     TENS Unit                    $    76.25
6248    WALLEGOOD INC        0395580130101052      7/29/2019   Bill/NF3    10/22/2019   9/11/2019       E0855                Cervical Traction Unit            $   502.63
6249    WALLEGOOD INC        0395580130101052      7/29/2019   Bill/NF3    10/23/2019   9/11/2019       E0855                Cervical Traction Unit            $   502.63
6250    WALLEGOOD INC        0395580130101052      7/29/2019   Bill/NF3    10/22/2019   9/11/2019       E1399                      Massager                    $   193.50
6251    WALLEGOOD INC        0395580130101052      7/29/2019   Bill/NF3    10/22/2019   9/11/2019       E1399                     Heat Lamp                    $   222.00
6252    WALLEGOOD INC        0395580130101052      7/29/2019   Bill/NF3    10/22/2019   9/11/2019       E1399               Water Circulating Pump             $   232.50
6253    WALLEGOOD INC        0637288620101016      7/31/2019   Bill/NF3     9/16/2019   8/12/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 171 of 186 PageID #: 272
                                                Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                           Exhibit "1"

                                                                          Approximate
Fraud                                              Date of     Document                   Service      HCPCS
          Provider Name       Claim Number                                   Date of                                          Product Description              Charge
Event                                              Accident     Mailed                Provided Date     Code
                                                                             Mailing
6254    WALLEGOOD INC        0637288620101016      7/31/2019   Bill/NF3     9/16/2019   8/12/2019       E0215                 Electric Heating Pad             $    20.93
6255    WALLEGOOD INC        0637288620101016      7/31/2019   Bill/NF3     9/16/2019   8/12/2019       E1399                       Massager                   $   193.50
6256    WALLEGOOD INC        0637288620101016      7/31/2019   Bill/NF3     9/16/2019   8/12/2019       E1399               Water Circulating Pump             $   232.50
6257    WALLEGOOD INC        0637288620101016      7/31/2019   Bill/NF3     9/16/2019   8/12/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
6258    WALLEGOOD INC        0637288620101016      7/31/2019   Bill/NF3     9/16/2019   8/12/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
6259    WALLEGOOD INC        0637288620101016      7/31/2019   Bill/NF3     9/16/2019   8/12/2019       L1820                    Knee Orthosis                 $   110.00
6260    WALLEGOOD INC        0637288620101016      7/31/2019   Bill/NF3     10/7/2019   8/27/2019       E0855                Cervical Traction Unit            $   502.63
6261    WALLEGOOD INC        0637288620101016      7/31/2019   Bill/NF3     10/7/2019   8/27/2019       L1832             Knee Orthosis, Custom-Fit            $   607.55
6262    WALLEGOOD INC        0637288620101016      7/31/2019   Bill/NF3     10/7/2019   8/27/2019       L1930                   Ankle Orthosis                 $   194.00
6263    WALLEGOOD INC        0637288620101016      7/31/2019   Bill/NF3    10/21/2019    9/10/2019      L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
6264    WALLEGOOD INC        0538171140101023      8/5/2019    Bill/NF3     9/23/2019   8/15/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
6265    WALLEGOOD INC        0538171140101023      8/5/2019    Bill/NF3     9/23/2019   8/15/2019       E0205                      Heat lamp                   $   259.65
6266    WALLEGOOD INC        0538171140101023      8/5/2019    Bill/NF3     9/23/2019   8/15/2019       E0205                      Heat lamp                   $   259.65
6267    WALLEGOOD INC        0538171140101023      8/5/2019    Bill/NF3     9/23/2019   8/15/2019       E1399                       Massager                   $   193.50
6268    WALLEGOOD INC        0538171140101023      8/5/2019    Bill/NF3     9/23/2019   8/15/2019       E1399                       Massager                   $   193.50
6269    WALLEGOOD INC        0538171140101023      8/5/2019    Bill/NF3     9/23/2019   8/15/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
6270    WALLEGOOD INC        0538171140101023      8/5/2019    Bill/NF3     9/23/2019   8/15/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
6271    WALLEGOOD INC        0538171140101023      8/5/2019    Bill/NF3     9/23/2019   8/15/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
6272    WALLEGOOD INC        0538171140101023      8/5/2019    Bill/NF3     9/23/2019   8/15/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
6273    WALLEGOOD INC        0538171140101023      8/5/2019    Bill/NF3     9/23/2019   8/15/2019       L3807             Wrist Orthosis, Custom-Fit           $   178.04
6274    WALLEGOOD INC        0538171140101023      8/5/2019    Bill/NF3     10/7/2019   8/29/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
6275    WALLEGOOD INC        0538171140101023      8/5/2019    Bill/NF3    10/21/2019   9/10/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
6276    WALLEGOOD INC        0538171140101023      8/5/2019    Bill/NF3     12/6/2019   10/23/2019      E0730                     TENS Unit                    $    76.25
6277    WALLEGOOD INC        0538171140101023      8/5/2019    Bill/NF3     12/6/2019   10/23/2019      E0730                     TENS Unit                    $    76.25
6278    WALLEGOOD INC        0538171140101023      8/5/2019    Bill/NF3     12/6/2019   10/23/2019      E0855                Cervical Traction Unit            $   502.63
6279    WALLEGOOD INC        0538171140101023      8/5/2019    Bill/NF3     12/6/2019   10/23/2019      E0855                Cervical Traction Unit            $   502.63
6280    WALLEGOOD INC        0210021590101020      8/11/2019   Bill/NF3    10/21/2019    9/12/2019      E0855                Cervical Traction Unit            $   502.63
6281    WALLEGOOD INC        0275354560101015      8/11/2019   Bill/NF3    10/21/2019    9/12/2019      E0199                    Mattress Pad                  $    19.48
6282    WALLEGOOD INC        0275354560101015      8/11/2019   Bill/NF3    10/21/2019    9/12/2019      E1399                 Orthopedic Car Seat              $    96.50
6283    WALLEGOOD INC        0275354560101015      8/11/2019   Bill/NF3    10/21/2019    9/12/2019      E2601        Wheelchair Cushion, width less than 22"   $    55.29
6284    WALLEGOOD INC        0275354560101015      8/11/2019   Bill/NF3    10/21/2019    9/12/2019      L0174             Cervical Collar, Semi-Rigid          $   130.00
6285    WALLEGOOD INC        0275354560101015      8/11/2019   Bill/NF3    10/21/2019    9/12/2019      L0627            Lumbar Orthosis, Custom-Fit           $   322.98
6286    WALLEGOOD INC        0279051220101023      8/11/2019   Bill/NF3     10/7/2019   8/29/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
6287    WALLEGOOD INC        0279051220101023      8/11/2019   Bill/NF3    10/16/2019    8/29/2019      E0190         Positioning Cushion/Pillow/Wedge         $    22.04
6288    WALLEGOOD INC        0279051220101023      8/11/2019   Bill/NF3     10/7/2019   8/29/2019       E0199                    Mattress Pad                  $    19.48
6289    WALLEGOOD INC        0279051220101023      8/11/2019   Bill/NF3    10/16/2019    8/29/2019      E0199                    Mattress Pad                  $    19.48
6290    WALLEGOOD INC        0279051220101023      8/11/2019   Bill/NF3     10/7/2019   8/29/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 172 of 186 PageID #: 273
                                                Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                           Exhibit "1"

                                                                          Approximate
Fraud                                              Date of     Document                  Service       HCPCS
          Provider Name       Claim Number                                   Date of                                         Product Description               Charge
Event                                              Accident     Mailed                Provided Date     Code
                                                                             Mailing
6291    WALLEGOOD INC        0279051220101023      8/11/2019   Bill/NF3     10/7/2019   8/29/2019       E2602       Wheelchair Cushion, 22" width or greater   $   107.95
6292    WALLEGOOD INC        0279051220101023      8/11/2019   Bill/NF3     10/7/2019   8/29/2019       L0174            Cervical Collar, Semi-Rigid           $   130.00
6293    WALLEGOOD INC        0279051220101023      8/11/2019   Bill/NF3    10/16/2019   8/29/2019       L0174            Cervical Collar, Semi-Rigid           $   130.00
6294    WALLEGOOD INC        0279051220101023      8/11/2019   Bill/NF3    10/21/2019   9/11/2019       E0855                Cervical Traction Unit            $   502.63
6295    WALLEGOOD INC        0393115950101072      8/11/2019   Bill/NF3    11/18/2019   10/11/2019      E0855                Cervical Traction Unit            $   502.63
6296    WALLEGOOD INC        0547380890101096      8/11/2019   Bill/NF3     10/7/2019   8/28/2019       E0199                    Mattress Pad                  $    19.48
6297    WALLEGOOD INC        0547380890101096      8/11/2019   Bill/NF3     10/7/2019   8/28/2019       E1399                      Massager                    $   193.50
6298    WALLEGOOD INC        0547380890101096      8/11/2019   Bill/NF3     10/7/2019   8/28/2019       E1399               Water Circulating Pump             $   232.50
6299    WALLEGOOD INC        0547380890101096      8/11/2019   Bill/NF3     10/7/2019   8/28/2019       E2601       Wheelchair Cushion, width less than 22"    $    55.29
6300    WALLEGOOD INC        0547380890101096      8/11/2019   Bill/NF3     10/7/2019   8/28/2019       L0627           Lumbar Orthosis, Custom-Fit            $   322.98
6301    WALLEGOOD INC        0547380890101096      8/11/2019   Bill/NF3     10/7/2019   8/28/2019       L1832             Knee Orthosis, Custom-Fit            $   607.55
6302    WALLEGOOD INC        0547380890101096      8/11/2019   Bill/NF3    10/28/2019   9/18/2019       L0637        Lumbo-Sacral Orthosis, Custom-Fit         $   844.13
6303    WALLEGOOD INC        0547380890101096      8/11/2019   Bill/NF3    12/23/2019   11/4/2019       E0730                     TENS Unit                    $    76.25
6304    WALLEGOOD INC        0547380890101096      8/11/2019   Bill/NF3    12/23/2019   11/4/2019       E0855                Cervical Traction Unit            $   502.63
6305    WALLEGOOD INC        0503958770101047      8/13/2019   Bill/NF3    10/15/2019    9/3/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
6306    WALLEGOOD INC        0503958770101047      8/13/2019   Bill/NF3    10/15/2019    9/3/2019       E0199                    Mattress Pad                  $    19.48
6307    WALLEGOOD INC        0503958770101047      8/13/2019   Bill/NF3    10/15/2019    9/3/2019       E2601       Wheelchair Cushion, width less than 22"    $    55.29
6308    WALLEGOOD INC        0503958770101047      8/13/2019   Bill/NF3    10/15/2019    9/3/2019       L0174            Cervical Collar, Semi-Rigid           $   130.00
6309    WALLEGOOD INC        0503958770101047      8/13/2019   Bill/NF3    10/15/2019    9/3/2019       L0627           Lumbar Orthosis, Custom-Fit            $   322.98
6310    WALLEGOOD INC        0503958770101047      8/13/2019   Bill/NF3    10/15/2019    9/3/2019       L3670                  Shoulder Orthosis               $   111.07
6311    WALLEGOOD INC        0176239210101046      8/14/2019   Bill/NF3     10/7/2019   8/29/2019       E0199                    Mattress Pad                  $    19.48
6312    WALLEGOOD INC        0176239210101046      8/14/2019   Bill/NF3     10/7/2019   8/29/2019       E2601       Wheelchair Cushion, width less than 22"    $    55.29
6313    WALLEGOOD INC        0176239210101046      8/14/2019   Bill/NF3     10/7/2019   8/29/2019       L0627           Lumbar Orthosis, Custom-Fit            $   322.98
6314    WALLEGOOD INC        0176239210101046      8/14/2019   Bill/NF3    11/12/2019   10/7/2019       L0637        Lumbo-Sacral Orthosis, Custom-Fit         $   844.13
6315    WALLEGOOD INC        0237060470101097      8/14/2019   Bill/NF3    10/15/2019    9/4/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
6316    WALLEGOOD INC        0237060470101097      8/14/2019   Bill/NF3    10/15/2019    9/4/2019       E1399                      Massager                    $   193.50
6317    WALLEGOOD INC        0237060470101097      8/14/2019   Bill/NF3    10/15/2019    9/4/2019       E1399                     Heat Lamp                    $   222.00
6318    WALLEGOOD INC        0237060470101097      8/14/2019   Bill/NF3    10/15/2019    9/4/2019       E2601       Wheelchair Cushion, width less than 22"    $    55.29
6319    WALLEGOOD INC        0237060470101097      8/14/2019   Bill/NF3    10/15/2019    9/4/2019       L0627           Lumbar Orthosis, Custom-Fit            $   322.98
6320    WALLEGOOD INC        0286439730101057      8/14/2019   Bill/NF3     10/7/2019   8/29/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
6321    WALLEGOOD INC        0286439730101057      8/14/2019   Bill/NF3     10/7/2019   8/29/2019       L0174            Cervical Collar, Semi-Rigid           $   130.00
6322    WALLEGOOD INC        0286439730101057      8/14/2019   Bill/NF3    11/26/2019   10/17/2019      E0730                     TENS Unit                    $    76.25
6323    WALLEGOOD INC        0286439730101057      8/14/2019   Bill/NF3    11/26/2019   10/17/2019      E1399                      Massager                    $   193.50
6324    WALLEGOOD INC        0286439730101057      8/14/2019   Bill/NF3    11/26/2019   10/17/2019      E1399                     Heat Lamp                    $   222.00
6325    WALLEGOOD INC        0286439730101057      8/14/2019   Bill/NF3    11/26/2019   10/17/2019      E1399               Water Circulating Pump             $   232.50
6326    WALLEGOOD INC        0286439730101057      8/14/2019   Bill/NF3     12/6/2019   10/29/2019      L0637        Lumbo-Sacral Orthosis, Custom-Fit         $   844.13
6327    WALLEGOOD INC        0480742120101016      8/14/2019   Bill/NF3     10/7/2019   8/30/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 173 of 186 PageID #: 274
                                                Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                           Exhibit "1"

                                                                          Approximate
Fraud                                              Date of     Document                  Service       HCPCS
          Provider Name       Claim Number                                   Date of                                          Product Description              Charge
Event                                              Accident     Mailed                Provided Date     Code
                                                                             Mailing
6328    WALLEGOOD INC        0480742120101016      8/14/2019   Bill/NF3     10/7/2019   8/30/2019       E0199                    Mattress Pad                  $    19.48
6329    WALLEGOOD INC        0480742120101016      8/14/2019   Bill/NF3     10/7/2019   8/30/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
6330    WALLEGOOD INC        0480742120101016      8/14/2019   Bill/NF3     10/7/2019   8/30/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
6331    WALLEGOOD INC        0480742120101016      8/14/2019   Bill/NF3     10/7/2019   8/30/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
6332    WALLEGOOD INC        0645942290101041      8/14/2019   Bill/NF3    10/15/2019    9/6/2019       L1820                    Knee Orthosis                 $   110.00
6333    WALLEGOOD INC        0645942290101041      8/14/2019   Bill/NF3    10/15/2019    9/6/2019       L1820                    Knee Orthosis                 $   110.00
6334    WALLEGOOD INC        0645942290101041      8/14/2019   Bill/NF3     11/4/2019   9/26/2019       L1832             Knee Orthosis, Custom-Fit            $   607.55
6335    WALLEGOOD INC        0645942290101041      8/14/2019   Bill/NF3    11/25/2019   10/21/2019      E0855                Cervical Traction Unit            $   502.63
6336    WALLEGOOD INC        0656539540101080      8/14/2019   Bill/NF3     9/30/2019   8/21/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
6337    WALLEGOOD INC        0656539540101080      8/14/2019   Bill/NF3     9/30/2019   8/21/2019       E1399                      Massager                    $   193.50
6338    WALLEGOOD INC        0656539540101080      8/14/2019   Bill/NF3     9/30/2019   8/21/2019       E1399                     Heat Lamp                    $   222.00
6339    WALLEGOOD INC        0656539540101080      8/14/2019   Bill/NF3     9/30/2019   8/21/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
6340    WALLEGOOD INC        0656539540101080      8/14/2019   Bill/NF3     9/30/2019   8/21/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
6341    WALLEGOOD INC        0283603870101051      8/16/2019   Bill/NF3    10/21/2019   9/12/2019       L1832             Knee Orthosis, Custom-Fit            $   607.55
6342    WALLEGOOD INC        0530116690101053      8/18/2019   Bill/NF3    10/28/2019   9/18/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
6343    WALLEGOOD INC        0530116690101053      8/18/2019   Bill/NF3    10/28/2019   9/18/2019       E0199                    Mattress Pad                  $    19.48
6344    WALLEGOOD INC        0530116690101053      8/18/2019   Bill/NF3    10/28/2019   9/18/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
6345    WALLEGOOD INC        0530116690101053      8/18/2019   Bill/NF3    10/28/2019   9/18/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
6346    WALLEGOOD INC        0530116690101053      8/18/2019   Bill/NF3    10/28/2019   9/18/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
6347    WALLEGOOD INC        0530116690101053      8/18/2019   Bill/NF3     12/6/2019   10/28/2019      E0855                Cervical Traction Unit            $   502.63
6348    WALLEGOOD INC        0530116690101053      8/18/2019   Bill/NF3     12/6/2019   10/28/2019      L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
6349    WALLEGOOD INC        0650478080101018      8/21/2019   Bill/NF3     10/7/2019   8/27/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
6350    WALLEGOOD INC        0650478080101018      8/21/2019   Bill/NF3     10/7/2019   8/27/2019       E0199                    Mattress Pad                  $    19.48
6351    WALLEGOOD INC        0650478080101018      8/21/2019   Bill/NF3     10/7/2019   8/27/2019       E1399                 Orthopedic Car Seat              $    96.50
6352    WALLEGOOD INC        0650478080101018      8/21/2019   Bill/NF3     10/7/2019   8/27/2019       E1399               Water Circulating Pump             $   232.50
6353    WALLEGOOD INC        0650478080101018      8/21/2019   Bill/NF3     10/7/2019   8/27/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
6354    WALLEGOOD INC        0650478080101018      8/21/2019   Bill/NF3     10/7/2019   8/27/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
6355    WALLEGOOD INC        0650478080101018      8/21/2019   Bill/NF3     10/7/2019   8/27/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
6356    WALLEGOOD INC        0650478080101018      8/21/2019   Bill/NF3     10/7/2019   8/27/2019       L3807             Wrist Orthosis, Custom-Fit           $   178.04
6357    WALLEGOOD INC        0650478080101018      8/21/2019   Bill/NF3     11/4/2019   9/24/2019       E0855                Cervical Traction Unit            $   502.63
6358    WALLEGOOD INC        0650478080101018      8/21/2019   Bill/NF3     11/4/2019   9/24/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
6359    WALLEGOOD INC        0650478080101018      8/21/2019   Bill/NF3    11/25/2019   10/21/2019      E0730                     TENS Unit                    $    76.25
6360    WALLEGOOD INC        0650478080101018      8/21/2019   Bill/NF3    11/25/2019   10/21/2019      E1399                      Massager                    $   193.50
6361    WALLEGOOD INC        0650478080101018      8/21/2019   Bill/NF3    11/25/2019   10/21/2019      E1399                     Heat Lamp                    $   222.00
6362    WALLEGOOD INC        0659645470000001      8/21/2019   Bill/NF3    10/21/2019   9/12/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
6363    WALLEGOOD INC        0659645470000001      8/21/2019   Bill/NF3    10/21/2019   9/12/2019       E0199                    Mattress Pad                  $    19.48
6364    WALLEGOOD INC        0659645470000001      8/21/2019   Bill/NF3    10/21/2019   9/12/2019       E1399                 Orthopedic Car Seat              $    96.50
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 174 of 186 PageID #: 275
                                                Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                           Exhibit "1"

                                                                          Approximate
Fraud                                              Date of     Document                  Service       HCPCS
          Provider Name       Claim Number                                   Date of                                          Product Description              Charge
Event                                              Accident     Mailed                Provided Date     Code
                                                                             Mailing
6365    WALLEGOOD INC        0659645470000001      8/21/2019   Bill/NF3    10/21/2019   9/12/2019       E1399               Water Circulating Pump             $   232.50
6366    WALLEGOOD INC        0659645470000001      8/21/2019   Bill/NF3    10/21/2019   9/12/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
6367    WALLEGOOD INC        0659645470000001      8/21/2019   Bill/NF3    10/21/2019   9/12/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
6368    WALLEGOOD INC        0659645470000001      8/21/2019   Bill/NF3    10/21/2019   9/12/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
6369    WALLEGOOD INC        0659645470000001      8/21/2019   Bill/NF3    10/21/2019   9/12/2019       L3670                  Shoulder Orthosis               $   111.07
6370    WALLEGOOD INC        0659645470000001      8/21/2019   Bill/NF3    10/28/2019   9/23/2019       E0855                Cervical Traction Unit            $   502.63
6371    WALLEGOOD INC        0659645470000001      8/21/2019   Bill/NF3    10/28/2019   9/23/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
6372    WALLEGOOD INC        0659645470000001      8/21/2019   Bill/NF3     12/6/2019   11/1/2019       E0730                     TENS Unit                    $    76.25
6373    WALLEGOOD INC        0659645470000001      8/21/2019   Bill/NF3     12/6/2019   11/1/2019       E1399                       Massager                   $   193.50
6374    WALLEGOOD INC        0659645470000001      8/21/2019   Bill/NF3     12/6/2019   11/1/2019       E1399                     Heat Lamp                    $   222.00
6375    WALLEGOOD INC        0436953130101012      8/22/2019   Bill/NF3    10/21/2019   9/12/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
6376    WALLEGOOD INC        0436953130101012      8/22/2019   Bill/NF3    10/21/2019   9/12/2019       E0199                    Mattress Pad                  $    19.48
6377    WALLEGOOD INC        0436953130101012      8/22/2019   Bill/NF3    10/21/2019   9/12/2019       E1399               Water Circulating Pump             $   232.50
6378    WALLEGOOD INC        0436953130101012      8/22/2019   Bill/NF3    10/21/2019   9/12/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
6379    WALLEGOOD INC        0436953130101012      8/22/2019   Bill/NF3    10/21/2019   9/12/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
6380    WALLEGOOD INC        0436953130101012      8/22/2019   Bill/NF3    10/21/2019   9/12/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
6381    WALLEGOOD INC        0436953130101012      8/22/2019   Bill/NF3    10/21/2019   9/12/2019       L1820                    Knee Orthosis                 $   110.00
6382    WALLEGOOD INC        0436953130101012      8/22/2019   Bill/NF3    10/21/2019   9/12/2019       L3670                  Shoulder Orthosis               $   111.07
6383    WALLEGOOD INC        0597922700000001      8/24/2019   Bill/NF3    10/22/2019   9/12/2019       E0199                    Mattress Pad                  $    19.48
6384    WALLEGOOD INC        0597922700000001      8/24/2019   Bill/NF3    10/22/2019   9/12/2019       E1399                 Orthopedic Car Seat              $    96.50
6385    WALLEGOOD INC        0597922700000001      8/24/2019   Bill/NF3    10/22/2019   9/12/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
6386    WALLEGOOD INC        0597922700000001      8/24/2019   Bill/NF3    10/22/2019   9/12/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
6387    WALLEGOOD INC        0597922700000001      8/24/2019   Bill/NF3    10/22/2019   9/12/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
6388    WALLEGOOD INC        0597922700000001      8/24/2019   Bill/NF3     11/4/2019   9/26/2019       E0855                Cervical Traction Unit            $   502.63
6389    WALLEGOOD INC        0597922700000001      8/24/2019   Bill/NF3     11/4/2019   9/26/2019       L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
6390    WALLEGOOD INC        0597922700000001      8/24/2019   Bill/NF3    11/25/2019   10/17/2019      E0730                     TENS Unit                    $    76.25
6391    WALLEGOOD INC        0597922700000001      8/24/2019   Bill/NF3    11/25/2019   10/17/2019      E1399                       Massager                   $   193.50
6392    WALLEGOOD INC        0597922700000001      8/24/2019   Bill/NF3    11/25/2019   10/17/2019      E1399                     Heat Lamp                    $   222.00
6393    WALLEGOOD INC        0597922700000001      8/24/2019   Bill/NF3    11/25/2019   10/17/2019      E1399               Water Circulating Pump             $   232.50
6394    WALLEGOOD INC        0637786440000001      8/25/2019   Bill/NF3    10/15/2019    9/6/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
6395    WALLEGOOD INC        0637786440000001      8/25/2019   Bill/NF3    10/15/2019    9/6/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
6396    WALLEGOOD INC        0637786440000001      8/25/2019   Bill/NF3    10/15/2019    9/6/2019       E0215                 Electric Heating Pad             $    20.93
6397    WALLEGOOD INC        0637786440000001      8/25/2019   Bill/NF3    10/15/2019    9/6/2019       E1399                       Massager                   $   193.50
6398    WALLEGOOD INC        0637786440000001      8/25/2019   Bill/NF3    10/15/2019    9/6/2019       E1399                     Heat Lamp                    $   222.00
6399    WALLEGOOD INC        0637786440000001      8/25/2019   Bill/NF3    10/15/2019    9/6/2019       E1399               Water Circulating Pump             $   232.50
6400    WALLEGOOD INC        0637786440000001      8/25/2019   Bill/NF3    10/15/2019    9/6/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
6401    WALLEGOOD INC        0637786440000001      8/25/2019   Bill/NF3    10/15/2019    9/6/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 175 of 186 PageID #: 276
                                                Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                           Exhibit "1"

                                                                          Approximate
Fraud                                              Date of     Document                  Service       HCPCS
          Provider Name       Claim Number                                   Date of                                         Product Description               Charge
Event                                              Accident     Mailed                Provided Date     Code
                                                                             Mailing
6402    WALLEGOOD INC        0637786440000001      8/25/2019   Bill/NF3    10/15/2019    9/6/2019       L0174            Cervical Collar, Semi-Rigid           $   130.00
6403    WALLEGOOD INC        0637786440000001      8/25/2019   Bill/NF3    10/15/2019    9/6/2019       L0627           Lumbar Orthosis, Custom-Fit            $   322.98
6404    WALLEGOOD INC        0637786440000001      8/25/2019   Bill/NF3    10/15/2019    9/6/2019       L0627           Lumbar Orthosis, Custom-Fit            $   322.98
6405    WALLEGOOD INC        0637786440000001      8/25/2019   Bill/NF3    10/15/2019    9/6/2019       L1820                    Knee Orthosis                 $   110.00
6406    WALLEGOOD INC        0637786440000001      8/25/2019   Bill/NF3    10/15/2019    9/6/2019       L3670                  Shoulder Orthosis               $   111.07
6407    WALLEGOOD INC        0637786440000001      8/25/2019   Bill/NF3     11/4/2019   9/25/2019       L1832             Knee Orthosis, Custom-Fit            $   607.55
6408    WALLEGOOD INC        0637786440000001      8/25/2019   Bill/NF3    11/18/2019   10/9/2019       L0637        Lumbo-Sacral Orthosis, Custom-Fit         $   844.13
6409    WALLEGOOD INC        0275354560101016      8/26/2019   Bill/NF3     12/6/2019   10/28/2019      E0730                     TENS Unit                    $    76.25
6410    WALLEGOOD INC        0275354560101016      8/26/2019   Bill/NF3     12/6/2019   10/28/2019      E1399                       Massager                   $   193.50
6411    WALLEGOOD INC        0275354560101016      8/26/2019   Bill/NF3     12/6/2019   10/28/2019      E1399                     Heat Lamp                    $   222.00
6412    WALLEGOOD INC        0275354560101016      8/26/2019   Bill/NF3     12/6/2019   10/28/2019      E1399               Water Circulating Pump             $   232.50
6413    WALLEGOOD INC        0519258630101037      8/27/2019   Bill/NF3    10/15/2019    9/6/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
6414    WALLEGOOD INC        0519258630101037      8/27/2019   Bill/NF3    10/15/2019    9/6/2019       E0272                Mattress foam rubber              $   155.52
6415    WALLEGOOD INC        0519258630101037      8/27/2019   Bill/NF3    10/15/2019    9/6/2019       E1399               Water Circulating Pump             $   232.50
6416    WALLEGOOD INC        0519258630101037      8/27/2019   Bill/NF3    10/15/2019    9/6/2019       E2602       Wheelchair Cushion, 22" width or greater   $   107.95
6417    WALLEGOOD INC        0519258630101037      8/27/2019   Bill/NF3    10/15/2019    9/6/2019       L0180               Cervical Collar, 2-piece           $   230.00
6418    WALLEGOOD INC        0519258630101037      8/27/2019   Bill/NF3    10/15/2019    9/6/2019       L0627           Lumbar Orthosis, Custom-Fit            $   322.98
6419    WALLEGOOD INC        0519258630101037      8/27/2019   Bill/NF3    10/15/2019    9/6/2019       L1820                    Knee Orthosis                 $   110.00
6420    WALLEGOOD INC        0519258630101037      8/27/2019   Bill/NF3    11/19/2019   10/11/2019      E0730                     TENS Unit                    $    76.25
6421    WALLEGOOD INC        0519258630101037      8/27/2019   Bill/NF3    11/19/2019   10/11/2019      E1399                       Massager                   $   193.50
6422    WALLEGOOD INC        0519258630101037      8/27/2019   Bill/NF3    11/19/2019   10/11/2019      E1399                     Heat Lamp                    $   222.00
6423    WALLEGOOD INC        0519258630101037      8/27/2019   Bill/NF3     12/6/2019   10/29/2019      E0855                Cervical Traction Unit            $   502.63
6424    WALLEGOOD INC        0638702520101017      8/27/2019   Bill/NF3    10/23/2019   9/11/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
6425    WALLEGOOD INC        0638702520101017      8/27/2019   Bill/NF3    10/23/2019   9/11/2019       E1399                       Massager                   $   193.50
6426    WALLEGOOD INC        0638702520101017      8/27/2019   Bill/NF3    10/23/2019   9/11/2019       E1399                     Heat Lamp                    $   222.00
6427    WALLEGOOD INC        0638702520101017      8/27/2019   Bill/NF3    10/23/2019   9/11/2019       E2601       Wheelchair Cushion, width less than 22"    $    55.29
6428    WALLEGOOD INC        0638702520101017      8/27/2019   Bill/NF3    10/23/2019   9/11/2019       L0627           Lumbar Orthosis, Custom-Fit            $   322.98
6429    WALLEGOOD INC        0638702520101017      8/27/2019   Bill/NF3     12/6/2019   10/28/2019      L0637        Lumbo-Sacral Orthosis, Custom-Fit         $   844.13
6430    WALLEGOOD INC        0546269230101043      8/28/2019   Bill/NF3    10/28/2019   9/20/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
6431    WALLEGOOD INC        0546269230101043      8/28/2019   Bill/NF3    10/28/2019   9/20/2019       E0199                    Mattress Pad                  $    19.48
6432    WALLEGOOD INC        0546269230101043      8/28/2019   Bill/NF3    10/28/2019   9/20/2019       L0174            Cervical Collar, Semi-Rigid           $   130.00
6433    WALLEGOOD INC        0546269230101043      8/28/2019   Bill/NF3    10/28/2019   9/20/2019       L3807             Wrist Orthosis, Custom-Fit           $   178.04
6434    WALLEGOOD INC        0546269230101043      8/28/2019   Bill/NF3    10/28/2019   9/20/2019       L3807             Wrist Orthosis, Custom-Fit           $   178.04
6435    WALLEGOOD INC        0546269230101043      8/28/2019   Bill/NF3    11/12/2019   10/3/2019       E0855                Cervical Traction Unit            $   502.63
6436    WALLEGOOD INC        0602312140101017      8/28/2019   Bill/NF3    10/28/2019   9/23/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
6437    WALLEGOOD INC        0602312140101017      8/28/2019   Bill/NF3    10/28/2019   9/23/2019       E0215                 Electric Heating Pad             $    20.93
6438    WALLEGOOD INC        0602312140101017      8/28/2019   Bill/NF3    10/28/2019   9/23/2019       E1399                       Massager                   $   193.50
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 176 of 186 PageID #: 277
                                                Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                           Exhibit "1"

                                                                          Approximate
Fraud                                              Date of     Document                   Service      HCPCS
          Provider Name       Claim Number                                   Date of                                         Product Description               Charge
Event                                              Accident     Mailed                Provided Date     Code
                                                                             Mailing
6439    WALLEGOOD INC        0602312140101017      8/28/2019   Bill/NF3    10/28/2019    9/23/2019      E1399                     Heat Lamp                    $   222.00
6440    WALLEGOOD INC        0602312140101017      8/28/2019   Bill/NF3    10/28/2019    9/23/2019      E2601       Wheelchair Cushion, width less than 22"    $    55.29
6441    WALLEGOOD INC        0602312140101017      8/28/2019   Bill/NF3    10/28/2019    9/23/2019      L0627           Lumbar Orthosis, Custom-Fit            $   322.98
6442    WALLEGOOD INC        0602312140101017      8/28/2019   Bill/NF3    11/18/2019   10/11/2019      L0637        Lumbo-Sacral Orthosis, Custom-Fit         $   844.13
6443    WALLEGOOD INC        0602312140101017      8/28/2019   Bill/NF3     12/6/2019   10/22/2019      L3670                  Shoulder Orthosis               $   111.07
6444    WALLEGOOD INC        0396414050000001      8/29/2019   Bill/NF3    10/21/2019    9/12/2019      E0190         Positioning Cushion/Pillow/Wedge         $    22.04
6445    WALLEGOOD INC        0396414050000001      8/29/2019   Bill/NF3    10/21/2019    9/12/2019      E0199                    Mattress Pad                  $    19.48
6446    WALLEGOOD INC        0396414050000001      8/29/2019   Bill/NF3    10/21/2019    9/12/2019      E1399                 Orthopedic Car Seat              $    96.50
6447    WALLEGOOD INC        0396414050000001      8/29/2019   Bill/NF3    10/21/2019    9/12/2019      E1399               Water Circulating Pump             $   232.50
6448    WALLEGOOD INC        0396414050000001      8/29/2019   Bill/NF3    10/21/2019    9/12/2019      E2601       Wheelchair Cushion, width less than 22"    $    55.29
6449    WALLEGOOD INC        0396414050000001      8/29/2019   Bill/NF3    10/21/2019    9/12/2019      L0174            Cervical Collar, Semi-Rigid           $   130.00
6450    WALLEGOOD INC        0396414050000001      8/29/2019   Bill/NF3    10/21/2019    9/12/2019      L0627           Lumbar Orthosis, Custom-Fit            $   322.98
6451    WALLEGOOD INC        0396414050000001      8/29/2019   Bill/NF3    10/21/2019    9/12/2019      L3670                  Shoulder Orthosis               $   111.07
6452    WALLEGOOD INC        0396414050000001      8/29/2019   Bill/NF3    11/25/2019   10/21/2019      E0855                Cervical Traction Unit            $   502.63
6453    WALLEGOOD INC        0396414050000001      8/29/2019   Bill/NF3    11/25/2019   10/21/2019      L0637        Lumbo-Sacral Orthosis, Custom-Fit         $   844.13
6454    WALLEGOOD INC        0534876450101059      9/2/2019    Bill/NF3    10/29/2019   9/20/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
6455    WALLEGOOD INC        0534876450101059      9/2/2019    Bill/NF3    10/28/2019   9/20/2019       E0215                 Electric Heating Pad             $    20.93
6456    WALLEGOOD INC        0534876450101059      9/2/2019    Bill/NF3    10/29/2019   9/20/2019       E0215                 Electric Heating Pad             $    20.93
6457    WALLEGOOD INC        0534876450101059      9/2/2019    Bill/NF3    10/28/2019   9/20/2019       E1399                       Massager                   $   193.50
6458    WALLEGOOD INC        0534876450101059      9/2/2019    Bill/NF3    10/29/2019   9/20/2019       E1399                       Massager                   $   193.50
6459    WALLEGOOD INC        0534876450101059      9/2/2019    Bill/NF3    10/28/2019   9/20/2019       E1399                     Heat Lamp                    $   222.00
6460    WALLEGOOD INC        0534876450101059      9/2/2019    Bill/NF3    10/29/2019   9/20/2019       E1399               Water Circulating Pump             $   232.50
6461    WALLEGOOD INC        0534876450101059      9/2/2019    Bill/NF3    10/28/2019   9/20/2019       E2601       Wheelchair Cushion, width less than 22"    $    55.29
6462    WALLEGOOD INC        0534876450101059      9/2/2019    Bill/NF3    10/29/2019   9/20/2019       E2601       Wheelchair Cushion, width less than 22"    $    55.29
6463    WALLEGOOD INC        0534876450101059      9/2/2019    Bill/NF3    10/28/2019   9/20/2019       L0627           Lumbar Orthosis, Custom-Fit            $   322.98
6464    WALLEGOOD INC        0534876450101059      9/2/2019    Bill/NF3    10/29/2019   9/20/2019       L0627           Lumbar Orthosis, Custom-Fit            $   322.98
6465    WALLEGOOD INC        0534876450101059      9/2/2019    Bill/NF3    11/12/2019   10/4/2019       E0855                Cervical Traction Unit            $   502.63
6466    WALLEGOOD INC        0534876450101059      9/2/2019    Bill/NF3    11/12/2019   10/7/2019       L3670                  Shoulder Orthosis               $   111.07
6467    WALLEGOOD INC        0534876450101059      9/2/2019    Bill/NF3    11/19/2019   10/10/2019      L0637        Lumbo-Sacral Orthosis, Custom-Fit         $   844.13
6468    WALLEGOOD INC        0534876450101059      9/2/2019    Bill/NF3    11/25/2019   10/15/2019      L0637        Lumbo-Sacral Orthosis, Custom-Fit         $   844.13
6469    WALLEGOOD INC        0534876450101059      9/2/2019    Bill/NF3    11/25/2019   10/21/2019      L0637        Lumbo-Sacral Orthosis, Custom-Fit         $   844.13
6470    WALLEGOOD INC        0119927150101064      9/5/2019    Bill/NF3    10/28/2019   9/17/2019       E0272                Mattress foam rubber              $   155.52
6471    WALLEGOOD INC        0119927150101064      9/5/2019    Bill/NF3    10/28/2019   9/17/2019       E1399                       Massager                   $   193.50
6472    WALLEGOOD INC        0119927150101064      9/5/2019    Bill/NF3    10/28/2019   9/17/2019       E1399               Water Circulating Pump             $   232.50
6473    WALLEGOOD INC        0119927150101064      9/5/2019    Bill/NF3    10/28/2019   9/17/2019       E2602       Wheelchair Cushion, 22" width or greater   $   107.95
6474    WALLEGOOD INC        0119927150101064      9/5/2019    Bill/NF3    10/28/2019   9/17/2019       L0627           Lumbar Orthosis, Custom-Fit            $   322.98
6475    WALLEGOOD INC        0119927150101064      9/5/2019    Bill/NF3    10/28/2019   9/17/2019       L1930                   Ankle Orthosis                 $   194.00
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 177 of 186 PageID #: 278
                                                Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                           Exhibit "1"

                                                                          Approximate
Fraud                                              Date of    Document                   Service       HCPCS
          Provider Name       Claim Number                                   Date of                                          Product Description              Charge
Event                                              Accident    Mailed                 Provided Date     Code
                                                                             Mailing
6476    WALLEGOOD INC        0119927150101064      9/5/2019    Bill/NF3    10/28/2019   9/17/2019       L3807             Wrist Orthosis, Custom-Fit           $   178.04
6477    WALLEGOOD INC        0464679640101011      9/5/2019    Bill/NF3    10/28/2019   9/18/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
6478    WALLEGOOD INC        0464679640101011      9/5/2019    Bill/NF3    10/28/2019   9/18/2019       E0215                 Electric Heating Pad             $    20.93
6479    WALLEGOOD INC        0464679640101011      9/5/2019    Bill/NF3    10/28/2019   9/18/2019       E0215                 Electric Heating Pad             $    20.93
6480    WALLEGOOD INC        0464679640101011      9/5/2019    Bill/NF3    10/28/2019   9/18/2019       E1399                       Massager                   $   193.50
6481    WALLEGOOD INC        0464679640101011      9/5/2019    Bill/NF3    10/28/2019   9/18/2019       E1399               Water Circulating Pump             $   232.50
6482    WALLEGOOD INC        0464679640101011      9/5/2019    Bill/NF3    10/28/2019   9/18/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
6483    WALLEGOOD INC        0464679640101011      9/5/2019    Bill/NF3    10/28/2019   9/18/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
6484    WALLEGOOD INC        0464679640101011      9/5/2019    Bill/NF3    10/28/2019   9/18/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
6485    WALLEGOOD INC        0464679640101011      9/5/2019    Bill/NF3     12/6/2019   10/31/2019      L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
6486    WALLEGOOD INC        0653228120000001      9/5/2019    Bill/NF3    11/18/2019   10/10/2019      E0190         Positioning Cushion/Pillow/Wedge         $    22.04
6487    WALLEGOOD INC        0653228120000001      9/5/2019    Bill/NF3    11/18/2019   10/10/2019      E0215                 Electric Heating Pad             $    20.93
6488    WALLEGOOD INC        0653228120000001      9/5/2019    Bill/NF3    11/18/2019   10/10/2019      E1399                       Massager                   $   193.50
6489    WALLEGOOD INC        0653228120000001      9/5/2019    Bill/NF3    11/18/2019   10/10/2019      E1399                     Heat Lamp                    $   222.00
6490    WALLEGOOD INC        0653228120000001      9/5/2019    Bill/NF3    11/18/2019   10/10/2019      E2601        Wheelchair Cushion, width less than 22"   $    55.29
6491    WALLEGOOD INC        0653228120000001      9/5/2019    Bill/NF3    11/18/2019   10/10/2019      L0627            Lumbar Orthosis, Custom-Fit           $   322.98
6492    WALLEGOOD INC        0653228120000001      9/5/2019    Bill/NF3    11/25/2019   10/18/2019      E0855                Cervical Traction Unit            $   502.63
6493    WALLEGOOD INC        0653228120000001      9/5/2019    Bill/NF3     12/6/2019   10/22/2019      L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
6494    WALLEGOOD INC        0333310010101055      9/7/2019    Bill/NF3    11/12/2019   10/1/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
6495    WALLEGOOD INC        0333310010101055      9/7/2019    Bill/NF3    11/12/2019   10/1/2019       E0199                    Mattress Pad                  $    19.48
6496    WALLEGOOD INC        0333310010101055      9/7/2019    Bill/NF3    11/12/2019   10/1/2019       E1399               Water Circulating Pump             $   232.50
6497    WALLEGOOD INC        0333310010101055      9/7/2019    Bill/NF3    11/12/2019   10/1/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
6498    WALLEGOOD INC        0333310010101055      9/7/2019    Bill/NF3    11/12/2019   10/1/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
6499    WALLEGOOD INC        0333310010101055      9/7/2019    Bill/NF3    11/12/2019   10/1/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
6500    WALLEGOOD INC        0333310010101055      9/7/2019    Bill/NF3    11/12/2019   10/1/2019       L3670                  Shoulder Orthosis               $   111.07
6501    WALLEGOOD INC        0333310010101055      9/7/2019    Bill/NF3     12/6/2019   10/29/2019      E0855                Cervical Traction Unit            $   502.63
6502    WALLEGOOD INC        0426363050101030      9/8/2019    Bill/NF3    10/28/2019   9/22/2019       E0199                    Mattress Pad                  $    19.48
6503    WALLEGOOD INC        0426363050101030      9/8/2019    Bill/NF3    10/28/2019   9/22/2019       E1399                       Massager                   $   193.50
6504    WALLEGOOD INC        0426363050101030      9/8/2019    Bill/NF3    10/28/2019   9/22/2019       E1399               Water Circulating Pump             $   232.50
6505    WALLEGOOD INC        0426363050101030      9/8/2019    Bill/NF3    10/28/2019   9/22/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
6506    WALLEGOOD INC        0426363050101030      9/8/2019    Bill/NF3    10/28/2019   9/22/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
6507    WALLEGOOD INC        0426363050101030      9/8/2019    Bill/NF3    10/28/2019   9/22/2019       L1832             Knee Orthosis, Custom-Fit            $   607.55
6508    WALLEGOOD INC        0426363050101030      9/8/2019    Bill/NF3     12/6/2019   10/24/2019      L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
6509    WALLEGOOD INC        0426363050101030      9/8/2019    Bill/NF3     12/6/2019   10/24/2019      L3807             Wrist Orthosis, Custom-Fit           $   178.04
6510    WALLEGOOD INC        0443987450101021      9/9/2019    Bill/NF3    10/28/2019   9/18/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
6511    WALLEGOOD INC        0443987450101021      9/9/2019    Bill/NF3    10/28/2019   9/18/2019       E0199                    Mattress Pad                  $    19.48
6512    WALLEGOOD INC        0443987450101021      9/9/2019    Bill/NF3    10/28/2019   9/18/2019       E1399                 Orthopedic Car Seat              $    96.50
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 178 of 186 PageID #: 279
                                                Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                           Exhibit "1"

                                                                          Approximate
Fraud                                              Date of     Document                   Service      HCPCS
          Provider Name       Claim Number                                   Date of                                          Product Description              Charge
Event                                              Accident     Mailed                Provided Date     Code
                                                                             Mailing
6513    WALLEGOOD INC        0443987450101021      9/9/2019    Bill/NF3    10/28/2019   9/18/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
6514    WALLEGOOD INC        0443987450101021      9/9/2019    Bill/NF3    10/28/2019   9/18/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
6515    WALLEGOOD INC        0443987450101021      9/9/2019    Bill/NF3    10/28/2019   9/18/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
6516    WALLEGOOD INC        0443987450101021      9/9/2019    Bill/NF3    11/25/2019   10/17/2019      E0730                     TENS Unit                    $    76.25
6517    WALLEGOOD INC        0443987450101021      9/9/2019    Bill/NF3    11/27/2019   10/17/2019      E0855                Cervical Traction Unit            $   502.63
6518    WALLEGOOD INC        0443987450101021      9/9/2019    Bill/NF3    11/25/2019   10/17/2019      E1399                      Massager                    $   193.50
6519    WALLEGOOD INC        0443987450101021      9/9/2019    Bill/NF3    11/25/2019   10/17/2019      E1399                     Heat Lamp                    $   222.00
6520    WALLEGOOD INC        0443987450101021      9/9/2019    Bill/NF3    11/25/2019   10/17/2019      E1399               Water Circulating Pump             $   232.50
6521    WALLEGOOD INC        0443987450101021      9/9/2019    Bill/NF3    11/25/2019   10/17/2019      L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
6522    WALLEGOOD INC        0458652030101055      9/9/2019    Bill/NF3    11/25/2019   10/16/2019      E0190         Positioning Cushion/Pillow/Wedge         $    22.04
6523    WALLEGOOD INC        0458652030101055      9/9/2019    Bill/NF3    11/25/2019   10/16/2019      E0199                    Mattress Pad                  $    19.48
6524    WALLEGOOD INC        0458652030101055      9/9/2019    Bill/NF3    11/25/2019   10/16/2019      E1399                 Orthopedic Car Seat              $    96.50
6525    WALLEGOOD INC        0458652030101055      9/9/2019    Bill/NF3    11/25/2019   10/16/2019      E2601        Wheelchair Cushion, width less than 22"   $    55.29
6526    WALLEGOOD INC        0458652030101055      9/9/2019    Bill/NF3    11/25/2019   10/16/2019      L0174             Cervical Collar, Semi-Rigid          $   130.00
6527    WALLEGOOD INC        0458652030101055      9/9/2019    Bill/NF3    11/25/2019   10/16/2019      L0627            Lumbar Orthosis, Custom-Fit           $   322.98
6528    WALLEGOOD INC        0542178770101062      9/9/2019    Bill/NF3    10/28/2019   9/23/2019       E0199                    Mattress Pad                  $    19.48
6529    WALLEGOOD INC        0542178770101062      9/9/2019    Bill/NF3    10/28/2019   9/23/2019       E1399               Water Circulating Pump             $   232.50
6530    WALLEGOOD INC        0542178770101062      9/9/2019    Bill/NF3    10/28/2019   9/23/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
6531    WALLEGOOD INC        0542178770101062      9/9/2019    Bill/NF3    10/28/2019   9/23/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
6532    WALLEGOOD INC        0542178770101062      9/9/2019    Bill/NF3    10/28/2019   9/23/2019       L1820                    Knee Orthosis                 $   110.00
6533    WALLEGOOD INC        0542178770101062      9/9/2019    Bill/NF3    10/28/2019   9/23/2019       L1906                   Ankle Orthosis                 $    75.00
6534    WALLEGOOD INC        0542178770101062      9/9/2019    Bill/NF3     12/6/2019   10/23/2019      E0730                     TENS Unit                    $    76.25
6535    WALLEGOOD INC        0542178770101062      9/9/2019    Bill/NF3     12/6/2019   10/23/2019      E1399                      Massager                    $   193.50
6536    WALLEGOOD INC        0542178770101062      9/9/2019    Bill/NF3     12/6/2019   10/23/2019      E1399                     Heat Lamp                    $   222.00
6537    WALLEGOOD INC        0245510150101156      9/10/2019   Bill/NF3    11/26/2019    10/2/2019      E0190         Positioning Cushion/Pillow/Wedge         $    22.04
6538    WALLEGOOD INC        0245510150101156      9/10/2019   Bill/NF3     12/2/2019   10/2/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
6539    WALLEGOOD INC        0245510150101156      9/10/2019   Bill/NF3    11/26/2019    10/2/2019      E0199                    Mattress Pad                  $    19.48
6540    WALLEGOOD INC        0245510150101156      9/10/2019   Bill/NF3     12/2/2019   10/2/2019       E0199                    Mattress Pad                  $    19.48
6541    WALLEGOOD INC        0245510150101156      9/10/2019   Bill/NF3    11/26/2019    10/2/2019      E1399               Water Circulating Pump             $   232.50
6542    WALLEGOOD INC        0245510150101156      9/10/2019   Bill/NF3     12/2/2019   10/2/2019       E1399               Water Circulating Pump             $   232.50
6543    WALLEGOOD INC        0245510150101156      9/10/2019   Bill/NF3    11/26/2019    10/2/2019      E2601        Wheelchair Cushion, width less than 22"   $    55.29
6544    WALLEGOOD INC        0245510150101156      9/10/2019   Bill/NF3     12/2/2019   10/2/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
6545    WALLEGOOD INC        0245510150101156      9/10/2019   Bill/NF3    11/26/2019    10/2/2019      L0174             Cervical Collar, Semi-Rigid          $   130.00
6546    WALLEGOOD INC        0245510150101156      9/10/2019   Bill/NF3     12/2/2019   10/2/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
6547    WALLEGOOD INC        0245510150101156      9/10/2019   Bill/NF3    11/26/2019    10/2/2019      L0627            Lumbar Orthosis, Custom-Fit           $   322.98
6548    WALLEGOOD INC        0245510150101156      9/10/2019   Bill/NF3     12/2/2019   10/2/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
6549    WALLEGOOD INC        0245510150101156      9/10/2019   Bill/NF3    11/26/2019    10/2/2019      L1820                    Knee Orthosis                 $   110.00
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 179 of 186 PageID #: 280
                                                Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                           Exhibit "1"

                                                                          Approximate
Fraud                                              Date of     Document                  Service       HCPCS
          Provider Name       Claim Number                                   Date of                                          Product Description              Charge
Event                                              Accident     Mailed                Provided Date     Code
                                                                             Mailing
6550    WALLEGOOD INC        0245510150101156      9/10/2019   Bill/NF3     12/2/2019   10/2/2019       L1820                    Knee Orthosis                 $   110.00
6551    WALLEGOOD INC        0571755820101037      9/11/2019   Bill/NF3    11/12/2019   10/4/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
6552    WALLEGOOD INC        0571755820101037      9/11/2019   Bill/NF3    11/12/2019   10/4/2019       E0199                    Mattress Pad                  $    19.48
6553    WALLEGOOD INC        0571755820101037      9/11/2019   Bill/NF3    11/12/2019   10/4/2019       E1399               Water Circulating Pump             $   232.50
6554    WALLEGOOD INC        0571755820101037      9/11/2019   Bill/NF3    11/12/2019   10/4/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
6555    WALLEGOOD INC        0571755820101037      9/11/2019   Bill/NF3    11/12/2019   10/4/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
6556    WALLEGOOD INC        0571755820101037      9/11/2019   Bill/NF3    11/12/2019   10/4/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
6557    WALLEGOOD INC        0203075110101110      9/13/2019   Bill/NF3    11/19/2019   10/14/2019      E0199                    Mattress Pad                  $    19.48
6558    WALLEGOOD INC        0203075110101110      9/13/2019   Bill/NF3    11/19/2019   10/14/2019      E1399               Water Circulating Pump             $   232.50
6559    WALLEGOOD INC        0203075110101110      9/13/2019   Bill/NF3    11/19/2019   10/14/2019      E2601        Wheelchair Cushion, width less than 22"   $    55.29
6560    WALLEGOOD INC        0203075110101110      9/13/2019   Bill/NF3    11/19/2019   10/14/2019      L0627            Lumbar Orthosis, Custom-Fit           $   322.98
6561    WALLEGOOD INC        0571500380101021      9/15/2019   Bill/NF3    11/25/2019   10/16/2019      E0190         Positioning Cushion/Pillow/Wedge         $    22.04
6562    WALLEGOOD INC        0571500380101021      9/15/2019   Bill/NF3    11/25/2019   10/16/2019      E0199                    Mattress Pad                  $    19.48
6563    WALLEGOOD INC        0571500380101021      9/15/2019   Bill/NF3    11/25/2019   10/16/2019      E0855                Cervical Traction Unit            $   502.63
6564    WALLEGOOD INC        0571500380101021      9/15/2019   Bill/NF3    11/25/2019   10/16/2019      E2601        Wheelchair Cushion, width less than 22"   $    55.29
6565    WALLEGOOD INC        0571500380101021      9/15/2019   Bill/NF3    11/25/2019   10/16/2019      L0174             Cervical Collar, Semi-Rigid          $   130.00
6566    WALLEGOOD INC        0571500380101021      9/15/2019   Bill/NF3    11/25/2019   10/16/2019      L0627            Lumbar Orthosis, Custom-Fit           $   322.98
6567    WALLEGOOD INC        0633292200000001      9/15/2019   Bill/NF3    11/12/2019   10/1/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
6568    WALLEGOOD INC        0633292200000001      9/15/2019   Bill/NF3    11/12/2019   10/1/2019       E0199                    Mattress Pad                  $    19.48
6569    WALLEGOOD INC        0633292200000001      9/15/2019   Bill/NF3    11/12/2019   10/1/2019       E1399               Water Circulating Pump             $   232.50
6570    WALLEGOOD INC        0633292200000001      9/15/2019   Bill/NF3    11/12/2019   10/1/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
6571    WALLEGOOD INC        0633292200000001      9/15/2019   Bill/NF3    11/12/2019   10/1/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
6572    WALLEGOOD INC        0633292200000001      9/15/2019   Bill/NF3    11/12/2019   10/1/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
6573    WALLEGOOD INC        0633292200000001      9/15/2019   Bill/NF3    11/12/2019   10/1/2019       L3670                  Shoulder Orthosis               $   111.07
6574    WALLEGOOD INC        0633292200000001      9/15/2019   Bill/NF3     12/6/2019   10/29/2019      E0730                     TENS Unit                    $    76.25
6575    WALLEGOOD INC        0633292200000001      9/15/2019   Bill/NF3     12/6/2019   10/29/2019      E0855                Cervical Traction Unit            $   502.63
6576    WALLEGOOD INC        0633292200000001      9/15/2019   Bill/NF3     12/6/2019   10/29/2019      E1399                      Massager                    $   193.50
6577    WALLEGOOD INC        0633292200000001      9/15/2019   Bill/NF3     12/6/2019   10/29/2019      E1399                     Heat Lamp                    $   222.00
6578    WALLEGOOD INC        0410162690101111      9/16/2019   Bill/NF3    11/12/2019   10/1/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
6579    WALLEGOOD INC        0410162690101111      9/16/2019   Bill/NF3    11/12/2019   10/1/2019       E0199                    Mattress Pad                  $    19.48
6580    WALLEGOOD INC        0410162690101111      9/16/2019   Bill/NF3    11/12/2019   10/1/2019       E1399               Water Circulating Pump             $   232.50
6581    WALLEGOOD INC        0410162690101111      9/16/2019   Bill/NF3    11/12/2019   10/1/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
6582    WALLEGOOD INC        0410162690101111      9/16/2019   Bill/NF3    11/12/2019   10/1/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
6583    WALLEGOOD INC        0410162690101111      9/16/2019   Bill/NF3    11/12/2019   10/1/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
6584    WALLEGOOD INC        0584573300101012      9/16/2019   Bill/NF3    11/12/2019   10/3/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
6585    WALLEGOOD INC        0584573300101012      9/16/2019   Bill/NF3    11/12/2019   10/3/2019       E0199                    Mattress Pad                  $    19.48
6586    WALLEGOOD INC        0584573300101012      9/16/2019   Bill/NF3    11/12/2019   10/3/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 180 of 186 PageID #: 281
                                                Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                           Exhibit "1"

                                                                          Approximate
Fraud                                              Date of     Document                  Service       HCPCS
          Provider Name       Claim Number                                   Date of                                          Product Description                Charge
Event                                              Accident     Mailed                Provided Date     Code
                                                                             Mailing
6587    WALLEGOOD INC        0584573300101012      9/16/2019   Bill/NF3    11/12/2019   10/3/2019       L0174              Cervical Collar, Semi-Rigid           $   130.00
6588    WALLEGOOD INC        0584573300101012      9/16/2019   Bill/NF3    11/12/2019   10/3/2019       L0627             Lumbar Orthosis, Custom-Fit            $   322.98
6589    WALLEGOOD INC        0590052570101012      9/16/2019   Bill/NF3    11/12/2019   9/30/2019       E0190          Positioning Cushion/Pillow/Wedge          $    22.04
6590    WALLEGOOD INC        0590052570101012      9/16/2019   Bill/NF3    11/12/2019   9/30/2019       E0849                 Cervical Traction Unit             $   371.70
6591    WALLEGOOD INC        0590052570101012      9/16/2019   Bill/NF3    11/12/2019   9/30/2019       E1399                       Massager                     $   193.50
6592    WALLEGOOD INC        0590052570101012      9/16/2019   Bill/NF3    11/12/2019   9/30/2019       E1399                Water Circulating Pump              $   232.50
6593    WALLEGOOD INC        0590052570101012      9/16/2019   Bill/NF3    11/12/2019   9/30/2019       L0452      Thoracic Lumbar Sacral Orthosis, Custom-Fit   $   330.85
6594    WALLEGOOD INC        0590052570101012      9/16/2019   Bill/NF3    11/12/2019   9/30/2019       L1820                     Knee Orthosis                  $   110.00
6595    WALLEGOOD INC        0458581180101021      9/17/2019   Bill/NF3    11/12/2019   10/4/2019       E0190          Positioning Cushion/Pillow/Wedge          $    22.04
6596    WALLEGOOD INC        0458581180101021      9/17/2019   Bill/NF3    11/12/2019   10/4/2019       E0199                     Mattress Pad                   $    19.48
6597    WALLEGOOD INC        0458581180101021      9/17/2019   Bill/NF3    11/12/2019   10/4/2019       E1399                  Orthopedic Car Seat               $    96.50
6598    WALLEGOOD INC        0458581180101021      9/17/2019   Bill/NF3    11/12/2019   10/4/2019       E2601        Wheelchair Cushion, width less than 22"     $    55.29
6599    WALLEGOOD INC        0458581180101021      9/17/2019   Bill/NF3    11/12/2019   10/4/2019       L0174              Cervical Collar, Semi-Rigid           $   130.00
6600    WALLEGOOD INC        0458581180101021      9/17/2019   Bill/NF3    11/12/2019   10/4/2019       L0627             Lumbar Orthosis, Custom-Fit            $   322.98
6601    WALLEGOOD INC        0458581180101021      9/17/2019   Bill/NF3    11/25/2019   10/18/2019      E0855                 Cervical Traction Unit             $   502.63
6602    WALLEGOOD INC        0458581180101021      9/17/2019   Bill/NF3    11/25/2019   10/18/2019      L0637          Lumbo-Sacral Orthosis, Custom-Fit         $   844.13
6603    WALLEGOOD INC        0659147770000001      9/19/2019   Bill/NF3    11/12/2019   10/2/2019       E0190          Positioning Cushion/Pillow/Wedge          $    22.04
6604    WALLEGOOD INC        0659147770000001      9/19/2019   Bill/NF3    11/12/2019   10/2/2019       E0199                     Mattress Pad                   $    19.48
6605    WALLEGOOD INC        0659147770000001      9/19/2019   Bill/NF3    11/12/2019   10/2/2019       E1399                Water Circulating Pump              $   232.50
6606    WALLEGOOD INC        0659147770000001      9/19/2019   Bill/NF3    11/12/2019   10/2/2019       E2601        Wheelchair Cushion, width less than 22"     $    55.29
6607    WALLEGOOD INC        0659147770000001      9/19/2019   Bill/NF3    11/12/2019   10/2/2019       L0174              Cervical Collar, Semi-Rigid           $   130.00
6608    WALLEGOOD INC        0659147770000001      9/19/2019   Bill/NF3    11/12/2019   10/2/2019       L0627             Lumbar Orthosis, Custom-Fit            $   322.98
6609    WALLEGOOD INC        0659147770000001      9/19/2019   Bill/NF3    11/12/2019   10/2/2019       L3670                   Shoulder Orthosis                $   111.07
6610    WALLEGOOD INC        0433985420101050      9/20/2019   Bill/NF3    11/12/2019   10/1/2019       E0190          Positioning Cushion/Pillow/Wedge          $    22.04
6611    WALLEGOOD INC        0433985420101050      9/20/2019   Bill/NF3    11/12/2019   10/1/2019       E0199                     Mattress Pad                   $    19.48
6612    WALLEGOOD INC        0433985420101050      9/20/2019   Bill/NF3    11/12/2019   10/1/2019       E1399                Water Circulating Pump              $   232.50
6613    WALLEGOOD INC        0433985420101050      9/20/2019   Bill/NF3    11/12/2019   10/1/2019       E2601        Wheelchair Cushion, width less than 22"     $    55.29
6614    WALLEGOOD INC        0433985420101050      9/20/2019   Bill/NF3    11/12/2019   10/1/2019       L0174              Cervical Collar, Semi-Rigid           $   130.00
6615    WALLEGOOD INC        0433985420101050      9/20/2019   Bill/NF3    11/12/2019   10/1/2019       L0627             Lumbar Orthosis, Custom-Fit            $   322.98
6616    WALLEGOOD INC        0433985420101050      9/20/2019   Bill/NF3    11/12/2019   10/1/2019       L1820                     Knee Orthosis                  $   110.00
6617    WALLEGOOD INC        0433985420101050      9/20/2019   Bill/NF3    11/18/2019   10/14/2019      E0190          Positioning Cushion/Pillow/Wedge          $    22.04
6618    WALLEGOOD INC        0433985420101050      9/20/2019   Bill/NF3    11/18/2019   10/14/2019      E0199                     Mattress Pad                   $    19.48
6619    WALLEGOOD INC        0433985420101050      9/20/2019   Bill/NF3    11/18/2019   10/14/2019      E1399                Water Circulating Pump              $   232.50
6620    WALLEGOOD INC        0433985420101050      9/20/2019   Bill/NF3    11/18/2019   10/14/2019      E2601        Wheelchair Cushion, width less than 22"     $    55.29
6621    WALLEGOOD INC        0433985420101050      9/20/2019   Bill/NF3    11/18/2019   10/14/2019      L0174              Cervical Collar, Semi-Rigid           $   130.00
6622    WALLEGOOD INC        0433985420101050      9/20/2019   Bill/NF3    11/18/2019   10/14/2019      L0627             Lumbar Orthosis, Custom-Fit            $   322.98
6623    WALLEGOOD INC        0433985420101050      9/20/2019   Bill/NF3     12/6/2019   10/29/2019      E0855                 Cervical Traction Unit             $   502.63
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 181 of 186 PageID #: 282
                                                Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                           Exhibit "1"

                                                                          Approximate
Fraud                                              Date of     Document                  Service       HCPCS
          Provider Name       Claim Number                                   Date of                                          Product Description              Charge
Event                                              Accident     Mailed                Provided Date     Code
                                                                             Mailing
6624    WALLEGOOD INC        0433985420101050      9/20/2019   Bill/NF3     12/6/2019   10/29/2019      E0855                Cervical Traction Unit            $   502.63
6625    WALLEGOOD INC        0433985420101050      9/20/2019   Bill/NF3     12/6/2019   10/29/2019      L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
6626    WALLEGOOD INC        0433985420101050      9/20/2019   Bill/NF3     12/6/2019   10/29/2019      L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
6627    WALLEGOOD INC        0487232110101039      9/21/2019   Bill/NF3    11/19/2019   10/10/2019      E0190         Positioning Cushion/Pillow/Wedge         $    22.04
6628    WALLEGOOD INC        0487232110101039      9/21/2019   Bill/NF3    11/19/2019   10/10/2019      E0215                 Electric Heating Pad             $    20.93
6629    WALLEGOOD INC        0487232110101039      9/21/2019   Bill/NF3    11/19/2019   10/10/2019      E2601        Wheelchair Cushion, width less than 22"   $    55.29
6630    WALLEGOOD INC        0487232110101039      9/21/2019   Bill/NF3    11/19/2019   10/10/2019      L0627            Lumbar Orthosis, Custom-Fit           $   322.98
6631    WALLEGOOD INC        0668797040000002      9/22/2019   Bill/NF3    12/23/2019   10/17/2019      E0190         Positioning Cushion/Pillow/Wedge         $    22.04
6632    WALLEGOOD INC        0668797040000002      9/22/2019   Bill/NF3    12/23/2019   10/17/2019      E0199                    Mattress Pad                  $    19.48
6633    WALLEGOOD INC        0668797040000002      9/22/2019   Bill/NF3    12/23/2019   10/17/2019      E2601        Wheelchair Cushion, width less than 22"   $    55.29
6634    WALLEGOOD INC        0668797040000002      9/22/2019   Bill/NF3    12/23/2019   10/17/2019      L0174             Cervical Collar, Semi-Rigid          $   130.00
6635    WALLEGOOD INC        0668797040000002      9/22/2019   Bill/NF3    12/23/2019   10/17/2019      L0627            Lumbar Orthosis, Custom-Fit           $   322.98
6636    WALLEGOOD INC        0668797040000002      9/22/2019   Bill/NF3    12/23/2019   10/17/2019      L1820                    Knee Orthosis                 $   110.00
6637    WALLEGOOD INC        0637711030000002      9/23/2019   Bill/NF3    11/19/2019   10/11/2019      E0190         Positioning Cushion/Pillow/Wedge         $    22.04
6638    WALLEGOOD INC        0637711030000002      9/23/2019   Bill/NF3    11/19/2019   10/11/2019      E0215                 Electric Heating Pad             $    20.93
6639    WALLEGOOD INC        0637711030000002      9/23/2019   Bill/NF3    11/19/2019   10/11/2019      E1399                       Massager                   $   193.50
6640    WALLEGOOD INC        0637711030000002      9/23/2019   Bill/NF3    11/19/2019   10/11/2019      E1399               Water Circulating Pump             $   232.50
6641    WALLEGOOD INC        0637711030000002      9/23/2019   Bill/NF3    11/19/2019   10/11/2019      E2601        Wheelchair Cushion, width less than 22"   $    55.29
6642    WALLEGOOD INC        0637711030000002      9/23/2019   Bill/NF3    11/19/2019   10/11/2019      L0627            Lumbar Orthosis, Custom-Fit           $   322.98
6643    WALLEGOOD INC        0593784500000001      9/25/2019   Bill/NF3    11/18/2019   10/8/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
6644    WALLEGOOD INC        0593784500000001      9/25/2019   Bill/NF3    11/18/2019   10/8/2019       E0199                    Mattress Pad                  $    19.48
6645    WALLEGOOD INC        0593784500000001      9/25/2019   Bill/NF3    11/19/2019   10/8/2019       E0199                    Mattress Pad                  $    19.48
6646    WALLEGOOD INC        0593784500000001      9/25/2019   Bill/NF3    11/18/2019   10/8/2019       E1399                 Orthopedic Car Seat              $    96.50
6647    WALLEGOOD INC        0593784500000001      9/25/2019   Bill/NF3    11/18/2019   10/8/2019       E1399               Water Circulating Pump             $   232.50
6648    WALLEGOOD INC        0593784500000001      9/25/2019   Bill/NF3    11/19/2019   10/8/2019       E1399               Water Circulating Pump             $   232.50
6649    WALLEGOOD INC        0593784500000001      9/25/2019   Bill/NF3    11/18/2019   10/8/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
6650    WALLEGOOD INC        0593784500000001      9/25/2019   Bill/NF3    11/19/2019   10/8/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
6651    WALLEGOOD INC        0593784500000001      9/25/2019   Bill/NF3    11/18/2019   10/8/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
6652    WALLEGOOD INC        0593784500000001      9/25/2019   Bill/NF3    11/18/2019   10/8/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
6653    WALLEGOOD INC        0593784500000001      9/25/2019   Bill/NF3     12/6/2019   10/30/2019      E0855                Cervical Traction Unit            $   502.63
6654    WALLEGOOD INC        0593784500000001      9/25/2019   Bill/NF3     12/6/2019   10/30/2019      L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
6655    WALLEGOOD INC        0593784500000001      9/25/2019   Bill/NF3     12/6/2019   10/30/2019      L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
6656    WALLEGOOD INC        0627482700000001      9/27/2019   Bill/NF3    11/19/2019   10/8/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
6657    WALLEGOOD INC        0627482700000001      9/27/2019   Bill/NF3    11/19/2019   10/8/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
6658    WALLEGOOD INC        0627482700000001      9/27/2019   Bill/NF3    11/19/2019   10/8/2019       E0199                    Mattress Pad                  $    19.48
6659    WALLEGOOD INC        0627482700000001      9/27/2019   Bill/NF3    11/19/2019   10/8/2019       E0199                    Mattress Pad                  $    19.48
6660    WALLEGOOD INC        0627482700000001      9/27/2019   Bill/NF3    11/19/2019   10/8/2019       E1399               Water Circulating Pump             $   232.50
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 182 of 186 PageID #: 283
                                                Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                           Exhibit "1"

                                                                          Approximate
Fraud                                              Date of     Document                  Service       HCPCS
          Provider Name       Claim Number                                   Date of                                          Product Description              Charge
Event                                              Accident     Mailed                Provided Date     Code
                                                                             Mailing
6661    WALLEGOOD INC        0627482700000001      9/27/2019   Bill/NF3    11/19/2019   10/8/2019       E1399               Water Circulating Pump             $   232.50
6662    WALLEGOOD INC        0627482700000001      9/27/2019   Bill/NF3    11/19/2019   10/8/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
6663    WALLEGOOD INC        0627482700000001      9/27/2019   Bill/NF3    11/19/2019   10/8/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
6664    WALLEGOOD INC        0627482700000001      9/27/2019   Bill/NF3    11/19/2019   10/8/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
6665    WALLEGOOD INC        0627482700000001      9/27/2019   Bill/NF3    11/19/2019   10/8/2019       L0174             Cervical Collar, Semi-Rigid          $   130.00
6666    WALLEGOOD INC        0627482700000001      9/27/2019   Bill/NF3    11/19/2019   10/8/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
6667    WALLEGOOD INC        0627482700000001      9/27/2019   Bill/NF3    11/19/2019   10/8/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
6668    WALLEGOOD INC        0627482700000001      9/27/2019   Bill/NF3    11/19/2019   10/8/2019       L3670                  Shoulder Orthosis               $   111.07
6669    WALLEGOOD INC        0577579100101020      9/28/2019   Bill/NF3    11/25/2019   10/17/2019      E0190         Positioning Cushion/Pillow/Wedge         $    22.04
6670    WALLEGOOD INC        0577579100101020      9/28/2019   Bill/NF3    11/25/2019   10/17/2019      E1399                      Massager                    $   193.50
6671    WALLEGOOD INC        0577579100101020      9/28/2019   Bill/NF3    11/25/2019   10/17/2019      E1399                     Heat Lamp                    $   222.00
6672    WALLEGOOD INC        0577579100101020      9/28/2019   Bill/NF3    11/25/2019   10/17/2019      E2601        Wheelchair Cushion, width less than 22"   $    55.29
6673    WALLEGOOD INC        0577579100101020      9/28/2019   Bill/NF3    11/25/2019   10/17/2019      L0627            Lumbar Orthosis, Custom-Fit           $   322.98
6674    WALLEGOOD INC        0577579100101020      9/28/2019   Bill/NF3    12/23/2019   11/5/2019       L3807             Wrist Orthosis, Custom-Fit           $   178.04
6675    WALLEGOOD INC        0573377420101024      9/29/2019   Bill/NF3    11/25/2019   10/17/2019      E0190         Positioning Cushion/Pillow/Wedge         $    22.04
6676    WALLEGOOD INC        0573377420101024      9/29/2019   Bill/NF3    11/25/2019   10/17/2019      E0272                Mattress foam rubber              $   155.52
6677    WALLEGOOD INC        0573377420101024      9/29/2019   Bill/NF3    11/25/2019   10/17/2019      E1399                 Orthopedic Car Seat              $    96.50
6678    WALLEGOOD INC        0573377420101024      9/29/2019   Bill/NF3    11/25/2019   10/17/2019      E2601        Wheelchair Cushion, width less than 22"   $    55.29
6679    WALLEGOOD INC        0573377420101024      9/29/2019   Bill/NF3    11/25/2019   10/17/2019      L0174             Cervical Collar, Semi-Rigid          $   130.00
6680    WALLEGOOD INC        0573377420101024      9/29/2019   Bill/NF3    11/25/2019   10/17/2019      L0627            Lumbar Orthosis, Custom-Fit           $   322.98
6681    WALLEGOOD INC        0502051850101012      9/30/2019   Bill/NF3    11/25/2019   10/16/2019      E0190         Positioning Cushion/Pillow/Wedge         $    22.04
6682    WALLEGOOD INC        0502051850101012      9/30/2019   Bill/NF3    11/25/2019   10/16/2019      E0199                    Mattress Pad                  $    19.48
6683    WALLEGOOD INC        0502051850101012      9/30/2019   Bill/NF3    11/25/2019   10/16/2019      E1399                 Orthopedic Car Seat              $    96.50
6684    WALLEGOOD INC        0502051850101012      9/30/2019   Bill/NF3    11/25/2019   10/16/2019      E2601        Wheelchair Cushion, width less than 22"   $    55.29
6685    WALLEGOOD INC        0502051850101012      9/30/2019   Bill/NF3    11/25/2019   10/16/2019      L0174             Cervical Collar, Semi-Rigid          $   130.00
6686    WALLEGOOD INC        0502051850101012      9/30/2019   Bill/NF3    11/25/2019   10/16/2019      L0627            Lumbar Orthosis, Custom-Fit           $   322.98
6687    WALLEGOOD INC        0581281730101050      9/30/2019   Bill/NF3    11/25/2019   10/16/2019      E0190         Positioning Cushion/Pillow/Wedge         $    22.04
6688    WALLEGOOD INC        0581281730101050      9/30/2019   Bill/NF3    11/25/2019   10/16/2019      E0199                    Mattress Pad                  $    19.48
6689    WALLEGOOD INC        0581281730101050      9/30/2019   Bill/NF3    11/25/2019   10/16/2019      E1399                 Orthopedic Car Seat              $    96.50
6690    WALLEGOOD INC        0581281730101050      9/30/2019   Bill/NF3    11/25/2019   10/16/2019      E2601        Wheelchair Cushion, width less than 22"   $    55.29
6691    WALLEGOOD INC        0581281730101050      9/30/2019   Bill/NF3    11/25/2019   10/16/2019      L0174             Cervical Collar, Semi-Rigid          $   130.00
6692    WALLEGOOD INC        0581281730101050      9/30/2019   Bill/NF3    11/25/2019   10/16/2019      L0627            Lumbar Orthosis, Custom-Fit           $   322.98
6693    WALLEGOOD INC        0581281730101050      9/30/2019   Bill/NF3    11/25/2019   10/16/2019      L3807             Wrist Orthosis, Custom-Fit           $   178.04
6694    WALLEGOOD INC        0581281730101050      9/30/2019   Bill/NF3     12/6/2019   10/29/2019      E0855                Cervical Traction Unit            $   502.63
6695    WALLEGOOD INC        0581281730101050      9/30/2019   Bill/NF3     12/6/2019   10/29/2019      L0637         Lumbo-Sacral Orthosis, Custom-Fit        $   844.13
6696    WALLEGOOD INC        0629406970000001      9/30/2019   Bill/NF3    11/21/2019   10/8/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
6697    WALLEGOOD INC        0629406970000001      9/30/2019   Bill/NF3    11/21/2019   10/8/2019       E1399                      Massager                    $   193.50
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 183 of 186 PageID #: 284
                                                Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                           Exhibit "1"

                                                                          Approximate
Fraud                                              Date of     Document                  Service       HCPCS
          Provider Name       Claim Number                                   Date of                                          Product Description              Charge
Event                                              Accident     Mailed                Provided Date     Code
                                                                             Mailing
6698    WALLEGOOD INC        0629406970000001      9/30/2019   Bill/NF3    11/21/2019   10/8/2019       E1399                     Heat Lamp                    $   222.00
6699    WALLEGOOD INC        0629406970000001      9/30/2019   Bill/NF3    11/21/2019   10/8/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
6700    WALLEGOOD INC        0629406970000001      9/30/2019   Bill/NF3    11/21/2019   10/8/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
6701    WALLEGOOD INC        0629406970000001      9/30/2019   Bill/NF3    11/19/2019   10/9/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
6702    WALLEGOOD INC        0629406970000001      9/30/2019   Bill/NF3    11/19/2019   10/9/2019       E1399                      Massager                    $   193.50
6703    WALLEGOOD INC        0629406970000001      9/30/2019   Bill/NF3    11/19/2019   10/9/2019       E1399                     Heat Lamp                    $   222.00
6704    WALLEGOOD INC        0629406970000001      9/30/2019   Bill/NF3    11/19/2019   10/9/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
6705    WALLEGOOD INC        0629406970000001      9/30/2019   Bill/NF3    11/19/2019   10/9/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
6706    WALLEGOOD INC        0003463830101117      10/2/2019   Bill/NF3    12/23/2019   11/6/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
6707    WALLEGOOD INC        0003463830101117      10/2/2019   Bill/NF3    12/23/2019   11/6/2019       E0215                Electric Heating Pad              $    20.93
6708    WALLEGOOD INC        0003463830101117      10/2/2019   Bill/NF3    12/23/2019   11/6/2019       E1399                      Massager                    $   193.50
6709    WALLEGOOD INC        0003463830101117      10/2/2019   Bill/NF3    12/23/2019   11/6/2019       E1399               Water Circulating Pump             $   232.50
6710    WALLEGOOD INC        0003463830101117      10/2/2019   Bill/NF3    12/23/2019   11/6/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
6711    WALLEGOOD INC        0003463830101117      10/2/2019   Bill/NF3    12/23/2019   11/6/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
6712    WALLEGOOD INC        0130043890101375      10/3/2019   Bill/NF3     12/6/2019   10/29/2019      E0190         Positioning Cushion/Pillow/Wedge         $    22.04
6713    WALLEGOOD INC        0130043890101375      10/3/2019   Bill/NF3     12/6/2019   10/29/2019      E0199                    Mattress Pad                  $    19.48
6714    WALLEGOOD INC        0130043890101375      10/3/2019   Bill/NF3     12/6/2019   10/29/2019      E1399                Orthopedic Car Seat               $    96.50
6715    WALLEGOOD INC        0130043890101375      10/3/2019   Bill/NF3     12/6/2019   10/29/2019      E2601        Wheelchair Cushion, width less than 22"   $    55.29
6716    WALLEGOOD INC        0130043890101375      10/3/2019   Bill/NF3     12/6/2019   10/29/2019      L0174             Cervical Collar, Semi-Rigid          $   130.00
6717    WALLEGOOD INC        0130043890101375      10/3/2019   Bill/NF3     12/6/2019   10/29/2019      L0627            Lumbar Orthosis, Custom-Fit           $   322.98
6718    WALLEGOOD INC        0521323470101012      10/3/2019   Bill/NF3    11/19/2019   10/8/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
6719    WALLEGOOD INC        0521323470101012      10/3/2019   Bill/NF3    11/19/2019   10/8/2019       E1399                      Massager                    $   193.50
6720    WALLEGOOD INC        0521323470101012      10/3/2019   Bill/NF3    11/19/2019   10/8/2019       E1399                     Heat Lamp                    $   222.00
6721    WALLEGOOD INC        0521323470101012      10/3/2019   Bill/NF3    11/19/2019   10/8/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
6722    WALLEGOOD INC        0521323470101012      10/3/2019   Bill/NF3    11/19/2019   10/8/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
6723    WALLEGOOD INC        0573240410101018      10/4/2019   Bill/NF3    11/25/2019   10/21/2019      E0190         Positioning Cushion/Pillow/Wedge         $    22.04
6724    WALLEGOOD INC        0573240410101018      10/4/2019   Bill/NF3    11/25/2019   10/21/2019      E0215                Electric Heating Pad              $    20.93
6725    WALLEGOOD INC        0573240410101018      10/4/2019   Bill/NF3    11/25/2019   10/21/2019      E1399                      Massager                    $   193.50
6726    WALLEGOOD INC        0573240410101018      10/4/2019   Bill/NF3    11/25/2019   10/21/2019      E1399                     Heat Lamp                    $   222.00
6727    WALLEGOOD INC        0573240410101018      10/4/2019   Bill/NF3    11/25/2019   10/21/2019      E2601        Wheelchair Cushion, width less than 22"   $    55.29
6728    WALLEGOOD INC        0601647900101033      10/4/2019   Bill/NF3    12/26/2019   11/5/2019       E0190         Positioning Cushion/Pillow/Wedge         $    22.04
6729    WALLEGOOD INC        0601647900101033      10/4/2019   Bill/NF3    12/26/2019   11/5/2019       E1399                      Massager                    $   193.50
6730    WALLEGOOD INC        0601647900101033      10/4/2019   Bill/NF3    12/26/2019   11/5/2019       E1399                     Heat Lamp                    $   222.00
6731    WALLEGOOD INC        0601647900101033      10/4/2019   Bill/NF3    12/26/2019   11/5/2019       E2601        Wheelchair Cushion, width less than 22"   $    55.29
6732    WALLEGOOD INC        0601647900101033      10/4/2019   Bill/NF3    12/26/2019   11/5/2019       L0627            Lumbar Orthosis, Custom-Fit           $   322.98
6733    WALLEGOOD INC        0288778800101086      10/6/2019   Bill/NF3    11/25/2019   10/17/2019      E0190         Positioning Cushion/Pillow/Wedge         $    22.04
6734    WALLEGOOD INC        0288778800101086      10/6/2019   Bill/NF3    11/25/2019   10/17/2019      E0199                    Mattress Pad                  $    19.48
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 184 of 186 PageID #: 285
                                                Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                           Exhibit "1"

                                                                          Approximate
Fraud                                              Date of     Document                  Service       HCPCS
          Provider Name       Claim Number                                   Date of                                          Product Description              Charge
Event                                              Accident     Mailed                Provided Date     Code
                                                                             Mailing
6735    WALLEGOOD INC        0288778800101086      10/6/2019   Bill/NF3    11/25/2019   10/17/2019      E1399                      Massager                    $   193.50
6736    WALLEGOOD INC        0288778800101086      10/6/2019   Bill/NF3    11/25/2019   10/17/2019      E1399                     Heat Lamp                    $   222.00
6737    WALLEGOOD INC        0288778800101086      10/6/2019   Bill/NF3    11/25/2019   10/17/2019      E2601        Wheelchair Cushion, width less than 22"   $    55.29
6738    WALLEGOOD INC        0288778800101086      10/6/2019   Bill/NF3    11/25/2019   10/18/2019      E0190         Positioning Cushion/Pillow/Wedge         $    22.04
6739    WALLEGOOD INC        0288778800101086      10/6/2019   Bill/NF3    11/25/2019   10/18/2019      E1399                      Massager                    $   193.50
6740    WALLEGOOD INC        0288778800101086      10/6/2019   Bill/NF3    11/25/2019   10/18/2019      E1399                     Heat Lamp                    $   222.00
6741    WALLEGOOD INC        0288778800101086      10/6/2019   Bill/NF3    11/25/2019   10/18/2019      E2601        Wheelchair Cushion, width less than 22"   $    55.29
6742    WALLEGOOD INC        0288778800101086      10/6/2019   Bill/NF3    11/25/2019   10/21/2019      E0190         Positioning Cushion/Pillow/Wedge         $    22.04
6743    WALLEGOOD INC        0288778800101086      10/6/2019   Bill/NF3    11/25/2019   10/21/2019      E0849               Cervical Traction Unit             $   371.70
6744    WALLEGOOD INC        0288778800101086      10/6/2019   Bill/NF3    11/25/2019   10/21/2019      E1399                      Massager                    $   193.50
6745    WALLEGOOD INC        0288778800101086      10/6/2019   Bill/NF3    11/25/2019   10/21/2019      E1399                     Heat Lamp                    $   222.00
6746    WALLEGOOD INC        0581692740101070      10/6/2019   Bill/NF3     12/6/2019   10/31/2019      E0190         Positioning Cushion/Pillow/Wedge         $    22.04
6747    WALLEGOOD INC        0581692740101070      10/6/2019   Bill/NF3     12/6/2019   10/31/2019      E0199                    Mattress Pad                  $    19.48
6748    WALLEGOOD INC        0581692740101070      10/6/2019   Bill/NF3     12/6/2019   10/31/2019      E1399               Water Circulating Pump             $   232.50
6749    WALLEGOOD INC        0581692740101070      10/6/2019   Bill/NF3     12/6/2019   10/31/2019      E2601        Wheelchair Cushion, width less than 22"   $    55.29
6750    WALLEGOOD INC        0581692740101070      10/6/2019   Bill/NF3     12/6/2019   10/31/2019      L0174             Cervical Collar, Semi-Rigid          $   130.00
6751    WALLEGOOD INC        0581692740101070      10/6/2019   Bill/NF3     12/6/2019   10/31/2019      L0627            Lumbar Orthosis, Custom-Fit           $   322.98
6752    WALLEGOOD INC        0593405010101025      10/6/2019   Bill/NF3    11/25/2019   10/17/2019      E0190         Positioning Cushion/Pillow/Wedge         $    22.04
6753    WALLEGOOD INC        0593405010101025      10/6/2019   Bill/NF3    11/25/2019   10/17/2019      E0199                    Mattress Pad                  $    19.48
6754    WALLEGOOD INC        0593405010101025      10/6/2019   Bill/NF3    11/25/2019   10/17/2019      E1399                Orthopedic Car Seat               $    96.50
6755    WALLEGOOD INC        0593405010101025      10/6/2019   Bill/NF3    11/25/2019   10/17/2019      L0174             Cervical Collar, Semi-Rigid          $   130.00
6756    WALLEGOOD INC        0593405010101025      10/6/2019   Bill/NF3    11/25/2019   10/17/2019      L1820                    Knee Orthosis                 $   110.00
6757    WALLEGOOD INC        0049055190101236      10/7/2019   Bill/NF3     12/6/2019   10/25/2019      E0190         Positioning Cushion/Pillow/Wedge         $    22.04
6758    WALLEGOOD INC        0049055190101236      10/7/2019   Bill/NF3     12/6/2019   10/25/2019      E0190         Positioning Cushion/Pillow/Wedge         $    22.04
6759    WALLEGOOD INC        0049055190101236      10/7/2019   Bill/NF3     12/6/2019   10/25/2019      E0199                    Mattress Pad                  $    19.48
6760    WALLEGOOD INC        0049055190101236      10/7/2019   Bill/NF3     12/6/2019   10/25/2019      E0199                    Mattress Pad                  $    19.48
6761    WALLEGOOD INC        0049055190101236      10/7/2019   Bill/NF3     12/6/2019   10/25/2019      E1399                Orthopedic Car Seat               $    96.50
6762    WALLEGOOD INC        0049055190101236      10/7/2019   Bill/NF3     12/6/2019   10/25/2019      E1399                Orthopedic Car Seat               $    96.50
6763    WALLEGOOD INC        0049055190101236      10/7/2019   Bill/NF3     12/6/2019   10/25/2019      E1399               Water Circulating Pump             $   232.50
6764    WALLEGOOD INC        0049055190101236      10/7/2019   Bill/NF3     12/6/2019   10/25/2019      E1399               Water Circulating Pump             $   232.50
6765    WALLEGOOD INC        0049055190101236      10/7/2019   Bill/NF3     12/6/2019   10/25/2019      E2601        Wheelchair Cushion, width less than 22"   $    55.29
6766    WALLEGOOD INC        0049055190101236      10/7/2019   Bill/NF3     12/6/2019   10/25/2019      E2601        Wheelchair Cushion, width less than 22"   $    55.29
6767    WALLEGOOD INC        0049055190101236      10/7/2019   Bill/NF3     12/6/2019   10/25/2019      L0174             Cervical Collar, Semi-Rigid          $   130.00
6768    WALLEGOOD INC        0049055190101236      10/7/2019   Bill/NF3     12/6/2019   10/25/2019      L0174             Cervical Collar, Semi-Rigid          $   130.00
6769    WALLEGOOD INC        0049055190101236      10/7/2019   Bill/NF3     12/6/2019   10/25/2019      L0627            Lumbar Orthosis, Custom-Fit           $   322.98
6770    WALLEGOOD INC        0049055190101236      10/7/2019   Bill/NF3     12/6/2019   10/25/2019      L0627            Lumbar Orthosis, Custom-Fit           $   322.98
6771    WALLEGOOD INC        0049055190101236      10/7/2019   Bill/NF3     12/6/2019   10/25/2019      L1820                    Knee Orthosis                 $   110.00
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 185 of 186 PageID #: 286
                                                Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                           Exhibit "1"

                                                                          Approximate
Fraud                                              Date of     Document                  Service       HCPCS
          Provider Name       Claim Number                                   Date of                                          Product Description              Charge
Event                                              Accident     Mailed                Provided Date     Code
                                                                             Mailing
6772    WALLEGOOD INC        0049055190101236      10/7/2019   Bill/NF3     12/6/2019   10/25/2019      L1820                    Knee Orthosis                 $   110.00
6773    WALLEGOOD INC        0531202670101014      10/7/2019   Bill/NF3     12/6/2019   10/30/2019      E0190         Positioning Cushion/Pillow/Wedge         $    22.04
6774    WALLEGOOD INC        0531202670101014      10/7/2019   Bill/NF3     12/6/2019   10/30/2019      E0199                    Mattress Pad                  $    19.48
6775    WALLEGOOD INC        0531202670101014      10/7/2019   Bill/NF3     12/6/2019   10/30/2019      E1399               Water Circulating Pump             $   232.50
6776    WALLEGOOD INC        0531202670101014      10/7/2019   Bill/NF3     12/6/2019   10/30/2019      E2601        Wheelchair Cushion, width less than 22"   $    55.29
6777    WALLEGOOD INC        0531202670101014      10/7/2019   Bill/NF3     12/6/2019   10/30/2019      L0174             Cervical Collar, Semi-Rigid          $   130.00
6778    WALLEGOOD INC        0531202670101014      10/7/2019   Bill/NF3     12/6/2019   10/30/2019      L0627            Lumbar Orthosis, Custom-Fit           $   322.98
6779    WALLEGOOD INC        0531202670101014      10/7/2019   Bill/NF3     12/6/2019   10/30/2019      L3670                  Shoulder Orthosis               $   111.07
6780    WALLEGOOD INC        0591582240101017      10/8/2019   Bill/NF3    12/23/2019   10/21/2019      E0190         Positioning Cushion/Pillow/Wedge         $    22.04
6781    WALLEGOOD INC        0591582240101017      10/8/2019   Bill/NF3    11/25/2019   10/21/2019      E0215                Electric Heating Pad              $    20.93
6782    WALLEGOOD INC        0591582240101017      10/8/2019   Bill/NF3    11/25/2019   10/21/2019      E0215                Electric Heating Pad              $    20.93
6783    WALLEGOOD INC        0591582240101017      10/8/2019   Bill/NF3    12/23/2019   10/21/2019      E0215                Electric Heating Pad              $    20.93
6784    WALLEGOOD INC        0591582240101017      10/8/2019   Bill/NF3    11/25/2019   10/21/2019      E1399                      Massager                    $   193.50
6785    WALLEGOOD INC        0591582240101017      10/8/2019   Bill/NF3    11/25/2019   10/21/2019      E1399                      Massager                    $   193.50
6786    WALLEGOOD INC        0591582240101017      10/8/2019   Bill/NF3    12/23/2019   10/21/2019      E1399                      Massager                    $   193.50
6787    WALLEGOOD INC        0591582240101017      10/8/2019   Bill/NF3    11/25/2019   10/21/2019      E1399                     Heat Lamp                    $   222.00
6788    WALLEGOOD INC        0591582240101017      10/8/2019   Bill/NF3    11/25/2019   10/21/2019      E1399               Water Circulating Pump             $   232.50
6789    WALLEGOOD INC        0591582240101017      10/8/2019   Bill/NF3    12/23/2019   10/21/2019      E1399               Water Circulating Pump             $   232.50
6790    WALLEGOOD INC        0591582240101017      10/8/2019   Bill/NF3    11/25/2019   10/21/2019      E2601        Wheelchair Cushion, width less than 22"   $    55.29
6791    WALLEGOOD INC        0591582240101017      10/8/2019   Bill/NF3    11/25/2019   10/21/2019      E2601        Wheelchair Cushion, width less than 22"   $    55.29
6792    WALLEGOOD INC        0591582240101017      10/8/2019   Bill/NF3    12/23/2019   10/21/2019      E2601        Wheelchair Cushion, width less than 22"   $    55.29
6793    WALLEGOOD INC        0591582240101017      10/8/2019   Bill/NF3    11/25/2019   10/21/2019      L0627            Lumbar Orthosis, Custom-Fit           $   322.98
6794    WALLEGOOD INC        0591582240101017      10/8/2019   Bill/NF3    11/25/2019   10/21/2019      L0627            Lumbar Orthosis, Custom-Fit           $   322.98
6795    WALLEGOOD INC        0591582240101017      10/8/2019   Bill/NF3    12/23/2019   10/21/2019      L0627            Lumbar Orthosis, Custom-Fit           $   322.98
6796    WALLEGOOD INC        0591582240101017      10/8/2019   Bill/NF3    12/23/2019   11/3/2019       L1832             Knee Orthosis, Custom-Fit            $   607.55
6797    WALLEGOOD INC        0623884080101053     10/10/2019   Bill/NF3     12/6/2019   10/30/2019      E0199                    Mattress Pad                  $    19.48
6798    WALLEGOOD INC        0623884080101053     10/10/2019   Bill/NF3     12/6/2019   10/30/2019      E1399                      Massager                    $   193.50
6799    WALLEGOOD INC        0623884080101053     10/10/2019   Bill/NF3     12/6/2019   10/30/2019      E1399               Water Circulating Pump             $   232.50
6800    WALLEGOOD INC        0623884080101053     10/10/2019   Bill/NF3     12/6/2019   10/30/2019      L0627            Lumbar Orthosis, Custom-Fit           $   322.98
6801    WALLEGOOD INC        0268743970101047     10/12/2019   Bill/NF3     12/6/2019   10/28/2019      E0190         Positioning Cushion/Pillow/Wedge         $    22.04
6802    WALLEGOOD INC        0268743970101047     10/12/2019   Bill/NF3     12/6/2019   10/28/2019      E0199                    Mattress Pad                  $    19.48
6803    WALLEGOOD INC        0268743970101047     10/12/2019   Bill/NF3     12/6/2019   10/28/2019      E1399                Orthopedic Car Seat               $    96.50
6804    WALLEGOOD INC        0268743970101047     10/12/2019   Bill/NF3     12/6/2019   10/28/2019      E1399               Water Circulating Pump             $   232.50
6805    WALLEGOOD INC        0268743970101047     10/12/2019   Bill/NF3     12/6/2019   10/28/2019      E2601        Wheelchair Cushion, width less than 22"   $    55.29
6806    WALLEGOOD INC        0268743970101047     10/12/2019   Bill/NF3     12/6/2019   10/28/2019      L0174             Cervical Collar, Semi-Rigid          $   130.00
6807    WALLEGOOD INC        0268743970101047     10/12/2019   Bill/NF3     12/6/2019   10/28/2019      L0627            Lumbar Orthosis, Custom-Fit           $   322.98
6808    WALLEGOOD INC        0268743970101047     10/12/2019   Bill/NF3     12/6/2019   10/28/2019      L1820                    Knee Orthosis                 $   110.00
                          Case 1:21-cv-01986-PKC-RLM Document 1-3 Filed 04/13/21 Page 186 of 186 PageID #: 287
                                                Government Employees Insurance Company, et al v. Wallegood, Inc., et al
                                                                           Exhibit "1"

                                                                          Approximate
Fraud                                              Date of     Document                  Service       HCPCS
          Provider Name       Claim Number                                  Date of                                           Product Description              Charge
Event                                              Accident     Mailed                Provided Date     Code
                                                                            Mailing
6809    WALLEGOOD INC        0559585210101051     10/18/2019   Bill/NF3    12/6/2019    10/30/2019      E0190         Positioning Cushion/Pillow/Wedge         $    22.04
6810    WALLEGOOD INC        0559585210101051     10/18/2019   Bill/NF3    12/6/2019    10/30/2019      E0199                    Mattress Pad                  $    19.48
6811    WALLEGOOD INC        0559585210101051     10/18/2019   Bill/NF3    12/6/2019    10/30/2019      E1399                Orthopedic Car Seat               $    96.50
6812    WALLEGOOD INC        0559585210101051     10/18/2019   Bill/NF3    12/6/2019    10/30/2019      E1399               Water Circulating Pump             $   232.50
6813    WALLEGOOD INC        0559585210101051     10/18/2019   Bill/NF3    12/6/2019    10/30/2019      E2601        Wheelchair Cushion, width less than 22"   $    55.29
6814    WALLEGOOD INC        0559585210101051     10/18/2019   Bill/NF3    12/6/2019    10/30/2019      L0174             Cervical Collar, Semi-Rigid          $   130.00
6815    WALLEGOOD INC        0559585210101051     10/18/2019   Bill/NF3    12/6/2019    10/30/2019      L0627            Lumbar Orthosis, Custom-Fit           $   322.98
6816    WALLEGOOD INC        0559585210101051     10/18/2019   Bill/NF3    12/6/2019    10/30/2019      L3670                  Shoulder Orthosis               $   111.07
6817    WALLEGOOD INC        0566778540101027     10/18/2019   Bill/NF3    12/6/2019    10/29/2019      E0190         Positioning Cushion/Pillow/Wedge         $    22.04
6818    WALLEGOOD INC        0566778540101027     10/18/2019   Bill/NF3    12/6/2019    10/29/2019      E0199                    Mattress Pad                  $    19.48
6819    WALLEGOOD INC        0566778540101027     10/18/2019   Bill/NF3    12/6/2019    10/29/2019      E1399                Orthopedic Car Seat               $    96.50
6820    WALLEGOOD INC        0566778540101027     10/18/2019   Bill/NF3    12/6/2019    10/29/2019      E2601        Wheelchair Cushion, width less than 22"   $    55.29
6821    WALLEGOOD INC        0566778540101027     10/18/2019   Bill/NF3    12/6/2019    10/29/2019      L0174             Cervical Collar, Semi-Rigid          $   130.00
6822    WALLEGOOD INC        0566778540101027     10/18/2019   Bill/NF3    12/6/2019    10/29/2019      L1820                    Knee Orthosis                 $   110.00
6823    WALLEGOOD INC        0803653110000003     10/18/2019   Bill/NF3    12/6/2019    10/30/2019      E0190         Positioning Cushion/Pillow/Wedge         $    22.04
6824    WALLEGOOD INC        0803653110000003     10/18/2019   Bill/NF3    12/6/2019    10/30/2019      E0199                    Mattress Pad                  $    19.48
6825    WALLEGOOD INC        0803653110000003     10/18/2019   Bill/NF3    12/6/2019    10/30/2019      E1399                Orthopedic Car Seat               $    96.50
6826    WALLEGOOD INC        0803653110000003     10/18/2019   Bill/NF3    12/6/2019    10/30/2019      E2601        Wheelchair Cushion, width less than 22"   $    55.29
6827    WALLEGOOD INC        0803653110000003     10/18/2019   Bill/NF3    12/6/2019    10/30/2019      L0174             Cervical Collar, Semi-Rigid          $   130.00
6828    WALLEGOOD INC        0803653110000003     10/18/2019   Bill/NF3    12/6/2019    10/30/2019      L0627            Lumbar Orthosis, Custom-Fit           $   322.98
